
	

114 S1376 PCS: National Defense Authorization Act for Fiscal Year 2016
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 88
		114th CONGRESS1st Session
		S. 1376
		[Report No. 114–49]
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2015
			Mr. McCain, from the Committee on Armed Services, reported the following original bill; which was read twice
			 and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2016 for military activities of the Department of
			 Defense, for military construction, and for defense activities of the
			 Department of Energy, to prescribe military personnel strengths for such
			 fiscal year, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the National Defense Authorization Act for Fiscal Year 2016. 2.Organization of Act into divisions; table of contents (a)DivisionsThis Act is organized into four divisions as follows:
 (1)Division A—Department of Defense Authorizations. (2)Division B—Military Construction Authorizations.
 (3)Division C—Department of Energy National Security Authorizations. (4)Division D—Funding tables.
 (b)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title. Sec. 2. Organization of Act into divisions; table of contents. Sec. 3. Congressional defense committees. Sec. 4. Budgetary effects of this Act. DIVISION A—Department of Defense Authorizations TITLE I—Procurement Subtitle A—Authorization of appropriations Sec. 101. Authorization of appropriations. Subtitle B—Navy programs Sec. 111. Amendment to cost limitation baseline for CVN–78 class aircraft carrier program. Sec. 112. Limitation on availability of funds for USS JOHN F. KENNEDY (CVN–79). Sec. 113. Limitation on availability of funds for USS ENTERPRISE (CVN–80). Sec. 114. Modification of CVN–78 class aircraft carrier program. Sec. 115. Limitation on availability of funds for Littoral Combat Ship. Sec. 116. Extension and modification of limitation on availability of funds for Littoral Combat Ship. Sec. 117. Construction of additional Arleigh Burke destroyer. Sec. 118. Fleet Replenishment Oiler Program. Sec. 119. Reporting requirement for Ohio-class replacement submarine program. Subtitle C—Air Force programs Sec. 131. Limitations on retirement of B–1, B–2, and B–52 bomber aircraft. Sec. 132. Limitation on retirement of Air Force fighter aircraft. Sec. 133. Limitation on availability of funds for F–35A aircraft procurement. Sec. 134. Prohibition on retirement of A–10 aircraft. Sec. 135. Prohibition on availability of funds for retirement of EC–130H Compass Call aircraft. Sec. 136. Limitation on transfer of C–130 aircraft. Sec. 137. Limitation on use of funds for T–1A Jayhawk aircraft. Sec. 138. Restriction on retirement of the Joint Surveillance Target Attack Radar System (JSTARS), EC-130H Compass Call, and Airborne Early Warning and Control (AWACS) Aircraft. Sec. 139. Sense of Congress regarding the OCONUS basing of the F–35A aircraft. Sec. 140. Sense of Congress on F–16 Active Electronically Scanned Array (AESA) radar upgrade. Subtitle D—Defense-wide, Joint, and Multiservice Matters Sec. 151. Report on Army and Marine Corps modernization plan for small arms. TITLE II—Research, Development, Test, and Evaluation Subtitle A—Authorization of appropriations Sec. 201. Authorization of appropriations. Subtitle B—Program Requirements, Restrictions, and Limitations Sec. 211. Centers for Science, Technology, and Engineering Partnership. Sec. 212. Department of Defense technology offset program to build and maintain the military technological superiority of the United States. Sec. 213. Reauthorization of defense research and development rapid innovation program. Sec. 214. Reauthorization of Global Research Watch program. Sec. 215. Science and technology activities to support business systems information technology acquisition programs. Sec. 216. Expansion of eligibility for financial assistance under Department of Defense Science, Mathematics, and Research for Transformation program to include citizens of countries participating in The Technical Cooperation Program. Sec. 217. Streamlining the Joint Federated Assurance Center. Sec. 218. Limitation on availability of funds for development of the Shallow Water Combat Submersible. Sec. 219. Limitation on availability of funds for distributed common ground system of the Army. Sec. 220. Limitation on availability of funds for distributed common ground system of the United States Special Operations Command. Subtitle C—Other matters Sec. 231. Assessment of air-land mobile tactical communications and data network requirements and capabilities. Sec. 232. Study of field failures involving counterfeit electronic parts. Sec. 233. Demonstration of Persistent Close Air Support capabilities. Sec. 234. Airborne data link plan. Sec. 235. Report on Technology Readiness Levels of the technologies and capabilities critical to the Long Range Strike Bomber aircraft. TITLE III—Operation and Maintenance Subtitle A—Authorization of Appropriations Sec. 301. Authorization of appropriations. Subtitle B—Energy and Environment Sec. 311. Modification of energy management reporting requirements. Sec. 312. Report on efforts to reduce high energy costs at military installations. Sec. 313. Southern Sea Otter Military Readiness Areas. Subtitle C—Logistics and Sustainment Sec. 321. Repeal of limitation on authority to enter into a contract for the sustainment, maintenance, repair, or overhaul of the F117 engine. Subtitle D—Reports Sec. 331. Modification of annual report on prepositioned materiel and equipment. Subtitle E—Limitations and Extensions of Authority Sec. 341. Modification of requirements for transferring aircraft within the Air Force inventory. Sec. 342. Limitation on use of funds for Department of Defense sponsorships, advertising, or marketing associated with sports-related organizations or sporting events. Sec. 343. Temporary authority to extend contracts and leases under ARMS initiative. Subtitle F—Other Matters Sec. 351. Streamlining of Department of Defense management and operational headquarters. Sec. 352. Adoption of retired military working dogs. Sec. 353. Modification of required review of projects relating to potential obstructions to aviation. Sec. 354. Pilot program on intensive instruction in certain Asian languages. TITLE IV—Military Personnel Authorizations Subtitle A—Active Forces Sec. 401. End strengths for active forces. Sec. 402. Enhancement of authority for management of end strengths for military personnel. Subtitle B—Reserve Forces Sec. 411. End strengths for Selected Reserve. Sec. 412. End strengths for Reserves on active duty in support of the reserves. Sec. 413. End strengths for military technicians (dual status). Sec. 414. Fiscal year 2016 limitation on number of non-dual status technicians. Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. Sec. 416. Chief of the National Guard Bureau authority to increase certain end strengths applicable to the Army National Guard. Subtitle C—Authorization of Appropriations Sec. 421. Military personnel. TITLE V—Military Personnel Policy Subtitle A—Officer Personnel Policy Sec. 501. Authority of promotion boards to recommend officers of particular merit be placed at the top of the promotion list. Sec. 502. Minimum grades for certain corps and related positions in the Army, Navy, and Air Force. Sec. 503. Enhancement of military personnel authorities in connection with the defense acquisition workforce. Sec. 504. Enhanced flexibility for determination of officers to continue on active duty and for selective early retirement and early discharge. Sec. 505. Authority to defer until age 68 mandatory retirement for age of a general or flag officer serving as Chief or Deputy Chief of Chaplains of the Army, Navy, or Air Force. Sec. 506. Reinstatement of enhanced authority for selective early discharge of warrant officers. Sec. 507. Authority to conduct warrant officer retired grade determinations. Subtitle B—Reserve Component Management Sec. 511. Authority to designate certain reserve officers as not to be considered for selection for promotion. Sec. 512. Clarification of purpose of reserve component special selection boards as limited to correction of error at a mandatory promotion board. Sec. 513. Reconciliation of contradictory provisions relating to citizenship qualifications for enlistment in the reserve components of the Armed Forces. Sec. 514. Authority for certain Air Force reserve component personnel to provide training and instruction regarding pilot instructor training. Subtitle C—General Service Authorities Sec. 521. Duty required for eligibility for preseparation counseling for members being discharged or released from active duty. Sec. 522. Expansion of pilot programs on career flexibility to enhance retention of members of the Armed Forces. Sec. 523. Sense of Senate on development of gender-neutral occupational standards for occupational assignments in the Armed Forces. Subtitle D—Member Education and Training PART I—Educational Assistance Reform Sec. 531. Limitation on tuition assistance for off-duty training or education. Sec. 532. Termination of program of educational assistance for reserve component members supporting contingency operations and other operations. Sec. 533. Reports on educational levels attained by certain members of the Armed Forces at time of separation from the Armed Forces. Sec. 534. Sense of Congress on transferability of unused education benefits to family members. Sec. 535. No entitlement to unemployment insurance while receiving Post-9/11 Education Assistance. PART II—Other Matters Sec. 536. Repeal of statutory specification of minimum duration of in-resident instruction for courses of instruction offered as part of Phase II joint professional military education. Sec. 537. Quality assurance of certification programs and standards for professional credentials obtained by members of the Armed Forces. Sec. 538. Support for athletic programs of the United States Military Academy. Sec. 539. Online access to the higher education component of the Transition Assistance Program. Subtitle E—Military Justice Sec. 546. Modification of Rule 304 of the Military Rules of Evidence relating to the corroboration of a confession or admission. Sec. 547. Modification of Rule 104 of the Rules for Courts-Martial to establish certain prohibitions concerning evaluations of Special Victims' Counsel. Sec. 548. Right of victims of offenses under the Uniform Code of Military Justice to timely disclosure of certain materials and information in connection with prosecution of offenses. Sec. 549. Enforcement of certain crime victims' rights by the Court of Criminal Appeals. Sec. 550. Release to victims upon request of complete record of proceedings and testimony of courts-martial in cases in which sentences adjudged could include punitive discharge. Sec. 551. Representation and assistance of victims by Special Victims' Counsel in questioning by military criminal investigators. Sec. 552. Authority of Special Victims' Counsel to provide legal consultation and assistance in connection with various Government proceedings. Sec. 553. Enhancement of confidentiality of restricted reporting of sexual assault in the military. Sec. 554. Establishment of Office of Complex Investigations within the National Guard Bureau. Sec. 555. Modification of deadline for establishment of Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces. Sec. 556. Comptroller General of the United States reports on prevention and response to sexual assault by the Army National Guard and the Army Reserve. Sec. 557. Sense of Congress on the service of military families and on sentencing retirement-eligible members of the Armed Forces. Subtitle F—Defense Dependents Education and Military Family Readiness Sec. 561. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. Sec. 562. Impact aid for children with severe disabilities. Sec. 563. Authority to use appropriated funds to support Department of Defense student meal programs in domestic dependent elementary and secondary schools located outside the United States. Sec. 564. Biennial surveys of military dependents on military family readiness matters. Subtitle G—Miscellaneous Reporting Requirements Sec. 571. Extension of semiannual reports on the involuntary separation of members of the Armed Forces. Sec. 572. Remotely piloted aircraft career field manning shortfalls. Subtitle H—Other Matters PART I—Financial Literacy and Preparedness of Members of the Armed Forces Sec. 581. Improvement of financial literacy and preparedness of members of the Armed Forces. Sec. 582. Financial literacy training with respect to certain financial services for members of the uniformed services. Sec. 583. Sense of Congress on financial literacy and preparedness of members of the Armed Forces. PART II—Other Matters Sec. 586. Authority for applications for correction of military records to be initiated by the Secretary concerned. Sec. 587. Recordation of obligations for installment payments of incentive pays, allowances, and similar benefits when payment is due. Sec. 588. Enhancements to Yellow Ribbon Reintegration Program. Sec. 589. Priority processing of applications for Transportation Worker Identification Credentials for members undergoing discharge or release from the Armed Forces. Sec. 590. Issuance of Recognition of Service ID Cards to certain members separating from the Armed Forces. Sec. 591. Revised policy on network services for military services. Sec. 592. Increase in number of days of active duty required to be performed by reserve component members for duty to be considered Federal service for purposes of unemployment compensation for ex-servicemembers. TITLE VI—Compensation and Other Personnel Benefits Subtitle A—Pay and Allowances Sec. 601. Fiscal year 2016 increase in military basic pay. Sec. 602. Modification of percentage of national average monthly cost of housing usable in computation of basic allowance for housing inside the United States. Sec. 603. Extension of authority to provide temporary increase in rates of basic allowance for housing. Sec. 604. Basic allowance for housing for married members of the uniformed services assigned for duty within normal commuting distance and for other members living together. Sec. 605. Repeal of inapplicability of modification of basic allowance for housing to benefits under the laws administered by the Secretary of Veterans Affairs. Sec. 606. Limitation on eligibility for supplemental subsistence allowances to members serving outside the United States and associated territory. Sec. 607. Availability of information. Subtitle B—Bonuses and Special and Incentive Pays Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. Sec. 616. Increase in maximum annual amount of nuclear officer bonus pay. Sec. 617. Repeal of obsolete authority to pay bonus to encourage Army personnel to refer persons for enlistment in the Army. Subtitle C—Travel and Transportation Allowances Sec. 621. Repeal of obsolete special travel and transportation allowance for survivors of deceased members from the Vietnam conflict. Subtitle D—Disability Pay, Retired Pay, and Survivor Benefits PART I—Retired Pay Reform Sec. 631. Thrift Savings Plan participation for members of the uniformed services. Sec. 632. Modernized retirement system for members of the uniformed services. Sec. 633. Lump sum payments of certain retired pay. Sec. 634. Continuation pay after 12 years of service for members of the uniformed services participating in the modernized retirement systems. Sec. 635. Authority for retirement flexibility for members of the uniformed services. Sec. 636. Treatment of Department of Defense Military Retirement Fund as a qualified trust. PART II—Other Matters  Sec. 641. Death of former spouse beneficiaries and subsequent remarriages under Survivor Benefit Plan. Sec. 642. Transitional compensation and other benefits for dependents of members of the Armed Forces ineligible to receive retired pay as a result of court-martial sentence. Subtitle E—Commissary and Non-Appropriated Fund Instrumentality Benefits and Operations Sec. 651. Commissary system matters. Sec. 652. Plan on privatization of the defense commissary system. Sec. 653. Comptroller General of the United States report on the Commissary Surcharge, Non-appropriated Fund, and Privately-Financed Major Construction Program. TITLE VII—Health Care Provisions Subtitle A—TRICARE and Other Health Care Benefits Sec. 701. Urgent care authorization under the TRICARE program. Sec. 702. Modifications of cost-sharing requirements for the TRICARE Pharmacy Benefits Program. Sec. 703. Expansion of continued health benefits coverage to include discharged and released members of the Selected Reserve. Sec. 704. Expansion of reimbursement for smoking cessation services for certain TRICARE beneficiaries. Sec. 705. Pilot program on treatment of members of the Armed Forces for post-traumatic stress disorder related to military sexual trauma. Subtitle B—Health Care Administration Sec. 711. Access to health care under the TRICARE program. Sec. 712. Portability of health plans under the TRICARE program. Sec. 713. Improvement of mental health care provided by health care providers of the Department of Defense. Sec. 714. Comprehensive standards and access to contraception counseling for members of the Armed Forces. Sec. 715. Waiver of recoupment of erroneous payments due to administrative error under the TRICARE program. Sec. 716. Designation of certain non-Department mental health care providers with knowledge relating to treatment of members of the Armed Forces. Sec. 717. Limitation on conversion of military medical and dental positions to civilian medical and dental positions. Sec. 718. Extension of authority for joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund. Sec. 719. Extension of authority for DOD-VA Health Care Sharing Incentive Fund. Sec. 720. Pilot program on incentive programs to improve health care provided under the TRICARE program. Subtitle C—Reports and Other Matters Sec. 731. Publication of certain information on health care provided by the Department of Defense through the Hospital compare website of the Department of Health and Human Services. Sec. 732. Publication of data on patient safety, quality of care, satisfaction, and health outcome measures under the TRICARE program. Sec. 733. Annual report on patient safety, quality of care, and access to care at military medical treatment facilities. Sec. 734. Report on plans to improve experience with and eliminate performance variability of health care provided by the Department of Defense. Sec. 735. Report on plan to improve pediatric care and related services for children of members of the Armed Forces. Sec. 736. Report on preliminary mental health screenings for individuals becoming members of the Armed Forces. Sec. 737. Comptroller General report on use of quality of care metrics at military treatment facilities. TITLE VIII—Acquisition Policy, Acquisition Management, and Related Matters Subtitle A—Acquisition Policy and Management Sec. 801. Role of service chiefs in the acquisition process. Sec. 802. Expansion of rapid acquisition authority. Sec. 803. Middle tier of acquisition for rapid prototyping and rapid fielding. Sec. 804. Amendments to other transaction authority. Sec. 805. Use of alternative acquisition paths to acquire critical national security capabilities. Sec. 806. Secretary of Defense waiver of acquisition laws to acquire vital national security capabilities. Sec. 807. Acquisition authority of the Commander of United States Cyber Command. Sec. 808. Advisory panel on streamlining and codifying acquisition regulations. Sec. 809. Review of time-based requirements process and budgeting and acquisition systems. Sec. 810. Improvement of program and project management by the Department of Defense. Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations Sec. 821. Preference for fixed-price contracts in determining contract type for development programs. Sec. 822. Applicability of cost and pricing data and certification requirements. Sec. 823. Risk-based contracting for smaller contract actions under the Truth in Negotiations Act. Sec. 824. Limitation on use of reverse auction and lowest price technically acceptable contracting methods. Sec. 825. Rights in technical data. Sec. 826. Procurement of supplies for experimental purposes. Sec. 827. Extension of authority to acquire products and services produced in countries along a major route of supply to Afghanistan. Sec. 828. Reporting related to failure of contractors to meet goals under negotiated comprehensive small business subcontracting plans. Sec. 829. Competition for religious services contracts. Sec. 830. Treatment of interagency and State and local purchases when the Department of Defense acts as contract intermediary for the General Services Administration. Sec. 831. Pilot program for streamlining awards for innovative technology projects. Subtitle C—Provisions Relating to Major Defense Acquisition Programs Sec. 841. Acquisition strategy required for each major defense acquisition program. Sec. 842. Risk reduction in major defense acquisition programs. Sec. 843. Designation of milestone decision authority. Sec. 844. Revision of Milestone A decision authority responsibilities for major defense acquisition programs. Sec. 845. Revision of Milestone B decision authority responsibilities for major defense acquisition programs. Sec. 846. Tenure and accountability of program managers for program development periods. Sec. 847. Tenure and accountability of program managers for program execution periods. Sec. 848. Repeal of requirement for stand-alone manpower estimates for major defense acquisition programs. Sec. 849. Penalty for cost overruns. Sec. 850. Streamlining of reporting requirements applicable to Assistant Secretary of Defense for Research and Engineering regarding major defense acquisition programs. Sec. 851. Configuration Steering Boards for cost control under major defense acquisition programs. Subtitle D—Provisions Relating to Commercial Items Sec. 861. Inapplicability of certain laws and regulations to the acquisition of commercial items and commercially available off-the-shelf items. Sec. 862. Market research and preference for commercial items. Sec. 863. Continuing validity of commercial item determinations. Sec. 864. Treatment of commercial items purchased as major weapon systems. Sec. 865. Limitation on conversion of procurements from commercial acquisition procedures. Sec. 866. Treatment of goods and services provided by nontraditional contractors as commercial items. Subtitle E—Other Matters Sec. 871. Streamlining of requirements relating to defense business systems. Sec. 872. Acquisition workforce. Sec. 873. Unified information technology services. Sec. 874. Cloud strategy for Department of Defense. Sec. 875. Development period for Department of Defense information technology systems. Sec. 876. Revisions to pilot program on acquisition of military purpose non-developmental items. Sec. 877. Extension of the Department of Defense Mentor-Protégé pilot program. Sec. 878. Improved auditing of contracts. Sec. 879. Survey on the costs of regulatory compliance. Sec. 880. Government Accountability Office report on bid protests. Sec. 881. Steps to identify and address potential unfair competitive advantage of technical advisors to acquisition officials. Sec. 882. HUBZone qualified disaster areas. Sec. 883. Base closure HUBZones. TITLE IX—Department of Defense Organization and Management Sec. 901. Update of statutory specification of functions of Chairman of the Joint Chiefs of Staff relating to advice on requirements, programs, and budget. Sec. 902. Reorganization and redesignation of Office of Family Policy and Office of Community Support for Military Families with Special Needs. Sec. 903. Repeal of requirement for annual Department of Defense funding for Ocean Research Advisory Panel. TITLE X—General Provisions Subtitle A—Financial Matters Sec. 1001. General transfer authority. Sec. 1002. Annual audit of financial statements of Department of Defense components by independent external auditors. Sec. 1003. Treatment as part of the base budget of certain amounts authorized for overseas contingency operations upon enactment of an Act revising the Budget Control Act discretionary spending limits for fiscal year 2016. Sec. 1004. Sense of Senate on sequestration. Subtitle B—Counter-Drug Activities Sec. 1011. Extension of authority to support unified counterdrug and counterterrorism campaign in Colombia. Sec. 1012. Extension and expansion of authority to provide additional support for counter-drug activities of certain foreign governments. Subtitle C—Naval Vessels and Shipyards Sec. 1021. Studies of fleet platform architectures for the Navy. Sec. 1022. Amendment to National Sea-Based Deterrence Fund. Sec. 1023. Extension of authority for reimbursement of expenses for certain Navy mess operations afloat. Subtitle D—Counterterrorism Sec. 1031. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. Sec. 1032. Limitation on the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. Sec. 1033. Reenactment and modification of certain prior requirements for certifications relating to transfer of detainees at United States Naval Station, Guantanamo Bay, Cuba, to foreign countries and other foreign entities. Sec. 1034. Authority to temporarily transfer individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States for emergency or critical medical treatment. Sec. 1035. Prohibition on use of funds for transfer or release to Yemen of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. Sec. 1036. Report on current detainees at United States Naval Station, Guantanamo Bay, Cuba, determined or assessed to be high risk or medium risk. Sec. 1037. Report to Congress on memoranda of understanding with foreign countries regarding transfer of detainees at United States Naval Station, Guantanamo Bay, Cuba. Sec. 1038. Semiannual reports on use of United States Naval Station, Guantanamo Bay, Cuba, and any other Department of Defense or Bureau of Prisons prison or other detention or disciplinary facility in recruitment and other propaganda of terrorist organizations. Sec. 1039. Extension and modification of authority to make rewards for combating terrorism. Subtitle E—Miscellaneous Authorities and Limitations Sec. 1041. Assistance to secure the southern land border of the United States. Sec. 1042. Protection of Department of Defense installations. Sec. 1043. Strategy to protect United States national security interests in the Arctic region. Sec. 1044. Extension of limitations on the transfer to the regular Army of AH–64 Apache helicopters assigned to the Army National Guard. Sec. 1045. Treatment of certain previously transferred Army National Guard helicopters as counting against number transferrable under exception to limitation on transfer of Army National Guard helicopters. Sec. 1046. Management of military technicians. Sec. 1047. Sense of Congress on consideration of the full range of Department of Defense manpower worldwide in decisions on the proper mix of military, civilian, and contractor personnel to accomplish the National Defense Strategy. Sec. 1048. Sense of Senate on the United States Marine Corps. Subtitle F—Studies and Reports Sec. 1061. Repeal of reporting requirements. Sec. 1062. Termination of requirement for submittal to Congress of reports required of the Department of Defense by statute. Sec. 1063. Annual submittal to Congress of munitions assessments. Sec. 1064. Potential role for United States ground forces in the Pacific theater. Subtitle G—Other Matters Sec. 1081. Technical and clerical amendments. Sec. 1082. Authority to provide training and support to personnel of foreign ministries of defense. Sec. 1083. Expansion of outreach for veterans transitioning from serving on active duty. Sec. 1084. Modification of certain requirements applicable to major medical facility lease for a Department of Veterans Affairs outpatient clinic in Tulsa, Oklahoma. TITLE XI—Civilian Personnel Matters Sec. 1101. Required probationary period for new employees of the Department of Defense. Sec. 1102. Delay of periodic step increase for civilian employees of the Department of Defense based upon unacceptable performance. Sec. 1103. Procedures for reduction in force of Department of Defense civilian personnel. Sec. 1104. United States Cyber Command workforce. Sec. 1105. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. Sec. 1106. Five-year extension of expedited hiring authority for designated defense acquisition workforce positions. Sec. 1107. One-year extension of discretionary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone. Sec. 1108. Extension of rate of overtime pay for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in Japan. Sec. 1109. Expansion of temporary authority to make direct appointments of candidates possessing bachelor's degrees to scientific and engineering positions at science and technology reinvention laboratories. Sec. 1110. Extension of authority for the civilian acquisition workforce personnel demonstration project. Sec. 1111. Pilot program on dynamic shaping of the workforce to improve the technical skills and expertise at certain Department of Defense laboratories. Sec. 1112. Pilot program on temporary exchange of financial management and acquisition personnel. Sec. 1113. Pilot program on enhanced pay authority for certain acquisition and technology positions in the Department of Defense. Sec. 1114. Pilot program on direct hire authority for veteran technical experts into the defense acquisition workforce. Sec. 1115. Direct hire authority for technical experts into the defense acquisition workforce. TITLE XII—Matters Relating to Foreign Nations Subtitle A—Training and Assistance Sec. 1201. One-year extension of funding limitations for authority to build the capacity of foreign security forces. Sec. 1202. Extension and expansion of authority for reimbursement to the Government of Jordan for border security operations. Sec. 1203. Extension of authority to conduct activities to enhance the capability of foreign countries to respond to incidents involving weapons of mass destruction. Sec. 1204. Redesignation, modification, and extension of National Guard State Partnership Program. Sec. 1205. Authority to provide support to national military forces of allied countries for counterterrorism operations in Africa. Sec. 1206. Authority to build the capacity of foreign military intelligence forces. Sec. 1207. Prohibition on assistance to entities in Yemen controlled by the Houthi movement. Sec. 1208. Report on potential support for the vetted Syrian opposition. Subtitle B—Matters Relating to Afghanistan, Pakistan, and Iraq Sec. 1221. Drawdown of United States forces in Afghanistan. Sec. 1222. Extension and modification of Commanders' Emergency Response Program. Sec. 1223. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan. Sec. 1224. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. Sec. 1225. Prohibition on transfer to violent extremist organizations of equipment or supplies provided by the United States to the Government of Iraq. Sec. 1226. Report on lines of communication of Islamic State of Iraq and the Levant and other foreign terrorist organizations. Sec. 1227. Modification of protection for Afghan allies. Sec. 1228. Extension of authority to support operations and activities of the Office of Security Cooperation in Iraq. Sec. 1229. Sense of Senate on support for the Kurdistan Regional Government. Subtitle C—Matters Relating to Iran Sec. 1241. Modification and extension of annual report on the military power of Iran. Subtitle D—Matters Relating to the Russian Federation Sec. 1251. Ukraine Security Assistance Initiative. Sec. 1252. Eastern European Training Initiative. Sec. 1253. Increased presence of United States ground forces in Eastern Europe to deter aggression on the border of the North Atlantic Treaty Organization. Sec. 1254. Sense of Congress on European defense and North Atlantic Treaty Organization spending. Sec. 1255. Additional matters in annual report on military and security developments involving the Russian Federation. Sec. 1256. Report on alternative capabilities to procure and sustain nonstandard rotary wing aircraft historically procured through Rosoboronexport. Subtitle E—Matters Relating to the Asia-Pacific Region Sec. 1261. South China Sea Initiative. Sec. 1262. Sense of Congress reaffirming the importance of implementing the rebalance to the Asia-Pacific region. Sec. 1263. Sense of Senate on Taiwan asymmetric military capabilities and bilateral training activities. Subtitle F—Reports and Related Matters Sec. 1271. Item in quarterly reports on assistance to counter the Islamic State of Iraq and the Levant on forces ineligible to receive assistance due to a gross violation of human rights. Sec. 1272. Report on bilateral agreement with Israel on joint activities to establish an anti-tunneling defense system. Sec. 1273. Sense of Senate and report on Qatar fighter aircraft capability contribution to regional security. Subtitle G—Other Matters Sec. 1281. NATO Special Operations Headquarters. Sec. 1282. Two-year extension and modification of authorization for non-conventional assisted recovery capabilities. TITLE XIII—COOPERATIVE THREAT REDUCTION Sec. 1301. Specification of Cooperative Threat Reduction funds. Sec. 1302. Funding allocations. TITLE XIV—Other Authorizations Subtitle A—Military Programs Sec. 1401. Working capital funds. Sec. 1402. National Defense Sealift Fund. Sec. 1403. Chemical Agents and Munitions Destruction, Defense. Sec. 1404. Drug Interdiction and Counter-Drug Activities, Defense-wide. Sec. 1405. Defense Inspector General. Sec. 1406. Defense Health Program. Subtitle B—Other Matters Sec. 1411. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. Sec. 1412. Authorization of appropriations for Armed Forces Retirement Home. Sec. 1413. Inspections of the Armed Forces Retirement Home by the Inspector General of the Department of Defense. TITLE XV—Authorization of Additional Appropriations for Overseas Contingency Operations Subtitle A—Authorization of Appropriations Sec. 1501. Purpose. Sec. 1502. Overseas contingency operations. Sec. 1503. Procurement. Sec. 1504. Research, development, test, and evaluation. Sec. 1505. Operation and maintenance. Sec. 1506. Military personnel. Sec. 1507. Working capital funds. Sec. 1508. Drug Interdiction and Counter-Drug Activities, Defense-wide. Sec. 1509. Defense Inspector General. Sec. 1510. Defense Health Program. Sec. 1511. Counterterrorism Partnerships Fund. Subtitle B—Financial Matters Sec. 1521. Treatment as additional authorizations. Sec. 1522. Special transfer authority. Subtitle C—Limitations, Reports, and Other Matters Sec. 1531. Afghanistan Security Forces Fund. Sec. 1532. Joint Improvised Explosive Device Defeat Fund. Sec. 1533. Availability of Joint Improvised Explosive Device Defeat Fund funds for training of foreign security forces to defeat improvised explosive devices. TITLE XVI—Strategic Programs, Cyber, and Intelligence Matters Subtitle A—Space Activities Sec. 1601. Integrated policy to deter adversaries in space. Sec. 1602. Principal advisor on space control. Sec. 1603. Exception to the prohibition on contracting with Russian suppliers of rocket engines for the evolved expendable launch vehicle program. Sec. 1604. Elimination of launch capabilities contracts under evolved expendable launch vehicle program. Sec. 1605. Allocation of funding for evolved expendable launch vehicle program. Sec. 1606. Inclusion of plan for development and fielding of a full-up engine in rocket propulsion system development program. Sec. 1607. Limitations on availability of funds for the Defense Meteorological Satellite program. Sec. 1608. Quarterly reports on Global Positioning System III space segment, Global Positioning System operational control segment, and Military Global Positioning System user equipment acquisition programs. Sec. 1609. Plan for consolidation of acquisition of commercial satellite communications services. Sec. 1610. Council on Oversight of the Department of Defense Positioning, Navigation, and Timing Enterprise. Sec. 1611. Analysis of alternatives for wide-band communications. Sec. 1612. Expansion of goals for pilot program for acquisition of commercial satellite communication services. Sec. 1613. Streamline commercial space launch activities. Subtitle B—Cyber warfare, cyber security, and related matters Sec. 1621. Authorization of military cyber operations. Sec. 1622. Designation of Department of Defense entity responsible for acquisition of critical cyber capabilities. Sec. 1623. Incentive for submittal to Congress by President of integrated policy to deter adversaries in cyberspace. Sec. 1624. Authorization for procurement of relocatable Sensitive Compartmented Information Facility. Sec. 1625. Evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense. Sec. 1626. Assessment of capabilities of United States Cyber Command to defend the United States from cyber attacks. Sec. 1627. Biennial exercises on responding to cyber attacks against critical infrastructure. Subtitle C—Nuclear Forces Sec. 1631. Designation of Air Force officials to be responsible for policy on and procurement of nuclear command, control, and communications systems. Sec. 1632. Comptroller General of the United States review of recommendations relating to the nuclear security enterprise. Sec. 1633. Assessment of global nuclear environment. Sec. 1634. Deadline for Milestone A decision on long-range standoff weapon. Sec. 1635. Availability of Air Force procurement funds for certain commercial off-the-shelf parts for intercontinental ballistic missile fuzes. Sec. 1636. Sense of Congress on policy on the nuclear triad. Subtitle D—Missile Defense Programs Sec. 1641. Plan for expediting deployment time of continental United States interceptor site. Sec. 1642. Additional missile defense sensor coverage for the protection of the United States homeland. Sec. 1643. Air defense capability at North Atlantic Treaty Organization missile defense sites. Sec. 1644. Availability of funds for Iron Dome short-range rocket defense system. Sec. 1645. Israeli cooperative missile defense program codevelopment and potential coproduction. Sec. 1646. Development and deployment of multiple-object kill vehicle for missile defense of the United States homeland. Sec. 1647. Requirement to replace capability enhancement I exoatmospheric kill vehicles. Sec. 1648. Airborne boost phase defense system. Sec. 1649. Extension of limitation on providing certain sensitive missile defense information to the Russian Federation. Sec. 1650. Extension of requirement for Comptroller General of the United States review and assessment of missile defense acquisition programs. Subtitle E—Other matters Sec. 1661. Measures in response to violations of the Intermediate-Range Nuclear Forces Treaty by the Russian Federation. Sec. 1662. Modification of notification and assessment of proposal to modify or introduce new aircraft or sensors for flight by the Russian Federation under the Open Skies Treaty. Sec. 1663. Milestone A decision for the Conventional Prompt Global Strike Weapons System. DIVISION B—Military Construction Authorizations Sec. 2001. Short title. Sec. 2002. Expiration of authorizations and amounts required to be specified by law. TITLE XXI—Army military construction Sec. 2101. Authorized army construction and land acquisition projects. Sec. 2102. Family housing. Sec. 2103. Improvements to military family housing units. Sec. 2104. Authorization of appropriations, Army. Sec. 2105. Modification of authority to carry out certain fiscal year 2013 project. Sec. 2106. Extension of authorizations of certain fiscal year 2012 projects. Sec. 2107. Extension of authorizations of certain fiscal year 2013 projects. Sec. 2108. Additional authority to carry out certain fiscal year 2016 project. Sec. 2109. Limitation on construction of new facilities at Guantanamo Bay, Cuba. TITLE XXII—Navy military construction Sec. 2201. Authorized Navy construction and land acquisition projects. Sec. 2202. Family housing. Sec. 2203. Improvements to military family housing units. Sec. 2204. Authorization of appropriations, Navy. Sec. 2205. Extension of authorizations of certain fiscal year 2012 projects. Sec. 2206. Extension of authorizations of certain fiscal year 2013 projects. TITLE XXIII—Air Force military construction Sec. 2301. Authorized Air Force construction and land acquisition projects. Sec. 2302. Family housing. Sec. 2303. Improvements to military family housing units. Sec. 2304. Authorization of appropriations, Air Force. Sec. 2305. Modification of authority to carry out certain fiscal year 2010 project. Sec. 2306. Modification of authority to carry out certain fiscal year 2014 project. Sec. 2307. Modification of authority to carry out certain fiscal year 2015 project. Sec. 2308. Extension of authorization of certain fiscal year 2012 project. Sec. 2309. Extension of authorization of certain fiscal year 2013 project. TITLE XXIV—Defense agencies military construction Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. Sec. 2402. Authorized energy conservation projects. Sec. 2403. Authorization of appropriations, Defense Agencies. Sec. 2404. Modification of authority to carry out certain fiscal year 2012 project. Sec. 2405. Extension of authorizations of certain fiscal year 2012 projects. Sec. 2406. Extension of authorizations of certain fiscal year 2013 projects. Sec. 2407. Modification and extension of authority to carry out certain fiscal year 2014 project. TITLE XXV—North Atlantic Treaty Organization Security Investment Program Sec. 2501. Authorized NATO construction and land acquisition projects. Sec. 2502. Authorization of appropriations, NATO. TITLE XXVI—Guard and reserve forces facilities Subtitle A—Project authorizations and authorization of appropriations Sec. 2601. Authorized Army National Guard construction and land acquisition projects. Sec. 2602. Authorized Army Reserve construction and land acquisition projects. Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. Sec. 2604. Authorized Air National Guard construction and land acquisition projects. Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. Sec. 2606. Authorization of appropriations, National Guard and Reserve. Subtitle B—Others matters Sec. 2611. Modification and extension of authority to carry out certain fiscal year 2013 project. Sec. 2612. Modification of authority to carry out certain fiscal year 2015 projects. Sec. 2613. Extension of authorizations of certain fiscal year 2012 projects. Sec. 2614. Extension of authorizations of certain fiscal year 2013 projects. TITLE XXVII—Base realignment and closure activities Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure account. Sec. 2702. Prohibition on conducting additional base realignment and closure (BRAC) round. TITLE XXVIII—Military Construction General Provisions Subtitle A—Military Construction Program and military family housing changes Sec. 2801. Authority for acceptance and use of contributions for certain mutually beneficial projects. Sec. 2802. Change in authorities relating to scope of work variations for military construction projects. Sec. 2803. Extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States. Sec. 2804. Modification of reporting requirement on in-kind construction and renovation payments. Sec. 2805. Lab modernization pilot program. Sec. 2806. Conveyance to Indian tribes of certain housing units. Subtitle B—Real Property and Facilities Administration Sec. 2811. Utility system conveyance authority. Sec. 2812. Leasing of non-excess property of military departments and Defense Agencies; treatment of value provided by local education agencies and elementary and secondary schools. Sec. 2813. Modification of facility repair notification requirement. Sec. 2814. Increase of threshold of notice and wait requirement for certain facilities for reserve components and parity with authority for unspecified minor military construction and repair projects. Subtitle C—Land Conveyances Sec. 2821. Release of reversionary interest retained as part of conveyance to the Economic Development Alliance of Jefferson County, Arkansas. DIVISION C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS TITLE XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS Subtitle A—National Security Programs Authorizations Sec. 3101. National Nuclear Security Administration. Sec. 3102. Defense environmental cleanup. Sec. 3103. Other defense activities. Subtitle B—Program Authorizations, Restrictions, and Limitations Sec. 3111. Responsive capabilities program. Sec. 3112. Long-term plan for meeting national security requirements for unencumbered uranium. Sec. 3113. Defense nuclear nonproliferation management plan. Sec. 3114. Plan for deactivation and decommissioning of nonoperational defense nuclear facilities. Sec. 3115. Hanford Waste Treatment and Immobilization Plant contract oversight. Sec. 3116. Assessment of emergency preparedness of defense nuclear facilities. Sec. 3117. Laboratory- and facility-directed research and development programs. Sec. 3118. Limitation on bonuses for employees of the National Nuclear Security Administration who engage in improper program management. Sec. 3119. Modification of authorized personnel levels of the Office of the Administrator for Nuclear Security. Sec. 3120. Modification of submission of assessments of certain budget requests relating to the nuclear weapons stockpile. Sec. 3121. Repeal of phase three review of certain defense environmental cleanup projects. Sec. 3122. Modifications to cost-benefit analyses for competition of management and operating contracts. Sec. 3123. Review of implementation of recommendations of the Congressional Advisory Panel on the Governance of the Nuclear Security Enterprise. TITLE XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARD Sec. 3201. Authorization. DIVISION D—Funding Tables Sec. 4001. Authorization of amounts in funding tables. Sec. 4002. Clarification of applicability of undistributed reductions of certain operation and maintenance funding among all operation and maintenance funding. TITLE XLI—Procurement Sec. 4101. Procurement. Sec. 4102. Procurement for overseas contingency operations. TITLE XLII—Research, Development, Test, and Evaluation Sec. 4201. Research, development, test, and evaluation. Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. TITLE XLIII—Operation and Maintenance Sec. 4301. Operation and maintenance. Sec. 4302. Operation and maintenance for overseas contingency operations. TITLE XLIV—Military Personnel Sec. 4401. Military personnel. Sec. 4402. Military personnel for overseas contingency operations. TITLE XLV—Other Authorizations Sec. 4501. Other authorizations. Sec. 4502. Other authorizations for overseas contingency operations. TITLE XLVI—Military Construction Sec. 4601. Military construction. TITLE XLVII—Department of Energy National Security Programs Sec. 4701. Department of Energy national security programs.  3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
 4.Budgetary effects of this ActThe budgetary effects of this Act, for the purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses.
		ADepartment of Defense Authorizations
			IProcurement
				AAuthorization of appropriations
 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2016 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101.
					BNavy programs
 111.Amendment to cost limitation baseline for CVN–78 class aircraft carrier programSection 122(a)(2) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2104), as amended by section 121(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 691), is further amended by striking $11,498,000,000 and inserting $11,398,000,000.
					112.Limitation on availability of funds for USS JOHN F. KENNEDY (CVN–79)
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for procurement for the USS JOHN F. KENNEDY (CVN–79), $100,000,000 may not be obligated or expended until the date on which the Secretary of the Navy submits to the Committees on Armed Services of the Senate and of the House of Representatives the certification required under subsection (b) and the reports required under subsection (c) and (d).
 (b)Certification regarding full ship shock trialsThe Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and of the House of Representatives a certification that the Navy will conduct by not later than September 30, 2017, full ship shock trials on the USS GERALD R. FORD (CVN–78).
						(c)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and of the House of Representatives a report that evaluates cost issues related to the USS JOHN F. KENNEDY (CVN–79) and the USS ENTERPRISE (CVN–80).
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)Options to achieve ship end cost of no more than $10,000,000,000.
 (B)Options to freeze the design of CVN–79 for CVN–80, with exceptions only for changes due to full ship shock trials or other significant test and evaluation results.
 (C)Options to reduce the plans cost for CVN–80 to less than 50 percent of the CVN–79 plans cost. (D)Options to transition all non-nuclear government furnished equipment, including launch and arresting equipment, to contractor furnished equipment.
 (E)Options to build the ships at the most economic pace, such as four years between ships. (F)A business case analysis for the Enterprise Air Search Radar modification to CVN–79 and CVN–80.
 (G)A business case analysis for the two-phase CVN–79 delivery proposal and impact on fleet deployments.
								(d)Report
 (1)In generalNot later than April 1, 2016, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and of the House of Representatives a report on potential requirements, capabilities, and alternatives for future development of aircraft carriers that would replace or supplement the CVN–78 class aircraft carrier.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A description of fleet, sea-based tactical aviation capability requirements for a range of operational scenarios beginning in the 2025 timeframe.
 (B)A description of alternative aircraft carrier designs that meet the requirements described under subparagraph (A).
 (C)A description of nuclear and non-nuclear propulsion options. (D)A description of tonnage options ranging from less than 20,000 tons to greater than 100,000 tons.
 (E)Requirements for unmanned systems integration from inception. (F)Developmental, procurement, and lifecycle cost assessment of alternatives.
 (G)A notional acquisition strategy for development and construction of alternatives. (H)A description of shipbuilding industrial base considerations and a plan to ensure opportunity for competition among alternatives.
 (I)A description of funding and timing considerations related to developing the Annual Long-Range Plan for Construction of Naval Vessels required under section 231 of title 10, United States Code.
								113.Limitation on availability of funds for USS ENTERPRISE (CVN–80)
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for advance procurement for the USS ENTERPRISE (CVN–80), $191,400,000 may not be obligated or expended until the Secretary of the Navy submits to the Committees on Armed Services of the Senate and the House of Representatives the certification required under subsection (b) and the report required under subsection (c).
 (b)Certification regarding CVN–80 designThe Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and the House of Representatives a certification that the design of CVN–80 will repeat that of CVN–79, with modifications only for significant test and evaluation results or significant cost reduction initiatives that still meet threshold requirements.
						(c)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that details the plans costs related to the USS ENTERPRISE (CVN–80).
 (2)ElementsThe report required under paragraph (1) shall include the following elements, reported by total cost and cost by fiscal year, with a detailed description and a justification for why each cost is recurring and attributable to CVN–80:
 (A)Overall plans. (B)Propulsion plant detail design.
 (C)Platform detail design. (D)Lead yard services and hull planning yard.
 (E)Platform detail design (Steam and Electric Plant Planning Yard). (F)Other.
 114.Modification of CVN–78 class aircraft carrier programSubsection (f) of section 122 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2104), as added by section 121(c) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 692), is amended by adding at the end the following new paragraph:
						
							(3)
 (A)As part of the report required under paragraph (1), the Secretary of the Navy shall include a description of new design and engineering changes to CVN–78 class aircraft carriers if applicable.
 (B)The additional reporting requirement in subparagraph (A) shall include, with respect to CVN–78 class aircraft carriers in each reporting period—
 (i)any design or engineering change with an associated cost greater than $5,000,000; (ii)program or ship cost increases for each design or engineering change identified in subparagraph (A); and
 (iii)cost reduction achieved. (C)The Secretary of the Navy and Chief of Naval Operations shall each personally sign (not autopen) the additional reporting requirement in subparagraph (A). This certification may not be delegated. The certification shall include a determination that each change—
 (i)serves the national security interests of the United States; (ii)cannot be deferred to a future ship due to operational necessity, safety, or substantial cost reduction that still meets threshold requirements; and
 (iii)was personally reviewed and endorsed by the Secretary of the Navy and Chief of Naval Operations.. 115.Limitation on availability of funds for Littoral Combat ShipOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for research and development, design, construction, procurement or advanced procurement of materials for the Littoral Combat Ships designated as LCS 33 or subsequent, not more than 25 percent may be obligated or expended until the Secretary of the Navy submits to the Committees on Armed Services of the Senate and the House of Representatives each of the following:
 (1)A Capabilities Based Assessment to assess capability gaps and associated capability requirements and risks for the upgraded Littoral Combat Ship, which is proposed to commence with LCS 33. This assessment shall conform with the Joint Capabilities Integration and Development System, including Chairman of the Joint Chiefs of Staff Instruction 3170.01H.
 (2)A certification that the Joint Requirements Oversight Council has validated an updated Capabilities Development Document for the upgraded Littoral Combat Ship.
 (3)A report describing the upgraded Littoral Combat Ship modernization, which shall, at a minimum, include the following elements:
 (A)A description of capabilities that the LCS program delivers, and a description of how these relate to the characteristics of the future joint force identified in the Capstone Concept for Joint Operations, concept of operations, and integrated architecture documents.
 (B)A summary of analyses and studies conducted on LCS modernization. (C)A concept of operations for LCS modernization ships at the operational level and tactical level describing how they integrate and synchronize with joint and combined forces to achieve the Joint Force Commander’s intent.
 (D)A description of threat systems of potential adversaries that are projected or assessed to reach initial operational capability within 15 years against which the lethality and survivability of the LCS should be determined.
 (E)A plan and timeline for LCS modernization program execution. (F)A description of system capabilities required for LCS modernization, including key performance parameters and key system attributes.
 (G)A plan for family of systems or systems of systems synchronization. (H)A plan for information technology and national security systems supportability.
 (I)A plan for intelligence supportability. (J)A plan for electromagnetic environmental effects (E3) and spectrum supportability.
 (K)A description of assets required to achieve initial operational capability (IOC) of an LCS modernization increment.
 (L)A schedule and initial operational capability and full operational capability definitions. (M)A description of doctrine, organization, training, materiel, leadership, education, personnel, facilities, and policy considerations.
 (N)A description of other system attributes. (4)A plan for future periodic combat systems upgrades, which are necessary to ensure relevant capability throughout the Littoral Combat Ship or Frigate class service lives, using the process described in paragraph (3).
 116.Extension and modification of limitation on availability of funds for Littoral Combat ShipSection 124(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 693), as amended by section 123 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3314), is further amended—
 (1)by striking this Act, the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015, or otherwise made available for fiscal years 2014 or 2015 and inserting this Act, the National Defense Authorization Act for Fiscal Year 2016, or otherwise made available for fiscal years 2014, 2015, or 2016; and
 (2)by adding at the end the following new paragraphs:  (6)A Littoral Combat Ship seaframe acquisition strategy for the Littoral Combat Ships designated as LCS 25 through LCS 32, including upgrades to be installed on these ships that were identified for the upgraded Littoral Combat Ship, which is proposed to commence with LCS 33.
 (7)A Littoral Combat Ship mission module acquisition strategy to reach the total acquisition quantity of each mission module.
 (8)A cost and schedule plan to outfit Flight 0 and Flight 0+ Littoral Combat Ships with capabilities identified for the upgraded Littoral Combat Ship.
 (9)A current Test and Evaluation Master Plan for the Littoral Combat Ship Mission Modules, approved by the Director of Operational Test and Evaluation, which includes the performance levels expected to be demonstrated during developmental testing for each component and mission module prior to commencing the associated operational test phase..
						117.Construction of additional Arleigh Burke destroyer
 (a)In generalThe Secretary of the Navy may enter into a contract beginning with the fiscal year 2016 program year for the procurement of one Arleigh Burke class destroyer in addition to the ten DDG–51s in the fiscal year 2013 through 2017 multiyear procurement contract or for one DDG–51 in fiscal year 2018. The Secretary may employ incremental funding for such procurement.
 (b)Condition on Out-year Contract PaymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under such contract for any fiscal year after fiscal year 2016 is subject to the availability of appropriations for that purpose for such fiscal year.
						118.Fleet Replenishment Oiler Program
 (a)Contract authorityThe Secretary of the Navy may enter into one or more contracts to procure up to six Fleet Replenishment Oilers. Such procurements may also include advance procurement for Economic Order Quantity (EOQ) and long lead time materials, beginning with the lead ship, commencing not earlier than fiscal year 2016.
 (b)LiabilityAny contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose, and that total liability to the government for termination of any contract entered into shall be limited to the total amount of funding obligated at the time of termination.
 119.Reporting requirement for Ohio-class replacement submarine programThe Secretary of Defense shall include in the budget justification materials for the Ohio-class replacement submarine program submitted to Congress in support of the Department of Defense budget for that fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report including the following elements, described in terms of both fiscal 2010 and current fiscal year dollars:
 (1)Lead ship end cost (with plans). (2)Lead ship end cost (less plans).
 (3)Lead ship non-recurring engineering cost. (4)Average follow-on ship cost.
 (5)Average operations and sustainment cost per hull per year. (6)Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics average follow-on ship affordability target.
 (7)Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics operations and sustainment cost per hull per year affordability target.
						CAir Force programs
					131.Limitations on retirement of B–1, B–2, and B–52 bomber aircraft
 (a)In generalExcept as provided in subsection (b), no B–1, B–2, or B–52 bomber aircraft may be retired during a fiscal year prior to initial operational capability (IOC) of the LRS–B unless the Secretary of Defense certifies, in the materials submitted in support of the budget of the President for that fiscal year (as submitted to Congress under section 1105(a) of title 31, United States Code), that—
 (1)the retirement of the aircraft is required to reallocate funding and manpower resources to enable LRS–B to reach IOC and full operational capability (FOC); and
 (2)the Secretary has concluded that retirements of B–1, B–2, and B–52 bomber aircraft in the near-term will not detrimentally affect operational capability.
 (b)ExceptionA certification described in sub-section (a) is not required with respect to the retirement of B–1 bomber aircraft carried out in accordance with section 132(c)(2) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1320).
						132.Limitation on retirement of Air Force fighter aircraft
 (a)Inventory requirementSection 8062 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								(i)Inventory requirement
 (1)Effective October 1, 2015, the Secretary of the Air Force shall maintain a total aircraft inventory of fighter aircraft of not less than 1,950 aircraft, and a total primary mission aircraft inventory (combat-coded) of not less than 1,116 fighter aircraft.
 (2)In this subsection: (A)The term fighter aircraft means an aircraft that—
 (i)is designated by a mission design series prefix of F– or A–; (ii)is manned by one or two crewmembers; and
 (iii)executes single-role or multi-role missions, including air-to-air combat, air-to-ground attack, air interdiction, suppression or destruction of enemy air defenses, close air support, strike control and reconnaissance, combat search and rescue support, or airborne forward air control.
 (B)The term primary mission aircraft inventory means aircraft assigned to meet the primary aircraft authorization to a unit for the performance of its wartime mission..
						(b)Limitation on retirement of Air Force fighter aircraft
 (1)LimitationThe Secretary of the Air Force may not proceed with a decision to retire fighter aircraft in any number that would reduce the total number of such aircraft in the Air Force total active inventory (TAI) below 1,950, and shall maintain a minimum of 1,116 fighter aircraft designated as primary mission aircraft inventory (PMAI).
 (2)Additional limitations on retirement of fighter aircraftThe Secretary of the Air Force may not retire fighter aircraft from the total active inventory as of the date of the enactment of this Act until the later of the following:
 (A)The date that is 30 days after the date on which the Secretary submits the report required under paragraph (3).
 (B)The date that is 30 days after the date on which the Secretary certifies to the congressional defense committees that—
 (i)the retirement of such fighter aircraft will not increase the operational risk of meeting the National Defense Strategy; and
 (ii)the retirement of such aircraft will not reduce the total fighter force structure below 1,950 fighter aircraft or the primary mission aircraft inventory below 1,116.
 (3)Report on retirement of aircraftThe Secretary of the Air Force shall submit to the congressional defense committees a report setting forth the following:
 (A)The rationale for the retirement of existing fighter aircraft and an operational analysis of replacement fighter aircraft that demonstrates performance of the designated mission at an equal or greater level of effectiveness as the retiring aircraft.
 (B)An assessment of the implications for the Air Force, the Air National Guard, and the Air Force Reserve of the force mix ratio of fighter aircraft.
 (C)Such other matters relating to the retirement of fighter aircraft as the Secretary considers appropriate.
								(c)Reports on fighter aircraft
 (1)In generalAt least 90 days before the date on which a fighter aircraft is retired, the Secretary of the Air Force, in consultation with (where applicable) the Director of the Air National Guard or Chief of the Air Force Reserve, shall submit to the congressional defense committees a report on the proposed force structure and basing of fighter aircraft.
 (2)ElementsEach report submitted under paragraph (1) shall include the following elements: (A)A list of each aircraft in the inventory of fighter aircraft, including for each such aircraft—
 (i)the mission design series type; (ii)the variant; and
 (iii)the assigned unit and military installation where such aircraft is based. (B)A list of each fighter aircraft proposed for retirement, including for each such aircraft—
 (i)the mission design series type; (ii)the variant; and
 (iii)the assigned unit and military installation where such aircraft is based. (C)A list of each unit affected by a proposed retirement listed under subparagraph (B) and a description of how such unit is affected.
 (D)For each military installation and unit listed under subparagraph (B)(iii), a description of changes, if any, to the designed operational capability (DOC) statement of the unit as a result of a proposed retirement.
 (E)A description of any anticipated changes in manpower authorizations as a result of a proposed retirement listed under subparagraph (B).
 (d)Fighter aircraft definedIn this section, the term fighter aircraft has the meaning given the term in subsection (i)(2)(A) of section 8062 of title 10, United States Code, as added by subsection (a) of this section.
 133.Limitation on availability of funds for F–35A aircraft procurementOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for aircraft procurement, Air Force, not more than $4,285,000,000 may be made available for the procurement of F–35A aircraft until the Secretary of Defense certifies to the congressional defense committees that F–35A aircraft delivered in fiscal year 2018 will have full combat capability as currently planned with Block 3F hardware, software, and weapons carriage.
					134.Prohibition on retirement of A–10 aircraft
 (a)Prohibition on availability of funds for retirementNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Air Force may be obligated or expended to retire, prepare to retire, or place in storage or on backup aircraft inventory status any A–10 aircraft.
						(b)Additional limitations on retirement
 (1)In generalIn addition to the limitation in subsection (a), during the period before December 31, 2016, the Secretary of the Air Force may not retire, prepare to retire, or place in storage or on backup flying status any A–10 aircraft.
 (2)Minimum inventory requirementThe Secretary of the Air Force shall ensure the Air Force maintains a minimum of 171 A–10 aircraft designated as primary mission aircraft inventory (PMAI).
 (c)Prohibition on availability of funds for significant reductions in manning levelsNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Air Force may be obligated or expended to make significant reductions to manning levels with respect to any A–10 aircraft squadrons or divisions.
 (d)Additional limitation on significant reductions in manning levels-In addition to the limitation in subsection (c), during the period before December 31, 2016, the Secretary of the Air Force may not make significant reductions to manning levels with respect to any A–10 aircraft squadrons or divisions.
						(e)Study on replacement capability requirements or mission platform for the A–10 aircraft
							(1)Independent assessment required
 (A)In generalThe Secretary of the Air Force shall commission an appropriate entity outside the Department of Defense to conduct an assessment of the required capabilities or mission platform to replace the A–10 aircraft. This assessment would represent preparatory work to inform an analysis of alternatives.
 (B)ElementsThe assessment required under subparagraph (A) shall include each of the following: (i)Future needs analysis for the current A–10 aircraft mission set to include troops-in-contact/close air support, air interdiction, strike control and reconnaissance, and combat search and rescue support in both contested and uncontested battle environments. At a minimum, the needs analysis should specifically address the following areas:
 (I)The ability to safely and effectively conduct troops-in-contact/danger close missions or missions in close proximity to civilians in the presence of the air defenses found with enemy ground maneuver units.
 (II)The ability to effectively target and destroy moving, camouflaged, or dug-in troops, artillery, armor, and armored personnel carriers.
 (III)The ability to remain within visual range of friendly forces and targets to facilitate responsiveness to ground forces and minimize re-attack times.
 (IV)The ability to safely conduct close air support beneath low cloud ceilings and in reduced visibilities at low airspeeds in the presence of the air defenses found with enemy ground maneuver units.
 (V)The capability to enable the pilot and aircraft to survive attacks stemming from small arms, machine guns, MANPADs, and lower caliber anti-aircraft artillery organic or attached to enemy ground forces and maneuver units.
 (VI)The ability to communicate effectively with ground forces and downed pilots, including in communications jamming or satellite-denied environments.
 (VII)The ability to execute the missions described in subclauses (I), (II), (III), and (IV) in a GPS- or satellite-denied environment with or without sensors.
 (VIII)The ability to deliver multiple lethal firing passes and sustain long loiter endurance to support friendly forces throughout extended ground engagements.
 (IX)The ability to operate from unprepared dirt, grass, and narrow road runways and to generate high sortie rates under these austere conditions.
 (ii)Identification and assessment of gaps in the ability of existing and programmed mission platforms in providing required capabilities to conduct missions specified in clause (i) in both contested and uncontested battle environments.
 (iii)Assessment of operational effectiveness of existing and programmed mission platforms to conduct missions specified in clause (i) in both contested and uncontested battle environments.
 (iv)Assessment of probability of likelihood of conducting missions requiring troops-in-contact/close air support operations specified in clause (i) in contested environments as compared to uncontested environments.
 (v)Any other matters the independent entity or the Secretary of the Air Force determines to be appropriate.
									(2)Report
 (A)In generalNot later than September 30, 2016, the Secretary of the Air Force shall submit to the congressional defense committees a report that includes the assessment required under paragraph (1).
 (B)FormThe report required under subparagraph (A) may be submitted in classified form, but shall also contain an unclassified executive summary and may contain an unclassified annex.
 (3)Nonduplication of effortIf any information required under paragraph (1) has been included in another report or notification previously submitted to Congress by law, the Secretary of the Air Force may provide a list of such reports and notifications at the time of submitting the report required under paragraph (2) in lieu of including such information in the report required under paragraph (2).
							135.Prohibition on availability of funds for retirement of EC–130H Compass Call aircraft
 (a)Prohibition on retirementNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Air Force may be obligated or expended to retire, prepare to retire, or place in storage or backup aircraft inventory status any EC–130H Compass Call aircraft.
 (b)Additional limitations on retirement of EC–130h compass call aircraftIn addition to the limitation in subsection (a), during the period preceding December 31, 2016, the Secretary of the Air Force may not retire, prepare to retire, or place in storage or on backup flying status any EC-130H Compass Call aircraft.
 (c)Report on retirement of EC–130h compass call aircraftNot later than September 30, 2016, the Secretary of the Air Force shall submit to the congressional defense committees a report setting forth the following:
 (1)The rationale for the retirement of existing EC–130H Compass Call aircraft, including an operational analysis of the impact of such retirements on combatant commander warfighting requirements.
 (2)A plan for how the Air Force will fulfill the capability requirement of the EC–130H mission, transition the mission capabilities of the EC–130H into a replacement platform, or integrate the required capabilities into other mission platforms.
 (3)Such other matters relating to the required mission capabilities and transition of the EC–130H Compass Call fleet as the Secretary considers appropriate.
 136.Limitation on transfer of C–130 aircraftNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Air Force may be obligated or expended to transfer from one facility of the Department of Defense to another any C–130H aircraft, initiate any C–130 manpower authorization adjustments, retire or prepare to retire any C–130H aircraft, or close any C–130H unit until 90 days after the date on which the Secretary of the Air Force, in consultation with the Secretary of the Army, and after certification by the commanders of the XVIII Airborne Corps, 82nd Airborne Division and United States Army Special Operations Command, certifies to the Committees on Armed Services of the Senate and of the House of Representatives that—
 (1)the United States Air Force will maintain dedicated C–130 wings to support the daily training and contingency requirements of the XVIII Airborne Corps, 82nd Airborne Division, and United States Army Special Operations Command at manning levels required to support and operate the number of aircraft that existed as part of regular and reserve Air Force operations in support of such units as of September 30, 2014; and
 (2)failure to maintain such Air Force operations will not adversely impact the daily training requirement of those airborne and special operations units.
 137.Limitation on use of funds for T–1A Jayhawk aircraftNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for avionics modification to the T–1A Jayhawk aircraft may be obligated or expended until 30 days after the Secretary of the Air Force submits to the congressional defense committees the report required under section 142 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3320).
					138.Restriction on retirement of the Joint Surveillance Target Attack Radar System (JSTARS), EC-130H
 Compass Call, and Airborne Early Warning and Control (AWACS) AircraftThe Secretary of the Air Force may not retire any operational Joint Surveillance Target Attack Radar System (JSTARS), EC-130H Compass Call, or Airborne Early Warning and Control (AWACS) aircraft until the follow-on replacement aircraft program enters Low-Rate Initial Production.
					139.Sense of Congress regarding the OCONUS basing of the F–35A aircraft
 (a)FindingCongress finds that the Department of Defense is continuing its process of permanently stationing the F–35 aircraft at installations in the Continental United States (in this section referred to as CONUS) and forward-basing Outside the Continental United States (in this section referred to as OCONUS).
 (b)Sense of CongressIt is the sense of Congress that the Secretary of the Air Force, in the strategic basing process for the F–35A aircraft, should continue to consider the benefits derived from sites that—
 (1)are capable of hosting fighter-based bilateral and multilateral training opportunities with international partners;
 (2)have sufficient airspace and range capabilities and capacity to meet the training requirements; (3)have existing facilities to support personnel, operations, and logistics associated with the flying mission;
 (4)have limited encroachment that would adversely impact training or operations; and (5)minimize the overall construction and operational costs.
							140.Sense of Congress on F–16 Active Electronically Scanned Array (AESA) radar upgrade
 (a)FindingsCongress makes the following findings: (1)National Guard F–16 aircraft are protecting the United States from terrorist air attack from inside or outside the contiguous United States 24 hours a day, 365 days a year.
 (2)These aircraft, stationed throughout the United States, are tasked with the zero-fail mission of guarding and securing United States airspace.
 (3)The United States is facing an increased threat from both state and non-state actors. (4)The National Guard F–16 aircraft performing the Aerospace Control Alert (ACA) mission are operating legacy radar systems.
 (5)Air Force Chief of Staff General Mark Welsh testified to Congress in March 2015, stating, We need to develop an AESA radar plan for our F–16s who are conducting the homeland defense mission in particular.
 (6)First Air Force, United States Northern Command, issued a Joint Urgent Operational Need (JUON) request in March 2015 for radar upgrades to its F–16 fleet.
 (b)Sense of CongressIt is the sense of Congress that— (1)it is essential to our Nation’s defense that Air Force aircraft modification funding is made available to purchase these Active Electronically Scanned Array (AESA) radars as the United States Air Force bridges the gap between 4th and 5th generation fighters;
 (2)the United States Government must invest in radar upgrades which ensure that 4th generation aircraft succeed at this zero-fail mission; and
 (3)the First Air Force JUON request should be met as soon as possible. DDefense-wide, Joint, and Multiservice Matters 151.Report on Army and Marine Corps modernization plan for small arms (a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of the Army and the Secretary of the Navy shall jointly submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the plan of the Army and the Marine Corps to modernize small arms for the Army and the Marine Corps during the 15-year period beginning on the date of such plan, including the mechanisms to be used to promote competition among suppliers of small arms and small arms parts in achieving the plan.
 (b)Small armsThe small arms covered by the plan under subsection (a) shall include the following: (1)Pistols.
 (2)Carbines. (3)Rifles and automatic rifles.
 (4)Light machine guns. (5)Such other small arms as the Secretaries consider appropriate for purposes of the report required by subsection (a).
 (c)Non-standard small armsIn addition to the arms specified in subsection (b), the plan under subsection (a) shall also address non-standard small arms not currently in the small arms inventory of the Army or the Marine Corps.
						IIResearch, Development, Test, and Evaluation
				AAuthorization of appropriations
 201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Department of Defense for research, development, test, and evaluation as specified in the funding table in section 4201.
					BProgram Requirements, Restrictions, and Limitations
					211.Centers for Science, Technology, and Engineering Partnership
 (a)In generalChapter 139 of title 10, United States Code, is amended by inserting after section 2367 the following new section:
							
								2368.Centers for Science, Technology, and Engineering Partnership
									(a)Designation
 (1)The Secretary of Defense, in coordination with the Secretaries of the military departments, shall designate each science and technology reinvention laboratory as a Center for Science, Technology, and Engineering Partnership in the recognized core competencies of the designee.
 (2)The Secretary of Defense shall establish a policy to encourage the Secretary of each military department to reengineer management and business processes and adopt best-business and personnel practices at their Centers for Science, Technology, and Engineering Partnership in connection with their core competency requirements, so as to serve as recognized leaders in their core competencies throughout the Department of Defense and in the national technology and industrial base (as defined in section 2500 of this title).
 (3)The Secretary of Defense, acting through the directors of the Centers for Science, Technology, and Engineering Partnership, may conduct one or more pilot programs, consistent with applicable requirements of law, to test any practices referred to in paragraph (2) that the Directors determine could—
 (A)improve the efficiency and effectiveness of operations at Centers for Science, Technology, and Engineering Partnership;
 (B)improve the support provided by the Centers for the Department of Defense users of the services of the Centers; and
 (C)enhance capabilities by reducing the cost and improving the performance and efficiency of executing laboratory missions.
 (4)In this subsection, the term science and technology reinvention laboratory means a science and technology reinvention laboratory designated under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note).
										(b)Public-private partnerships
 (1)To achieve one or more objectives set forth in paragraph (2), the Secretary may authorize and establish incentives for the Director of a Center for Science, Technology, and Engineering Partnership to enter into public-private cooperative arrangements (in this section referred to as a public-private partnership) to provide for any of the following:
 (A)For employees of the Center, private industry, or other entities outside the Department of Defense to perform (under contract, subcontract, or otherwise) work related to the core competencies of the Center, including any work that involves one or more core competencies of the Center.
 (B)For private industry or other entities outside the Department of Defense to use, for any period of time determined to be consistent with the needs of the Department of Defense, any facilities or equipment of the Center that are not fully used for Department of Defense activities.
 (2)The objectives for exercising the authority provided in paragraph (1) are as follows: (A)To maximize the use of the capacity of a Center for Science, Technology, and Engineering Partnership.
 (B)To reduce or eliminate the cost of ownership and maintenance of a Center by the Department of Defense.
 (C)To reduce the cost of research and testing activities of the Department of Defense. (D)To leverage private sector investment in—
 (i)such efforts as research and equipment recapitalization for a Center; and (ii)the promotion of the undertaking of commercial business ventures based on the core competencies of a Center, as determined by the director of the Center.
 (E)To foster cooperation between the armed forces, academia, and private industry. (F)To increase access by a Center to a skilled technical workforce that can contribute to the effective and efficient execution of Department of Defense missions.
 (c)Private sector use of excess capacityAny facilities or equipment of a Center for Science, Technology, and Engineering Partnership made available to private industry may be used to perform research and testing activities in order to make more efficient and economical use of Government-owned facilities and encourage the creation and preservation of jobs to ensure the availability of a workforce with the necessary research and technical skills to meet the needs of the armed forces.
 (d)Crediting of amounts for performanceAmounts received by a Center for Science, Technology, and Engineering Partnership for work performed under a public-private partnership may—
 (1)be credited to the appropriation or fund, including a working-capital fund, that incurs the cost of performing the work; or
 (2)be used by the Director of the Center as the Director considers appropriate and consistent with section 219 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note).
 (e)Availability of excess equipment to private-sector partnersEquipment or facilities of a Center for Science, Technology, and Engineering Partnership may be made available for use by a private-sector entity under this section only if—
 (1)the use of the equipment or facilities will not have a significant adverse effect on the performance of the Center or the ability of the Center to achieve its mission, as determined by the Director of the Center; and
 (2)the private-sector entity agrees— (A)to reimburse the Department of Defense for the direct and indirect costs (including any rental costs) that are attributable to the entity’s use of the equipment or facilities, as determined by that Secretary; and
 (B)to hold harmless and indemnify the United States from— (i)any claim for damages or injury to any person or property arising out of the use of the equipment or facilities, except under the circumstances described in section 2563(c)(3) of title 10, United States Code; and
 (ii)any liability or claim for damages or injury to any person or property arising out of a decision by the Secretary to suspend or terminate that use of equipment or facilities during a war or national emergency.
 (f)Construction of provisionNothing in this section may be construed to authorize a change, otherwise prohibited by law, from the performance of work at a Center for Science, Technology, and Engineering Partnership by Department of Defense personnel to performance by a contractor.
									.
 (b)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by inserting after the item relating to section 2367 the following new item:
							
								
									2368. Centers for Science, Technology, and Engineering Partnership..
						212.Department of Defense technology offset program to build and maintain the military technological
			 superiority of the United States
						(a)Program established
 (1)In generalThe Secretary of Defense shall establish a technology offset program to build and maintain the military technological superiority of the United States by—
 (A)accelerating the fielding of offset technologies that would help counter technological advantages of potential adversaries of the United States, including directed energy, low-cost, high-speed munitions, autonomous systems, undersea warfare, cyber technology, and intelligence data analytics, developed using Department of Defense research funding and accelerating the commercialization of such technologies; and
 (B)developing and implementing new policies and acquisition and business practices. (2)GuidelinesNot later than one year after the date of the enactment of this Act, the Secretary shall issue guidelines for the operation of the program, including—
 (A)criteria for an application for funding by a military department, defense agency, or a combatant command;
 (B)the purposes for which such a department, agency, or command may apply for funds and appropriate requirements for technology development or commercialization to be supported using program funds;
 (C)the priorities, if any, to be provided to field or commercialize offset technologies developed by certain types of Department research funding; and
 (D)criteria for evaluation of an application for funding or changes to policies or acquisition and business practices by a department, agency, or command for purposes of the program.
								(b)Development of directed energy strategy
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary, in consultation with such officials and third-party experts as the Secretary considers appropriate, shall develop a directed energy strategy to ensure that the United States directed energy technologies are being developed and deployed at an accelerated pace.
 (2)Components of strategyThe strategy required by paragraph (1) shall include the following: (A)A technology roadmap for directed energy that can be used to manage and assess investments and policies of the Department in this high priority technology area.
 (B)Proposals for legislative and administrative action to improve the ability of the Department to develop and deploy technologies and capabilities consistent with the directed energy strategy.
 (C)An approach to program management that is designed to accelerate operational prototyping of directed energy technologies and develop cost-effective, real-world military applications for such technologies.
 (3)Biennial revisionsNot less frequently than once every 2 years, the Secretary shall revise the strategy required by paragraph (1).
							(4)Submittal to Congress
 (A)Not later than 90 days after the date on which the Secretary completes the development of the strategy required by paragraph (1) and not later than 90 days after the date on which the Secretary completes a revision to such strategy under paragraph (3), the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a copy of such strategy.
 (B)The strategy submitted under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.
								(c)Applications for funding
 (1)In generalUnder the program, the Secretary shall, not less frequently than annually, solicit from the heads of the military departments, the defense agencies, and the combatant commands applications for funding to be used to enter into contracts, cooperative agreements, or other transaction agreements entered into pursuant to section 845 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2371 note) with appropriate entities for the fielding or commercialization of technologies.
 (2)Treatment pursuant to certain congressional rulesNothing in this section shall be interpreted to require any official of the Department of Defense to provide funding under this section to any earmark as defined pursuant to House Rule XXI, clause 9, or any congressionally directed spending item as defined pursuant to Senate Rule XLIV, paragraph 5.
							(d)Funding
 (1)In generalSubject to the availability of appropriations for such purpose, of the amounts authorized to be appropriated for research, development, test, and evaluation, Defense-wide for fiscal year 2016, not more than $400,000,000 may be used for any such fiscal year for the program established under subsection (a).
 (2)Amount for directed energyOf this amount, not more than $200,000,000 may be used for activities in the field of directed energy.
							(e)Transfer authority
 (1)In generalThe Secretary may transfer funds available for the program to the research, development, test, and evaluation accounts of a military department, defense agency, or a combatant command pursuant to an application, or any part of an application, that the Secretary determines would support the purposes of the program.
 (2)Supplement not supplantThe transfer authority provided in this subsection is in addition to any other transfer authority available to the Department of Defense.
							(f)Termination
 (1)In generalThe authority to carry out a program under this section shall terminate on September 30, 2020. (2)Transfer after terminationAny amounts made available for the program that remain available for obligation on the date the program terminates may be transferred under subsection (e) during the 180-day period beginning on the date of the termination of the program.
							213.Reauthorization of defense research and development rapid innovation program
 (a)Extension of programSection 1073 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2359a note) is amended—
 (1)in subsection (d), by striking 2015 and inserting 2020; and (2)in subsection (g), by striking September 30, 2015 and inserting September 30, 2020.
 (b)Modification of guidelines for operation of programSubsection (b) of such section is amended— (1)by amending paragraph (1) to read as follows:
								
 (1)The issuance of an annual broad agency announcement or the use of any other competitive or merit-based processes by the Department of Defense for candidate proposals in support of defense acquisition programs as described in subsection (a).;
 (2)in paragraph (3), by striking the second sentence; (3)in paragraph (4)—
 (A)in the first sentence, by striking be funded under the program for more than two years and inserting receive more than a total of two years of funding under the program; and (B)by striking the second sentence; and
 (4)by adding at the end, the following new paragraphs:  (5)Mechanisms to facilitate transition of follow-on or current projects carried out under the program into defense acquisition programs, through the use of the authorities of section 819 of the National Defense Authorization Act for Fiscal year 2010 (Public Law 111–84; 10 U.S.C. 2302 note) or such other authorities as may be appropriate to conduct further testing, low rate production, or full rate production of technologies developed under the program.
 (6)Projects are selected using merit based selection procedures and the selection of projects is not subject to undue influence by Congress or other Federal agencies..
 (c)Repeal of report requirementSuch section is further amended— (1)by striking subsection (f); and
 (2)by redesignating subsection (g) as subsection (f). 214.Reauthorization of Global Research Watch programSection 2365 of title 10, United States Code, is amended—
 (1)in paragraphs (1) and (2) of subsection (b), by inserting and private sector persons after foreign nations both places it appears; and (2)in subsection (f), by striking September 30, 2015 and inserting September 30, 2025.
						215.Science and technology activities to support business systems information technology acquisition
			 programs
 (a)In generalThe Secretary of Defense, acting through the Undersecretary of Acquisition, Technology, and Logistics, the Deputy Chief Management Officer, and the Chief Information Officer shall establish a set of science, technology, and innovation activities to improve the acquisition outcomes of major automated information systems through improved performance and reduced developmental and life cycle costs.
 (b)Execution of activitiesThe activities established under subsection (a) shall be carried out by such military departments and defense agencies as the Under Secretary and the Deputy Chief Management Officer consider appropriate.
 (c)ActivitiesThe set of activities established under subsection (a) may include the following: (1)Development of capabilities in Department of Defense laboratories, test centers, and Federally-funded research and development centers to provide technical support for acquisition program management and business process re-engineering activities.
 (2)Funding of intramural and extramural research and development activities as described in subsection (d).
							(d)Funding of intramural and extramural research and development
 (1)In generalIn carrying out the set of activities required by subsection (a), the Secretary may award grants or contracts to eligible entities to carry out intramural or extramural research and development in areas of interest described in paragraph (3).
 (2)Eligible entitiesFor purposes of this subsection, an eligible entity includes the following: (A)Entities in the defense industry.
 (B)Institutions of higher education. (C)Small businesses.
 (D)Nontraditional defense contractors (as defined in section 2302 of title 10, United States Code). (E)Federally-funded research and development centers, primarily for the purpose of improving technical expertise to support acquisition efforts.
 (F)Nonprofit research institutions. (G)Government laboratories and test centers, primarily for the purpose of improving technical expertise to support acquisition efforts.
 (3)Areas of interestThe areas of interest described in this paragraph are the following: (A)Management innovation, including personnel and financial management policy innovation.
 (B)Business process re-engineering. (C)Systems engineering of information technology business systems.
 (D)Cloud computing to support business systems and business processes. (E)Software development, including systems and techniques to limit unique interfaces and simplify processes to customize commercial software to meet the needs of the Department of Defense.
 (F)Hardware development, including systems and techniques to limit unique interfaces and simplify processes to customize commercial hardware to meet the needs of the Department of Defense.
 (G)Development of methodologies and tools to support development and operational test of large and complex business systems.
 (H)Analysis tools to allow decision makers to balance between requirements, costs, technical risks, and schedule in major automated information system acquisition programs
 (I)Information security in major automated information system systems. (J)Innovative acquisition policies and practices to streamline acquisition of information technology systems.
 (K)Such other areas as the Secretary considers appropriate. (e)Priorities (1)In generalIn carrying out the set of activities required by subsection (a), the Secretary shall give priority to—
 (A)projects that— (i)address the innovation and technology needs of the Department of Defense; and
 (ii)support activities of initiatives, programs and offices identified by the Under Secretary and Deputy Chief Management Officer; and
 (B)the projects and programs identified in paragraph (2). (2)Projects and programs identifiedThe projects and programs identified in this paragraph are the following:
 (A)Major automated information system programs. (B)Projects and programs under the oversight of the Deputy Chief Management Officer.
 (C)Projects and programs relating to defense procurement acquisition policy. (D)Projects and programs of the Defense Contract Audit Agency.
 (E)Military and civilian personnel policy development for information technology workforce. 216.Expansion of eligibility for financial assistance under Department of Defense Science, Mathematics, and Research for Transformation program to include citizens of countries participating in The Technical Cooperation ProgramSection 2192a(b)(1)(A) of title 10, United States Code, is amended by inserting or a country the government of which is a party to The Technical Cooperation Program (TTCP) memorandum of understanding of October 24, 1995 after United States.
 217.Streamlining the Joint Federated Assurance CenterSection 937(c)(2) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2224 note) is amended—
 (1)in subparagraph (C), by striking , in coordination with the Center for Assured Software of the National Security Agency,; and (2)in subparagraph (E), by striking , in coordination with the Defense Microelectronics Activity,.
						218.Limitation on availability of funds for development of the Shallow Water Combat Submersible
 (a)LimitationOf the amounts authorized to be appropriated in this Act or otherwise made available for fiscal year 2016 for Special Operations Command for development of the Shallow Water Combat Submersible, not more than 25 percent may be obligated or expended until the date that is 15 days after the later of the date on which—
 (1)the Under Secretary of Defense for Acquisition, Technology, and Logistics designates a civilian official responsible for oversight and assistance to Special Operations Command for all undersea mobility programs; and
 (2)the Under Secretary, in coordination with the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict, submits to the congressional defense committees the report described in subsection (b).
 (b)Report describedThe report described in this subsection is a report on the Shallow Water Combat Submersible that includes the following:
 (1)An analysis of the reasons for cost and schedule overruns associated with the Shallow Water Combat Submersible program.
 (2)A revised timeline for initial and full operational capability of the Shallow Water Combat Submersible.
 (3)The projected cost to meet the total unit acquisition objective. (4)A plan to prevent, identify, and mitigate any additional cost and schedule overruns.
 (5)A description of such opportunities as may be to recover cost or schedule. (6)A description of such lessons as the Under Secretary may have learned from the Shallow Water Combat Submersible program that could be applied to future undersea mobility acquisition programs.
 (7)Such other matters as the Under Secretary considers appropriate. 219.Limitation on availability of funds for distributed common ground system of the Army (a)LimitationOf the amounts authorized to be appropriated for fiscal year 2016 for the Department of Defense by section 201 and available for research, development, test, and evaluation, Army, for the distributed common ground system of the Army as specified in the funding tables in title XLII, not more than 75 percent may be obligated or expended until the Secretary of the Army—
 (1)conducts a review of the program planning for the distributed common ground system of the Army; and (2)submits to the appropriate congressional committees the report required by subsection (b)(1).
							(b)Report
 (1)In generalThe Secretary shall submit to the appropriate congressional committees a report on the review of the distributed common ground system of the Army conducted under subsection (a)(1).
 (2)Matters includedThe report under paragraph (1) shall include the following: (A)A review of the segmentation of Increment 2 of the distributed common ground system program of the Army into discrete software components with the associated requirements of each component.
 (B)Identification of each component of Increment 2 of the distributed common ground system of the Army for which commercial software exists that is capable of fulfilling most or all of the system requirements for each such component.
 (C)A cost analysis of each such commercial software that compares performance with projected cost. (D)Determination of the degree to which commercial software solutions are compliant with the standards required by the framework and guidance for the Intelligence Community Information Technology Enterprise, the Defense Intelligence Information Enterprise, and the Joint Information Environment.
 (E)Identification of each component of Increment 2 of the distributed common ground system of the Army that the Secretary determines may be acquired through competitive means.
 (F)An acquisition plan for Increment 2 of the distributed common ground system of the Army that prioritizes the acquisition of commercial software components, including a data integration layer, in time to meet the projected deployment schedule for Increment 2.
 (G)A review of the timetable for the distributed common ground system program of the Army in order to determine whether there is a practical, executable acquisition strategy, including the use of operational capability demonstrations, that could lead to an initial operating capability of Increment 2 of the distributed common ground system of the Army prior to fiscal year 2017.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and
 (2)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.
							220.Limitation on availability of funds for distributed common ground system of the United States
			 Special Operations Command
 (a)LimitationOf the amounts authorized to be appropriated for fiscal year 2016 for the Department of Defense by section 201 and available for research, development, test, and evaluation, Defense-wide, for the United States Special Operations Command for the distributed common ground system, not more than 75 percent may be obligated or expended until the Commander of the United States Special Operations Command submits to the congressional defense committees the report required by subsection (b).
 (b)Report requiredThe Commander shall submit to the congressional defense committees a report on the distributed common ground system. Such report shall include the following:
 (1)A review of the segmentation of the distributed common ground system special operations forces program into discrete software components with the associated requirements of each component.
 (2)Identification of each component of the distributed common ground system special operations forces program for which commercial software exists that is capable of fulfilling most or all of the system requirements for each such component.
 (3)A cost analysis of each such commercial software that compares performance with projected cost. (4)A determination of the degree to which commercial software solutions are compliant with the standards required by the framework and guidance for the Intelligence Community Information Technology Enterprise, the Defense Intelligence Information Enterprise, and the Joint Information Environment.
 (5)Identification of each component of the distributed common ground system special operations forces program that the Commander determines may be acquired through competitive means.
 (6)An assessment of the extent to which elements of the distributed common ground system special operations forces program could be modified to increase commercial acquisition opportunities.
 (7)An acquisition plan that leads to full operational capability prior to fiscal year 2019. COther matters 231.Assessment of air-land mobile tactical communications and data network requirements and capabilities (a)Assessment requiredThe Director of Cost Assessment and Program Evaluation, in consultation with the Director of Operational Test and Evaluation, shall contract with an independent entity to conduct a comprehensive assessment of current and future requirements and capabilities of the Department of Defense with respect to an air-land ad hoc, mobile tactical communications, and data network, including the technological feasibility, suitability, and survivability of such a network.
 (b)ElementsThe assessment required under subsection (a) shall include the following elements: (1)Concepts, capabilities, and capacities of current or future communications and data network systems to meet the requirements of current or future tactical operations effectively, efficiently, and affordably.
 (2)Software requirements and capabilities, particularly with respect to communications and data network waveforms.
 (3)Hardware requirements and capabilities, particularly with respect to receiver/transmission technology, tactical communications, and data radios at all levels and on all platforms, all associated technologies, and their integration, compatibility, and interoperability.
 (4)Any other matters that in the judgment of the independent entity are relevant or necessary to a comprehensive assessment of tactical networks or networking.
 (c)Independent entityThe Director of Cost Assessment and Program Evaluation shall select an independent entity with direct, long-standing, and demonstrated experience and expertise in program test and evaluation of concepts, requirements, and technologies for joint tactical communications and data networking to perform the assessment under subsection (a).
 (d)Report requiredNot later than April 30, 2016, the Secretary of Defense shall submit to the congressional defense commitments a report including the findings and recommendations of the assessment conducted under subsection (a), together with the Secretary's comments.
 (e)Availability of fundsThe Secretary of Defense shall use funds authorized by this Act or otherwise made available for fiscal year 2016 for Operation and Maintenance, Defense-wide to carry out activities under this section.
 (f)Limitation on obligation of fundsThe Secretary of the Army may not obligate or expend more than 50 percent of the funds authorized by this Act or otherwise made available for fiscal year 2016 for Other Procurement, Army and available for the Warfighter Information Network—Tactical (Increment 2) until the Secretary of Defense submits the report required under subsection (d).
						232.Study of field failures involving counterfeit electronic parts
 (a)In generalThe Secretary of Defense shall conduct a hardware assurance study to assess the presence, scope, and effect on Department of Defense operations of counterfeit electronic parts that have passed through the Department supply chain and into field systems.
						(b)Execution and technical analysis
 (1)In generalThe Secretary shall direct the federation established under section 937(a)(1) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2224 note) to coordinate execution of the study required by subsection (a) using capabilities of the Department in effect on the day before the date of the enactment of this Act to conduct technical analysis on a sample of failed electronic parts in field systems.
 (2)ElementsThe technical analysis required by paragraph (1) shall include the following: (A)Selection of a representative sample of electronic component types, including digital, mixed-signal, and analog integrated circuits.
 (B)An assessment of the presence of counterfeit parts, including causes and attributes of failures of any identified counterfeit part.
 (C)For components found to have counterfeit parts present, an assessment of the impact of the counterfeit part in the failure mechanism.
 (D)For cases with counterfeit parts contributing to the failure, a determination of the failure attributes, factors, and effects on subsystem and system level reliability, readiness, and performance.
 (c)RecommendationsAs part of the study required by subsection (a), the Secretary shall develop recommendations for such legislative and administrative action, including budget requirements, as the Secretary considers necessary to conduct sampling and technical hardware analysis of counterfeit parts in identified areas of high concern.
						(d)Report
 (1)In generalNot later than 540 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the study carried out under subsection (a).
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)The findings of the Secretary with respect to the study conducted under subsection (a).
 (B)The recommendations developed under subsection (c). 233.Demonstration of Persistent Close Air Support capabilities (a)Joint demonstration requiredThe Secretary of the Air Force, the Secretary of the Army, and the Director of the Defense Advanced Research Projects Agency shall jointly conduct a demonstration of the Persistent Close Air Support (PCAS) capability in fiscal year 2016.
						(b)Parameters of demonstration
 (1)Selection and equipment of aircraftAs part of the demonstration required by subsection (a), the Secretary of the Air Force shall select and equip at least two aircraft for use in the demonstration that the Secretary otherwise intends to use for close air support, as identified by the United States Air Force Close Air Support Forum.
 (2)Close air support operationsThe demonstration required by subsection (a) shall include close air support operations that involve the following:
 (A)Multiple tactical radio networks representing diverse ground force user communities. (B)Two-way digital exchanges of situational awareness data, video, and calls for fire between aircraft and ground users without modification to aircraft operational flight profiles.
 (C)Real-time sharing of blue force, aircraft, and target location data to reduce risks of fratricide. (D)Lightweight digital tools based on commercial-off-the-shelf technology for pilots and joint tactical air controllers.
 (E)Operations in simple and complex operating environments. (c)AssessmentThe Secretary of the Air Force, the Secretary of the Army, and the Director of the Defense Advanced Research Projects Agency shall jointly—
 (1)assess the effect of the capabilities demonstrated as part of the demonstration required by subsection (a) on—
 (A)the time required to conduct close air support operations; (B)the effectiveness of blue force in achieving tactical objectives; and
 (C)the risk of fratricide and collateral damage; and (2)estimate the costs that would be incurred in transitioning the technology used in the Persistent Close Air Support capability to the Army and the Air Force.
							234.Airborne data link plan
 (a)Plan requiredThe Under Secretary of Defense for Acquisition, Technology, and Logistics and the Vice Chairman of the Joint Chiefs of Staff shall jointly, in consultation with the Secretary of the Air Force and the Secretary of the Navy, develop a plan—
 (1)to provide objective survivable communications gateways to enable— (A)the secure dissemination of national and tactical intelligence information to fourth-generation fighter aircraft and supporting airborne platforms and to low-observable penetrating platforms such as the F–22 and F–35; and
 (B)the secure reception and dissemination of sensor data from low-observable penetrating aircraft, such as the F–22 and F–35;
 (2)to provide secure data sharing between the fifth-generation fighter aircraft of the Air Force, Navy, and Marine Corps, with minimal changes to the outer surfaces of the aircraft and to aircraft operational flight programs; and
 (3)to enable secure data sharing between fifth-generation and fourth-generation aircraft in jamming environments.
 (b)Additional plan requirementsThe plan required by subsection (a) shall include non-proprietary and open systems approaches that are compatible with the Rapid Capabilities Office Open Mission Systems initiative of the Air Force and the Future Airborne Capability Environment initiative of the Navy.
 (c)ProhibitionNo funds may be obligated or expended by the Department of Defense on the interim communications initiatives identified as Talon Hate and Multi-Domain Adaptable Processing System until the congressional defense committees are briefed by the Under Secretary or the Vice Chairman about the plan required by subsection (a).
						235.Report on Technology Readiness Levels of the technologies and capabilities critical to the Long
			 Range Strike Bomber aircraft
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the Technology Readiness Levels (TRLs) of the technologies and capabilities critical to the Long Range Strike Bomber aircraft.
 (b)Review by Comptroller General of the United StatesNot later than 60 days after the report of the Secretary is submitted under subsection (a), the Comptroller General of the United States shall review the report and submit to the congressional defense committees an assessment of the matters contained in the report.
						IIIOperation and Maintenance
				AAuthorization of Appropriations
 301.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301.
					BEnergy and Environment
 311.Modification of energy management reporting requirementsSection 2925(a) of title 10, United States Code, is amended— (1)by striking paragraphs (4) and (7);
 (2)by redesignating paragraphs (5), (6), (8), (9), (10), (11), and (12) as paragraphs (4), (5), (6), (7), (8), (9), and (10), respectively;
 (3)by amending paragraph (7), as redesignated by paragraph (2) of this section, to read as follows:  (7)A description and estimate of the progress made by the military departments in meeting current high performance and sustainable building standards under the Unified Facilities Criteria.;
 (4)by amending paragraph (9), as redesignated by such paragraph (2), to read as follows:  (9)Details of all commercial utility outages caused by threats and those caused by hazards at military installations that last eight hours or longer, whether or not the outage was mitigated by backup power, including non-commercial utility outages and Department of Defense-owned infrastructure, including the total number and location of outages, the financial impact of the outages, and measure taken to mitigate outages in the future at the affected locations and across the Department of Defense.; and
 (5)by adding at the end the following new paragraph:  (11)At the discretion of the Secretary of Defense, a classified annex, as appropriate..
						312.Report on efforts to reduce high energy costs at military installations
						(a)Report
 (1)Report requiredNot later than 270 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics, in conjunction with the assistant secretaries responsible for installations and environment for the military services and the Defense Logistics Agency, shall submit to the congressional defense committees a report detailing the efforts to achieve cost savings at military installations with high energy costs.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A comprehensive, installation-specific assessment of feasible and mission-appropriate energy initiatives supporting energy production and consumption at military installations with high energy costs.
 (B)An assessment of current sources of energy in areas with high energy costs and potential future sources that are technologically feasible, cost-effective, and mission-appropriate for military installations.
 (C)A comprehensive implementation strategy to include required investment for feasible energy efficiency options determined to be the most beneficial and cost-effective, where appropriate, and consistent with Department of Defense priorities.
 (D)An explanation on how military services are working collaboratively in order to leverage lessons learned on potential energy efficiency solutions.
 (E)An assessment of extent of which activities administered under the Federal Energy Management Program could be used to assist with the implementation strategy.
 (F)An assessment of State and local partnership opportunities that could achieve efficiency and cost savings, and any legislative authorities required to carry out such partnerships or agreements.
 (3)Coordination with State and local and other entitiesIn preparing the report required under paragraph (1), the Under Secretary may work in conjunction and coordinate with the States containing areas of high energy costs, local communities, and other Federal departments and agencies.
 (b)DefinitionsIn this section, the term high energy costs means costs for the provision of energy by kilowatt of electricity or British Thermal Unit of heat or steam for a military installation in the United States that is in the highest 20 percent of all military installations for a military department.
						313.Southern Sea Otter Military Readiness Areas
 (a)Establishment of the Southern Sea Otter Military Readiness AreasChapter 631 of title 10, United States Code, is amended by adding at the end the following new section:
							
								7235.Establishment of the Southern Sea Otter Military Readiness Areas
 (a)EstablishmentThe Secretary of the Navy shall establish areas, to be known as Southern Sea Otter Military Readiness Areas, for national defense purposes. Such areas shall include each of the following: (1)The area that includes Naval Base Ventura County, San Nicolas Island, and Begg Rock and the adjacent and surrounding waters within the following coordinates:
											
												
													
														N. Latitude/W. Longitude
														
													
													
														33°27.8′/119°34.3′
														
														33°20.5′/119°15.5′
														
														33°13.5′/119°11.8′
														
														33°06.5′/119°15.3′
														
														33°02.8′/119°26.8′
														
														33°08.8′/119°46.3′
														
														33°17.2′/119°56.9′
														
														33°30.9′/119°54.2′.
														
													
												
											
 (2)The area that includes Naval Base Coronado, San Clemente Island and the adjacent and surrounding waters running parallel to shore to 3 nautical miles from the high tide line designated by part 165 of title 33, Code of Federal Regulations, on May 20, 2010, as the San Clemente Island 3NM Safety Zone.
										(b)Activities within the Southern Sea Otter Military Readiness Areas
 (1)Incidental takings under Endangered Species Act of 1973Sections 4 and 9 of the Endangered Species Act of 1973 (16 U.S.C. 1533, 1538) shall not apply with respect to the incidental taking of any southern sea otter in the Southern Sea Otter Military Readiness Areas in the course of conducting a military readiness activity.
 (2)Incidental takings under Marine Mammal Protection Act of 1972Sections 101 and 102 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371, 1372) shall not apply with respect to the incidental taking of any southern sea otter in the Southern Sea Otter Military Readiness Areas in the course of conducting a military readiness activity.
 (3)Treatment as species proposed to be listedFor purposes of conducting a military readiness activity, any southern sea otter while within the Southern Sea Otter Military Readiness Areas shall be treated for the purposes of section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) as a member of a species that is proposed to be listed as an endangered species or a threatened species under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533).
 (c)RemovalNothing in this section or any other Federal law shall be construed to require that any southern sea otter located within the Southern Sea Otter Military Readiness Areas be removed from the Areas.
 (d)Revision or termination of exceptionsThe Secretary of the Interior may revise or terminate the application of subsection (b) if the Secretary of the Interior, in consultation with the Secretary of the Navy and the Marine Mammal Commission, determines that military activities occurring in the Southern Sea Otter Military Readiness Areas are impeding the southern sea otter conservation or the return of southern sea otters to optimum sustainable population levels.
									(e)Monitoring
 (1)In generalThe Secretary of the Navy shall conduct monitoring and research within the Southern Sea Otter Military Readiness Areas to determine the effects of military readiness activities on the growth or decline of the southern sea otter population and on the near-shore ecosystem. Monitoring and research parameters and methods shall be determined in consultation with the Service and the Marine Mammal Commission.
 (2)ReportsNot later than 24 months after the date of the enactment of this section and every three years thereafter, the Secretary of the Navy shall report to Congress and the public on monitoring undertaken pursuant to paragraph (1).
 (f)DefinitionsIn this section: (1)Southern sea otterThe term southern sea otter means any member of the subspecies Enhydra lutris nereis.
 (2)TakeThe term take— (A)when used in reference to activities subject to regulation by the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), shall have the meaning given such term in that Act; and
 (B)when used in reference to activities subject to regulation by the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) shall have the meaning given such term in that Act.
 (3)Incidental takingThe term incidental taking means any take of a southern sea otter that is incidental to, and not the purpose of, the carrying out of an otherwise lawful activity.
 (4)Military readiness activityThe term military readiness activity has the meaning given that term in section 315(f) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (16 U.S.C. 703 note) and includes all training and operations of the armed forces that relate to combat and the adequate and realistic testing of military equipment, vehicles, weapons, and sensors for proper operation and suitability for combat use.
 (5)Optimum sustainable populationThe term optimum sustainable population means, with respect to any population stock, the number of animals that will result in the maximum productivity of the population or the species, keeping in mind the carrying capacity of the habitat and the health of the ecosystem of which they form a constituent element.
										.
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							
								
									7235. Establishment of the Southern Sea Otter Military Readiness Areas.
								
								.
 (c)Conforming amendmentSection 1 of Public Law 99–625 (16 U.S.C. 1536 note) is repealed. CLogistics and Sustainment 321.Repeal of limitation on authority to enter into a contract for the sustainment, maintenance, repair, or overhaul of the F117 engineSection 341 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3345) is repealed.
					DReports
 331.Modification of annual report on prepositioned materiel and equipmentSection 2229a(a)(8) of title 10, United States Code, is amended to read as follows:  (8)A list of any equipment used in support of contingency operations slated for retrograde and subsequent inclusion in the prepositioned stocks..
					ELimitations and Extensions of Authority
					341.Modification of requirements for transferring aircraft within the Air Force inventory
 (a)Modification of requirementsSection 345 of the National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 8062 note) is amended—
 (1)in subsection (a)— (A)by striking the first sentence and inserting the following: Before making an aircraft transfer described in subsection (c), the Secretary of the Air Force shall ensure that a written agreement regarding such transfer has been entered into between the Chief of Staff of the Air Force and the Director of the Air National Guard or the Chief of Air Force Reserve.; and
 (B)in paragraph (3), by striking depot; (2)by amending subsection (b) to read as follows:
								
 (b)Submittal of agreements to the Department of Defense and CongressThe Secretary of the Air Force may not take any action to transfer an aircraft until the Secretary ensures that the Air Force has complied with applicable Department of Defense regulations and, for a transfer described in subsection (c)(1), until the Secretary submits to the congressional defense committees an agreement entered into pursuant to subsection (a) regarding the transfer of the aircraft.; and
 (3)by adding at the end the following new subsections:  (c)Covered aircraft transfers (1)An aircraft transfer described in this subsection is the transfer (other than as specified in paragraph (2)) from a reserve component of the Air Force to the regular component of the Air Force of—
 (A)the permanent assignment of an aircraft that terminates a reserve component’s equitable interest in the aircraft; or
 (B)possession of an aircraft for a period in excess of 90 days. (2)Paragraph (1) does not apply to the following:
 (A)A routine temporary transfer of possession of an aircraft from a reserve component that is made solely for the benefit of the reserve component for the purpose of maintenance, upgrade, conversion, modification, or testing and evaluation.
 (B)A routine permanent transfer of assignment of an aircraft that terminates a reserve component’s equitable interest in the aircraft if notice of the transfer has previously been provided to the congressional defense committees and the transfer has been approved by the Secretary of Defense pursuant to Department of Defense regulations.
 (C)A transfer described in paragraph (1)(A) when there is a reciprocal permanent assignment of an aircraft from the regular component of the Air Force to the reserve component that does not degrade the capability of, or reduce the total number of, aircraft assigned to the reserve component.
 (d)Return of aircraft after routine temporary transferIn the case of an aircraft transferred from a reserve component of the Air Force to the regular component of the Air Force for which an agreement under subsection (a) is not required by reason of subparagraph (A) of subsection (c)(2), possession of the aircraft shall be transferred back to the reserve component upon completion of the work described in such subparagraph..
 (b)Conforming amendmentSubsection (a)(7) of such section is amended by striking Commander of the Air Force Reserve Command and inserting Chief of Air Force Reserve. (c)Technical amendments to delete references to aircraft ownershipSubsection (a) of such section is further amended by striking the ownership of each place it appears.
						342.Limitation on use of funds for Department of Defense sponsorships, advertising, or marketing
 associated with sports-related organizations or sporting eventsNo amounts authorized to be appropriated for the Department of Defense by this Act or otherwise made available to the Department may be used for any sponsorship, advertising, or marketing associated with a sports-related organization or sporting event until the Under Secretary of Defense for Personnel and Readiness, in consultation with the Director of Accessions Policy—
 (1)conducts a review of current contracts and task orders for such sponsorships, advertising, and marketing (as awarded by the regular and reserve components of the Armed Forces) in order to assess—
 (A)whether such sponsorships, advertising, and marketing are effective in meeting the recruiting objectives of the Department;
 (B)whether consistent metrics are used to evaluate the effectiveness of each such activity in generating leads and recruit accessions; and
 (C)whether the return on investment for such activities is sufficient to warrant continuing use of Department funds for such activities; and
 (2)submits to the Committees on Armed Services of the Senate and the House of Representatives a report that includes—
 (A)a description of the actions being taken to coordinate efforts of the Department relating to such sponsorships, advertising, and marketing, and to minimize duplicative contracts for such sponsorships, advertising, and marketing, as applicable; and
 (B)the results of the review required by paragraph (1), including an assessment of the extent to which continuing use of Department funds for such sponsorships, advertising, and marketing is warranted in light of the review and the actions described pursuant to subparagraph (A).
 343.Temporary authority to extend contracts and leases under ARMS initiativeContracts or subcontracts entered into pursuant to section 4554(a)(3)(A) of title 10, United States Code, on or before the date that is five years after the date of the enactment of this Act may include an option to extend the term of the contract or subcontract for an additional 25 years.
					FOther Matters
					351.Streamlining of Department of Defense management and operational headquarters
						(a)Comprehensive review of headquarters
 (1)In generalThe Secretary of Defense shall conduct a comprehensive review of the management and operational headquarters of the Department of Defense for purposes of consolidating and streamlining headquarters functions.
 (2)ElementsThe review required by paragraph (1) shall address the following: (A)The extent, if any, to which the staff of the Secretaries of the military departments and the Chiefs of Staff of the Armed Forces have duplicative staff functions and services and could be consolidated into a single service staff.
 (B)The extent, if any, to which the staff of the Office of the Secretary of Defense, the military departments, the Defense Agencies, and temporary organizations have duplicative staff functions and services and could be streamlined with respect to—
 (i)performing oversight and making policy; (ii)performing staff functions and services specific to the military department concerned;
 (iii)performing multi-department staff functions and services; and (iv)performing functions and services across the Department of Defense with respect to intelligence collection and analysis.
 (C)The extent, if any, to which the Joint Staff, the combatant commands, and their subordinate service component commands have duplicative staff functions and services that could be shared, consolidated, eliminated, or otherwise streamlined with—
 (i)the Joint Staff performing oversight and execution; (ii)the staff of the combatant commands performing only staff functions and services specific to the combatant command concerned; and
 (iii)the staff of the service component commands of the combatant commands performing only staff functions and services specific to the service component command concerned.
 (D)The extent, if any, to which reductions in military and civilian end-strength in management or operational headquarters could be used to create, build, or fill shortages in force structure for operational units.
 (E)The extent, if any, to which revisions are required to the Defense Officers Personnel Management Act, including requirements for officers to serve in joint billets, the number of qualifying billets, the rank structure in the joint billets, and the joint qualification requirement for officers to be promoted while serving for extensive periods in critical positions such as program managers of major defense acquisition programs, and officers in units of component forces supporting joint commands, in order to achieve efficiencies, provide promotion fairness and equity, and obtain effective governance in the management of the Department of Defense.
 (F)The structure and staffing of the Joint Staff, and the number, structure, and staffing of the combatant commands and their subordinate service component commands, including, in particular—
 (i)whether or not the staff organization of each such entity has documented and periodically validated requirements for such entity;
 (ii)whether or not there are an appropriate number of combatant commands relative to the requirements of the National Security Strategy, the Quadrennial Defense Review, and the National Military Strategy; and
 (iii)whether or not opportunities exist to consolidate staff functions and services common to the Joint Staff and the service component commands into a single staff organization that provides the required functions, services, capabilities, and capacities to the Chairman of the Joint Chiefs of Staff and supported combatant commanders, and if so—
 (I)where in the organizational structure such staff functions, services, capabilities, and capacities would be established; and
 (II)whether or not the military departments could execute such staff functions, services, capabilities, and capacities while executing their requirements to organize, train, and equip the Armed Forces.
 (G)The statutory and regulatory authority of the combatant commands to establish subordinate joint commands or headquarters, including joint task forces, led by a general or flag officer, and the extent, if any, to which the combatant commands have used such authority—
 (i)to establish temporary or permanent subordinate joint commands or headquarters, including joint task forces, led by general or flag officers;
 (ii)to disestablish temporary or permanent subordinate joint commands or headquarters, including joint task forces, led by general or flag officers;
 (iii)to increase requirements for general and flag officers in the joint pool which are exempt from the end strength limitations otherwise applicable to general and flag officers in the Armed Forces;
 (iv)to participate in the management of joint officer qualification in order to ensure the efficient and effective quality and quantity of officers needed to staff headquarters functions and services and return to the services officers with required professional experience and skills necessary to remain competitive for increased responsibility and authority through subsequent assignment or promotion, including by identifying—
 (I)circumstances, if any, in which officers spend a disproportionate amount of time in their careers to attain joint officer qualifications with corresponding loss of opportunities to develop in the service-specific assignments needed to gain the increased proficiency and experience to qualify for service and command assignments; and
 (II)circumstances, if any, in which the military departments detail officers to joint headquarters staffs in order to maximize the number of officers receiving joint duty credit with a focus on the quantity, instead of the quality, of officers achieving joint duty credit;
 (v)to establish commanders’ strategic planning groups, advisory groups, or similar parallel personal staff entities that could risk isolating function and staff processes, including an assessment of the justification used to establish such personal staff organizations and their impact on the effectiveness and efficiency of organizational staff functions, services, capabilities, and capacities; and
 (vi)to ensure the identification and management of officers serving or having served in units in subordinate service component or joint commands during combat operations and did not receive joint credit for such service.
 (3)ConsultationThe Secretary shall, to the extent practicable and as the Secretary considers appropriate, conduct the review required by paragraph (1) in consultation with such experts on matters covered by the review who are independent of the Department of Defense.
 (4)ReportNot later than March 1, 2016, the Secretary shall submit to the congressional defense committees a report setting forth the results of the review required by paragraph (1).
							(b)Plan on reduction in amounts used for administration in fiscal years 2016 through 2019
 (1)In generalNot later than January 31, 2016, the Secretary of Defense shall submit to the congressional defense committees, and implement, a plan designed to ensure that the amount used by the Department of Defense for administration from amounts authorized to be appropriated for a fiscal year for operation and maintenance shall be as follows:
 (A)In fiscal year 2016, an amount that is 7.5 percent less than the amount authorized to be appropriated for fiscal year 2015 for operation and maintenance, Defense-wide, and available for administration (in this paragraph referred to as the fiscal year 2015 administration amount).
 (B)In fiscal year 2017, an amount that is 15 percent less than the fiscal year 2015 administration amount.
 (C)In fiscal year 2018, an amount that is 22.5 percent less than the fiscal year 2015 administration amount.
 (D)In fiscal year 2019, an amount that is 30 percent less than the fiscal year 2015 administration amount.
 (2)Achievement of reductionsAs part of meeting the requirements in paragraph (1), the plan shall provide for reductions in personnel (including military and civilian personnel of the Department of Defense and contract personnel in support of the Department) in the Office of the Secretary of Defense, the secretariats and military staffs of the military departments, the staffs of the Defense Agencies, the staffs of the Joint Staff, the staffs of the combatant commands, and the staffs of their subordinate service component commands.
 (3)ExclusionThe plan may not meet the requirements in paragraph (1) through reductions in funding for administration for the following:
 (A)The United States Special Operations Command. (B)The Department of Defense Education Activity.
 (C)Any classified program. (D)Any program relating to sexual assault prevention and response.
 (c)Comptroller General of the United States reportsNot later than 90 days after the end of each of fiscal years 2016, 2017, 2018, and 2019, the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth the assessment of the Comptroller General of the extent to which the Department of Defense met the applicable requirement in subsection (b)(1) during such fiscal year.
 (d)Limitation on availability of funds for contract personnel support for OSDIn each of fiscal years 2017, 2018, 2019, and 2020, amounts authorized to be appropriated for the Department of Defense and available for the Office of the Secretary of Defense may not be obligated or expended for contract personnel in support of the Office of the Secretary of Defense until the Secretary of Defense certifies to the congressional defense committees that the applicable requirement in subsection (b)(1) was met during the preceding fiscal year.
						352.Adoption of retired military working dogs
 (a)Transfer for adoptionSubsection (f) of section 2583 of title 10, United States Code, is amended in the matter preceding paragraph (1) by striking may transfer and inserting shall transfer.
 (b)Preference in adoption for former handlersSuch section is further amended— (1)by redesignating subsection (g) as subsection (h); and
 (2)by inserting after subsection (f) the following new subsection (g):  (g)Preference in adoption of retired military working dogs for former handlers (1)In providing for the adoption under this section of a retired military working dog described in paragraph (1) or (3) of subsection (a), the Secretary of the military department concerned shall accord a preference to the former handler of the dog unless the Secretary determines that adoption of the dog by the former handler would not be in the best interests of the dog.
 (2)In the case of a dog covered by paragraph (1) with more than one former handler seeking adoption of the dog at the time of adoption, the Secretary shall provide for the adoption of the dog by such former handler whose adoption of the dog will best serve the interests of the dog and such former handlers. The Secretary shall make any determination required by this paragraph with respect to a dog following consultation with the kennel master of the unit at which the dog was last located before adoption under this section.
 (3)Nothing in this subsection shall be construed as altering, revising, or overriding any policy of a military department for the adoption of military working dogs by law enforcement agencies before the end of the dogs' useful lives..
							353.Modification of required review of projects relating to potential obstructions to aviation
 Section 358 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4200; 49 U.S.C. 44718 note) is amended—
 (1)in subsection (c)— (A)in paragraph (3), by striking from State and local officials or the developer of a renewable energy development or other energy project and inserting from a State government, an Indian tribal government, a local government, a landowner, or the developer of an energy project; and
 (B)in paragraph (4), by striking readiness, and and all that follows through the period at the end and inserting readiness and to clearly communicate actions being taken by the Department of Defense to the party requesting an early project review under this section.;
 (2)in subsection (d)(2)(B), by striking as high, medium, or low; and (3)in subsection (j), by adding at the end the following new paragraph:
							
 (4)The term landowner means a person or other legal entity that owns a fee interest in real property on which a proposed energy project is planned to be located..
						354.Pilot program on intensive instruction in certain Asian languages
 (a)Pilot program authorizedThe Secretary of Defense may, in consultation with the National Security Education Board, carry out a pilot program to assess the feasibility and advisability of providing scholarships in accordance with the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1901 et seq.) to individuals otherwise eligible for scholarships under that Act for intensive language instruction in a covered Asian language.
 (b)Covered Asian languageFor purposes of this section, a covered Asian language is any of the five Asian languages that would be treated as a language in which deficiencies exist for purposes of section 802(a)(1)(A) of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1902(a)(2)(A)) if the National Security Education Board could treat an additional five Asian languages as a language in which such deficiencies exist.
 (c)Use of scholarshipsNotwithstanding any provision of the David L. Boren National Security Education Act of 1991, a scholarship awarded pursuant to the pilot program may be used for intensive language instruction in—
 (1)the United States; or (2)a country in which the covered Asian language concerned is spoken by a significant portion of the population (as determined by the Secretary for purposes of the pilot program).
 (d)National Security Education Board definedIn this section, the term National Security Education Board means the National Security Education Board established pursuant to section 803 of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1903).
 (e)TerminationNo scholarship may be awarded under the pilot program after the date that is five years after the date on which the pilot program is established.
						IVMilitary Personnel Authorizations
				AActive Forces
 401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2016, as follows:
 (1)The Army, 475,000. (2)The Navy, 329,200.
 (3)The Marine Corps, 184,000. (4)The Air Force, 317,000.
						402.Enhancement of authority for management of end strengths for military personnel
						(a)Repeal of specification of permanent end strengths to support two major regional contingencies
 (1)RepealSection 691 of title 10, United States Code, is repealed. (2)Clerical amendmentThe table of sections at the beginning of chapter 39 of such title is amended by striking the item relating to section 691.
							(b)Enhanced authority for end strength management
 (1)Secretary of Defense authoritySubsection (f) of section 115 of title 10, United States Code, is amended by striking increase each place it appears and inserting vary. (2)Service Secretary authoritySubsection (g) of such section is amended—
 (A)in paragraph (1), by striking increase each place it appears and inserting vary; and (B)in paragraph (2), by striking increase each place it appears and inserting variance.
								BReserve Forces
					411.End strengths for Selected Reserve
 (a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2016, as follows:
 (1)The Army National Guard of the United States, 342,000. (2)The Army Reserve, 198,000.
 (3)The Navy Reserve, 57,400. (4)The Marine Corps Reserve, 38,900.
 (5)The Air National Guard of the United States, 105,500. (6)The Air Force Reserve, 69,200.
 (7)The Coast Guard Reserve, 7,000. (b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by—
 (1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and
 (2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year.
 (c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members.
						412.End strengths for Reserves on active duty in support of the reserves
 (a)FindingsThe Senate makes the following findings: (1)Several States routinely recruit and retain members of the Army National Guard of the United States in excess of State authorizations to offset States that do not recruit to State authorizations.
 (2)The States that routinely recruit and retain members of the Army National Guard of the United States in excess of authorizations do not receive any extra full-time operational support duty personnel to support excess members.
 (b)Sense of SenateIt is the sense of the Senate that the National Guard Bureau should account for States that routinely recruit and retain members in excess of State authorizations when allocating full-time operational support duty personnel.
 (c)End strengthsWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2016, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components:
 (1)The Army National Guard of the United States, 30,770. (2)The Army Reserve, 16,261.
 (3)The Navy Reserve, 9,934. (4)The Marine Corps Reserve, 2,260.
 (5)The Air National Guard of the United States, 14,748. (6)The Air Force Reserve, 3,032.
 (d)Allocation among StatesIn allocating Reserves on full-time duty in the Army National Guard of the United States authorized by subsection (c)(1) among the States, the Chief of the National Guard Bureau shall take into account the actual number of members of the Army National Guard of the United States serving in each State as of September 30 each year.
 413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2016 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following:
 (1)For the Army National Guard of the United States, 26,099. (2)For the Army Reserve, 7,395.
 (3)For the Air National Guard of the United States, 22,104. (4)For the Air Force Reserve, 9,814.
						414.Fiscal year 2016 limitation on number of non-dual status technicians
						(a)Limitations
 (1)National GuardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2016, may not exceed the following:
 (A)For the Army National Guard of the United States, 1,600. (B)For the Air National Guard of the United States, 350.
 (2)Army ReserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2016, may not exceed 595.
 (3)Air Force ReserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2016, may not exceed 90.
 (b)Non-dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code. 415.Maximum number of reserve personnel authorized to be on active duty for operational support During fiscal year 2016, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following:
 (1)The Army National Guard of the United States, 17,000. (2)The Army Reserve, 13,000.
 (3)The Navy Reserve, 6,200. (4)The Marine Corps Reserve, 3,000.
 (5)The Air National Guard of the United States, 16,000. (6)The Air Force Reserve, 14,000.
						416.Chief of the National Guard Bureau authority to increase certain end strengths applicable to the
			 Army National Guard
 (a)AuthoritySubject to subsection (b), the Chief of the National Guard Bureau may increase each of the end strengths for fiscal year 2016 applicable to the Army National Guard as follows:
 (1)The end strength for Selected Reserve personnel of the Army National Guard of the United States in section 411(a)(1) by up to 3,000 members in addition to the number specified in section 411(a)(1).
 (2)The end strength for Reserves serving on full-time duty for the purpose of organizing, administering, recruiting, instructing, or training for the Army National Guard of the United States specified in section 412(1) by up to 615 Reserves in addition to the number specified in section 412(1).
 (3)The end strength for military technicians (dual status) for the Army National Guard of the United States specified in section 413(1) by up to 1,111 technicians in addition to the number specified in section 413(1).
 (b)LimitationThe Chief of the National Guard Bureau may increase an end strength using the authority in subsection (a) only if such increase is paid for out of funds appropriated for fiscal year 2016 for Operation and Maintenance, Army National Guard.
						CAuthorization of Appropriations
					421.Military personnel
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401.
 (b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2016.
						VMilitary Personnel Policy
				AOfficer Personnel Policy
					501.Authority of promotion boards to recommend officers of particular merit be placed at the top of the
			 promotion list
						(a)Authority of promotion boards To recommend officers of particular merit Be placed at top of
 promotion listSection 616 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								(g)
 (1)In selecting the officers to be recommended for promotion, a selection board may, when authorized by the Secretary of the military department concerned, recommend officers of particular merit, from among those officers selected for promotion, to be placed at the top of the promotion list promulgated by the Secretary under section 624(a)(1) of this title.
 (2)The determination whether an officer is an officer of particular merit for purposes of this subsection shall be made in accordance with criteria prescribed by the Secretary of the military department concerned for such purposes.
 (3)The number of such officers placed at the top of the promotion list may not exceed the number equal to 10 percent of the maximum number of officers that the board is authorized to recommend for promotion in such competitive category. If the number determined under this subsection is less than one, the board may recommend one such officer.
 (4)No officer may be recommended to be placed at the top of the promotion list unless the officer receives the recommendation of at least three-quarters of the members of a board for such placement.
 (5)For the officers recommended to be placed at the top of the promotion list, the board shall recommend the order in which these officers should be promoted..
 (b)Officers of particular merit appearing at top of promotion listSection 624(a)(1) of such title is amended by inserting , except such officers of particular merit who were approved by the President and recommended by the board to be placed at the top of the promotion list under section 616(g) of this title as these officers shall be placed at the top of the promotion list in the order recommended by the board after officers on the active-duty list.
						502.Minimum grades for certain corps and related positions in the Army, Navy, and Air Force
						(a)Army
 (1)Chief of Legislative LiaisonSection 3023(a) of title 10, United States Code, is amended in the second sentence by striking the grade of major general and inserting a grade above the grade of colonel. (2)Assistant Surgeon GeneralSection 3039(b) of such title is amended by striking the last sentence and inserting the following new sentence: An officer appointed to that position shall be an officer in a grade above the grade of colonel..
 (3)Chief of the Nurse CorpsSection 3069(b) of such title is amended by striking whose regular grade and all that follows through major general. and inserting . An officer appointed to that position shall be an officer in a grade above the grade of colonel.. (4)Chief of the Veterinary CorpsSection 3084 of such title is amended by striking the last sentence and inserting the following new sentence: An officer appointed to that position shall be an officer in a grade above the grade of lieutenant colonel..
							(b)Navy
 (1)Chief of Legislative AffairsSection 5027(a) of title 10, United States Code, is amended by striking the grade of rear admiral and inserting a grade above the grade of captain. (2)Chief of the Dental CorpsSection 5138 of such title is amended—
 (A)by striking subsections (a) and (b) and inserting the following new subsection (a):  (a)There is a Chief of the Dental Corps in the Department of the Navy. An officer assigned to that position shall be an officer in a grade above the grade of captain.; and
 (B)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively. (3)Directors of medical corpsSection 5150(c) of such title is amended—
 (A)in the first sentence, by striking for promotion and all that follows through the end of the sentence and inserting a period; and (B)by inserting after the first sentence the following new sentence: An officer so selected shall be an officer in a grade above the grade of captain..
								(c)Air Force
 (1)Chief of Legislative LiaisonSection 8023(a) of title 10, United States Code, is amended in the second sentence by striking the grade of major general and inserting a grade above the grade of colonel. (2)Chief of the Nurse CorpsSection 8069(b) of such title is amended by striking whose regular grade and all that follows through major general. and inserting . An officer appointed to that position shall be an officer in a grade above the grade of colonel..
 (3)Assistant Surgeon General for Dental ServicesSection 8081 of such title is amended by striking the second sentence and inserting the following new sentence: An officer appointed to that position shall be an officer in a grade above the grade of colonel..
 (d)TransitionIn the case of an officer who on the date of the enactment of this Act is serving in a position that is covered by an amendment made by this section, the continued service of that officer in such position after the date of the enactment of this Act shall not be affected by that amendment.
						503.Enhancement of military personnel authorities in connection with the defense acquisition workforce
						(a)Inclusion of acquisition matters within joint matters for officer management
 (1)Joint mattersSubsection (a)(1) of section 688 of title 10, United States Code, is amended— (A)in subparagraph (D), by striking or at the end;
 (B)in subparagraph (E), by striking the period at the end and inserting ; or; and (C)by adding at the end the following new subparagraph:
									
 (E)acquisition addressed by military personnel acting under chapter 87 of this title.. (2)Joint duty assignmentSubsection (b)(1)(A) of such section is amended by striking limited to assignments in which and all that follows and inserting “limited to—
								
 (i)assignments in which the officer gains significant experience in joint matters; and (ii)assignments pursuant to chapter 87 of this title; and.
							(b)Requirements for military personnel in the acquisition field
 (1)Consultation of service chiefs in policies and guidanceSubsection (a) of section 1722a of title 10, United States Code, is amended by inserting after such military department) the following: , in consultation with the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps (with respect to the armed force under the jurisdiction of each),.
 (2)Enhanced career paths for personnelSubsection (b) of such section is amended— (A)in paragraph (1), by inserting single-tracked before career path;
 (B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (C)by inserting after paragraph (1) the following new paragraph (2):
									
 (2)A dual-tracked career path that attracts the highest quality officers and enlisted personnel and allows them to gain experience in, and receive credit for, a primary career in combat arms and a functional secondary career in the acquisition field in order to more closely align the military operational requirements and acquisition workforces of each armed force..
								(c)Joint professional military education
 (1)Inclusion of business and commercial training in joint professional military educationSubsection (a) of section 2151 of title 10, United States Code, is amended— (A)by inserting (1) before Joint professional military education; and
 (B)by striking the second sentence and inserting the following new paragraphs:  (2)The subject matter to be covered by joint professional military education shall include at least the following:
 (A)National Military Strategy. (B)Joint planning at all levels of war.
 (C)Joint doctrine. (D)Joint command and control.
 (E)Joint force and joint requirements development. (F)Operational contract support.
 (3)In lieu of the subject matters covered by paragraph (2), or in supplement to one or more of such matters, the subject matter to be covered by joint professional military education may include subjects addressed in training programs under section 2013(a) of this title by, in, or through organizations described in paragraph (2)(D) of that section..
 (2)Senior level service schoolsSubsection (b)(1) of such section is amended by adding at the end the following new subparagraph:  (E)A training program section 2013(a) of this title by, in, or through an organization described in paragraph (2)(D) of that section..
 (3)Three-phase approachSection 2154(a)(2) of such title is amended— (A)in the matter preceding subparagraph (A), by striking in residence at;
 (B)by striking subparagraph (A) and inserting the following new subparagraph (A):  (A)in residence at the Joint Forces Staff College;; and 
 (C)in subparagraph (B), by striking a senior level service school and inserting in residence at a senior level service school, or by, in, or though a senior level service school described in section 2151(b)(1)(E) of this title,.
 (4)Joint professional military education Phase IISection 2155 of such title is amended— (A)in subsection (b)—
 (i)in the subsection caption, by inserting for joint military subjects after Phase II requirements; and (ii)by inserting described in section 2151(a)(2) of this title after joint professional military education;
 (B)in subsection (c)— (i)in the subsection caption, by inserting for joint military subjects after Curriculum content;
 (ii)by striking section 2151(a) and inserting section 2151(a)(2); and (iii)by inserting described in such section after joint professional military education;
 (C)by redesignating subsection (d) as subsection (e); (D)by inserting after subsection (c) the following new subsection (d):
									
 (d)Curriculum content for business and commercial trainingThe curriculum for Phase II joint professional military education described in section 2151(a)(3) of this title shall include such matters as the Secretary shall specify in connection with training programs described in that section in order to satisfy requirements for successful performance in the acquisition or acquisition-related field.; and
 (E)in subsection (e), as redesignated by subparagraph (C), by inserting (other than a service school described in section 2151(b)(1)(E) of this title) after senior level service school. (d)Acquisition-related functions of service chiefsSection 2547 of title 10, United States Code, is amended—
 (1)in subsection (b), by striking this subsection the first place it appears and inserting subsection (a); (2)by redesignating subsection (c) as subsection (d); and
 (3)by inserting after subsection (b) the following new subsection (c):  (c)Annual report on promotion rates for officers in acquisition positions (1)Not later than January 1 each year, the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps shall each submit to Congress a report on the promotion rates during the preceding fiscal year of officers who are serving in, or have served in, positions covered by chapter 87 of this title, and officers who have been certified under that chapter, in the grades specified in paragraph (2). If promotion rates for any such grade of officers failed to meet objectives for the fiscal year concerned for promotion rates for such grade, the chief of the armed force concerned shall include in the report for such fiscal year information on such failure and on the actions taken or to be taken by such chief to prevent further such failures.
 (2)The grades specified in this paragraph are as follows: (A)The grade of colonel (or captain, in the case of the Navy).
 (B)The grade of lieutenant colonel (or commander, in the case of the Navy). (C)The grade of major (or lieutenant commander, in the case of the Navy)..
							504.Enhanced flexibility for determination of officers to continue on active duty and for selective
 early retirement and early dischargeSection 638a(d)(2) of title 10, United States Code, is amended by striking officers considered— and all that follows and inserting officers considered.. 505.Authority to defer until age 68 mandatory retirement for age of a general or flag officer serving as Chief or Deputy Chief of Chaplains of the Army, Navy, or Air Force (a)AuthoritySection 1253 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
 (c)Exception for Chiefs of Chaplains and Deputy Chiefs of ChaplainsThe Secretary of the military department concerned may defer the retirement under subsection (a) of an officer serving in a general or flag officer grade who is the Chief of Chaplains or Deputy Chief of Chaplains of that officer's armed force. Such a deferment may not extend beyond the first day of the month following the month in which the officer becomes 68 years of age..
						(b)Conforming amendments
 (1)HeadingThe heading of such section is amended by striking exception and inserting exceptions. (2)Table of sectionsThe table of sections at the beginning of chapter 63 of such title is amended in the item relating to section 1253 by striking exception and inserting exceptions.
 506.Reinstatement of enhanced authority for selective early discharge of warrant officersSection 580a of title 10, United States Code, is amended— (1)in subsection (a), by striking November 30, 1993, and ending on October 1, 1999 and inserting October 1, 2015, and ending on October 1, 2019; and
 (2)in subsection (c)— (A)by striking paragraph (3); and
 (B)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 507.Authority to conduct warrant officer retired grade determinationsSection 1371 of title 10, United States Code, is amended—
 (1)by inserting highest after in the; and (2)by striking that he held on the day before the date of his retirement, or in any higher warrant officer grade.
						BReserve Component Management
 511.Authority to designate certain reserve officers as not to be considered for selection for promotionSection 14301 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (j)Certain officers not To be considered for selection for promotionThe Secretary of the military department concerned may provide that an officer who is in an active status, but is in a duty status in which the only points the officer accrues under section 12732(a)(2) of this title are pursuant to subparagraph (C)(i) of that section (relating to membership in a reserve component), shall not be considered for selection for promotion at any time the officer otherwise would be so considered. Any such officer may remain on the reserve active-status list..
					512.Clarification of purpose of reserve component special selection boards as limited to correction of
 error at a mandatory promotion boardSection 14502(b) of title 10, United States Code, is amended— (1)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by striking a selection board and inserting a mandatory promotion board convened under section 14101(a) of this title; and (B)in subparagraphs (A) and (B), by striking selection board and inserting mandatory promotion board; and
 (2)in the first sentence of paragraph (3), by striking selection board and inserting mandatory promotion board. 513.Reconciliation of contradictory provisions relating to citizenship qualifications for enlistment in the reserve components of the Armed ForcesSection 12102(b) of title 10, United States Code, is amended by striking paragraphs (1) and (2) and inserting the following new paragraphs:
						
 (1)that person has met the citizenship or residency requirements established in section 504(b)(1) of this title; or
 (2)that person is authorized to enlist by the Secretary concerned under section 504(b)(2) of this title..
					514.Authority for certain Air Force reserve component personnel to provide training and instruction
			 regarding pilot instructor training
						(a)Authority
 (1)In generalDuring fiscal year 2016, the Secretary of the Air Force may authorize personnel described in paragraph (2) to provide training and instruction regarding pilot instructor training to the following:
 (A)Members of the Armed Forces on active duty. (B)Members of foreign military forces who are in the United States.
 (2)PersonnelThe personnel described in this paragraph are the following: (A)Members of the reserve components of the Air Force on active Guard and Reserve duty (as that term is defined in section 101(d) of title 10, United States Code) who are not otherwise authorized to conduct the training described in paragraph (1) due to the limitations in section 10216 of title 10, United States Code.
 (B)Members of the Air Force who are military technicians (dual status) who are not otherwise authorized to conduct the training described in paragraph (1) due to the limitations in section 328(b) of title 32, United States Code
 (3)LimitationThe total number of personnel described in paragraph (2) who may provide training and instruction under the authority in paragraph (1) at any one time may not exceed 50.
 (4)Federal Tort Claims ActMembers of the uniformed services described in paragraph (2) who provide training and instruction pursuant to the authority in paragraph (1) shall be covered by the Federal Tort Claims Act for purposes of any claim arising from the employment of such individuals under that authority.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a plan to eliminate pilot instructor shortages within the Air Force using authorities available to the Secretary under current law.
						CGeneral Service Authorities
					521.Duty required for eligibility for preseparation counseling for members being discharged or released
			 from active duty
 (a)Requirement for 180 continuous days of active duty service for eligibilitySubparagraph (A) of section 1142(a)(4) of title 10, United States Code, is amended by inserting continuous after first 180. (b)Exclusion of training from periods of active dutySuch section is further amended by adding at the end the following new subparagraph:
							
 (C)For purposes of subparagraph (A), the term active duty does not include full-time training duty, annual training duty, and attendance, while in the active military service, at a school designated as a service school by law or by the Secretary of the military department concerned..
						522.Expansion of pilot programs on career flexibility to enhance retention of members of the Armed
 ForcesSection 533 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. prec. 701 note) is amended by striking subsections (b) and (c).
					523.Sense of Senate on development of gender-neutral occupational standards for occupational
			 assignments in the Armed Forces
 (a)FindingThe Senate remains interested in the integration of women into the combat arms of the Armed Forces and the development of gender-neutral occupational standards for occupational assignments in the Armed Forces.
 (b)Sense of SenateIt is the sense of the Senate that— (1)the development of gender-neutral occupational standards is vital in determining the occupational assignments of all members of the Armed Forces;
 (2)studies being conducted by the Armed Forces are important to the development of these standards and should incorporate the best scientific practices available; and
 (3)the Armed Forces should consider such studies on these standards carefully in order to ensure that— (A)such studies do not result in unnecessary barriers to service in the Armed Forces; and
 (B)all decisions on occupational assignments in the Armed Forces— (i)are based on an objective analysis of the tasks required to perform the occupational assignment concerned; and
 (ii)do not negatively impact the required combat capabilities of the Armed Forces, including units whose primary mission is to engage in direct combat at the tactical level.
									DMember Education and Training
					IEducational Assistance Reform
 531.Limitation on tuition assistance for off-duty training or educationSection 2007(a) of title 10, United States Code, is amended by inserting , but only if the Secretary determines that such education or training is likely to contribute to the member’s professional development after during the member’s off-duty periods.
						532.Termination of program of educational assistance for reserve component members supporting
			 contingency operations and other operations
 (a)In generalChapter 1607 of title 10, United States Code, is amended by adding at the end the following new section:
								
									16167.Sunset
 (a)SunsetThe authority to provide educational assistance under this chapter shall terminate on the date that is four years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016.
 (b)Limitation on provision of assistance pending sunsetNotwithstanding any other provision of this chapter, during the period beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016 and ending on the date that is four years after the date of the enactment of that Act, educational assistance may be provided under this chapter only to a member otherwise eligible for educational assistance under this chapter who received educational assistance under this chapter for a course of study at an educational institution for the enrollment period at the educational institution that immediately preceded the date of the enactment of that Act.
										.
 (b)Clerical amendmentThe table of sections at the beginning of chapter 1607 of such title is amended by adding at the end the following new item:
								
									
										16167. Sunset..
							533.Reports on educational levels attained by certain members of the Armed Forces at time of separation
			 from the Armed Forces
 (a)Annual reports requiredEach Secretary concerned shall submit to Congress each year a report on the educational levels attained by members of the Armed Forces described in subsection (b) under the jurisdiction of such Secretary who separated from the Armed Forces during the preceding year.
 (b)Covered membersThe members of the Armed Forces described in this subsection are members of the Armed Forces who transferred unused education benefits to family members pursuant to section 3319 of title 38, United States Code, while serving as members of the Armed Forces.
 (c)Secretary concerned definedIn this section, the term Secretary concerned has the meaning given that term in section 101 of title 38, United States Code. 534.Sense of Congress on transferability of unused education benefits to family members (a)In generalIt is the sense of Congress that each Secretary concerned should—
 (1)exercise the authority in section 3319(a) of title 38, United States Code, relating to the transferability of unused education benefits to family members, in a manner that encourages the retention of individuals in the Armed Forces; and
 (2)be more selective in permitting such transferability. (b)DefinitionsIn this section, the terms Armed Forces and Secretary concerned have the meaning given such terms in section 101 of title 38, United States Code.
 535.No entitlement to unemployment insurance while receiving Post-9/11 Education AssistanceSection 8525(b) of title 5, United States Code, is amended— (1)in paragraph (1), by striking or after the semicolon;
 (2)in paragraph (2), by striking the period and inserting ; or; and (3)by adding at the end the following new paragraph:
								
 (3)an educational assistance allowance under chapter 33 of title 38.. IIOther Matters 536.Repeal of statutory specification of minimum duration of in-resident instruction for courses of instruction offered as part of Phase II joint professional military education (a)Repeal of statutory requirement for in-resident instructionSection 2154(a)(2)(A) of title 10, United States Code, is amended by striking taught in residence at and inserting offered through.
							(b)Repeal of statutory durational minimum
 (1)RepealSection 2156 of such title is repealed. (2)Clerical amendmentThe table of sections at the beginning of chapter 107 of such title amended by striking the item relating to section 2156.
								537.Quality assurance of certification programs and standards for professional credentials obtained by
 members of the Armed ForcesSection 2015 of title 10, United States Code, as amended by section 551 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3376), is further amended—
 (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (2)by inserting after subsection (b) the following new subsection (c):
								
									(c)Quality assurance of certification programs and standards
 (1)Commencing not later than three years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016, each Secretary concerned shall ensure that any credentialing program used in connection with the program under subsection (a) is accredited by an accreditation body that meets the requirements specified in paragraph (2).
 (2)The requirements for accreditation bodies specified in this paragraph are requirements that an accreditation body—
 (A)be an independent body that has in place mechanisms to ensure objectivity and impartiality in its accreditation activities;
 (B)meet a recognized national or international standard that directs its policy and procedures regarding accreditation;
 (C)apply a recognized national or international certification standard in making its accreditation decisions regarding certification bodies and programs;
 (D)conduct on-site visits, as applicable, to verify the documents and records submitted by credentialing bodies for accreditation;
 (E)have in place policies and procedures to ensure due process when addressing complaints and appeals regarding its accreditation activities;
 (F)conduct regular training to ensure consistent and reliable decisions among reviewers conducting accreditations; and
 (G)meet such other criteria as the Secretary concerned considers appropriate in order to ensure quality in its accreditation activities..
							538.Support for athletic programs of the United States Military Academy
 (a)In generalChapter 403 of title 10, United States Code, is amended by adding at the end the following new section:
								
									4362.Support of athletic and physical fitness programs
										(a)Authority
 (1)Contracts and cooperative agreementsThe Secretary of the Army may enter into contracts and cooperative agreements with the Army West Point Athletic Association for the purpose of supporting the athletic and physical fitness programs of the Academy. Notwithstanding section 2304(k) of this title, the Secretary may enter such contracts or cooperative agreements on a sole source basis pursuant to section 2304(c)(5) of this title. Notwithstanding chapter 63 of title 31, a cooperative agreement under this section may be used to acquire property or services for the direct benefit or use of the Academy.
											(2)Financial controls
 (A)Before entering into a contract or cooperative agreement under paragraph (1), the Secretary shall ensure that such contract or agreement includes appropriate financial controls to account for Academy and Association resources in accordance with accepted accounting principles.
 (B)Any such contract or cooperative agreement shall contain a provision that allows the Secretary, at the Secretary’s discretion, to review the financial accounts of the Association to determine whether the operations of the Association—
 (i)are consistent with the terms of the contract or cooperative agreement; and (ii)will not compromise the integrity or appearance of integrity of any program of the Department of the Army.
 (3)LeasesSection 2667(h) of this title shall not apply to any leases the Secretary may enter into with the Association for the purpose of supporting the athletic and physical fitness programs of the Academy.
											(b)Support services
 (1)AuthorityTo the extent required by a contract or cooperative agreement under subsection (a), the Secretary may provide support services to the Association while the Association conducts its support activities at the Academy. The Secretary may provide support services described in paragraph (2) only if the Secretary determines that the provision of such services is essential for the support of the athletic and physical fitness programs of the Academy.
											(2)Support services defined
 (A)In this subsection, the term support services includes utilities, office furnishings and equipment, communications services, records staging and archiving, audio and video support, and security systems in conjunction with the leasing or licensing of property.
 (B)Such term includes— (i)housing for Association personnel on United States Army Garrison, West Point, New York; and
 (ii)enrollment of dependents of Association personnel in elementary and secondary schools under the same criteria applied to dependents of Federal employees under section 2164(a) of this title, except that educational services provided pursuant to this clause shall be provided on a reimbursable basis.
 (3)No liability of the United StatesAny such support services may only be provided without any liability of the United States to the Association.
											(c)Acceptance of support
 (1)Support received from the associationNotwithstanding section 1342 of title 31, the Secretary may accept from the Association funds, supplies, and services for the support of the athletic and physical fitness programs of the Academy. For the purposes of this section, employees or personnel of the Association may not be considered to be employees of the United States.
 (2)Funds received from NCAAThe Secretary may accept funds from the National Collegiate Athletic Association to support the athletic and physical fitness programs of the Academy.
 (3)LimitationThe Secretary shall ensure that contributions under this subsection and expenditure of funds pursuant to subsection (e) do not reflect unfavorably on the ability of the Department of the Army, any of its employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner, or compromise the integrity or appearance of integrity of any program of the Department of the Army, or any individual involved in such a program.
											(d)Trademarks and service marks
 (1)Licensing, marketing, and sponsorship agreementsAn agreement under subsection (a) may, consistent with section 2260 of this title (other than subsection (d) of such section), authorize the Association to enter into licensing, marketing, and sponsorship agreements relating to trademarks and service marks identifying the Academy, subject to the approval of the Secretary of the Army.
 (2)LimitationsNo licensing, marketing, or sponsorship agreement may be entered into under paragraph (1) if— (A)such agreement would reflect unfavorably on the ability of the Department of the Army, any of its employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner; or
 (B)the Secretary determines that the use of the trademark or service mark would compromise the integrity or appearance of integrity of any program of the Department of the Army, or any individual involved in such a program.
												(e)Retention and use of funds
 (1)In generalAny funds received by the Secretary under this section other than money rentals received for property leased pursuant to section 2667 of this title shall be used by the Academy for one or more of the following purposes:
 (A)To benefit participating cadets. (B)To enhance the ability of the Academy to compete against other colleges and universities.
 (2)Availability of fundsFunds described in paragraph (1) shall remain available until expended. (f)Service on Association Board of DirectorsThe Association is a designated entity for which authorization under sections 1033(a) and 1589(a) of this title may be provided.
 (g)ConditionsThe authority provided in this section with respect to the Association is available only so long as the Association continues—
 (1)to qualify as a nonprofit organization under section 501(c)(3) of the Internal Revenue Code of 1986 and operates in accordance with this section, the law of the State of New York, and the constitution and bylaws of the Association; and
 (2)to operate exclusively to support the athletic and physical fitness programs of the Academy. (h)Association definedIn this section, the term Association means the Army West Point Athletic Association..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 403 of such title is amended by adding at the end the following new item:
								
									
										4362. Support of athletic and physical fitness programs..
							539.Online access to the higher education component of the Transition Assistance Program
							(a)Notice to program participants of availability of component online through the Department of
 DefenseIf a member of the Armed Forces, veteran, or dependent requests a certificate of eligibility from the Secretary of Veterans Affairs to prove the eligibility of the member, veteran, or dependent, as the case may be, for educational assistance under chapter 33 of title 38, United States Code, the Secretary shall notify the member, veteran, or dependent of the availability of the higher education component of the Transition Assistance Program (TAP) on the Transition GPS Standalone Training Internet website of the Department of Defense.
							(b)Availability of component online through the Department of Veterans Affairs
 (1)In generalThe Secretary of Defense shall, in collaboration with the Secretary of Veterans Affairs, assess the feasibility of—
 (A)providing access for veterans and dependents to the higher education component of the Transition Assistance Program on the eBenefits Internet website of the Department of Veterans Affairs; and
 (B)tracking the completion of that component through that Internet website. (2)Report to CongressThe Secretary of Defense shall submit to Congress a report setting forth a description of the cost and length of time required to provide access and begin tracking completion of the higher education component of the Transition Assistance Program as described in paragraph (1).
								EMilitary Justice
					546.Modification of Rule 304 of the Military Rules of Evidence relating to the corroboration of a
 confession or admissionNot later than 180 days after the date of the enactment of this Act, Rule 304(c) of the Military Rules of Evidence shall be modified as follows:
 (1)To provide that an admission or a confession of the accused may be considered as evidence against the accused on the question of guilt or innocence only if independent evidence, either direct or circumstantial, has been admitted into evidence which would tend to establish the trustworthiness of the admission or confession.
 (2)To provide that not every element or fact contained in the admission or confession must be independently proven for the admission or confession to be admitted into evidence in its entirety.
 (3)To strike the rule that if independent evidence raises an inference of the truth of some but not all of the essential facts admitted, the confession or admission may be considered as evidence against the accused only with respect to those essential facts stated in the confession or admission that are corroborated by the independent evidence.
 (4)With respect to the quantum of evidence needed to establish corroboration, to provide that the independent evidence need raise only an inference of the truth of the admission or confession.
						547.Modification of Rule 104 of the Rules for Courts-Martial to establish certain prohibitions
 concerning evaluations of Special Victims' CounselNot later than 180 days after the date of the enactment of this Act, Rule 104(b) of the Rules for Courts-Martial shall be modified to provide that the prohibitions concerning evaluations established by that Rule shall apply to the giving of a less favorable rating or evaluation to any member of the Armed Forces serving as a Special Victims' Counsel because of the zeal with which such counsel represented a victim.
					548.Right of victims of offenses under the Uniform Code of Military Justice to timely disclosure of
			 certain materials and information in connection with prosecution of
 offensesSection 806b(a) of title 10, United States Code (article 6b(a) of the Uniform Code of Military Justice), is amended—
 (1)by redesignating paragraphs (3) through (8) as paragraphs (4) through (9), respectively; and (2)by inserting after paragraph (2) the following new paragraph (3):
							
 (3)The right to the timely disclosure by trial counsel to the victim (or the Special Victims' Counsel of the victim if the victim is so represented) of the following:
 (A)Any charges and specifications related to the offense. (B)Any motions filed by trial counsel or defense counsel in connection with the court-martial of the offense, unless otherwise protected from disclosure.
 (C)All statements by the accused related to the offense. (D)Any statement by the victim in connection with the offense that is in the possession of the government.
 (E)Any portions relating to the victim in any report of an investigation of the offense that is in the possession of the government.
 (F)In the event the staff judge advocate advises pursuant to section 834 of this title (article 34) that any charge or specification in connection with the offense not be referred for trial, the advice making such recommendation, with such advice to be so provided before the convening authority acts on the advice..
 549.Enforcement of certain crime victims' rights by the Court of Criminal AppealsSection 806b of title 10, United States Code (article 6b of the Uniform Code of Military Justice), is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following new subsection (d):
							
								(d)Enforcement of certain rights by Court of Criminal Appeals
									(1)
 (A)If the victim of an offense under this chapter believes that a preliminary hearing ruling under section 832 of this title (article 32), or a court-martial ruling, violates the victim's rights afforded by a section (article) or rule specified in paragraph (2), the victim may file an interlocutory appeal of such ruling by petitioning the Court of Criminal Appeals for an order to require the judge advocate conducting such preliminary hearing, or the court-martial, as the case may be, to comply with the section (article) or rule, as applicable.
 (B)A victim of an offense under this chapter who is subject to an order to submit to a deposition notwithstanding the fact that the victim shall be available to testify at the court-martial of the offense may file an interlocutory appeal of such order by petitioning the Court of Criminal Appeals for an order to quash such order.
 (C)The Court of Criminal Appeals shall provide a de novo review of the question or questions raised by a petition filed under this paragraph. A single judge or panel of judges shall take up and decide the petition within 72 hours after the petition is filed.
 (2)Paragraph (1)(A) applies with respect to the protections afforded by the following: (A)This section (article).
 (B)Military Rule of Evidence 412, relating to the admission of evidence regarding a victim's sexual background.
 (C)Military Rule of Evidence 513, relating to the psychotherapist-patient privilege. (D)Military Rule of Evidence 514, relating to the victim advocate-victim privilege.
 (E)Military Rule of Evidence 615, relating to the exclusion of witnesses. (3)The proceedings of a preliminary hearing under section 832 of this title (article 32), or a court-martial, may not be stayed or subject to a continuance of more than five days for purposes of enforcing this subsection. If the Court of Criminal Appeals denies the relief sought, the reasons for the denial shall be clearly stated on the record in a written opinion..
						550.Release to victims upon request of complete record of proceedings and testimony of courts-martial
			 in cases in which sentences adjudged could include punitive discharge
 (a)In generalSection 854(e) of title 10, United States Code (article 54(e) of the Uniform Code of Military Justice), is amended—
 (1)by inserting (1) after (e); (2)in paragraph (1), as so designated, by inserting or the victim requests such records before the period at the end of the first sentence; and
 (3)by adding at the end the following new paragraphs:  (2)In the case of a general or special court-martial involving an offense (other than an offense covered by paragraph (1)) for which the sentence as adjudged could include punitive discharge from the armed forces, a copy of all prepared records of the proceedings of the court-martial shall be given to the victim of the offense if the victim requests such records.
 (3)Records given to a victim under this subsection at the request of the victim in a case where the court-martial concerned resulted in the acquittal of the accused may include restrictions on release or use of such records or information in such records in order to protect the privacy or other interests of the accused..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to courts-martial first convened on or after that date.
						551.Representation and assistance of victims by Special Victims' Counsel in questioning by military
 criminal investigatorsSection 1044e(f) of title 10, United States Code, is amended by adding at the end the following new paragraph:
						
							(3)
 (A)In carrying out paragraph (1), a military criminal investigator seeking to question an individual eligible for the assistance of a Special Victims' Counsel under this section shall inform the individual of the individual's right to be represented by a Special Victims' Counsel in connection with such questioning.
 (B)If an individual described in subparagraph (A) requests representation by a Special Victims' Counsel in connection with questioning described in that subparagraph—
 (i)a Special Victims' Counsel shall represent and assist the individual during and in connection with such questioning;
 (ii)the military criminal investigator shall contact and question the individual only through the Special Victims' Counsel representing the individual; and
 (iii)the military criminal investigation may not contact or question the individual without the consent of such Special Victims' Counsel.
 (C)Nothing in this paragraph confers any right on an accused under investigation. (D)A violation of this paragraph shall not be a basis for the suppression of any statement of an individual described in subparagraph (A), or derivative evidence of such a statement, in a proceeding against a person accused with committing an offense against such individual..
					552.Authority of Special Victims' Counsel to provide legal consultation and assistance in connection
 with various Government proceedingsSection 1044e(b) of title 10, United States Code, is amended— (1)by redesignating paragraph (9) as paragraph (10); and
 (2)by inserting after paragraph (8) the following new paragraph (9):  (9)Legal consultation and assistance in connection with—
 (A)any complaint against the Government, including an allegation under review by an inspector general and a complaint regarding equal employment opportunities;
 (B)any request to the Government for information, including a request under section 552a of title 5 (commonly referred to as a 'Freedom of Information Act request'); and
 (C)any correspondence or other communications with Congress.. 553.Enhancement of confidentiality of restricted reporting of sexual assault in the military (a)Preemption of State law to ensure confidentiality of reportingSubsection (b) of section 1565b of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (3)In the case of information disclosed pursuant to paragraph (1), any State law or regulation that would require an individual specified in paragraph (2) to disclose the personally identifiable information of the adult victim or alleged perpetrator of the sexual assault to a State or local law enforcement agency shall not apply, except when reporting is necessary to prevent or mitigate a serious and imminent threat to the health or safety of an individual..
 (b)Clarification of scopeParagraph (1) of such subsection is amended by striking a dependent and inserting an adult dependent. (c)DefinitionsSuch section is further amended by adding at the end the following new subsection:
							
 (c)DefinitionsIn this section: (1)Sexual assaultThe term sexual assault includes the offenses of rape, sexual assault, forcible sodomy, aggravated sexual contact, abusive sexual contact, and attempts to commit such offenses, as punishable under applicable Federal or State law.
 (2)StateThe term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States..
						554.Establishment of Office of Complex Investigations within the National Guard Bureau
 (a)In generalChapter 1101 of title 10, United States Code, is amended by adding at the end the following new section:
							
								10509.Office of Complex Investigations
 (a)In generalThere is in the National Guard Bureau an Office of Complex Investigations (in this section referred to as the Office) under the authority, direction, and control of the Chief of the National Guard Bureau.
 (b)Disposition and functionsThe Office shall be organized, trained, equipped, and managed to conduct administrative investigations in order to assist the States in the organization, maintenance, and operation of the National Guard as follows:
 (1)In investigations of allegations of sexual assault involving members of the National Guard. (2)In Investigations in circumstances involving members of the National Guard in which other law enforcement agencies within the Department of Defense do not have, or have limited, jurisdiction or authority to investigate.
 (3)In investigations in such other circumstances involving members of the National Guard as the Chief of the National Guard Bureau may direct.
 (c)Scope of investigative authorityIndividuals performing investigations described in subsection (b)(1) are authorized— (1)to have access to all records, reports, audits, reviews, documents, papers, recommendations, or other material available to the applicable establishment which relate to programs and operations with respect to the National Guard; and
 (2)to request such information or assistance as may be necessary for carrying out those duties from any Federal, State, or local governmental agency or unit thereof..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 1101 of such title is amended by adding at the end the following new item:
							
								
									10509. Office of Complex Investigations..
						555.Modification of deadline for establishment of Defense Advisory Committee on Investigation,
 Prosecution, and Defense of Sexual Assault in the Armed ForcesSection 546(a)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3374; 10 U.S.C. 1561 note) is amended by striking not later than and all that follows and inserting not later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016..
					556.Comptroller General of the United States reports on prevention and response to sexual assault by
			 the Army National Guard and the Army Reserve
 (a)Initial reportNot later than April 1, 2016, the Comptroller General of the United States shall submit to Congress a report on the preliminary assessment of the Comptroller General (made pursuant to a review conducted by the Comptroller General for purposes of this section) of the extent to which the Army National Guard and the Army Reserve—
 (1)have in place policies and programs to prevent and respond to incidents of sexual assault involving members of the Army National Guard or the Army Reserve, as applicable;
 (2)provide medical and mental health care services to members of the Army National Guard or the Army Reserve, as applicable, following a sexual assault; and
 (3)have identified whether the nature of service in the Army National Guard or the Army Reserve, as the case may be, poses challenges to the prevention of or response to sexual assault.
 (b)Additional reportsIf after submitting the report required by subsection (a) the Comptroller General makes additional assessments as a result of the review described in that subsection, the Comptroller General shall submit to Congress such reports on such additional assessments as the Comptroller General considers appropriate.
						557.Sense of Congress on the service of military families and on sentencing retirement-eligible members
			 of the Armed Forces
 (a)FindingsCongress makes the following findings: (1)Military families serve alongside their member of the Armed Forces, enduring hardships, lending support, and contributing to the member’s career. These family members endure frequent moves, long periods of separation, and other unique hardships associated with military life.
 (2)Innocent family members are sometimes inadvertently punished when the member they depend on forfeits retirement benefit eligibility due to a court-martial sentence.
 (3)When a retirement-eligible member forfeits retirement eligibility, that member’s innocent family members lose the security of benefits they had planned for and helped earn.
 (4)Military juries may choose to impose unjustly light sentences on convicted members out of concern for the innocent family members when a just sentence would require stripping the member of retirement eligibility.
 (b)Sense of CongressIt is the sense of Congress— (1)that military juries should not face the difficult choice between imposing a fair sentence or protecting the benefits of a member of the Armed Forces for the sake of innocent family members;
 (2)that innocent military family members of retirement-eligible members should not be made to forgo benefits they have sacrificed for and helped to earn; and
 (3)to welcome the opportunity to work with the Department of Defense to develop the necessary laws and regulations to improve the military justice system and to protect the benefits that military families have helped earn.
							FDefense Dependents Education and Military Family Readiness
					561.Continuation of authority to assist local educational agencies that benefit dependents of members
			 of the Armed Forces and Department of Defense civilian employees
 (a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2016 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $25,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b).
 (b)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).
 562.Impact aid for children with severe disabilitiesOf the amount authorized to be appropriated for fiscal year 2016 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $5,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a).
					563.Authority to use appropriated funds to support Department of Defense student meal programs in
			 domestic dependent elementary and secondary schools located outside the
			 United States
 (a)AuthoritySection 2243 of title 10, United States Code, is amended— (1)in subsection (a)—
 (A)by striking the defense dependents’ education system and inserting overseas defense dependents’ schools; and (B)by striking students enrolled in that system and inserting students enrolled in such a school;
 (2)in subsection (d), by striking Department of Defense dependents' schools which are located outside the United States and inserting overseas defense dependents’ schools; and (3)by adding at the end the following new subsection:
								
 (e)Overseas defense dependents’ school definedIn this section, the term overseas defense dependents’ school means the following: (1)A school established as part of the defense dependents' education system provided for under the Defense Dependents' Education Act of 1978 (20 U.S.C. 921 et seq.).
 (2)An elementary or secondary school established pursuant to section 2164 of this title that is located in a territory, commonwealth, or possession of the United States..
							(b)Conforming amendments
 (1)Heading amendmentThe heading of such section is amended by inserting defense after overseas. (2)Table of sectionsThe table of sections at the beginning of subchapter I of chapter 134 of such title is amended in the item relating to section 2243 by inserting defense after overseas.
							564.Biennial surveys of military dependents on military family readiness matters
 (a)Biennial surveys requiredThe Director of the Office of Family Policy of the Department of Defense shall undertake every other year a survey of adult dependents of members of the Armed Forces on the matters specified in subsection (b). Participation by dependents in the survey shall be voluntary.
 (b)MattersThe matters specified in this subsection are the following: (1)Mental health of dependents of members of the Armed Forces.
 (2)Incidence of suicide and suicidal ideation among dependents of members of the Armed Forces. (3)Incidence of divorce among dependents of members of the Armed Forces.
 (4)Incidence of spousal abuse, child abuse, sexual assault, and harassment among dependents of members of the Armed Forces.
 (5)Financial health and financial literacy of military families. (6)Employment and education of dependents of members of the Armed Forces.
 (7)Adequacy and availability of child care for dependents of members of the Armed Forces. (8)Quality of programs for military families.
 (9)Such other matters relating to military family readiness as the Director considers appropriate. GMiscellaneous Reporting Requirements 571.Extension of semiannual reports on the involuntary separation of members of the Armed ForcesSection 525(a) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1724) is amended by striking calendar years 2013 and 2014 and each of calendar years 2013 through 2017.
					572.Remotely piloted aircraft career field manning shortfalls
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for operation and maintenance for the Office of the Secretary of the Air Force, not more than 85 percent may be obligated or expended until a period of 15 days has elapsed following the date on which the Secretary of the Air Force submits to the congressional defense committees the report described in subsection (b).
						(b)Report required
 (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on remotely piloted aircraft career field manning levels and actions the Air Force will take to rectify personnel shortfalls.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A description of current and projected manning requirements and inventory levels for remotely piloted aircraft systems.
 (B)A description of rated and non-rated officer and enlisted manning policies for authorization and inventory levels in effect for remotely piloted aircraft systems and units, to include whether remotely piloted aircraft duty is considered as a permanent Air Force Specialty Code or treated as an ancillary single assignment duty, and if both are used, the division of authorizations between permanently assigned personnel and those who will return to a different primary career field.
 (C)Comparisons to other Air Force manned combat aircraft systems and units with respect to personnel policies, manpower authorization levels, and projected personnel inventory.
 (D)Identification and assessment of mitigation actions to increase unit manning levels, including recruitment and retention bonuses, incentive pay, use of enlisted personnel, and increased weighting to remotely piloted aircraft personnel on promotion boards, and to ensure the school house for remotely piloted aircraft personnel is sufficient to meet increased manning demands.
 (E)Analysis demonstrating the requirements determination for how remotely piloted aircraft pilot and sensor operators are selected, including whether individuals are prior rated or non-rated qualified, what prerequisite training or experience is necessary, and required and types of basic and advanced qualification training for each mission design series of remotely piloted aircraft in the Air Force inventory.
 (F)Recommendations for changes to existing legislation required to implement mitigation actions. (G)An assessment of the authorization levels of government civilian and contractor support required for sufficiency of remotely piloted aircraft career field manning.
 (H)A description and associated timeline of actions the Air Force will take to increase remotely piloted aircraft career field manpower authorizations and manning levels to at least the equal of the normative levels of manning and readiness of all other combat aircraft career fields.
 (I)A description of any other matters concerning remotely piloted aircraft career field manning levels the Secretary of the Air Force determines to be appropriate.
 (3)FormThe report required under paragraph (1) may be submitted in classified form, but shall also contain an unclassified executive summary and may contain an unclassified annex.
 (4)Nonduplication of effortIf any information required under paragraph (1) has been included in another report or notification previously submitted to Congress by law, the Secretary of the Air Force may provide a list of such reports and notifications at the time of submitting the report required under this subsection in lieu of including such information in the report.
							HOther Matters
					IFinancial Literacy and Preparedness of Members of the Armed Forces
						581.Improvement of financial literacy and preparedness of members of the Armed Forces
 (a)In generalSection 992 of title 10, United States Code, is amended— (1)in subsection (a)—
 (A)in the subsection heading, by striking consumer education and inserting financial literacy training; (B)in paragraph (1), by striking education in the matter preceding subparagraph (A) and inserting financial literacy training;
 (C)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking as;
 (ii)in subparagraph (A)— (I)by inserting as before a component;
 (II)by striking orientation; and (III)by striking and after the semicolon;
 (iii)by redesignating subparagraph (B) as subparagraph (J); and (iv)by inserting after subparagraph (A) the following new subparagraphs:
											
 (B)upon arrival at the first duty station; (C)upon arrival at each duty station following the first duty station in the case of each member in pay grade E–4 or below or in pay grade O–3 or below;
 (D)on the date of promotion, in the case of each member in pay grade E–5 or below or in pay grade O–4 or below;
 (E)when the member vests in the Thrift Savings Plan (TSP); (F)at each major life event during the member’s service, such as—
 (i)marriage; (ii)divorce;
 (iii)birth of first child; or (iv)disabling sickness or condition;
 (G)during leadership training; (H)during pre-deployment training and during post-deployment training;
 (I)at transition points in military service, such as— (i)transition from a regular component to a reserve component;
 (ii)separation from service; or (iii)retirement; and; and
 (v)in subparagraph (J), as redesignated by clause (iii), by inserting as before a component; (D)in paragraph (3), by striking (2)(B) and inserting (2)(J); and
 (E)by adding at the end the following new paragraph:  (4)The Secretary concerned shall prescribe regulations setting forth any additional events and circumstances (other than those described in paragraph (2)) for which the Secretary determines that training under this subsection shall be required..
 (b)Financial literacy and preparedness surveySuch section is further amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following new subsection (d):  (d)Financial literacy and preparedness survey (1)The Director of the Defense Manpower Data Center shall annually include in the status of forces survey a survey of the status of the financial literacy and preparedness of members of the armed forces.
 (2)The results of the annual financial literacy and preparedness survey— (A)shall be used by each of the Secretaries concerned as a benchmark to evaluate and update training provided under this section; and
 (B)shall be submitted to the Committees on Armed Services of the Senate and the House of Representatives..
 (c)Additional financial services covered by literacy trainingSubsection (e) of such section, as redesignated by subsection (b)(1) of this section, is amended by adding at the end the following new paragraph:
								
 (4)Health insurance, budget management, Thrift Savings Plan (TSP), retirement lump sum payments (including rollover options and tax consequences), and Survivor Benefit Plan (SBP) ..
							(d)Conforming and clerical amendments
 (1)Section headingThe heading of such section is amended to read as follows:  992.Financial literacy training: financial services. (2)Table of sectionsThe table of sections at the beginning of chapter 50 of such title is amended by striking the item related to section 992 and inserting the following new item:
									
										
											992. Financial literacy training: financial services..
								582.Financial literacy training with respect to certain financial services for members of the uniformed
			 services
 (a)In generalThe Secretary concerned shall provide the financial literacy training under section 992 of title 10, United States Code, for the financial services described in paragraph (4) of section 992(e) of such title (as amended and added by section 581 of this Act) to members of the uniformed services under the jurisdiction of such Secretary commencing not later than six months after the date of the enactment of this Act.
 (b)DefinitionsIn this section, the terms uniformed services and Secretary concerned have the meaning given such terms in section 101(a) of title 10, United States Code. 583.Sense of Congress on financial literacy and preparedness of members of the Armed ForcesIt is the sense of Congress that—
 (1)the Secretary of Defense should strengthen arrangements with other departments and agencies of the Federal Government, as well as with nonprofit organizations, in order to improve the financial literacy and preparedness of members of the Armed Forces; and
 (2)the Chairman of the Joint Chiefs of Staff and the Chiefs of Staff of the Armed Forces should provide support for the financial literacy and preparedness training carried out under section 992 of title 10, United States Code (as amended by section 581 of this Act).
							IIOther Matters
						586.Authority for applications for correction of military records to be initiated by the Secretary
 concernedSection 1552(b) of title 10, United States Code, is amended— (1)by striking or his heir or legal representative and inserting (or the claimant’s heir or legal representative) or the Secretary concerned; and
 (2)by striking he discovers and inserting discovering. 587.Recordation of obligations for installment payments of incentive pays, allowances, and similar benefits when payment is due (a)In generalChapter 19 of title 37, United States Code, is amended by adding at the end the following new section:
								
									1015.Recordation of installment payment obligations for incentive pays and similar benefits
 (a)In generalIn the case of any pay, allowance, bonus, or other benefit described in subsection (b) that is paid to a member of the uniformed services on an installment basis, each installment payment shall be charged to appropriations that are available for obligation at the time such payment is payable.
 (b)Covered pay and benefitsSubsection (a) applies to any incentive pay, special pay, or bonus, or similar periodic payment of pay or allowances, or of educational benefits or stipends, that is paid to a member of the uniformed services under this title or title 10..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 19 of such title is amended by adding at the end the following new item:
								
									
										1015. Recordation of installment payment obligations for incentive pays and similar benefits..
							588.Enhancements to Yellow Ribbon Reintegration Program
 (a)Scope and purposeSection 582 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 10101 note) is amended—
 (1)in subsection (a), by striking combat veteran; and (2)in subsection (b), by striking informational events and activities and inserting information, events, and activities.
 (b)EligibilitySuch section is further amended— (1)in subsection (a), by striking National Guard and Reserve members and their families and inserting eligible individuals;
 (2)in subsection (b), by striking members of the reserve components of the Armed Forces, their families, and inserting eligible individuals; (3)in subsection (d)(2)(C), by striking members of the Armed Forces and their families and inserting eligible individuals;
 (4)in subsection (h), in the matter preceding paragraph (1)— (A)by striking members of the Armed Forces and their family members and inserting eligible individuals; and
 (B)by striking such members and their family members and inserting such eligible individuals; (5)in subsection (j), by striking members of the Armed Forces and their families and inserting eligible individuals;
 (6)in subsection (k), by striking individual members of the Armed Forces and their families and inserting eligible individuals; and (7)by adding at the end the following new subsection:
									
 (l)Eligible individualsFor the purposes of this section, the term eligible individual means a member of a reserve component, a member of their family, or a designated representative who the Secretary of Defense determines to be eligible for the Yellow Ribbon Reintegration Program..
								(c)Office for Reintegration Programs
 (1)Oversight of Yellow Ribbon Reintegration ProgramParagraph (1)(A) of subsection (d) of such section is amended by striking the second and third sentence and inserting The office shall exercise oversight over the Yellow Ribbon Reintegration Program, and shall be responsible for coordination with State National Guard and Reserve organizations, including existing family and support programs..
 (2)Partnerships to provide quality of life servicesParagraph (1)(B) of such subsection is amended by striking substance abuse and mental health treatment services and inserting substance abuse, mental health treatment, and other quality of life services. (3)Grant authoritySuch subsection is further amended by adding at the end the following new paragraph:
									
 (3)GrantsThe Office for Reintegration Programs may make grants to conduct data collection, trend analysis, and curriculum development, and to prepare reports, in support of activities under this section..
 (d)Coordination with Coast Guard ReserveSuch section is further amended— (1)in subsection (d)(1)(A), by striking and Air Force Reserve and inserting Air Force Reserve, and Coast Guard Reserve; and
 (2)in subsection (e)(1), by striking and Air Force Reserve and inserting Air Force Reserve, and Coast Guard Reserve. (e)Due date of advisory board annual reportSubsection (e)(4) of such section is amended by striking March and inserting April.
 (f)Support teamsSubsection (f) of such section is amended— (1)in the matter preceding paragraph (1), by striking administer the Yellow Ribbon Reintegration Program at the State level and inserting support and assist State National Guard and Reserve organization reintegration efforts; and
 (2)by amending paragraph (1) to read as follows:  (1)to provide reintegration curriculum and information;.
								(g)Operation of program
 (1)Enhanced flexibilitySubsection (g) of such section is amended to read as follows:  (g)Operation of program (1)In generalThe Office for Reintegration Programs shall assist State National Guard and Reserve organizations with the development and provision of information, events, and activities to support the health and well-being of eligible individuals before, during, and after periods of activation, mobilization, or deployment.
											(2)Focus of information, events, and activities
 (A)Before activation, mobilization, or deploymentBefore such a period, the information, events, and activities described in paragraph (1) should focus on preparing eligible individuals and affected communities for the rigors of activation, mobilization, and deployment.
 (B)During activation, mobilization, or deploymentDuring such a period, the information, events, and activities described in paragraph (1) should focus on—
 (i)helping eligible individuals cope with the challenges and stress associated with such period; (ii)decreasing the isolation of eligible individuals during such period; and
 (iii)preparing eligible individuals for the challenges associated with reintegration. (C)After activation, mobilization, or deploymentAfter such a period, the information, events, and activities described in paragraph (1) should focus on—
 (i)reconnecting the member with their families, friends, and communities; (ii)providing information on employment opportunities;
 (iii)helping eligible individuals deal with the challenges of reintegration; (iv)ensuring that eligible individuals understand what benefits they are entitled to and what resources are available to help them overcome the challenges of reintegration; and
 (v)providing a forum for addressing negative behaviors related to operational stress and reintegration.
 (3)Member payMembers shall receive appropriate pay for days spent attending such events and activities. (4)Minimum number of events and activitiesState National Guard and Reserve organizations shall provide to eligible individuals—
 (A)one event or activity before a period of activation, mobilization, or deployment; (B)one event or activity during a period of activation, mobilization, or deployment; and
 (C)two events or activities after a period of activation, mobilization, or deployment.. (2)Conforming amendmentsSuch section is further amended—
 (A)in subsection (a), by striking throughout the entire deployment cycle; (B)in subsection (b)—
 (i)in the subsection heading, by striking ; Deployment Cycle; and (ii)by striking well-being through the 4 phases through the end of the subsection and inserting well-being.;
 (C)in subsection (d)(2)(C), by striking throughout the deployment cycle described in subsection (g); and (D)in subsection (f), by striking State Deployment Cycle in the subsection heading.
 (h)Additional permitted outreach serviceSubsection (h) of such section is amended by adding at the end the following new paragraph:  (16)Stress management and positive coping skills..
 (i)Support of department-Wide suicide prevention effortsSuch section is further amended by inserting after subsection (h) the following new subsection:  (i)Support of suicide prevention effortsThe Office for Reintegration Programs shall assist the Defense Suicide Prevention Office and the Defense Centers of Excellence for Psychological Health and Traumatic Brain Injury to collect and analyze information, suggestions, and best practices from State National Guard and Reserve organizations with respect to suicide prevention and community response programs..
 (j)Technical amendmentsSuch section is further amended— (1)in subsection (d)(1)(B), by striking Substance Abuse and the Mental Health Services Administration and inserting Substance Abuse and Mental Health Services Administration; and
 (2)in subsection (e)(3)(C), by striking Office of Reintegration Programs and inserting Office for Reintegration Programs. 589.Priority processing of applications for Transportation Worker Identification Credentials for members undergoing discharge or release from the Armed Forces (a)Priority processingThe Secretary of Defense shall consult with the Secretary of Homeland Security to afford a priority in the processing of applications for a Transportation Worker Identification Credential (TWIC) to applications submitted by members of the Armed Forces who are undergoing separation, discharge, or release from the Armed Forces under honorable conditions, with such priority to provide for the review and adjudication of such an application by not later than 14 days after submittal, unless an appeal or waiver applies or further application documentation is necessary. The priority shall be so afforded commencing not later than 180 days after the date of the enactment of this Act to members who undergo separation, discharge, or release from the Armed Forces after the date on which the priority so commences being afforded.
 (b)Memorandum of understandingThe Secretary of Defense and the Secretary of Homeland Security shall enter into a memorandum of understanding in connection with achieving the requirement in subsection (a).
 (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Homeland Security shall jointly submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation of the requirements of this section. The report shall set forth the following:
 (1)The memorandum of understanding required pursuant to subsection (b). (2)A description of the number of individuals who applied for, and the number of individuals who have been issued, a Transportation Worker Identification Credential pursuant to the memorandum of understanding as of the date of the report.
 (3)If any applications for a Transportation Worker Identification Credential covered by paragraph (2) were not reviewed and adjudicated within the deadline specified in subsection (a), a description of the reasons for the failure and of the actions being taken to assure that future applications for a Credential are reviewed and adjudicated within the deadline.
								590.Issuance of Recognition of Service ID Cards to certain members separating from the Armed Forces
							(a)Issuance required
 (1)In generalThe Secretary of Defense shall issue to each covered individual a card that identifies such individual as a veteran and includes a photo of the individual and the name of the individual.
 (2)DesignationA card issued under paragraph (1) may be known as a Recognition of Service ID Card. (b)Covered individualsFor purposes of this section, a covered individual is an individual who is undergoing discharge or release from the Armed Forces (other than as the result of a punitive discharge adjudicated as part of a sentence at a court-martial after the effective date of this section) on or after the effective date provided for in subsection (e).
							(c)Collection of amounts
 (1)In generalThe Secretary may collect from civilian employees of the Department of Defense and contractor personnel of the Department who are issued a replacement card for a lost or stolen Department of Defense identification card such amount as the Secretary considers appropriate to defray the cost of the issuance of cards under subsection (a), and to implement the issuance of cards without the assignment of additional personnel for that purpose.
 (2)Treatment of amountsThe Secretary shall deposit amounts collected under this subsection to the account or accounts providing funds for the issuance of cards under subsection (a).
								(d)Recognition of Recognition of Service ID Cards for reduced prices of services, consumer products,
 and pharmaceuticalsThe Secretary of Defense may work with national retail chains that offer reduced prices on services, consumer products, and pharmaceuticals to veterans to ensure that such retail chains recognize cards issued under subsection (a) for purposes of offering reduced prices on services, consumer products, and pharmaceuticals.
 (e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.
							591.Revised policy on network services for military services
 (a)Establishment of policyIt is the policy of the United States that the Secretary of Defense shall minimize and reduce, to the maximum extent practicable, the number of uniformed military personnel providing network services to military installations within the United States.
 (b)ProhibitionExcept as provided in subsection (c), each military service shall be prohibited from using uniform military personnel to provide network services to military installations within the United States 2 years after the date of the enactment of this Act.
 (c)ExceptionNothing in subsection (b) shall be construed as prohibiting the use of military personnel providing network services in support of combatant commands, special operations, the intelligence community, or the United States Cyber Command, including training for these organizations.
 (d)WaiverThe Secretary of Defense or the Chief Information Officer may waive the prohibition in subsection (b) if necessary for the safety of human life, protection of property, or providing network services in support of a combat operation.
							(e)Report
 (1)In generalNot later than March 30, 2016, the Chief Information Officer shall submit to the congressional defense committees a plan for the transition of the current performance of network services from military personnel to other means.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)An assessment of the costs of using military personnel versus other means to provide network services for the military services.
 (B)An estimate of the savings of transitioning the current performance of network services from military personnel to other means.
 (C)An estimate of the number of military personnel that could be reallocated for military-unique missions.
 (f)Validation of cost and savings estimatesThe report required under subsection (e) shall be validated by the Director of Cost Assessment and Program Evaluation.
							592.Increase in number of days of active duty required to be performed by reserve component members for
			 duty to be considered Federal service for purposes of unemployment
			 compensation for ex-servicemembers
 (a)Increase of number of daysSection 8521(a)(1) of title 5, United States Code, is amended by striking 90 days in the matter preceding subparagraph (A) and inserting 180 days. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the eanctment of this Act, and shall apply with respect to periods of Federal service commencing on or after that date.
							VICompensation and Other Personnel Benefits
				APay and Allowances
					601.Fiscal year 2016 increase in military basic pay
 (a)Waiver of section 1009 adjustmentThe adjustment to become effective during fiscal year 2016 required by section 1009 of title 37, United States Code, in the rates of monthly basic pay authorized members of the uniformed services shall not be made.
 (b)Increase in basic payEffective on January 1, 2016, the rates of monthly basic pay for members of the uniformed services are increased by 1.3 percent for enlisted member pay grades, warrant officer pay grades, and commissioned officer pay grades below pay grade O–7.
 (c)Application of Executive Schedule Level II ceiling on payable rates for general and flag officersSection 203(a)(2) of title 37, United States Code, shall be applied for rates of basic pay payable for commissioned officers in pay grades O–7 through O–10 during calendar year 2016 by using the rate of pay for level II of the Executive Schedule in effect during 2014.
						602.Modification of percentage of national average monthly cost of housing usable in computation of
			 basic allowance for housing inside the United States
 (a)Modification of percentage usableSection 403(b)(3)(B) of title 37, United States Code, is amended by striking one percent and inserting five percent. (b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2016, and shall apply with respect to computations of monthly amounts of basic allowance for housing inside the United States that occur for years beginning on or after that date.
 603.Extension of authority to provide temporary increase in rates of basic allowance for housingSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2015 and inserting December 31, 2016. 604.Basic allowance for housing for married members of the uniformed services assigned for duty within normal commuting distance and for other members living together (a)BAH for married members assigned for duty within normal commuting distanceSection 403 of title 37, United States Code, is amended by adding at the end the following new subsection:
							
 (p)Single allowance for married members assigned for duty within normal commuting distanceIn the event two members of the uniformed services entitled to receive a basic allowance for housing under this section are married to one another and are each assigned for duty within normal commuting distance, basic allowance for housing under this section shall be paid only to the member having the higher pay grade, or to the member having rank in grade if both members have the same pay grade, and at the rate payable for a member of such pay grade with dependents (regardless of whether or not such members have dependents).
								.
 (b)BAH for other members living togetherSuch section is further amended by adding at the end the following new subsection:  (q)Reduced allowance for members living together (1)In the event two or more members of the uniformed services who are entitled to receive a basic allowance for housing under this section live together, basic allowance for housing under this section shall be paid to each such member at the rate as follows:
 (A)In the case of such a member in a pay grade below pay grade E–4, the rate otherwise payable to such member under this section.
 (B)In the case of such a member in a pay grade above pay grade E–3, the rate equal to the greater of— (i)75 percent of the rate otherwise payable to such member under this section; or
 (ii)the rate payable for a member in pay grade E–4 without dependents. (2)This subsection does not apply to members covered by subsection (p).
									.
						(c)Effective date
 (1)In generalThe amendments made by this section shall take effect on October 1, 2015, and shall, except as provided in paragraph (2), apply with respect to allowances for basic housing payable for months beginning on or after that date.
 (2)Preservation of current BAH for members with uninterrupted eligibility for BAHNotwithstanding any amendment made by this section, the monthly amount of basic allowance for housing payable to a member of the uniformed services under section 403 of title 37, United States Code, as of September 30, 2015, shall not be reduced by reason of such amendment so long as the member retains uninterrupted eligibility for such basic allowance for housing within an area of the United States or within an overseas location (as applicable).
							605.Repeal of inapplicability of modification of basic allowance for housing to benefits under the laws
			 administered by the Secretary of Veterans Affairs
 (a)RepealSubsection (b) of section 604 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is repealed. (b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2016.
						606.Limitation on eligibility for supplemental subsistence allowances to members serving outside the
 United States and associated territorySection 402a(b) of title 37, United States Code, is amended— (1)in paragraph (1), by inserting and paragraph (4) after subsection (d); and
 (2)by adding at the end the following new paragraph:  (4)After September 30, 2016, a member is eligible for a supplemental subsistence allowance under this section only if the member is serving outside the United States, the Commonwealth of Puerto Rico, the United States Virgin Islands, or Guam..
 607.Availability of informationIn administering the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the Secretary of Agriculture shall ensure that any safeguards that prevent the use or disclosure of information obtained from applicant households shall not prevent the use of that information by, or the disclosure of that information to, the Secretary of Defense for purposes of determining the number of applicant households that contain one or more members of a regular component or reserve component of the Armed Forces.
					BBonuses and Special and Incentive Pays
 611.One-year extension of certain bonus and special pay authorities for reserve forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 308b(g), relating to Selected Reserve reenlistment bonus.
 (2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus. (3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units.
 (4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service. (5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service.
 (6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service.
 (7)Section 478a(e), relating to reimbursement of travel expenses for inactive-duty training outside of normal commuting distance.
 (8)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service.
						612.One-year extension of certain bonus and special pay authorities for health care professionals
 (a)Title 10 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 2130a(a)(1), relating to nurse officer candidate accession program.
 (2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve.
 (b)Title 37 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 302c-1(f), relating to accession and retention bonuses for psychologists.
 (2)Section 302d(a)(1), relating to accession bonus for registered nurses. (3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists.
 (4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties.
 (5)Section 302h(a)(1), relating to accession bonus for dental officers. (6)Section 302j(a), relating to accession bonus for pharmacy officers.
 (7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties.
 (8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties.
 613.One-year extension of special pay and bonus authorities for nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service.
 (2)Section 312b(c), relating to nuclear career accession bonus. (3)Section 312c(d), relating to nuclear career annual incentive bonus.
						614.One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and
 bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 331(h), relating to general bonus authority for enlisted members.
 (2)Section 332(g), relating to general bonus authority for officers. (3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers.
 (4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. (5)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions.
 (6)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers' Training Corps.
 (7)Section 351(h), relating to hazardous duty pay. (8)Section 352(g), relating to assignment pay or special duty pay.
 (9)Section 353(i), relating to skill incentive pay or proficiency bonus. (10)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units.
 615.One-year extension of authorities relating to payment of other title 37 bonuses and special paysThe following sections of title 37, United States Code, are amended by striking December 31, 2015 and inserting December 31, 2016: (1)Section 301b(a), relating to aviation officer retention bonus.
 (2)Section 307a(g), relating to assignment incentive pay. (3)Section 308(g), relating to reenlistment bonus for active members.
 (4)Section 309(e), relating to enlistment bonus. (5)Section 316a(g), relating to incentive pay for members of precommissioning programs pursuing foreign language proficiency.
 (6)Section 324(g), relating to accession bonus for new officers in critical skills. (7)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage.
 (8)Section 327(h), relating to incentive bonus for transfer between Armed Forces. (9)Section 330(f), relating to accession bonus for officer candidates.
						616.Increase in maximum annual amount of nuclear officer bonus pay
 (a)IncreaseSection 333(d)(1)(A) of title 37, United States Code, is amended by striking $35,000 and inserting $50,000. (b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2016, and shall apply with respect to agreements entered into under section 333 of title 37, United States Code, on or after that date.
						617.Repeal of obsolete authority to pay bonus to encourage Army personnel to refer persons for
			 enlistment in the Army
 (a)RepealSection 3252 of title 10, United States Code, is repealed. (b)Clerical amendmentThe table of sections at the beginning of chapter 333 of such title is amended by striking the item relating to section 3252.
						CTravel and Transportation Allowances
					621.Repeal of obsolete special travel and transportation allowance for survivors of deceased members
 from the Vietnam conflictSection 481f of title 37, United States Code, is amended by striking subsection (d). DDisability Pay, Retired Pay, and Survivor Benefits IRetired Pay Reform 631.Thrift Savings Plan participation for members of the uniformed services (a)Modernized retirement systemSection 8440e of title 5, United States Code, is amended by striking subsection (e) and inserting the following:
								
									(e)Modernized retirement system
 (1)TSP contributionsThe Secretary concerned shall make contributions to the Thrift Savings Fund, in accordance with section 8432, except to the extent the requirements under such section are modified by this subsection, for the benefit of a member who—
 (A)first enters a uniformed service on or after January 1, 2018; or (B)makes an election described in section 1409(b)(4)(B) or 12739(f) of title 10.
 (2)Maximum amountThe amount contributed under this subsection by the Secretary concerned for the benefit of a member described in paragraph (1) for any pay period shall be not more than 5 percent of such member’s basic pay for such pay period.
										(3)Timing and duration of contributions
 (A)Automatic contributionsThe Secretary concerned shall make a contribution described in section 8432(c)(1) under this subsection for the benefit of a member described in paragraph (1) for any pay period during the period that—
 (i)begins on or after the day that is 60 days after the date the member first enters a uniformed service; and
 (ii)ends on the day such member completes 20 years of service as a member of the uniformed services. (B)Matching contributionsThe Secretary concerned shall make a contribution described in section 8432(c)(2) under this subsection for the benefit of a member described in paragraph (1) for any pay period during the period that—
 (i)begins on or after the day that is 2 years and 1 day after the date the member first enters a uniformed service; and
 (ii)ends on the day such member completes 20 years of service as a member of the uniformed services. (4)Protections for spouses and former spousesSection 8435 shall apply to a member described in paragraph (1) in the same manner as such section is applied to an employee or Member under such section.
 (5)Definition of Secretary concernedIn this subsection the term Secretary concerned has the meaning given the term in section 101 of title 37.. (b)Automatic enrollment in TSPSection 8432(b)(2) of title 5, United States Code, is amended—
 (1)in subparagraph (D)(ii)— (A)by striking (ii) Members and inserting (ii)(I) Except as provided in subclause (II), members; and
 (B)by adding at the end the following:  (II)A member described in section 8440e(e)(1) shall be an eligible individual for purposes of this paragraph.; and
 (2)by adding at the end the following:  (F)Notwithstanding any other provision of this paragraph, a member described in section 8440e(e)(1) who has declined automatic enrollment into the Thrift Savings Plan shall be automatically reenrolled, on January 1 of the year succeeding the year for which the determination is made, to make contributions under subsection (a) at the default percentage of basic pay.
 (G)In this paragraph the term member has the meaning given the term in section 211 of title 37.. (c)VestingSection 8432(g) of title 5, United States Code, is amended—
 (1)in paragraph (2)— (A)in subparagraph (A)(iii), by striking or after the semicolon;
 (B)in subparagraph (B), by striking the period and inserting ; or; and (C)by adding at the end the following:
										
 (C)2 years of service in the case of a member of the uniformed services.; and (2)by adding at the end the following:
									
 (6)For purposes of this subsection, a member of the uniformed services shall be considered to have separated from Government employment if the member is discharged or released from service in the uniformed services..
 (d)Thrift Savings Plan default investment fundSection 8438(c)(2) of title 5, United States Code, as amended by section 2(a) of the Smarter Savings Act (Public Law 113–255), is amended—
 (1)in subparagraph (A), by striking (A) Consistent with the requirements of subparagraph (B), if an and inserting If an; and (2)by striking subparagraph (B).
								(e)Conforming amendments
 (1)Section 211 of title 37, United States Code, is amended— (A)by striking subsection (d); and
 (B)by redesignating subsection (e) as subsection (d). (2)Section 8432b(c)(2)(B) of title 5, United States Code, is amended by striking (including pursuant to an agreement under section 211(d) of title 37).
								(f)Actions to assure implementation by effective date
 (1)In generalThe Secretaries concerned, the Director of the Office of Personnel Management, and the Federal Retirement Thrift Investment Board shall each and jointly take appropriate actions to ensure the full and effective commencement of the implementation of the amendments made by this section as of January 1, 2018.
 (2)Secretary concerned definedIn this subsection, the term Secretary concerned has the meaning given that term in section 101 of title 37, United States Code. (g)Effective dates (1)Modernized retirement systemThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act.
 (2)Other amendmentsThe amendments made by subsections (b) through (e) shall take effect on January 1, 2018. 632.Modernized retirement system for members of the uniformed services (a)Modernized retirement system (1)In generalSection 1409(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
									
										(4)Modernized retirement system
 (A)Reduced multipliers for members receiving tsp matching contributionsNotwithstanding paragraphs (1), (2), and (3), in the case of a member who first becomes a member of the uniformed services after January 1, 2018, or a member who makes the election described in subparagraph (B)—
 (i)subparagraph (A) of paragraph (1) shall be applied by substituting 2 for ‘2½;  (ii)clause (i) of paragraph (3)(B) shall be applied by substituting 60 percent for 75 percent; and
 (iii)subclause (I) of paragraph (3)(B)(ii) shall be applied by substituting 2 for 2½. (B)Election to participate in modernized retirement system (i)ElectionA member of a uniformed service serving on January 1, 2018, may elect to accept the reduced multipliers described in subparagraph (A) for purposes of calculating the retired pay of the member.
 (ii)Effect of electionA member making the election described in clause (i) shall— (I)have the retired pay of the member calculated using the reduced multipliers described in subparagraph (A);
 (II)receive Thrift Savings Plan (TSP) matching contributions pursuant to section 8440e(e) of title 5 for periods of service between the completion of 2 years of service and the completion of 20 years of service in accordance with paragraph (3)(B) of such section; and
 (III)be eligible for lump sum payments under section 1415 of this title. (iii)Election period (I)In generalExcept as provided in subclauses (II) and (III), a member of a uniformed service may make the election described in clause (i) during the period that begins on July 1, 2018, and ends on December 31, 2018.
 (II)Hardship extensionThe Secretary concerned may extend the election period described in subclause (I) for a member who experiences a hardship as determined by the Secretary concerned.
 (III)Members experiencing break in serviceA member of a uniformed service returning to service after a break in service in which falls the election period specified in subclause (I) shall make the election described in clause (i) on the date of the reentry into service of the member.
 (iv)No retroactive matching contributions pursuant to electionThrift Savings Plan matching contributions may not be made for a member under this subparagraph for any pay period beginning before the date of the member's election under clause (i).
 (C)RegulationsEach Secretary concerned shall prescribe regulations to implement this paragraph.. (2)Non-regular serviceSection 12739 of such title is amended by adding at the end the following new subsection:
									
										(f)Modernized retirement system
 (1)Reduced multipliers for persons receiving TSP matching contributionsIn the case of a person who first performs reserve component service after January 1, 2018, after not having performed regular or reserve component service on or before that date, or a person who makes the election described in paragraph (2)—
 (A)paragraph (2) of subsection (a) shall be applied by substituting 2 percent for 2½ percent; (B)subparagraph (A) of subsection (c)(2) shall be applied by substituting 60 percent for 75 percent; and
 (C)clause (ii) of subsection (c)(2)(B) shall be applied by substituting 2 percent for 2½ percent. (2)Election to participate in modernized retirement system (A)ElectionA person performing reserve component service on January 1, 2018, may elect to accept the reduced multipliers described in paragraph (1) for purposes of calculating the retired pay of the person.
 (B)Effect of electionA person making the election described in subparagraph (A) shall— (i)have the retired pay of the person calculated using the reduced multipliers described in paragraph (1):
 (ii)receive Thrift Savings Plan (TSP) matching contributions pursuant to section 8440e(e) of title 5 for periods of service between the completion of 2 years of service and the completion of 20 years of service in accordance with paragraph (3)(B) of such section; and
 (iii)be eligible for lump sum payments under section 1415 of this title. (C)Election period (i)In generalExcept as provided in clauses (ii) and (iii), a person performing reserve component service may make the election described in subparagraph (A) during the period that begins on July 1, 2018, and ends on December 31, 2018.
 (ii)Hardship extensionThe Secretary concerned may extend the election period described in clause (i) for a person who experiences a hardship as determined by the Secretary concerned.
 (iii)Persons experiencing break in serviceA person returning to reserve component service after a break in reserve component service in which falls the election period specified in clause (i) shall make the election described in subparagraph (A) on the date of the reentry into service of the person.
 (iv)No retroactive matching contributions pursuant to electionThrift Savings Plan matching contributions may not be made for a person under this paragraph for any pay period beginning before the date of the person's election under subparagraph (A).
 (3)RegulationsEach Secretary concerned shall prescribe regulations to implement this subsection.. (b)Coordinating amendments to other retirement authorities (1)Disability, warrant officers, and DOPMA retired pay (A)Computation of retired payThe table in section 1401(a) of title 10, United States Code, is amended—
 (i)in paragraph (1) in column 2 of formula number 1, by striking 2½% of years of service credited to him under section 1208 and inserting the retired pay multiplier determined for the member under section 1409 of this title; (ii)in paragraph (1) in column 2 of formula number 2, by striking 2½% of years of service credited to him under section 1208 and inserting the retired pay multiplier determined for the member under section 1409 of this title; and
 (iii)in column 2 of each of formula number 4 and formula number 5, by striking section 1409(a) and inserting section 1409. (B)Clarification regarding modernized retirement systemSection 1401a(b) of such title is amended—
 (i)by redesignating paragraph (5) as paragraph (6); and (ii)by inserting after paragraph (4) the following new paragraph (5):
											
 (5)Adjustments for participants in modernized retirement systemNotwithstanding paragraph (3), if a member makes the election described in section 1409(b)(4) of this title, the Secretary shall increase the retired pay of such member in accordance with paragraph (2)..
 (2)National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002Paragraph (2) of section 245(a) of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3045(a)) is amended to read as follows:
									
 (2)the retired pay multiplier determined under section 1409 of such title for the number of years of service that may be credited to the officer under section 1405 of such title as if the officer's service were service as a member of the Armed Forces..
								(3)Title 37, United States Code
 (A)15-year career status bonus repaymentSubsection (f) of section 354 of title 37, United States Code, is amended— (i)by striking If a and inserting (1) If a; and
 (ii)by adding at the end the following new paragraph:  (2)If a person who is paid a bonus under this section subsequently makes an election described in section 1409(b)(4) or 12739(f) of title 10, the person shall repay any bonus payments received under this section in the same manner as repayments are made under section 373 of this title..
 (B)Sunset and continuation of paymentsSuch section 354 is further amended by adding at the end the following new subsection:  (g)Sunset and continuation of payments (1)A Secretary concerned may not pay a new bonus under this section after December 31, 2017.
 (2)Subject to subsection (f)(2), the Secretary concerned may continue to make payments after December 31, 2017, for bonuses that were awarded under this section on or before that date..
 (4)Public Health Service ActParagraph (4) of section 211(a) of the Public Health Service Act (42 U.S.C. 212) is amended— (A)in the matter preceding subparagraph (A), by striking at the rate of 2 ½ per centum of the basic pay of the highest grade held by him as such officer and inserting calculated by multiplying the retired pay base determined under section 1406 of title 10, United States Code, by the retired pay multiplier determined under section 1409 of such title for the numbers of years of service credited to the officer under this paragraph; and
 (B)in the matter following subparagraph (B)(iii)— (i)in subparagraph (C), by striking such pay, and and inserting such pay,; and
 (ii)in subparagraph (D), by striking such basic pay. and inserting such basic pay, and (E) in the case of any officer who makes the election described in section 1409(b)(4) of title 10, United States Code, subparagraph (C) shall be applied by substituting 40 per centum for 50 per centum each place the term appears and subparagraph (D) shall be applied by substituting 60 per centum for 75 per centum..
										(c)Effective dates
 (1)Modernized retirement systemsThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act. (2)Coordinating amendments (A)In generalExcept as provided in subparagraph (B), the amendments made by subsection (b) shall take effect on January 1, 2018.
 (B)Title 37 amendmentsThe amendments made by paragraph (3) of subsection (b) shall take effect on the date of the enactment of this Act.
									633.Lump sum payments of certain retired pay
							(a)Lump sum payments of certain retired pay
 (1)In generalChapter 71 of title 10, United States Code, is amended by adding at the end the following new section:
									
										1415.Lump sum payment of certain retired pay
 (a)DefinitionsIn this section: (1)Covered retired payThe term covered retired pay means retired pay under—
 (A)this title; (B)title 14;
 (C)the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3001 et seq.); or
 (D)the Public Health Service Act (42 U.S.C. 201 et seq.). (2)Eligible personThe term eligible person means a person who—
													(A)
 (i)first becomes a member of a uniformed service on or after January 1, 2018; or (ii)makes the election described in section 1409(b)(4) or 12739(f) of this title; and
 (B)does not retire or separate under chapter 61 of this title. (3)Retirement ageThe term retirement age has the meaning given the term in section 216(l) of the Social Security Act (42 U.S.C. 416(l)).
												(b)Election of lump sum payment of certain retired pay
 (1)In generalAn eligible person entitled to covered retired pay (including an eligible person who is entitled to such pay by reason of an election described in subsection (a)(2)(A)(ii)) may elect—
 (A)to receive a lump sum payment of the discounted present value at the time of the election of the amount of the covered retired pay that the eligible person is otherwise entitled to receive for the period beginning on the date of retirement and ending on the date the eligible person attains the eligible person’s retirement age; or
 (B)to receive— (i)a lump sum payment of an amount equal to 50 percent of the amount otherwise receivable by the eligible person pursuant to subparagraph (A); and
 (ii)a monthly amount during the period described in subparagraph (A) equal to 50 percent of the amount of monthly covered retired pay the eligible person is otherwise entitled to receive during such period.
 (2)Discounted present valueThe Secretary of Defense shall compute the discounted present value of amounts of covered retired pay that an eligible person is otherwise entitled to receive for a period for purposes of paragraph (1)(A) by—
 (A)estimating the aggregate amount of retired pay the person would receive for the period, taking into account cost-of-living adjustments under section 1401a of this title projected by the Secretary at the time the person separates from service and would otherwise begin receiving covered retired pay; and
 (B)reducing the aggregate amount estimated pursuant to subparagraph (A) by an appropriate percentage determined by the Secretary—
 (i)using average personal discount rates (as defined and calculated by the Secretary taking into consideration applicable and reputable studies of personal discount rates for military personnel and past actuarial experience in the calculation of personal discount rates under this paragraph); and
 (ii)in accordance with generally accepted actuarial principles and practices. (3)Timing of electionAn eligible person shall make the election under this subsection not later than 90 days before the date of the retirement of the eligible person from the uniformed services.
 (4)Single payment or combination of paymentsAn eligible person may elect to receive a lump sum payment under this subsection in a single payment or in a combination of payments.
 (5)Commencement of paymentAn eligible person who makes an election under this subsection shall receive the lump sum payment, or the first installment of a combination of payments of the lump sum payment if elected under paragraph (4), as follows:
 (A)Not later than 60 days after the date of the retirement of the eligible person from the uniformed services.
 (B)In the case of an eligible person who is a member of a reserve component, not later than 60 days after the later of—
 (i)the date on which the eligible person attains 60 years of age; or (ii)the date on which the eligible person first becomes entitled to covered retired pay.
 (6)No subsequent adjustmentAn eligible person who accepts payment of a lump sum under this subsection may not seek the review of or otherwise challenge the amount of the lump sum in light of any variation in cost-of-living adjustments under section 1401a of this title, actuarial assumptions, or other factors used by the Secretary in calculating the amount of the lump sum that occur after the Secretary pays the lump sum.
												(c)Resumption of monthly annuity
 (1)General ruleSubject to paragraph (2), an eligible person who makes an election described in subsection (b) shall be entitled to receive the eligible person’s monthly covered retired pay calculated in accordance with paragraph (2) after the eligible person attains the eligible person’s retirement age.
 (2)Restoration of full retirement amount at retirement ageThe retired pay of an eligible person who makes an election described in subsection (a) shall be recomputed, effective on the first day of the first month beginning after the person attains the eligible person’s retirement age, so as to be an amount equal to the amount of covered retired pay to which the eligible person would otherwise be entitled on that date if the annual increases, in the retired pay of the eligible person made to reflect changes in the Consumer Price Index, had been made in accordance with section 1401a of this title.
 (d)Payment of retired pay to persons not making electionAn eligible person who does not make the election described in subsection (b) shall be paid the retired pay to which the eligible person is otherwise entitled under the applicable provisions of law referred to in subsection (a)(1).
 (e)RegulationsThe Secretary of Defense concerned shall prescribe regulations to carry out the provisions of this section.
											.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 71 of such title is amended by adding at the end the following new item:
									
										
											1415. Lump sum payment of certain retired pay..
 (3)Payments from Department of Defense Military Retirement FundSection 1463(a)(1) of title 10, United States Code, is amended by striking or 1414 and inserting , 1414, or 1415. (b)Offset of veterans pension and compensation by amount of lump sum paymentsSection 5304 of title 38, United States Code, is amended by adding at the end the following new subsection:
								
									(d)
 (1)Other than amounts payable under section 1413a or 1414 of title 10, the amount of pension and compensation benefits payable to a person under this title shall be reduced by the amount of any lump sum payment made to such person under section 1415 of title 10.
 (2)The Secretary shall collect any reduction under paragraph (1) from amounts otherwise payable to the person under this title, including pension and compensation payable under this title, before any pension and compensation payments under this title may be paid to the person..
							634.Continuation pay after 12 years of service for members of the uniformed services participating in
			 the modernized retirement systems
							(a)Continuation pay
 (1)In generalSubchapter II of chapter 5 of title 37, United States Code, is amended by adding at the end the following new sections:
									
										356.Continuation pay after 12 years of service: members participating in modernized retirement systems
											(a)Continuation pay
 (1)In generalThe Secretary concerned shall make a payment of continuation pay to each member of the uniformed services under the jurisdiction of the Secretary who—
													(A)
 (i)first becomes a member of a uniformed service after January 1, 2018; or (ii)subject to paragraph (2), makes the election described in section 1409(b)(4) or 12739(f) of title 10; and
 (B)after the date on which the member satisfies the applicable requirement in subparagraph (A)— (i)completes 12 years of service; and
 (ii)enters into an agreement with the Secretary to serve for an additional 4 years of obligated service.
 (2)Eligibility dependent on election before completion of 12 years of serviceA member who makes an election described in paragraph (1)(A)(ii) after the member completes 12 years of service is not eligible for continuation pay under this section.
 (b)AmountThe amount of continuation pay payable to a member under this section shall be the amount that is equal to—
 (1)in the case of a member of a regular component— (A)the monthly basic pay of the member at 12 years of service multiplied by 2.5; plus
 (B)at the discretion of the Secretary concerned, the monthly basic pay of the member at 12 years of service multiplied by such number of months (not to exceed 13 months) as the Secretary concerned shall specify in the agreement of the member under subsection (a); and
 (2)in the case of a member of a reserve component— (A)the amount of monthly basic pay to which the member would be entitled at 12 years of service if the member were a member of a regular component multiplied by 0.5; plus
 (B)at the discretion of the Secretary concerned, the amount of monthly basic pay described in subparagraph (A) multiplied by such number of months (not to exceed 6 months) as the Secretary concerned shall specify in the agreement of the member under subsection (a).
 (c)Timing of paymentThe Secretary concerned shall pay continuation pay under this section to a member when the member completes 12 years of service.
 (d)Lump sum or installmentsA member may elect to receive continuation pay under this section in a lump sum or in a series of not more than 4 payments.
 (e)Relationship to other pay and allowancesContinuation pay under this section is in addition to any other pay or allowance to which the member is entitled.
 (f)RepaymentA member who receives continuation pay under this section and fails to complete the obligated service required under subsection (a)(2)(B)(ii) shall be subject to the repayment provisions of section 373 of this title.
 (g)RegulationsEach Secretary concerned shall prescribe regulations to carry out this section.. (2)Clerical amendmentThe table of sections at the beginning of chapter 5 of such title is amended by adding at the end the following new item:
									
										
											356. Continuation pay after 12 years of service: members participating in modernized retirement
			 systems..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2018, and shall apply with respect to agreements entered into under section 356 of title 37, United States Code, after that date.
							635.Authority for retirement flexibility for members of the uniformed services
 (a)Authority for retirement flexibilityChapter 63 of title 10, United States Code, is amended by adding at the end the following new item:  1276.Retirement flexibility: authority to modify years of service required for retirement for particular occupational specialities or other groupings (a)AuthorityNotwithstanding any other provision of law, the Secretary concerned may modify the years of service required for an eligible member to retire, to greater than or fewer than 20 years of service, in order to facilitate management actions that shape the personnel profile or correct manpower shortages within an occupational specialty or other grouping of members of the uniformed services.
 (b)Eligible member definedIn this section, the term eligible member means a member of the uniformed services working in an occupational specialty or other grouping designated by the Secretary concerned as in need of a management action described in subsection (a).
										(c)Notice-and-wait
 (1)Notice requiredThe Secretary concerned shall submit to Congress notice of any proposed modification under subsection (a).
 (2)LimitationThe Secretary concerned may not implement a proposed modification under subsection (a) until one year after the day on which the notice of the modification is submitted to Congress under paragraph (1).
 (d)ApplicabilityThe Secretary concerned may only modify the required years of service under subsection (a) for an eligible member who first becomes a member of a uniformed service on or after the date of the expiration of the one year period described in subsection (c)(2) that is applicable to the occupational specialty or other grouping in which the eligible member works..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 63 of such title is amended by adding at the end the following new item:
								
									
										1276. Retirement flexibility: authority to modify years of service required for retirement for
			 particular occupational specialities or other groupings..
							636.Treatment of Department of Defense Military Retirement Fund as a qualified trust
 (a)In generalChapter 74 of title 10, United States Code, is amended by adding at the end the following new section:
								
 1468.Treatment as a qualified trustFor purposes of the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.)— (1)the Fund shall be treated as a trust described in section 401(a) of such Code (26 U.S.C. 401(a)) which is exempt from taxation under section 501(a) of such Code (26 U.S.C. 501(a)); and
 (2)any contribution to, or distribution from, the Fund shall be treated in the same manner as contributions to or distributions from such a trust..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 74 of such title is amended by adding at the end the following new item:
								
									
										1468. Treatment as a qualified trust..
							IIOther Matters 
						641.Death of former spouse beneficiaries and subsequent remarriages under Survivor Benefit Plan
 (a)In generalSection 1448(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
								
									(7)Effect of death of former spouse beneficiary
 (A)Termination of participation in planA person who elects to provide an annuity to a former spouse under paragraph (2) or (3) and whose former spouse subsequently dies is no longer a participant in the Plan, effective on the date of death of the former spouse.
 (B)Authority for election of new spouse beneficiaryIf a person’s participation in the Plan is discontinued by reason of the death of a former spouse beneficiary, the person may elect to resume participation in the Plan and to elect a new spouse beneficiary as follows:
 (i)Married on the date of death of former spouseA person who is married at the time of the death of the former spouse beneficiary may elect to provide coverage to that person’s spouse. Such an election must be received by the Secretary concerned within one year after the date of death of the former spouse beneficiary.
 (ii)Marriage after death of former spouse beneficiaryA person who is not married at the time of the death of the former spouse beneficiary and who later marries may elect to provide spouse coverage. Such an election must be received by the Secretary concerned within one year after the date on which that person marries.
 (C)Effective date of electionThe effective date of election under this paragraph shall be as follows: (i)An election under subparagraph (B)(i) is effective as of the first day of the first calendar month following the death of the former spouse beneficiary.
 (ii)An election under subparagraph (B)(ii) is effective as of the first day of the first calendar month following the month in which the election is received by the Secretary concerned.
 (D)Level of coverageA person making an election under subparagraph (B) may not reduce the base amount previously elected.
 (E)ProceduresAn election under this paragraph shall be in writing, signed by the participant, and made in such form and manner as the Secretary concerned may prescribe.
 (F)IrrevocabilityAn election under this paragraph is irrevocable.. (b)Effective dateParagraph (7) of section 1448(b) of title 10, United States Code, as added by subsection (a), shall apply with respect to any person whose former spouse beneficiary dies on or after the date of the enactment of this Act.
							(c)Applicability to former spouse deaths before enactment
 (1)In generalA person— (A)who before the date of the enactment of this Act had a former spouse beneficiary under the Survivor Benefit Plan who died before that date; and
 (B)who on the date of the enactment of this Act is married, may elect to provide spouse coverage for such spouse under the Plan, regardless of whether the person married such spouse before or after the death of the former spouse beneficiary. Any such election may only be made during the one-year period beginning on the date of the enactment of this Act.(2)Effective date of election if married at least a year at death former spouseIf the person providing the annuity was married to the spouse beneficiary for at least one year at the time of the death of the former spouse beneficiary, the effective date of such election shall be the first day of the first month after the death of the former spouse beneficiary.
 (3)Other effective dateIf the person providing the annuity married the spouse beneficiary after (or during the one-year period preceding) the death of the former spouse beneficiary, the effective date of the election shall be the first day of the first month following the first anniversary of the person’s marriage to the spouse beneficiary.
 (4)Responsibility for premiumsA person electing to participate in the Plan under this subsection shall be responsible for payment of all premiums due from the effective date of the election.
								642.Transitional compensation and other benefits for dependents of members of the Armed Forces
			 ineligible to receive retired pay as a result of court-martial sentence
 (a)In generalChapter 53 of title 10, United States Code, is amended by inserting after section 1059 the following new section:
								
									1059a.Dependents of members of the armed forces ineligible to receive retired pay as a result of
			 court-martial sentence: transitional compensation and other benefits;
			 commissary and exchange benefits
 (a)Authority To pay compensationThe Secretary of Defense, with respect to the armed forces (other than the Coast Guard when it is not operating as a service in the Navy), and the Secretary of Homeland Security, with respect to the Coast Guard when it is not operating as a service in the Navy, may each carry out a program under which the Secretary may pay monthly transitional compensation in accordance with this section to dependents or former dependents of a member of the armed forces described in subsection (b) who is under the jurisdiction of the Secretary.
 (b)Members coveredThis section applies in the case of a member of the armed forces eligible for retired or retainer pay under this title for years of service who—
 (1)is separated from the armed forces pursuant to the sentence of a court-martial as a result of misconduct while a member; and
 (2)has eligibility to receive retired pay terminated pursuant to such sentence. (c)Recipient of payments (1)In the case of a member of the armed forces described in subsection (b), the Secretary may pay compensation under this section to dependents or former dependents of the member as follows:
 (A)If the member was married at the time of the commission of the offense resulting in separation from the armed forces, such compensation may be paid to the spouse or former spouse to whom the member was married at that time, including an amount for each, if any, dependent child of the member who resides in the same household as that spouse or former spouse.
 (B)If there is a spouse or former spouse who is or, but for subsection (d)(2), would be eligible for compensation under this section and if there is a dependent child of the member who does not reside in the same household as that spouse or former spouse, compensation under this section may be paid to each such dependent child of the member who does not reside in that household.
 (C)If there is no spouse or former spouse who is or, but for subsection (d)(2), would be eligible under this section, compensation under this section may be paid to the dependent children of the member.
 (2)A dependent or former dependent of a member described in subsection (b) is not eligible for transitional compensation under this section if the Secretary concerned determines (under regulations prescribed under subsection (g)) that the dependent or former dependent either—
 (A)was an active participant in the conduct constituting the offense under chapter 47 of this title (the Uniform Code of Military Justice) for which the member was convicted and separated from the armed forces; or
 (B)did not cooperate with the investigation of such conduct. (d)Commencement and duration of payment (1)Payment of transitional compensation under this section shall commence—
 (A)as of the date the court-martial sentence is adjudged if the sentence, as adjudged, includes— (i)a dismissal, dishonorable discharge, or bad conduct discharge; and
 (ii)forfeiture of all pay and allowances; or (B)if there is a pretrial agreement that provides for disapproval or suspension of the dismissal, dishonorable discharge, bad conduct discharge, or forfeiture of all pay and allowances, as of the date of the approval of the court-martial sentence by the person acting under section 860(c) of this title (article 60(c) of the Uniform Code of Military Justice) if the sentence, as approved, includes—
 (i)an unsuspended dismissal, dishonorable discharge, or bad conduct discharge; and (ii)forfeiture of all pay and allowances.
 (2)Paragraphs (2) and (3) of subsection (e), paragraphs (1) and (2) of subsection (g), and subsections (f) and (h) of section 1059 of this title shall apply in determining—
 (A)the amount of transitional compensation to be paid under this section; (B)the period for which such compensation may be paid; and
 (C)the circumstances under which the payment of such compensation may or will cease. (e)Commissary and exchange benefitsA dependent or former dependent who receives transitional compensation under this section shall, while receiving such payments, be entitled to use commissary and exchange stores in the same manner as provided in subsection (j) of section 1059 of this title.
										(f)Coordination of benefits
 (1)The Secretary concerned may not make payments to a spouse or former spouse under both this section, on the one hand, and section 1059, 1408(h), or 1408(i) of this title, on the other hand. In the case of a spouse or former spouse for whom a court order provides for payments pursuant to section 1408(h) or 1408(i) of this title and to whom the Secretary offers payments under this section or section 1059 of this title, the spouse or former spouse shall elect which payments to receive.
 (2)Upon the cessation of payments of transitional compensation to a spouse or former spouse under this section pursuant to subsection (d)(2), a spouse or former spouse who elected payments of transitional compensation under this section and either remains or becomes eligible for payments under section 1408(h) or 1408(i) of this title, as applicable, may commence receipt of payments under such section 1408(h) or 1408(i) in accordance with such section.
 (g)RegulationsThe Secretary of Defense shall prescribe regulations to carry out this section with respect to the armed forces (other than the Coast Guard when it is not operating as a service in the Navy). The Secretary of Homeland Security shall prescribe regulations to carry out this section with respect to the Coast Guard when it is not operating as a service in the Navy.
 (h)Dependent child definedIn this section, the term dependent child, with respect to a member or former member of the armed forces referred to in subsection (b), has the meaning given such term in subsection (l) of section 1059 of this title, except that status as a dependent child shall be determined as of the date on which the member described in subsection (b) is convicted of the offense concerned..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 53 of such title is amended by inserting after the item relating to section 1059 the following new item:
								
									
										1059a. Dependents of members of the armed forces ineligible to receive retired pay as a result of
			 court-martial sentence: transitional compensation and other benefits;
			 commissary and exchange benefits..
 (c)Conforming amendmentSubsection (i) of section 1059 of title 10, United States Code, is amended to read as follows:  (i)Coordination of benefitsThe Secretary concerned may not make payments to a spouse or former spouse under both this section, on the one hand, and section 1059a, 1408(h), or 1408(i) of this title, on the other hand. In the case of a spouse or former spouse for whom a court order provides for payments pursuant to section 1408(h) or 1408(i) of this title and to whom the Secretary offers payments under this section or section 1059a of this title, the spouse or former spouse shall elect which payments to receive..
							ECommissary and Non-Appropriated Fund Instrumentality Benefits and Operations
					651.Commissary system matters
 (a)Operating expensesSection 2483 of title 10, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (4), by striking supplies and; (B)by striking (5); and
 (C)by redesignating paragraph (6) as paragraph (5); and (2)by adding at the end the following new subsections:
								
 (d)Transportation costs for certain goods and suppliesAppropriated funds may be used to pay any costs associated with the transportation of commissary goods and supplies to overseas areas, but only to the extent that the working capital fund for commissary operations is reimbursed for the payment of such costs. The sales prices in commissary stores worldwide shall be adjusted in an equal percentage to the extent necessary to provide sufficient gross revenues from such sales to make such reimbursements.
 (e)Uniform system-wide pricingThe defense commissary system shall be managed with the objective of attaining uniform system-wide pricing..
 (b)Pricing and surchargesSection 2484 of such title is amended— (1)by striking subsection (e) and inserting the following new subsection (e):
								
 (e)Sales price establishmentThe Secretary of Defense shall establish the sales price of merchandise sold in, at, or by commissary stores in amounts sufficient to finance operating expenses as prescribed in section 2483(b) of this title and the replenishment of inventories.; and
 (2)in subsection (h)— (A)in the subsection caption, by striking and maintenance and inserting maintenance, and purchase of operating supplies; and
 (B)in paragraph (1)(A)— (i)in clause (i), by striking and at the end;
 (ii)in clause (ii), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following new clause:
										
 (iii)to purchase operating supplies for commissary stores.. (c)Overseas transportationSection 2643(b) of such title is amended by striking the first sentence and inserting the following new sentence: Defense working capital funds may be used to cover the transportation costs of commissary goods and supplies as provided in section 2483(d) of this title..
						652.Plan on privatization of the defense commissary system
						(a)Plan required
 (1)In generalNot later than March 1, 2016, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a plan for the privatization, in whole or in part, of the defense commissary system of the Department of Defense.
 (2)ConsultationThe Secretary shall consult with major grocery retailers in the continental United States in developing the plan.
							(b)Elements
 (1)Plan elementsThe plan required by subsection (a) shall ensure the provision of high quality grocery goods and products, discount savings to patrons, and high levels of customer satisfaction while achieving savings for the Department of Defense.
 (2)Report elementsThe report required by subsection (a) should include— (A)an evaluation of the current rates of basic pay and basic allowance for subsistence payable to members of the Armed Forces, and an assessment whether such pay and allowance should be adjusted to ensure that members maintain purchasing power for grocery goods and products under the plan; and
 (B)an estimate of any initial and long-term costs or savings to the Department as a result of the implementation of the plan.
 (3)Recommendations for legislative actionThe plan shall include recommendations for such legislative action as the Secretary considers appropriate to implement the plan.
 (c)Comptroller General of the United States assessment of planNot later than 120 days after the submittal of the report required by subsection (a), the Comptroller General of the United States shall submit to the committees of Congress referred to in that subsection a report setting forth an assessment by the Comptroller General of the plan set forth in the report required by that subsection.
						(d)Pilot program on privatization
 (1)Pilot program requiredCommencing as soon as practicable after the submittal to Congress of the report required by subsection (c), the Secretary shall carry out a pilot program to assess the feasibility and advisability of the plan set forth in the report required by subsection (a).
 (2)Number and location of commissariesThe pilot program shall involve not fewer than five commissaries selected by the Secretary for purposes of the pilot program from among commissaries in the largest markets of the defense commissary system in the United States.
 (3)Scope of pilot programThe Secretary shall carry out the pilot program in accordance with the plan described in paragraph (1) as modified by the Secretary in light of the assessment of the plan by the Comptroller General pursuant to subsection (c). The Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a notice on any modifications made to the plan for purposes of the pilot program in light of the assessment.
 (4)Additional element on online purchasesIn an addition to any requirements under paragraph (3), the Secretary may include in the pilot program a component designed to permit eligible beneficiaries of the defense commissary system in the catchment areas of the commissaries selected for participation in the pilot program to order and purchase grocery goods and products otherwise available through the defense commissary system through the Internet and to receive items so ordered through home delivery.
 (5)DurationThe duration of the pilot program shall be two years. (6)ReportNot later than 180 days after the completion of the pilot program, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program, including—
 (A)an assessment of the feasibility and advisability of carrying out the plan described in paragraph (1), as modified, if at all, as described in paragraph (3); and
 (B)a description of any modifications to the plan the Secretary considers appropriate in light of the pilot program.
								653.Comptroller General of the United States report on the Commissary Surcharge, Non-appropriated Fund,
			 and Privately-Financed Major Construction Program
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the Commissary Surcharge, Non-appropriated Fund and Privately-Financed Major Construction Program of the Department of Defense.
 (b)ElementsThe report under subsection (a) shall include the following: (1)An assessment whether the Secretary of Defense has established policies and procedures to ensure the timely submittal to the committees of Congress referred to in subsection (a) of notice on construction projects proposed to be funded through the program referred to in that subsection.
 (2)An assessment whether the Secretaries of the military departments have developed and implemented policies and procedures to comply with the policies and directives of the Department of Defense for the submittal to such committees of Congress of notice on such construction projects.
 (3)An assessment whether the Secretary of Defense has established policies and procedures to notify such committees of Congress when such construction projects have been commenced without notice to Congress.
 (4)An assessment whether construction projects described in paragraph (3) have been completed before submittal of notice to Congress as described in that paragraph and, if so, a list of such projects.
							VIIHealth Care Provisions
				ATRICARE and Other Health Care Benefits
					701.Urgent care authorization under the TRICARE program
						(a)Urgent care
 (1)In generalIn accordance with the regulations prescribed under this section, a covered beneficiary under the TRICARE program shall have access to up to four urgent care visits per year under that program without the need for preauthorization for such visits.
 (2)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall prescribe regulations to carry out paragraph (1).
 (b)PublicationThe Secretary shall— (1)publish information on any modifications made pursuant to subsection (a) to the authorization requirements for the receipt of urgent care under the TRICARE program—
 (A)on the primary Internet website that is available to the public of the Department; and (B)on the primary Internet website that is available to the public of each military medical treatment facility; and
 (2)ensure that such information is made available on the primary Internet website that is available to the public of each current managed care contractor that has established a health care provider network under the TRICARE program.
 (c)DefinitionsIn this section, the terms covered beneficiary and TRICARE program have the meaning given such terms in section 1072 of title 10, United States Code. 702.Modifications of cost-sharing requirements for the TRICARE Pharmacy Benefits ProgramParagraph (6) of section 1074g(a) of title 10, United States Code, is amended to read as follows:
						
							(6)
 (A)In the case of any of the years 2016 through 2025, the cost-sharing amounts under this subsection shall be determined in accordance with the following table:
									
										
												For:The cost-sharing amount for 30-day supply of a retail generic is:The cost-sharing amount for 30-day supply of a retail formulary is:The cost-sharing amount for a 90-day supply of a mail order generic is:The cost-sharing amount for a 90-day supply of a mail order formulary is:The cost-sharing amount for a 90-day supply of a mail order non-formulary is:
											
												2016$8$28$0$28$54
												2017$8$30$0$30$58
												2018$8$32$0$32$62
												2019$9$34$9$34$66
												2020$10$36$10$36$70
												2021$11$38$11$38$75
												2022$12$40$12$40$80
												2023$13$43$13$43$85
												2024$14$45$14$45$90
												2025$14$46$14$46$92
 (B)For any year after 2025, the cost-sharing amounts under this subsection shall be equal to the cost-sharing amounts for the previous year adjusted by an amount, if any, determined by the Secretary to reflect changes in the costs of pharmaceutical agents and prescription dispensing, rounded to the nearest dollar.
 (C)Notwithstanding subparagraphs (A) and (B), the cost-sharing amounts under this subsection for any year for a dependent of a member of the uniformed services who dies while on active duty, a member retired under chapter 61 of this title, or a dependent of such a member shall be equal to the cost-sharing amounts, if any, for 2015..
					703.Expansion of continued health benefits coverage to include discharged and released members of the
			 Selected Reserve
 (a)In generalSubsection (b) of section 1078a of title 10, United States Code, is amended— (1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and
 (2)by inserting after paragraph (1) the following new paragraph (2):  (2)A member of the Selected Reserve of the Ready Reserve of a reserve component of the armed forces who—
 (A)is discharged or released from service in the Selected Reserve, whether voluntarily or involuntarily, under other than adverse conditions, as characterized by the Secretary concerned;
 (B)immediately preceding that discharge or release, is eligible to enroll in TRICARE Standard coverage under section 1076d of this title; and
 (C)after that discharge or release, would not otherwise be eligible for any benefits under this chapter..
 (b)Notification of eligibilitySubsection (c)(2) of such section is amended by inserting or subsection (b)(2) after subsection (b)(1). (c)Election of coverageSubsection (d) of such section is amended—
 (1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and (2)by inserting after paragraph (1) the following new paragraph (2):
								
 (2)In the case of a member described in subsection (b)(2), the written election shall be submitted to the Secretary concerned before the end of the 60-day period beginning on the later of—
 (A)the date of the discharge or release of the member from service in the Selected Reserve; and (B)the date the member receives the notification required pursuant to subsection (c)..
 (d)Coverage of dependentsSubsection (e) of such section is amended by inserting or subsection (b)(2) after subsection (b)(1). (e)Period of continued coverageSubsection (g)(1) of such section is amended—
 (1)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E); and (2)by inserting after subparagraph (A) the following new subparagraph (B):
								
 (B)in the case of a member described in subsection (b)(2), the date which is 18 months after the date the member ceases to be eligible to enroll in TRICARE Standard coverage under section 1076d of this title;.
 (f)Conforming amendmentsSuch section is further amended— (1)in subsection (c)—
 (A)in paragraph (3), by striking subsection (b)(2) and inserting subsection (b)(3); and (B)in paragraph (4), by striking subsection (b)(3) and inserting subsection (b)(4);
 (2)in subsection (d)— (A)in paragraph (3), as redesignated by subsection (c)(1), by striking subsection (b)(2) and inserting subsection (b)(3);
 (B)in paragraph (4), as so redesignated, by striking subsection (b)(3) and inserting subsection (b)(4); and (C)in paragraph (5), as so redesignated, by striking subsection (b)(4) and inserting subsection (b)(5);
 (3)in subsection (e), by striking subsection (b)(2) or subsection (b)(3) and inserting subsection (b)(3) or subsection (b)(4); and (4)in subsection (g)—
 (A)in paragraph (1)— (i)in subparagraph (C), as redesignated by subsection (e)(1), by striking subsection (b)(2) and inserting subsection (b)(3);
 (ii)in subparagraph (D), as so redesignated, by striking subsection (b)(3) and inserting subsection (b)(4); and (iii)in subparagraph (E), as so redesignated, by striking subsection (b)(4) and inserting subsection (b)(5);
 (B)in paragraph (2)— (i)by striking paragraph (1)(B) and inserting paragraph (1)(C); and
 (ii)by striking subsection (b)(2) and inserting subsection (b)(3); and (C)in paragraph (3)—
 (i)by striking paragraph (1)(C) and inserting paragraph (1)(D); and (ii)by striking subsection (b)(3) and inserting subsection (b)(4).
									704.Expansion of reimbursement for smoking cessation services for certain TRICARE beneficiaries
 Section 713(f) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4503) is amended—
 (1)in paragraph (1)(A), by striking during fiscal year 2009; (2)in paragraph (1)(B), by striking during such period; and
 (3)in paragraph (2), by striking during fiscal year 2009 and inserting after September 30, 2008. 705.Pilot program on treatment of members of the Armed Forces for post-traumatic stress disorder related to military sexual trauma (a)In generalThe Secretary of Defense may conduct a pilot program to provide intensive outpatient programs to treat members of the Armed Forces suffering from post-traumatic stress disorder resulting from military sexual trauma, including treatment for substance abuse, depression, and other issues related to such conditions.
						(b)Grants to community partners
 (1)In generalThe Secretary of Defense may carry out the pilot program through the award of grants to community partners described in paragraph (2).
 (2)Community partnersA community partner described in this paragraph is a private health care organization or institution that—
 (A)provides health care to members of the Armed Forces; (B)provides evidence-based treatment for psychological and neurological conditions that are common among members of the Armed Forces, including post-traumatic stress disorder, traumatic brain injury, substance abuse, and depression;
 (C)provides health care, support, and other benefits to family members of members of the Armed Forces; and
 (D)provides health care under the TRICARE program (as that term is defined in section 1072 of title 10, United States Code).
 (c)Requirements of grant recipientsEach community partner awarded a grant under subsection (b) shall— (1)carry out intensive outpatient programs of short duration to treat members of the Armed Forces suffering from post-traumatic stress disorder resulting from military sexual trauma, including treatment for substance abuse, depression, and other issues related to such conditions;
 (2)use evidence-based and evidence-informed treatment strategies in carrying out such programs; (3)share clinical and outreach best practices with other community partners participating in the pilot program; and
 (4)annually assess outcomes for members of the Armed Forces individually and throughout the community partner with respect to the treatment of conditions described in paragraph (1).
 (d)Federal shareThe Federal share of the costs of a program carried out by a community partner using a grant under this section may not exceed 50 percent.
 (e)TerminationThe Secretary of Defense may not carry out the conduct of the pilot program after the date that is three years after the date of the enactment of this Act.
						BHealth Care Administration
					711.Access to health care under the TRICARE program
						(a)Access to health care
 (1)In generalThe Secretary of Defense shall ensure that covered beneficiaries under the TRICARE program seeking an appointment for health care under such program at a military medical treatment facility obtain such an appointment at such facility within the wait-time goals specified for the receipt of such health care pursuant to the health care access standards established under subsection (b).
 (2)Use of contract authorityIf a covered beneficiary is unable to obtain an appointment within the wait-time goals described in paragraph (1), such covered beneficiary shall be offered an appointment within such wait-time goals with a health care provider with which a contract has been entered into under the TRICARE program.
							(b)Standards for access to care
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish health care access standards, including wait-time goals for appointments, for the receipt of health care under the TRICARE program, whether received at military medical treatment facilities or from health care providers with which a contract has been entered into under such program.
 (2)Categories of careThe health care access standards established under paragraph (1) shall include standards with respect to the following categories of health care:
 (A)Primary care, including pediatric care, maternity care, gynecological care, and other subcategories of primary care.
 (B)Specialty care, including behavioral health care and other subcategories of specialty care. (3)ModificationsThe Secretary may modify the health care access standards established under paragraph (1) whenever the Secretary considers the modification of such standards appropriate.
 (4)PublicationThe Secretary shall publish the health care access standards established under paragraph (1), and any modifications to such standards, in the Federal Register and on a publicly accessible Internet website of the Department of Defense.
							(c)Publication of appointment wait times
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall publish on a publicly accessible Internet website of each military medical treatment facility that offers a category or subcategory of health care covered by the standards under subsection (b)(2) the average wait-time for a covered beneficiary for an appointment at such facility for the receipt of each such category and subcategory of health care.
 (2)ModificationsWhenever there is a modification of a wait-time for a category or subcategory of health care published under this subsection, the Secretary shall publish on a publicly accessible Internet website of each military medical treatment facility that provides such category or subcategory of health care the modified wait-time for such category or subcategory of health care.
 (d)DefinitionsIn this section, the terms covered beneficiary and TRICARE program have the meaning given such terms in section 1072 of title 10, United States Code. 712.Portability of health plans under the TRICARE program (a)Health plan portability (1)In generalThe Secretary of Defense shall ensure that covered beneficiaries under the TRICARE program who are covered under a health plan under such program are able to seamlessly access health care under such health plan in each TRICARE program region.
 (2)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall prescribe regulations to carry out paragraph (1).
 (b)Mechanisms to ensure portabilityIn carrying out subsection (a), the Secretary shall do the following: (1)Provide for the automatic electronic transfer of demographic, enrollment, and claims information between the contractors responsible for administering the TRICARE program in each TRICARE region when covered beneficiaries under the TRICARE program relocate between such regions.
 (2)Ensure such covered beneficiaries are able to obtain a new primary health care provider within ten days of undergoing such relocation.
 (3)Develop a process for such covered beneficiaries to receive urgent care without preauthorization while undergoing such relocation.
 (c)PublicationThe Secretary shall— (1)publish information on any modifications made pursuant to subsection (a) with respect to the ability of covered beneficiaries under the TRICARE program who are covered under a health plan under such program to access health care in each TRICARE region on the primary Internet website of the Department that is available to the public; and
 (2)ensure that such information is made available on the primary Internet website that is available to the public of each current contractor responsible for administering the TRICARE program.
 (d)DefinitionsIn this section, the terms covered beneficiary and TRICARE program have the meaning given such terms in section 1072 of title 10, United States Code. 713.Improvement of mental health care provided by health care providers of the Department of Defense (a)Training on recognition and management of risk of suicide (1)Initial trainingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall ensure that all primary care and mental health care providers of the Department of Defense receive, or have already received, evidence-based training on the recognition and assessment of individuals at risk for suicide and the management of such risk.
 (2)Additional trainingThe Secretary shall ensure that providers who receive, or have already received, training described in paragraph (1) receive such additional training thereafter as may be required based on evidence-based changes in health care practices.
							(b)Assessment of mental health workforce
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report assessing the mental health workforce of the Department of Defense and the long-term mental health care needs of members of the Armed Forces and their dependents for purposes of determining the long-term requirements of the Department for mental health care providers.
 (2)ElementsThe report submitted under paragraph (1) shall include an assessment of the following: (A)The number of mental health care providers of the Department of Defense as of the date of the submittal of the report, disaggregated by specialty, including psychiatrists, psychologists, social workers, mental health counselors, and marriage and family therapists.
 (B)The number of mental health care providers that are anticipated to be needed by the Department. (C)The types of mental health care providers that are anticipated to be needed by the Department.
 (D)Locations in which mental health care providers are anticipated to be needed by the Department. (c)Plan for development of procedures to measure mental health dataNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a plan for the Department of Defense to develop procedures to compile and assess data relating to the following:
 (1)Outcomes for mental health care provided by the Department. (2)Variations in such outcomes among different medical facilities of the Department.
 (3)Barriers, if any, to the implementation by mental health care providers of the Department of the clinical practice guidelines and other evidence-based treatments and approaches recommended for such providers by the Secretary.
							714.Comprehensive standards and access to contraception counseling for members of the Armed Forces
 (a)PurposeThe purpose of this section is to ensure that all health care providers employed by the Department of Defense who provide care for members of the Armed Forces, including general practitioners, are provided, through clinical practice guidelines, the most current evidence-based and evidence-informed standards of care with respect to methods of contraception and counseling on methods of contraception.
						(b)Clinical practice guidelines
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall compile clinical practice guidelines for health care providers described in subsection (a) on standards of care with respect to methods of contraception and counseling on methods of contraception for members of the Armed Forces.
 (2)SourcesThe Secretary shall compile clinical practice guidelines under this subsection from among clinical practice guidelines established by appropriate health agencies and professional organizations, including the following:
 (A)The United States Preventive Services Task Force. (B)The Centers for Disease Control and Prevention.
 (C)The Office of Population Affairs of the Department of Health and Human Services. (D)The American College of Obstetricians and Gynecologists.
 (E)The Association of Reproductive Health Professionals. (F)The American Academy of Family Physicians.
 (G)The Agency for Healthcare Research and Quality. (3)UpdatesThe Secretary shall from time to time update the list of clinical practice guidelines compiled under this subsection to incorporate into such guidelines new or updated standards of care with respect to methods of contraception and counseling on methods of contraception.
							(4)Dissemination
 (A)Initial disseminationAs soon as practicable after the compilation of clinical practice guidelines pursuant to paragraph (1), but commencing not later than one year after the date of the enactment of this Act, the Secretary shall provide for rapid dissemination of the clinical practice guidelines to health care providers described in subsection (a).
 (B)UpdatesAs soon as practicable after the adoption under paragraph (3) of any update to the clinical practice guidelines compiled pursuant to this subsection, the Secretary shall provide for the rapid dissemination of such clinical practice guidelines, as so updated, to health care providers described in subsection (a).
 (C)ProtocolsClinical practice guidelines, and any updates to such guidelines, shall be disseminated under this paragraph in accordance with administrative protocols developed by the Secretary for that purpose.
								(c)Clinical decision support tools
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall, in order to assist health care providers described in subsection (a), develop and implement clinical decision support tools that reflect, through the clinical practice guidelines compiled pursuant to subsection (b), the most current evidence-based and evidence-informed standards of care with respect to methods of contraception and counseling on methods of contraception.
 (2)UpdatesThe Secretary shall from time to time update the clinical decision support tools developed under this subsection to incorporate into such tools new or updated guidelines on methods of contraception and counseling on methods of contraception.
 (3)DisseminationClinical decision support tools, and any updates to such tools, shall be disseminated under this subsection in accordance with administrative protocols developed by the Secretary for that purpose. Such protocols shall be similar to the administrative protocols developed under subsection (b)(4)(C).
 (d)Access to contraception counselingAs soon as practicable after the date of the enactment of this Act, the Secretary shall ensure that women members of the Armed Forces have access to comprehensive counseling on the full range of methods of contraception provided by health care providers described in subsection (a) during health care visits, including visits as follows:
 (1)During predeployment health care visits, including counseling that provides specific information women need regarding the interaction between anticipated deployment conditions and various methods of contraception.
 (2)During health care visits during deployment. (3)During annual physical examinations.
							(e)Incorporation into surveys of questions on servicewomen experiences with family planning services
			 and counseling
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall integrate into the surveys by the Department of Defense specified in paragraph (2) questions designed to obtain information on the experiences of women members of the Armed Forces—
 (A)in accessing family planning services and counseling; (B)in using family planning methods, including information on which method was preferred and whether deployment conditions affected the decision on which family planning method or methods to be used; and
 (C)with respect to women members of the Armed Forces who are pregnant, whether the pregnancy was intended.
 (2)Covered surveysThe surveys into which questions shall be integrated as described in paragraph (1) are the following:
 (A)The Health Related Behavior Survey of Active Duty Military Personnel. (B)The Health Care Survey of Department of Defense Beneficiaries.
								(f)Education on family planning for members of the Armed Forces
 (1)Education programsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish a uniform standard curriculum to be used in education programs on family planning for all members of the Armed Forces, including both men and women members.
 (2)Sense of CongressIt is the sense of Congress that the education programs described in paragraph (1) should use the latest technology available to efficiently and effectively deliver information to members of the Armed Forces.
 (3)ElementsThe uniform standard curriculum under paragraph (1) shall include the following: (A)Information for members of the Armed Forces on active duty to make informed decisions regarding family planning.
 (B)Information about the prevention of unintended pregnancy and sexually transmitted infections, including human immunodeficiency virus (HIV).
 (C)Information on the importance of providing comprehensive family planning for members of the Armed Forces, and their commanding officers, and on the positive impact family planning can have on the health and readiness of the Armed Forces.
 (D)Current, medically accurate information. (E)Clear, user-friendly information on the full range of methods of contraception and where members of the Armed Forces can access their chosen method of contraception.
 (F)Information on all applicable laws and policies so that members are informed of their rights and obligations.
 (G)Information on patients’ rights to confidentiality. (H)Information on the unique circumstances encountered by members of the Armed Forces, and the effects of such circumstances on the use of contraception.
								715.Waiver of recoupment of erroneous payments due to administrative error under the TRICARE program
 (a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1095f the following new section:
							
								1095g.TRICARE program: waiver of recoupment of erroneous payments due to administrative error
 (a)Waiver of recoupmentThe Secretary of Defense may waive recoupment from a covered beneficiary who has benefitted from an erroneous TRICARE payment in a case in which each of the following applies:
 (1)The payment was made due to an administrative error by an employee of the Department of Defense or a contractor under the TRICARE program.
 (2)The covered beneficiary (or in the case of a minor, the parent or guardian of the covered beneficiary) had a good faith, reasonable belief that the covered beneficiary was entitled to the benefit of such payment under this chapter.
 (3)The covered beneficiary relied on the expectation of such entitlement. (4)The Secretary determines that a waiver of recoupment of such payment is necessary to prevent an injustice.
 (b)Responsibility of contractorIn any case in which the Secretary waives recoupment under subsection (a) and the administrative error was on the part of a contractor under the TRICARE program, the Secretary shall, consistent with the requirements and procedures of the applicable contract, impose financial responsibility on the contractor for the erroneous payment.
 (c)Finality of determinationsAny determination by the Secretary under this section to waive or decline to waive recoupment under subsection (a) is a final determination and shall not be subject to appeal or judicial review..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 1095f the following new item:
							
								
									1095g. TRICARE program: waiver of recoupment of erroneous payments due to administrative error..
						716.Designation of certain non-Department mental health care providers with knowledge relating to
			 treatment of members of the Armed Forces
						(a)Mental health provider readiness designation
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall develop a system by which any non-Department mental health care provider that meets eligibility criteria established by the Secretary relating to the knowledge described in paragraph (2) receives a mental health provider readiness designation from the Department of Defense.
 (2)Knowledge describedThe knowledge described in this paragraph is the following: (A)Knowledge and understanding with respect to the culture of members of the Armed Forces and family members and caregivers of members of the Armed Forces.
 (B)Knowledge with respect to evidence-based treatments that have been approved by the Department for the treatment of mental health issues among members of the Armed Forces.
								(b)Availability of information on designation
 (1)RegistryThe Secretary of Defense shall establish and update as necessary a registry that is available to the public of all non-Department mental health care providers that are currently designated under subsection (a)(1).
 (2)Provider listThe Secretary shall update all lists maintained by the Secretary of non-Department mental health care providers that provide mental health care under the laws administered by the Secretary by indicating the providers that are currently designated under subsection (a)(1).
 (c)Non-Department mental health care provider definedIn this section, the term non-Department mental health care provider— (1)means a health care provider that—
 (A)specializes in mental health; (B)is not a health care provider of the Department of Defense; and
 (C)provides health care to members of the Armed Forces; and (2)includes psychiatrists, psychologists, psychiatric nurses, social workers, mental health counselors, marriage and family therapists, and other mental health care providers designated by the Secretary of Defense.
							717.Limitation on conversion of military medical and dental positions to civilian medical and dental
			 positions
 (a)Limited authority for conversionChapter 49 of title 10, United States Code, is amended by inserting after section 976 the following new section:
							
								977.Conversion of military medical and dental positions to civilian medical and dental positions:
			 limitation
 (a)Requirements relating to conversionA military medical or dental position within the Department of Defense may not be converted to a civilian medical or dental position unless the Secretary of Defense determines that—
 (1)the position is not a military essential position; (2)conversion of the position would not result in the degradation of medical or dental care or the medical or dental readiness of the armed forces; and
 (3)conversion of the position to a civilian medical or dental position is more cost effective than retaining the position as a military medical or dental position, consistent with Department of Defense Instruction 7041.04.
 (b)DefinitionsIn this section: (1)The term military medical or dental position means a position for the performance of health care functions within the armed forces held by a member of the armed forces.
 (2)The term civilian medical or dental position means a position for the performance of health care functions within the Department of Defense held by an employee of the Department or of a contractor of the Department.
 (3)The term military essential, with respect to a position, means that the position must be held by a member of the armed forces, as determined in accordance with regulations prescribed by the Secretary.
 (4)The term conversion, with respect to a military medical or dental position, means a change of the position to a civilian medical or dental position, effective as of the date of the manning authorization document of the military department making the change (through a change in designation from military to civilian in the document, the elimination of the listing of the position as a military position in the document, or through any other means indicating the change in the document or otherwise)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 49 of such title is amended by inserting after the item relating to section 976 the following new item:
							
								
									977. Conversion of military medical and dental positions to civilian medical and dental positions:
			 limitation..
 (c)Repeal of related prohibitionSection 721 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 129c note) is repealed.
						718.Extension of authority for joint Department of Defense-Department of Veterans Affairs Medical
 Facility Demonstration FundSection 1704(e) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), as amended by section 722 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is further amended by striking September 30, 2016 and inserting September 30, 2017.
 719.Extension of authority for DOD-VA Health Care Sharing Incentive FundSection 8111(d)(3) of title 38, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2020. 720.Pilot program on incentive programs to improve health care provided under the TRICARE program (a)Pilot programThe Secretary of Defense shall carry out a pilot program to assess whether a reduction in the rate of increase in health care spending by the Department of Defense and an enhancement of the operation of the military health system may be achieved by developing and implementing value-based incentive programs to encourage health care providers under the TRICARE program (including physicians, hospitals, and others involved in providing health care to patients) to improve the following:
 (1)The quality of health care provided to covered beneficiaries under the TRICARE program. (2)The experience of covered beneficiaries in receiving health care under the TRICARE program.
 (3)The health of covered beneficiaries. (b)Incentive programs (1)DevelopmentIn developing an incentive program under this section, the Secretary shall—
 (A)consider the characteristics of the population of covered beneficiaries affected by the incentive program;
 (B)consider how the incentive program would impact the receipt of health care under the TRICARE program by such covered beneficiaries;
 (C)establish or maintain a reasonable assurance that such covered beneficiaries will have timely access to health care during operation of the incentive program;
 (D)ensure that there are no additional financial costs to such covered beneficiaries of implementing the incentive program; and
 (E)consider such other factors as the Secretary considers appropriate. (2)ElementsWith respect to an incentive program developed and implemented under this section, the Secretary shall ensure that—
 (A)the size, scope, and duration of the incentive program is reasonable in relation to the purpose of the incentive program; and
 (B)appropriate criteria and data collection are used to ensure adequate evaluation of the feasibility and advisability of implementing the incentive program throughout the TRICARE program.
 (3)Use of existing modelsIn developing an incentive program under this section, the Secretary may adapt a value-based incentive program conducted by the Centers for Medicare & Medicaid Services or any other governmental or commercial health care program.
 (c)TerminationThe authority of the Secretary to carry out the pilot program under this section shall terminate on December 31, 2019.
 (d)ReportNot later than March 15, 2019, the Secretary shall submit to the congressional defense committees a report on the pilot program that includes the following:
 (1)An assessment of each incentive program developed and implemented under this section, including whether such incentive program—
 (A)improves the quality of health care provided to covered beneficiaries, the experience of covered beneficiaries in receiving health care under the TRICARE program, or the health of covered beneficiaries;
 (B)reduces the rate of increase in health care spending by the Department of Defense; or (C)enhances the operation of the military health system.
 (2)Such recommendations for administrative or legislative action as the Secretary considers appropriate in light of the pilot program, including to implement any such incentive program or programs throughout the TRICARE program.
 (e)DefinitionsIn this section, the terms covered beneficiary and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code. CReports and Other Matters 731.Publication of certain information on health care provided by the Department of Defense through the Hospital compare website of the Department of Health and Human Services (a)Memorandum of understanding requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a memorandum of understanding with the Secretary of Health and Human Services for the provision by the Secretary of Defense of such information as the Secretary of Health and Human Services may require to report and make publicly available information on quality of care and health outcomes regarding patients at military medical treatment facilities through the Hospital Compare Internet website of the Department of Health and Human Services, or any successor Internet website.
 (b)Information providedThe information provided by the Secretary of Defense to the Secretary of Health and Human Services under subsection (a) shall include the following:
 (1)Measures of the timeliness and effectiveness of the health care provided by the Department of Defense.
 (2)Measures of the prevalence of— (A)readmissions, including the 30-day readmission rate;
 (B)complications resulting in death, including the 30-day mortality rate; (C)surgical complications; and
 (D)health care related infections. (3)Survey data of patient experiences, including the Hospital Consumer Assessment of Healthcare Providers and Systems or any similar survey developed by the Department of Defense.
 (4)Any other measures or data required of or reported with respect to hospitals participating in the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
							732.Publication of data on patient safety, quality of care, satisfaction, and health outcome measures
			 under the TRICARE program
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall publish on an Internet website of the Department of Defense that is available to the public data on all measures used by the Department to assess patient safety, quality of care, patient satisfaction, and health outcomes for health care provided under the TRICARE program at each military medical treatment facility.
 (b)UpdatesThe Secretary shall publish an update to the data published under subsection (a) not less frequently than once each quarter during each fiscal year.
 (c)AccessibilityThe Secretary shall ensure that the data published under subsection (a) and updated under subsection (b) is accessible to the public through the primary Internet website of the Department and the primary Internet website of the military medical treatment facility with respect to which such data applies.
 (d)TRICARE program definedIn this section, the term TRICARE program has the meaning given such terms in section 1072 of title 10, United States Code. 733.Annual report on patient safety, quality of care, and access to care at military medical treatment facilities (a)In generalNot later than March 1 each year beginning in 2016, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a comprehensive report on patient safety, quality of care, and access to care at military medical treatment facilities.
 (b)ElementsEach report required by subsection (a) shall include the following: (1)The number of sentinel events, as defined by the Joint Commission, that occurred at military medical treatment facilities during the year preceding the submittal of the report, disaggregated by—
 (A)military medical treatment facility; and (B)military department with jurisdiction over such facilities.
 (2)With respect to each sentinel event described in paragraph (1)— (A)a synopsis of such event; and
 (B)a description of any actions taken by the Secretary of the military department concerned in response to such event, including any actions taken to hold individuals accountable.
 (3)The number of practitioners providing health care in military medical treatment facilities that were reported to the National Practitioner Data Bank during the year preceding the submittal of the report.
 (4)The results of any internal analyses conducted by the Patient Safety Center of the Department of Defense during such year on matters relating to patient safety at military medical treatment facilities.
 (5)With respect to each military medical treatment facility— (A)the current accreditation status of such facility, including any recommendations for corrective action made by the relevant accrediting body;
 (B)any policies or procedures implemented during such year by the Secretary of the military department concerned that were designed to improve patient safety, quality of care, and access to care at such facility;
 (C)data on surgical and maternity care outcomes during such year; (D)data on appointment wait times during such year; and
 (E)data on patient safety, quality of care, and access to care as compared to standards established by the Department with respect to patient safety, quality of care, and access to care.
								734.Report on plans to improve experience with and eliminate performance variability of health care
			 provided by the Department of Defense
						(a)Comprehensive report
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a comprehensive report setting forth the current and future plans of the Secretary, with estimated dates of completion, to carry out the following:
 (A)To improve the experience of beneficiaries with health care provided in military medical treatment facilities and through purchased care.
 (B)To eliminate performance variability with respect to the provision of such health care. (2)ElementsThe comprehensive report required by paragraph (1) shall include the plans of the Secretary of Defense, in consultation with the Secretaries of the military departments, as follows:
 (A)To align performance measures for health care provided in military medical treatment facilities with performance measures for health care provided through purchased care.
 (B)To improve underperformance in the provision of health care by the Department of Defense by eliminating performance variability with respect to the provision of health care in military medical treatment facilities and through purchased care.
 (C)To use innovative, high-technology services to improve access to care, coordination of care, and the experience of care in military medical treatment facilities and through purchased care.
 (D)To collect and analyze data throughout the Department with respect to health care provided in military medical treatment facilities and through purchased care to improve the quality of such care, patient safety, and patient satisfaction.
 (E)To develop a performance management system, including by adoption of common measures for access to care, quality of care, safety, and patient satisfaction, that holds medical leadership throughout the Department personally accountable for sustained improvement of performance.
 (F)To use such other methods as the Secretary considers appropriate to improve the experience of beneficiaries with and eliminate performance variability with respect to health care received from the Department.
								(b)Comptroller General report
 (1)In generalNot later than 180 days after the submittal of the comprehensive report required by subsection (a), the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the plans of the Secretary of Defense set forth in the comprehensive report submitted under such subsection.
 (2)ElementsThe report required by paragraph (1) shall include the following: (A)An assessment whether the plans included in the comprehensive report submitted under subsection (a) will, with respect to members of the Armed Forces and covered beneficiaries under the TRICARE program—
 (i)improve health outcomes; (ii)create lasting health value; and
 (iii)ensure that such individuals are able to equitably obtain quality health care in all military medical treatment facilities and through purchased care.
 (B)An assessment whether such plans can be reasonably achieved within the estimated dates of completion set forth by the Department under such subsection.
 (C)An assessment whether any such plan would require legislative action for the implementation of such plan.
 (D)An assessment whether the Department of Defense has adequately budgeted amounts to fund the carrying out of such plans.
 (c)DefinitionsIn this section: (1)The term purchased care means health care provided pursuant to a contract entered into under the TRICARE program.
 (2)The terms covered beneficiary and TRICARE program have the meaning given such terms in section 1072 of title 10, United States Code. 735.Report on plan to improve pediatric care and related services for children of members of the Armed Forces (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a plan of the Department of Defense to improve pediatric care and related services for children of members of the Armed Forces.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)In order to ensure that children receive developmentally-appropriate and age-appropriate health care services from the Department, a plan to align preventive pediatric care under the TRICARE program with—
 (A)standards for such care as required by the Patient Protection and Affordable Care Act (Public Law 111–148);
 (B)guidelines established for such care by the Early and Periodic Screening, Diagnosis, and Treatment program under the Medicaid program carried out under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and
 (C)recommendations by organizations that specialize in pediatrics. (2)A plan to develop a uniform definition of pediatric medical necessity for the Department that aligns with recommendations of organizations that specialize in pediatrics in order to ensure that a consistent definition of such term is used in providing health care in military medical treatment facilities and by health care providers under the TRICARE program.
 (3)A plan to revise certification requirements for residential treatment centers of the Department to expand the access of children of members of the Armed Forces to services at such centers.
 (4)A plan to develop measures to evaluate and improve access to pediatric care, coordination of pediatric care, and health outcomes for such children.
 (5)A plan to include an assessment of access to pediatric specialty care in the annual report to Congress on the effectiveness of the TRICARE program.
 (6)A plan to improve the quality of and access to behavioral health care under the TRICARE program for such children, including intensive outpatient and partial hospitalization services.
 (7)A plan to mitigate the impact of permanent changes of station and other service-related relocations of members of the Armed Forces on the continuity of health care services received by such children who have special medical or behavioral health needs.
 (8)A plan to mitigate deficiencies in data collection, data utilization, and data analysis to improve pediatric care and related services for children of members of the Armed Forces.
 (c)TRICARE program definedIn this section, the term TRICARE program has the meaning given such term in section 1072 of title 10, United States Code. 736.Report on preliminary mental health screenings for individuals becoming members of the Armed Forces (a)Report on recommendations in connection with screeningsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on mental health screenings of individuals enlisting or accessioning into the Armed Forces before enlistment or accession.
 (b)ElementsThe report under subsection (a) shall include the following: (1)Recommendations with respect to establishing a secure, electronically-based preliminary mental health screening of members of the Armed Forces to bring mental health screenings to parity with physical screenings of members.
 (2)Recommendations with respect to the composition of the mental health screening, evidenced-based best practices, and how to track changes in mental health screenings relating to traumatic brain injuries, post-traumatic stress disorder, and other conditions.
 (c)Coordination and consultationThe Secretary shall prepare the report under subsection (a)— (1)in coordination with the Secretary of Veterans Affairs, the Secretary of Health and Human Services, and the surgeons general of the military departments; and
 (2)in consultation with experts in the field, including the National Institute of Mental Health of the National Institutes of Health.
							737.Comptroller General report on use of quality of care metrics at military treatment facilities
 (a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the use by the Department of Defense of metrics with respect to the quality of care provided at military treatment facilities.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)The extent to which the Department of Defense and each military department use metrics to monitor and assess the quality of care provided at military treatment facilities.
 (2)How, if at all, the use of such metrics varies among the Department of Defense and each military department.
 (3)The extent to which the Department of Defense and each military department use the information from such metrics to identify and address issues such as the performance of individual health care providers and areas in need of improvement system-wide.
 (4)The extent to which the Department of Defense and each military department oversee the process of using metrics to monitor and assess the quality of care provided at military treatment facilities.
							VIIIAcquisition Policy, Acquisition Management, and Related Matters
				AAcquisition Policy and Management
					801.Role of service chiefs in the acquisition process
						(a)Service chiefs as customer of acquisition process
 (1)In generalChapter 149 of title 10, United States Code, is amended by inserting after section 2546 the following new section:
								
									2546a.Customer-oriented acquisition system
 (a)ObjectiveIt shall be the objective of the defense acquisition system to meet the needs of its customers in the most cost-effective manner practicable. The acquisition policies, directives, and regulations of the Department of Defense shall be modified as necessary to ensure the development and implementation of a customer-oriented acquisition system.
 (b)CustomerThe customer of the defense acquisition system is the military service that will have primary responsibility for fielding the system or systems acquired. The customer is represented with regard to a major defense acquisition program by the Secretary of the relevant military department and the Chief of the relevant military service.
 (c)Role of customerThe customer of a major defense acquisition program shall be responsible for balancing resources against priorities on the acquisition program and ensuring that appropriate trade-offs are made among cost, schedule, technical feasibility, and performance on a continuing basis throughout the life of the acquisition program..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 149 of such title is amended by inserting after the item relating to section 2546 the following new item:
								
									
										2546a. Customer-oriented acquisition system..
 (b)Responsibilities of chiefsSection 2547(a) of title 10, United States Code, is amended— (1)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively;
 (2)by inserting after paragraph (1) the following new paragraph:  (2)Decisions regarding the balancing of resources and priorities, and associated trade-offs among cost, schedule, technical feasibility, and performance on major defense acquisition programs.; and
 (3)in paragraph (6), as redesignated by paragraph (1) of this subsection, by striking The development and inserting The development and management. (c)Responsibilities of military deputiesSection 908(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 278; 10 U.S.C. 2430 note) is amended to read as follows:
							
 (d)Duties of principal military deputiesEach Principal Military Deputy to a service acquisition executive shall be responsible for— (1)keeping the Chief of Staff of the Armed Force concerned informed of the progress of major defense acquisition programs;
 (2)informing the Chief of Staff on a continuing basis of any developments on major defense programs, which may require new or revisited trade-offs among cost, schedule, technical feasibility, and performance, including—
 (A)significant cost growth or schedule slippage; and (B)requirements creep (as defined in section 2547(c)(1) of title 10, United States Code); and
 (3)ensuring that the views of the Chief of Staff on cost, schedule, technical feasibility, and performance trade-offs are strongly considered by program managers and program executive officers in all phases of the acquisition process..
						(d)Conforming amendments
 (1)Joint requirements oversight councilSection 181(d) of title 10, United States Code, is amended by adding at the end the following new paragraph:
								
 (3)The Council shall seek, and strongly consider, the views of the Chiefs of Staff of the Armed Forces, in their roles as customers of the acquisition system, on matters pertaining to trade-offs among cost, schedule, technical feasibility, and performance under subsection (b)(1)(C) and the balancing of resources with priorities pursuant to subsection (b)(3)..
 (2)Milestone A decisionsThe chief of the relevant military service shall advise the milestone decision authority for a major defense acquisition program of the chief’s views on cost, schedule, technical feasibility, and performance trade-offs that have been made with regard to the program, as provided in section 2366a(a)(2) of title 10, United States Code, as amended by section 844 of this Act, prior to a Milestone A decision on the program.
 (3)Milestone B decisionsThe chief of the relevant military service shall advise the milestone decision authority for a major defense acquisition program of the chief’s views on cost, schedule, technical feasibility, and performance trade-offs that have been made with regard to the program, as provided in section 2366b(b)(3) of title 10, United States Code, as amended by section 845 of this Act, prior to a Milestone B decision on the program.
							(4)Duties of chiefs
 (A)Section 3033(d)(5) of title 10, United States Code, is amended by striking section 171 and inserting sections 171 and 2547. (B)Section 5033(d)(5) of title 10, United States Code, is amended by striking section 171 and inserting sections 171 and 2547.
 (C)Section 5043(e)(5) of title 10, United States Code, is amended by striking section 171 and inserting sections 171 and 2547. (D)Section 8033(d)(5) of title 10, United States Code, is amended by striking section 171 and inserting sections 171 and 2547.
 802.Expansion of rapid acquisition authoritySection 806(c) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note) is amended to read as follows:
						
							(c)Response to combat emergencies and certain urgent operational needs
								(1)Determination of need for rapid acquisition and deployment
 (A)In the case of any supplies and associated support services that, as determined in writing by the Secretary of Defense, are urgently needed to eliminate a documented deficiency that has resulted in combat casualties, or is likely to result in combat casualties, the Secretary may use the procedures developed under this section in order to accomplish the rapid acquisition and deployment of the needed supplies and associated support services.
 (B)In the case of any supplies and associated support services that, as determined in writing by the Secretary of Defense, are urgently needed to eliminate a documented deficiency that impacts an ongoing or anticipated contingency operation and that, if left unfulfilled, could potentially result in loss of life or critical mission failure, the Secretary may use the procedures developed under this section in order to accomplish the rapid acquisition and deployment of the needed supplies and associated support services.
									(C)
 (i)In the case of any supplies and associated support services that, as determined in writing by the Secretary of Defense without delegation, are urgently needed to eliminate a deficiency that as the result of a cyber attack has resulted in critical mission failure, the loss of life, property destruction, or economic effects, or if left unfilled is likely to result in critical mission failure, the loss of life, property destruction, or economic effects, the Secretary may use the procedures developed under this section in order to accomplish the rapid acquisition and deployment of the needed offensive or defensive cyber capabilities, supplies, and associated support services.
 (ii)In this subparagraph, the term cyber attack means a deliberate action to alter, disrupt, deceive, degrade, or destroy computer systems or networks or the information or programs resident in or transiting these systems or networks.
										(2)Designation of senior official responsible
 (A)Whenever the Secretary makes a determination under subparagraph (A), (B), or (C) of paragraph (1) that certain supplies and associated support services are urgently needed to eliminate a deficiency described in that subparagraph, the Secretary shall designate a senior official of the Department of Defense to ensure that the needed supplies and associated support services are acquired and deployed as quickly as possible, with a goal of awarding a contract for the acquisition of the supplies and associated support services within 15 days.
 (B)Upon designation of a senior official under subparagraph (A), the Secretary shall authorize that official to waive any provision of law, policy, directive, or regulation described in subsection (d) that such official determines in writing would unnecessarily impede the rapid acquisition and deployment of the needed supplies and associated support services. In a case in which the needed supplies and associated support services cannot be acquired without an extensive delay, the senior official shall require that an interim solution be implemented and deployed using the procedures developed under this section to minimize adverse consequences resulting from the urgent need.
									(3)Use of funds
 (A)In any fiscal year in which the Secretary makes a determination described in subparagraph (A), (B), or (C) of paragraph (1), the Secretary may use any funds available to the Department of Defense for acquisitions of supplies and associated support services if the determination includes a written finding that the use of such funds is necessary to address the deficiency in a timely manner.
 (B)The authority of this section may only be used to acquire supplies and associated support services— (i)in the case of determinations by the Secretary under paragraph (1)(A), in an amount aggregating not more than $200,000,000 during any fiscal year;
 (ii)in the case of determinations by the Secretary under paragraph (1)(B), in an amount aggregating not more than $200,000,000 during any fiscal year; and
 (iii)in the case of determinations by the Secretary under paragraph (1)(C), in an amount aggregating not more than $200,000,000 during any fiscal year.
										(4)Notification to congressional defense committees
 (A)In the case of a determination by the Secretary under paragraph (1)(A), the Secretary shall notify the congressional defense committees of the determination within 15 days after the date of the determination.
 (B)In the case of a determination by the Secretary under paragraph (1)(B) the Secretary shall notify the congressional defense committees of the determination at least 10 days before the date on which the determination is effective.
 (C)A notice under this paragraph shall include the following: (i)The supplies and associated support services to be acquired.
 (ii)The amount anticipated to be expended for the acquisition. (iii)The source of funds for the acquisition.
 (D)A notice under this paragraph shall be sufficient to fulfill any requirement to provide notification to Congress for a new start program.
 (E)A notice under this paragraph shall be provided in consultation with the Director of the Office of Management and Budget.
 (5)Time for transitioning to normal acquisition systemAny acquisition initiated under this subsection shall transition to the normal acquisition system not later than two years after the date on which the Secretary makes the determination described in paragraph (1) with respect to the supplies and associated support services concerned.
 (6)Limitation on officers with authority to make a determinationThe authority to make a determination under subparagraph (A), (B), or (C) of paragraph (1) may be exercised only by the Secretary or Deputy Secretary of Defense..
					803.Middle tier of acquisition for rapid prototyping and rapid fielding
 (a)Guidance requiredNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics, in consultation with the Comptroller of the Department of Defense and the Vice Chairman of the Joint Chiefs of Staff, shall establish guidance for a middle tier of acquisition programs that are intended to be completed in a period of two to five years.
 (b)Acquisition pathwaysThe guidance required by subsection (a) shall cover the following two acquisition pathways: (1)Rapid prototypingThe rapid prototyping pathway shall provide for the use of innovative technologies to rapidly develop fieldable prototypes to demonstrate new capabilities and meet emerging military needs. The objective of an acquisition program under this pathway shall be to field a prototype that can be demonstrated in an operational environment and provide for a residual operational capability within five years of the development of an approved requirement.
 (2)Rapid fieldingThe rapid fielding pathway shall provide for the use of proven technologies to field production quantities of new or upgraded systems with minimal development required. The objective of an acquisition program under this pathway shall be to begin production within six months and complete fielding within five years of the development of an approved requirement.
							(c)Expedited process
 (1)In generalThe guidance required by subsection (a) shall provide for a streamlined and coordinated requirements, budget, and acquisition process that results in the development of an approved requirement for each program in a period of not more than six months from the time that the process is initiated. Programs that are subject to the guidance shall not be subject to the Joint Capabilities Integration and Development System Manual and Department of Defense Directive 5000.01, except to the extent specifically provided in the guidance.
 (2)Rapid prototypingWith respect to the rapid prototyping pathway, the guidance shall include— (A)a merit-based process for the consideration of innovative technologies and new capabilities to meet needs communicated by the Joint Chiefs of Staff and the combatant commanders;
 (B)a process for developing and implementing acquisition and funding strategies for the program; (C)a process for cost-sharing with the military departments on rapid prototype projects, to ensure an appropriate commitment to the success of such projects;
 (D)a process for demonstrating and evaluating the performance of fieldable prototypes developed pursuant to the program in an operational environment; and
 (E)a process for transitioning successful prototypes to new or existing acquisition programs for production and fielding under the rapid fielding pathway or the traditional acquisition system.
 (3)Rapid fieldingWith respect to the rapid fielding pathway, the guidance shall include— (A)a merit-based process for the consideration of existing products and proven technologies to meet needs communicated by the Joint Chiefs of Staff and the combatant commanders;
 (B)a process for demonstrating performance and evaluating for current operational purposes the proposed products and technologies;
 (C)a process for developing and implementing acquisition and funding strategies for the program; and (D)a process for considering lifecycle costs and addressing issues of logistics support and system interoperability.
 (4)Streamlined proceduresThe guidance for the programs may provide for any of the following streamlined procedures: (A)The service acquisition executive of the military department concerned shall appoint a program manager for such program from among candidates from among civilian employees or members of the armed forces who have significant and relevant experience managing large and complex programs.
 (B)The program manager for each program shall report with respect to such program directly, without intervening review or approval, to the service acquisition executive of the military department concerned.
 (C)The service acquisition executive of the military department concerned shall evaluate the job performance of such manager on an annual basis. In conducting an evaluation under this paragraph, a service acquisition executive shall consider the extent to which the manager has achieved the objectives of the program for which the manager is responsible, including quality, timeliness, and cost objectives.
 (D)The program manager of a defense streamlined program shall be authorized staff positions for a technical staff, including experts in business management, contracting, auditing, engineering, testing, and logistics, to enable the manager to manage the program without the technical assistance of another organizational unit of an agency to the maximum extent practicable.
 (E)The program manager of a defense streamlined program shall be authorized, in coordination with the users of the equipment and capability to be acquired and the test community, to make trade-offs among life-cycle costs, requirements, and schedules to meet the goals of the program.
 (F)The service acquisition executive, acting in coordination with the defense acquisition executive, shall serve as the milestone decision authority for the program.
 (G)The program manager of a defense streamlined program shall be provided a process to expeditiously seek a waiver from Congress from any statutory or regulatory requirement that the program manager determines adds little or no value to the management of the program.
								(d)Rapid prototyping fund
 (1)In generalThe Secretary of Defense shall establish a fund to be known as the Department of Defense Rapid Prototyping Fund to provide funds, in addition to other funds that may be available for acquisition programs under the rapid prototyping pathway established pursuant to this section. The Fund shall be managed by a senior official of the Department of Defense designated by the Under Secretary of Defense for Acquisition, Technology, and Logistics. The Fund shall consist of amounts appropriated to the Fund and amounts credited to the Fund pursuant to section 849 of this Act.
 (2)Transfer authorityAmounts available in the Fund may be transferred to a military department for the purpose of carrying out an acquisition program under the rapid prototyping pathway established pursuant to this section. Any amount so transferred shall be credited to the account to which it is transferred. The transfer authority provided in this subsection is in addition to any other transfer authority available to the Department of Defense.
 (3)Congressional noticeThe senior official designated to manage the Fund shall notify the congressional defense committees of all transfers under paragraph (2). Each notification shall specify the amount transferred, the purpose of the transfer, and the total projected cost and estimated cost to complete the acquisition program to which the funds were transferred.
							804.Amendments to other transaction authority
						(a)Authority of the Defense Advanced Research Projects Agency to carry out certain prototype projects
 (1)In generalChapter 193 of title 10, United States Code, is amended by inserting after section 2371a the following new section:
								
									2371b.Authority of the Defense Advanced Research Projects Agency to carry out certain prototype projects
										(a)Authority
											(1)
 Subject to paragraph (2), the Director of the Defense Advanced Research Projects Agency, the Secretary of a military department, or any other official designated by the Secretary of Defense may, under the authority of section 2371 of this title, carry out prototype projects that are directly relevant to enhancing the mission effectiveness of military personnel and the supporting platforms, systems, components, or materials proposed to be acquired or developed by the Department of Defense, or to improvement of platforms, systems, components, or materials in use by the armed forces.
 (2)The authority of this section— (A)may be exercised for a prototype project that is expected to cost the Department of Defense in excess of $50,000,000 but not in excess of $250,000,000 (including all options) only upon a written determination by the senior procurement executive for the agency as designated for the purpose of section 1702(c) of title 41, or, for the Defense Advanced Research Projects Agency or the Missile Defense Agency, the director of the agency that—
 (i)the requirements of subsection (d) will be met; and (ii)the use of the authority of this section is essential to promoting the success of the prototype project; and
 (B)may be exercised for a prototype project that is expected to cost the Department of Defense in excess of $250,000,000 (including all options) only if—
 (i)the Under Secretary of Defense for Acquisition, Technology, and Logistics determines in writing that—
 (I)the requirements of subsection (d) will be met; and (II)the use of the authority of this section is essential to meet critical national security objectives; and
 (ii)the congressional defense committees are notified in writing at least 30 days before such authority is exercised.
 (3)The authority of a senior procurement executive or director of the Defense Advanced Research Projects Agency or Missile Defense Agency under paragraph (2)(A), and the authority of the Under Secretary of Defense for Acquisition, Technology, and Logistics under paragraph (2)(B), may not be delegated.
											(b)Exercise of authority
 (1)Subsections (e)(1)(B) and (e)(2) of such section 2371 shall not apply to projects carried out under subsection (a).
 (2)To the maximum extent practicable, competitive procedures shall be used when entering into agreements to carry out projects under subsection (a).
											(c)Comptroller general access to information
 (1)Each agreement entered into by an official referred to in subsection (a) to carry out a project under that subsection that provides for payments in a total amount in excess of $5,000,000 shall include a clause that provides for the Comptroller General, in the discretion of the Comptroller General, to examine the records of any party to the agreement or any entity that participates in the performance of the agreement.
 (2)The requirement in paragraph (1) shall not apply with respect to a party or entity, or a subordinate element of a party or entity, that has not entered into any other agreement that provides for audit access by a Government entity in the year prior to the date of the agreement.
											(3)
 (A)The right provided to the Comptroller General in a clause of an agreement under paragraph (1) is limited as provided in subparagraph (B) in the case of a party to the agreement, an entity that participates in the performance of the agreement, or a subordinate element of that party or entity if the only agreements or other transactions that the party, entity, or subordinate element entered into with Government entities in the year prior to the date of that agreement are cooperative agreements or transactions that were entered into under this section or section 2371 of this title.
 (B)The only records of a party, other entity, or subordinate element referred to in subparagraph (A) that the Comptroller General may examine in the exercise of the right referred to in that subparagraph are records of the same type as the records that the Government has had the right to examine under the audit access clauses of the previous agreements or transactions referred to in such subparagraph that were entered into by that particular party, entity, or subordinate element.
 (4)The head of the contracting activity that is carrying out the agreement may waive the applicability of the requirement in paragraph (1) to the agreement if the head of the contracting activity determines that it would not be in the public interest to apply the requirement to the agreement. The waiver shall be effective with respect to the agreement only if the head of the contracting activity transmits a notification of the waiver to Congress and the Comptroller General before entering into the agreement. The notification shall include the rationale for the determination.
 (5)The Comptroller General may not examine records pursuant to a clause included in an agreement under paragraph (1) more than three years after the final payment is made by the United States under the agreement.
											(d)Appropriate use of authority
 (1)The Secretary of Defense shall ensure that no official of an agency enters into a transaction (other than a contract, grant, or cooperative agreement) for a prototype project under the authority of this section unless one of following conditions is met:
 (A)There is at least one nontraditional defense contractor participating to a significant extent in the prototype project.
 (B)All parties to the transaction other than the Federal Government are innovative small businesses and non-traditional contractors with unique capabilities relevant to the prototype project.
 (C)At least one third of the total cost of the prototype project is to be paid out of funds provided by parties to the transaction other than the Federal Government.
 (D)The senior procurement executive for the agency determines in writing that exceptional circumstances justify the use of a transaction that provides for innovative business arrangements or structures that would not be feasible or appropriate under a contract.
												(2)
 (A)Except as provided in subparagraph (B), the amounts counted for the purposes of this subsection as being provided, or to be provided, by a party to a transaction with respect to a prototype project that is entered into under this section other than the Federal Government do not include costs that were incurred before the date on which the transaction becomes effective.
 (B)Costs that were incurred for a prototype project by a party after the beginning of negotiations resulting in a transaction (other than a contract, grant, or cooperative agreement) with respect to the project before the date on which the transaction becomes effective may be counted for purposes of this subsection as being provided, or to be provided, by the party to the transaction if and to the extent that the official responsible for entering into the transaction determines in writing that—
 (i)the party incurred the costs in anticipation of entering into the transaction; and (ii)it was appropriate for the party to incur the costs before the transaction became effective in order to ensure the successful implementation of the transaction.
 (e)DefinitionsIn this section: (1)The term nontraditional defense contractor has the meaning given the term under section 2302(9) of this title.
 (2)The term small business means a small business concern as defined under section 3 of the Small Business Act (15 U.S.C. 632).
											(f)Follow-on production contracts or transactions
 (1)A transaction entered into under this section for a prototype project may provide for the award of a follow-on production contract or transactions to the participants in the transaction.
 (2)A follow-on production contract or transaction provided for in a transaction under paragraph (1) may be awarded to the participants in the transaction without the use of competitive procedures, notwithstanding the requirements of section 2304 of this title, if—
 (A)competitive procedures were used for the selection of parties for participation in the transaction; and
 (B)the participants in the transaction successfully completed the prototype project provided for in the transaction.
 (3)Contracts and transactions entered into pursuant to this subsection may be awarded using the authority in subsection (a), under the authority of chapter 137 of this title, or under such procedures, terms, and conditions as the Secretary of Defense may establish by regulation.
 (g)Authority to provide prototypes and follow-on production items as government furnished equipmentAn agreement entered pursuant to the authority of subsection (a) or a follow-on contract entered pursuant to the authority of subsection (f) may provide for prototypes or follow-on production items to be provided to another contractor as government-furnished equipment.
 (h)Applicability of procurement ethics requirementsAn agreement entered into under the authority of this section shall be treated as a Federal agency procurement for the purposes of chapter 21 of title 41..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by inserting after the item relating to section 2371a the following new item:
								
									
										2371b. Authority of the Defense Advanced Research Projects Agency to carry out certain prototype
			 projects..
 (b)Modification to definition of non-traditional contractorSection 2302(9) of such title is amended to read as follows:  (9)The term nontraditional defense contractor, with respect to a procurement or with respect to a transaction authorized under section 2371(a) of this title, means an entity that—
 (A)is not currently performing and has not performed, for at least the one-year period preceding the solicitation of sources by the Department of Defense for the procurement or transaction, any contract or subcontract that is subject to full coverage under the cost accounting standards prescribed pursuant to 1502 of title 41 and the regulations implementing such section; and
 (B)has not been awarded, for at least the one-year period preceding the solicitation of sources by the Department of Defense for the procurement or transaction, any other contract under which the contractor was required to submit certified cost or pricing data under section 2306a of this title..
 (c)Repeal of obsolete authoritySection 845 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2371 note) is hereby repealed.
 (d)Technical and conforming amendmentSection 1601(c)(1) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 2370a note) is amended by restating subparagraph (B) to read as follows:
							
 (B)sections 2371 and 2371b of title 10, United States Code.. 805.Use of alternative acquisition paths to acquire critical national security capabilities (a)GuidelinesThe Secretary of Defense shall establish procedures and guidelines for alternative acquisition pathways to acquire capital assets and services that meet critical national security needs. The guidelines shall—
 (1)be separate from existing acquisition procedures and guidelines; (2)be supported by streamlined contracting, budgeting, and requirements processes;
 (3)establish alternative acquisition paths based on the capabilities being bought and the time needed to deploy these capabilities; and
 (4)maximize the use of flexible authorities in existing law and regulation. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes a summary of the guidelines established under subsection (a) and recommendations for any legislation necessary to meet the objectives set forth in subsection (a) and to implement the guidelines established under such subsection.
						806.Secretary of Defense waiver of acquisition laws to acquire vital national security capabilities
 (a)Waiver authorityThe Secretary of Defense is authorized to waive any provision of acquisition law or regulation described in subsection (c) for the purpose of acquiring a capability that would not otherwise be available to the Armed Forces of the United States, upon a determination that—
 (1)the acquisition of the capability is in the vital national security interest of the United States; (2)the application of the law or regulation to be waived would impede the acquisition of the capability in a manner that would undermine the national security of the United States; and
 (3)the underlying purpose of the law or regulation to be waived can be addressed in a different manner or at a different time.
 (b)Designation of responsible officialWhenever the Secretary of Defense makes a determination under subsection (a)(1) that the acquisition of a capability is in the vital national security interest of the United States, the Secretary shall designate a senior official of the Department of Defense who shall be personally responsible and accountable for the rapid and effective acquisition and deployment of the needed capability. The Secretary shall provide the designated official such authority as the Secretary determines necessary to achieve this objective, and may use the waiver authority in subsection (a) for this purpose.
						(c)Acquisition laws and regulations
 (1)In generalUpon a determination described in subsection (a), the Secretary of Defense is authorized to waive any provision of law or regulation addressing—
 (A)the establishment of a requirement or specification for the capability to be acquired; (B)research, development, test, and evaluation of the capability to be acquired;
 (C)production, fielding, and sustainment of the capability to be acquired; or (D)solicitation, selection of sources, and award of contracts for the capability to be acquired.
 (2)LimitationsNothing in this subsection authorizes the waiver of— (A)the requirements of this section;
 (B)any provision of law imposing civil or criminal penalties; or (C)any provision of law governing the proper expenditure of appropriated funds.
 (d)Report to CongressThe Secretary of Defense shall notify the congressional defense committees at least 30 days before exercising the waiver authority under subsection (a). Each such notice shall include—
 (1)an explanation of the basis for determining that the acquisition of the capability is in the vital national security interest of the United States;
 (2)an identification of each provision of law or regulation to be waived; and (3)for each provision identified pursuant to paragraph (2)—
 (A)an explanation of why the application of the provision would impede the acquisition in a manner that would undermine the national security of the United States; and
 (B)a description of the time or manner in which the underlying purpose of the law or regulation to be waived will be addressed.
 (e)Non-delegationThe authority of the Secretary to waive provisions of laws and regulations under subsection (a) is non-delegable.
						807.Acquisition authority of the Commander of United States Cyber Command
						(a)Authority
 (1)In generalThe Commander of the United States Cyber Command shall be responsible for, and shall have the authority to conduct, the following acquisition activities:
 (A)Development and acquisition of cyber operations-peculiar equipment and capabilities. (B)Acquisition of cyber capability-peculiar equipment, capabilities, and services.
 (2)Acquisition functionsSubject to the authority, direction, and control of the Secretary of Defense, the Commander shall have authority to exercise the functions of the head of an agency under chapter 137 of title 10, United States Code.
							(b)Command acquisition executive
 (1)In generalThe staff of the Commander shall include a command acquisition executive, who shall be responsible for the overall supervision of acquisition matters for the United States Cyber Command. The command acquisition executive shall have the authority—
 (A)to negotiate memoranda of agreement with the military departments to carry out the acquisition of equipment, capabilities, and services described in subsection (a)(1) on behalf of the Command;
 (B)to supervise the acquisition of equipment, capabilities, and services described in subsection (a)(1);
 (C)to represent the Command in discussions with the military departments regarding acquisition programs for which the Command is a customer; and
 (D)to work with the military departments to ensure that the Command is appropriately represented in any joint working group or integrated product team regarding acquisition programs for which the Command is a customer.
 (2)Delivery of acquisition solutionsThe command acquisition executive of the United States Cyber Command shall be— (A)responsible to the Commander for rapidly delivering acquisition solutions to meet validated cyber operations-peculiar requirements;
 (B)subordinate to the defense acquisition executive in matters of acquisition; (C)subject to the same oversight as the service acquisition executives; and
 (D)included on the distribution list for acquisition directives and instructions of the Department of Defense.
								(c)Acquisition personnel
 (1)In generalThe Secretary of Defense shall provide the United States Cyber Command with the personnel or funding equivalent to ten full-time equivalent personnel to support the Commander in fulfilling the acquisition responsibilities provided for under this section with experience in—
 (A)program acquisition; (B)the Joint Capabilities Integration and Development System Process;
 (C)program management; (D)system engineering; and
 (E)costing. (2)Existing personnelThe personnel provided under this subsection shall be provided from among the existing personnel of the Department of Defense.
 (d)Inspector general activitiesThe staff of the Commander of the United States Cyber Command shall on a periodic basis include a representative from the Department of Defense Office of Inspector General who shall conduct internal audits and inspections of purchasing and contracting actions through the United States Cyber Command and such other Inspector General functions as may be assigned.
 (e)BudgetIn addition to the activities of a combatant command for which funding may be requested under section 166(b) of title 10, United States Code, the budget proposal of the United States Cyber Command shall include requests for funding for—
 (1)development and acquisition of cyber operations-peculiar equipment; and (2)acquisition of other capabilities or services that are peculiar to offensive cyber operations activities.
 (f)Cyber Operations Procurement FundThere is authorized to be appropriated for each of fiscal years 2016 through 2021, out of funds made available for procurement, Defense-wide, $75,000,000 for a Cyber Operations Procurement Fund to support acquisition activities provided for under this section.
 (g)Rule of construction regarding intelligence and special activitiesNothing in this section shall be construed to constitute authority to conduct any activity which, if carried out as an intelligence activity by the Department of Defense, would require a notice to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.).
						(h)Sunset
 (1)In generalThe authority under this section shall terminate on September 30, 2021. (2)Limitation on duration of acquisitionsThe authority under this section does not include major defense acquisitions or acquisitions of foundational infrastructure or software architectures the duration of which is expected to last more than five years.
							808.Advisory panel on streamlining and codifying acquisition regulations
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish under the sponsorship of the Defense Acquisition University and the National Defense University an advisory panel on streamlining acquisition regulations.
 (b)MembershipThe panel shall be composed of at least nine individuals who are recognized experts in acquisition and procurement policy. In making appointments to the advisory panel, the Under Secretary shall ensure that the members of the panel reflect diverse experiences in the public and private sectors.
 (c)DutiesThe panel shall— (1)review the acquisition regulations applicable to the Department of Defense with a view toward streamlining and improving the efficiency and effectiveness of the defense acquisition process and maintaining defense technology advantage; and
 (2)make any recommendations for the amendment or repeal of such regulations that the panel considers necessary, as a result of such review, to—
 (A)establish and administer appropriate buyer and seller relationships in the procurement system; (B)improve the functioning of the acquisition system;
 (C)ensure the continuing financial and ethical integrity of defense procurement programs; (D)protect the best interests of the Department of Defense; and
 (E)eliminate any regulations that are unnecessary for the purposes described in subparagraphs (A) through (D).
								(d)Administrative matters
 (1)In generalThe Secretary of Defense shall provide the advisory panel established pursuant to subsection (a) with timely access to appropriate information, data, resources, and analysis so that the advisory panel may conduct a thorough and independent assessment as required under such subsection.
 (2)Inapplicability of FACAThe requirements of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory panel established pursuant to subsection (a).
							(e)Report
 (1)Panel reportNot later than two years after the date on which the Secretary of Defense establishes the advisory panel, the panel shall transmit a final report to the Secretary.
 (2)ElementsThe final report shall contain a detailed statement of the findings and conclusions of the panel, including—
 (A)a history of each current acquisition regulation and a recommendation as to whether the regulation and related law (if applicable) should be retained, modified, or repealed; and
 (B)such additional recommendations for legislation as the panel considers appropriate. (3)Interim reports (A)Not later than 6 months and 18 months after the date of the enactment of this Act, the Secretary of Defense shall submit a report to or brief the congressional defense committees on the interim findings of the panel with respect to the elements set forth in paragraph (2).
 (B)The panel shall provide regular updates to the Secretary of Defense for purposes of providing the interim reports required under this paragraph.
 (4)Final reportNot later than 30 days after receiving the final report of the advisory panel, the Secretary of Defense shall transmit the final report, together with such comments as the Secretary determines appropriate, to the congressional defense committees.
 (f)Defense Acquisition Workforce Development Fund supportThe Secretary of Defense may use amounts available in the Department of Defense Acquisition Workforce Development Fund established under section 1705 of title 10, United States Code, to support activities of the advisory panel under this section.
						809.Review of time-based requirements process and budgeting and acquisition systems
 (a)Time-based requirements processThe Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall review the requirements process with the goal of establishing an agile and streamlined system that develops requirements that provide stability and foundational direction for acquisition programs. The requirements system should be informed by technological market research and provide a time-based or phased distinction between capabilities needed to be deployed urgently, within 2 years, within 5 years, and longer than 5 years.
 (b)Budgeting and acquisition systemsThe Secretary of Defense shall review and ensure that the acquisition and budgeting systems are structured to meet time-based or phased requirements in a manner that is predictable, cost effective, and efficient and takes advantage of emerging technological developments. The Secretary shall make all necessary changes in regulation and policy to achieve a time-based requirements, budgeting, and acquisition system and shall identify and report to Congress within 180 days after the date of the enactment of this Act on any statutory impediments to achieving such a system.
						810.Improvement of program and project management by the Department of Defense
 (a)Department-wide responsibilities of Secretary of DefenseIn fulfilling the responsibilities under chapter 87 of title 10, United States Code, the Secretary of Defense shall—
 (1)develop Department-wide standards, policies, and guidelines for program and project management for the Department of Defense based on appropriate and applicable nationally accredited standards for program and project management;
 (2)develop polices to monitor compliance with the standards, policies, and guidelines developed under paragraph (1); and
 (3)engage with the private sector on matters relating to program and project management for the Department.
 (b)Responsibilities of USD (ATL)In fulfilling the responsibilities under chapter 87 of title 10, United States Code, for the military departments and the Defense Agencies, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall—
 (1)advise and assist Secretary of Defense with respect Department of Defense practices related to program and project management;
 (2)review programs identified as high-risk in program and project management by the Government Accountability Office, and make recommendations for actions to be taken by the Secretary to mitigate such risks;
 (3)assess matters of importance to the workforce in program and project management, including— (A)career development and workforce development;
 (B)policies to support continuous improvement in program and project management; and (C)major challenges of the Department in managing programs and projects; and
 (4)advise on the development and applicability of standards Department-wide for program and project management transparency.
 (c)Responsibilities of acquisition executivesIn fulfilling the responsibilities under chapter 87 of title 10, United States Code, for the military departments, the service acquisition executives (in consultation with the Chiefs of the Armed Forces with respect to military program managers), and the component acquisition executives for the Defense Agencies, shall—
 (1)ensure the compliance of the department or Agency concerned with standards, policies, and guidelines for program and project management for the Department of Defense developed by the Secretary of Defense under subsection (a)(1); and
 (2)ensure the effective career development of program managers through— (A)training and educational opportunities for program managers, including exchange programs with the private sector;
 (B)mentoring of current and future program managers by experienced public and private sector senior executives and program managers;
 (C)continued refinement of career paths and career opportunities for program managers; (D)incentives for the recruitment of highly qualified individuals to serve as program managers;
 (E)improved means of collecting and disseminating best practices and lessons learned to enhance program management; and
 (F)improved methods to support improved data gathering and analysis for program management and oversight purposes.
 (d)Deadline for standards, policies, and guidelinesNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall issue the standards, policies, and guidelines required by subsection (a)(1). The Secretary shall provide Congress an interim update on the progress made in implementing this section not later than six months after the date of the enactment of this Act.
						BAmendments to General Contracting Authorities, Procedures, and Limitations
					821.Preference for fixed-price contracts in determining contract type for development programs
 (a)Establishment of preferenceNot later than 180 days after the date of the enactment of this Act, the Defense Federal Acquisition Regulation Supplement shall be revised to establish a preference for fixed-price contracts, including fixed-price incentive fee contracts, in the determination of contract type for development programs.
 (b)Technical and conforming changesSection 818(c) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2329) is amended—
 (1)in the first sentence, by inserting or major automated information system after major defense acquisition program; and (2)by striking the second sentence.
							822.Applicability of cost and pricing data and certification requirements
 Section 2306a(b)(1) of title 10, United States Code, is amended— (1)in subparagraph (B), by striking ; or and inserting a semicolon;
 (2)in subparagraph (C), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:
							
 (D)to the extent such data relates to an offset agreement in connection with a contract for the sale of a weapon system or defense-related item to a foreign country or foreign firm..
						823.Risk-based contracting for smaller contract actions under the Truth in Negotiations Act
 (a)Increase in thresholdsSubsection (a) of section 2306a of title 10, United States Code, is amended— (1)in paragraph (1)—
 (A)by striking December 5, 1990 each place it appears and inserting January 15, 2016; (B)by striking $500,000 each place it appears and inserting $5,000,000; and
 (C)by striking $100,000 each place it appears and inserting $750,000; and (2)in paragraph (7), by striking fiscal year 1994 constant dollar value and inserting fiscal year 2016 constant dollar value.
 (b)Risk-based contractingSubsection (c) of such section is amended to read as follows:  (c)Cost or pricing data on below-threshold contracts (1)Authority to require submissionSubject to paragraph (4), when certified cost or pricing data are not required to be submitted by subsection (a) for a contract, subcontract, or modification of a contract or subcontract, such data may nevertheless be required to be submitted by the head of the procuring activity, if the head of the procuring activity—
 (A)determines that such data are necessary for the evaluation by the agency of the reasonableness of the price of the contract, subcontract, or modification of a contract or subcontract; or
 (B)requires the submission of such data in accordance with a risk-based contracting approach established pursuant to paragraph (3).
 (2)Written determination requiredIn any case in which the head of the procuring activity requires certified cost or pricing data to be submitted under paragraph (1)(A), the head of the procuring activity shall justify in writing the reason for such requirement.
 (3)Risk-based contractingThe head of an agency shall establish a risk-based sampling approach under which the submission of certified cost or pricing data may be required for a risk-based sample of contracts, the price of which is expected to exceed the dollar amount in subsection (a)(1)(A)(ii), but not the amount in subsection (a)(1)(A)(i). The authority to require certified cost or pricing data under this paragraph shall not apply to any contract of an offeror that has not been awarded, for at least the one-year period preceding the issuance of a solicitation for the contract, any other contract in excess of the amount in subsection (a)(1)(A)(i) under which the offeror was required to submit certified cost or pricing data under this section.
 (4)ExceptionThe head of the procuring activity may not require certified cost or pricing data to be submitted under this subsection for any contract or subcontract, or modification of a contract or subcontract, covered by the exceptions in subparagraph (A) or (B) of subsection (b)(1).
 (5)Delegation of authority prohibitedThe head of a procuring activity may not delegate functions under this subsection.. 824.Limitation on use of reverse auction and lowest price technically acceptable contracting methodsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation and the Defense Supplement to the Federal Acquisition Regulation shall be amended—
 (1)to prohibit the use by the Department of Defense of reverse auction or lowest price technically acceptable contracting methods for the procurement of personal protective equipment where the level of quality or failure of the item could result in combat casualties; and
 (2)to establish a preference for the use of best value contracting methods for the procurement of such equipment.
						825.Rights in technical data
 (a)Rights in technical data relating to major weapon systemsParagraph (2) of section 2321(f) of title 10, United States Code, is amended to read as follows:  (2)In the case of a challenge to a use or release restriction that is asserted with respect to technical data of a contractor or subcontractor for a major system or a subsystem or component thereof on the basis that the major weapon system, subsystem, or component was developed exclusively at private expense—
 (A)the presumption in paragraph (1) shall apply— (i)with regard to a commercial subsystem or component of a major system, if the major system was acquired as a commercial item in accordance with section 2379(a) of this title;
 (ii)with regard to a component of a subsystem, if the subsystem was acquired as a commercial item in accordance with section 2379(b) of this title; and
 (iii)with regard to any other component, if the component is a commercially available off-the-shelf item or a commercially available off-the-shelf item with modifications of a type customarily available in the commercial marketplace or minor modifications made to meet Federal Government requirements; and
 (B)in all other cases, the challenge to the use or release restriction shall be sustained unless information provided by the contractor or subcontractor demonstrates that the item was developed exclusively at private expense..
						(b)Government-industry advisory panel
 (1)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall establish a government-industry advisory panel for the purpose of reviewing sections 2320 and 2321 of title 10, United States Code, regarding rights in technical data and the validation of proprietary data restrictions and the regulations implementing such sections, for the purpose of ensuring that such statutory and regulatory requirements are best structured to serve the interests of the taxpayers and the national defense.
 (2)MembershipThe panel shall be chaired by an individual selected by the Under Secretary, and the Under Secretary shall ensure that—
 (A)the government members of the advisory panel are knowledgeable about technical data issues and appropriately represent the three military departments, as well as the legal, acquisition, logistics, and research and development communities in the Department of Defense; and
 (B)the private sector members of the advisory panel include independent experts and individuals appropriately representative of the diversity of interested parties, including large and small businesses, traditional and non-traditional government contractors, prime contractors and subcontractors, suppliers of hardware and software, and institutions of higher education.
 (3)Scope of reviewIn conducting the review required by paragraph (1), the advisory panel shall give appropriate consideration to the following factors:
 (A)Ensuring that the Department of Defense does not pay more than once for the same work. (B)Ensuring that Department of Defense contractors are appropriately rewarded for their innovation and invention.
 (C)Providing for cost-effective reprocurement, sustainment, modification, and upgrades to Department of Defense systems.
 (D)Encouraging the private sector to invest in new products, technologies, and processes relevant to the missions of the Department of Defense.
 (E)Ensuring that the Department of Defense has appropriate access to innovative products, technologies, and processes developed by the private sector for commercial use.
 (4)Final reportNot later than September 30, 2016, the advisory panel shall submit its final report and recommendations to the Secretary of Defense. Not later than 60 days after receiving the report, the Secretary shall submit a copy of the report, together with any comments or recommendations, to the congressional defense committees.
							826.Procurement of supplies for experimental purposes
 (a)Additional procurement authoritySubsection (a) of section 2373 of title 10, United States Code, is amended by inserting transportation, energy, medical, space-flight, before and aeronautical supplies. (b)Applicability of chapter 137 of title 10, United States CodeSubsection (b) of such section is amended by striking only when such purchases are made in quantity and inserting only when such purchases are made in quantities greater than necessary for experimentation, technical evaluation, assessment of operational utility, or safety or to provide a residual operational capability.
						827.Extension of authority to acquire products and services produced in countries along a major route
 of supply to AfghanistanSection 801(f) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399), as most recently amended by section 832(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 814), is further amended by striking December 31, 2015 and inserting December 31, 2016.
					828.Reporting related to failure of contractors to meet goals under negotiated comprehensive small
 business subcontracting plansParagraph (2) of section 834(d) of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (15 U.S.C. 637 note), as added by section 821(d)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3434) is amended by striking may not negotiate and all that follows through the period at the end and inserting shall report to Congress on any negotiated comprehensive subcontracting plan that the Secretary determines did not meet the subcontracting goals negotiated in the plan for the prior fiscal year..
 829.Competition for religious services contractsThe Department of Defense may not preclude a non-profit organization from competing for a contract for religious related services on a United States military installation.
					830.Treatment of interagency and State and local purchases when the Department of Defense acts as
 contract intermediary for the General Services AdministrationContracts executed by the Department of Defense as a result of the transfer of contracts from the General Services Administration or for which the Department serves as an item manager for products on behalf of the General Services Administration shall not be subject to requirements under chapter 148 of title 10, United States Code, to the extent such contracts are for purchases of products by other Federal agencies or State or local governments.
					831.Pilot program for streamlining awards for innovative technology projects
 (a)Exception from certified cost and pricing date requirementsThe requirements under section 2306a(a) of title 10, United States Code, shall not apply to a contract, subcontract, or modification of a contract or subcontract valued at less than $7,500,000 awarded to a small business or non-traditional defense contractor pursuant to—
 (1)a technical merit based selection procedure, such as a broad agency announcement; or (2)the Small Business Innovation Research Program,
							unless the head of the agency determines that submission of cost and pricing data should be
			 required based on past performance of the specific small business or
			 non-traditional defense contractor, or based on analysis of other
 information specific to the award.(b)Exception from records examination requirementThe requirements under section 2313 of title 10, United States Code, shall not apply to a contract valued at less than $7,500,000 awarded to a small business or non-traditional defense contractor pursuant to—
 (1)a technical merit based selection procedure, such as a broad agency announcement; or (2)the Small Business Innovation Research Program,
							unless the head of the agency determines that auditing of records should be required based on past
			 performance of the specific small business or non-traditional defense
			 contractor, or based on analysis of other information specific to the
 award.(c)SunsetThe exceptions under subsections (a) and (b) shall terminate on October 1, 2020. CProvisions Relating to Major Defense Acquisition Programs 841.Acquisition strategy required for each major defense acquisition program (a)Consolidation of requirements relating to acquisition strategy (1)In generalChapter 144 of title 10, United States Code, is amended by inserting after section 2431 the following new section:
								
									2431a.Acquisition strategy
										(a)Requirement
 (1)There shall be an acquisition strategy for each major defense acquisition program. The acquisition strategy for a major defense acquisition program shall be reviewed by the milestone decision authority for the program at each time specified in paragraph (2). The milestone decision authority may approve, disapprove, or revise the acquisition strategy at any such time.
 (2)The times at which the acquisition strategy for a major defense acquisition program shall be reviewed by the milestone decision authority for the program under paragraph (1) are the following:
 (A)Program initiation. (B)Each subsequent milestone.
 (C)Full-Rate Production Decision Review. (D)Any other time considered relevant by the milestone decision authority.
 (b)GuidanceThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall issue policies and procedures governing the contents of, and the review and approval process for, the acquisition strategy for a major defense acquisition program.
 (c)ContentsThe acquisition strategy for a major defense acquisition program shall present a top-level description of the business and technical management approach designed to achieve the objectives of the program within the resource constraints imposed. The strategy shall be tailored to address program requirements and constraints, and shall express the program manager’s approach to the program in sufficient detail to allow the milestone decision authority to assess the viability of approach, method of implementation of laws and policies, and program objectives. Subject to guidance issued pursuant to subsection (b), each acquisition strategy shall address the following:
 (1)An acquisition approach, including industrial base considerations in accordance with section 2440 of this title, and consideration of alternative acquisition approaches.
 (2)A risk management strategy, addressing cost, schedule, and technical risk. (3)An approach to ensuring the maturity of technologies and avoiding unnecessary or excessive concurrency.
 (4)A strategy for dividing the acquisition into increments or spirals, and continuously adopting commercial and defense technologies, where appropriate.
 (5)A business strategy, including measures to ensure continuing competition in through the life of the acquisition program.
 (6)A contracting strategy addressing the selection of sources, contract types, and small business participation.
 (7)An intellectual property strategy, in accordance with section 2320 of this title. (8)An approach to international involvement, including foreign military sales and cooperative opportunities, in accordance with section 2350a of this title.
 (d)In this section, the term milestone decision authority, with respect to a major defense acquisition program, means the official within the Department of Defense designated with the overall responsibility and authority for acquisition decisions for the program, including authority to approve entry of the program into the next phase of the acquisition process..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2431 the following new item:
								
									
										2431a. Acquisition strategy..
							(b)Conforming amendments
 (1)Section 2350a(e) of such title is amended— (A)in the subsection heading, by striking Document;
 (B)in paragraph (1), by striking the Under Secretary of Defense for and all that follows through of the Board and inserting opportunities for such cooperative research and development shall be addressed in the acquisition strategy for the project; and
 (C)in paragraph (2)— (i)in the matter preceding subparagraph (A)—
 (I)by striking document and inserting discussion; and (II)by striking include and inserting consider;
 (ii)in subparagraph (A), by striking A statement indicating whether and inserting Whether; (iii)in subparagraph (B)—
 (I)by striking by the Under Secretary of Defense for Acquisition, Technology, and Logistics; and (II)by striking of the United States under consideration by the Department of Defense; and
 (iv)in subparagraph (D)— (I)by striking The and inserting A; and
 (II)by striking of the Under Secretary and inserting to the milestone decision authority. (2)Section 803 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2430 note) is repealed.
							842.Risk reduction in major defense acquisition programs
 (a)Guidance on risk reduction in major defense acquisition programsThe Secretary of Defense shall ensure that the acquisition strategy developed pursuant to section 2431a of title 10, United States Code, as added by section 841, for each major defense acquisition program for which development activities are required includes the following elements:
 (1)A comprehensive approach to continuously identifying and addressing risk (including technical, cost, and schedule risk) beginning at program initiation and continuing until the start of full rate production as a means to improve programmatic decision making and appropriately minimize and manage program concurrency.
 (2)Documentation of the major sources of risk identified and the approach to retiring that risk. (b)Elements of comprehensive approach to risk reductionThe comprehensive approach to identifying and addressing risk for purposes of subsection (a)(1) shall include some combination of the following elements as appropriate for the item or system being acquired:
 (1)Development planning. (2)Systems engineering.
 (3)Integrated developmental and operational testing. (4)Preliminary and critical design reviews and technical reviews.
 (5)Prototyping (including prototyping at the system or subsystem level and competitive prototyping, where appropriate).
 (6)Modeling and simulation. (7)Technology demonstrations and technology off ramps.
 (8)Manufacturability and industrial base availability. (9)Multiple design approaches.
 (10)Alternative, lower risk reduced performance designs. (11)Schedule and funding margins for or specific risks.
 (12)Independent risk element assessments by outside subject matter experts. (13)Program phasing to address high risk areas as early as possible.
 (c)Preference for prototypingTo the maximum extent practicable and consistent with the economical use of available financial resources, the milestone decision authority for each major defense acquisition program shall ensure that the acquisition strategy for the program provides for—
 (1)the production of competitive prototypes at the system or subsystem level before Milestone B approval; or
 (2)if the production of competitive prototypes is not practicable, the production of single prototypes at the system or subsystem level.
 (d)Repeal of mandatory prototyping provisionSection 203 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 10 U.S.C. 2430 note) is repealed.
						843.Designation of milestone decision authority
 (a)In generalSection 2430 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								(d)
 (1)The milestone decision authority for major defense acquisition programs shall be the service acquisition executive of the military service that is managing the program, unless the Secretary of Defense designates another official to serve as the milestone decision authority.
 (2)The Secretary of Defense may designate an alternate milestone decision authority in programs where— (A)the Secretary determines that the program is addressing a joint requirement;
 (B)the Secretary determines that the program is best managed by a defense agency; (C)the program has incurred a unit cost increase greater than the significant cost threshold or critical cost threshold under section 2433 of this title;
 (D)the program has failed to develop an acquisition program baseline within 2 years of program initiation;
 (E)the program is critical to a major interagency requirement or technology development effort, or has significant international partner involvement; or
 (F)the Secretary certifies that an alternate official serving as the milestone decision authority will best position the program to achieve desired cost, schedule, and performance outcomes.
										(3)
 (A)The Secretary of Defense may redelegate the position of milestone decision authority for a program designated above upon request of the Secretary of the military department concerned. A decision on redelegation must be made within 180 days of the request of the Secretary of the military department concerned.
 (B)If the Secretary of Defense denies the request for redelegation, the Secretary shall certify to the congressional defense committees that an alternate official serving as milestone decision authority will best position the program to achieve desired cost, schedule, and performance outcomes. No such redelegation is authorized after a program has incurred a unit cost increase greater than the significant cost threshold or critical cost threshold under section 2433 of this title, except for exceptional circumstances.
 (4)For major defense acquisition programs where the service acquisition executive of the military service that is managing the program is the milestone decision authority—
 (A)the Secretary of Defense shall ensure that no documentation is required outside of the military service organization, without a determination by the Deputy Chief Management Officer that the documentation supports a specific statutory requirement and is implemented in a manner that will not result in program delays or increased costs, and no acquisition programmatic approvals shall be required outside of the military service organization, with the exception of approval of the Director of Operational Test and Evaluation of the Test and Evaluation Master Plan; and
 (B)the Secretary of the military department concerned and the chief of the Armed Force concerned shall, in each Selected Acquisition Report required under section 2432 of this title, certify that program requirements are stable and funding is adequate to meet cost, schedule, and performance objectives for the program and identify and report to the congressional defense committees on any increased risk to the program since the last report..
 (b)Conforming amendmentSection 133(b)(5) of such title is amended by inserting before the period at the end the following: , except that the Under Secretary shall exercise only advisory authority over service acquisition programs for which the service acquisition executive is the milestone decision authority.
						(c)Implementation
 (1)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for implementing subsection (d) of section 2430 of title 10, United States Code, as added by subsection (a) of this section.
 (2)GuidanceThe Deputy Chief Management Officer of the Department of Defense, in consultation with the Under Secretary of Defense for Acquisition, Technology and Logistics and the service acquisition executives, shall issue guidance to ensure that by not later than October 1, 2016, the acquisition policy, guidance, and practices of the Department of Defense conform to the requirements of subsection (d) of section 2430 of title 10, United States Code, as added by subsection (a) of this section. The guidance shall be designed to ensure a streamlined decision-making and approval process and to minimize any information requests, consistent with the requirement of paragraph (4)(A) of such subsection (d).
 (3)Effective dateThe amendments made by subsections (a) and (b) shall take effect on October 1, 2016. 844.Revision of Milestone A decision authority responsibilities for major defense acquisition programs (a)Revision to milestone a requirements (1)In generalSection 2366a of title 10, United States Code, is amended to read as follows:
								
									2366a.Major defense acquisition programs: responsibilities at Milestone A approval
 (a)ResponsibilitiesBefore granting Milestone A approval for a major defense acquisition program or a major subprogram, the milestone decision authority for the program or subprogram shall ensure that—
 (1)information about the program or subprogram is sufficient to warrant entry of the program or subprogram into the risk reduction phase;
 (2)the Secretary of the relevant military department and the chief of the relevant military service concur in cost, schedule, technical feasibility, and performance trade-offs that have been made with regard to the program; and
 (3)there are sound plans for progression of the program or subprogram to the development phase. (b)ConsiderationsIn carrying out subsection (a), the milestone decision authority shall take appropriate action to ensure that—
 (1)the program or subprogram— (A)meets a joint military requirement and responds to an anticipated or likely threat;
 (B)has been developed in light of appropriate market research and a review of alternative approaches and does not unnecessarily duplicate a capability already provided by an existing system; and
 (C)is affordable in light of cost estimates developed pursuant to the guidance of the Director of Cost Assessment and Program Evaluation; and
 (2)the acquisition strategy for the program or subprogram— (A)identifies areas of risk and, for each such identified area of risk, includes a plan to reduce the risk;
 (B)addresses planning for sustainment; and (C)complies with the requirements of section 2431a of this title and the policies and procedures implementing such section; and
 (3)the program or subprogram meets any other considerations the milestone decision authority considers relevant.
 (c)NotificationNot later than 30 days after granting Milestone A approval for a major defense acquisition program or major subprogram, the milestone decision authority for that program or subprogram shall submit to the congressional defense committees notice of the approval in writing. The milestone decision authority’s decision memorandum with respect to such approval shall be available to the congressional defense committees upon request, consistent with any relevant classification requirements.
 (d)DefinitionsIn this section: (1)The term major defense acquisition program means a Department of Defense acquisition program that is a major defense acquisition program for purposes of section 2430 of this title.
 (2)The term major subprogram means a major subprogram of a major defense acquisition program designated under section 2430a(a)(1) of this title.
 (3)The term milestone decision authority, with respect to a major defense acquisition program or a major subprogram, means the official within the Department of Defense designated with the overall responsibility and authority for acquisitions decisions for the program or subprogram, including authority to approve entry of the program or subprogram into the next phase of the acquisition process.
 (4)The term Milestone A approval means a decision to enter into a risk reduction phase pursuant to guidance prescribed by the Secretary of Defense for the management of Department of Defense acquisition programs.
 (5)The term joint military requirement has the meaning given that term in section 181(g)(1) of this title.. (2)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by striking the item relating to section 2366a and inserting the following:
								
									
										2366a. Major defense acquisition programs: responsibilities at Milestone A approval..
 (b)Considerations in making milestone a determinationsIn making a Milestone A determination pursuant to section 2366a of title 10, United States Code, the milestone decision authority shall include consideration of the following:
 (1)With respect to joint military requirements, the factors outlined under section 181(b) of title 10, United States Code.
 (2)With respect to alternative approaches, the factors outlined under section 201(a) of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 10 U.S.C. 2302 note).
 (3)With respect to affordability and cost estimates and analyses, the factors outlined under section 2334(a) of title 10, United States Code.
 (4)With respect to risk, the factors outlined under— (A)section 138b(b) of title 10, United States Code; and
 (B)section 842. (5)With respect to sustainment, the factors outlined under section 2337 and section 2464 of this title 10, United States Code.
							845.Revision of Milestone B decision authority responsibilities for major defense acquisition programs
 (a)Revision to milestone b requirementsSection 2366b of title 10, United Stated Code, is amended to read as follows:  2366b.Major defense acquisition programs: certification required before Milestone B approval (a)CertificationA major defense acquisition program may not receive Milestone B approval until the milestone decision authority certifies that the technology in the program has been demonstrated in a relevant environment, as determined by the Milestone Decision Authority on the basis of an independent review and assessment by the Assistant Secretary of Defense for Research and Engineering, in consultation with the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation.
 (b)DeterminationA major defense acquisition program may not receive Milestone B approval until the milestone decision authority determines that appropriate steps have been taken to ensure that—
 (1)the program is affordable when considering the ability of the Department of Defense to accomplish the program's mission using alternative systems;
 (2)trade-offs among cost, schedule, technical feasibility, and performance objectives have been made to ensure that the program is affordable when considering the per unit cost and the total acquisition cost in the context of the total resources available during the period covered by the future-years defense program submitted during the fiscal year in which the certification is made;
 (3)the Secretary of the relevant military department and the chief of the relevant military service concur in the trade-offs made in accordance with paragraph (2);
 (4)reasonable cost and schedule estimates have been developed to execute, with the concurrence of the Director of Cost Assessment and Program Evaluation, the product development and production plan under the program;
 (5)funding is available to execute the product development and production plan under the program, through the period covered by the future-years defense program submitted during the fiscal year in which the certification is made, consistent with the estimates described in paragraph (4) for the program;
 (6)market research has been conducted prior to technology development to reduce duplication of existing technology and products;
 (7)the Department of Defense has completed an analysis of alternatives and a business case analysis with respect to the program;
 (8)the Joint Requirements Oversight Council has accomplished its duties with respect to the program pursuant to section 181(b) of this title, including an analysis of the operational requirements for the program;
 (9)life-cycle sustainment planning, including corrosion prevention and mitigation planning, has identified and evaluated relevant sustainment costs throughout development, production, operation, sustainment, and disposal of the program, and any alternatives, and that such costs are reasonable and have been accurately estimated;
 (10)an estimate has been made of the requirements for core logistics capabilities and the associated sustaining workloads required to support such requirements;
 (11)there is a plan to mitigate and account for any costs in connection with any anticipated de-certification of cryptographic systems and components during the production and procurement of the major defense acquisition program to be acquired;
 (12)a preliminary design review or assessment of engineering design knowledge of the system has been satisfactorily completed; and
 (13)the program complies with all relevant policies, regulations, and directives of the Department of Defense.
										(c)Changes to certification
 (1)The program manager for a major defense acquisition program that has received milestone B approval under this section shall immediately notify the milestone decision authority of any changes to the program or a designated major subprogram of such program that—
 (A)alter the substantive basis for the certification of the milestone decision authority under subsection (a) or any element of the determination of the milestone decision authority under subsection (b); or
 (B)otherwise cause the program or subprogram to deviate significantly from the material provided to the milestone decision authority in support of such certification or determination.
 (2)Upon receipt of information under paragraph (1), the milestone decision authority may withdraw the certification or determination concerned or rescind Milestone B approval if the milestone decision authority determines that such certification, determination, or approval is no longer valid.
										(d)Submission to congress
 (1)The certification required under subsection (a) and the determination under subsection (b) with respect to a major defense acquisition program shall be submitted to the congressional defense committees with the first Selected Acquisition Report submitted under section 2432 of this title after completion of the certification.
 (2)A summary of any information provided to the milestone decision authority pursuant to subsection (c) and a description of the actions taken as a result of such information shall be submitted with the first Selected Acquisition Report submitted under section 2432 of this title after receipt of such information by the milestone decision authority.
										(e)Waiver for national security
 (1)The milestone decision authority may waive the applicability to a major defense acquisition program of the certification requirement in subsection (a) or one or more components of the determination requirement in subsection (b) if the milestone decision authority determines that, but for such a waiver, the Department would be unable to meet critical national security objectives.
 (2)Whenever the milestone decision authority makes such a determination and authorizes such a waiver the waiver, the determination, and the reasons for the determination shall be submitted in writing to the congressional defense committees within 30 days after the waiver is authorized.
 (f)NondelegationThe milestone decision authority may not delegate the certification requirement under subsection (a), the determination requirement under subsection (b), or the authority to waive any component of such requirement under subsection (e).
 (g)DefinitionsIn this section: (1)The term major defense acquisition program means a Department of Defense acquisition program that is a major defense acquisition program for purposes of section 2430 of this title.
 (2)The term designated major subprogram means a major subprogram of a major defense acquisition program designated under section 2430a(a)(1) of this title.
 (3)The term milestone decision authority, with respect to a major defense acquisition program, means the individual within the Department of Defense designated with overall responsibility for the program.
 (4)The term Milestone B approval has the meaning provided that term in section 2366(e)(7) of this title. (5)The term core logistics capabilities means the core logistics capabilities identified under section 2464(a) of this title..
 (b)Considerations in making milestone b determinationsIn making a Milestone B determination pursuant to section 2366b of title 10, United States Code, the milestone decision authority shall review the acquisition strategy required by section 2431a of title 10, as added by section 841 of this Act and include consideration of the following:
 (1)With respect to affordability, the factors outlined under section 2334 of title 10, United States Code.
 (2)With respect to risk, the factors outlined under— (A)section 842; and
 (B)section 138b(b) of title 10, United States Code. (3)With respect to fulfilling a joint military requirement, the factors outlined under section 181 of title 10, United States Code.
 (4)With respect to competition— (A)the factors outlined under section 202 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 10 U.S.C. 2430 note); and
 (B)the requirements of section 2304 of title 10, United States Code. (5)With respect to sustainment, the factors outlined under section 2337 and section 2464 of title 10, United States Code.
 (c)Conforming changeSection 2334(a) of title 10, United States Code, is amended in paragraph (6)(A)(i) by striking any certification under and inserting in lieu thereof any decision to grant milestone approval pursuant to. 846.Tenure and accountability of program managers for program development periods (a)Revised guidance requiredNot later than 180 days after date of the enactment of this Act, the Secretary of Defense shall revise Department of Defense guidance for defense acquisition programs to address the tenure and accountability of program managers for the program development period of defense acquisition programs.
 (b)Program development periodFor the purpose of this section, the term program development period refers to the period before a decision on Milestone B approval (or Key Decision Point B approval in the case of a space program).
 (c)ResponsibilitiesThe revised guidance required by subsection (a) shall provide that the program manager for the program development period of a defense acquisition program is responsible for—
 (1)bringing to maturity the technologies and manufacturing processes that will be needed to carry out the program;
 (2)ensuring continuing focus during program development on meeting stated mission requirements and other requirements of the Department of Defense;
 (3)making trade-offs between program cost, schedule, and performance for the life-cycle of the program;
 (4)developing a business case for the program; and (5)ensuring that appropriate information is available to the milestone decision authority to make a decision on Milestone B approval (or Key Decision Point B approval in the case of a space program), including information necessary to make the certification required by section 2366a of title 10, United States Code.
 (d)Qualifications, resources, and tenureThe Secretary of Defense shall ensure that each program manager for the program development period of a defense acquisition program—
 (1)has the appropriate management, engineering, technical, and financial expertise needed to meet the responsibilities assigned pursuant to subsection (c);
 (2)is provided the resources and support (including systems engineering expertise, cost estimating expertise, and software development expertise) needed to meet such responsibilities; and
 (3)is assigned to the program manager position for such program until such time as such program is ready for a decision on Milestone B approval (or Key Decision Point B approval in the case of a space program), unless removed for cause or due to exceptional circumstances.
							847.
						Tenure and accountability of program managers for program execution periods
 (a)Revised guidance requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise Department of Defense guidance for defense acquisition programs to address the tenure and accountability of program managers for the program execution period of defense acquisition programs.
 (b)Program execution periodFor purposes of this section, the term program execution period refers to the period after Milestone B approval (or Key Decision Point B approval in the case of a space program).
 (c)ResponsibilitiesThe revised guidance required by subsection (a) shall— (1)require the program manager for the program execution period of a defense acquisition program to enter into a performance agreement with the milestone decision authority for such program within six months of assignment, that—
 (A)establishes expected parameters for the cost, schedule, and performance of the program consistent with the business case for the program;
 (B)provides the commitment of the milestone decision authority to provide the level of funding and resources required to meet such parameters; and
 (C)provides the assurance of the program manager that such parameters are achievable and that the program manager will be accountable for meeting such parameters; and
 (2)provide the program manager with the authority to— (A)veto the addition of new program requirements that would be inconsistent with the parameters established in the performance agreement entered into pursuant to paragraph (1), subject to the authority of the Under Secretary of Defense for Acquisition, Technology, and Logistics to override the veto based on critical national security reasons;
 (B)make trade-offs between cost, schedule, and performance, provided that such trade-offs are consistent with the parameters established in the performance agreement entered into pursuant to paragraph (1);
 (C)redirect funding within such program, to the extent necessary to achieve the parameters established in the performance agreement entered into pursuant to paragraph (1);
 (D)develop such interim goals and milestones as may be required to achieve the parameters established in the performance agreement entered into pursuant to paragraph (1); and
 (E)use program funds to recruit and hire such technical experts as may be required to carry out the program, if necessary expertise is not otherwise provided by the Department of Defense.
 (d)Qualifications, resources, and tenureThe Secretary shall ensure that each program manager for the program execution period of a defense acquisition program—
 (1)has the appropriate management, engineering, technical, and financial expertise needed to meet the responsibilities assigned pursuant to subsection (c);
 (2)is provided the resources and support (including systems engineering expertise, cost estimating expertise, and software development expertise) needed to meet such responsibilities; and
 (3)is assigned to the program manager position for such program at the time of Milestone B approval (or Key Decision Point B approval in the case of a space program) and continues in such position until the delivery of the first production units of the program, unless removed for cause or due to exceptional circumstances.
 (e)Limited waiver authorityThe Secretary may waive the requirement in paragraph (3) of subsection (d) that a program manager for the program execution period of a defense acquisition program serve in that position until the delivery of the first production units of such program upon submitting to the congressional defense committees a written determination that—
 (1)the program is so complex, and the delivery of the first production units will take so long, that it would not be feasible for a single individual to serve as program manager for the entire period covered by such paragraph; and
 (2)the complexity of the program, and length of time that will be required to deliver the first production units, are not the result of a failure to meet the certification requirements under section 2366a of title 10, United States Code.
							848.Repeal of requirement for stand-alone manpower estimates for major defense acquisition programs
 (a)Repeal of requirementSubsection (a)(1) of section 2434 of title 10, United States Code, is amended by striking and a manpower estimate for the program have and inserting has. (b)Conforming amendments relating to regulationsSubsection (b) of such section is amended—
 (1)by striking paragraph (2); (2)by striking shall require— and all that follows through that the independent and inserting shall require that the independent;
 (3)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and moving those paragraphs, as so redesignated, two ems to the left; and
 (4)in paragraph (2), as so redesignated— (A)by striking and operations and support, and inserting operations and support, and manpower to operate, maintain, and support the program upon full operational deployment,; and
 (B)by striking ; and and inserting a period. (c)Clerical amendments (1)Section headingThe heading of such section is amended to read as follows:
								
									2434.Independent cost estimates.
 (2)Table of sectionsThe table of sections at the beginning of chapter 144 of such title is amended by striking the item relating to section 2434 and inserting the following:
								
									
										2434. Independent cost estimates..
							849.Penalty for cost overruns
 (a)In generalFor each fiscal year beginning with fiscal year 2015, the Secretary of each military department shall pay a penalty for cost overruns on the covered major defense acquisition programs of the military department.
 (b)Calculation of penaltyFor the purposes of this section: (1)The amount of the cost overrun or underrun on any major defense acquisition program or subprogram in a fiscal year is the difference between the current program acquisition unit cost for the program or subprogram and the program acquisition unit cost for the program as shown in the original Baseline Estimate for the program or subprogram, multiplied by the quantity of items to be purchased under the program or subprogram, as reported in the final Selected Acquisition Report for the fiscal year in accordance with section 2432 of title 10, United States Code.
 (2)Cost overruns or underruns for covered major defense acquisition programs that are joint programs of more than one military department shall be allocated among the military departments in percentages determined by the Under Secretary of Defense for Acquisition, Technology, and Logistics.
 (3)The cumulative amount of cost overruns for a military department in a fiscal year is the sum of the cost overruns and cost underruns for all covered major defense acquisition programs of the department in the fiscal year (including cost overruns or underruns allocated to the military department in accordance with paragraph (2)).
 (4)The cost overrun penalty for a military department in a fiscal year is three percent of the cumulative amount of cost overruns of the military department in the fiscal year, as determined pursuant to paragraph (3), except that the cost overrun penalty may not be a negative amount.
							(c)Transfer of funds
 (1)Reduction of research, development, test, and evaluation accountsNot later than 60 days after the end of each fiscal year beginning with fiscal year 2015, the Secretary of each military department shall reduce each research, development, test, and evaluation account of the military department by the percentage determined under paragraph (2), and remit such amount to the Secretary of Defense.
 (2)Determination of amountThe percentage reduction to research, development, test, and evaluation accounts of a military department referred to in paragraph (1) is the percentage reduction to such accounts necessary to equal the cost overrun penalty for the fiscal year for such department determined pursuant to subsection (b)(4).
 (3)Crediting of fundsAny amount remitted under paragraph (1) shall be credited to the Rapid Prototyping Fund established pursuant to section 803 of this Act.
 (d)Covered programsA major defense acquisition program is covered under this section if the original Baseline Estimate was established for such program under section 2435(d) (1) or (2) on or after the date of the enactment of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23).
						850.Streamlining of reporting requirements applicable to Assistant Secretary of Defense for Research
			 and Engineering regarding major defense acquisition programs
						(a)Reporting to under secretary of defense for acquisition, technology, and logistics before milestone
 b approvalSubparagraph (A) of paragraph (8) of section 138(b) of title 10, United States Code, as amended by section 901(h)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3466), is further amended—
 (1)by striking periodically; (2)by striking the major defense acquisition programs and inserting each major defense acquisition program;
 (3)by inserting before the Milestone B approval for that program after Department of Defense; and (4)by striking such reviews and assessments and inserting such review and assessment.
 (b)Annual report to secretary of defense and congressional defense committeesSubparagraph (B) of such paragraph is amended by inserting for which a Milestone B approval occurred during the preceding fiscal year after Department of Defense. 851.Configuration Steering Boards for cost control under major defense acquisition programsSection 814(c)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4529) is amended—
 (1)by redesignating subparagraphs (A), (B), and (C) as subparagraphs (B), (C), and (D), respectively; and
 (2)by inserting after for the following: the following new subparagraph:  (A)Monitoring changes in program requirements and ensuring all such changes receive the approval of the Chief of the relevant military service, in consultation with the Secretary of the relevant military department..
						DProvisions Relating to Commercial Items
					861.Inapplicability of certain laws and regulations to the acquisition of commercial items and
			 commercially available off-the-shelf items
 (a)Amendment to title 10, United States codeSection 2375 of title 10, United States Code, is amended to read as follows:  2375.Relationship of commercial item provisions to other provisions of law (a)Applicability of government-wide statutes (1)No contract for the procurement of a commercial item entered into by the head of an agency shall be subject to any law properly listed in the Federal Acquisition Regulation pursuant to section 1906(b) of title 41.
 (2)No subcontract under a contract for the procurement of a commercial item entered into by the head of an agency shall be subject to any law properly listed in the Federal Acquisition Regulation pursuant to section 1906(c) of title 41.
 (3)No contract for the procurement of a commercially available off-the-shelf item entered into by the head of an agency shall be subject to any law properly listed in the Federal Acquisition Regulation pursuant to section 1907 of title 41.
										(b)Applicability of defense-unique statutes to contracts for commercial items
 (1)The Defense Federal Acquisition Regulation Supplement shall include a list of defense-unique provisions of law that are inapplicable to contracts for the procurement of commercial items. A provision of law properly included on the list pursuant to paragraph (2) does not apply to purchases of commercial items by the Department of Defense. This section does not render a provision of law not included on the list inapplicable to contracts for the procurement of commercial items.
 (2)A provision of law described in subsection (e) that is enacted after January 1, 2015, shall be included on the list of inapplicable provisions of law required by paragraph (1) unless the Under Secretary of Defense for Acquisition, Technology, and Logistics makes a written determination that it would not be in the best interest of the Department of Defense to exempt contracts for the procurement of commercial items from the applicability of the provision.
										(c)Applicability of defense-unique statutes to subcontracts for commercial items
 (1)The Defense Federal Acquisition Regulation Supplement shall include a list of provisions of law that are inapplicable to subcontracts under a Department of Defense contract or subcontract for the procurement of commercial items. A provision of law properly included on the list pursuant to paragraph (2) does not apply to those subcontracts. This section does not render a provision of law not included on the list inapplicable to subcontracts under a contract for the procurement of commercial items.
 (2)A provision of law described in subsection (e) shall be included on the list of inapplicable provisions of law required by paragraph (1) unless the Under Secretary of Defense for Acquisition, Technology, and Logistics makes a written determination that it would not be in the best interest of the Department of Defense to exempt subcontracts under a contract for the procurement of commercial items from the applicability of the provision.
 (3)In this subsection, the term subcontract includes a transfer of commercial items between divisions, subsidiaries, or affiliates of a contractor or subcontractor. The term does not include agreements entered into by a contractor for the supply of commodities that are intended for use in the performance of multiple contracts with the Department of Defense and other parties and are not identifiable to any particular contract.
 (4)This subsection does not authorize the waiver of the applicability of any provision of law with respect to any first-tier subcontract under a contract with a prime contractor reselling or distributing commercial items of another contractor without adding value.
										(d)Applicability of defense-unique statutes to contracts for commercially available, off-the-shelf
			 items
 (1)The Defense Federal Acquisition Regulation Supplement shall include a list of provisions of law that are inapplicable to contracts for the procurement of commercially available off-the-shelf items. A provision of law properly included on the list pursuant to paragraph (2) does not apply to Department of Defense contracts for the procurement of commercially available off-the-shelf items. This section does not render a provision of law not included on the list inapplicable to contracts for the procurement of commercially available off-the-shelf items.
 (2)A provision of law described in subsection (e) shall be included on the list of inapplicable provisions of law required by paragraph (1) unless the Under Secretary of Defense for Acquisition, Technology, and Logistics makes a written determination that it would not be in the best interest of the Department of Defense to exempt contracts for the procurement of commercially available off-the-shelf items from the applicability of the provision.
 (e)Covered provision of lawA provision of law referred to in subsections (b)(2), (c)(2), and (d)(2) is a provision of law that the Under Secretary of Defense for Acquisition, Technology, and Logistics determines sets forth policies, procedures, requirements, or restrictions for the procurement of property or services by the Federal Government, except for a provision of law that—
 (1)provides for criminal or civil penalties; or (2)specifically refers to this section and provides that, notwithstanding this section, it shall be applicable to contracts for the procurement of commercial items..
						(b)Changes to defense Federal acquisition regulation supplement
 (1)In generalTo the maximum extent practicable, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall ensure that—
 (A)the Defense Federal Acquisition Regulation Supplement does not require the inclusion of contract clauses in contracts for the procurement of commercial items or contracts for the procurement of commercially available off-the-shelf items, unless such clauses are—
 (i)required to implement provisions of law or executive orders applicable to such contracts; or (ii)determined to be consistent with standard commercial practice; and
 (B)the flow-down of contract clauses to subcontracts under contracts for the procurement of commercial items or commercially available off-the-shelf items is prohibited unless such flow-down is required to implement provisions of law or executive orders applicable to such subcontracts.
 (2)SubcontractsIn this subsection, the term subcontract includes a transfer of commercial items between divisions, subsidiaries, or affiliates of a contractor or subcontractor. The term does not include agreements entered into by a contractor for the supply of commodities that are intended for use in the performance of multiple contracts with the Department of Defense and other parties and are not identifiable to any particular contract.
 (c)Report on inclusion of contract clausesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report listing all standard contract clauses included in contracts awarded using commercial acquisition procedures under part 12 of the Federal Acquisition Regulation, including a justification for the inclusion of each such clause.
						862.Market research and preference for commercial items
 (a)Guidance requiredNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall issue guidance to ensure that acquisition officials of the Department of Defense fully comply with the requirements of section 2377 of title 10, United States Code, regarding market research and commercial items. The guidance issued pursuant to this subsection shall, at a minimum—
 (1)provide that the head of an agency may not enter into a contract in excess of the simplified acquisition threshold for information technology products or services that are not commercial items unless the head of the agency determines in writing that no commercial items are suitable to meet the agency’s needs as provided in subsection (c)(2) of such section; and
 (2)ensure that market research conducted in accordance with subsection (c) of such section is used, where appropriate, to inform price reasonableness determinations.
 (b)Review requiredNot later than 180 days after the date of the enactment of this Act, the Chairman and the Vice Chairman of the Joint Chiefs of Staff, in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall review Chairman of the Joint Chiefs of Staff Instruction 3170.01, the Manual for the Operation of the Joint Capabilities Integration and Development System, and other documents governing the requirements development process and revise these documents as necessary to ensure that the Department of Defense fully complies with the requirement in section 2377(c) of title 10, United States Code, and section 10.001 of the Federal Acquisition Regulation for Federal agencies to conduct appropriate market research before developing new requirements.
 (c)Market research definedFor the purposes of this section, the term market research means a review of existing systems, subsystems, capabilities, and technologies that are available or could be made available to meet the needs of the Department of Defense in whole or in part. The review may include any of the techniques for conducting market research provided in section 10.002(b)(2) of the Federal Acquisition Regulation and shall include, at a minimum, contacting knowledgeable individuals in Government and industry regarding existing market capabilities.
						863.Continuing validity of commercial item determinations
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Defense Federal Acquisition Regulation Supplement shall be modified to address the validity of commercial item determinations for multiple procurements.
 (b)Required elementsThe modification required by paragraph (1) shall, at a minimum— (1)provide that a written determination by an authorized agency official that an item is a commercial item for the purposes of section 2306a of title 10, United States Code, shall be presumed to be valid for any subsequent procurement unless the contracting officer for such procurement determines in writing that the earlier determination was made in error or was based on inadequate information; and
 (2)establish a process by which the contractor may appeal a determination by a contracting officer that an earlier determination was made in error or was based on inadequate information to the head of contracting for the agency.
 (c)Rule of constructionNothing in this section shall be construed to preclude the contracting officer for the procurement of a commercial item from requiring the contractor to supply information that is sufficient to determine the reasonableness of price, regardless whether or not the contractor was required to provide such information in connection with any earlier procurement.
						864.Treatment of commercial items purchased as major weapon systems
 (a)Amendments to requirements related to major weapon systemsSection 2379 of title 10, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in subparagraph (A), by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) and inserting section 103 of title 41, United States Code; and
 (ii)in subparagraph (B), by striking the semicolon at the end and inserting ; and; (B)by striking paragraph (2); and
 (C)by redesignating paragraph (3) as paragraph (2); (2)in subsection (b)—
 (A)by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41, United States Code,; and (B)in paragraph (2)—
 (i)by striking in writing that— and all that follows through (A) the subsystem and inserting in writing that the subsystem; (ii)by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)); and and inserting section 103 of title 41, United States Code.; and
 (iii)by striking subparagraph (B); (3)in subsection (c)(1)—
 (A)by striking section 35(c) of the Office of Federal Procurement Policy Act (41 U.S.C. 431(c)) and inserting section 104 of title 41, United States Code,; and (B)in subparagraph (B)—
 (i)by striking in writing that— and all that follows through (i) the component and inserting in writing that the component; (ii)by striking section 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)); and and inserting section 103 of title 41, United States Code.; and
 (iii)by striking clause (ii); and (4)by amending subsection (d) to read as follows:
								
									(d)Information submitted
 (1)To the extent necessary to determine the reasonableness of the price for items acquired under this section, the contracting officer shall require the offeror to submit—
 (A)prices paid for the same or similar commercial items under comparable terms and conditions by both government and commercial customers;
 (B)if the contracting officer determines that the offeror does not have access to and cannot provide sufficient information described in subparagraph (A) to determine the reasonableness of price, information on—
 (i)prices for the same or similar items sold under different terms and conditions; (ii)prices for similar levels of work or effort on related products or services;
 (iii)prices for alternative solutions or approaches; and (iv)other relevant information that can serve as the basis for a price assessment; and
 (C)if the contracting officer determines that the information submitted pursuant to subparagraphs (A) and (B) is not sufficient to determine the reasonableness of price, other relevant information regarding the basis for price or cost, including information on labor costs, material costs, and overhead rates.
 (2)An offeror may not be required to submit information described in paragraph (1)(C) with regard to a commercially available off-the-shelf item or any other item that was developed exclusively at private expense..
 (b)Conforming amendment to truth in negotiations actSection 2306a(d)(1) of such title is amended by adding at the end the following new sentence: If the contracting officer determines that the offeror does not have access to and cannot provide sufficient information on prices for the same or similar items to determine the reasonableness of price, the contracting officer shall require the submission of information on prices for similar levels or work or effort on related products or services, prices for alternative solutions or approaches, and other information that is relevant to the determination of a fair and reasonable price..
						865.Limitation on conversion of procurements from commercial acquisition procedures
						(a)Limitation
 (1)In generalThe Secretary of Defense may not convert the procurement of commercial items or services from commercial acquisition procedures under part 12 of the Federal Acquisition Regulation to non-commercial acquisition procedures under part 15 of the Federal Acquisition Regulation unless the Secretary, in consultation with the head of the acquisition component, certifies to the congressional defense committees that the Department of Defense will realize a significant cost savings compared to the cost of procuring a similar quantity or level of such item or service using commercial acquisition procedures.
 (2)Certification factorsIn making a certification under paragraph (1), the Secretary of Defense shall consider the following factors:
 (A)The estimated cost of foregone research and development to be performed by the existing contractor to improve future products or services.
 (B)The transaction costs for the Department of Defense and the contractor in assessing and responding to data requests to support a conversion to non-commercial acquisition procedures.
 (C)Changes in purchase quantities. (D)Costs associated with potential procurement delays resulting from the conversion.
								(b)Reporting requirements
 (1)InventoryThe Secretary of Defense shall prepare an inventory of all contracts and subcontracts converted from commercial acquisition procedures to non-commercial procedures during the previous five years.
 (2)ReportsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on each conversion identified in the inventory prepared under paragraph (1) that identifies and compares per unit costs and prices paid for the item or service under commercial acquisition procedures with those paid under non-commercial procurement procedures.
							(c)Comptroller General review
 (1)Review of reportsNot later than 180 days after the Secretary of Defense submits a report under subsection (b)(2), the Comptroller General of the United States shall submit to the congressional defense committees a review of the accuracy of the report.
							(2)Recommendations
 (A)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General shall submit to the congressional defense committees a report including any recommendations for additional costs and benefits that should be considered when the Department of Defense is planning to convert a procurement of items or services from commercial to non-commercial procurement procedures.
 (B)FactorsIn making recommendations under subparagraph (A), the Comptroller General shall consider the following factors:
 (i)Industrial base considerations. (ii)The estimated cost of foregone research and development to be performed by existing contractors to improve future products or services.
 (iii)The transaction costs for the Department of Defense and contractors in assessing and responding to data requests to support conversions to non-commercial acquisition procedures.
 (iv)Costs associated with potential procurement delays resulting from conversions. (d)SunsetThe requirements of this section shall terminate 5 years after the date of the enactment of this Act.
						866.Treatment of goods and services provided by nontraditional contractors as commercial items
 (a)In generalChapter 140 of title 10, United States Code, is amended by adding at the end the following new section:
							
 2380.Treatment of goods and services provided by nontraditional contractors as commercial itemsNotwithstanding section 2376(1) of this title, items and services provided by nontraditional contractors (as that term is defined in section 2302(9) of this title) may be treated by the head of an agency as commercial items for purposes of this chapter..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 140 of such title is amended by inserting after the item relating to section 2379 the following new item:
							
								
									2380. Treatment of goods and services provided by nontraditional contractors as commercial items..
						EOther Matters
					871.Streamlining of requirements relating to defense business systems
						(a)Streamlining of requirements
 (1)In generalSection 2222 of title 10, United States Code, is amended to read as follows:  2222.Defense business systems: business process reengineering; enterprise architecture; management (a)Defense business systems generallyThe Secretary of Defense shall ensure that each covered defense business system developed, deployed, and operated by the Department of Defense—
 (1)is integrated into a comprehensive defense business enterprise architecture; (2)is managed in a manner that provides visibility into, and traceability of, expenditures for the system; and
 (3)uses an acquisition and sustainment strategy that prioritizes use of commercial software and business practices.
 (b)Defense business processes generallyThe Secretary of Defense shall ensure that defense business processes are reviewed, and as appropriate revised through business process reengineering to match best commercial practices, to the maximum extent practicable, so as to minimize customization of commercial business systems.
										(c)Issuance of guidance
 (1)Secretary of defense guidanceThe Secretary shall issue guidance to provide for the coordination of, and decision making for, the planning, programming, and control of investments in covered defense business systems.
 (2)Supporting guidanceThe Secretary shall direct the Deputy Chief Management Officer of the Department of Defense, the Under Secretary of Defense for Acquisition, Technology, and Logistics, the Chief Information Officer, and the Chief Management Officer of each of the military departments to issue and maintain supporting guidance for the guidance of the Secretary issued under paragraph (1), within their respective areas of responsibility, as necessary.
 (d)Guidance elementsThe guidance issued pursuant to subsection (c)(1) shall include the following elements: (1)Policy to ensure that the business processes of the Department of Defense are continuously evolved to—
 (A)implement the most streamlined and efficient business process practicable; and (B)eliminate or reduce the need to tailor commercial-off-the-shelf systems to meet unique requirements or incorporate unique requirements or incorporate unique interfaces to the maximum extent practicable.
 (2)A process to establish requirements for covered defense business systems. (3)Policy requiring the periodic review of covered defense business systems that have been fully deployed, by portfolio, to ensure that investments in such portfolios are appropriate.
 (4)Policy to ensure full consideration of sustainability and technological refreshment requirements, and the appropriate use of open architectures.
 (e)Defense business councilThe Secretary shall establish a Defense Business Council to provide advice to the Secretary on reengineering the Department’s business processes and developing and deploying defense business systems. The Council shall be chaired by the Deputy Chief Management Officer of the Department of Defense, and shall include membership from the public sector, defense industry, and commercial industry.
										(f)Approvals required for development
 (1)The Secretary shall ensure that a covered defense business system program cannot proceed into development (or, if no development is required, into production or fielding) unless the appropriate approval officials (as specified in paragraph (3)) have determined that—
 (A)a business process has been, or is being, reengineered to be as streamlined and efficient as practicable, and the implementation of the business process will maximize the elimination of unique software requirements and unique interfaces;
 (B)the system has valid, achievable requirements and a viable plan for implementing those requirements (including, as appropriate, market research, business process reengineering, and prototyping activities);
 (C)the system has an acquisition strategy designed to eliminate or reduce the need to tailor commercial-off-the-shelf systems to meet unique requirements or incorporate unique requirements or incorporate unique interfaces to the maximum extent practicable; and
 (D)the system is in compliance with the Department’s auditability requirements. (2) (A)For any fiscal year in which funds are expended for development or sustainment pursuant to a covered defense business system program, the appropriate approval officials shall review the system and certify, certify with conditions, or decline to certify, as the case may be, that—
 (i)it continues to satisfy the requirements of paragraph (1); (ii)an acquisition program baseline has been established within two years of program initiation; and
 (iii)program requirements and have not changed in a manner that is increasing acquisition costs or schedule, without sufficient cause and only after maximum efforts to reengineer business processes prior to changing requirements.
 (B)If an approval officially determines that full certification cannot be granted, the approval official shall notify the acquisition milestone decision authority for the program and provide a recommendation for corrective action, and provide a copy of such recommendations to the congressional defense committees within 60 days.
 (3)For purposes of paragraph (1), the appropriate approval officials with respect to a covered defense business system are the following:
 (A)In the case of a priority defense business system, the Deputy Chief Management Officer of the Department of Defense.
 (B)In the case of other covered business systems, an official designated under procedures established by the Secretary of Defense.
 (g)Responsibility of milestone decision authorityThe milestone decision authority for a covered defense business system program shall be responsible for the acquisition of such system and shall ensure that acquisition process approvals are not considered for such system until the relevant certifications and approvals have been made under this section.
 (h)DefinitionsIn this section: (1)Defense business system (A)The term defense business system means an information system that is operated by, for, or on behalf of the Department of Defense, including any of the following:
 (i)A financial system. (ii)A financial data feeder system.
 (iii)A contracting system. (iv)A logistics system.
 (v)A planning and budgeting system. (vi)An installations management system.
 (vii)A human resources management system. (viii)A training and readiness system.
 (B)The term does not include— (i)a national security system; or
 (ii)an information system used exclusively by and within the defense commissary system or the exchange system or other instrumentality of the Department of Defense conducted for the morale, welfare, and recreation of members of the armed forces using nonappropriated funds.
 (2)Covered defense business systemThe term covered defense business system means a defense business system that is expected to have a total amount of budget authority over the period of the current future-years defense program submitted to Congress under section 221 of this title, in excess of $50,000,000.
 (3)Covered defense business system program The term covered defense business system program means a defense acquisition program to develop and field a covered defense business system or an increment of a covered defense business system.
 (4)Priority defense business system programThe term priority defense business system means a defense business system that is— (A)expected to have a total amount of budget authority over the period of the current future-years defense program submitted to Congress under section 221 of this title in excess of $250,000,000; or
 (B)designated by the Deputy Chief Management Officer of the Department of Defense as a priority defense business system, based on specific program analyses of factors including complexity, scope, and technical risk, and after notification to Congress of such designation.
 (5)Enterprise architectureThe term enterprise architecture has the meaning given that term in section 3601(4) of title 44. (6)Information systemThe term information system has the meaning given that term in section 11101 of title 40, United States Code.
 (7)National security systemThe term national security system has the meaning given that term in section 3552(b)(2) of title 44. (8)Milestone decision authorityThe term milestone decision authority, with respect to a defense acquisition program, means the individual within the Department of Defense designated with the responsibility to grant milestone approvals for that program.
 (9)Business process mappingThe term business process mapping means a procedure in which the steps in a business process are clarified and documented in both written form and in a flow chart..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 131 of such title is amended to read as follows:  2222. Defense business systems: business process reengineering; enterprise architecture; management.. (b)Implementation of previously enacted title changeEffective February 1, 2017, section 2222 of title 10, United States Code, as amended by subsection (a), is further amended by striking the Deputy Chief Management Officer each place that it appears and inserting the Under Secretary of Defense for Business Management and Information.
 (c)Deadline for guidanceThe guidance required by subsection (b)(1) of section 2222 of title 10, United States Code, as amended by subsection (a)(1), shall be issued not later than December 31, 2016.
 (d)Modification of comptroller general assessmentSection 332(d) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1856) is amended to read as follows:
							
 (d)Comptroller general assessmentIn each odd-numbered year, the Comptroller General of the United States shall submit to the congressional defense committees an assessment of the extent to which the actions taken by the Department of Defense comply with the requirements of such section..
						872.Acquisition workforce
 (a)Modifications to department of defense acquisition workforce development fundSection 1705 of title 10, United States Code, is amended— (1)in subsection (d)—
 (A)in paragraph (2), by amending subparagraph (C) to read as follows:  (C)For purposes of this paragraph, the applicable percentage for a fiscal year is the percentage that results in the credit to the Fund of $500,000,000 in each fiscal year.; and
 (B)in paragraph (3), by striking 24-month period and inserting 36-month period; (2)in subsection (f), by striking 60 days and inserting 120 days; and
 (3)in subsection (g)(2), by striking September 30, 2017 and inserting September 30, 2023. (b)Modifications to biennial strategic workforce planSection 115b(d) of title 10, United States Code, is amended—
 (1)in paragraph (1), by striking the defense acquisition workforce, including both military and civilian personnel and inserting the military, civilian, and contractor personnel that directly support the acquisition processes of the Department of Defense, including persons serving in acquisition-related positions designated by the Secretary of Defense under section 1721 of this title;
 (2)in paragraph (2)(D)— (A)in clause (i), by striking ; and and inserting a semicolon;
 (B)by redesignating clause (ii) as clause (iii); and (C)by inserting after clause (i) the following new clause:
									
 (ii)a description of steps that will be taken to address any new or expanded critical skills and competencies the civilian employee workforce will need to address recent trends in defense acquisition, emerging best practices, changes in the government and commercial marketplace, and new requirements established in law or regulation; and; and
 (3)by adding at the end the following new paragraph:  (3)For the purposes of paragraph (1), contractor personnel shall be treated as directly supporting the acquisition processes of the Department if, and to the extent that, such contractor personnel perform functions in support of personnel in Department of Defense positions designated by the Secretary of Defense under section 1721 of this title..
							873.Unified information technology services
						(a)Business case analysis
 (1)In generalNot later than one year after the date of the enactment of this Act, the Deputy Chief Management Officer, the Chief Information Officer of the Department of Defense, and the Under Secretary of Defense for Acquisition, Technology and Logistics shall jointly complete a business case analysis, using the resources of the Director of Cost Analysis and Program Evaluation, to determine the most effective and efficient way to procure and deploy information technology services.
 (2)ElementsThe business case analysis required by paragraph (1) shall include an assessment of whether the Department of Defense should—
								(A)
 (i)acquire a unified set of commercially provided common or enterprise information technology services, including such services as messaging, collaboration, directory, security, and content delivery; or
 (ii)allow the military departments and other components of the Department to acquire such services separately;
									(B)
 (i)acquire such services from a single provider that bundles all of the services; or (ii)require that each common service be independently defined and use open standards to enable continuous adoption of best commercial technology; and
 (C)enable availability of multiple versions of each type of service and application to enable choice and competition while supporting interoperability where necessary.
 (b)Governance mechanism and processNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Deputy Chief Management Officer and the Chief Information Officer, establish a governance mechanism and process to ensure essential interoperability across Department networks through the imposition of a minimum set of standards or common solutions.
						874.Cloud strategy for Department of Defense
						(a)Cloud strategy for Secret Internet Protocol Network
 (1)In generalThe Chief Information Officer of the Department of Defense shall, in consultation with the Under Secretary of Defense for Intelligence, the Director of National Intelligence, the Vice Chairman of the Joint Chiefs of Staff, the Under Secretary of Defense for Acquisition, Technology, and Logistics, and the chief information officers of the military departments, develop a cloud strategy for the Secret Internet Protocol Network (SIPRNet) of the Department.
 (2)Matters addressedThis strategy required by paragraph (1) shall address the following: (A)Security requirements.
 (B)The compatibility of applications currently utilized within the Secret Internet Protocol Network with a cloud computing environment.
 (C)How a Secret Internet Protocol Network cloud capability should be competitively acquired. (D)How a Secret Internet Protocol Network cloud system would achieve interoperability with the cloud systems of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) operating at the security level Sensitive Compartmented Information.
 (b)Pricing policy and cost recovery process for certain cloud servicesThe Chief Information Officer of the Department of Defense shall, in coordination with the Director of National Intelligence and in consultation with the Under Secretary of Defense for Intelligence, develop a consistent pricing policy and cost recovery process for the use by Department of Defense components of the cloud services provided through the Intelligence Community Information Technology Environment.
						(c)Assessment of feasibility and advisability of imposing minimum standards
 (1)In generalThe Chief Information Officer of the Department of Defense shall assess the feasibility and advisability of imposing a minimum set of open standards for cloud infrastructure, middle-ware, metadata, and application programming interfaces to promote interoperability, information sharing, and ease of access to data, and competition across all of the cloud computing systems and services utilized by components of the Department of Defense.
 (2)CoordinationThe Chief Information Officer shall coordinate the assessment required by paragraph (1) with the Director of National Intelligence with respect to the cloud services offered through the Intelligence Community Information Technology Environment.
							875.Development period for Department of Defense information technology systems
 (a)Flexible limitation on development periodSection 2445b of title 10, United States Code is amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following new subsection:  (d)Time-certain developmentIf the baseline documents prepared under subsection (c) for a major automated information system that is not a national security system provide for a period in excess of five years from the time of program initiation to the time of a full deployment decision, the documents submitted pursuant to subsection (a) shall include a written determination by the senior Department of Defense official responsible for the program justifying the need for the longer period..
							(b)Repeal of inconsistent requirements
 (1)Section 2445c(c)(2) of title 10, United States Code, is amended— (A)in subparagraph (B), by striking the semicolon at the end and inserting ; or;
 (B)in subparagraph (C), by striking ; or and inserting a period; and (C)by striking subparagraph (D), as added by section 802(a)(3) of the Carl Levin and Howard Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3427).
 (2)Section 811 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2316) is repealed.
 876.Revisions to pilot program on acquisition of military purpose non-developmental itemsSection 866 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note) is amended—
 (1)in subsection (a)(2), by striking with nontraditional defense contractors; and (2)in subsection (b)—
 (A)in paragraph (1), by striking awarded using competitive procedures in accordance with chapter 137 of title 10, United States Code; and (B)in paragraph (2), by striking $50,000,000 and inserting $100,000,000.
 877.Extension of the Department of Defense Mentor-Protégé pilot programSection 831(j) of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note) is amended—
 (1)in paragraph (1), by striking September 30, 2015 and inserting September 30, 2016; and (2)in paragraph (2), by striking September 30, 2018 and inserting September 30, 2019.
						878.Improved auditing of contracts
						(a)Addressing audit backlog
 (1)In generalBeginning October 1, 2016, the Defense Contract Audit Agency may provide audit support for non-Defense Agencies once the Secretary of Defense certifies that the backlog for incurred cost audits is less than 12 months of incurred cost inventory.
 (2)Adjustment in funding for reimbursements from non-Defense AgenciesThe amount appropriated and otherwise available to the Defense Contract Audit Agency for a fiscal year beginning after September 30, 2016, shall be reduced by an amount equivalent to any reimbursements received by the Agency from non-Defense Agencies for support provided in violation of the limitation under paragraph (1).
 (b)Use of third party auditsThe Secretary of Defense shall use up to 5 percent of the auditing staff of the service audit agencies augmented by private sector auditors to help eliminate the audit backlog in incurred cost, pre-award accounting systems audits and to reduce the time to complete pre-award audits.
 (c)Use of Inspector General auditing staffThe Office of the Inspector General of the Department of Defense shall make available 5 percent of its auditing staff to the Defense Contract Audit Agency to help eliminate the audit backlog in incurred cost, pre-award accounting systems audits and to reduce the time to complete pre-award audits.
 (d)Defense Contract Audit Agency annual reportSection 2313a(a) of title 10, United States Code, is amended— (1)in paragraph (2), by amending subparagraph (D) to read as follows:
								
 (D)the total costs of sustained or recovered costs both as a total number and as a percentage of questioned costs; and;
 (2)in paragraph (3), by striking ; and and inserting a semicolon; (3)by redesignating paragraph (4) as paragraph (6); and
 (4)by inserting after paragraph (3) the following new paragraphs:  (4)a description of actions taken to ensure alignment of policies and practices across the Defense Contract Audit Agency regional organizations, offices, and individual auditors;
 (5)a description of outreach actions toward industry to promote more effective use of audit resources; and.
 (e)Acquisition oversight and auditsThe Secretary of Defense shall review the oversight and audit structure of the Department of Defense with the goal of enhancing the productivity of oversight and program and contract auditing to avoid duplicative audits and the streamlining of oversight reviews. The Secretary shall take all necessary measures to streamline oversight reviews and avoid duplicative audits and make recommendation for any necessary changes in law.
						(f)Report
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on actions taken to avoid duplicative audits and streamline oversight reviews.
 (2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A description of actions taken to avoid duplicative audits and streamline oversight reviews based on the review conducted under subsection (e).
 (B)A comparison of commercial industry accounting practices, including requirements under the Sarbanes-Oxley Act of 2002 (Public Law 107–204), with the Cost Accounting Standards (CAS) to determine if some portions of CAS compliance can be met through such practices or requirements.
 (C)A description of standards of materiality used by the Defense Contract Audit Agency and the Inspector General of the Department of Defense for defense contract audits.
 (D)An estimate of average delay and range of delays in contract awards due to time necessary for the Defense Contract Audit Agency to complete pre-award audits.
 (g)Incurred cost inventory definedIn this section, the term incurred cost inventory means the level of contractor incurred cost proposals in inventory from prior fiscal years that are currently being audited by the Defense Contract Audit Agency.
						879.Survey on the costs of regulatory compliance
 (a)SurveyThe Secretary of Defense shall conduct a survey of the top ten contractors with the highest level of reimbursements for cost type contracts with the Department of Defense during fiscal year 2014 to estimate industry's cost of regulatory compliance (as a percentage of total costs) with government unique acquisition regulations and requirements in the categories of quality assurance, accounting and financial management, contracting and purchasing, program management, engineering, logistics, material management, property administration, and other unique requirements not imposed on contracts for commercial items.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the findings of the survey conducted under subsection (a). The data received as a result of the survey and included in the report shall be aggregated to protect against the public release of proprietary information.
						880.Government Accountability Office report on bid protests
 (a)Report requiredNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report on the prevalence and impact of bid protests on Department of Defense acquisitions over the previous 10 years, including both protests to the Government Accountability Office and protests filed in Federal court.
 (b)ElementsThe report required by subsection (a) shall include, at a minimum, the following elements: (1)A description of trends in the number of bid protests filed, and the rate of such bid protests compared to the number of procurements.
 (2)A description of comparative rates for bid protests filed by incumbent contractors and bid protests filed by non-incumbent contractors.
 (3)An assessment of the cost and schedule impact of successful and unsuccessful bid protests filed by incumbent contractors on contracts for services with a value in excess of $100,000,000.
 (4)A description of trends in the number of bid protests filed and the rate of such bid protests on contracts for the procurement of major defense acquisition programs.
 (5)An assessment of the cost and schedule impact of successful and unsuccessful bid protests filed on contracts for the procurement of major defense acquisition programs.
 (6)A description of any views the Comptroller General may have on the likely impact of a provision requiring a losing protester on a contract for the procurement of a major defense acquisition program to pay the legal fees of the government.
							881.Steps to identify and address potential unfair competitive advantage of technical advisors to
			 acquisition officials
 (a)Guidance requiredNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall issue guidance on steps that should be taken to identify and evaluate, and to avoid, neutralize, or mitigate, any potentially unfair competitive advantage of entities providing technical advice to acquisition officials in the award of research and development work by such officials.
 (b)DefinitionsFor the purposes of this section— (1)the term potentially unfair competitive advantage means unequal access to acquisition officials responsible for award decisions or allocation of resources or to acquisition information relevant to award decisions or allocation of resources; and
 (2)the term entity providing technical advice to acquisition officials means a contractor, Federally-funded research and development center and other non-profit entity, or Federal laboratory that provides systems engineering and technical direction, participates in technical evaluations, helps prepare specifications or work statements, or otherwise provides technical advice to acquisition officials on the conduct of defense acquisition programs.
							882.HUBZone qualified disaster areas
 (a)In generalThe Small Business Act (15 U.S.C. 631 et seq.)) is amended— (1)in section 3(p) (15 U.S.C. 632(p))—
 (A)in paragraph (1)— (i)in subparagraph (D), by striking or;
 (ii)in subparagraph (E), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
										
 (F)qualified disaster areas.; and (B)in paragraph (4), by adding at the end the following:
									
										(E)Qualified disaster area
 (i)In generalThe term qualified disaster area means any census tract or nonmetropolitan county located in an area for which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or located in an area in which a catastrophic incident has occurred, if—
 (I)in the case of a census tract, the census tract ceased to be a qualified census tract during the period beginning 5 years before and ending 2 years after the date on which—
 (aa)the President declared the major disaster; or (bb)the catastrophic incident occurred; or
 (II)in the case of a nonmetropolitan county, the nonmetropolitan county ceased to be a qualified nonmetropolitan county during the period beginning 5 years before and ending 2 years after the date on which—
 (aa)the President declared the major disaster; or (bb)the catastrophic incident occurred.
 (ii)TreatmentA qualified disaster area shall only be treated as a HUBZone— (I)in the case of a major disaster declared by the President, during the 5-year period beginning on the date on which the President declared the major disaster for the area in which the census tract or nonmetropolitan county, as applicable, is located; and
 (II)in the case of a catastrophic incident, during the 10-year period beginning on the date on which the catastrophic incident occurred in the area in which the census tract or nonmetropolitan county, as applicable, is located.; and
 (2)in section 31(c)(3) (15 U.S.C. 657a(c)(3)), by inserting the Administrator of the Federal Emergency Management Agency, after the Secretary of Labor,. (b)ApplicabilityThe amendments made by subsection (a) shall apply to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or a catastrophic incident that occurs on or after the date of enactment of this Act.
						883.Base closure HUBZones
 (a)In generalSection 3(p)(5)(A)(i)(I) of the Small Business Act (15 U.S.C. 632(p)(5)(A)(i)(I)) is amended— (1)in item (aa), by striking or at the end;
 (2)by redesignating item (bb) as item (cc); and (3)by inserting after item (aa) the following:
								
 (bb)pursuant to subparagraph (A), (B), (C), (D), or (E) of paragraph (3), that its principal office is located in a HUBZone described in paragraph (1)(E) (relating to base closure areas) (in this item referred to as the base closure HUBZone), and that not fewer than 35 percent of its employees reside in—
 (AA)a HUBZone; (BB)the census tract in which the base closure HUBZone is wholly contained;
 (CC)a census tract the boundaries of which intersect the boundaries of the base closure HUBZone; or (DD)a census tract the boundaries of which are contiguous to a census tract described in subitem (BB) or (CC); or.
							(b)Period for base closure areas
							(1)Amendments
 (A)In generalSection 152(a)(2) of title I of division K of the Consolidated Appropriations Act, 2005 (15 U.S.C. 632 note) is amended by striking 5 years and inserting 8 years.
 (B)Conforming amendmentSection 1698(b)(2) of National Defense Authorization Act for Fiscal Year 2013 (15 U.S.C. 632 note) is amended by striking 5 years and inserting 8 years.
 (2)Effective date; applicabilityThe amendments made by paragraph (1) shall— (A)take effect on the date of enactment of this Act; and
 (B)apply to— (i)a base closure area (as defined in section 3(p)(4)(D) of the Small Business Act (15 U.S.C. 632(p)(4)(D))) that, on the day before the date of enactment of this Act, is treated as a HUBZone described in section 3(p)(1)(E) of the Small Business Act (15 U.S.C. 632(p)(1)(E)) under—
 (I)section 152(a)(2) of title I of division K of the Consolidated Appropriations Act, 2005 (15 U.S.C. 632 note); or
 (II)section 1698(b)(2) of National Defense Authorization Act for Fiscal Year 2013 (15 U.S.C. 632 note); and
 (ii)a base closure area relating to the closure of a military instillation under the authority described in clauses (i) through (iv) of section 3(p)(4)(D) of the Small Business Act (15 U.S.C. 632(p)(4)(D)) that occurs on or after the date of enactment of this Act.
									IXDepartment of Defense Organization and Management
				901.Update of statutory specification of functions of Chairman of the Joint Chiefs of Staff relating to
 advice on requirements, programs, and budgetSection 153(a)(4) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
					
 (H)Advising the Secretary on development of joint command, control, communications, and cyber capabilities, including integration and interoperability of such capabilities, through requirements, integrated architectures, data standards, and assessments..
				902.Reorganization and redesignation of Office of Family Policy and Office of Community Support for
			 Military Families with Special Needs
					(a)Office of Family Policy
 (1)Redesignation as Office of Military Family Readiness PolicySection 1781(a) of title 10, United States Code, is amended— (A)by striking Office of Family Policy and inserting Office of Military Family Readiness Policy; and
 (B)by striking Director of Family Policy and inserting Director of Military Family Readiness Policy. (2)Requirement for Director to be member of senior executive service or general or flag officerSuch section is further amended by adding at the end the following new sentence: The Director shall be a member of the Senior Executive Service or a general officer or flag officer..
 (3)Inclusion of director on Military Family Readiness CouncilSubsection (b)(1)(E) of section 1781a of such title is amended by striking Office of Community Support for Military Families with Special Needs and inserting Office of Military Family Readiness Policy. (4)Conforming amendmentSection 131(b)(7)(F) of such title is amended by striking Director of Family Policy and inserting Director of Military Family Readiness Policy.
						(5)Heading and clerical amendments
 (A)Section headingThe heading of section 1781 of such title is amended to read as follows:  1781.Office of Military Family Readiness Policy. (B)Clerical amendmentThe table of sections at the beginning of chapter 88 of such title is amended by striking the item relating to section 1781 and inserting the following new item:
								
									
										1781. Office of Military Family Readiness Policy..
							(b)Office of Community Support for Military Families with Special Needs
 (1)Redesignation as Office of Special NeedsSubsection (a) of section 1781c of title 10, United States Code, is amended by striking Office of Community Support for Military Families with Special Needs and inserting Office of Special Needs. (2)Reorganization under Office of Military Family Readiness PolicySuch subsection is further amended by striking Office of the Under Secretary of Defense for Personnel and Readiness and inserting Office of Military Family Readiness Policy.
						(3)Repeal of requirement for head of Office to be member of senior executive service or general or
 flag officerSuch section is further amended by striking subsection (c). (4)Conforming amendmentsSuch section is further amended—
 (A)by redesignating subsections (d) through (i) as subsections (c) through (h), respectively; (B)by striking subsection (e) each place it appears and inserting subsection (d);
 (C)in subsection (c), as so redesignated, by striking subsection (f) in paragraph (2) and inserting subsection (e); and (D)in subsection (g), as so redesignated, by striking subsection (d)(4) in paragraph (2)(B) and inserting subsection (c)(4).
							(5)Heading and clerical amendments
 (A)Section headingThe heading of such section is amended to read as follows:  1781c.Office of Special Needs. (B)Clerical amendmentThe table of sections at the beginning of chapter 88 of such title is amended by striking the item relating to section 1781c and inserting the following new item:
								
									
										1781c. Office of Special Needs..
 903.Repeal of requirement for annual Department of Defense funding for Ocean Research Advisory PanelSection 7903 of title 10, United States Code, is amended by striking subsection (c). XGeneral Provisions AFinancial Matters 1001.General transfer authority (a)Authority To transfer authorizations (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2016 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.
 (2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,500,000,000.
 (3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2).
 (b)LimitationsThe authority provided by subsection (a) to transfer authorizations— (1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and
 (2)may not be used to provide authority for an item that has been denied authorization by Congress. (c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.
 (d)Notice to CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 1002.Annual audit of financial statements of Department of Defense components by independent external auditors (a)Audits requiredFor purposes of satisfying the requirement under section 3521(e) of title 31, United States Code, for audits of financial statements of Department of Defense components identified by the Director of the Office of Management and Budget under section 3515(c) of such title, the Inspector General of the Department of Defense shall obtain each year audits of the financial statements of each such component by an independent external auditor.
 (b)Inspector General selection and oversightThe Inspector General shall— (1)select independent external auditors for purposes of subsection (a) based, among other appropriate criteria, on their qualifications, independence, and capacity to conduct audits described in subsection (a) in accordance with applicable generally accepted government auditing standards; and
 (2)shall monitor the conduct of such audits. (c)Reports on audits (1)In generalThe Inspector General shall require the independent external auditors conducting audits under subsection (a) to submit a report on their audits each year to the Secretary of Defense, the Controller of the Office of Federal Financial Management in the Office of Management and Budget, and the appropriate committees of Congress.
 (2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Oversight and Government Reform, and the Committee on Appropriations of the House of Representatives.
 (d)Relationship to existing lawThe requirements of this section— (1)shall be implemented in a manner that is consistent with the requirements of section 1008 of the National Defense Authorization Act for Fiscal Year 2002 (10 U.S.C. 2222 note);
 (2)shall not be construed to alter the requirement under section 3521(e) of title 31, United States Code, that the financial statements of the Department of Defense as a whole be audited by the Inspector General or by an independent external auditor, as determined by the Inspector General; and
 (3)shall not be construed to limit or alter the authorities of the Comptroller General of the United States under section 3521(g) of title 31, United States Code.
							1003.Treatment as part of the base budget of certain amounts authorized for overseas contingency
			 operations upon enactment of an Act revising the Budget Control Act
			 discretionary spending limits for fiscal year 2016
 (a)In generalIn the event of the enactment of an Act revising in proportionally equal amounts the defense and non-defense discretionary spending limits for fiscal year 2016, the amount authorized to be appropriated by title XV that is in excess of the $50,900,000,000 that is authorized to be appropriated by that title for revised security category activities, and is also not greater than the amount of the increase in the discretionary spending limit for revised security category activities revised by that Act, shall be deemed to have been authorized to be appropriated by title III.
 (b)DefinitionsIn this section: (1)The term Act revising the defense and non-defense discretionary spending limits for fiscal year 2016 means an Act—
 (A)enacted after the date of enactment of this Act; and (B)that—
 (i)increases in proportionally equal amounts the discretionary spending limits for fiscal year 2016 for the revised security category and the revised nonsecurity category; and
 (ii)may include increases to the discretionary spending limits for fiscal years 2017 through 2021. (2)The terms discretionary spending limit, revised nonsecurity category, and revised security category have the meanings given such terms in section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900).
 1004.Sense of Senate on sequestrationIt is the sense of the Senate that— (1)the nation’s fiscal challenges are a top priority for Congress, and sequestration—non-strategic, across-the-board budget cuts—remains an unreasonable and inadequate budgeting tool to address the nation’s deficits and debt;
 (2)sequestration relief must be accomplished for fiscal years 2016 and 2017; (3)sequestration relief should include equal defense and non-defense relief; and
 (4)sequestration relief should be offset through targeted changes in mandatory and discretionary categories and revenues.
						BCounter-Drug Activities
					1011.Extension of authority to support unified counterdrug and counterterrorism campaign in Colombia
 (a)Extension of authoritySection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1011(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is further amended—
 (1)In subsection (a), by striking 2016 and inserting 2017; and (2)In subsection (c), by striking 2016 and inserting 2017.
 (b)Extension of annual notice to Congress on assistanceSection 1011(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 is amended by striking (as amended by subsection (a)) using funds available for fiscal year 2015 and inserting using funds available for any fiscal year. 1012.Extension and expansion of authority to provide additional support for counter-drug activities of certain foreign governments (a)ExtensionSubsection (a)(2) of section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as most recently amended by section 1013 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 844), is further amended by striking 2016 and inserting 2017.
 (b)Maximum amount of supportSubsection (e)(2) of such section 1033, as so amended, is further amended by striking 2016 and inserting 2017. (c)Additional governments eligible To receive supportSubsection (b) of such section 1033, as so amended, is further amended by adding at the end of the following new paragraphs:
							
 (40)Government of Kenya. (41)Government of Tanzania.
 (42)Government of Somalia.. CNaval Vessels and Shipyards 1021.Studies of fleet platform architectures for the Navy (a)Independent studies (1)In generalThe Secretary of Defense shall provide for the performance of three independent studies of alternative future fleet platform architectures for the Navy in the 2030 timeframe.
 (2)Submission to congressNot later than May 1, 2016, the Secretary shall forward the results of each study to the congressional defense committees.
 (3)FormEach such study shall be submitted in unclassified form, but may contain a classified annex as necessary.
 (b)Entities to perform studiesThe Secretary of Defense shall provide for the studies under subsection (a) to be performed as follows:
 (1)One study shall be performed by the Department of the Navy and shall include participants from— (A)the Office of Net Assessment within the Office of the Secretary of Defense; and
 (B)the Naval Surface Warfare Center Dahlgren Division. (2)The second study shall be performed by a federally funded research and development center.
 (3)The final study shall be conducted by an independent, non-governmental institute which is described in section 501(c)(3) of the Internal Revenue Code of 1986, and exempt from tax under section 501(a) of such Code, and has recognized credentials and expertise in national security and military affairs.
							(c)Performance of studies
 (1)Independent performanceThe Secretary of Defense shall require the three studies under this section to be conducted independently of each other.
 (2)Matters to be consideredIn performing a study under this section, the organization performing the study, while being aware of the current and projected fleet platform architectures, shall not be limited by the current or projected fleet platform architecture and shall consider the following matters:
 (A)The National Security Strategy of the United States. (B)Potential future threats to the United States and to United States naval forces in the 2030 timeframe.
 (C)Traditional roles and missions of United States naval forces. (D)Alternative roles and missions for United States naval forces.
 (E)Other government and non-government analyses that would contribute to the study through variations in study assumptions or potential scenarios.
 (F)The role of evolving technology on future naval forces, including unmanned systems. (G)Opportunities for reduced personnel and sustainment costs.
 (H)Current and projected capabilities of other United States military services that could affect force structure capability and capacity requirements of United States naval forces.
 (d)Study resultsThe results of each study under this section shall— (1)present the alternative fleet platform architectures considered, with assumptions and possible scenarios identified for each;
 (2)provide for presentation of minority views of study participants; and (3)for the recommended architecture, provide—
 (A)the numbers, kinds, and sizes of vessels, the numbers and types of associated manned and unmanned vehicles, and the basic capabilities of each of those platforms;
 (B)other information needed to understand that architecture in basic form and the supporting analysis; (C)deviations from the current Annual Long-Range Plan for Construction of Naval Vessels required under section 231 of title 10, United States Code;
 (D)options to address ship classes that begin decommissioning prior to 2035; and (E)implications for naval aviation, including the future carrier air wing and land-based aviation platforms.
 1022.Amendment to National Sea-Based Deterrence FundSection 1022(b)(1) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended by striking for the Navy for the Ohio Replacement Program.
					1023.Extension of authority for reimbursement of expenses for certain Navy mess operations afloat
 (a)ExtensionSubsection (b) of section 1014 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4585), as amended by section 1021 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4348), is further amended by striking September 30, 2015’’ and inserting “September 30, 2020.
 (b)Technical and clarifying amendmentsSubsection (a) of such section, as so amended, is further amended— (1)in the matter preceding paragraph (1), by striking not more that and inserting not more than; and
 (2)in paragraph (2), by striking Naval vessels and inserting such vessels. DCounterterrorism 1031.Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba (a)ProhibitionNo amounts authorized to be appropriated by this Act or otherwise available for the Department of Defense may be used, during the period beginning on the date of the enactment of this Act and ending on the effective date specified in section 1032(f), to construct or modify any facility in the United States, its territories, or possessions to house an individual detained at Guantanamo for the purpose of detention or imprisonment in the custody or control of the United States Government unless authorized by Congress.
 (b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.
 (c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is—
 (A)in the custody or under the control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
 (d)Repeal of superseded prohibitionSection 1033 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 850), as amended by section 1032 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is repealed.
						1032.Limitation on the transfer or release of individuals detained at United States Naval Station,
			 Guantanamo Bay, Cuba
 (a)In generalExcept as provided in subsection (b), no amounts authorized to be appropriated by this Act or otherwise available for the Department of Defense may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who—
 (1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.
 (b)Transfer for detention and trialThe Secretary of Defense may transfer a detainee described in subsection (a) to the United States for detention pursuant to the Authorization for Use of Military Force (Public Law 107–40), trial, and incarceration if the Secretary—
 (1)determines that the transfer is in the national security interest of the United States; (2)determines that appropriate actions have been taken, or will be taken, to address any risk to public safety that could arise in connection with detention and trial in the United States; and
 (3)notifies the appropriate committees of Congress not later than 30 days before the date of the proposed transfer.
 (c)Notification elementsA notification on a transfer under subsection (b)(3) shall include the following: (1)A statement of the basis for the determination that the transfer is in the national security interest of the United States.
 (2)A description of the action the Secretary determines have been taken, or will be taken, to address any risk to the public safety that could arise in connection with the detention and trial in the United States.
 (d)Status while in the United StatesA detainee who is transferred to the United States under this section— (1)shall not be permitted to apply for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158) or be eligible to apply for admission into the United States;
 (2)shall be considered to be paroled into the United States temporarily pursuant to section 212(d)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)(A));
 (3)shall not at any time be subject to, and may not apply for or obtain, or be deemed to enjoy, any right, privilege, status, benefit, or eligibility for any benefit under any provision of the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)), or any other law or regulation; and
 (4)shall not, as a result of such transfer, have a change in designation as an unprivileged enemy belligerent eligible for detention pursuant to the Authorization for Use of Military Force, as determined in accordance with applicable law and regulations.
							(e)Limitations on judicial review
 (1)LimitationsExcept as provided for in paragraph (2), no court, justice, or judge shall have jurisdiction to hear or consider any action against the United States or its agents relating to any aspect of the detention, transfer, treatment, or conditions of confinement of a detainee described in subsection (a) who is held by the Armed Forces of the United States.
 (2)ExceptionA detainee who is transferred to the United States under this section shall not be deprived of the right to challenge his designation as an unprivileged enemy belligerent by filing a writ of habeas corpus as provided by the Supreme Court in Hamdan v. Rumsfeld (548 U.S. 557 (2006)) and Boumediene v. Bush (553 U.S. 723 (2008)).
 (3)No cause of action in decision not To transferA decision not to transfer a detainee to the United States under this section shall not give rise to a judicial cause of action.
 (f)Effective dateSubsections (b), (c), (d), and (e) shall take effect on the effective date of a joint resolution approved pursuant to subsection (h) on the plan on the disposition of detainees held at United States Naval Station, Guantanamo Bay, Cuba, submitted pursuant to subsection (g).
						(g)Plan for disposition of detainees
 (1)Report on plan requiredThe Secretary of Defense shall submit to the appropriate committees of Congress a report setting forth a comprehensive plan on the disposition of detainees held at United States Naval Station, Guantanamo Bay, Cuba.
 (2)ElementsThe report required by paragraph (1) shall contain the following: (A)A case-by-case determination made for each individual detained at Guantanamo of whether such individual is intended to be transferred to a foreign country, transferred to the United States for the purpose of civilian or military trial, or transferred to the United States or another country for continued detention under the law of armed conflict.
 (B)The specific facility or facilities that are intended to be used, or modified to be used, to hold individuals inside the United States for the purpose of trial, for detention in the aftermath of conviction, or for continued detention under the law of armed conflict.
 (C)The estimated costs associated with the detention inside the United States of individuals detained at Guantanamo.
 (D)A description of the legal implications associated with the detention inside the United States of an individual detained at Guantanamo, including but not limited to the right to challenge such detention as unlawful.
 (E)A detailed description and assessment, made in consultation with the Secretary of State and the Director of National Intelligence, of the actions that would be taken prior to the transfer to a foreign country of an individual detained at Guantanamo that would substantially mitigate the risk of such individual engaging or reengaging in any terrorist or other hostile activity that threatens the United States or United States person or interests.
 (F)What additional authorities, if any, may be necessary to detain an individual detained at Guantanamo inside the United States as an unprivileged enemy belligerent pursuant to the Authorization for Use of Military Force, pending the end of hostilities or a future determination by the Secretary of Defense that such individual no longer poses a threat to the United States or United States persons or interests.
 (G)A plan for the disposition of any individuals who are detained by the United States under the law of armed conflict after the date of the report, including a plan to detain and interrogate such individuals for the purposes of—
 (i)protecting the security of the United States, its persons, allies, and interests; and (ii)collecting intelligence necessary to ensure the security of the United States, its person, allies, and interests.
 (3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							(h)Consideration by Congress of Secretary of Defense plan
 (1)Terms of the resolutionFor purposes of this section the term joint resolution means only a joint resolution which is introduced within the 10-day period beginning on the date on which the Secretary of Defense submits to Congress a report under subsection (g) and—
 (A)which does not have a preamble; (B)the matter after the resolving clause of which is as follows: That Congress approves the plan of the Secretary of Defense on the disposition of detainees held at United States Naval Station, Guantanamo Bay, Cuba, under section 1032(g) of the National Defense Authorization Act for Fiscal Year 2016 as submitted by the Secretary of Defense to Congress on ______, the blank space being filled in with the appropriate date; and
 (C)the title of which is as follows: Joint resolution approving the plan of the Secretary of Defense on the disposition of detainees held at United States Naval Station, Guantanamo Bay, Cuba..
 (2)ReferralA resolution described in paragraph (1) that is introduced in the House of Representatives shall be referred to the Committee on Armed Services of the House of Representatives. A resolution described in paragraph (1) introduced in the Senate shall be referred to the Committee on Armed Services of the Senate.
 (3)DischargeIf the committee to which a resolution described in paragraph (1) is referred has not reported such resolution (or an identical resolution) by the end of the 20-day period beginning on the date on which the Secretary submits to Congress a report under subsection (g), such committee shall be, at the end of such period, discharged from further consideration of such resolution, and such resolution shall be placed on the appropriate calendar of the House involved.
							(4)Consideration
 (A)On or after the third day after the date on which the committee to which such a resolution is referred has reported, or has been discharged (under paragraph (3)) from further consideration of, such a resolution, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the resolution. A Member may make the motion only on the day after the calendar day on which the Member announces to the House concerned the Member’s intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the resolution was referred. All points of order against the resolution (and against consideration of the resolution) are waived. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the respective House shall immediately proceed to consideration of the joint resolution without intervening motion, order, or other business, and the resolution shall remain the unfinished business of the respective House until disposed of.
 (B)Debate on the resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the resolution. An amendment to the resolution is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the resolution is not in order. A motion to reconsider the vote by which the resolution is agreed to or disagreed to is not in order.
 (C)Immediately following the conclusion of the debate on a resolution described in paragraph (1) and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the resolution shall occur.
 (D)Appeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a resolution described in paragraph (1) shall be decided without debate.
								(5)Consideration by other house
 (A)If, before the passage by one House of a resolution of that House described in paragraph (1), that House receives from the other House a resolution described in paragraph (1), then the following procedures shall apply:
 (i)The resolution of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of final passage as provided in clause (ii)(II).
 (ii)With respect to a resolution described in paragraph (1) of the House receiving the resolution— (I)the procedure in that House shall be the same as if no resolution had been received from the other House; but
 (II)the vote on final passage shall be on the resolution of the other House. (B)Upon disposition of the resolution received from the other House, it shall no longer be in order to consider the resolution that originated in the receiving House.
 (6)Rules of the Senate and the House of RepresentativesThis subsection is enacted by Congress— (A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a resolution described in paragraph (1), and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
								(i)Limitation on transfer or release of detainees transferred to the United States
 (1)Limitation pending enactment of joint resolution approving planNotwithstanding any other provision of law and subject to paragraph (2), any individual detained at Guantanamo who is transferred to the United States after the date of the enactment of this Act shall not be released within the United States or its territories, and may only be transferred or released in accordance with the procedures under section 1033.
 (2)Limitation on transfer overseas after enactment of joint resolution approving planEffective on the effective date specified in subsection (f)— (A)the provisions of section 1035 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 851; 10 U.S.C. 801 note), as previously repealed by section 1033, shall be revived;
 (B)the procedures under such section 1035, as so revived, shall apply to the transfer of individuals detained at Guantanamo to foreign countries rather than the procedures under section1033; and
 (C)in the application of procedures under such section 1035 as described in subparagraph (B), any reference to an individual detained at Guantanamo shall be deemed to refer also to any such individual transferred to the United States after such effective date.
 (j)Repeal of superseded prohibitionSection 1034 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 851), as amended by section 1033 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is repealed.
 (k)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a citizen of the United States or a member of the Armed Forces of the United States; and (B)is—
 (i)in the custody or under the control of the Department of Defense; or (ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
									1033.Reenactment and modification of certain prior requirements for certifications relating to transfer
			 of detainees at United States Naval Station, Guantanamo Bay, Cuba, to
			 foreign countries and other foreign entities
						(a)Certification required prior to transfer
 (1)In generalExcept as provided in paragraph (2) and subsection (d), the Secretary of Defense may not use any amounts authorized to be appropriated or otherwise available to the Department of Defense to transfer any individual detained at Guantanamo to the custody or control of the individual’s country of origin, any other foreign country, or any other foreign entity unless the Secretary submits to the appropriate committees of Congress the certification described in subsection (b) not later than 30 days before the transfer of the individual.
 (2)ExceptionParagraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify the appropriate committees of Congress of promptly after issuance).
 (b)CertificationA certification described in this subsection is a written certification made by the Secretary of Defense, with the concurrence of the Secretary of State and in consultation with the Director of National Intelligence, that—
 (1)the government of the foreign country or the recognized leadership of the foreign entity to which the individual detained at Guantanamo is to be transferred—
 (A)is not a designated state sponsor of terrorism or a designated foreign terrorist organization; (B)maintains control over each detention facility in which the individual is to be detained if the individual is to be housed in a detention facility;
 (C)is not, as of the date of the certification, facing a threat that is likely to substantially affect its ability to exercise control over the individual;
 (D)has taken or agreed to take effective actions to ensure that the individual cannot take action to threaten the United States, its citizens, or its allies in the future;
 (E)has taken or agreed to take such actions as the Secretary of Defense determines are necessary to ensure that the individual cannot engage or reengage in any terrorist activity; and
 (F)has agreed to share with the United States any information that— (i)is related to the individual or any associates of the individual; and
 (ii)could affect the security of the United States, its citizens, or its allies; (2)the United States Government and the government of the foreign country have entered into a written memorandum of understanding (MOU) regarding the transfer of the individual and such memorandum of understanding has previously been transmitted to the appropriate committees of Congress; and
 (3)includes an assessment, in classified or unclassified form, of the capacity, willingness, and past practices (if applicable) of the foreign country or entity in relation to the Secretary’s certifications.
							(c)Prohibition in cases of prior confirmed recidivism
 (1)ProhibitionExcept as provided in paragraph (2) and subsection (d), the Secretary of Defense may not use any amounts authorized to be appropriated or otherwise available to the Department of Defense to transfer any individual detained at Guantanamo to the custody or control of the individual’s country of origin, any other foreign country, or any other foreign entity if there is a confirmed case of any individual who was detained at United States Naval Station, Guantanamo Bay, Cuba, at any time after September 11, 2001, who was transferred to such foreign country or entity and subsequently engaged in any terrorist activity.
 (2)ExceptionSubject to subsection (e), paragraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify the appropriate committees of Congress of promptly after issuance).
							(d)National security waiver
 (1)In generalSubject to subsection (e), the Secretary of Defense may waive the applicability to a detainee transfer of a certification requirement specified in subparagraph (D) or (E) of subsection (b)(1), or the prohibition in subsection (c), if the Secretary certifies the rest of the criteria required by subsection (b) for transfers prohibited by subsection (c) and, with the concurrence of the Secretary of State and in consultation with the Director of National Intelligence, determines that—
 (A)alternative actions will be taken to address the underlying purpose of the requirement or requirements to be waived;
 (B)in the case of a waiver of subparagraph (D) or (E) of subsection (b)(1), it is not possible to certify that the risks addressed in the paragraph to be waived have been completely eliminated, but the actions to be taken under subparagraph (A) will substantially mitigate such risks with regard to the individual to be transferred;
 (C)in the case of a waiver of subsection (c), the Secretary has considered any confirmed case in which an individual who was transferred to the country subsequently engaged in terrorist activity, and the actions to be taken under subparagraph (A) will substantially mitigate the risk of recidivism with regard to the individual to be transferred; and
 (D)the transfer is in the national security interests of the United States. (2)ReportsWhenever the Secretary makes a determination under paragraph (1), the Secretary shall submit to the appropriate committees of Congress, not later than 30 days before the transfer of the individual concerned, the following:
 (A)A copy of the determination and the waiver concerned. (B)A statement of the basis for the determination, including—
 (i)an explanation why the transfer is in the national security interests of the United States; (ii)in the case of a waiver of paragraph (D) or (E) of subsection (b)(1), an explanation why it is not possible to certify that the risks addressed in the paragraph to be waived have been completely eliminated; and
 (iii)a classified summary of— (I)the individual’s record of cooperation while in the custody of or under the effective control of the Department of Defense; and
 (II)the agreements and mechanisms in place to provide for continuing cooperation. (C)A summary of the alternative actions to be taken to address the underlying purpose of, and to mitigate the risks addressed in, the paragraph or subsection to be waived.
 (D)The assessment required by subsection (b)(2). (e)Record of cooperation (1)In generalIn assessing the risk that an individual detained at Guantanamo will engage in terrorist activity or other actions that could affect the security of the United States if released for the purpose of making a certification under subsection (b) or a waiver under subsection (d), the Secretary of Defense may give favorable consideration to any such individual—
 (A)who has substantially cooperated with United States intelligence and law enforcement authorities, pursuant to a pre-trial agreement, while in the custody of or under the effective control of the Department of Defense; and
 (B)for whom agreements and effective mechanisms are in place, to the extent relevant and necessary, to provide for continued cooperation with United States intelligence and law enforcement authorities.
 (2)ReportsEach certification under subsection (b) or report under subsection (d)(2) that includes an assessment in which favorable consideration was given an individual as described in paragraph (1) shall also include the following:
 (A)A description of the cooperation for which favorable consideration was so given. (B)A description of operational outcomes, if any, affected by such cooperation.
 (f)DefinitionsIn this section: (1) (A)The term appropriate committees of Congress means—
 (i)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (ii)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (B)In connection with a certification made under subsection (b), the term also includes the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives, but only with respect to the submittal to such committees of a copy of the written memorandum of understanding concerned described in subsection (b)(2).
 (2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a citizen of the United States or a member of the Armed Forces of the United States; and (B)is—
 (i)in the custody or under the control of the Department of Defense; or (ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
 (3)The term foreign terrorist organization means any organization so designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (4)The term state sponsor of terrorism has the meaning given that term in section 301(13) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8541(13)).
 (g)Repeal of superseded requirements and limitationsSection 1035 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 851; 10 U.S.C. 801 note) is repealed.
						1034.Authority to temporarily transfer individuals detained at United States Naval Station, Guantanamo
			 Bay, Cuba, to the United States for emergency or critical medical
			 treatment
 (a)Transfer for emergency or critical medical treatment authorizedNotwithstanding any other provision of this subtitle, or any other provision of law enacted after September 30, 2013, but subject to subsection (b), the Secretary of Defense may temporarily transfer any individual detained at Guantanamo to a Department of Defense medical facility in the United States for the sole purpose of providing the individual medical treatment if the Secretary determines that—
 (1)the Senior Medical Officer, Joint Task Force–Guantanamo Bay, Cuba, has determined that the medical treatment is necessary to prevent death or imminent significant injury or harm to the health of the individual;
 (2)based on the recommendation of the Senior Medical Officer, Joint Task Force–Guantanamo Bay, Cuba, the medical treatment is not available to be provided at United States Naval Station, Guantanamo Bay, Cuba, without incurring excessive and unreasonable costs;
 (3)the Department of Defense has provided for appropriate security measures for the custody and control of the individual during any period in which the individual is temporarily in the United States under this subsection; and
 (4)except in cases involving the especially immediate need for the provision of medical treatment to prevent death or imminent significant injury or harm to the health of the individual, the estimated aggregate cost of providing the individual medical treatment in a Department of Defense medical facility in the United States (including the cost of transferring and securing the individual in such facility during any period in which the individual is temporarily in the United States for treatment and the cost of treatment) would be less than the estimated cost of providing the individual such medical treatment at United States Naval Station, Guantanamo Bay.
							(b)Notice to Congress required before transfer
 (1)In generalIn addition to the requirements in subsection (a), an individual may not be temporarily transferred under the authority in that subsection unless the Secretary of Defense submits to the appropriate committees of Congress the notice described in paragraph (2)—
 (A)not later than 30 days before the date of the proposed transfer; or (B)if notice cannot be provided in accordance with subparagraph (A) because of an especially immediate need for the provision of medical treatment to prevent death or imminent significant injury or harm to the health of the individual, as soon as is practicable, but not later than 5 days after the date of transfer.
 (2)Notice elementsThe notice on the transfer of an individual under this subsection shall include the following: (A)A statement of the basis for the determination that the transfer is necessary to prevent death or imminent significant injury or harm to the health of the individual.
 (B)The specific Department of Defense medical facility that will provide medical treatment to the individual.
 (C)A description of the actions the Secretary determines have been taken, or will be taken, to address any risk to the public safety that could arise in connection with the provision of medical treatment to the individual in the United States.
 (c)Limitation on exercise of authorityThe authority of the Secretary of Defense under subsection (a) may be exercised only by the Secretary of Defense or by another official of the Department of Defense at the level of Under Secretary of Defense or higher.
 (d)Conditions of transferAn individual who is temporarily transferred under the authority in subsection (a) shall— (1)while in the United States, remain in the custody and control of the Secretary of Defense at all times; and
 (2)be returned to United States Naval Station, Guantanamo Bay, Cuba, as soon as feasible after a Department of Defense physician determines that—
 (A)the individual is medically cleared to travel; and (B)in consultation with the Commander, Joint Task Force–Guantanamo Bay, Cuba, any necessary follow-up medical care may reasonably be provided the individual at United States Naval Station, Guantanamo Bay, Cuba.
 (e)Status while in United StatesAn individual who is temporarily transferred under the authority in subsection (a), while in the United States—
 (1)shall be deemed at all times and in all respects to be in the uninterrupted custody of the Secretary of Defense, as though the individual remained physically at United States Naval Station, Guantanamo Bay, Cuba;
 (2)shall not at any time be subject to, and may not apply for or obtain, or be deemed to enjoy, any right, privilege, status, benefit, or eligibility for any benefit under any provision of the immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)), or any other law or regulation;
 (3)shall not be permitted to avail himself of any right, privilege, or benefit of any law of the United States beyond those available to individuals detained at United States Naval Station, Guantanamo Bay, Cuba; and
 (4)shall not, as a result of such transfer, have a change in any designation that may have attached to that detainee while detained at United States Naval Station, Guantanamo Bay, Cuba, pursuant to the Authorization for Use of Military Force (Public Law 107–40), as determined in accordance with applicable law and regulations..
							(f)Judicial review precluded
 (1)No creation of enforceable rightsNothing in this section is intended to create any enforceable right or benefit, or any claim or cause of action, by any party against the United States, or any other person or entity.
 (2)Limitation on judicial reviewExcept as provided in paragraph (3), no court, justice, or judge shall have jurisdiction to hear or consider any claim or action against the United States or its agents relating to any aspect of the detention, transfer, treatment, or conditions of confinement of an individual transferred under this section.
							(3)Habeas corpus
 (A)JurisdictionThe United States District Court for the District of Columbia shall have exclusive jurisdiction to consider an application for writ of habeas corpus challenging the fact or duration of detention and seeking release from custody filed by or on behalf of an individual who is in the United States pursuant to a temporary transfer under subsection (a). Such jurisdiction shall be limited to that required by the Constitution with respect to the fact or duration of detention.
 (B)Scope of authorityA court order in a proceeding covered by paragraph (3) may not— (i)review, halt, or stay the return of the individual who is the object of the application to United States Naval Station, Guantanamo Bay, Cuba, including pursuant to subsection (d); or
 (ii)order the release of the individual within the United States. (g)NotificationThe Secretary of Defense shall notify the Committees on Armed Services of the Senate and the House of Representatives of any temporary transfer of an individual under the authority in subsection (a) not later than 5 days after the transfer of the individual under that authority.
 (h)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a citizen of the United States or a member of the Armed Forces of the United States; and (B)is—
 (i)in the custody or under the control of the Department of Defense; or (ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
									1035.Prohibition on use of funds for transfer or release to Yemen of individuals detained at United
 States Naval Station, Guantanamo Bay, CubaNotwithstanding any other provision of law, no amounts authorized to be appropriated by this Act or otherwise available for the Department of Defense may be used, during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to transfer, release, or assist in the transfer or release of any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, to the custody or control of the Republic of Yemen or any entity within Yemen.
					1036.Report on current detainees at United States Naval Station, Guantanamo Bay, Cuba, determined or
			 assessed to be high risk or medium risk
 (a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees and members of Congress a report, in unclassified form, setting forth a list of the individuals detained at Guantanamo as of the date of the enactment of this Act who have been determined or assessed by Joint Task Force Guantanamo, at any time before the date of the report, to be a high-risk or medium-risk threat to the United States, its interests, or its allies.
 (b)ElementsThe report under subsection (a) shall set forth, for each individual covered by the report, the following:
 (1)The name and country of origin. (2)The date on which first designated or assessed as a high-risk or medium-risk threat to the United States, its interests, or its allies.
 (3)Whether, as of the date of the report, currently designated or assessed as a high-risk or medium-risk threat to the United States, its interests, or its allies.
 (4)If the designation or assessment changed between the date specified pursuant to paragraph (2) and the date of the report, the year and month in which the designation or assessment changed and the designation or assessment to which changed.
 (5)To the extent practicable, without jeopardizing intelligence sources and methods— (A)prior actions in support of terrorism, hostile actions against the United States or its allies, gross violations of human rights, and other violations of international law; and
 (B)any affiliations with al Qaeda, al Qaeda affiliates, or other terrorist groups. (c)DefinitionsIn this section:
 (1)The term appropriate committees and members of Congress means— (A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate;
 (B)the Majority Leader and the Minority Leader of the Senate; (C)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (D)the Speaker of the House of Representatives and the Minority Leader of the House of Representatives.
 (2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a citizen of the United States or a member of the Armed Forces of the United States; and (B)is—
 (i)in the custody or under the control of the Department of Defense; or (ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
									1037.Report to Congress on memoranda of understanding with foreign countries regarding transfer of
			 detainees at United States Naval Station, Guantanamo Bay, Cuba
						(a)Report required
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall transmit to the appropriate committees of Congress a report setting forth the written memorandum of understanding between the United States Government and the government of the foreign country concerned regarding each individual detained at Guantanamo who was transferred to a foreign country during the 18-month period ending on the date of the enactment of this Act.
 (2)Statement on lack of mouIf an individual detained at Guantanamo was transferred to a foreign country during the period described in paragraph (1) and no memorandum of understanding exists between the United States Government and the government of the foreign country regarding such individual, the report under paragraph (1) shall include an unclassified statement of that fact.
 (b)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a citizen of the United States or a member of the Armed Forces of the United States; and (B)is—
 (i)in the custody or under the control of the Department of Defense; or (ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
									1038.Semiannual reports on use of United States Naval Station, Guantanamo Bay, Cuba, and any other
			 Department of Defense or Bureau of Prisons prison or other detention or
			 disciplinary facility in recruitment and other propaganda of terrorist
			 organizations
 (a)In generalNot later than six months after the date of the enactment of this Act, and every six months thereafter, the Secretary of Defense shall, in consultation with the Director of National Intelligence, submit to Congress a report on the use by terrorist organizations and their leaders of images and symbols relating to United States Naval Station, Guantanamo Bay, Cuba, and any other Department of Defense or Bureau of Prisons prison or other detention or disciplinary facility for recruitment and other propaganda purposes during the six-month period ending on the date of such report. Each report shall include the following:
 (1)A description and assessment of the effectiveness of the use of such images and symbols for recruitment and other propaganda purposes.
 (2)A description and assessment of the efforts of the United States Government to counter the use of such images and symbols for such purposes and to disseminate accurate information about such facilities.
 (b)Additional material in first reportThe first report under subsection (a) shall include a description of the use by terrorist organizations and their leaders of images and symbols relating to United States Naval Station, Guantanamo Bay, Cuba, and any other Department of Defense or Bureau of Prisons prison or other detention or disciplinary facility for recruitment and other propaganda purposes before the date of the enactment of this Act.
						1039.Extension and modification of authority to make rewards for combating terrorism
 (a)Extension of authority To make rewards through Government personnel of allied forcesSubsection (c)(3)(C) of section 127b of title 10, United States Code, is amended by striking September 30, 2015 and inserting December 31, 2016. (b)Modification of reporting requirementsSubsection (f)(2) of such section is amended—
 (1)by striking subparagraph (D); (2)by redesignating subparagraphs (E), (F), and (G), as subparagraphs (D), (E), and (F), respectively; and
 (3)in subparagraph (D), as redesignated by paragraph (2), by inserting before the period at the end the following: , including in which countries the program is being operated.
 (c)Report on designation of countries for which rewards may be paidSuch section is further amended by adding at the end the following new subsection:  (h)Report on designation of countries for which rewards may be paidNot later than 15 days after the date on which the Secretary designates a country as a country in which an operation or activity of the armed forces is occurring in connection with which rewards may be paid under this section, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the designation. Each report shall include the following:
 (1)The country so designated. (2)The reason for the designation of the country.
 (3)A justification for the designation of the country for purposes of this section.. (d)Change of section heading to reflect name of program (1)In generalThe heading of such section is amended to read as follows:
								
									127b.Department of Defense Rewards Program.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 3 of such title is amended by striking the item relating to section 127b and inserting the following new item:
								
									
										127b. Department of Defense Rewards Program..
							EMiscellaneous Authorities and Limitations
					1041.Assistance to secure the southern land border of the United States
 (a)In generalThe Secretary of Defense shall provide assistance to United States Customs and Border Protection for purposes of increasing ongoing efforts to secure the southern land border of the United States.
 (b)Concurrence in assistanceAssistance under subsection (a) shall be provided with the concurrence of the Secretary of Homeland Security.
 (c)Types of assistance authorizedThe assistance provided under subsection (a) may include the following: (1)Deployment of members and units of the regular and reserve components of the Armed Forces to the southern land border of the United States.
 (2)Deployment of manned aircraft, unmanned aerial surveillance systems, and ground-based surveillance systems to support continuous surveillance of the southern land border of the United States.
 (3)Intelligence analysis support. (d)Materiel and logistical supportThe Secretary of Defense is authorized to deploy such materiel and equipment and logistics support as is necessary to ensure the effectiveness of assistance provided under subsection (a).
 (e)FundingOf the amounts authorized to be appropriated for the Department of Defense by this Act, the Secretary of Defense may use up to $75,000,000 to provide assistance under this section.
 (f)ReportsNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on any provision of assistance under subsection (a) during the 90-day period ending on the date of such report. Each report shall include, for the period covered by such report, the following:
 (1)A description of the assistance provided. (2)A description of the sources and amounts of funds used to provide such assistance.
 (3)A description of the amounts obligated to provide such assistance. 1042.Protection of Department of Defense installations (a)Secretary of defense authorityChapter 159 of title 10, United States Code, is amended by inserting after section 2671 the following new section:
							
								2672.Protection of buildings, grounds, property, and persons
 (a)In generalThe Secretary of Defense shall protect the buildings, grounds, and property that are under the jurisdiction, custody, or control of the Department of Defense and the persons on that property.
									(b)Officers and agents
										(1)
 (A)The Secretary of Defense may designate military or civilian personnel of the Department of Defense as officers and agents to perform the functions of the Secretary under subsection (a), including, with regard to civilian officers and agents, duty in areas outside the property specified in that subsection to the extent necessary to protect that property and persons on that property.
 (B)A designation under subparagraph (A) may be made by individual, by position, by installation, or by such other category of personnel as the Secretary determines appropriate.
 (C)In making a designation under subparagraph (A) with respect to any category of personnel, the Secretary shall specify each of the following:
 (i)The personnel or positions to be included in the category. (ii)Which authorities provided for in paragraph (2) may be exercised by personnel in that category.
 (iii)In the case of civilian personnel in that category— (I)which authorities provided for in paragraph (2), if any, are authorized to be exercised outside the property specified in subsection (a); and
 (II)with respect to the exercise of any such authorities outside the property specified in subsection (a), the circumstances under which coordination with law enforcement officials outside of the Department of Defense should be sought in advance.
 (D)The Secretary may make a designation under subparagraph (A) only if the Secretary determines, with respect to the category of personnel to be covered by that designation, that—
 (i)the exercise of each specific authority provided for in paragraph (2) to be delegated to that category of personnel is necessary for the performance of the duties of the personnel in that category and such duties cannot be performed as effectively without such authorities; and
 (ii)the necessary and proper training for the authorities to be exercised is available to the personnel in that category.
 (2)Subject to subsection (h) and to the extent specifically authorized by the Secretary, while engaged in the performance of official duties pursuant to this section, an officer or agent designated under this subsection may—
 (A)enforce Federal laws and regulations for the protection of persons and property; (B)carry firearms;
 (C)make arrests— (i)without a warrant for any offense against the United States committed in the presence of the officer or agent; or
 (ii)for any felony cognizable under the laws of the United States if the officer or agent has reasonable grounds to believe that the person to be arrested has committed or is committing a felony;
 (D)serve warrants and subpoenas issued under the authority of the United States; and (E)conduct investigations, on and off the property in question, of offenses that may have been committed against property under the jurisdiction, custody, or control of the Department of Defense or persons on such property.
											(c)Regulations
 (1)The Secretary of Defense may prescribe regulations, including traffic regulations, necessary for the protection and administration of property under the jurisdiction, custody, or control of the Department of Defense and persons on that property. The regulations may include reasonable penalties, within the limits prescribed in paragraph (2), for violations of the regulations. The regulations shall be posted and remain posted in a conspicuous place on the property to which they apply.
 (2)A person violating a regulation prescribed under this subsection shall be fined under title 18, imprisoned for not more than 30 days, or both.
 (d)Limitation on delegation of authorityThe authority of the Secretary of Defense under subsections (b) and (c) may be exercised only by the Secretary or the Deputy Secretary of Defense.
 (e)Disposition of persons arrestedA person who is arrested pursuant to authority exercised under subsection (b) may not be held in a military confinement facility, other than in the case of a person who is subject to chapter 47 of this title (the Uniform Code of Military Justice).
 (f)Facilities and services of other agenciesIn implementing this section, when the Secretary of Defense determines it to be economical and in the public interest, the Secretary may utilize the facilities and services of Federal, State, Indian tribal, and local law enforcement agencies, with the consent of those agencies, and may reimburse those agencies for the use of their facilities and services. Such services of State, Indian tribal, and local law enforcement, including application of their powers of law enforcement, may be provided notwithstanding that the property is subject to the legislative jurisdiction of the United States.
 (g)Authority outside Federal propertyFor the protection of property under the jurisdiction, custody, or control of the Department of Defense and persons on that property, the Secretary of Defense may enter into agreements with Federal agencies and with State, Indian tribal, and local governments to obtain authority for civilian officers and agents designated under this section to enforce Federal laws and State, Indian tribal, and local laws concurrently with other Federal law enforcement officers and with State, Indian tribal, and local law enforcement officers.
 (h)Attorney General approvalThe powers granted pursuant to subsection (b)(2) to officers and agents designated under subsection (b)(1) shall be exercised in accordance with guidelines approved by the Attorney General. Such guidelines may include specification of the geographical extent of property outside of the property specified in subsection (a) within which those powers may be exercised.
 (i)Limitation with regard to other Federal agenciesNothing in this section shall be construed as affecting the authority of the Secretary of Homeland Security to provide for the protection of facilities (including the buildings, grounds, and properties of the General Services Administration) that are under the jurisdiction, custody, or control, in whole or in part, of a Federal agency other than the Department of Defense and that are located off of a military installation.
 (j)Cooperation with local law enforcement agenciesBefore authorizing civilian officers and agents to perform duty in areas outside the property specified in subsection (a), the Secretary of Defense shall consult with, and is encouraged to enter into agreements with, local law enforcement agencies exercising jurisdiction over such areas for the purposes of avoiding conflicts of jurisdiction, promoting notification of planned law enforcement actions, and otherwise facilitating productive working relationships.
 (k)Limitation on statutory constructionNothing in this section shall be construed— (1)to preclude or limit the authority of any Federal law enforcement agency;
 (2)to restrict the authority of the Secretary of Homeland Security under the Homeland Security Act of 2002 or of the Administrator of General Services, including the authority to promulgate regulations affecting property under the custody and control of that Secretary or the Administrator, respectively;
 (3)to expand or limit section 21 of the Internal Security Act of 1950 (50 U.S.C. 797); (4)to affect chapter 47 of this title;
 (5)to restrict any other authority of the Secretary of Defense or the Secretary of a military department; or
 (6)to restrict the authority of the Director of the National Security Agency under section 11 of the National Security Agency Act of 1959 (50 U.S.C. 3609)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 159 of such title is amended by inserting after the item relating to section 2671 the following new item:
							
								
									2672. Protection of buildings, grounds, property, and persons..
						1043.Strategy to protect United States national security interests in the Arctic region
 (a)Report on strategy requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that sets forth an updated military strategy for the protection of United States national security interests in the Arctic region.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)A description of United States military interests in the Arctic region.
 (2)A description of operational plans and associated military requirements for the protection of United States national security interests in the Arctic region, including United States citizens, territory, freedom of navigation, and economic and trade interests.
 (3)An identification of any operational seams and a plan to enhance unity of effort among the combatant commands with responsibility for the Arctic region.
 (4)A description of the security environment in the Arctic region, including the activities of foreign nations operating within the Arctic region.
 (5)A description of United States military capabilities required to implement the strategy required by subsection (a).
 (6)An identification of any capability gaps and resource gaps, including in installations, infrastructure, and personnel in the Arctic region, that would impact the implementation of the strategy required by subsection (a) or the execution of any associated operational plan, and a mitigation plan to address such gaps.
 (7)A plan to enhance military-to-military cooperation with partner nations that have mutual security interests in the Arctic region.
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						1044.Extension of limitations on the transfer to the regular Army of AH–64 Apache helicopters assigned
			 to the Army National Guard
 (a)ExtensionSection 1712 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended by striking March 31, 2016 each place it appears and inserting September 30, 2016.
 (b)Readiness of aircraft and personnelSubsection (c) of such section is amended by striking fiscal year 2015 and inserting fiscal years 2015 and 2016. 1045.Treatment of certain previously transferred Army National Guard helicopters as counting against number transferrable under exception to limitation on transfer of Army National Guard helicopters (a)Notice to CongressNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a report setting forth the number of AH–64D Apache helicopters that have been transferred from the Army National Guard to the original equipment manufacturer for the purpose of remanufacture to the AH–64E Apache helicopter variant.
 (b)Treatment as counting against number transferrableThe Secretary of the Army shall treat the number of helicopters specified in the report under subsection (a) as counting against the total number of AH–64 Apache helicopters that may be transferred from the Army National Guard to the regular Army pursuant to subsection (e) of section 1712 of the Carl Levin and Howard B. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3668).
 (c)Construction with required certificationNothing in this subsection may be construed to alter or terminate the requirement for a certification by the Secretary of Defense pursuant to subsection (f) of section 1712 of the Carl Levin and Howard B. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 as a precondition for any action under subsection (e) of such section.
						1046.Management of military technicians
						(a)Conversion of certain military technician (dual status) positions to civilian positions
 (1)In generalThe Secretary of Defense shall convert not fewer than 20 percent of the positions described in paragraph (2) as of January 1, 2017, from military technician (dual status) positions to positions filled by individuals who are employed under section 3101 of title 5, United States Code, and are not military technicians.
 (2)Covered positionsThe positions described in this paragraph are military technician (dual status) positions as follows:
 (A)Military technician (dual status) positions identified as general administration, clerical, and office service occupations in the report of the Secretary of Defense under section 519 of the National Defense Authorization Act for Fiscal Year 2011 (Public Law 112–81; 125 Stat. 1397).
 (B)Such other military technician (dual status) positions as the Secretary shall specify for purposes of this subsection.
								(b)Phased-in termination of Army Reserve, Air Force Reserve, and National Guard non-dual status
			 technicians
 (1)In generalSection 10217 of title 10, United States Code, is amended by adding at the end the following new subsection:
								
									(d)Phased-in termination of positions
 (1)No individual may be newly hired or employed, or rehired or reemployed, as a non-dual status technician for the purposes of this section after December 31, 2016.
 (2)Commencing January 1, 2017, the maximum number of non-dual status technicians employable by the Army Reserve and by the Air Force Reserve shall be reduced from the number otherwise provided by subsection (c)(1) by one for each individual who retires, is separated from, or otherwise ceases service as a non-dual status technician of the Army Reserve or the Air Force Reserve, as the case may be, after such date until the maximum number of non-dual status technicians employable by the Army Reserve or the Air Force Reserve, as the case may be, is zero.
 (3)Commencing January 1, 2017, the maximum number of non-dual status technicians employable by the National Guard shall be reduced from the number otherwise provided by subsection (c)(2) by one for each individual who retires, is separated from, or otherwise ceases service as a non-dual status technician of the National Guard after such date until the maximum number of non-dual status technicians employable by the National Guard is zero.
 (4)Any individual newly hired or employed, or rehired or employed, to a position required to be filled by reason of the amendment made by paragraph (1) shall be an individual employed in such position under section 3101 of title 5, and may not be a military technician.
 (5)Nothing in this subsection shall be construed to terminate the status as a non-dual status technician under this section after December 31, 2016, of any individual who is a non-dual status technician for the purposes of this section on that date..
 (2)Report on phased-in terminationsNot later than February 1, 2016, the Secretary of Defense shall submit to Congress a report setting forth a plan for implementing the amendment made by paragraph (1).
							1047.Sense of Congress on consideration of the full range of Department of Defense manpower worldwide in
			 decisions on the proper mix of military, civilian, and contractor
 personnel to accomplish the National Defense StrategyIt is the sense of Congress that, as the Department of Defense makes decisions on military end strength requests, proper sizing of the civilian workforce, and the proper mix of these sources of manpower with contractor personnel to accomplish the National Defense Strategy, the Secretary of Defense should consider the full range of manpower available to the Secretary in all locations worldwide in order to arrive at the proper mix and size of manpower to accomplish that Strategy without arbitrarily protecting or exempting any particular group or location of manpower.
					1048.Sense of Senate on the United States Marine Corps
 (a)FindingsThe Senate makes the following findings: (1)As senior United States statesmen Dr. Henry Kissinger wrote in testimony submitted to the Committee on Armed Services of the Senate on January 29, 2015, [t]he United States has not faced a more diverse and complex array of crises since the end of the Second World War..
 (2)The rise of committed, non-state forces and near peer competitors has introduced destabilizing pressures around the globe.
 (3)Advances in information and weapons technology have reduced the time available for the United States to prepare for a respond to crises against either known or unknown threats.
 (4)The importance of the maritime domain cannot be overstated. As acknowledged in the March 2015 Navy, Marine Corps, and Coast Guard maritime strategy entitled A Cooperative Strategy for 21st Century Seapower: Forward, Engaged, Ready, [o]ceans are the lifeblood of the interconnected global community…90 percent of trade by volume across the oceans. Approximately 70 percent of the world’s population lives within 100 miles of the coastline.
 (5)In this global security environment, it is critical that the United States possess a maritime forces whose mission and ethos is readiness, a fight tonight force, forward deployed, that can respond immediately to emergent crises across the full range of military operations around the globe either from the sea or home station.
 (6)The need for such forces was recognized by the 82nd Congress during the Korean War, when it mandated a core mission for the Nation’s leanest force, the Marine Corps, to be most ready when the nation is least ready.
 (7)In recognition of this continued need and the wisdom of the 82nd Congress, the Senate reaffirms section 5063 of title 10, United States Code, uniquely charging the United States Marine Corps with this responsibility.
 (b)Sense of SenateIt is the sense of the Senate that— (1)the Marine Corps, within the Department of the Navy, should remain the Nation’s expeditionary, crisis response force; and
 (2)as provided in section 5063 of title 10, United States Code, the Marine Corps should— (A)be organized to include no less than three combat divisions and three air wings, and such other land combat, aviation, and other services as may be organic to it;
 (B)be organized, trained, and equipped to provide fleet marine forces of combined arms, together with supporting air components, for service with the fleet in the seizure or defense of advanced naval bases and for the conduct of such land operations as may be essential to the prosecution of a naval campaign; and
 (C)provide detachments and organizations for service on armed vessels of the Navy, provide security detachments for the protection of naval property at naval stations and bases, and perform such other duties as the President may direct;
 (D)develop, in coordination with the Army and the Air Force, those phases of amphibious operations that pertain to the tactics, techniques, and equipment used by landing forces; and
 (E)be responsible, in accordance with the integrated joint mobilization plans, for the expansion of peacetime components of the Marine Corps to meet the needs of war.
								FStudies and Reports
					1061.Repeal of reporting requirements
						(a)Reports under title 10, United States Code
 (1)Annual report on gifts made for the benefit of military musical unitsSection 974(d) of title 10, United States Code, is amended by striking paragraph (3). (2)Biennial report on space science and technology strategySection 2272(a) of title 10, United States Code, is amended by striking paragraph (5).
 (3)Annual report on prizes for advanced technology achievementsSection 2374a of title 10, United States Code, is amended— (A)by striking subsection (e); and
 (B)by redesignating subsection (f) as subsection (e). (b)Reports under Public Law 113–66 (1)Reports on use of temporary authorities for certain positions at DoD research and engineering facilitiesSection 1107 of the National Defense Authorization Act for Fiscal Year 2014 (10 U.S.C. 2358 note) is amended—
 (A)by striking subsection (g); and (B)by redesignating subsection (h) as subsection (g).
 (2)Annual report on advancing small business growthSection 1611 of the National Defense Authorization Act for Fiscal Year 2014 (127 Stat. 946) is amended by striking subsection (d).
							(c)Reports under Public Law 112–239
							(1)Annual reports on quality assurance programs for medical evaluation boards and physician evaluation
 boards and related personnelSection 524 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1723; 10 U.S.C. 1222 note) is amended by striking subsection (c).
							(2)Annual impact statement on number of members in integrated disability evaluation system on
 readiness requirementsSection 528 of the National Defense Authorization Act for Fiscal Year 2013 (126 Stat. 1725) is repealed.
 (3)Sense of Congress on notice on unfunded prioritiesSection 1003 of the National Defense Authorization Act for Fiscal Year 2013 (126 Stat. 1903) is repealed.
							(d)Annual updates on implementation plan for whole-of-Government vision prescribed in the National
 Security StrategySection 1072 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1592; 50 U.S.C. 3043 note) is amended—
 (1)by striking subsection (b); and (2)by redesignating subsection (c) as subsection (b).
							(e)Reports under Public Law 111–383
 (1)Reports on Defense Research and Development Rapid Innovation ProgramSection 1073 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4366; 10 U.S.C. 2359 note) is amended—
 (A)by striking subsection (f); and (B)by redesignating subsection (g) as subsection (f).
 (2)Report on Task Force for Business and Stability Operations in AfghanistanSection 1535(a) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (124 Stat. 4426) is amended by striking paragraph (6).
 (f)Annual report on the electronic warfare strategy of the Department of DefenseSection 1053 of National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2458) is repealed.
						(g)Reports under Public Law 110–417
 (1)Mitigation of power outage risks for Department of Defense facilities and activitiesSection 335 of the Duncan Hunter Nation Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4422; 10 U.S.C. 2911 note) is amended by striking subsection (c).
 (2)Updates of increases in number of units of JROTCSection 548 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (122 Stat. 4466) is amended by striking subsection (e).
 (3)Annual reports on center of excellence on traumatic extremity injuries and amputationsSection 723 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (122 Stat. 4508) is amended by striking (d).
 (4)Semi-annual report on status of Navy Next Generation Enterprise Networks ProgramSection 1034 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (122 Stat. 4593) is hereby repealed.
							(h)Reports under Public Law 110–181
 (1)Biennial update of strategic management planSection 904(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 275) is amended by striking paragraph (3).
 (2)Reports on access of recovering servicemembers to adequate outpatient residential facilitiesSection 1662 of the Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat. 479; 10 U.S.C. 1071 note) is amended—
 (A)by striking (a) Required inspections of facilities.—; and (B)by striking subsection (b).
								(i)Reports under Public Law 109–364
 (1)Roadmaps and reports on hypersonics developmentSection 218 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (10 U.S.C. 2358 note) is amended—
 (A)in subsection (d), by striking paragraph (4); and (B)by striking subsection (f).
								(2)Updates of assistance to local educational agencies experiencing growth in enrollment due to force
 structure change and other circumstancesSection 574 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (20 U.S.C. 7703b note) is amended—
 (A)by striking subsection (c); and (B)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.
								(3)Annual report on overhaul, repair, and maintenance of vessels under acquisition policy on obtaining
 carriage by vesselSection 1017 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (120 Stat. 2379) is amended—
 (A)by striking subsection (e); and (B)by redesignating subsection (f) as subsection (e).
 (j)Reports on annual review of roles and missions of the reserve componentsSection 513(h) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1882; 10 U.S.C. 10101 note) is amended—
 (1)by striking paragraph (2); and (2)by redesignating paragraph (3) as paragraph (2).
 (k)Annual submittal of information regarding information technology capital assetsSection 351 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 221 note) is hereby repealed.
 (l)Reports on experimental personnel management program for scientific and technical personnelSection 1101 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note) is amended by striking subsection (g).
						1062.Termination of requirement for submittal to Congress of reports required of the Department of
			 Defense by statute
 (a)TerminationEffective on the date that is two years after the date of the enactment of this Act, each report described in subsection (b) that is still required to be submitted to Congress as of such effective date shall no longer be required to be submitted to Congress.
 (b)Covered reportsA report described in this subsection is a report that is required to be submitted to Congress by the Department of Defense, or by any officer, official, component, or element of the Department, by a provision of statute (including title 10, United States Code, and any annual national defense authorization Act) as of April 1, 2015.
 1063.Annual submittal to Congress of munitions assessmentsNot later than March 1, 2016, and each year thereafter, the Secretary of Defense shall submit to the congressional defense committees each of the following:
 (1)The most current Munitions Assessments, as defined by Department of Defense Instruction Number 3000.04, relating to the Department of Defense munitions process.
 (2)The most current Sufficiency Assessments, as defined by that Department of Defense Instruction. (3)The most current approved memorandum of the Joint Requirements Oversight Council resulting from the Munitions Requirements Process (MRP).
						1064.Potential role for United States ground forces in the Pacific theater
						(a)General assessment required
 (1)In generalThe Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly conduct a comprehensive operational assessment of a potential future role for United States ground forces in the island chains of the western Pacific in creating anti-access and area denial capabilities in cooperation with host nations in order to deter and defeat aggression in the western Pacific region.
 (2)Capabilities To Be examinedIn conducting the assessment, the Secretary and the Chairman shall assess the feasibility and potential effectiveness of the deployment by United States ground forces, jointly with host nations, of the following:
 (A)Anti-ship mines and mobile missiles as a means of neutralizing adversary naval forces, including amphibious forces, and inhibiting their movement, and protecting the shores of host nations and friendly naval forces and supply operations.
 (B)Mobile air defense surveillance and missile systems to protect host-nation territory and ground, naval, and air forces, and to deny access to defended airspace by adversaries.
 (C)Electronic warfare capabilities to support air and naval operations. (D)Hardened ground-based communications capabilities for host-nation defense and for augmentation and extension of naval, air, and satellite communications.
 (E)Maneuver forces to assist in host-nation defense, deny access to adversaries, and provide security for air and naval deployments.
 (b)Geopolitical impact of enhanced ground force roleThe Secretary and the Chairman shall also jointly assess the potential geopolitical impact on the United States posture in the Pacific theater of a strategy of long-term engagement by United States ground forces with the island nations of the western Pacific to enhance United States strategic relationships with potential partners in the region.
 (c)Types of analyses To Be conductedThe Secretary and the Chairman shall conduct the assessment required by subsection (a) using operations research methods and war gaming, in addition to historical analysis of the use of ground forces by the United States and Japan in the Pacific theater during World War II.
 (d)ResourcesIn conducting the assessment required by subsection (a), the Secretary and the Chairman shall use the following, as appropriate:
 (1)The United States Pacific Command. (2)The Joint Requirements and Analysis Division and the war gaming resources of the Warfighting Analysis Division of the Force Structure, Resources, and Assessment Directorate of the Joint Staff, augmented as necessary and appropriate from the war colleges of the military departments.
 (3)The Office of Net Assessment. (4)Appropriate Federally funded research and development centers (FFRDCs).
 (e)Completion dateThe assessments required by this section shall be completed not later than one year after the date of the enactment of this Act
 (f)Briefing of CongressUpon the completion of the assessments required by this section, the Secretary and the Chairman shall provide a briefing on the assessments to—
 (1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
							GOther Matters
					1081.Technical and clerical amendments
 (a)Amendments To title 10, United States CodeTitle 10, United States Code, is amended as follows: (1)The tables of chapters at the beginning of subtitle A, and at the beginning of part I of such subtitle, are each amended by striking the item relating to chapter 19 and inserting the following new item:
								
									
										19.Cyber Matters391.
 (2)The heading of section 130e is amended to read as follows:  130e.Treatment under Freedom of Information Act of certain critical infrastructure security information. (3)The heading of section 153(a)(5) is amended to read as follows: Joint force development activities.—.
 (4)The table of sections at the beginning of chapter 19 is amended by striking the item relating to section 391 and inserting the following new item:
								
									
										391. Reporting on cyber incidents with respect to networks and information systems of operationally
			 critical contractors and certain other contractors..
 (5)The table of sections at the beginning of subchapter I of chapter 21 is amended by inserting after the item relating to section 429 the following new item:
								
									
										430. Tactical exploitation of national capabilities executive agent..
 (6)Section 2006a is amended— (A)in subsection (a), by striking August, 1 and inserting August 1; and
 (B)by striking the such program or authorities and inserting the program. (7)Sections 2222(j)(5), 2223(c)(3), and 2315 are each amended by striking section 3552(b)(5) and inserting section 3552(b)(6).
 (8)Section 2229(d)(1) is amended by striking certification and inserting a certification. (9)Section 2679, as transferred, redesignated, and amended by section 351 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3346), is amended in subsection (a)(1) by striking with before , on a sole source.
 (10)Section 2684(d)(1) is amended by striking section 101(a) of the National Historic Preservation Act (16 U.S.C. 470a(a)) and inserting section 302101 of title 54. (11)Section 2687a(d)(2) is amended by inserting fair market before value.
 (12)Section 2926, as added and amended by section 901(g) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (128 Stat. 3464), is amended in subsections (a), (b), (c), and (d) by striking for Installations, Energy, each place it appears and inserting for Energy, Installations,.
 (13)Section 9314a(b) is amended by striking only so long at and inserting only so long as. (b)National Defense Authorization Act for Fiscal Year 2015Effective as of December 19, 2014, and as if included therein as enacted, the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended as follows:
 (1)Section 351(b)(1) (128 Stat. 3346) is amended by striking the period at the end of subparagraph (C) and inserting ; and.
 (2)Section 901(g)(1)(F) (128 Stat. 3465) is amended by inserting paragraph (4) of before subsection (b) of section 2926. (3)Section 1072(a)(2) (128 Stat. 3516) is amended by inserting in the table of sections before at the beginning of.
 (4)Section 1079(a)(1) (128 Stat. 3561) is amended by striking section 12102 of title 42, United States Code and inserting section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102). (5)Section 1104(b)(2) (128 Stat. 3526) is amended by striking paragraph (2) and inserting paragraph (1)(A).
 (6)Section 1208 (128 Stat. 3551) is amended by striking of Fiscal Year each place it appears and inserting for Fiscal Year. (7)Section 2803(a) (128 Stat. 3696) is amended in paragraph (2) of the subsection (f) being added by the amendment to be made by that section by inserting section before 1105 of title 31.
 (8)Section 2832(c)(3) (128 Stat. 3704) is amended by striking United State Code and inserting United States Code. (9)Section 3006(i) (128 Stat. 3744) is amended—
 (A)in paragraph (1), by striking Section 8 and inserting Section 18; and (B)in paragraph (2), by striking S1/2 N1/2 SE and inserting S1/2 N1/2 SE1/4.
 (10)Section 3023 (128 Stat. 3762) is amended— (A)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively;
 (B)in paragraph (2), as so redesignated, in the matter being added by subparagraph (C)— (i)by inserting has been waived, after expired,; and
 (ii)by striking the permit or lease required and inserting the allotment management plan, permit, or lease required; (C)in paragraph (4), as so redesignated, in the matter being added as subsection (h)(1)—
 (i)by striking a grazing permit or lease in the matter preceding subparagraph (A) of such subsection and inserting an allotment management plan or grazing permit or lease; (ii)in subparagraph (A) of such subsection, by striking permit or lease and inserting allotment management plan, permit, or lease; and
 (iii)in subparagraph (B)(i) of such subsection, by striking lease or permit and inserting allotment management plan, permit, or lease; and (D)by inserting before paragraph (2), as so redesignated, the following new paragraph:
									
 (1)in subsection (a), by striking by the Secretary of Agriculture, with respect to lands within National Forests in the sixteen contiguous Western States and inserting on National Forest System land by the Secretary of Agriculture (notwithstanding, for purposes of this section, the definition in section 103(p));.
 (11)Section 3024 (16 U.S.C. 6214; 128 Stat. 3764) is amended— (A)in subsection (e), by inserting before the period at the end the following: report using National Median Price values; and
 (B)in subsection (f)(3)— (i)in subparagraph (A), by striking by regulation establish criteria pursuant to which the annual fee determined in accordance with this section may be suspended or reduced temporarily and inserting provide for suspension or reduction temporarily of the annual fee determined in accordance with this section; and
 (ii)in subparagraph (B), by striking by regulation. (c)National Defense Authorization Act for Fiscal Year 2014Section 1709(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 962; 10 U.S.C. 113 note) is amended—
 (1)by striking Retaliation and personnel action described.— and all that follows through For purposes of the and inserting Retaliation described.—For purposes of the; (2)by striking at a minimum— and that follows through ostracism and inserting at a minimum ostracism; and
 (3)by striking paragraph (2). (d)National Defense Authorization Act for Fiscal Year 2009Section 943(d)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4578) by striking the second period at the end of the first sentence.
 (e)National Defense Authorization Act for Fiscal Year 2005Section 1208(f)(2) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as amended by section 1202(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 363) and section 1202(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat 2512), is further amended—
 (1)by redesignating the paragraphs (1) through (8) added by section 1202(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat 2512) as subparagraphs (A) through (H), respectively; and
 (2)by moving the margins of such subparagraphs, as so redesignated, two ems to the right. (f)Coordination with other amendments made by this ActFor purposes of applying amendments made by provisions of this Act other than this section, the amendments made by this section shall be treated as having been enacted immediately before any such amendments by other provisions of this Act.
						1082.Authority to provide training and support to personnel of foreign ministries of defense
 (a)AuthoritySection 1081 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 168 note), as amended by section 1047 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is further amended—
 (1)by redesignating subsections (b) through (e) as subsections (c) through (f), respectively; and (2)by inserting after subsection (a) the following new subsection (b):
								
									(b)Training of personnel of foreign ministries with security missions
 (1)In generalThe Secretary of Defense may, with the concurrence of the Secretary of State, carry out a program to provide training and associated training support services to personnel of foreign ministries of defense (or ministries with security force oversight) or regional organizations with security missions—
 (A)for the purpose of— (i)enhancing civilian oversight of foreign security forces;
 (ii)establishing responsible defense governance and internal controls in order to help build effective, transparent, and accountable defense institutions;
 (iii)assessing organizational weaknesses and establishing a roadmap for addressing shortfalls; and (iv)enhancing ministerial, general or joint staff, or service level core management competencies; and
 (B)for such other purposes as the Secretary considers appropriate, consistent with the authority in subsection (a).
 (2)Notice to CongressEach fiscal year quarter, the Secretary of Defense shall submit to the appropriate committees of Congress a report on activities under the program under paragraph (1) during the preceding fiscal year quarter. Each report shall include, for the fiscal year quarter covered by such report, the following:
 (A)A list of activities under the program. (B)A list of any organization described in paragraph (1) to which the Secretary assigned employees under the program, including the number of such employees so assigned, the duration of each assignment, a brief description of each assigned employee’s activities, and a statement of the cost of each assignment.
 (C)A comprehensive justification of any activities conducted pursuant to paragraph (1)(B). . (b)Conforming amendmentsSuch section is further amended—
 (1)in subsection (a), by inserting Ministry of Defense Advisor before Authority; (2)in subsections (d) and (e), as redesignated by subsection (a)(1) of this section, by striking the Committees on Armed Services and Foreign Relations of the Senate and the Armed Services and Foreign Affairs of the House of Representatives and inserting the appropriate committees of Congress; and
 (3)by adding at the end the following new subsection:  (g)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
 (1)the Committees on Armed Services and Foreign Relations of the Senate; and (2)the Committees on Armed Services and Foreign Affairs of the House of Representatives..
 (c)Conforming amendment to section heading to reflect name of programThe heading of such section is amended to read as follows:  1081.Defense Institution Capacity Building Program. 1083.Expansion of outreach for veterans transitioning from serving on active duty (a)Expansion of pilot programSubsection (c)(2) of section 5 of the Clay Hunt Suicide Prevention for American Veterans Act (Public Law 114–2; 38 U.S.C. 1712A note) is amended—
 (1)in subparagraph (C), by striking ; and and inserting a semicolon; (2)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (E)conducts outreach to individuals transitioning from serving on active duty in the Armed Forces who are participating in the Transition Assistance Program of the Department of Defense or other similar transition programs to inform such individuals of the community oriented veteran peer support network under paragraph (1) and other support programs and opportunities that are available to such individuals..
 (b)Inclusion of information in interim reportSubsection (d)(1) of such section is amended— (1)in subparagraph (C), by striking ; and and inserting a semicolon;
 (2)in subparagraph (D), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:
								
 (E)the number of veterans who— (i)received outreach from the Department of Veterans Affairs while serving on active duty as a member of the Armed Forces; and
 (ii)participated in a peer support program under the pilot program for veterans transitioning from serving on active duty..
							1084.Modification of certain requirements applicable to major medical facility lease for a Department of
			 Veterans Affairs outpatient clinic in Tulsa, Oklahoma
 Section 601(b) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 1793) is amended—
 (1)by striking out in Tulsa.— and all that follows through In carrying out and inserting in Tulsa.—In carrying out; (2)by striking paragraph (2);
 (3)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively, and adjusting the indentation of the margin of such paragraphs, as so redesignated, two ems to the left;
 (4)in paragraph (1), as so redesignated, by striking 140,000 gross square feet and inserting 140,000 net usable square feet; (5)in paragraph (2), as so redesignated, by striking not more than the average and all that follows and inserting not more than the average of equivalent medical facility leases executed by the Department of Veterans Affairs over the last five years, plus 20 percent;; and
 (6)in paragraph (5), as so redesignated, by striking 30-year life cycle and inserting 20-year life cycle. XICivilian Personnel Matters 1101.Required probationary period for new employees of the Department of Defense (a)Required probationary period (1)In generalChapter 81 of title 10, United States Code, is amended by adding at the end the following new section:
							
								1599e.Probationary period for employees 
 (a)In generalNotwithstanding sections 3321 and 3393(d) of title 5, the appointment of a covered employee shall become final only after such employee has served a probationary period of two years. The Secretary of the military department concerned may extend a probationary period under this subsection at the discretion of such Secretary.
 (b)Covered employee definedIn this section, the term covered employee means any individual— (1)appointed to a permanent position within the competitive service at the Department of Defense; or
 (2)appointed as a career appointee (as that term is defined in section 3132(a)(4) of title 5) within the Senior Executive Service at the Department.
 (c)Employment becomes finalUpon the expiration of a covered employee’s probationary period under subsection (a), the supervisor of the employee shall determine whether the appointment becomes final based on regulations prescribed for such purpose by the Secretary..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 81 of such title is amended by adding at the end the following new item:
							
								
									1599e. Probationary period for employees..
 (b)ApplicationThe amendments made by subsection (a) shall apply to any covered employee (as that term is defined in section 1599e of title 10, United States Code, as added by such subsection) appointed after the date of the enactment of this section.
 (c)Conforming amendmentsTitle 5, United States Code, is amended— (1)in section 3321(c)—
 (A)by striking Service or and inserting Service,; and (B)by inserting at the end before the period the following: , or any individual covered by section 1599e of title 10; and
 (2)in section 3393(d), by adding at the end the following: The preceding sentence shall not apply to any individual covered by section 1599e of title 10.. 1102.Delay of periodic step increase for civilian employees of the Department of Defense based upon unacceptable performance (a)DelayUnder procedures established by the Secretary of Defense, upon a determination by the Secretary that the work of an employee is not at an acceptable level of competence, the period of time during which the work of the employee is not at an acceptable level of competence shall not count toward completion of the period of service required for purposes of subsection (a) of section 5335 of title 5, United States Code, or subsection (e)(1) or (e)(2) of section 5343 of such title.
 (b)Applicability to periods of serviceSubsection (a) shall not apply with respect to any period of service performed before the date of the enactment of this Act.
 1103.Procedures for reduction in force of Department of Defense civilian personnelSection 1597 of title 10, United States Code, is amended by adding at the end the following new subsection:
					
 (f)Reductions based primarily on performanceThe Secretary of Defense shall establish procedures to provide that, in implementing any reduction in force for civilian positions in the Department of Defense in the competitive service or the excepted service, the determination of which employees shall be separated from employment in the Department shall be made primarily on the basis of performance, as determined under any applicable performance management system..
				1104.United States Cyber Command workforce
 (a)In generalChapter 81 of title 10, United States Code, is amended by adding at the end the following new section:
						
							1599e.United States Cyber Command recruitment and retention
								(a)General authority
 (1)The Secretary of Defense may— (A)establish, as positions in the excepted service, such qualified positions in the Department as the Secretary determines necessary to carry out the responsibilities of the United States Cyber Command including—
 (i)staff of the headquarters of the United States Cyber Command provided to the Command by the Air Force;
 (ii)elements of the United States Cyber Command enterprise relating to cyberspace operations; (iii)elements of the United States Cyber Command provided by the armed forces; and
 (iv)positions formerly identified as— (I)senior level positions designated under section 5376 of title 5; and
 (II)positions in the Senior Executive Service; (B)appoint an individual to a qualified position (after taking into consideration the availability of preference eligibles for appointment to the position); and
 (C)subject to the requirements of subsections (b) and (c), fix the compensation of an individual for service in a qualified position.
 (2)The authority of the Secretary under this subsection applies without regard to the provisions of any other law relating to the appointment, number, classification, or compensation of employees.
									(b)Basic pay
 (1)In accordance with this section, the Secretary shall fix the rates of basic pay for any qualified position established under subsection (a)—
 (A)in relation to the rates of pay provided for employees in comparable positions in the Department, in which the incumbent performs, manages, or supervises functions that execute the cyber mission of the Department; and
 (B)subject to the same limitations on maximum rates of pay established for such employees by law or regulation.
 (2)The Secretary may— (A)consistent with section 5341 of title 5, adopt such provisions of that title as provide for prevailing rate systems of basic pay; and
 (B)apply those provisions to qualified positions for employees in or under which the Department may employ individuals described by section 5342(a)(2)(A) of such title.
										(c)Additional compensation, incentives, and allowances
 (1)The Secretary may provide employees in qualified positions compensation (in addition to basic pay), including benefits, incentives, and allowances, consistent with, and not in excess of the level authorized for, comparable positions authorized by title 5.
 (2)An employee in a qualified position whose rate of basic pay is fixed under subsection (b)(1) shall be eligible for an allowance under section 5941 of title 5 on the same basis and to the same extent as if the employee was an employee covered by such section, including eligibility conditions, allowance rates, and all other terms and conditions in law or regulation.
 (d)Plan for execution of authoritiesNot later than 120 days after the date of enactment of this section, the Secretary shall submit a report to the appropriate committees of Congress with a plan for the use of the authorities provided under this section.
 (e)Collective bargaining agreementsNothing in subsection (a) may be construed to impair the continued effectiveness of a collective bargaining agreement with respect to an office, component, subcomponent, or equivalent of the Department that is a successor to an office, component, subcomponent, or equivalent of the Department covered by the agreement before the succession.
 (f)Required regulationsThe Secretary, in coordination with the Director of the Office of Personnel Management, shall prescribe regulations for the administration of this section.
								(g)Annual report
 (1)Not later than one year after the date of the enactment of this section and not less frequently than once each year thereafter until the date that is five years after the date of the enactment of this section, the Director of the Office of Personnel Management, in coordination with the Secretary, shall submit to the appropriate committees of Congress a detailed report on the administration of this section during the most recent one-year period.
 (2)Each report submitted under paragraph (1) shall include, for the period covered by the report, the following:
 (A)A discussion of the process used in accepting applications, assessing candidates, ensuring adherence to veterans’ preference, and selecting applicants for vacancies to be filled by an individual for a qualified position.
 (B)A description of the following: (i)How the Secretary plans to fulfill the critical need of the Department to recruit and retain employees in qualified positions.
 (ii)The measures that will be used to measure progress. (iii)Any actions taken during the reporting period to fulfill such critical need.
 (C)A discussion of how the planning and actions taken under subparagraph (B) are integrated into the strategic workforce planning of the Department.
 (D)The metrics on actions occurring during the reporting period, including the following: (i)The number of employees in qualified positions hired, disaggregated by occupation, grade, and level or pay band.
 (ii)The placement of employees in qualified positions, disaggregated by directorate and office within the Department.
 (iii)The total number of veterans hired. (iv)The number of separations of employees in qualified positions, disaggregated by occupation and grade and level or pay band.
 (v)The number of retirements of employees in qualified positions, disaggregated by occupation, grade, and level or pay band.
 (vi)The number and amounts of recruitment, relocation, and retention incentives paid to employees in qualified positions, disaggregated by occupation, grade, and level or pay band.
 (E)A description of the training provided to supervisors of employees in qualified positions at the Department on the use of the new authorities.
 (h)Three-year probationary periodThe probationary period for all employees hired under the authority established in this section shall be three years.
								(i)Incumbents of existing competitive service positions
 (1)An individual serving in a position on the date of enactment of this section that is selected to be converted to a position in the excepted service under this section shall have the right to refuse such conversion.
 (2)After the date on which an individual who refuses a conversion under paragraph (1) stops serving in the position selected to be converted, the position may be converted to a position in the excepted service.
 (j)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services and the Committee on Appropriations of the House of Representatives.
 (2)The term collective bargaining agreement has the meaning given that term in section 7103(a)(8) of title 5. (3)The term excepted service has the meaning given that term in section 2103 of title 5.
 (4)The term preference eligible has the meaning given that term in section 2108 of title 5. (5)The term qualified position means a position, designated by the Secretary for the purpose of this section, in which the incumbent performs, manages, or supervises functions that execute the responsibilities of the United States Cyber Command relating to cyber operations.
 (6)The term Senior Executive Service has the meaning given that term in section 2101a of title 5.. (b)Conforming amendmentSection 3132(a)(2) of title 5, United States Code, is amended in the matter following subparagraph (E)—
 (1)in clause (ii), by striking or at the end; (2)in clause (iii), by inserting or after the semicolon; and
 (3)by inserting after clause (iii) the following new clause:  (iv)any position established as a qualified position in the excepted service by the Secretary of Defense under section 1599e of title 10;.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 81 of title 10, United States Code, is amended by inserting after the item relating to section 1599d the following new item:
						
							
								1599e. United States Cyber Command recruitment and retention..
					1105.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation
 on pay for Federal civilian employees working overseasEffective January 1, 2016, section 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1101 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is further amended by striking through 2015 and inserting through 2016.
				1106.Five-year extension of expedited hiring authority for designated defense acquisition workforce
 positionsSection 1705(g)(2) of title 10, United States Code, is amended by striking September 30, 2017 and inserting September 30, 2022. 1107.One-year extension of discretionary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and most recently amended by section 1102 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is further amended by striking 2016 and inserting 2017.
				1108.Extension of rate of overtime pay for Department of the Navy employees performing work aboard or
			 dockside in support of the nuclear-powered aircraft carrier forward
 deployed in JapanSection 5542(a)(6)(B) of title 5, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2017. 1109.Expansion of temporary authority to make direct appointments of candidates possessing bachelor's degrees to scientific and engineering positions at science and technology reinvention laboratories (a)ExpansionSection 1107(c)(1) of the National Defense Authorization Act for Fiscal Year 2014 (10 U.S.C. 2358 note) is amended by striking 3 percent and inserting 5 percent.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2016, and shall apply with respect to appointments of candidates under section 1107(a)(1) of the National Defense Authorization Act for Fiscal Year 2014 on or after that date.
					1110.Extension of authority for the civilian acquisition workforce personnel demonstration project
 (a)ExtensionSection 1762(g) of title 10, United States Code, is amended by striking September 30, 2017 and inserting December 31, 2020. (b)Technical amendmentSuch section is further amended by striking demonstration program and inserting demonstration project.
					1111.Pilot program on dynamic shaping of the workforce to improve the technical skills and expertise at
			 certain Department of Defense laboratories
 (a)Pilot program requiredThe Secretary of Defense shall carry out a pilot program to assess the feasability and advisability of the use of the authorities specified in subsection (b) at the Department of Defense laboratories specified in subsection (c) to permit the directors of such laboratories to dynamically shape the mix of technical skills and expertise in the workforces of such laboratories in order to achieve one or more of the following:
 (1)To meet organizational and Department-designated missions in the most cost-effective and efficient manner.
 (2)To upgrade and enhance the scientific quality of the workforces of such laboratories. (3)To shape such workforces to better respond to such missions.
 (4)To reduce the average unit cost of such workforces. (b)Workforce shaping authoritiesThe authorities that may be used by the director of a Department of Defense laboratory under the pilot program are the following:
						(1)Flexible length and renewable term technical appointments
 (A)In generalSubject to the provisions of this paragraph, authority otherwise available to the director by law (and within the available budgetary resources of the laboratory) to appoint qualified scientific and technical personnel who are not currently Department of Defense civilian employees into any scientific or technical position in the laboratory for a period of more than one year but not more than six years.
 (B)BenefitsPersonnel appointed under this paragraph shall be provided with benefits comparable to those provided to similar employees at the laboratory concerned, including professional development opportunities, eligibility for all laboratory awards programs, and designation as status applicants for the purposes of eligibility for positions in the Federal service.
 (C)Extension of appointmentsThe appointment of any individual under this paragraph may be extended at any time during any term of service of the individual under this paragraph for an additional period of up to six years under such conditions as the director concerned shall establish for purposes of this paragraph.
 (D)Construction with certain limitationFor purposes of determining the workforce size of a laboratory in connection with compliance with section 955 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1896; 10 U.S.C. 129a note), any individual serving in an appointment under this paragraph shall be treated as a fractional employee of the laboratory, which fraction is—
 (i)the current term of appointment of the individual under this paragraph; divided by (ii)the average length of tenure of a career employee at the laboratory, as calculated at the end of the last fiscal year ending before the date of the most recent appointment or extension of the individual under this paragraph.
 (2)Reemployment of annuitantsAuthority to reemploy annuitants in accordance with section 9902(g) of title 5, United States Code, except that as a condition for reemployment the director may authorize the deduction from the pay of any annuitant so reemployed of an amount up to the amount of the annuity otherwise payable to such annuitant allocable to the period of actual employment of such annuitant, which amount shall be determined in a manner specified by the director for purposes of this paragraph to ensure the most cost effective execution of designated missions by the laboratory while retaining critical technical skills.
 (3)Early retirement incentivesAuthority to authorize voluntary early retirement of employees in accordance with section 8336 of title 5, United States Code, without regard to section 8336(d)(2)(D) or 3522 of such title, and with employees so separated voluntarily from service under regulations prescribed by the Secretary of Defense for purposes of the pilot program.
 (4)Separation incentive payAuthority to pay voluntary separation pay to employees in accordance with section 8414(b)(1)(B) of title 5, United States Code, without regard to clause (iv) or (v) of such section or section 3522, of such title, and with—
 (A)employees so separated voluntarily from service under regulations prescribed by the Secretary of Defense for purposes of the pilot program; and
 (B)payments to employees so separated authorized under section 3523 of such title without regard to— (i)the plan otherwise required by section 3522 of such title; and
 (ii)paragraph (1) or (3) of section 3523(b) of such title. (c)LaboratoriesThe Department of Defense laboratories specified in this subsection are the laboratories specified in section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note).
					(d)Expiration
 (1)In generalThe authority in this section shall expire on December 31, 2023. (2)Continuation of authorities exercised before terminationThe expiration in paragraph (1) shall not be construed to effect the continuation after the date specified in paragraph (1) of any term of employment or other benefit authorized under this section before that date in accordance with the terms of such authorization.
						1112.Pilot program on temporary exchange of financial management and acquisition personnel
 (a)In generalThe Secretary of Defense shall carry out a pilot program to assess the feasibility and advisability of the temporary assignment of covered employees of the Department of Defense to nontraditional defense contractors and of covered employees of such contractors to the Department.
					(b)Covered employees; nontraditional defense contractors
 (1)Covered employeesAn employee of the Department of Defense or a nontraditional Defense contractor is a covered employee for purposes of this section if the employee—
 (A)works in the field of financial management or in the acquisition field; (B)is considered by the Secretary of Defense to be an exceptional employee; and
 (C)is compensated at not less than the GS–11 level (or the equivalent). (2)Nontraditional defense contractorsFor purposes of this section, the term nontraditional defense contractor has the meaning given that term in section 2302(9) of title 10, United States Code.
						(c)Agreements
 (1)In generalThe Secretary of Defense shall provide for a written agreement among the Department of Defense, the nontraditional defense contractor concerned, and the employee concerned regarding the terms and conditions of the employee’s assignment under this section.
 (2)ElementsAn agreement under this subsection— (A)shall require, in the case of an employee of the Department, that upon completion of the assignment, the employee will serve in the civil service for a period at least equal to three times the length of the assignment, unless the employee is sooner involuntarily separated from the service of the employee’s agency; and
 (B)shall provide that if the employee of the Department or of the contractor (as the case may be) fails to carry out the agreement, or if the employee is voluntarily separated from the service of the employee’s agency before the end of the period stated in the agreement, the employee shall be liable to the United States for payment of all expenses of the assignment unless that failure or voluntary separation was for good and sufficient reason, as determined by the Secretary.
 (3)Debt to the United StatesAn amount for which an employee is liable under paragraph (2)(B) shall be treated as a debt due the United States. The Secretary may waive, in whole or in part, collection of such a debt based on a determination that the collection would be against equity and good conscience and not in the best interests of the United States.
 (d)TerminationAn assignment under this section may, at any time and for any reason, be terminated by the Department of Defense or the nontraditional defense contractor concerned.
 (e)DurationAn assignment under this section shall be for a period of not less than three months and not more than one year.
 (f)Status of Federal employees assigned to contractorsAn employee of the Department of Defense who is assigned to a nontraditional defense contractor under this section shall be considered, during the period of assignment, to be on detail to a regular work assignment in the Department for all purposes. The written agreement established under subsection (c) shall address the specific terms and conditions related to the employee’s continued status as a Federal employee.
 (g)Terms and conditions for private sector employeesAn employee of a nontraditional defense contractor who is assigned to a Department of Defense organization under this section—
 (1)shall continue to receive pay and benefits from the contractor from which such employee is assigned;
 (2)shall be deemed to be an employee of the Department of Defense for the purposes of— (A)chapter 73 of title 5, United States Code;
 (B)sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18, United States Code, and any other conflict of interest statute;
 (C)sections 1343, 1344, and 1349(b) of title 31, United States Code; (D)the Federal Tort Claims Act and any other Federal tort liability statute;
 (E)the Ethics in Government Act of 1978; (F)section 1043 of the Internal Revenue Code of 1986;
 (G)chapter 21 of title 41, United States Code; and (H)subchapter I of chapter 81 of title 5, United States Code, relating to compensation for work-related injuries; and
 (3)may not have access, while the employee is assigned to a Department organization, to any trade secrets or to any other nonpublic information which is of commercial value to the contractor from which such employee is assigned.
 (h)Prohibition against charging certain costs to Federal GovernmentA nontraditional defense contractor may not charge the Department of Defense or any other agency of the Federal Government, as direct or indirect costs under a Federal contract, the costs of pay or benefits paid by the contractor to an employee assigned to a Department organization under this section for the period of the assignment.
 (i)ConsiderationIn providing for assignments of employees under this section, the Secretary of Defense shall take into consideration the question of how assignments might best be used to help meet the needs of the Department of Defense with respect to the training of employees in financial management or in acquisition.
					(j)Numerical limitations
 (1)Department employeesThe number of employees of the Department of Defense who may be assigned to nontraditional defense contractors under this section at any given time may not exceed the following:
 (A)Five employees in the field of financial management. (B)Five employees in the acquisition field.
 (2)Nontraditional defense contractor employeesThe total number of nontraditional defense contractor employees who may be assigned to the Department under this section at any given time may not exceed 10 such employees.
 (k)Termination of authority for assignmentsNo assignment of an employee may commence under this section after September 30, 2019. 1113.Pilot program on enhanced pay authority for certain acquisition and technology positions in the Department of Defense (a)Pilot program authorizedThe Secretary of Defense may carry out a pilot program to assess the feasibility and advisability of using the pay authority specified in subsection (d) to fix the rate of basic pay for positions described in subsection (c) in order to assist the Office of the Secretary of Defense and the military departments in attracting and retaining high quality acquisition and technology experts in positions responsible for managing and developing complex, high cost, technological acquisition efforts of the Department of Defense.
 (b)Approval requiredThe pilot program may be carried out only with approval as follows: (1)Approval of the Under Secretary of Defense for Acquisition, Technology, and Logistics, in the case of positions in the Office of the Secretary of Defense.
 (2)Approval of the Service Acquisition Executive of the military department concerned, in the case of positions in a military department.
 (c)PositionsThe positions described in this subsection are positions that— (1)require expertise of an extremely high level in a scientific, technical, professional, or acquisition management field; and
 (2)are critical to the successful accomplishment of an important acquisition or technology development mission.
 (d)Rate of basic payThe pay authority specified in this subsection is authority as follows: (1)Authority to fix the rate of basic pay for a position at a rate not to exceed 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Under Secretary of Defense for Acquisition, Technology, and Logistics or the Service Acquisition Executive concerned, as applicable.
 (2)Authority to fix the rate of basic pay for a position at a rate in excess of 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Secretary of Defense.
						(e)Limitations
 (1)In generalThe authority in subsection (a) may be used only to the extent necessary to competitively recruit or retain individuals exceptionally well qualified for positions described in subsection (c).
 (2)Number of positionsThe authority in subsection (a) may not be used with respect to more than five positions in the Office of the Secretary of Defense and more than five positions in each military department at any one time.
 (3)Term of positionsThe authority in subsection (a) may be used only for positions having terms less than five years. (f)Termination (1)In generalThe authority to fix rates of basic pay for a position under this section shall terminate on October 1, 2020.
 (2)Continuation of payNothing in paragraph (1) shall be construed to prohibit the payment after October 1, 2020, of basic pay at rates fixed under this section before that date for positions whose terms continue after that date.
						1114.Pilot program on direct hire authority for veteran technical experts into the defense acquisition
			 workforce
 (a)Pilot programThe Secretary of Defense shall carry out a pilot program to assess the feasibility and advisability of appointing qualified veteran candidates to positions described in subsection (b) in the defense acquisition workforce of the military departments without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code. The Secretary shall carry out the pilot program in each military department through the Service Acquisition Executive of such military department.
 (b)PositionsThe positions described in this subsection are scientific, technical, engineering, and mathematics positions, including technicians, within the defense acquisition workforce.
 (c)LimitationAuthority under subsection (a) may not, in any calendar year and with respect to any military department, be exercised with respect to a number of candidates greater than the number equal to 1 percent of the total number positions the acquisition workforce of that military department that are filled as of the close of the fiscal year last ending before the start of such calendar year.
 (d)DefinitionsIn this section: (1)The term employee has the meaning given that term in section 2105 of title 5, United States Code.
 (2)The term veteran has the meaning given that term in section 101 of title 38, United States Code. (e)Termination (1)In generalThe authority to appoint candidates to positions under the pilot program shall expire on the date that is five years after the date of the enactment of this Act.
 (2)Effect on existing appointmentsThe termination by paragraph (1) of the authority in subsection (a) shall not affect any appointment made under that authority before the termination date specified in paragraph (1) in accordance with the terms of such appointment.
						1115.Direct hire authority for technical experts into the defense acquisition workforce
 (a)AuthorityEach Secretary of a military department may appoint qualified candidates possessing a scientific or engineering degree to positions described in subsection (b) for that military department without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code.
 (b)ApplicabilityPositions described in this subsection are scientific and engineering positions within the defense acquisition workforce.
 (c)LimitationAuthority under this section may not, in any calendar year and with respect to any military department, be exercised with respect to a number of candidates greater than the number equal to 5 percent of the total number of scientific and engineering positions within the acquisition workforce of that military department that are filled as of the close of the fiscal year last ending before the start of such calendar year.
 (d)Nature of appointmentAny appointment under this section shall be treated as an appointment on a full-time equivalent basis, unless such appointment is made on a term or temporary basis.
 (e)Employee definedIn this section, the term employee has the meaning given that term in section 2105 of title 5, United States Code. (f)TerminationThe authority to make appointments under this section shall not be available after December 31, 2020.
					XIIMatters Relating to Foreign Nations
				ATraining and Assistance
					1201.One-year extension of funding limitations for authority to build the capacity of foreign security
			 forces
 Section 1205(d) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended— (1)in paragraph (1)—
 (A)by striking for fiscal year 2015 and all that follows through section 4301 and inserting for fiscal year 2015 or 2016 for the Department of Defense for operation and maintenance; and (B)by inserting , in such fiscal year before the period; and
 (2)in paragraph (2), by striking for fiscal year 2015 and inserting for a fiscal year specified in that paragraph. 1202.Extension and expansion of authority for reimbursement to the Government of Jordan for border security operations (a)Expansion to Government of LebanonSubsection (a) of section 1207 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 902; 22 U.S.C. 2151 note) is amended—
 (1)by inserting and the Government of Lebanon after the Government of Jordan each place it appears; and (2)by striking armed forces of Jordan each place it appears and inserting armed forces of the country concerned.
 (b)Scope of authoritySubsection (a) of such section is further amended— (1)in paragraph (1)—
 (A)by striking maintaining and inserting enhancing; and (B)by striking increase security and sustain increased security along the border between Jordan and Syria and inserting sustain security along the border of Jordan with Syria and Iraq and increase or sustain security along the border of Lebanon with Syria, as applicable; and
 (2)in paragraph (3)— (A)by striking maintain and inserting enhance; and
 (B)by striking increase security or sustain increased security along the border between Jordan and Syria and inserting sustain security along the border of Jordan with Syria and Iraq or increase or sustain security along the border of Lebanon with Syria, as applicable.
 (c)FundsSubsection (b) of such section is amended to read as follows:  (b)Funds available for assistanceWhile the authority in this section is in effect, amounts may be used to provide assistance under the authority in subsection (a) as follows:
 (1)Amounts authorized to be appropriated for a fiscal year for the Department of Defense and available for reimbursement of certain coalition nations for support provided to United States military operations pursuant to section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–81).
 (2)Amounts authorized to be appropriated for a fiscal year for the Department of Defense for the Counterterrorism Partnerships Fund..
 (d)LimitationsSubsection (c) of such section is amended— (1)in paragraph (1), by striking may not exceed $150,000,000 and inserting in any fiscal year may not exceed $125,000,000; and
 (2)by striking paragraph (2) and inserting the following new paragraph (2):  (2)Assistance to Government of LebanonAssistance provided under the authority in subsection (a) to the Government of Lebanon may be used only for the armed forces of Lebanon, and may not be used for or to reimburse Hezbollah or any forces other than the armed forces of Lebanon..
 (e)Expiration of authoritySubsection (f) of such section is amended by striking December 31, 2015 and inserting December 31, 2020. (f)Conforming amendmentThe heading of such section is amended to read as follows:
							
								1207.Assistance to the Government of Jordan and the Government of Lebanon for border security operations.
						1203.Extension of authority to conduct activities to enhance the capability of foreign countries to
 respond to incidents involving weapons of mass destructionSection 1204(h) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 897; 10 U.S.C. 401 note) is amended by striking September 30, 2017 and inserting September 30, 2018.
					1204.Redesignation, modification, and extension of National Guard State Partnership Program
 (a)RedesignationThe heading of section 1205 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 897; 32 U.S.C. 107 note) is amended to read as follows:
							
								1205.Department of Defense State Partnership Program.
 (b)Scope of authoritySubsection (a) of such section is amended— (1)in paragraph (1), by striking a program of exchanges and all that follows and inserting “a program of activities described in paragraph (2) between members of the National Guard of a State or territory and any of the following:
								
 (A)The military forces of a foreign country. (B)The security forces of a foreign country.
 (C)Governmental organizations of a foreign country whose primary functions include disaster response or emergency response.; and
 (2)by striking paragraph (2) and inserting the following new paragraph (2):  (2)State PartnershipEach program established under this subsection shall be known as a State Partnership..
 (c)LimitationSubsection (b) of such section is amended by striking activity under a program and all that follows through State or territory, and inserting activity with forces referred to in subsection (a)(1)(B) or organizations described in subsection (a)(1)(C) under a program established under subsection (a).
 (d)State Partnership Program FundNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Policy and the Under Secretary of Defense (Comptroller) shall jointly submit to the congressional defense committees a report setting forth a joint assessment of the feasibility and advisability of establishing a central fund to manage funds for programs and activities under the Department of Defense State Partnership Program under section 1205 of the National Defense Authorization Act for Fiscal Year 2014, as amended by this section.
 (e)Conforming amendmentsSubsection (e)(2) of such section is amended— (1)by striking a program and inserting each program; and
 (2)by striking the program and inserting such program. (f)Permanent authoritySuch section is further amended by striking subsection (i).
						1205.Authority to provide support to national military forces of allied countries for counterterrorism
			 operations in Africa
 (a)In generalThe Secretary of Defense is authorized, in coordination with the Secretary of State, to provide, on a nonreimbursable basis, logistic support, supplies, and services to the national military forces of an allied country conducting counterterrorism operations in Africa if the Secretary of Defense determines that the provision of such logistic support, supplies, and services, on a nonreimbursable basis, is—
 (1)in the national security interests of the United States; and (2)critical to the timely and effective participation of such national military forces in such operations.
 (b)Notice to Congress on support providedNot later than 15 days after providing logistic support, supplies, or services under subsection (a), the Secretary of Defense shall submit to the congressional defense committees a notice setting forth the following:
 (1)The determination of the Secretary specified in subsection (a). (2)The type of logistic support, supplies, or services provided.
 (3)The national military forces supported. (4)The purpose of the operations for which such support was provided, and the objectives of such support.
 (5)The estimated cost of such support. (6)The intended duration of such support.
							(c)Limitations
 (1)In generalThe Secretary of Defense may not use the authority in subsection (a) to provide any type of support that is otherwise prohibited by any other provision of law.
 (2)AmountThe aggregate amount of logistic support, supplies, and services provided under subsection (a) in any fiscal year may not exceed $100,000,000.
 (d)ReportsNot later than six months after the date of the enactment of this Act, and every six months thereafter through the expiration date in subsection (f) of the authority provided by this section, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a description of the use of the authority provided by this section during the six-month period ending on the date of such report. Each report shall include the following:
 (1)An assessment of the extent to which the support provided under this section during the period covered by such report facilitated the national military forces of allied countries so supported in conducting counterterrorism operations in Africa.
 (2)A description of any efforts by countries that received such support to address, as practicable, the requirements of their forces for logistics support, supplies, or services for conducting counterterrorism operations in Africa, including under acquisition and cross-servicing agreements.
 (e)Logistic support, supplies, and services definedIn this section, the term logistic support, supplies, and services has the meaning given that term in section 2350(1) of title 10, United States Code. (f)ExpirationThe authority provided by this section may not be exercised after September 30, 2018.
						1206.Authority to build the capacity of foreign military intelligence forces
 (a)In generalThe Secretary of Defense, with the concurrence of the Director of National Intelligence and the Secretary of State, is authorized to conduct or support a program or programs to train the military intelligence forces of a foreign county in order for that country to—
 (1)improve interoperability with United States and allied forces; (2)enhance the capacity of such forces to receive and act upon time-sensitive intelligence;
 (3)increase the capacity and capability of such forces to fuse and analyze intelligence; and (4)ensure the ability of such forces to support the military forces of that country in conducting lawful military operations in which intelligence plays a critical role.
							(b)Types of support
 (1)Authorized elementsA program under subsection (a) may include the provision of training, and associated supplies and support.
 (2)Required elementsA program under subsection (a) shall include elements that promote the following: (A)Observance of and respect for human rights and fundamental freedoms.
 (B)Respect for civilian control of the military. (c)Limitations (1)Annual funding limitationOf the amount authorized to be appropriated for the Department of Defense for a fiscal year and available for the military intelligence program (MIP), the Secretary of Defense may use up to $25,000,000 in such fiscal year to carry out programs authorized by subsection (a).
 (2)Assistance otherwise prohibited by lawThe Secretary of Defense may not use the authority in subsection (a) to provide any type of assistance described in subsection (b) that is otherwise prohibited by any provision of law.
 (3)Limitation on eligible countriesThe Secretary of Defense may not use the authority in subsection (a) to provide assistance described in subsection (b) to any foreign country that is otherwise prohibited from receiving such assistance under any other provision of law.
 (d)Congressional notificationNot less than 15 days before initiating activities under a program under subsection (a), the Secretary of Defense shall submit to the appropriate committees of Congress a notice on the following:
 (1)The country whose capacity to engage in activities in subsection (a) will be built under the program.
 (2)The budget, implementation timeline with milestones, military department responsible for management and associated program executive office, and completion date for the program.
 (3)Assurances, if any, provided with respect to an enduring arrangement between the United States and the forces provided training pursuant to subsection (a).
 (4)The objectives and assessment framework to be used to develop capability and performance metrics associated with operational outcomes for the recipient forces.
 (5)An assessment of the capacity of the recipient country to absorb assistance under the program. (6)An assessment of the manner in which the program fits into the theater security cooperation strategy of the applicable geographic combatant command.
 (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
							1207.Prohibition on assistance to entities in Yemen controlled by the Houthi movement
 (a)ProhibitionNo amounts authorized to be appropriated for fiscal year 2016 for the Department of Defense by this Act may be used to provide assistance to an entity in Yemen that is controlled by members of the Houthi movement.
						(b)National security exception
 (1)In generalThe prohibition in subsection (a) shall not apply if the Secretary of Defense, in consultation with the Director of National Intelligence, determines that the provision of assistance as described in that subsection is important to the national security interests of the United States.
 (2)Notice requiredNot later than 30 days after providing assistance under this subsection, the Secretary shall submit to the congressional defense committees notice on such assistance, including the following:
 (A)The assistance provided. (B)The rationale for the provision of such assistance.
 (C)The national security interests of the United States in providing such assistance. (3)FormEach notice under paragraph (2) shall be submitted in an unclassified form, but may include a classified annex.
							1208.Report on potential support for the vetted Syrian opposition
 (a)Report requiredNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a detailed description of the military support the Secretary considers it necessary to provide to recipients of assistance under section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541) upon their return to Syria to make use of such assistance.
 (b)Covered potential supportThe support the Secretary may consider it necessary to provide for purposes of the report is the following:
 (1)Logistical support. (2)Defensive supportive fire.
 (3)Intelligence. (4)Medical support.
 (5)Any other support the Secretary considers appropriate for purposes of the report. (c)ElementsThe report shall include the following:
 (1)For each type of support the Secretary considers it necessary to provide as described in subsection (a), a description of the actions to be taken by the Secretary to ensure that such support would not benefit any of the following:
 (A)The Islamic State of Iraq and Syria (ISIS), the Al-Nusra Front, al-Qaeda, the Khorasan Group, or any other extremist Islamic organization
 (B)The Syrian Arab Army or any group or organization supporting President Bashir Assad. (2)An estimate of the cost of providing such support.
 (d)Rule of constructionNothing in this section shall be construed to constitute an authorization for the use of force in Syria.
						BMatters Relating to Afghanistan, Pakistan, and Iraq
					1221.Drawdown of United States forces in Afghanistan
 (a)Sense of SenateIt is the sense of the Senate that— (1)the drawdown of United States forces in Afghanistan should be based on security conditions in Afghanistan and United States security interests in the region; and
 (2)as the Afghan National Defense Security Forces develop security capabilities and capacity, an appropriate United States and international presence should continue, upon invitation by the Government of Afghanistan, to provide adequate capability and capacity to preserve gains made to date and continue counterterrorism operations in Afghanistan against terrorist organizations that can threaten United States interests or the United States homeland.
							(b)Certification on redeployments of US forces from Afghanistan
 (1)In generalNot later than 10 days after the approval by the Secretary of Defense of orders to redeploy United States forces from Afghanistan in order to effect a reduction of the United States force presence in Afghanistan by a significant amount in accordance with plans approved by the President to drawdown United States forces in Afghanistan, the President shall certify to the congressional defense committees that the reduction of such force presence will result in an acceptable level of risk to United States national security objectives taking into consideration the security conditions on the ground.
 (2)Significant amountFor the purposes of this subsection, a significant amount in the reduction of the force presence of United States forces shall be a reduction by the lesser of—
 (A)1,000 or more troops; or (B)the number of troops equal to 20 percent of the troops in Afghanistan at the time of the reduction.
 (3)WaiverThe President may waive the requirement for a certification under paragraph (1) if the making of the certification would impede national security objectives of the United States. The President shall submit to the congressional defense committees a report on each such waiver, including the national security objectives that would otherwise be impeded if not for the waiver.
							1222.Extension and modification of Commanders' Emergency Response Program
 (a)One-year extensionSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as most recently amended by section 1221 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3546), is further amended by striking fiscal year 2015 in subsections (a), (b), and (f) and inserting fiscal year 2016.
 (b)Restriction on amount of paymentsSubsection (e) of such section 1201, as so amended, is further amended by striking $2,000,000 and inserting $500,000. (c)Submittal of revised guidanceNot later than 15 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a copy of the guidance issued by the Secretary to the Armed Forces concerning the Commanders’ Emergency Response Program in Afghanistan as revised to take into account the amendments made by this section.
						(d)Authority for certain payments To redress injury and loss in Iraq
 (1)In generalDuring fiscal year 2016, amounts available pursuant to section 1201 of the National Defense Authorization Act for Fiscal Year 2012, as amended by this section, shall also be available for ex gratia payments for damage, personal injury, or death that is incident to combat operations of the Armed Forces in Iraq.
 (2)Authorities applicable to paymentAny payment made pursuant to this subsection shall be made in accordance with the authorities and limitations in section 8121 of the Department of Defense Appropriations Act, 2015 (division C of Public Law 113–235), other than subsection (h) of such section.
 (3)Construction with restriction on amount of paymentsFor purposes of the application of subsection (e) of such section 1201, as so amended, to any payment under this subsection, such payment shall be deemed to be a project described by such subsection (e).
							1223.Extension of authority to transfer defense articles and provide defense services to the military
			 and security forces of Afghanistan
 (a)ExtensionSubsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992), as amended by section 1231 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2105 (Public Law 113–291), is further amended by striking December 31, 2015 and inserting December 31, 2016.
 (b)Quarterly reportsSubsection (f)(1) of such section, as so amended, is further amended by striking March 31, 2016 and inserting ‘‘March 31, 2017’’. (c)Excess defense articlesSubsection (i)(2) of such section, as so amended, is further amended by striking , 2014, and 2015 each place it appears and inserting through 2016.
						1224.Extension and modification of authority for reimbursement of certain coalition nations for support
			 provided to United States military operations
 (a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–81; 122 Stat. 393), as most recently amended by section 1222 of the Carl Levin and Howard P. Buck McKeon National Defense Act for Fiscal Year 2015 (Public Law 113–291), is further amended—
 (1)by striking fiscal year 2015 and inserting fiscal year 2016; and (2)in paragraph (1), by striking Operation Enduring Freedom and inserting Operation Freedom's Sentinel.
 (b)Other supportSubsection (b) of such section 1233, as so amended, is further amended by striking Operation Enduring Freedom and inserting Operation Freedom's Sentinel. (c)Limitation on amounts availableSubsection (d)(1) of such section 1233, as so amended, is further amended—
 (1)in the second sentence, by striking during fiscal year 2015 may not exceed $1,200,000,000 and inserting during fiscal year 2016 may not exceed $1,160,000,000; and (2)in the third sentence, by striking during fiscal year 2015 may not exceed $1,000,000,000 and inserting during fiscal year 2016 may not exceed $900,000,000.
 (d)Quarterly reportsSubsection (f) of such section 1233, as added by section 1223(e) of the National Defense Authorization act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2520), is amended by striking on any and all that follows and inserting “on any reimbursements made during such quarter under the authorities as follows:
							
 (1)Subsection (a). (2)Subsection (b).
 (3)Section 1224(h) of the National Defense Authorization Act for Fiscal Year 2016.. (e)Extension of notice requirement relating to reimbursement of Pakistan for support provided by PakistanSection 1232(b)(6) of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 393), as most recently amended by section 1222 of the Carl Levin and Howard P. Buck McKeon National Defense Act for Fiscal Year 2015, is further amended by striking September 30, 2015 and inserting September 30, 2016.
 (f)Extension of limitation on reimbursement of Pakistan pending certification on PakistanSection 1227(d)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2001), as so amended, is further amended by striking fiscal year 2015 and inserting fiscal year 2016.
 (g)Additional limitation on reimbursement of Pakistan pending certification on PakistanOf the total amount of reimbursements and support authorized for Pakistan during fiscal year 2016 pursuant to the third sentence of section 1233(d)(1) of the National Defense Authorization Act for Fiscal Year 2008 (as amended by subsection (c)(2)), $300,000,000 shall not be eligible for the waiver under section 1227(d)(2) of the National Defense Authorization Act for Fiscal Year 2013 (126 Stat. 2001) unless the Secretary of Defense certifies to the congressional defense committees that—
 (1)Pakistan has undertaken military operations in North Waziristan that have contributed to significantly disrupting the safe haven and freedom of movement of the Haqqani network in Pakistan;
 (2)Pakistan has taken actions that have demonstrated a commitment to ensuring that North Waziristan does not return to being a safe haven for the Haqqani network; and
 (3)the Government of Pakistan has taken actions to promote stability in Afghanistan, including encouraging the participation of the Taliban in reconciliation talks with the Government of Afghanistan.
							(h)Availability of certain funds for stability activities in FATA
 (1)In generalOf the total amount of reimbursements and support authorized for Pakistan during fiscal year 2016 pursuant to the third sentence of section 1233(d)(1) of the National Defense Authorization Act for Fiscal Year 2008 (as so amended), $100,000,000 may be available for stability activities undertaken by Pakistan in the Federally Administered Tribal Areas (FATA), including the provision of funds to the Pakistan military and the Pakistan Frontier Corps Khyber Pakhtunkhwa for activities undertaken in support of the following:
 (A)Building and maintaining border outposts. (B)Strengthening cooperative efforts between the Pakistan military and the Afghan National Defense Security Forces in activities that include—
 (i)bilateral meetings to enhance border security coordination; (ii)sustaining critical infrastructure within the Federally Administered Tribal Areas, such as maintaining key ground lines of communication;
 (iii)increasing training for the Pakistan Frontier Corps Khyber Pakhtunkhwa; and (iv)training to improve interoperability between the Pakistan military and the Pakistan Frontier Corps Khyber Pakhtunkwha.
 (2)ReportNot later than December 31, 2017, the Secretary of Defense shall submit to the appropriate congressional committees a report on the expenditure of funds available under paragraph (1), including a description of the following:
 (A)The purpose for which such funds were expended. (B)Each organization on whose behalf such funds were expended, including the amount expended on such organization and the number of members of such organization trained with such amount.
 (C)Any limitation imposed on the expenditure of funds under that paragraph, including on any recipient of funds or any use of funds expended.
 (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees has the meaning given that term in section 1233(g) of the National Defense Authorization Act for Fiscal Year 2008.
							1225.Prohibition on transfer to violent extremist organizations of equipment or supplies provided by the
			 United States to the Government of Iraq
 (a)ProhibitionNo assistance authorized by section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) may be provided to the Government of Iraq after the date that is 30 days after the date of the enactment of this Act unless the Secretary of Defense certifies to Congress, after the date of the enactment of this Act, that appropriate steps have been taken by the Government of Iraq to safeguard against transferring or otherwise providing such assistance to violent extremist organizations.
 (b)Violent extremist organizationFor purposes of this section, an organization is a violent extremist organization if the organization—
 (1)is a terrorist group or is associated with a terrorist group; or (2)is known to be under the command and control of, or is associated with, the Government of Iran.
							(c)Reports on transfers of equipment or supplies to violent extremist organizations
 (1)Reports requiredNot later than 30 days after the Secretary of Defense makes any determination that equipment or supplies provided pursuant to section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 have been transferred to a violent extremist organization, the Secretary shall submit to Congress a report on the determination and the transfer.
 (2)ElementsEach report under paragraph (1) shall include, for the transfer covered by such report, the following:
 (A)An assessment of the type and quantity of equipment or supplies so transferred. (B)A description of the criteria used to determine that the organization to which transferred was a violent extremist organization.
 (C)A description, if known, of how such equipment or supplies were transferred or acquired by the violent extremist organization concerned.
 (D)If such equipment or supplies are determined to remain under the current control of any violent extremist organization, a description of each such organization, including its relationship, if any, with the security forces of the Government of Iraq.
 (E)A description of end use monitoring or other policies and procedures in place for the equipment or supplies so transferred in order prevent the transfer or acquisition of such equipment or supplies by violent extremist organizations.
 (d)Submittal time for quarterly progress reports on assistance to counter ISILSection 1236(d) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 is amended by striking 30 days thereafter and inserting 90 days thereafter. 1226.Report on lines of communication of Islamic State of Iraq and the Levant and other foreign terrorist organizations (a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report setting forth the following:
 (1)An assessment of the lines of communication that enable the Islamic State of Iraq and the Levant (ISIL), Jabhal al-Nusra, and other foreign terrorist organizations by facilitating the delivery of foreign fighters, funding, equipment, or other assistance through countries bordering on Syria.
 (2)An assessment of the impacts of the lines of communication described in paragraph (1) on the security of the United States homeland and the protection of personnel and installations of the Department of Defense and diplomatic facilities in Europe and the Middle East.
 (b)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
							1227.Modification of protection for Afghan allies
						(a)Covered Afghans
 (1)Term of employmentClause (ii) of section 602(b)(2)(A) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended by striking year— and inserting year, or, if submitting a petition after September 30, 2015, for a period of not less than 2 years—.
							(2)Technical amendments
 (A)Successor name for International Security Assistance ForceSubclause (II) of section 602(b)(2)(A)(ii) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—
 (i)in the matter preceding item (aa), by striking Force and inserting Force (or any successor name for such Force); (ii)in item (aa), by striking Force, and inserting Force (or any successor name for such Force),; and
 (iii)in item (bb), by striking Force; and inserting Force (or any successor name for such Force);. (B)Short titleSection 601 of the Afghan Allies Protection Act of 2009 is amended by striking This Act and inserting This title.
 (C)Executive agency referenceSection 602(c)(4) of the Afghan Allies Protection Act of 2009 is amended by striking section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403) and inserting section 133 of title 41, United States Code. (b)Numerical limitationsSubparagraph (F) of section 602(b)(3) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—
 (1)in the heading, by striking 2015 and 2016 and inserting 2015, 2016, and 2017; (2)in the matter preceding clause (i)—
 (A)by striking and ending on September 30, 2016, and inserting until such time that available special immigrant visas under subparagraphs (D) and (E) and this subparagraph are exhausted, and
 (B)by striking 4,000. and inserting 7,000.; (3)in clause (i), by striking September 30, 2015; and inserting December 31, 2016;;
 (4)in clause (ii), by striking December 31, 2015; and inserting December 31, 2016;; and (5)in clause (iii), by striking March 31, 2017. and inserting the date such visas are exhausted..
 (c)Reports and sense of CongressSection 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended by adding at the end the following:
							
 (15)Reports informing the conclusion of the Afghan special immigrant visa programNot later than June 1, 2016, and every six months thereafter, the Secretary of Defense, in conjunction with the Secretary of State, shall submit to the Committee on Armed Services and the Committee on the Judiciary of the Senate and the Committee on Armed Services and the Committee on the Judiciary of the House of Representatives a report that contains—
 (A)a description of the United States force presence in Afghanistan during the previous 6 months; (B)a description of the projected United States force presence in Afghanistan;
 (C)the number of citizens or nationals of Afghanistan who were employed by or on behalf of the entities described in paragraph (2)(A)(ii) during the previous 6 months; and
 (D)the projected number of such citizens or nationals who will be employed by or on behalf of such entities.
 (16)Sense of CongressIt is the sense of Congress that the necessity of providing special immigrant status under this subsection should be assessed at regular intervals by the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives, taking into account the scope of the current and planned presence of United States troops in Afghanistan, the current and prospective numbers of citizens and nationals of Afghanistan employed by or on behalf of the entities described in paragraph (2)(A)(ii), and the security climate in Afghanistan.
								.
						1228.Extension of authority to support operations and activities of the Office of Security Cooperation
			 in Iraq
 (a)Extension of authoritySubsection (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is amended by striking fiscal year 2015 and inserting fiscal year 2016.
 (b)Amount availableSuch section is further amended— (1)in subsection (c), by striking fiscal year 2015 and all that follows and inserting fiscal year 2016 may not exceed $80,000,000.; and
 (2)in subsection (d), by striking fiscal year 2015 and inserting fiscal year 2016. (c)Superseding report requirementsSubsection (g) of such section is amended to read as follows:
							
								(g)Reports
 (1)In generalNot later than September 30, 2015, and every 180 days thereafter until the authority in this section expires, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the appropriate committees of Congress a report on the activities of the Office of Security Cooperation in Iraq.
 (2)ElementsEach report under this subsection shall include the following: (A)A current description of capability gaps in the security forces of Iraq, including capability gaps relating to intelligence matters, protection of Iraq airspace, and logistics and maintenance, and a current description of the extent, if any, to which the Government of Iraq has requested assistance in addressing such capability gaps.
 (B)A current description of the activities of the Office of Security Cooperation in Iraq and the extent, if any, to which the programs conducted by the Office in conjunction with other United States programs (such as the Foreign Military Financing program, the Foreign Military Sales program, and the assistance provided pursuant to section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291)) will address the capability gaps described pursuant to subparagraph (A).
 (C)A current description of how the activities of the Office of Security Cooperation in Iraq are coordinated with, and complement and enhance, the assistance provided pursuant to section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015.
 (D)A current description of end use monitoring programs, and any other programs or procedures, used to improve accountability for equipment provided to the Government of Iraq.
 (E)A current description of the measures of effectiveness used to evaluate the activities of the Office of the Security Cooperation in Iraq, and an analysis of any determinations to expand, alter, or terminate specific activities of the Office based on such evaluations.
 (F)A current evaluation of the effectiveness of the training described in subsection (f)(2) in promoting respect for human rights, military professionalism, and respect for legitimate civilian authority in Iraq.
 (3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives..
						1229.Sense of Senate on support for the Kurdistan Regional Government
 (a)Sense of SenateIt is the sense of the Senate that— (1)the Islamic State of Iraq and the Levant (ISIL) poses an acute threat to the people and territorial integrity of Iraq, including the Iraqi Kurdistan Region, and the security and stability of the Middle East and the world;
 (2)the United States should, in coordination with coalition partners, provide, in an expeditious and responsive manner and without undue delay, the security forces of the Kurdistan Regional Government associated with the Government of Iraq with defense articles and assistance described in subsection (b), defense services, and related training to more effectively partner with the United States and other international coalition members to defeat the Islamic State of Iraq and the Levant;
 (3)defeating the Islamic State of Iraq and the Levant is critical to maintaining a unified Iraq in which all faiths, sects, and ethnicities are afforded equal protection and full integration into the Government and society of Iraq;
 (4)due to the threat to United States national security and a free and inclusive Iraq brought by the Islamic State of Iraq and the Levant, section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) authorizes the Secretary of Defense to provide assistance, including training, equipment, logistics support, supplies, and services, stipends, facility and infrastructure repair and renovation, and sustainment, to military and other security forces of or associated with the Government of Iraq, including Kurdish forces;
 (5)leaders of the Islamic State of Iraq and the Levant have stated that they intend to conduct terrorist attacks internationally, including against the United States, its citizens, and its interests; and
 (6)the Kurdistan Regional Government is the democratically elected government of the Iraqi Kurdistan Region, and Iraqi Kurds have been a reliable, stable, and capable partner of the United States, particularly in support of United States military and civilian personnel during Operation Iraqi Freedom and Operation New Dawn.
 (b)Defense articles and assistanceThe defense articles and assistance described in this subsection include anti-tank and anti-armor weapons, armored vehicles, long-range artillery, crew-served weapons and ammunition, secure command and communications equipment, body armor, helmets, logistics equipment, night optical devices, and other excess defense articles and military assistance considered appropriate by the President.
						CMatters Relating to Iran
					1241.Modification and extension of annual report on the military power of Iran
 (a)Element on cyber capabilities in description of strategyParagraph (1) of subsection (b) of section 1245 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2542) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (D)Iranian strategy regarding offensive cyber capabilities and defensive cyber capabilities..
 (b)Elements on cyber capabilities in assessments of unconventional forcesParagraph (3) of such subsection, as amended by section 1232(a) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 920), is further amended—
 (1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following new subparagraphs:  (F)offensive cyber capabilities and defensive cyber capabilities; and
 (G)Iranian ability to manipulate the information environment both domestically and against the interests of the United States and its allies..
 (c)Extension of reportsSubsection (d) of such section 1245, as amended by section 1277 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3592), is further amended by striking December 31, 2016 and inserting December 31, 2021.
 (d)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act, and shall apply with respect to reports required to be submitted under section 1245 of the National Defense Authorization Act for Fiscal Year 2010, as so amended, after that date.
						DMatters Relating to the Russian Federation
					1251.Ukraine Security Assistance Initiative
 (a)Authority To provide assistanceOf the amounts authorized to be appropriated for fiscal year 2016 by title XV and available for overseas contingency operations as specified in the funding tables in division D, $300,000,000 may be available to the Secretary of Defense, in coordination with the Secretary of State, to provide appropriate security assistance and intelligence support, including training, equipment, and logistics support, supplies and services, to military and other security forces of the Government of Ukraine for the purposes as follows:
 (1)To enhance the capabilities of the military and other security forces of the Government of Ukraine to defend against further aggression.
 (2)To assist Ukraine in developing the combat capability to defend its sovereignty and territorial integrity.
 (3)To support the Government of Ukraine in defending itself against actions by Russia and Russian-backed separatists that violate the ceasefire agreements of September 4, 2014, and February 11, 2015.
 (b)Appropriate security assistance and intelligence supportFor purposes of subsection (a), appropriate security assistance and intelligence support includes the following:
 (1)Real time or near real time actionable intelligence. (2)Lethal assistance such as anti-armor weapon systems, mortars, crew-served weapons and ammunition, grenade launchers and ammunition, and small arms and ammunition.
 (3)Counter-artillery radars. (4)Unmanned aerial tactical surveillance systems.
 (5)Cyber capabilities. (6)Counter-electronic warfare capabilities such as secure communications equipment and other electronic protection systems.
 (7)Other electronic warfare capabilities. (8)Training required to maintain and employ systems and capabilities described in paragraphs (1) through (7).
 (9)Training for critical combat operations such as planning, command and control, small unit tactics, counter-artillery tactics, logistics, countering improvised explosive devices, battle-field first aid, and medical evacuation.
							(c)Funding availability and limitation
 (1)TrainingUp to 20 percent of the amount described in subsection (a) may be used to support training pursuant to section 1207 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 2151 note), relating to the Global Security Contingency Fund.
 (2)LimitationNot more than 50 percent of the amount described in subsection (a) may be obligated or expended until an amount equal to 20 percent of such amount has been obligated or expended for appropriate security assistance described in subparagraphs (2) and (3) of subsection (b) for the Government of Ukraine.
 (3)Alternative of fundsIn the event funds otherwise available pursuant to subsection (a) are not used by reason of the limitation in paragraph (2), such funds may be used at the discretion of the Secretary of Defense, with concurrence of the Secretary of State, to provide security assistance and intelligence support, including training, equipment, logistics support, supplies and services to military and other national-level security forces of Partnership for Peace nations other than Ukraine that the Secretary of Defense determines to be appropriate to assist such governments in preserving their sovereignty and territorial integrity against Russian aggression.
							(d)United States inventory and other sources
 (1)In generalIn addition to any assistance provided pursuant to subsection (a), the Secretary of Defense is authorized, with the concurrence of the Secretary of State, to make available to the Government of Ukraine weapons and other defense articles, from the United States inventory and other sources, and defense services, in such quantity as the Secretary of Defense determines to be appropriate to achieve the purposes specified in subsection (a).
 (2)ReplacementAmounts for the replacement of any items provided to the Government of Ukraine pursuant to paragraph (1) shall be derived from amounts authorized to be appropriated for the Department of Defense for overseas contingency operations for weapons procurement.
 (e)Construction of authorizationNothing in this section shall be construed to constitute a specific statutory authorization for the introduction of United States Armed Forces into hostilities or into situations wherein hostilities are clearly indicated by the circumstances.
 (f)Termination of authorityAssistance may not be provided under the authority in this section after December 31, 2017. 1252.Eastern European Training Initiative (a)AuthorityThe Secretary of Defense may, with the concurrence of the Secretary of State, carry out a program (to be known as the Eastern European Training Initiative) to provide training, and pay the incremental expenses incurred by a country as the direct result of participation in such training, for the national military forces of the following:
 (1)A country that is a signatory to the Partnership for Peace Framework Documents, but is not a member of the North Atlantic Treaty Organization (NATO).
 (2)A country that became a member of the North Atlantic Treaty Organization after January 1, 1999. (b)Types of trainingThe training provided to the national military forces of a country under subsection (a) shall be limited to multilateral or regional training—
 (1)to maintain and increase interoperability and readiness; (2)to increase capacity to respond to external threats;
 (3)to increase capacity to respond to hybrid warfare; or (4)to increase capacity to respond to calls for collective action within the North Atlantic Treaty Organization.
 (c)Required elementsTraining provided to the national military forces of a country under subsection (a) shall include elements that promote—
 (1)observance of and respect for human rights and fundamental freedoms; and (2)respect for legitimate civilian authority within that country.
							(d)Funding
 (1)Annual funding limitationOf the amounts authorized to be appropriated for a fiscal year for the Department of Defense for operation and maintenance, up to $28,000,000 may be used to provide training and pay incremental expenses under subsection (a) in that fiscal year.
 (2)Availability of funds for activities across fiscal yearsAmounts available in a fiscal year to carry out the authority in subsection (a) may be used for training under that authority that begins in that fiscal year and ends in the next fiscal year.
 (e)Briefing to Congress on use of authorityNot later that 90 days after the end of each fiscal year in which the authority in subsection (a) is used, the Secretary shall brief the Committees on Armed Services of the Senate and the House of Representatives on the use of the authority during such fiscal year, including each country with which training under the authority was conducted and the types of training provided.
 (f)Construction of authorityThe authority provided in subsection (a) is in addition to any other authority provided by law authorizing the provision of training for the national military forces of a foreign country, including section 2282 of title 10, United States Code.
 (g)Incremental expenses definedIn this section, the term incremental expenses means the reasonable and proper cost of the goods and services that are consumed by a country as a direct result of that country’s participation in training under the authority of this section, including rations, fuel, training ammunition, and transportation. Such term does not include pay, allowances, and other normal costs of a country’s personnel.
 (h)Termination of authorityThe authority under this section shall terminate on September 30, 2018. Any activity under this section initiated before that date may be completed, but only using funds available for fiscal years 2016 through 2018.
						1253.Increased presence of United States ground forces in Eastern Europe to deter aggression on the
			 border of the North Atlantic Treaty Organization
 (a)Sense of CongressIt is the sense of Congress that— (1)the increased presence of United States and allied ground forces in Eastern Europe since April 2014 has provided a level of reassurance to North Atlantic Treaty Organization (NATO) members in the region and strengthened the capability of the Organization to respond to any potential Russian aggression against Organization members;
 (2)at the North Atlantic Treaty Organization Wales summit in September 2014 member countries agreed on a Readiness Action Plan which is intended to improve the ability of the Organization to respond quickly and effectively to security threats on the borders of the Organization, including in Eastern Europe, and the challenges posed by hybrid warfare;
 (3)the capability of the North Atlantic Treaty Organization to respond to threats on the eastern border of the Organization would be enhanced by a more sustained presence on the ground of Organization forces on the territories of Organization members in Eastern Europe; and
 (4)an increased presence of United States ground forces in Eastern Europe should be matched by an increased force presence of European allies.
							(b)Report
 (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the congressional defense committees a report setting forth an assessment of options for expanding the presence of United States ground forces of the size of a Brigade Combat Team in Eastern Europe to respond, along with European allies and partners, to the security challenges posed by Russia and increase the combat capability of forces able to respond to unconventional or hybrid warfare tactics such as those used by the Russian Federation in Crimea and Eastern Ukraine.
 (2)ElementsThe report under this subsection shall include the following: (A)An evaluation of the optimal location or locations of the enhanced ground force presence described in paragraph (1) that considers such factors as—
 (i)proximity, suitability, and availability of maneuver and gunnery training areas; (ii)transportation capabilities;
 (iii)availability of facilities, including for potential equipment storage and prepositioning; (iv)ability to conduct multinational training and exercises;
 (v)a site or sites for prepositioning of equipment, a rotational presence or permanent presence of troops, or a combination of options; and
 (vi)costs. (B)A description of any initiatives by other members of the North Atlantic Treaty Organization, or other European allies and partners, for enhancing force presence on a permanent or rotational basis in Eastern Europe to match or exceed the potential increased presence of United States ground forces in the region.
								1254.Sense of Congress on European defense and North Atlantic Treaty Organization spending
 (a)FindingsCongress makes the following findings: (1)North Atlantic Treaty Organization (NATO) countries, at the 2014 North Atlantic Treaty Organization Summit in Wales, pledged to reverse the trend of declining defense budgets, to make the most effective use of our funds and to further a more balanced sharing of costs and responsibilities.
 (2)Former Secretary of Defense Chuck Hagel stated on May 2, 2014, that [t]oday, America’s GDP is smaller than the combined GDPs of our 27 NATO allies. But America’s defense spending is three times our Allies’ combined defense spending. Over time, this lopsided burden threatens NATO’s integrity, cohesion, and capability, and ultimately both European and transatlantic security.
 (3)Former North Atlantic Treaty Organization Secretary General Anders Fogh Rasmussen stated on July 3, 2014, that [d]uring the last five years, Russia has increased defense spending by 50 percent, while NATO allies on average have decrease their defense spending by 20 percent. That is not sustainable, we need more investment in defense and security.
 (b)Sense of CongressIt is the sense of Congress that— (1)it is in the national security and fiscal interests of the United States that prompt efforts should be undertaken by North Atlantic Treaty Organization allies to meet defense budget commitments made in Declaration 14 of the Wales Summit Declaration of September 2014;
 (2)the United States Government should continue efforts through the Department of Defense and other agencies to encourage North Atlantic Treaty Organization allies towards meeting the defense spending goals set out at the Wales Summit;
 (3)some North Atlantic Treaty Organization allies have already taken positive steps to reverse declines in defense spending and should continue to be supported in those efforts; and
 (4)thoughtful and coordinated defense investments by European allies in military capabilities would add deterrence value to the posture of the North Atlantic Treaty Organization against Russian aggression and terrorist organizations and more appropriately balance the share of Atlantic defense spending.
							1255.Additional matters in annual report on military and security developments involving the Russian
			 Federation
 (a)Additional mattersSubsection (b) of section 1245 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended— (1)by redesignating paragraphs (4) through (15) as paragraphs (6) through (17), respectively; and
 (2)by inserting after paragraph (3) the following new paragraphs (4) and (5):  (4)An assessment of the force structure and capabilities of Russian military forces stationed in each of the Arctic, Kaliningrad, and Crimea, including a description of any changes to such force structure or capabilities during the one-year period ending on the date of such report and with a particular emphasis on the anti-access and area denial capabilities of such forces.
 (5)An assessment of Russian military strategy and objectives for the Arctic region.. (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to reports submitted under section 1245 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 after that date.
						1256.Report on alternative capabilities to procure and sustain nonstandard rotary wing aircraft
			 historically procured through Rosoboronexport
 (a)Report on assessment of alternative capabilitiesNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall, in consultation with the Chairman of the Joint Chiefs of Staff, submit to the congressional defense committees a report setting forth an assessment, obtained by the Under Secretary for purposes of the report, of the feasibility and advisability of using alternative industrial base capabilities to procure and sustain, with parts and service, nonstandard rotary wing aircraft historically acquired through Rosoboronexport, or nonstandard rotary wing aircraft that are in whole or in part reliant upon Rosoboronexport for continued sustainment, in order to benefit United States national security interests.
 (b)Independent assessmentThe assessment obtained for purposes of subsection (a) shall be conducted by a federally funded research and development center (FFRDC), or another appropriate independent entity with expertise in the procurement and sustainment of complex weapon systems, selected by the Under Secretary for purposes of the assessment.
 (c)ElementsThe assessment obtained for purposes of subsection (a) shall include the following: (1)An identification and assessment of international industrial base capabilities, other than Rosoboronexport, to provide one or more of the following:
 (A)Means of procuring nonstandard rotary wing aircraft historically procured through Rosoboronexport. (B)Reliable and timely supply of required and appropriate parts, spares, and consumables of such aircraft.
 (C)Certifiable maintenance of such aircraft, including major periodic overhauls, damage repair, and modifications.
 (D)Access to required reference data on such aircraft, including technical manuals and service bulletins.
 (E)Credible certification of airworthiness of such aircraft through physical inspection, notwithstanding any current administrative requirements to the contrary.
 (2)An assessment (including an assessment of associated costs and risks) of alterations to administrative processes of the United States Government that may be required to procure any of the capabilities specified in paragraph (1), including waivers to Department of Defense or Department of State requirements applicable to foreign military sales or alterations to procedures for approval of airworthiness certificates.
 (3)An assessment of the potential economic impact to Rosoboronexport of procuring nonstandard rotary wing aircraft described in paragraph (1)(A) through entities other than Rosoboronexport.
 (4)An assessment of the risks and benefits of using the entities identified pursuant to paragraph (1)(A) to procure aircraft described in that paragraph.
 (5)Such other matters as the Under Secretary considers appropriate. (d)Use of previous studiesThe entity conducting the assessment for purposes of subsection (a) may use and incorporate information from previous studies on matters appropriate to the assessment.
 (e)Form of reportThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						EMatters Relating to the Asia-Pacific Region
					1261.South China Sea Initiative
						(a)Assistance authorized
 (1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, is authorized, for the purpose of increasing maritime security and maritime domain awareness of foreign countries along the South China Sea—
 (A)to provide assistance to national military or other security forces of such countries that have among their functional responsibilities maritime security missions; and
 (B)to provide training to ministry, agency, and headquarters level organizations for such forces. (2)Designation of assistance and trainingThe provision of assistance and training under this section may be referred to as the South China Sea Initiative.
 (b)Recipient countriesThe foreign countries that may be provided assistance and training under subsection (a) are the following:
 (1)Indonesia. (2)Malaysia,
 (3)The Philippines. (4)Thailand.
 (5)Vietnam. (c)Types of assistance and training (1)Authorized elements of assistanceAssistance provided under subsection (a)(1)(A) may include the provision of equipment, supplies, training, and small-scale military construction.
 (2)Required elements of assistance and trainingAssistance and training provided under subsection (a) shall include elements that promote the following:
 (A)Observance of and respect for human rights and fundamental freedoms. (B)Respect for legitimate civilian authority within the country to which the assistance is provided.
 (d)Priorities for assistance and trainingIn developing programs for assistance or training to be provided under subsection (a), the Secretary of Defense shall accord a priority to assistance, training, or both that will enhance the maritime capabilities of the recipient foreign country, or a regional organization of which the recipient country is a member, to respond to emerging threats to maritime security.
						(e)Incremental expenses of personnel of certain other countries for training
 (1)Authority for paymentIf the Secretary of Defense determines that the payment of incremental expenses in connection with training described in subsection (a)(1)(B) will facilitate the participation in such training of organization personnel of foreign countries specified in paragraph (2), the Secretary may use amounts available under subsection (f) for assistance and training under subsection (a) for the payment of such incremental expenses.
 (2)Covered countriesThe foreign countries specified in this paragraph are the following: (A)Brunei.
 (B)Singapore. (C)Taiwan.
 (f)FundingFunds may be used to provide assistance and training under subsection (a) as follows: (1)In fiscal year 2016, $50,000,000 from amounts authorized to be appropriated for the Department of Defense for that fiscal year for operation and maintenance, Defense-wide.
							(2)
 In fiscal year 2017, $75,000,000 from amounts authorized to be appropriated for the Department of Defense for that fiscal year for operation and maintenance, Defense-wide.
 (3)In each of fiscal years 2018 through 2020, $100,000,000 from amounts authorized to be appropriated for the Department of Defense for such fiscal year for operation and maintenance, Defense-wide.
 (g)Notice to Congress on assistance and trainingNot later than 15 days before exercising the authority under subsection (a) or (e) with respect to a recipient foreign country, the Secretary of Defense shall submit to the congressional defense committees a notification containing the following:
 (1)The recipient foreign country. (2)A detailed justification of the program for the provision of the assistance or training concerned, and its relationship to United States security interests.
 (3)The budget for the program, including a timetable of planned expenditures of funds to implement the program, an implementation timeline for the program with milestones (including anticipated delivery schedules for any assistance under the program), the military department or component responsible for management of the program, and the anticipated completion date for the program.
 (4)A description of the arrangements, if any, to support host nation sustainment of any capability developed pursuant to the program, and the source of funds to support sustainment efforts and performance outcomes to be achieved under the program beyond its completion date, if applicable.
 (5)A description of the program objectives and an assessment framework to be used to develop capability and performance metrics associated with operational outcomes for the recipient force.
 (6)Such other matters as the Secretary considers appropriate. (h)ExpirationThe authority provided under this section may not be exercised after September 30, 2020.
						1262.Sense of Congress reaffirming the importance of implementing the rebalance to the Asia-Pacific
			 region
 (a)FindingsCongress makes the following findings: (1)The United States has a longstanding national interest in maintaining security in the Asia-Pacific region.
 (2)The Asia-Pacific region is home to the world’s three largest economies, four most populous countries, and five largest militaries. The Asia-Pacific's rapid economic growth and mounting security tensions require a renewed focus from the United States on the region to maintain security, expand prosperity, and support common values.
 (3)In 2011, President Barack Obama announced that the United States would rebalance to the Asia-Pacific. Since then, there have been a number of actions taken to strengthen the United States posture and relationships in the region, including the negotiation of the Enhanced Defense Cooperation Agreement with the Philippines, the distributed laydown of the United States Marines Corps in the Pacific, the rotational stationing of the Littoral Combat Ship in Singapore, and a new comprehensive partnership with Vietnam on defense and security.
 (4)Leaders in regional states remain concerned about a variety of regional military challenges. These include China’s military modernization and its increasingly assertive actions in the East and South China Sea and North Korea’s continued belligerence and its pursuit of nuclear and ballistic missile technology. United States allies and partners are looking to the United States to demonstrate its willingness and ability to maintain regional peace and security by fully implementing the rebalance to the Asia-Pacific.
 (5)In April 2015, the Commander of the United States Pacific Command Admiral Samuel Locklear warned, Our relative superiority I think has declined and continues to decline…we rely very heavily on power projection, which means we have to be able to get the forces forward…. Admiral Locklear also noted, Any significant force structure moves out of my AOR in the middle of a rebalance would have to be understood and have to be explained because it would counterintuitive to a rebalance to move significant forces in another direction.
 (b)Sense of CongressIt is the sense of Congress that— (1)in order to maintain the credibility of the United States rebalance, it is vital that the United States continue to shift forces to the Asia-Pacific region to strengthen the ability of the United States Armed Forces to project power to shape the choices of regional states and to deter, and if necessary defend, against hostile military actions;
 (2)United States allies and partners in the Asia-Pacific region, as well as potential adversaries, would take note of any withdrawal of forces from the Asia-Pacific theater;
 (3)any withdrawal of United States forces from Outside the Continental United States (OCONUS) Asia-Pacific region or from United States Pacific Command would therefore seriously undermine the rebalance; and
 (4)in order to properly implement United States rebalance policy, United States forces under the operational control of the United States Pacific Command should be increased consistent with commitments already made by the Department of Defense and aligned with the requirement to maintain a balance of military power that favors the United States and United States allies in the Asia-Pacific region.
 1263.Sense of Senate on Taiwan asymmetric military capabilities and bilateral training activitiesIt is the sense of the Senate that— (1)the United States, in accordance with the Taiwan Relations Act (Public Law 96–8), should continue to make available to Taiwan such defense articles and services as may be necessary to enable Taiwan to maintain a sufficient self-defense;
 (2)the United States should continue to support the efforts of Taiwan to integrate innovative and asymmetric measures to balance the growing military capabilities of the People's Republic of China, including fast-attack craft, coastal-defense cruise missiles, rapid-runway repair systems, offensive mines, and submarines optimized for defense of the Taiwan straits;
 (3)the military forces of Taiwan should be permitted to participate in bilateral training activities hosted by the United States that increase credible deterrent capabilities of Taiwan, particularly those that emphasize the defense of Taiwan Island from missile attack, maritime blockade, and amphibious invasion by the People's Republic of China;
 (4)toward that goal, Taiwan should be encouraged to participate in exercises that include realistic air-to-air combat training, including the exercise conducted at Eielson Air Force Base, Alaska, and Nellis Air Force Base, Nevada, commonly referred to as Red Flag; and
 (5)Taiwan should also be encouraged to participate in advanced bilateral training for its ground forces, Apache attack helicopters, and P–3C surveillance aircraft in island-defense scenarios.
						FReports and Related Matters
					1271.Item in quarterly reports on assistance to counter the Islamic State of Iraq and the Levant on
			 forces ineligible to receive assistance due to a gross violation of human
			 rights
 (a)Item in reportsSection 1236(d) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended by adding at the end the following new paragraph
							
 (11)A list of the forces or elements of forces restricted from receiving assistance under subsection (a), unless waived pursuant to subsection (j), as a result of vetting required by subsection (e) or section 2249e of title 10, United States Code, and a detailed description of the reasons for such restriction, including for each force or element—
 (A)information relating to gross violation of human rights by such force or element (including the timeframe of the alleged violation);
 (B)the source of the information described in subparagraph (A), and an assessment of the veracity of the information;
 (C)the association of such force or element with terrorist groups or groups associated with the Government of Iran; and
 (D)the amount and type of any assistance provided such force or element by the Government of Iran.. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to reports submitted pursuant to section 1236(d) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 after that date.
						1272.Report on bilateral agreement with Israel on joint activities to establish an anti-tunneling
			 defense system
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the appropriate committees of Congress a report on the feasibility and advisability of the entry by the United States and Israel into a bilateral agreement through which the governments of the two countries carry out research, development, and test activities on a joint basis to establish an anti-tunneling defense system to detect, map, and neutralize underground tunnels into and directed at the territory of Israel.
 (b)Appropriate committee of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
							1273.Sense of Senate and report on Qatar fighter aircraft capability contribution to regional security
 (a)Sense of SenateIt is the sense of the Senate that— (1)the United States should consider, in a timely manner, opportunities to enhance the strike capability of fighter aircraft of the Qatar air force that would contribute to Qatar’s self-defense and deter Iran's regional ambitions and simultaneously preserve the qualitative military edge of Israel; and
 (2)Qatar should be afforded the opportunity through acquisition of appropriate technologies and exercises with the United States Armed Forces and the armed forces of partner nations to develop improved self-defense and counter force aviation capabilities that advanced fighter aircraft would provide.
							(b)Report required
 (1)In generalNot later than March 31, 2016, the Secretary of Defense, shall, in consultation with the Secretary of State, submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report on the risks and benefits under consideration as they relate to capabilities described in subsection (a).
 (2)ElementsThe report required by paragraph (1) shall include the following elements: (A)A description of the key assumptions regarding the increase to Qatar air force capabilities as a result of potential pending transfer of technologies and weapons systems.
 (B)A description of the key assumptions regarding items described in subparagraph (A) as they impact considerations regarding preservation of Israel’s qualitative military edge.
 (C)Estimated timelines for final adjudication of decisions to approve such transfers. (3)FormThe report required by paragraph (1) may be submitted in classified or unclassified form.
							GOther Matters
 1281.NATO Special Operations HeadquartersSection 1244(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2541), as most recently amended by section 1272(a) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2023), is further amended by striking each of fiscal years 2013, 2014, and 2015 and inserting each of fiscal years 2016, 2017, and 2018.
					1282.Two-year extension and modification of authorization for non-conventional assisted recovery
			 capabilities
 (a)ExtensionSubsection (h) of section 943 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4579), as most recently amended by section 1261(a) of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), is further amended by striking 2016 and inserting 2018.
 (b)Source of fundsSubsection (a) of such section 943, as amended by section 1205(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1623), is further amended by striking for Operation and Maintenance, Defense-wide and inserting for the Department of Defense for operation and maintenance.
 (c)OversightSubsection (b) of such section 943 is amended— (1)by striking (b) Procedures.—The Secretary and inserting the following:
								
									(b)Procedures and oversight
 (1)ProceduresThe Secretary; and (2)by adding at the end the following new paragraph:
								
 (2)Programmatic and policy oversightThe Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict shall have primary programmatic and policy oversight of non-conventional assisted recovery activities authorized by this section..
							XIIICOOPERATIVE THREAT REDUCTION
				1301.Specification of Cooperative Threat Reduction funds
 (a)Fiscal year 2016 Cooperative Threat Reduction funds definedAs used in this title, the term fiscal year 2016 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711).
 (b)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2016, 2017, and 2018.
 1302.Funding allocationsOf the $358,496,000 authorized to be appropriated to the Department of Defense for fiscal year 2016 in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified:
 (1)For strategic offensive arms elimination, $1,289,000. (2)For chemical weapons destruction, $942,000.
 (3)For global nuclear security, $20,555,000. (4)For cooperative biological engagement, $264,608,000.
 (5)For proliferation prevention, $38,945,000. (6)For threat reduction engagement, $2,827,000.
 (7)For activities designated as Other Assessments/Administrative Costs, $29,320,000. XIVOther Authorizations AMilitary Programs 1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501.
 1402.National Defense Sealift FundFunds are hereby authorized to be appropriated for fiscal year 2016 for the National Defense Sealift Fund, as specified in the funding table in section 4501.
					1403.Chemical Agents and Munitions Destruction, Defense
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501.
 (b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— (1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
 (2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act.
 1404.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501.
 1405.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501.
 1406.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2016 for the Defense Health Program, as specified in the funding table in section 4501, for use of the Armed Forces and other activities and agencies of the Department of Defense in providing for the health of eligible beneficiaries.
					BOther Matters
					1411.Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund for Captain James A. Lovell Health
			 Care Center, Illinois
 (a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1406 and available for the Defense Health Program for operation and maintenance, $120,400,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer.
 (b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).
 1412.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2016 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home.
					1413.Inspections of the Armed Forces Retirement Home by the Inspector General of the Department of
			 Defense
 (a)InspectionsSubsection (b)(1) of section 1518 of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 418) is amended by striking a comprehensive inspection of all aspects of each facility of the Retirement Home and all that follows and inserting an inspection of the Retirement Home. The Inspector General shall determine the scope of each such inspection using a risk-based analysis of the operations of the Retirement Home..
 (b)ReportsSubsection (c)(1) of such section is amended in the second sentence by striking Not later than 90 days after completing the inspection of the facility, the Inspector General and inserting The Inspector General. XVAuthorization of Additional Appropriations for Overseas Contingency Operations AAuthorization of Appropriations 1501.PurposeThe purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2016 to provide additional funds for overseas contingency operations being carried out by the Armed Forces.
 1502.Overseas contingency operationsFunds are hereby authorized to be appropriated for fiscal year 2016 for the Department of Defense for overseas contingency operations in such amounts as may be designated as provided in section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 1503.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2016 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102.
 1504.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202.
 1505.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302.
 1506.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4402.
 1507.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2016 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502.
 1508.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502.
 1509.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502.
 1510.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502.
					1511.Counterterrorism Partnerships Fund
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2016 for expenses, not otherwise provided for, for the Counterterrorism Partnerships Fund, as specified in the funding table in section 4502.
 (b)Duration of availabilityAmounts appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available for obligation through September 30, 2017.
						BFinancial Matters
 1521.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act.
					1522.Special transfer authority
						(a)Authority To transfer authorizations
 (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2016 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.
 (2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $4,000,000,000.
 (b)Terms and conditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001.
 (c)Additional authorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001.
						CLimitations, Reports, and Other Matters
					1531.Afghanistan Security Forces Fund
 (a)Continuation of prior authorities and notice and reporting requirementsFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2016 shall be subject to the conditions contained in subsections (b) through (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424).
 (b)Extension of authority To accept certain equipmentSection 1532(b)(1) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended by striking this Act and inserting Acts enacted before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016..
						1532.Joint Improvised Explosive Device Defeat Fund
 (a)Use and transfer of fundsSubsections (b) and (c) of section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as in effect before the amendments made by section 1503 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), shall apply to the funds made available to the Department of Defense for the Joint Improvised Explosive Device Defeat Fund for fiscal year 2016.
 (b)Extension of interdiction of improvised explosive device precursor chemicals authoritySection 1532(c) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2057) is amended—
 (1)in paragraph (1), by inserting and for fiscal year 2016, after fiscal year 2013,; and (2)in paragraph (4), as most recently amended by section 1533(c) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), by striking December 31, 2015 and inserting December 31, 2016.
 (c)Limitation on use of funds for certain assignments of personnelNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Joint Improvised Explosive Device Defeat Organization may be used for the purposes of the Joint Improvised Explosive Device Defeat Organization assigning personnel or contractors on a permanent or temporary basis, or as a detail, to the combatant commands or associated military components, or the combat support agencies, unless such personnel or contractors are supporting—
 (1)Operation Freedom's Sentinel or any successor operation to that operation; (2)Operation Inherent Resolve or any successor operation to that operation; or
 (3)another operation that, as determined by the Secretary of Defense, requires the direct support of the Joint Improvised Explosive Device Defeat Organization.
 (d)Notice to CongressIf after the date of the enactment of this Act the Secretary of Defense makes a determination described in subsection (c)(3) that an operation requires the direct support of the Joint Improvised Explosive Device Defeat Organization, the Secretary shall submit to the congressional defense committees a notice of the determination and the reasons for the determination.
 (e)Limitation on implementation of JIEDDO as combat support agencyRelating to the determination by the Deputy Secretary of Defense on March 11, 2015, to make the Joint Improvised Explosive Device Defeat Organization a combat support agency, the Secretary of Defense is prohibited from implementing such determination until 90 days after the date on which the Secretary submits to the congressional defense committees a report setting forth the following
 (1)A detailed plan for the disposition of the Organization as a combat support agency, including the enduring requirements and key functions of the Organization, the chain of command for the Organization, and funding for the Organization as such an agency.
 (2)A statement of potential alternative means to achieving the objective of designating the Organization as a combat support agency, including the assumption of one or more functions of the Organization by one or more other components or elements of the Department of Defense, and an assessment of the feasibility and advisability of each such alternative.
							1533.Availability of Joint Improvised Explosive Device Defeat Fund funds for training of foreign
			 security forces to defeat improvised explosive devices
 (a)Availability of fundsOf the amounts authorized to be appropriated for fiscal year 2016 for the Joint Improvised Explosive Device Defeat Fund, up to $30,000,000 may be available to provide training to foreign security forces in defeating improvised explosive devices under authority provided the Department of Defense under any other provision of law.
 (b)Construction of availability of fundsThe availability of funds under subsection (a) shall not be construed as authority in and of itself for the provision of training as described in that subsection.
 (c)Geographic limitationTraining may be provided using funds available under subsection (a) only— (1)in locations in which the Department of Defense is conducting a named operation; or
 (2)in geographic areas in which the Secretary of Defense has determined that a foreign security force is facing a significant threat from improvised explosive devices.
 (d)Coordination with geographic combatant commandsThe Secretary shall, to the extent practicable, coordinate the provision of training using funds available under subsection (a) with requests received from the commanders of the geographic combatant commands.
 (e)ExpirationThe authority to use funds described in subsection (a) in accordance with this section shall expire on December 31, 2018.
						XVIStrategic Programs, Cyber, and Intelligence Matters
				ASpace Activities
					1601.Integrated policy to deter adversaries in space
 (a)In generalThe President shall establish an interagency process to provide for the development of a policy to deter adversaries in space—
 (1)with the objectives of— (A)reducing risks to the United States and allies of the United States in space; and
 (B)protecting and preserving the rights, access, capabilities, use, and freedom of action of the United States in space and the right of the United States to respond to an attack in space and, if necessary, deny adversaries the use of space capabilities hostile to the national interests of the United States; and
 (2)that integrates the interests and responsibilities of the agencies participating in the process. (b)Report required (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the policy developed pursuant to subsection (a).
 (2)Funding restrictionIf the President has not submitted the policy developed under subsection (a) and the answers to Enclosure 1, regarding offensive space control policy, of the classified annex to this Act, to the Committees on Armed Services of the Senate and the House of Representatives by the date required by paragraph (1), an amount equal to $10,000,000 of the amount authorized to be appropriated or otherwise made available to the Department of Defense for fiscal year 2016 to provide support services to the Executive Office of the President shall be withheld from obligation or expenditure until the policy and such answers are submitted to such Committees.
 (3)Form of reportThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							1602.Principal advisor on space control
 (a)In generalChapter 135 of title 10, United States Code is amended by adding at the end the following new section:
							
								2279a.Principal Advisor on Space Control
 (a)In generalThe Secretary of Defense shall designate an individual to serve as the Principal Space Control Advisor, who shall act as the principal advisor to the Secretary on space control activities.
 (b)ResponsibilitiesThe Principal Space Control Advisor shall be responsible for the following: (1)Supervision of space control activities related to the development, procurement, and employment of, and strategy relating to, space control capabilities.
 (2)Oversight of policy, resources, personnel, and acquisition and technology relating to space control activities.
 (c)Cross-functional teamThe Principal Space Control Advisor shall integrate the space control expertise and perspectives of appropriate organizational entities of the Office of the Secretary of Defense, the Joint Staff, the military departments, the Defense Agencies, and the combatant commands, by establishing and maintaining a full-time, cross-functional team of subject-matter experts from those entities..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2799 the following new item:
							
								
									2279a. Principal Advisor on Space Control..
						1603.
						Exception to the prohibition on contracting with Russian suppliers of rocket engines for the
 evolved expendable launch vehicle programSection 1608 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3626; 10 U.S.C. 2271 note) is amended—
 (1)in subsection (a), by striking subsections (b) and (c) and inserting subsections (b), (c), and (d); and (2)by adding at the end the following new subsection:
							
								(d)Special rule for phase 1A competitive opportunities
 (1)In generalFor not more than 9 competitive opportunities described in paragraph (2), the Secretary of Defense may award a contract—
 (A)requiring the use of a rocket engine designed or manufactured in the Russian Federation that is eligible for a waiver under subsection (b) or an exception under subsection (c); or
 (B)if a rocket engine described in subparagraph (A) is not available, requiring the use of a rocket engine designed or manufactured in the Russian Federation that is not eligible for such a waiver or exception.
 (2)Competitive opportunities describedA competitive opportunity described in this paragraph is— (A)an opportunity to compete for a contract for the procurement of property or services for space launch activities under the evolved expendable launch vehicle program; and
 (B)one of the 9 Phase 1A competitive opportunities for fiscal years 2015 through 2017, as specified in the budget justification materials submitted to Congress in support of the budget of the President for fiscal year 2016 (as submitted to Congress under section 1105(a) of title 31, United States Code)..
						1604.Elimination of launch capabilities contracts under evolved expendable launch vehicle program
 (a)In generalExcept as provided by subsections (b) and (c), on and after the date of the enactment of this Act, the Secretary of Defense may not award or renew a contract, or maintain a separate contract line item, for the procurement of property or services for space launch capabilities under the evolved expendable launch vehicle program.
 (b)WaiverThe Secretary of Defense may waive the prohibition under subsection (a) and award or renew a contract or maintain a separate contract line item for the procurement of property or services for space launch capabilities if the Secretary of Defense determines, and reports to the congressional defense committees not later than 30 days before the waiver takes effect, that—
 (1)awarding or renewing such a contract or maintaining such a contract line item is necessary for the national security interests of the United States and the contract or contract line item does not support space launch activities using rocket engines designed or manufactured in the Russian Federation; and
 (2)failing to award or renew such a contract or maintain such a contract line item will have significant consequences to national security and will result in the significant loss of life or property or economic harm.
							(c)Exception
 (1)In generalThe prohibition under subsection (a) shall not apply to the placement of orders or the exercise of options under the contract numbered FA8811–13–C–0003 and awarded on December 18, 2013.
 (2)TerminationThe exception under paragraph (1) shall terminate on September 30, 2019. (d)Space launch capabilities definedIn this section, the term space launch capabilities includes all work associated with space launch infrastructure maintenance and sustainment, program management, systems engineering, launch site operations, launch site depreciation, and maintenance commodities.
						1605.Allocation of funding for evolved expendable launch vehicle program
 (a)In generalThe amount requested in the budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, for fiscal year 2017, 2018, or 2019 for the Air Force for the launch of Air Force satellites under the evolved expendable launch vehicle launch capability program shall bear the same ratio to the total amount requested in that budget for that fiscal year for the launch of national security satellites under the evolved expendable launch vehicle launch capability program as the amount requested in that budget for that fiscal year for the procurement of cores for the Air Force for the launch of Air Force satellites under the evolved expendable launch vehicle launch services program bears to the total amount requested in that budget for that fiscal year for the procurement of cores for the launch of national security satellites under the evolved expendable launch vehicle launch services program.
 (b)National security satellite definedIn this section, the term national security satellite is a satellite launched for national security purposes, including such a satellite launched by the Air Force, the Navy, or the National Reconnaissance Office, or any other element of the Department of Defense.
						1606.Inclusion of plan for development and fielding of a full-up engine in rocket propulsion system
 development programSection 1604(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3623; 10 U.S.C. 2273 note) is amended—
 (1)in paragraph (2), by striking ; and and inserting a semicolon; (2)in paragraph (3), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (4)a plan for the development and fielding of a full-up engine..
						1607.Limitations on availability of funds for the Defense Meteorological Satellite program
 (a)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Defense Meteorological Satellite program (PE# 0305160F and line number MS0554) or for the launch of Defense Meteorological Satellite program satellite #20 (in this section referred to as DMSP20), and none of the funds authorized to be appropriated or otherwise made available for fiscal year 2015 for that program or the launch of DMSP20 that remain available for obligation as of the date of the enactment of this Act, may be obligated or expended until the Secretary of Defense and the Chairman of the Joint Chiefs of Staff jointly certify to the congressional defense committees that—
 (1)relying on civil and international contributions to meet space-based environmental monitoring requirements is insufficient or is a risk to national security and launching DMSP20 will meet those requirements;
 (2)launching DMSP20 is the most affordable solution to meeting requirements validated by the Joint Requirements Oversight Council; and
 (3)nonmaterial solutions within the Department of Defense, the National Oceanic and Atmospheric Administration, and the National Aeronautics and Space Administration are incapable of meeting the cloud characterization and theater weather requirements validated by the Joint Requirements Oversight Council.
 (b)Comparative cost and capability assessmentIf the Secretary and the Chairman determine that a material solution is required to meet the cloud characterization and theater weather requirements validated by the Joint Requirements Oversight Council, the Secretary and the Chairman shall jointly submit to the congressional defense committees a cost and capability assessment that compares the cost of meeting those requirements with DMSP20 and with an alternate material solution that includes electro-optical infrared weather imaging or other comparable solutions.
						1608.Quarterly reports on Global Positioning System III space segment, Global Positioning System
			 operational control segment, and Military Global Positioning System user
			 equipment acquisition programs
 (a)Reports requiredNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of the Air Force shall submit to the Comptroller General of the United States a report on the Global Positioning System III space segment, the Global Positioning System operational control segment, and the Military Global Positioning System user equipment acquisition programs.
 (b)ElementsEach report required by subsection (a) shall include, with respect to an acquisition program specified in that subsection, the following:
 (1)A statement of the status of the program with respect to cost, schedule, and performance. (2)A description of any changes to the requirements of the program.
 (3)A description of any technical risks impacting the cost, schedule, and performance of the program. (4)An assessment of how such risks are to be addressed and the costs associated with such risks.
 (5)An assessment of the extent to which the segments of the program are synchronized. (c)Briefings by Comptroller GeneralThe Comptroller General shall provide to the congressional defense committees a briefing on a report submitted under subsection (a)—
 (1)in the case of the first such report, not later than 30 days after receiving that report; and (2)as the Comptroller General considers appropriate thereafter.
 (d)TerminationThe requirement under subsection (a) shall terminate with respect to an acquisition program specified in that subsection on the date on which that program reaches full operational capability.
						1609.Plan for consolidation of acquisition of commercial satellite communications services
 (a)In generalNot later than January 31, 2016, the Department of Defense Executive Agent for Space shall submit to the congressional defense committees a plan for the consolidation, during the three-year period beginning on the date on which the plan is submitted, of the acquisition of commercial satellite communications services from across the Department of Defense into a program office in the Space and Missile Systems Center of the Air Force.
						(b)Requirements
 (1)In generalThe plan required by subsection (a) shall include— (A)an assessment of the management and overhead costs relating to the acquisition of commercial satellite communications services across the Department of Defense; and
 (B)an estimate of— (i)the costs of implementing the consolidation of the acquisition of such services described in subsection (a); and
 (ii)the projected savings of the consolidation. (2)Validation by Director of Cost Assessment and Program EvaluationThe assessment required by paragraph (1)(A) and the estimates required by paragraph (1)(B) shall be validated by the Director of Cost Assessment and Program Evaluation.
							1610.Council on Oversight of the Department of Defense Positioning, Navigation, and Timing Enterprise
 (a)In generalChapter 135 of title 10, United States Code, as amended by section 1602, is further amended by adding at the end the following new section:
							
								2279b.Council on Oversight of the Department of Defense Positioning, Navigation, and Timing Enterprise
 (a)EstablishmentThere is within the Department of Defense a council to be known as the Council on Oversight of the Department of Defense Positioning, Navigation, and Timing Enterprise (in this section referred to as the Council). (b)MembershipThe members of the Council shall be as follows:
 (1)The Under Secretary of Defense for Policy. (2)The Under Secretary of Defense for Acquisition, Technology, and Logistics.
 (3)The Vice Chairman of the Joint Chiefs of Staff. (4)The Commander of the United States Strategic Command.
 (5)The Commander of the United States Northern Command. (6)The Commander of United States Cyber Command.
 (7)The Director of the National Security Agency. (8)The Chief Information Officer of the Department of Defense.
 (9)Such other officers of the Department of Defense as the Secretary may designate. (c)Co-chairThe Council shall be co-chaired by the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Vice Chairman of the Joint Chiefs of Staff.
									(d)Responsibilities
 (1)The Council shall be responsible for oversight of the Department of Defense positioning, navigation, and timing enterprise, including positioning, navigation, and timing services provided to civil, commercial, scientific, and international users.
 (2)In carrying out the responsibility for oversight of the Department of Defense positioning, navigation, and timing enterprise as specified in paragraph (1), the Council shall be responsible for the following:
 (A)Oversight of performance assessments (including interoperability). (B)Vulnerability identification and mitigation.
 (C)Architecture development. (D)Resource prioritization.
 (E)Such other responsibilities as the Secretary of Defense shall specify for purposes of this section. (e)Annual reportsAt the same time each year that the budget of the President is submitted to Congress under section 1105(a) of title 31, the Council shall submit to the congressional defense committees a report on the activities of the Council. Each report shall include the following:
 (1)A description and assessment of the activities of the Council during the previous fiscal year. (2)A description of the activities proposed to be undertaken by the Council during the period covered by the current future-years defense program under section 221 of this title.
 (3)Any changes to the requirements of the Department of Defense positioning, navigation, and timing enterprise made during the previous year, along with an explanation for why the changes were made and a description of the effects of the changes to the capability of such enterprise.
 (4)A breakdown of each program element in such budget that relates to the Department of Defense positioning, navigation, and timing enterprise, including how such program element relates to the operation and sustainment, research and development, procurement, or other activity of such enterprise.
										(f)Budget and funding matters
 (1)Not later than 30 days after the President submits to Congress the budget for a fiscal year under section 1105(a) of title 31, the Commander of the United States Strategic Command shall submit to the Chairman of the Joint Chiefs of Staff an assessment of—
 (A)whether such budget allows the Federal Government to meet the required capabilities of the Department of Defense positioning, navigation, and timing enterprise during the fiscal year covered by the budget and the four subsequent fiscal years; and
 (B)if the Commander determines that such budget does not allow the Federal Government to meet such required capabilities, a description of the steps being taken to meet such required capabilities.
 (2)Not later than 30 days after the date on which the Chairman of the Joint Chiefs of Staff receives the assessment of the Commander of the United States Strategic Command under paragraph (1), the Chairman shall submit to the congressional defense committees—
 (A)such assessment as it was submitted to the Chairman; and (B)any comments of the Chairman.
 (3)If a House of Congress adopts a bill authorizing or appropriating funds for the activities of the Department of Defense positioning, navigation, and timing enterprise that, as determined by the Council, provides insufficient funds for such activities for the period covered by such bill, the Council shall notify the congressional defense committees of the determination.
										(g)Notification of anomalies
 (1)The Secretary of Defense shall submit to the congressional defense committees written notification of an anomaly in the Department of Defense positioning, navigation, and timing enterprise that is reported to the Secretary or the Council by not later than 14 days after the date on which the Secretary or the Council learns of such anomaly, as the case may be.
 (2)In this subsection, the term anomaly means any unplanned, irregular, or abnormal event, whether unexplained or caused intentionally or unintentionally by a person or a system.
 (h)TerminationThe Council shall terminate on the date that is 10 years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 1602, is further amended by inserting after the item relating to section 2799a the following new item:
							
								
									2279b. Council on Oversight of the Department of Defense Positioning, Navigation, and Timing
			 Enterprise..
						1611.Analysis of alternatives for wide-band communications
 (a)In generalThe Secretary of Defense shall conduct an analysis of alternatives for a follow-on wide-band communications system to the Wideband Global SATCOM System that includes space, air, and ground layer communications capabilities of the Department of Defense.
 (b)Report requiredNot later than March 31, 2017, the Secretary shall submit to the congressional defense committees a report on the analysis conducted under subsection (a).
 1612.Expansion of goals for pilot program for acquisition of commercial satellite communication servicesSection 1605(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3623; 10 U.S.C. 2208 note) is amended—
 (1)in paragraph (3), by striking ; and and inserting a semicolon; (2)in paragraph (4), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (5)demonstrates the potential to achieve order-of-magnitude improvements in satellite communications capability..
						1613.Streamline commercial space launch activities
 (a)Sense of CongressIt is the sense of Congress that eliminating duplicative requirements and approvals for commercial launch and reentry operations will promote and encourage the development of the commercial space sector.
 (b)Reaffirmation of policyCongress reaffirms that the Secretary of Transportation, in overseeing and coordinating commercial launch and reentry operations, should—
 (1)promote commercial space launches and reentries by the private sector; (2)facilitate Government, State, and private sector involvement in enhancing United States launch sites and facilities;
 (3)protect public health and safety, safety of property, national security interests, and foreign policy interests of the United States; and
 (4)consult with the head of another executive agency, including the Secretary of Defense or the Administrator of the National Aeronautics and Space Administration, as necessary to provide consistent application of licensing requirements under chapter 509 of title 51, United States Code.
							(c)Requirements
 (1)In generalThe Secretary of Transportation under section 50918 of title 51, United States Code, and subject to section 50905(b)(2)(C) of that title, shall consult with the Secretary of Defense, the Administrator of the National Aeronautics and Space Administration, and the heads of other executive agencies, as appropriate—
 (A)to identify all requirements that are imposed to protect the public health and safety, safety of property, national security interests, and foreign policy interests of the United States relevant to any commercial launch of a launch vehicle or commercial reentry of a reentry vehicle; and
 (B)to evaluate the requirements identified in subparagraph (A) and, in coordination with the licensee or transferee and the heads of the relevant executive agencies—
 (i)determine whether the satisfaction of a requirement of one agency could result in the satisfaction of a requirement of another agency; and
 (ii)resolve any inconsistencies and remove any outmoded or duplicative requirements or approvals of the Federal Government relevant to any commercial launch of a launch vehicle or commercial reentry of a reentry vehicle.
 (2)ReportsNot later than 180 days after the date of enactment of this Act, and annually thereafter until the Secretary of Transportation determines no outmoded or duplicative requirements or approvals of the Federal Government exist, the Secretary of Transportation, in consultation with the Secretary of Defense, the Administrator of the National Aeronautics and Space Administration, the commercial space sector, and the heads of other executive agencies, as appropriate, shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the congressional defense committees a report that includes the following:
 (A)A description of the process for the application for and approval of a permit or license under chapter 509 of title 51, United States Code, for the commercial launch of a launch vehicle or commercial reentry of a reentry vehicle, including the identification of—
 (i)any unique requirements for operating on a United States Government launch site, reentry site, or launch property; and
 (ii)any inconsistent, outmoded, or duplicative requirements or approvals. (B)A description of current efforts, if any, to coordinate and work across executive agencies to define interagency processes and procedures for sharing information, avoiding duplication of effort, and resolving common agency requirements.
 (C)Recommendations for legislation that may further— (i)streamline requirements in order to improve efficiency, reduce unnecessary costs, resolve inconsistencies, remove duplication, and minimize unwarranted constraints; and
 (ii)consolidate or modify requirements across affected agencies into a single application set that satisfies the requirements identified in paragraph (1)(A).
 (3)DefinitionsFor purposes of this subsection— (A)any applicable definitions set forth in section 50902 of title 51, United States Code, shall apply;
 (B)the terms launch, reenter, and reentry include landing of a launch vehicle or reentry vehicle; and (C)the terms United States Government launch site and United States Government reentry site include any necessary facility, at that location, that is commercially operated on United States Government property.
								BCyber warfare, cyber security, and related matters
					1621.Authorization of military cyber operations
 (a)In generalChapter 3 of title 10, United States Code, is amended by adding at the end the following new section:
							
 130g.Authorities concerning military cyber operationsThe Secretary of Defense shall develop, prepare, coordinate, and, when authorized by the President to do so, conduct a military cyber operation in response to malicious cyber activity carried out against the United States or a United States person by a foreign power (as defined in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801))..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 3 of such title is amended by adding at the end the following new item:
							
								
									130g. Authorities concerning military cyber operations..
						1622.Designation of Department of Defense entity responsible for acquisition of critical cyber
			 capabilities
						(a)Designation
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, for each critical cyber capability described in paragraph (2), designate an entity of the Department of Defense to be responsible for the acquisition of the critical cyber capability.
 (2)Critical cyber capabilities describedThe critical cyber capabilities described in this paragraph are all of the cyber capabilities that the Secretary considers critical to the mission of the Department of Defense, including the following:
 (A)The Unified Platform. (B)A persistent cyber training environment.
 (C)A cyber situational awareness and battle management system. (b)Report (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the designations made under subsection (a).
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)Identification of each designation made under subsection (a).
 (B)Estimates of the funding requirements and acquisition timelines for each critical cyber capability for which a designation was made under subsection (a).
 (C)An explanation of whether critical cyber capabilities could be acquired more quickly with changes to acquisition authorities.
 (D)Such recommendations as the Secretary may have for legislation or administrative action to improve the acquisition of, or acquire more quickly, the critical cyber capabilities for which designations are made under subsection (a).
								1623.Incentive for submittal to Congress by President of integrated policy to deter adversaries in
 cyberspaceUntil the President submits to the congressional defense committees the report required by section 941 of the National Defense Authorization Act for Fiscal Year 2014 (127 Stat. 837; Public Law 113–66), $10,000,000 of the unobligated balance of the amounts appropriated or otherwise made available to the Department of Defense to provide support services to the Executive Office of the President may not be obligated or expended.
 1624.Authorization for procurement of relocatable Sensitive Compartmented Information FacilityOf the unobligated amounts appropriated or otherwise made available in fiscal years 2014 and 2015 for procurement for the Army, $10,600,000 may be used for the procurement of a relocatable Sensitive Compartmented Information Facility for the Cyber Center of Excellence at Fort Gordon, Georgia, as described in the reprogramming action prior approval request submitted by the Under Secretary of Defense (Comptroller) to Congress on February 6, 2015.
					1625.Evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense
						(a)Evaluation required
 (1)In generalThe Secretary of Defense shall complete an evaluation of the cyber vulnerabilities of each major weapon system of the Department of Defense by not later than December 31, 2019.
 (2)ExceptionThe Secretary may waive the requirement of paragraph (1) with respect to a weapon system or complete the evaluation of a weapon system required by such paragraph after the date specified in such paragraph if the Secretary certifies to the congressional defense committees before that date that all known cyber vulnerabilities in the weapon system have minimal consequences for the capability of the weapon system to meet operational requirements or otherwise satisfy mission requirements.
							(b)Plan for evaluation
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the plan of the Secretary for the evaluations of major weapon systems required by subsection (a), including an identification of each of the weapon systems to be evaluated and an estimate of the funding required to conduct the evaluations.
 (2)Priority in evaluationsThe plan under paragraph (1) shall accord a priority among evaluations based on the criticality of major weapon systems, as determined by the Chairman of the Joint Chiefs of Staff based on an assessment of employment of forces and threats.
 (3)Integration with other effortsThe plan under paragraph (1) shall build upon existing efforts regarding the identification and mitigation of cyber vulnerabilities of major weapon systems, and shall not duplicate similar ongoing efforts such as Task Force Cyber Awakening of the Navy or Task Force Cyber Secure of the Air Force.
 (c)Status on progressOn a regular basis, the Secretary shall inform the congressional defense committees of the activities undertaken in the evaluation of major weapon systems under this section.
 (d)Risk mitigation strategiesAs part of the evaluation of cyber vulnerabilities of major weapon systems of the Department under this section, the Secretary shall develop strategies for mitigating the risks of cyber vulnerabilities identified in the course of such evaluations.
 (e)Authorization of appropriationsOf amounts appropriated or otherwise made available under section 201, $200,000,000 shall be available to the Secretary to conduct the evaluations required by subsection (a)(1).
						1626.Assessment of capabilities of United States Cyber Command to defend the United States from cyber
			 attacks
						(a)Independent assessment
 (1)In generalThe Principal Cyber Advisor, with the assistance of the Under Secretary of Defense for Acquisition, Technology, and Logistics, shall sponsor an independent panel to assess the ability of the National Mission Forces of the United States Cyber Command to reliably prevent or block large-scale attacks on the United States by foreign powers with capabilities comparable to the capabilities of China, Iran, North Korea, and Russia expected in the years 2020 and 2025.
 (2)Independent expertsThe panel sponsored under paragraph (1) shall include— (A)independent experts in cyber warfare technology, intelligence, and operations; and
 (B)independent experts in non-cyber military operations. (b)War gamesThe Chairman of the Joint Chiefs of Staff, in consultation with the Principal Cyber Advisor, shall conduct a series of war games through the Warfighting Analysis Division of the Force Structure, Resources, and Assessment Directorate to assess the strategy, assumptions, and capabilities of the United States Cyber Command to prevent large-scale cyber attacks by foreign powers with capabilities described in subsection (a)(1) from reaching United States targets.
 (c)FindingsNot later than one year after the date of the enactment of this Act— (1)the Principal Cyber Advisor shall convey to the congressional defense committees the findings of the Principal Cyber Advisor with respect to the assessment conducted by the panel sponsored under subsection (a)(1); and
 (2)the Chairman of the Joint Chiefs of Staff shall convey to the congressional defense committees the findings of the Chairman with respect to the war games conducted under subsection (b)(1).
 (d)Foreign power definedIn this section, the term foreign power has the meaning given the term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).
						1627.Biennial exercises on responding to cyber attacks against critical infrastructure
 (a)Biennial exercises requiredNot less frequently than once every two years until the date that is six years after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Secretary of Homeland Security, the Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the heads of the critical infrastructure sector-specific agencies designated under Presidential Policy Directive–21 (entitled Critical Infrastructure Security Resilience and dated February 12, 2013) and in consultation with governors of the States and the owners and operators of critical infrastructure, organize and execute one or more exercises based on scenarios in which—
 (1)critical infrastructure of the United States is attacked through cyberspace; and (2)the President directs the Secretary to—
 (A)defend the United States; and (B)provide support to civil authorities in responding to and recovering from cyber attacks.
 (b)PurposesThe purposes of the exercises required by subsection (a) are as follows: (1)To improve cooperation and coordination between various parts of the Government and industry so that the Government and industry can more effectively and efficiently respond to cyber attacks.
 (2)To exercise command and control, coordination, communications, and information sharing capabilities under the stressing conditions of an ongoing cyber attack.
 (3)To identify gaps and problems that require new enhanced training, capabilities, procedures, or authorities.
 (4)To identify— (A)interdependencies;
 (B)strengths that should be leveraged; and (C)weaknesses that need to be mitigated.
 (c)Requirement for variation of assumptions and conditionsIn conducting the exercises required by subsection (a), the Secretary shall ensure that there is an appropriate degree of variation from exercise to exercise of the following:
 (1)The size, scope, duration, and sophistication of the cyber attacks. (2)The degree of warning and knowledge that is available to the Department of Defense about the attack and the means used in the attack and the degree of delegation of authority from the President to react, including with pre-planned responses.
 (3)The effectiveness of the National Mission Force of the United States Cyber Command in preempting and defeating the attack.
 (4)The effectiveness of the attacks on critical infrastructure in general and particularly in specific industry sectors.
 (5)The effectiveness of resilience and recovery mechanisms. (d)Cost sharing agreementsThe Secretary shall coordinate with those with whom the Secretary is required to coordinate under subsection (a) to develop equitable cost sharing agreements to defray the expenses of the exercises required by subsection (a).
						CNuclear Forces
					1631.Designation of Air Force officials to be responsible for policy on and procurement of nuclear
			 command, control, and communications systems
						(a)Designation of officials
 (1)In generalChapter 24 of title 10, United States Code, is amended by adding at the end the following new section:
								
									499.Designation of Air Force officials to be responsible for policy on and procurement of nuclear
			 command, control, and communications systems
 (a)ProcurementThe Secretary of the Air Force shall designate a senior acquisition official of the Air Force to be responsible for ensuring the procurement and integration of the nuclear command, control, and communication systems of the Air Force.
 (b)PolicyThe Secretary shall designate an official of the Air Force to be responsible for— (1)formulating an integrated policy for the nuclear command, control, and communications systems of the Air Force that includes long-term requirements to satisfy the requirements of the Department of Defense for nuclear command, control, and communications; and
 (2)ensuring that such policy is integrated across all Air Force systems using nuclear command, control, and communications systems..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 24 of title 10, United States Code, is amended by inserting after the item relating to section 498 the following new item:
								
									
										499. Designation of Air Force officials to be responsible for policy on and procurement of nuclear
			 command, control, and communications systems..
 (b)DeadlineThe Secretary of the Air Force shall— (1)designate the officials required by section 499 of title 10, United States Code, as added by subsection (a)(1), not later than 90 days after the date of the enactment of this Act; and
 (2)promptly notify the congressional defense committees of such designation. 1632.Comptroller General of the United States review of recommendations relating to the nuclear security enterprise (a)In generalThe Comptroller General of the United States shall, in each of fiscal years 2016 through 2021, conduct a review of the process of the Department of Defense for addressing the recommendations of the Department of Defense Internal Nuclear Enterprise Review, the Independent Review of the Department of Defense Nuclear Enterprise, and the Nuclear Deterrence Enterprise Review Group, that are evaluated by the Office of Cost Assessment and Program Evaluation of the Department of Defense.
 (b)Briefing and reportAfter conducting each review under subsection (a), the Comptroller General shall— (1)provide to the congressional defense committees an initial briefing on the review; and
 (2)after providing the briefing under paragraph (1), submit to those committees a written report on the review and such other topics as the committees request during the briefing.
							1633.Assessment of global nuclear environment
 (a)FindingsCongress makes the following findings: (1)Nuclear competition among countries has become both different and in some ways more complex than was the case during the Cold War.
 (2)During the 25 years preceding the date of the enactment of this Act, additional countries have obtained nuclear weapons. North Korea is a nuclear-armed country and Iran aspires to acquire a nuclear weapons capability.
 (3)A regional nuclear competition has emerged in South Asia between India and Pakistan. Another such competition may emerge in the Middle East between Iran and Israel, triggering a nuclear proliferation cascade across the Middle East, involving Saudi Arabia, Turkey, and perhaps other countries as well.
 (4)The proliferation of nuclear weapons to countries the cultures of which are quite different from that of the United States raises concerns regarding how leaders in those countries calculate cost, benefit, and risk with respect to decisions regarding the use of nuclear weapons.
 (b)Assessment requiredThe Director of Net Assessment of the Department of Defense shall, in coordination with the Commander of the United States Strategic Command, conduct an assessment of the global environment with respect to nuclear weapons and the role of United States nuclear forces, policy, and strategy in that environment.
 (c)ObjectivesThe objectives of the assessment required by subsection (b) are to inform the long-term planning of the Department of Defense and policies relating to regional nuclear crises and operations that may involve the escalation of nuclear competition among countries.
						(d)Requirements
 (1)In generalIn conducting the assessment required by subsection (b), the Director shall develop and analyze a range of contingencies and scenarios, including crises that may emerge from nuclear competition during the 10-year period beginning on the date of the enactment of this Act that involve the following:
 (A)The United States and one other country that possesses a nuclear weapon. (B)The United States and multiple such countries.
 (C)Two other such countries. (D)Three or more other such countries.
 (E)Regional and cross-regional geography, including contingencies and scenarios in Europe, the Middle East, South Asia, and East Asia, and contingencies and scenarios that transcend regions.
 (F)The long-term geopolitical and military-technical competition as it relates to nuclear weapons and strategic warfare.
 (2)Analysis of competitive discontinuitiesIn analyzing the long-term geopolitical and military-technical competition as it relates to nuclear weapons and strategic warfare under paragraph (1)(F), the Director shall identify—
 (A)prospective discontinuities in that competition; and (B)strategies and capabilities the United States could adopt to improve its competitive position following such discontinuities.
 (e)StaffingIn conducting the assessment required by subsection (b), the Director shall engage the best talent available, with particular emphasis on engaging individuals and independent entities with demonstrated expertise in strategy and net assessment methodology.
 (f)Report requiredNot later than November 15, 2016, the Director shall submit to the congressional defense committees a report on the assessment required by subsection (b).
 1634.Deadline for Milestone A decision on long-range standoff weaponNot later than May 31, 2016, the Secretary of Defense shall make a Milestone A decision on the long-range standoff weapon.
					1635.Availability of Air Force procurement funds for certain commercial off-the-shelf parts for
			 intercontinental ballistic missile fuzes
 (a)Availability of procurement fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be appropriated for fiscal year 2016 by section 101 and available for Missile Procurement, Air Force, as specified in the funding table in section 4101, $13,700,000 shall be available for the procurement of covered parts pursuant to contracts entered into under section 1645 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3651).
 (b)Covered parts definedIn this section, the term covered parts has the meaning given that term in section 1645(c) of such Act. 1636.Sense of Congress on policy on the nuclear triad (a)Sense of CongressIt is the sense of Congress that—
 (1)the triad of strategic nuclear delivery systems plays a critical role in ensuring the national security of the United States; and
 (2)retaining all three legs of the nuclear triad is among the highest priorities of the Department of Defense and will best maintain strategic stability at a reasonable cost, while hedging against potential technical problems and vulnerabilities.
 (b)Statement of policyIt is the policy of the United States— (1)to operate, sustain, and modernize or replace the triad of strategic nuclear delivery systems consisting of—
 (A)heavy bombers equipped with nuclear gravity bombs and air-launched nuclear cruise missiles; (B)land-based intercontinental ballistic missiles equipped with nuclear warheads that are capable of carrying multiple independently targetable reentry vehicles; and
 (C)ballistic missile submarines equipped with submarine launched ballistic missiles and multiple nuclear warheads;
 (2)to operate, sustain, and modernize or replace a capability to forward-deploy nuclear weapons and dual-capable fighter-bomber aircraft;
 (3)to deter potential adversaries and assure allies and partners of the United States through strong and long-term commitment to the nuclear deterrent of the United States and the personnel, systems, and infrastructure that comprise such deterrent;
 (4)to ensure that the members of the Armed Forces who operate the nuclear deterrent of the United States have the training, resources, and national support required to execute the critical national security mission of the members; and
 (5)to achieve a modern and responsive nuclear infrastructure to support the full spectrum of deterrence requirements.
							DMissile Defense Programs
					1641.Plan for expediting deployment time of continental United States interceptor site
 (a)In generalNot later than 30 days after the date on which the Secretary of Defense completes preparation of an environmental impact statement pursuant to section 227(b) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239), the Secretary of Defense shall—
 (1)develop a plan for expediting the deployment time for a potential future continental United States interceptor site by at least two years, in the case that the President decides to proceed with such deployment; and
 (2)submit to the congressional defense committees a report on such plan. (b)Report elementsThe report submitted under subsection (a)(2) shall include the following:
 (1)A description of the plan, including estimates of the cost of carrying out the plan and a schedule for carrying out the plan.
 (2)A description of such legislative or administrative action as may be necessary to carry out the plan.
 (3)An assessment of the risks associated with decreasing the deployment time, including with respect to cost and the operational effectiveness and reliability of interceptors.
 (4)Identification of any deviation in the plan from robust acquisition processes, including with respect to testing prior to full operational capability designation.
							(c)Assessment by Comptroller General of the United States
 (1)In generalNot later than 90 days after the date on which the Secretary submits a report under subsection (a)(2), the Comptroller General shall—
 (A)complete a review of the report submitted under subsection (a)(2); and (B)submit to the congressional defense committees a report on the review conducted pursuant to subparagraph (A).
 (2)Report elementsThe report required by paragraph (1)(B) shall include the following: (A)The findings of the Comptroller General with respect to the review conducted pursuant to paragraph (1)(A); and
 (B)such recommendations as the Comptroller General may have for legislative or administrative action. 1642.Additional missile defense sensor coverage for the protection of the United States homeland (a)FindingsCongress makes the following findings:
 (1)According to the Director of the Missile Defense Agency, there are two fundamental means for improving homeland missile defense capability and capacity, one, is the reliability of the interceptor, and two, is the discrimination capability of the system.
 (2)The Department of Defense will deploy a new midcourse tracking radar to provide persistent coverage and improve discrimination capabilities against threats to the United States homeland from the Pacific region.
 (3)According to the Director of the Missile Defense Agency, a long-range discrimination radar will provide larger hit assessment coverage thereby enabling improved warfighting capabilities to manage ground-based interceptor (GBI) inventory and improve the capacity of the ballistic missile defense system.
 (4)According to the Principal Deputy Under Secretary of Defense for Policy, while Iran has not yet deployed an intercontinental ballistic missile, its progress on space launch vehicles—along with its desire to deter the United States and its allies— provides Tehran with the means and motivation to develop longer-range missiles, including an ICBM. Iran publically stated that it intends to launch a space-launch vehicle as early as this year capable of intercontinental ranges, if configured as such.
 (b)Sense of CongressIt is the sense of Congress that— (1)the currently deployed ground-based midcourse defense system protects the entire United States homeland, including the East Coast, against the threat of limited ballistic missile attack from North Korea and Iran; and
 (2)additional missile defense sensor discrimination capabilities are needed to enhance the protection of the United States homeland against potential long-range ballistic missiles from Iran that, according to the Department of Defense, could soon be obtained by Iran as a result of its active space launch program.
 (c)Deployment of additional coverageThe Director of the Missile Defense Agency shall, in cooperation with the relevant combatant command, deploy by not later than December 31, 2020, a long-range discrimination radar or other appropriate tracking and discrimination sensor capabilities in a location optimized to support the defense of the homeland of the United States from emerging long-range ballistic missile threats from Iran.
						1643.Air defense capability at North Atlantic Treaty Organization missile defense sites
 (a)Sense of CongressIt is the sense of Congress that the Secretary of Defense, in consultation with the relevant combatant command, should ensure that arrangements are in place, including support from other members of the North Atlantic Treaty Organization (NATO), to provide anti-air defense capability at all missile defense sites of the North Atlantic Treaty Organization in support of phases 2 and 3 of the European Phased Adaptive Approach.
 (b)ReportsNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report describing—
 (1)the plan to provide anti-air defense capability as described in subsection (a); and (2)the contributions being made by the North Atlantic Treaty Organization and members of such organization to support the provision of the capability described in such subsection.
							1644.Availability of funds for Iron Dome short-range rocket defense system
 (a)Availability of fundsOf the amount authorized to be appropriated for fiscal year 2016 for Procurement, Defense-wide, and available for the Missile Defense Agency, not more than $41,400,000 may be provided to the Government of Israel to procure the Iron Dome short-range rocket defense system, including for co-production of Iron Dome parts and components in the United States by industry of the United States.
						(b)Conditions
 (1)AgreementFunds described in subsection (a) to produce the Iron Dome short-range rocket defense program shall be available subject to the terms and conditions in the Agreement Between the Department of Defense of the United States of America and the Ministry of Defense of the State of Israel Concerning Iron Dome Defense System Procurement, signed on March 5, 2014, including any terms and conditions applicable to coproduction of Iron Dome radar components under a negotiated amendment to that agreement.
 (2)CertificationNot later than 30 days prior to the initial obligation of funds described in subsection (a), the Director of the Missile Defense Agency and the Under Secretary of Defense for Acquisition, Technology, and Logistics shall jointly submit to the congressional defense committees—
 (A)a certification that the agreement specified in paragraph (1) is being implemented as provided in such agreement; and
 (B)an assessment detailing any risks relating to the implementation of such agreement. 1645.Israeli cooperative missile defense program codevelopment and potential coproduction (a)In generalExcept as otherwise provided in this section, of the amount authorized to be appropriated for fiscal year 2016 for Procurement, Defense-wide, and available for the Missile Defense Agency, $150,000,000 may be provided to the Government of Israel to procure the David’s Sling Weapon System and $15,000,000 for the Arrow 3 Upper Tier Interceptor Program, including for co-production of parts and components in the United States by United States industry.
 (b)CertificationFollowing successful completion of milestones and production readiness reviews in the research, development, and technology agreements for the David’s Sling Weapon System and the Arrow 3 Upper Tier Development Program, the Director of the Missile Defense Agency may disburse amounts available pursuant to subsection (a) on the basis of a one-for-one cash match with such funds provided by the Government of Israel, or in amounts that otherwise meet best efforts (as mutually agreed by the United States and Israel), on or after the date that is 90 days after the date the Director and the Under Secretary of Defense for Acquisition, Technology and Logistics jointly submit to the congressional defense committees a certification that the United States has entered into a bilateral agreement with the Government of Israel that accomplishes the following:
 (1)Establishes the terms of co-production of parts and components of the respective systems— (A)on the basis of what will minimize non-recurring engineering and facilitization expenses; and
 (B)that ensures that, in the case of co-production for the David's Sling Weapon System, not less than half of such co-production is carried out by United States persons.
 (2)Establishes complete transparency on the Israeli requirement for the number of interceptors and batteries of the respective systems that will be procured.
 (3)Allows the Director of the Missile Defense Agency and the Under Secretary of Defense for Acquisition, Technology and Logistics to establish technical milestones for co-production and procurement of the respective systems.
 (4)Establishes joint approval processes for third party sales of such systems. 1646.Development and deployment of multiple-object kill vehicle for missile defense of the United States homeland (a)Sense of CongressIt is the sense of Congress that—
 (1)the defense of the United States homeland against the threat of limited ballistic missile attack (whether accidental, unauthorized, or deliberate) is a national priority; and
 (2)as the threat described in paragraph (1) continues to evolve, the multiple-object kill vehicle could contribute critical capabilities to the future of the ballistic missile defense of the United States homeland.
							(b)Multiple-object kill vehicle
 (1)DevelopmentThe Director of the Missile Defense Agency shall develop a highly reliable, cost-effective multiple-object kill vehicle for the ground-based midcourse defense system.
 (2)DeploymentThe Director shall— (A)conduct flight testing of the multiple-object kill vehicle developed under paragraph (1) by not later than 2020; and
 (B)field such vehicle as soon as technically practicable. (c)Capabilities and criteriaThe Director shall ensure that the multiple-object kill vehicle developed under subsection (b)(1) meets, at a minimum, the following capabilities and criteria:
 (1)Vehicle-to-vehicle communications. (2)Vehicle-to-ground communications.
 (3)Kill assessment capability. (4)The ability to counter advanced counter measures, decoys, and penetration aids.
 (5)Produceability and manufacturability. (6)Use of technology involving high technology readiness levels.
 (7)Options to be integrated onto other missile defense interceptor vehicles other than the ground-based interceptors of the ground-based midcourse defense system.
 (8)Sound acquisition processes, in coordination with the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Missile Defense Executive Board.
 (d)Program managementThe management of the multiple-object kill vehicle program under subsection (b) shall report directly to the Deputy Director of the Missile Defense Agency.
						1647.Requirement to replace capability enhancement I exoatmospheric kill vehicles
 (a)In generalSubject to subsection (b), the Director of the Missile Defense Agency shall ensure, to the maximum extent practicable, that all remaining ground-based interceptors of the ground-based midcourse defense system that are armed with the capability enhancement I exoatmospheric kill vehicle are replaced with the redesigned exoatmospheric kill vehicle before September 30, 2022.
 (b)ConditionSubsection (a) shall not apply if the Director determines that flight and intercept testing of the redesigned exoatmospheric kill vehicle is not successful.
						1648.Airborne boost phase defense system
 (a)FindingsCongress makes the following findings: (1)To address the growing threat posed by increasingly accurate and longer-ranged ballistic and cruise missiles, the Missile Defense Agency, in collaboration with the Defense Advanced Research Projects Agency and the military services, is pursuing a suite of laser technologies that could serve as a cost-effective solution for destroying cruise missiles and ballistic missiles in the boost phase.
 (2)A successful airborne boost phase defense system could transform United States missile defense capabilities against a broad range of missile threats, and place defense on the winning side of the offense-defense cost-curve.
 (b)PolicyThe Secretary of Defense shall— (1)prioritize technology investments in the Department of Defense to support efforts by the Missile Defense Agency to develop and field an airborne boost phase defense system by fiscal year 2025;
 (2)ensure that development and fielding of the airborne boost phase defense system supports multiple warfighter missile defense requirements, including, specifically, protection of the homeland and allies against cruise missiles and ballistic missiles, particularly in the boost phase;
 (3)continue development and fielding of high-energy lasers and high-power microwave systems as part of a layered architecture to defend ships and theater bases against air and cruise missile strikes;
 (4)encourage collaboration amongst the military services and the Defense Advanced Research Projects Agency with respect to their high energy laser and directed energy efforts carried out in support of the Missile Defense Agency; and
 (5)ensure cooperation and coordination between the Missile Defense Agency in its plans to develop an airborne laser and the Air Force in its requirements for unmanned aerial vehicles.
							(c)Report to Congress
 (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the efforts of the Department of Defense to develop and deploy an airborne boost phase defense system for missile defense by fiscal year 2025.
 (2)ElementsThe report required by paragraph (1) shall include the following: (A)Such schedules, costs, warfighter requirements, operational concept, constraints, potential alternative boost phase approaches, and other information regarding the efforts described in paragraph (1) as the Secretary considers appropriate.
 (B)Analysis of the efforts described in paragraph (1) with respect to the following cases: (i)A case in which the Department is under no funding constraints with respect to such efforts and progress is based on the state of the technology.
 (ii)A case in which the Department is under funding constraints and the efforts are carried out in accordance with a moderately aggressive schedule and are subject to moderate technical risk.
 (iii)A case in which the Department is under funding constraints and the efforts are carried out in accordance with a less aggressive schedule and are subject to less technical risk.
 (C)An update on related efforts of the Department to develop high energy lasers and high power microwave systems to defend ships and theater bases against air and cruise missile strikes.
 (D)Such recommendations as the Secretary may have for legislative or administrative action to enable more rapid fielding of a directed-energy based missile defense system.
 (3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							1649.Extension of limitation on providing certain sensitive missile defense information to the Russian
 FederationSection 1246(c)(2) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 923), as amended by section 1243(2)(A) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3564), is further amended by striking for fiscal year 2014 or 2015 and inserting for fiscal years 2014 through 2017.
					1650.Extension of requirement for Comptroller General of the United States review and assessment of
 missile defense acquisition programsSection 232 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking through 2015 and inserting through 2020; and
 (B)in paragraph (2), in the first sentence, by striking through 2016 and inserting through 2021; and (2)in subsection (b), in the matter before paragraph (1), by striking first three.
						EOther matters
					1661.Measures in response to violations of the Intermediate-Range Nuclear Forces Treaty by the Russian
			 Federation
 (a)FindingsCongress makes the following findings: (1)On July 31, 2014, the Department of State released its annual report entitled Adherence to and Compliance With Arms Control, Nonproliferation, and Disarmament Agreements and Commitments, which included the finding that [t]he United States has determined that the Russian Federation is in violation of its obligations under the INF Treaty not to possess, produce, or flight-test a ground-launched cruise missile (GLCM) with a range capability of 500 km to 5,500 km, or to possess or produce launchers of such missiles.
 (2)The United States has undertaken diplomatic efforts to address with the Russian Federation its violations of the INF Treaty since 2013, and the Russian Federation has failed to respond to those efforts in any way.
 (3)The Commander of the United States European Command, and Supreme Allied Commander of Europe, General Philip Breedlove stated that [a] weapon capability that violates the I.N.F., that is introduced into the greater European land mass, is absolutely a tool that will have to be dealt with and [i]t can’t go unanswered.
 (4)The Secretary of Defense has informed Congress that the range of options in response to the violation by the Russian Federation of the INF Treaty could include active defenses to counter intermediate-range ground-launched cruise missiles; counterforce capabilities to prevent intermediate-range ground-launched cruise missile attacks; and countervailing strike capabilities to enhance U.S. or allied forces.
 (b)Sense of CongressIt is the sense of Congress that— (1)the development and deployment of a nuclear ground-launched cruise missile by the Russian Federation in violation of the INF Treaty would pose a dangerous threat to the United States and its allies;
 (2)the Russian Federation has established an increasing role for nuclear weapons in its military strategy;
 (3)efforts taken by the President to compel the Russian Federation to return to compliance with the INF Treaty must be persistent and are in the best interests of the United States, but cannot be open-ended; and
 (4)efforts by the United States to develop military and nonmilitary options for responding to violations of the INF Treaty could encourage the Russian Federation to return to compliance with the INF Treaty.
 (c)NotificationNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall notify the appropriate congressional committees with respect to whether the Russian Federation—
 (1)has flight-tested, has deployed, or possesses a military system that has achieved an initial operating capability that is either a ground-launched ballistic missile or ground-launched cruise missile with a flight-tested range of between 500 and 5,500 kilometers; or
 (2)has begun taking measures to return to full compliance with the INF Treaty, including verification measures necessary to achieve high confidence that any missile described in paragraph (1) will be eliminated.
 (d)Updates to alliesNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall, in coordination with the Secretary of State and the Director of National Intelligence, submit to the appropriate congressional committees a report that describes—
 (1)the status of updates provided to the North Atlantic Treaty Organization and other allies of the United States on the Russian Federation’s flight testing, operating capability, and deployment of ground-launched ballistic missiles or ground-launched cruise missiles with a flight-tested range of between 500 and 5,500 kilometers; and
 (2)efforts to develop, with the North Atlantic Treaty Organization and such allies, collective responses, including economic and military responses, to arms control violations by the Russian Federation, including violations of the INF Treaty.
							(e)Plan on response options
							(1)Military response options
 (A)In generalIf, as of the date of the enactment of this Act, the Russian Federation has not begun taking measures to return to full compliance with the INF Treaty, including by agreeing to verification measures necessary to achieve high confidence that any ground-launched ballistic missile or ground-launched cruise missile with a flight-tested range of between 500 and 5,500 kilometers will be eliminated, the Secretary of Defense shall, not later than 120 days after such date of enactment, submit to Congress a plan with respect to developing the following military capabilities:
 (i)Counterforce capabilities to prevent intermediate-range ground-launched ballistic missile and cruise missile attacks, whether or not such capabilities are in compliance with the INF Treaty and including capabilities that may be acquired from allies of the United States.
 (ii)Countervailing strike capabilities to enhance the forces of the United States or allies of the United States, whether or not such capabilities are in compliance with the INF Treaty and including capabilities that may be acquired from allies of the United States.
 (iii)Active defenses to defend against intermediate-range ground-launched cruise missile attacks. (B)Cost and schedule estimatesThe Secretary shall include, in the plan required by subparagraph (A), with respect to each military capability described in clauses (i), (ii), and (iii) of that subparagraph, an estimate of cost and the approximate time for achieving a Milestone A decision, if such a decision is required.
 (C)Availability of funds for recommended capabilitiesThe Secretary may use funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for research, development, test, and evaluation, Defense-wide, as specified in the funding table in section 4201, to carry out the development of capabilities pursuant to subparagraph (A) that are recommended by the Chairman of the Joint Chiefs of Staff to meet military requirements and current capability gaps. In making such a recommendation, the Chairman shall give priority to such capabilities that the Chairman determines could be tested and fielded most expediently, with the most priority given to capabilities that the Chairman determines could be fielded in two years.
 (2)Other response optionsThe President shall include in the plan required by paragraph (1)(A) such other options as the President considers useful to encourage the Russian Federation to return to full compliance with the INF Treaty or necessary to respond to the failure of the Russian Federation to return to full compliance with the INF Treaty.
 (f)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional defense committees; (B)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate; and
 (C)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)INF TreatyThe term INF Treaty means the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, signed at Washington December 8, 1987, and entered into force June 1, 1988 (commonly referred to as the Intermediate-Range Nuclear Forces Treaty or INF Treaty).
							1662.Modification of notification and assessment of proposal to modify or introduce new aircraft or
			 sensors for flight by the Russian Federation under the Open Skies Treaty
 (a)In generalSection 1242(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended— (1)in paragraph (1), by striking 30 days and inserting 90 days; and
 (2)in paragraph (2), by adding at the end the following new sentence: The assessment shall also include an assessment of the proposal by the commander of each combatant command potentially affected by the proposal, including an assessment of the potential effects of the proposal on operations and any potential vulnerabilities raised by the proposal..
							(b)Reports on meetings of Open Skies Consultative Commission
 (1)In generalNot later than 30 days after the date of any meeting of the Open Skies Consultative Commission that occurs after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report setting forth a description of such meeting, including a description of any agreements entered into during such meeting and whether any such agreement will result in a modification to the aircraft or sensors of any State Party to the Open Skies Treaty that will be subject to the Open Skies Treaty.
 (2)DefinitionsIn this subsection, the term appropriate committees of Congress and Open Skies Treaty have the meaning given such terms in section 1242 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015. 1663.Milestone A decision for the Conventional Prompt Global Strike Weapons SystemThe Secretary of Defense shall make a Milestone A decision for the Conventional Prompt Global Strike Weapons System not later than the earlier of—
 (1)September 30, 2020; or (2)the date that is 8 months after the successful completion of Intermediate Range Flight 2 of that System.
						BMilitary construction authorizations
 2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2016. 2002.Expiration of authorizations and amounts required to be specified by law (a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of—
 (1)October 1, 2018; or (2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019.
 (b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of—
 (1)October 1, 2018; or (2)the date of the enactment of an Act authorizing funds for fiscal year 2019 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.
					XXIArmy military construction
				2101.Authorized army construction and land acquisition projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						Army: Inside the United States
							
									StateInstallation or LocationAmount
								
									AlaskaFort Greely$7,800,000
									CaliforniaConcord$98,000,000
									ColoradoFort Carson$5,800,000
									GeorgiaFort Gordon$90,000,000
									MarylandFort Meade$34,500,000
									New YorkFort Drum$19,000,000
									U. S. Military Academy $70,000,000
									OklahomaFort Sill$69,400,000
									TexasCorpus Christi$85,000,000
									VirginiaFort Lee$33,000,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out the military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:
						Army: Outside the United States
							
									CountryInstallation or LocationAmount
								
									CubaGuantanamo Bay$76,000,000
									GermanyGrafenwoehr$51,000,000
					2102.Family housing
 (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table:
						Army: Family Housing
							
									State/CountryInstallation or LocationUnitsAmount
								
									FloridaCamp RudderFamily Housing New Construction$8,000,000
									Illinois Rock IslandFamily Housing New Construction$20,000,000
									KoreaCamp WalkerFamily Housing New Construction$61,000,000
 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $7,195,000.
 2103.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may improve existing military family housing units in an amount not to exceed $3,500,000.
				2104.Authorization of appropriations, Army
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the sum of the following:
 (1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
 (2)$226,400,000 (the balance of the amount authorized under section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291) for a Command and Control Facility at Fort Shafter, Hawaii).
 (3)$6,000,000 (the balance of the amount authorized under section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119) for cadet barracks at the United States Military Academy, New York).
 (4)$78,000,000 (the balance of the amount authorized under section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119), as amended by section 2105(d) of this Act, for a Secure Administration/Operations Facility at Fort Belvoir, Virginia).
 2105.Modification of authority to carry out certain fiscal year 2013 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2119) for the United States Military Academy, New York, for construction of a Cadet barracks building at the installation, the Secretary of the Army may install mechanical equipment and distribution lines sufficient to provide chilled water for air conditioning the nine existing historical Cadet barracks which are being renovated through the Cadet Barracks Upgrade Program.
				2106.Extension of authorizations of certain fiscal year 2012 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (125 Stat. 1661), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Army: Extension of 2012 Project Authorizations  StateInstallation or LocationProjectAmount  GeorgiaFort BenningLand Acquisition$25,000,000 Fort BenningLand Acquisition$5,100,000 VirginiaFort BelvoirRoad and Infrastructure Improvements$25,000,000 2107.Extension of authorizations of certain fiscal year 2013 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (126 Stat. 2119) shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Army: Extension of 2013 Project Authorizations  State or CountryInstallation or LocationProjectAmount  District of ColumbiaFort McNairVehicle Storage Building, Installation$7,191,000 KansasFort RileyUnmanned Aerial Vehicle Complex$12,184,000 North CarolinaFort BraggAerial Gunnery Range$41,945,000 TexasJoint Base San AntonioBarracks$20,971,000 VirginiaFort BelvoirSecure Admin/Operations Facility$93,876,000 ItalyCamp EderleBarracks$35,952,000 JapanSagamiVehicle Maintenance Shop$17,976,000 2108.Additional authority to carry out certain fiscal year 2016 project (a)Project authorizationThe Secretary of the Army may carry out a military construction project to construct a vehicle bridge and traffic circle to facilitate traffic flow to and from the Medical Center at Rhine Ordnance Barracks, Germany, in the amount of $12,400,000.
 (b)Use of host-nation payment-in-kind fundsThe Secretary may use available host-nation payment-in-kind funding for the project described in subsection (a).
					2109.Limitation on construction of new facilities at Guantanamo Bay, Cuba
 (a)LimitationNone of the amounts authorized to be appropriated by this Act or otherwise made available for fiscal year 2016 for the Department of Defense may be used to construct new facilities at Guantanamo Bay, Cuba, until the Secretary of Defense certifies to the congressional defense committees that any new construction of facilities at Guantanamo Bay, Cuba, has enduring military value independent of a high value detention mission.
 (b)Rule of constructionNothing in subsection (a) shall be construed as limiting the ability of the Department of Defense to obligate or expend available funds to correct a deficiency that is life-threatening, health-threatening, or safety-threatening.
					XXIINavy military construction
				2201.Authorized Navy construction and land acquisition projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						Inside the United States
							
									StateInstallation or LocationAmount
								
									ArizonaYuma$50,635,000
									California Coronado $4,856,000
									Lemoore$71,830,000
									Miramar$11,200,000
									Pendleton$83,800,000
									Point Mugu$22,427,000
									San Diego$37,366,000
									Twentynine Palms$9,160,000
									 Florida Jacksonville $16,751,000
									Mayport  $16,159,000
									Pensacola$18,347,000
									Whiting Field$10,421,000
									GeorgiaAlbany$7,851,000
									Kings Bay$8,099,000
									Townsend$43,279,000
									Hawaii Barking Sands  $30,623,000
									 Joint Base Pearl Harbor-Hickam $14,881,000
									Kaneohe Bay$106,618,000
									Marine Corps Base Hawaii$12,800,000
									Maryland  Patuxent River$40,935,000
									North Carolina  Camp Lejeune$74,249,000
									Cherry Point Marine Corps Air Station$57,726,000
									New River$8,230,000
									South CarolinaParris Island$27,075,000
									VirginiaDam Neck $23,066,000
									Norfolk$126,677,000
									Portsmouth$45,513,000
									Quantico$75,399,000
									WashingtonBangor$34,177,000
									Bremerton$22,680,000
									Indian Island$4,472,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table:
						Navy: Outside the United States
							
									CountryInstallation or LocationAmount
								
									Bahrain IslandSouthwest Asia$89,791,000
									GuamJoint Region Marianas$181,768,000
									ItalySigonella$102,943,000
									JapanCamp Butler$11,697,000
									Iwakuni$17,923,000
									Kadena Air Base$23,310,000
									Yokosuka$13,846,000
									PolandRedziKowo Base$51,270,000
					2202.Family housing
 (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table:
						Navy: Family Housing
							
									StateInstallation or LocationUnitsAmount
								
									VirginiaWallops IslandFamily Housing New Construction$438,000
 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,588,000.
 2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $11,515,000.
				2204.Authorization of appropriations, Navy
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the sum of the following:
 (1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
 (2)$274,099,000 (the balance of the amount authorized under section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1666) for an explosive handling wharf at Kitsap, Washington).
 (3)$68,196,000 (the balance of the amount authorized under section 2201(b) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633) for ramp parking at Joint Region Marianas, Guam.
						2205.Extension of authorizations of certain fiscal year 2012 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (125 Stat. 1666) and extended by section 2208 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3678), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Navy: Extension of 2012 Project Authorizations  StateInstallation or LocationProjectAmount   CaliforniaCamp PendletonInfantry Squad Defense Range$29,187,000 FloridaJacksonvilleP–8A Hangar Upgrades$6,085,000 GeorgiaKings BayCrab Island Security Enclave$52,913,000 2206.Extension of authorizations of certain fiscal year 2013 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (126 Stat. 2122), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Navy: Extension of 2013 Project Authorizations  State/CountryInstallation or LocationProjectAmount   CaliforniaCamp PendletonComm. Information Systems Ops Complex$78,897,000 CoronadoBachelor Quarters$76,063,000 Twentynine PalmsLand Expansion Phase 2$47,270,000 GreeceSouda BayIntermodal Access Road$4,630,000 South CarolinaBeaufortRecycling/Hazardous Waste Facility$3,743,000 VirginiaQuanticoInfrastructure—Widen Russell Road$14,826,000 Worldwide UnspecifiedVarious Worldwide LocationsBAMS Operational Facilities$34,048,000 XXIIIAir Force military construction 2301.Authorized Air Force construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						Air Force: Inside the United States
							
									StateInstallation or LocationAmount
								
									AlaskaEielson Air Force Base$71,400,000
									ArizonaDavis-Monthan Air Force Base$16,900,000
									Luke Air Force Base$77,700,000
									ColoradoU. S. Air Force Academy$10,000,000
									CONUS ClassifiedClassified Location$77,130,000
									FloridaCape Canaveral Air Force Station$21,000,000
									Eglin Air Force Base$8,700,000
									Hurlburt Field$14,200,000
									HawaiiJoint Base Pearl Harbor-Hickam$46,000,000
									KansasMcConnell Air Force Base$15,500,000
									LouisianaBarksdale$20,000,000
									 MissouriWhiteman Air Force Base$29,500,000
									MontanaMalmstrom Air Force Base$19,700,000
									NebraskaOffutt Air Force Base$21,000,000
									NevadaNellis Air Force Base$68,950,000
									New MexicoCannon Air Force Base$7,800,000
									Holloman Air Force Base$6,200,000
									Kirtland Air Force Base$12,800,000
									New YorkFort Drum$6,000,000
									North CarolinaSeymour Johnson Air Force Base$17,100,000
									OklahomaAltus Air Force Base$28,400,000
									Tinker Air Force Base$49,900,000
									South DakotaEllsworth Air Force Base$23,000,000
									Texas Joint Base San Antonio $106,000,000
									UtahHill Air Force Base$38,400,000
									WyomingF. E. Warren Air Force Base$95,000,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amount, set forth in the following table:
						Air Force: Outside the United States
							
									CountryInstallation or LocationAmount
								
									GreenlandThule Air Base$41,965,000
									Guam Joint Region Marianas$50,800,000
									JapanKadena Air Base$3,000,000
									Yokota Air Base$8,461,000
									NigerAgadez$50,000,000
									OmanAl Musannah Air Base$25,000,000
									United KingdomRoyal Air Force Croughton$130,615,000
 2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $9,849,000.
 2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $150,649,000.
				2304.Authorization of appropriations, Air Force
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the sum of the following:
 (1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
 (2)$21,000,000 (the balance of the amount authorized under section 2301(a) of the Military Construction Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 992) for the CYBERCOM Joint Operations Center at Fort Meade, Maryland).
 2305.Modification of authority to carry out certain fiscal year 2010 projectIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2636), for Hickam Air Force Base, Hawaii, for construction of a ground control tower at the installation, the Secretary of the Air Force may install communications cabling.
 2306.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 993) for RAF Lakenheath, United Kingdom, for construction of a Guardian Angel Operations Facility at the installation, the Secretary of the Air Force may construct the facility at an unspecified worldwide location.
 2307.Modification of authority to carry out certain fiscal year 2015 projectIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3679) for McConnell Air Force Base, Kansas, for construction of a KC-46A Alter Composite Maintenance Shop at the installation, the Secretary of the Air Force may construct a 696 square meter (7,500 square foot) facility consistent with Air Force guidelines for composite maintenance shops.
				2308.Extension of authorization of certain fiscal year 2012 project
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (125 Stat. 1670), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Air Force: Extension of 2012 Project Authorization  CountryInstallation or LocationProjectAmount  Italy Sigonella Naval Air StationUAS SATCOM Relay Pads and Facility$15,000,000 2309.Extension of authorization of certain fiscal year 2013 project (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (126 Stat. 2126), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows:  Air Force: Extension of 2013Project Authorization   CountryInstallation or LocationProjectAmount    PortugalLajes FieldSanitary Sewer Lift/Pump Station$2,000,000    XXIVDefense agencies military construction 2401.Authorized Defense Agencies construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						Defense Agencies: Inside the United States
							
									StateInstallation or Location Amount
								
									AlabamaFort Rucker$46,787,000
									Maxwell Air Force Base$32,968,000
									 ArizonaFort Huachuca$3,884,000
									California Camp Pendleton $20,552,000
									Coronado$47,218,000
									Fresno Yosemite IAP ANG$10,700,000
									 ColoradoFort Carson$8,243,000
									CONUS ClassifiedClassified Location$20,065,000
									DelawareDover Air Force Base$21,600,000
									FloridaHurlburt Field$17,989,000
									MacDill Air Force Base$39,142,000
									Georgia Moody Air Force Base$10,900,000
									HawaiiKaneohe Bay$122,071,000
									Schofield Barracks$123,838,000
									 KentuckyFort Campbell $12,553,000
									Fort Knox$23,279,000
									 MarylandFort Meade$816,077,000
									NevadaNellis Air Force Base$39,900,000
									 New MexicoCannon Air Force Base$45,111,000
									New YorkWest Point$55,778,000
									 North CarolinaCamp Lejeune $69,006,000
									Fort Bragg $168,811,000
									OhioWright-Patterson Air Force Base$6,623,000
									OregonKlamath Falls IAP$2,500,000
									 South CarolinaFort Jackson$26,157,000
									Texas Joint Base San Antonio $61,776,000
									 VirginiaFort Belvoir$9,500,000
									Joint Base Langley-Eustis$28,000,000
									Joint Expeditionary Base Little Creek-Story$23,916,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following:
						Defense Agencies: Outside the United States
							
									CountryInstallation or LocationAmount
								
									 DjiboutiCamp Lemonier$43,700,000
									GermanyGarmisch$14,676,000
									Grafenwoehr$38,138,000
									Spangdahlem Air Base$39,571,000
									Stuttgart-Patch Barracks$49,413,000
									 JapanKadena Air Base$37,485,000
									PolandRedziKowo Base$169,153,000
									SpainRota$13,737,000
					2402.Authorized energy conservation projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						Energy Conservation Projects: Inside the United States
							
									StateInstallation or Location Amount
								
									American SamoaWake Island$5,331,000
									Edwards Air Force Base$4,550,000
									Fort Hunter Liggett$22,000,000
									 ColoradoSchriever Air Force Base$4,400,000
									District of Columbia NSA Washington/NRL $10,990,000
									 GuamNaval Base Guam$5,330,000
									HawaiiJoint Base Pearl Harbor-Hickam$13,780,000
									Marine Corps Recruiting Command Kaneohe Bay$5,740,000
									IdahoMoutain Home Air Force Base$6,471,000
									MontanaMalmstrom Air Force Base$4,260,000
									Virginia Pentagon$4,528,000
									WashingtonJoint Base Lewis-McChord$14,770,000
									Various locationsVarious locations$25,809,000
 (b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States, and in the amounts, set forth in the following table:
						Energy Conservation Projects: Outside the United States
							
									CountryInstallation or LocationAmount
								
									 BahamasAscension Aux Airfield St. Helena$5,500,000
									JapanYokoska$12,940,000
									Various locationsVarious locations$3,600,000
					2403.Authorization of appropriations, Defense Agencies
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the sum of the following:
 (1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
 (2)$747,435,000 (the balance of the amount authorized under section 2401(a) of this Act for an operations facility at Fort Meade, Maryland).
 (3)$20,800,000 (the balance of the amount authorized under section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2129) for the Aegis Ashore Missile Defense System Complex at Deveselu, Romania).
 (4)$141,039,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672), as amended by section 2404(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B Public Law 112–239; 126 Stat. 2131), for a data center at Fort Meade, Maryland).
 (5)$50,500,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672) for an Ambulatory Care Center at Joint Base Andrews, Maryland).
 (6)$54,300,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672) for an Ambulatory Care Center at Joint Base San Antonio, Texas).
 (7)$441,134,000 (the balance of the amount authorized under section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1673) for a hospital at the Rhine Ordnance Barracks, Germany).
 (8)$41,441,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2640) for a hospital at Fort Bliss, Texas).
 (9)$123,827,000 (the balance of the amount authorized as a Military Construction, Defense-Wide project by title X of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1888) for a data center at Camp Williams, Utah).
 2404.Modification of authority to carry out certain fiscal year 2012 projectIn the case of the authorization in the table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672), as amended by section 2404(a) of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2131), for Fort Meade, Maryland, for construction of the High Performance Computing Center at the installation, the Secretary of Defense may construct a generator plant capable of producing up to 60 megawatts of back-up electrical power in support of the 60 megawatt technical load.
				2405.Extension of authorizations of certain fiscal year 2012 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorization set forth in the table in subsection (b), as provided in section 2401 of that Act (125 Stat. 1672) and as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3685), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Defense Agencies: Extension of 2012 Project Authorizations  StateInstallation or LocationProjectAmount  CaliforniaNaval Base CoronadoSOF Support Activity Operations Facility$38,800,000 VirginiaPentagon ReservationHeliport Control Tower and Fire Station$6,457,000 Pedestrian Plaza$2,285,000 2406.Extension of authorizations of certain fiscal year 2013 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (126 Stat. 2127), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Defense Agencies: Extension of 2013 Project Authorizations  State/CountryInstallation or LocationProjectAmount  CaliforniaNaval Base CoronadoSOF Mobile Communications Detachment Support Facility$9,327,000 ColoradoPikes PeakHigh Altitude Medical Research Center$3,600,000 GermanyRamstein ABReplace Vogelweh Elementary School$61,415,000 HawaiiJoint Base Pearl Harbor-HickamSOF SDVT–1 Waterfront Operations Facility$22,384,000 JapanCFAS SaseboReplace Sasebo Elementary School$35,733,000 Camp ZamaRenovate Zama High School$13,273,000 PennsylvaniaDEF Distribution Depot New CumberlandReplace reservoir$4,300,000 United KingdomRAF FeltwellFeltwell Elementary School Addition$30,811,000 2407.Modification and extension of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 995) for Fort Knox, Kentucky, for construction of an Ambulatory Care Center at that location, subsequently cancelled by the Department of Defense, substitute authorization is provided for a 102,000-square foot Medical Clinic Replacement at that location in the amount of $80,000,000, using appropriations available for the original project pursuant to the authorization of appropriations in section 2403 of such Act (127 Stat. 997). This substitute authorization shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019.
				XXVNorth Atlantic Treaty Organization Security Investment Program
 2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.
 2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601.
				XXVIGuard and reserve forces facilities
				AProject authorizations and authorization of appropriations
 2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table:
						Army National Guard
							
									StateLocationAmount
								
									AlabamaCamp Foley$4,500,000
									ConnecticutCamp Hartell$11,000,000
									FloridaPalm Coast$18,000,000
									GeorgiaFort Stewart$6,800,000
									IllinoisSparta$1,900,000
									KansasSalina$6,700,000
									MarylandEaston$13,800,000
									MississippiGulfport$40,000,000
									NevadaReno$8,000,000
									OhioCamp Ravenna$3,300,000
									OregonSalem$16,500,000
									PennsylvaniaFort Indiantown Gap$16,000,000
									VermontNorth Hyde Park$7,900,000
									VirginiaRichmond$29,000,000
					2602.Authorized Army Reserve construction and land acquisition projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table:
							Army Reserve: Inside the United States
								
										StateLocationAmount
									
										California Miramar$24,000,000
										FloridaMacDill Air Force Base$55,000,000
										New YorkOrangeburg$4,200,000
										PennsylvaniaConneaut Lake$5,000,000
										VirginiaA.P. Hill$24,000,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out a military construction project for the Army Reserve location outside the United States, and in the amount, set forth in the following table:
							Army Reserve: Outside the United States
								
										CountryLocationAmount
									
										Puerto Rico Fort Buchanan$10,200,000
 2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table:
						Navy Reserve and Marine Corps Reserve
							
									StateLocationAmount
								
									NevadaFallon$11,408,000
									New YorkBrooklyn$2,479,000
									VirginiaDam Neck$18,443,000
 2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table:
						Air National Guard
							
									StateLocationAmount
								
									AlabamaDannelly Field$7,600,000
									CaliforniaMoffett Field$6,500,000
									ColoradoBuckley Air Force Base$5,100,000
									ConnecticutBradley$6,300,000
									FloridaCape Canaveral$6,100,000
									GeorgiaSavannah/Hilton Head IAP$9,000,000
									HawaiiJoint Base Pearl Harbor-Hickam$9,700,000
									IowaDes Moines Map$6,700,000
									KansasSmokey Hill ANG Range$2,900,000
									LouisianaNew Orleans$10,000,000
									MaineBangor IAP$7,200,000
									New HampshirePease International Tradeport$4,300,000
									New JerseyAtlantic City IAP$10,200,000
									New YorkNiagara Falls IAP$7,700,000
									North CarolinaCharlotte/Douglas IAP$9,000,000
									North DakotaHector IAP$7,300,000
									OklahomaWill Rogers World Airport$7,600,000
									OregonKlamath Falls IAP$7,200,000
									West VirginiaYeager Airport$3,900,000
 2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table:
						Air Force Reserve
							
									StateLocationAmount
								
									 CaliforniaMarch Air Force Base$4,600,000
									FloridaPatrick Air Force Base$3,400,000
									GeorgiaDobbins Air Reserve Base$10,400,000
									OhioYoungstown$9,400,000
									TexasJoint Base San Antonio$9,900,000
 2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601.
					BOthers matters
					2611.Modification and extension of authority to carry out certain fiscal year 2013 project
 (a)ModificationIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2135) for Aberdeen Proving Ground, Maryland, for construction of an Army Reserve Center at that location, the Secretary of the Army may construct a new facility in the vicinity of Aberdeen Proving Ground, Maryland.
 (b)Duration of authorityNotwithstanding section 2002 of the Military Construction Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorization set forth in subsection (a) shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
						2612.Modification of authority to carry out certain fiscal year 2015 projects
 (a)Davis-monthan afbIn the case of the authorization contained in the table in section 2605 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3689) for Davis-Monthan Air Force Base, Arizona, for construction of a Guardian Angel Operations facility at that location, the Secretary of the Air Force may construct a new 5,913 square meter (63,647 square foot) facility in the amount of $18,200,000.
 (b)Fort smithIn the case of the authorization contained in the table in section 2604 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3689) for Fort Smith Municipal Airport, Arkansas, for construction of a consolidated Secure Compartmented Information Facility at that location, the Secretary of the Air Force may construct a new facility in the amount of $15,200,000.
						2613.Extension of authorizations of certain fiscal year 2012 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1660), the authorizations set forth in the table in subsection (b), as provided in section 2602 of that Act (125 Stat. 1678), and extended by section 2611 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3690, 3691), shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Extension of 2012 National Guard and Reserve Project Authorization  StateLocationProjectAmount  KansasKansas CityArmy Reserve Center$13,000,000 MassachusettsAttleboroArmy Reserve Center$22,000,000 2614.Extension of authorizations of certain fiscal year 2013 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in sections 2601, 2602, and 2603 of that Act (126 Stat. 2134, 2135) shall remain in effect until October 1, 2016, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2017, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Extension of 2013 National Guard and Reserve Project Authorization  StateLocationProjectAmount  ArizonaYumaReserve Training Facility—Yuma$5,379,000 CaliforniaTustinArmy Reserve Center$27,000,000 IowaFort Des MoinesJoint Reserve Center—Des Moines$19,162,000 LouisianaNew OrleansTransient Quarters$7,187,000 New YorkCamp Smith (Stormville)Combined Support Maintenance Shop Phase 1$24,000,000 XXVII Base realignment and closure activities 2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure accountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2015, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601.
 2702.Prohibition on conducting additional base realignment and closure (BRAC) roundNothing in the Act shall be construed to authorize an additional round of defense base closure and realignment.
				XXVIIIMilitary Construction General Provisions
				AMilitary Construction Program and military family housing changes
					2801.
						Authority for acceptance and use of contributions for certain mutually beneficial projects
 (a)AuthoritySubchapter II of chapter 138 of title 10, United States Code, is amended by adding at the end the following new section:
							
								2350n.Construction, maintenance, and repair projects mutually beneficial to the Department of Defense and
			 armed forces of a partner nation
 (a)Authority to accept contributionsThe Secretary of Defense, after consultation with the Secretary of State, may accept cash contributions from any partner nation for the purposes specified in subsection (c).
 (b)AccountingContributions accepted under subsection (a) shall be placed in an account established by the Secretary of Defense and shall remain available until expended for the purposes specified in subsection (c).
 (c)Availability of contributionsContributions accepted under subsection (a) shall be available only for payment of costs in connection with mutually beneficial construction (including military construction not otherwise authorized by law), maintenance, and repair projects.
									(d)Prohibition on use of contributions to offset burden sharing contributions required of partner
 nationsContributions accepted under subsection (a) may not be used to offset burden sharing contributions that are otherwise required to be provided by partner nations.
 (e)Mutually beneficial definedA project shall be considered to be mutually beneficial for purposes of this section if— (1)the project is in support of a bilateral defense cooperation agreement between the United States and a partner nation; or
 (2)the Secretary of Defense determines that the United States may derive a benefit from the project, including—
 (A)access to and use of facilities of the armed forces of a partner nation; (B)ability or capacity for future force posture; and
 (C)increased interoperability between the Department of Defense and the armed forces of a partner nation..
 (b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item:
							
								
									2350n. Construction, maintenance, and repair projects mutually beneficial to the Department of
			 Defense and armed forces of a partner nation..
						2802.
						Change in authorities relating to scope of work variations for military construction projects
 (a)Limited authority for scope of work increaseSection 2853 of title 10, United States Code, is amended— (1)in subsection (b)(2), by striking The scope of work and inserting Except as provided in subsection (d), the scope of work;
 (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (3)by inserting after subsection (c) the following new subsection:
								
 (d)The limitation in subsection (b)(2) on an increase in the scope of work does not apply if— (1)the increase in the scope of work is not more than 10 percent of the amount specified for that project, construction, improvement, or acquisition in the justification data provided to Congress as part of the request for authorization of the project, construction, improvement, or acquisition;
 (2)the increase is approved by the Secretary concerned; (3)the Secretary concerned notifies the congressional defense committees in writing of the increase in scope and the reasons therefor; and
 (4)a period of 21 days has elapsed after the date on which the notification is received by the committees or, if over sooner, a period of 14 days has elapsed after the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title..
							(b)Cross-reference amendments
 (1)Subsection (a) of such section is amended by striking subsection (c) or (d) and inserting subsection (c), (d), or (e). (2)Subsection (f) of such section, as redesignated by subsection (a)(2), is amended by striking through (d) and inserting through (e).
 (c)Additional technical amendmentSubsection (a) of such section is further amended by inserting of this title after section 2805(a). 2803.Extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States (a)Extension of authoritySubsection (h) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2806 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3699), is amended—
 (1)in paragraph (1), by striking December 31, 2015 and inserting December 31, 2016; and (2)in paragraph (2), by striking fiscal year 2016 and inserting fiscal year 2017.
 (b)Limitation on use of authoritySubsection (c)(1) of such section is amended— (1)by striking October 1, 2014 and inserting October 1, 2015;
 (2)by striking December 31, 2015 and inserting December 31, 2016; and (3)by striking fiscal year 2016 and inserting fiscal year 2017.
 (c)Elimination of reporting requirementSuch section is further amended by striking subsection (d). 2804.Modification of reporting requirement on in-kind construction and renovation payments (a)Report required (1)In generalNot later than December 31, 2016, and annually thereafter, the Secretary of Defense shall provide the congressional defense committees a report on in-kind construction and renovation payments received during the preceding fiscal year.
 (2)ElementsEach report required under paragraph (1) shall include the following elements: (A)A listing of each facility constructed or renovated for the Department of Defense as payment in-kind.
 (B)An estimate of the value in United States dollars of that construction or renovation. (C)A description of the source of the in-kind payment.
 (D)A description of the agreement pursuant to which the in-kind payment was made. (E)A description of the purpose and need for the construction or renovation.
 (b)Repeal of existing reporting requirementSection 2805 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2149) is repealed.
						2805.Lab modernization pilot program
 (a)Authority To use research, development, test, and evaluation fundsThe Secretary of Defense may fund military construction projects at the Department of Defense science and technology reinvention laboratories (as designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note)), using amounts appropriated or otherwise made available to the Department of Defense for research, development, test, and evaluation.
 (b)ConditionsAmounts made available pursuant to subsection (a) may be used for the purpose of funding major military construction projects that meet the following conditions:
 (1)Projects are subject to the requirements of section 2802 of title 10, United States Code. (2)Projects are included in the budget submitted to Congress pursuant to section 1105 of title 31, United States Code.
 (3)Funds are specifically appropriated for the projects. (c)CertificationThe Secretary shall certify, as part of the budget submitted to Congress pursuant to section 1105 of title 31, United States Code, that military construction projects proposed pursuant to subsection (a)—
 (1)will support the research and development activities at Department of Defense science and technology reinvention laboratories (as designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note)) of more than one military department or Defense Agency or a technology development program that is consistent with the fielding of offset technologies as described in section 212.
 (2)have been endorsed for funding by more than one military department or Defense Agency; (3)will establish facilities that will have significant potential for use by entities outside the Department of Defense, including universities, industrial partners, and other Federal agencies; and
 (4)cannot be fully funded under the thresholds specified by section 2805 of title 10, United States Code.
 (d)FundsAmounts used for the pilot program established under this section may not exceed $100,000,000 for any fiscal year.
 (e)Termination of authorityThe authority provided under this section terminates on October 1, 2020. 2806.Conveyance to Indian tribes of certain housing units (a)DefinitionsIn this section:
 (1)Executive directorThe term Executive Director means the Executive Director of Walking Shield, Inc. (2)Indian tribeThe term Indian tribe means any Indian tribe included on the list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C.479a–1).
							(b)Requests for conveyance
 (1)In generalThe Executive Director may submit to the Secretary of the military department concerned, on behalf of any Indian tribe, a request for conveyance of any relocatable military housing unit located at a military installation in the United States.
 (2)ConflictsThe Executive Director shall resolve any conflict among requests of Indian tribes for housing units described in paragraph (1) before submitting a request to the Secretary of the military department concerned under this subsection.
 (c)Conveyance by a SecretaryNotwithstanding any other provision of law, on receipt of a request under subsection (b)(1), the Secretary of the military department concerned may convey to the Indian tribe that is the subject of the request, at no cost to such military department and without consideration, any relocatable military housing unit described in subsection (b)(1) that, as determined by such Secretary, is in excess of the needs of the military.
						BReal Property and Facilities Administration
 2811.Utility system conveyance authoritySection 2688(j) of title 10, United States Code, is amended— (1)in the subsection heading, by striking construction of and inserting conveyance of additional; and
 (2)in paragraph (1)— (A)by striking subparagraphs (A) and (C);
 (B)by redesignating subparagraphs (B) and (D) as subparagraphs (A) and (B), respectively; (C)in subparagraph (A), as redesignated by subparagraph (B) of this paragraph, by striking utility system; and inserting , or operating the additional utility infrastructure would be in the best interest of the government using a business case analysis similar to the analysis required under subsection (d)(2); and; and
 (D)in subparagraph (B), as so redesignated, by striking amount equal to the fair market value of and inserting amount for. 2812.Leasing of non-excess property of military departments and Defense Agencies; treatment of value provided by local education agencies and elementary and secondary schoolsSection 2667 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (k)Leases for educationNotwithstanding subsection (b)(4), the Secretary concerned may accept consideration in an amount that is less than the fair market value of the lease, if the lease is to a local education agency or an elementary or secondary school (as those terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801))..
					2813.
 Modification of facility repair notification requirementSection 2811 of title 10, United States Code, is amended— (1)in subsection (d), by inserting or 75 percent of the estimated cost of a military construction project to replace the facility, or the facility is located at an overseas location that has not been designated a main operating base or forward operating site after in excess of $7,500,000;
 (2)by redesignating subsection (e) as subsection (f); and (3)by inserting after subsection (d) the following new subsection:
							
 (e)Notification thresholdThe congressional notification requirement under subsection (d) does not apply to a repair project costing less than $1,000,000..
						2814.Increase of threshold of notice and wait requirement for certain facilities for reserve components
			 and parity with authority for unspecified minor military construction and
			 repair projects
 (a)Notice and wait requirementSubsection (a) of section 18233a of title 10, United States Code, is amended by striking $750,000 and inserting the amount specified in section 2805(b)(1) of this title. (b)Repair projectsSubsection (b)(3) of such section is amended by striking $7,500,000 and inserting the amount specified in section 2811(b) of this title.
						CLand Conveyances
					2821.Release of reversionary interest retained as part of conveyance to the Economic Development
			 Alliance of Jefferson County, Arkansas
 (a)Release of conditions and retained interestsWith respect to a parcel of real property in Jefferson County, Arkansas, consisting of approximately 1,447 acres and conveyed by deed to the Economic Development Alliance of Jefferson County, Arkansas (in this section referred to as the Economic Development Alliance) by the United States for use as the facility known as the Bioplex and related activities pursuant to section 2827 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201), the Secretary of the Army may release subject to the conditions of subsections (b) and (d) below, the conditions of conveyance of subsection (c) of such section 2827 and the reversionary interest retained by the United States under subsection (e) of such section.
						(b)Consideration
 (1)Effect of reconveyanceNotwithstanding subsection (d) of such section 2827, the release authorized by subsection (a) of this section shall be subject to the condition that, if the Economic Development Alliance reconveys all or any part of the conveyed property during the 25-year period referred to in subsection (c)(2) of such section, the Economic Development Alliance shall pay to the United States, upon reconveyance, an amount equal to the fair market value of the reconveyed property as of the time of the reconveyance, excluding the value of any improvements made to the property by the Economic Development Alliance.
 (2)Determination of fair market valueThe Secretary of the Army shall determine fair market value in accordance with Federal appraisal standards and procedures.
 (3)Treatment of leasesThe Secretary of the Army may treat a lease of the property within such 25-year period as a reconveyance if the Secretary determines that the lease is being used to avoid application of paragraph (1).
 (4)Deposit of proceedsThe Secretary of the Army shall deposit any proceeds received under this subsection in the special account established pursuant to section 572(b) of title 40, United States Code.
 (c)Instrument of releaseThe Secretary of the Army may execute and file in the appropriate office a deed of release, amended deed, or other appropriate instrument reflecting the release of conditions and retained interests under subsection (a).
						(d)Payment of administrative costs
 (1)Payment requiredThe Secretary of the Army shall require the Economic Development Alliance to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the release of conditions and retained interests under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the release. If amounts paid to the Secretary in advance exceed the costs actually incurred by the Secretary to carry out the release, the Secretary shall refund the excess amount to the Economic Development Alliance.
 (2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the release under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the release. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (e)Additional terms and conditionsThe Secretary of the Army may require such additional terms and conditions in connection with the release of conditions and retained interests under subsection (a) as the Secretary considers appropriate to protect the interests of the United States, including provisions that the Secretary determines are necessary to preclude any use of the property that would interfere with activities at Pine Bluff Arsenal.
						CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
			XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
				ANational Security Programs Authorizations
					3101.National Nuclear Security Administration
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2016 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701.
 (b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out the following new plant project for the National Nuclear Security Administration:
							Project 16–D–621, Substation Replacement at Technical Area 3, Los Alamos National Laboratory, Los
			 Alamos, New Mexico, $25,000,000.
 3102.Defense environmental cleanupFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2016 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701.
 3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2016 for other defense activities in carrying out programs as specified in the funding table in section 4701.
					BProgram Authorizations, Restrictions, and Limitations
					3111.Responsive capabilities program
 (a)In generalSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by adding at the end the following new section:
							
								4220.Responsive capabilities program
 (a)In generalThe Administrator shall establish and carry out a program to exercise the technical capabilities of the Administration with respect to design and production of nuclear weapons to ensure that the Administration is ready to respond to future uncertainties not addressed by existing life extension programs.
 (b)Program elementsThe Administrator shall ensure that the program required by subsection (a)— (1)is integrated across the science, engineering, design, and manufacturing cycle of the Administration;
 (2)results in— (A)physics models of components and systems the understanding of which will ensure existing models and experimental capabilities are robust, capable of being certified as safe and reliable in the absence of testing, and contribute to the predictive design framework;
 (B)shortened engineering design cycles that minimize the amount of time leading to an engineering prototype; and
 (C)rapid manufacturing capabilities to reduce the time and cost of production; and (3)integrates physics, engineering, and production capabilities into joint test assemblies and designs..
 (b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4219 the following new item:
							
								
									Sec. 4220. Responsive capabilities program..
						3112.Long-term plan for meeting national security requirements for unencumbered uranium
 (a)In generalSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.), as amended by section 3111, is further amended by adding at the end the following new section:
							
								4221.Long-term plan for meeting national security requirements for unencumbered uranium
 (a)In GeneralConcurrent with the submission to Congress of the budget of the President under section 1105(a) of title 31, United States Code, in each even-numbered year beginning in 2016, the Secretary of Energy shall submit to the congressional defense committees a plan for meeting national security requirements for unencumbered uranium through 2065.
 (b)Plan requirementsThe plan required by subsection (a) shall include the following: (1)An inventory of unencumbered uranium (other than depleted uranium), by program source and enrichment level, that, as of the date of the plan, is allocated to national security requirements.
 (2)An inventory of unencumbered uranium (other than depleted uranium), by program source and enrichment level, that, as of the date of the plan, is not allocated to national security requirements but could be allocated to such requirements.
 (3)An identification of national security requirements for unencumbered uranium, by program source and enrichment level.
 (4)A description of any shortfall in obtaining unencumbered uranium to meet national security requirements and an assessment of whether that shortfall could be mitigated through the blending down of uranium that is of a higher enrichment level.
 (5)An inventory of unencumbered depleted uranium, an assessment of the portion of that uranium that could be allocated to national security requirements through re-enrichment, and an estimate of the costs of re-enriching that uranium.
 (6)A description of the swap and barter agreements involving unencumbered uranium needed to meet national security requirements that are in effect on the date of the plan.
 (7)An assessment of whether additional enrichment of uranium will be required to meet national security requirements and an estimate of the time for production operations and the cost for each type of enrichment being considered.
 (8)A description of changes in policy that would mitigate any shortfall in obtaining unencumbered uranium to meet national security requirements and the implications of those changes.
 (c)Form of planThe plan required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)DefinitionsIn this section: (1)The term depleted, with respect to uranium, means that the uranium is depleted in uranium-235 compared with natural uranium.
 (2)The term unencumbered, with respect to uranium, means that the United States has no obligation to foreign governments to use the uranium for only peaceful purposes..
 (b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act, as amended by section 3111, is further amended by inserting after the item relating to section 4220 the following new item:
							
								
									Sec. 4221. Long-term plan for meeting national security requirements for unencumbered uranium..
						3113.Defense nuclear nonproliferation management plan
 (a)In generalTitle XLIII of the Atomic Energy Defense Act (50 U.S.C. 2563 et seq.) is amended by adding at the end the following new section:
							
								4309.Defense nuclear nonproliferation management plan
 (a)In generalConcurrent with the submission to Congress of the budget of the President under section 1105(a) of title 31, United States Code, in each odd-numbered year beginning in 2017, the Administrator shall submit to the congressional defense committees a five-year management plan for activities associated with the defense nuclear nonproliferation programs of the Administration.
 (b)ElementsThe plan required by subsection (a) shall include, with respect to each defense nuclear nonproliferation program of the Administration, the following:
 (1)A description of the following: (A)The policy context in which the program operates, including—
 (i)a list of relevant laws, policy directives issued by the President, and international agreements; and
 (ii)nuclear nonproliferation activities carried out by other Federal agencies. (B)The objectives and priorities of the program during the year preceding the submission of the plan required by subsection (a).
 (C)The activities carried out under the program during that year. (D)The accomplishments and challenges of the program during that year.
 (2)Plans for activities of the program during the five-year period beginning on the date on which the plan required by subsection (a) is submitted, including activities with respect to the following:
 (A)Preventing nuclear and radiological proliferation and terrorism, including through— (i)material management and minimization;
 (ii)global nuclear material security; (iii)nonproliferation and arms control;
 (iv)defense nuclear research and development; and (v)nonproliferation construction programs, including activities associated Department of Energy Order 413.1 (relating to program management controls).
 (B)Countering nuclear and radiological proliferation and terrorism. (C)Responding to nuclear and radiological proliferation and terrorism, including through—
 (i)crisis operations; (ii)consequences management; and
 (iii)emergency management, including international capacity building. (3)A threat analysis in support of the plans described in paragraph (2).
 (4)A plan for funding the program during the five-year period beginning on the date on which the plan required by subsection (a) is submitted.
 (5)A description of funds for the program received through contributions from or cost-sharing agreements with foreign governments consistent section 3132(f) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (50 U.S.C. 2569(f)).
 (6)Such other matters as the Administrator considers appropriate. (c)Form of reportThe plan required by subsection (a) may be submitted to the congressional defense committees in classified form if necessary..
 (b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4308 the following new item:
							
								
									Sec. 4309. Defense nuclear nonproliferation management plan..
						(c)Conforming repeals
 (1)Section 3122 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1710) is amended—
 (A)by striking subsections (a) and (b); (B)by redesignating subsections (c), (d), and (e) as subsections (a), (b), and (c), respectively; and
 (C)in paragraph (2) of subsection (b), as redesignated by subparagraph (B), by striking subsection (c)(2) and inserting subsection (a)(2). (2)Section 3145 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2197) is repealed.
							3114.Plan for deactivation and decommissioning of nonoperational defense nuclear facilities
 (a)In generalSubtitle B of title XLIV of the Atomic Energy Defense Act (50 U.S.C. 2602 et seq.) is amended by adding at the end the following new section:
							
								4423.Plan for deactivation and decommissioning of nonoperational defense nuclear facilities
 (a)In generalDuring each even-numbered year beginning in 2016, the Secretary of Energy shall develop a plan to provide guidance for the activities of the Department of Energy relating to the deactivation and decommissioning of nonoperational defense nuclear facilities.
 (b)ElementsThe plan required by subsection (a) shall include the following: (1)A list of nonoperational defense nuclear facilities, prioritized for deactivation and decommissioning based on the potential to reduce risks to human health, property, or the environment and to maximize cost savings.
 (2)An assessment of the life cycle costs of each nonoperational defense nuclear facility during the period beginning on the date on which the plan is submitted under subsection (c) and ending on the earlier of—
 (A)the date that is 25 years after the date on which the plan is submitted; or (B)the estimated date for deactivation and decommissioning of the facility.
 (3)An estimate of the cost and time needed to deactivate and decommission each nonoperational defense nuclear facility, if available.
 (4)An estimate of the time at which the Office of Environmental Management anticipates accepting nonoperational defense nuclear facilities for deactivation and decommissioning.
 (5)An estimate of costs that could be avoided by— (A)accelerating the cleanup of nonoperational defense nuclear facilities; or
 (B)other means, such as reusing such facilities for another purpose. (c)Submission to congressNot later than March 31 of each even-numbered year beginning in 2016, the Secretary shall submit to the congressional defense committees a report that includes—
 (1)the plan required by subsection (a); (2)a description of the deactivation and decommissioning actions expected to be taken during the following fiscal year pursuant to the plan; and
 (3)in the case of a report submitted during 2018 or any year thereafter, a description of the deactivation and decommissioning actions taken at each nonoperational defense nuclear facility during the preceding fiscal year.
 (d)TerminationThe requirements of this section shall terminate after the submission to the congressional defense committees of the report required by subsection (c) to be submitted not later than March 31, 2026.
 (e)DefinitionsIn this section: (1)The term life cycle costs, with respect to a facility, means—
 (A)the present and future costs of all resources and associated cost elements required to develop, produce, deploy, or sustain the facility; and
 (B)the present and future costs to deactivate, decommission, and deconstruct the facility. (2)The term nonoperational defense nuclear facility means a production facility or utilization facility (as those terms are defined in section 11 of the Atomic Energy Act of 1954 (42 U.S.C. 2014)) under the control or jurisdiction of the Secretary of Energy and operated for national security purposes that is no longer needed for the mission of the Department of Energy, including the National Nuclear Security Administration..
 (b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4422 the following new item:
							
								
									Sec. 4423. Plan for deactivation and decommissioning of nonoperational defense nuclear facilities..
						3115.Hanford Waste Treatment and Immobilization Plant contract oversight
 (a)In generalSubtitle C of title XLIV of the Atomic Energy Defense Act (50 U.S.C. 2621 et seq.) is amended by adding at the end the following new section:
							
								4446.Hanford Waste Treatment and Immobilization Plant contract oversight
 (a)In generalNot later than 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016, the Secretary of Energy shall arrange to have an owner's agent assist the Secretary in carrying out the oversight responsibilities of the Secretary with respect to the contract described in subsection (b).
 (b)Contract describedThe contract described in this subsection is the contract between the Office of River Protection of the Department of Energy and Bechtel National, Inc. or its successor relating to the Hanford Waste Treatment and Immobilization Plant (contract number DE–AC27–01RV14136).
 (c)DutiesThe duties of the owner's agent under subsection (a) shall include the following: (1)Performing design, construction, nuclear safety, and operability oversight of each facility covered by the contract described in subsection (b).
 (2)Beginning not later than one year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016, ensuring that the preliminary documented safety analyses for all facilities covered by the contract meet the requirements of all applicable Department of Energy regulations and guidance, including section 830.206 of title 10, Code of Federal Regulations, and the Department of Energy Standard on the Integration of Safety into the Design Process (DOE–STD–1189–2008).
 (3)Assisting the Secretary in ensuring that, until the Secretary approves the documented safety analysis for each facility covered by the contract, the contractor ensures that each preliminary documented safety analysis is current.
 (4)Ensuring that the contractor acts to promptly resolve any unreviewed safety questions. (d)Report required (1)In generalNot later than one year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2016, and every 180 days thereafter, the owner's agent specified in subsection (a) shall submit to the Secretary and the congressional defense committees a report on the assistance provided by the owner's agent to the Secretary under that subsection with respect to oversight of the contract described in subsection (b).
 (2)ElementsThe report required by paragraph (1) shall include the following: (A)Information on the status of, and the plan for resolving, each unreviewed safety question at each facility covered by the contract described in subsection (b).
 (B)An identification of each instance of disagreement between the owner's agent and the contractor with respect to whether an unreviewed safety question exists and the plan for resolution of the disagreement.
 (C)An identification of each aspect of each preliminary documented safety analysis that is not current, the plan for making that aspect current, and the status of the corrective efforts.
 (D)Information on the status of, and the plan for resolving, each unresolved technical issue at each facility covered by the contract, and the status of corrective efforts.
 (e)DefinitionsIn this section: (1)The term contractor means Bechtel National, Inc.
 (2)The term current, with respect to a documented safety analysis, means that the documented safety analysis includes any design changes approved by the contractor and any safety evaluation reports issued by the Secretary with respect to the facility covered by the analysis before the date that is 60 days before the date of the analysis.
 (3)The terms documented safety analysis, safety evaluation report, and unreviewed safety question have the meanings given those terms in section 830.3 of title 10, Code of Federal Regulations (or any corresponding similar ruling or regulation).
 (4)The term owner's agent means a private third-party entity with nuclear safety management expertise and without any contractual relationship with the contractor or conflict of interest.
										.
 (b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4445 the following new item:
							
								
									Sec. 4446. Hanford Waste Treatment and Immobilization Plant contract oversight..
						3116.Assessment of emergency preparedness of defense nuclear facilities
 (a)In generalSubtitle A of title XLVIII of the Atomic Energy Defense Act (50 U.S.C. 2781 et seq.) is amended by inserting after section 4802 the following new section:
							
								4802A.Assessments of emergency preparedness of defense nuclear facilities
 (a)In generalThe Secretary of Energy shall include, in each award-fee evaluation conducted under section 16.401 of title 48, Code of Federal Regulations, of a management and operating contract for a Department of Energy defense nuclear facility in 2016 or any even-numbered year thereafter, an assessment of the adequacy of the emergency preparedness of that facility, including an assessment of the seniority level of employees and contractors of the Department of Energy that participate in emergency preparedness exercises at that facility.
 (b)Report requiredNot later than 60 days after conducting an assessment under subsection (a), the Secretary shall submit to the congressional defense committees a report on the assessment.
									.
 (b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4802 the following new item:
							
								
									Sec. 4802A. Assessments of emergency preparedness of defense nuclear facilities..
						3117.Laboratory- and facility-directed research and development programs
 (a)Funding for laboratory-directed research and developmentSection 4811(c) of the Atomic Energy Defense Act (50 U.S.C. 2791(c)) is amended by striking not to exceed 6 percent and inserting of not less than 5 percent and not more than 8 percent. (b)Facility-directed research and development (1)In generalSubtitle B of title XLVIII of such Act (50 U.S.C. 2791 et seq.) is amended by inserting after section 4811 the following new section:
								
									4811A.Facility-directed research and development
 (a)AuthorityA covered facility that is funded out of funds available to the Department of Energy for national security programs may carry out facility-directed research and development.
 (b)RegulationsThe Secretary of Energy shall prescribe regulations for the conduct of facility-directed research and development under subsection (a).
 (c)FundingOf the funds provided by the Department of Energy to covered facilities, the Secretary shall provide a specific amount, not to exceed 4 percent of such funds, to be used by such facilities for facility-directed research and development.
 (d)DefinitionsIn this section: (1)Covered facilityThe term covered facility means a nuclear weapons production facility or the Nevada Site Office of the Department of Energy.
 (2)Facility-directed research and developmentThe term facility-directed research and development means research and development work of a creative and innovative nature that, under the regulations prescribed pursuant to subsection (b), is selected by the director or manager of a covered facility for the purpose of maintaining the vitality of the facility in defense-related scientific disciplines..
 (2)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4811 the following new item:
								
									
										Sec. 4811A. Facility-directed research and development..
							3118.Limitation on bonuses for employees of the National Nuclear Security Administration who engage in
			 improper program management
 (a)In generalSubtitle C of the National Nuclear Security Administration Act (50 U.S.C. 2441 et seq.) is amended by adding at the end the following new section:
							
								3245.Limitation on bonuses for employees who engage in improper program management
 (a)LimitationIf the Secretary of Energy or the Administrator determines that a senior employee of the Administration committed improper program management, the Secretary and the Administrator may not pay a bonus to that employee during the one-year period beginning on the date of the determination.
 (b)WaiverThe Secretary or the Administrator may waive the limitation on the payment of bonuses under subsection (a) on a case-by-case basis if—
 (1)the Secretary or the Administrator, as the case may be, notifies the congressional defense committees of the waiver; and
 (2)a period of 60 days elapses following the notification before the bonus is paid. (c)DefinitionsIn this section:
 (1)The term bonus means any bonus or cash award, including— (A)an award under chapter 45 of title 5, United States Code;
 (B)an additional step-increase under section 5336 of title 5, United States Code; (C)an award under section 5384 of title 5, United States Code;
 (D)a recruitment or relocation bonus under section 5753 of title 5, United States Code; and (E)a retention bonus under section 5754 of title 5, United States Code.
 (2)The term covered project means— (A)a construction project of the Administration that is not a minor construction project (as defined in section 4703(d) of the Atomic Energy Defense Act (50 U.S.C. 2743(d))); or
 (B)a life extension program. (3)The term improper program management means actions relating to the management of a covered project that significantly—
 (A)delay the project; (B)reduce the scope of the project; or
 (C)increase the cost of the project.. (b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 3244 the following new item:
							
								
									Sec. 3245. Limitation on bonuses for employees who engage in improper program management..
 3119.Modification of authorized personnel levels of the Office of the Administrator for Nuclear SecuritySection 3241A(b)(3) of the National Nuclear Security Administration Act (50 U.S.C. 2441a(b)(3)) is amended by adding at the end the following new subparagraph:
						
 (E)100 employees in positions established under section 3241.. 3120.Modification of submission of assessments of certain budget requests relating to the nuclear weapons stockpileSection 3255(a)(2) of the National Nuclear Security Administration Act (50 U.S.C. 2455(a)(2)) is amended by inserting in each even-numbered year and 150 days in each odd-numbered year after 90 days.
 3121.Repeal of phase three review of certain defense environmental cleanup projectsSection 3134 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2713), as amended by section 3134(a) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2193), is further amended—
 (1)in subsection (a), by striking a series of three reviews, as described in subsections (b), (c), and (d) and inserting two reviews, as described in subsections (b) and (c); and (2)by striking subsection (d).
 3122.Modifications to cost-benefit analyses for competition of management and operating contractsSection 3121 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2175), as amended by section 3124 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 1062), is further amended—
 (1)in subsection (b)— (A)by redesignating paragraphs (4) and (5) as paragraphs (6) and (7), respectively; and
 (B)by striking paragraphs (1) through (3) and inserting the following new paragraphs:  (1)a clear and complete description of the cost savings the Administrator expects to result from the competition for the contract over the life of the contract, including associated analyses, assumptions, and information sources used to determine such cost savings;
 (2)a description of any key limitations or uncertainties that could affect such costs savings, including costs savings that are anticipated but not fully known;
 (3)the costs of the competition for the contract, including the immediate costs of conducting the competition;
 (4)a description of any expected disruptions or delays in mission activities or deliverables resulting from the competition for the contract;
 (5)a clear and complete description of the benefits expected by the Administrator with respect to mission performance or operations resulting from the competition;
									;
 (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; (3)by inserting after subsection (b) the following new subsection (c):
							
 (c)Information qualityA report required by subsection (a) shall be prepared in accordance with— (1)the information quality guidelines of the Department of Energy that are relevant to the clear and complete presentation of information on each matter required to be included in the report under subsection (b); and
 (2)best practices of the Government Accountability Office and relevant industries for cost estimating, if appropriate.;
 (4)in subsection (d), as redesignated by paragraph (2), by striking paragraph (1) and inserting the following new paragraph (1):
							
 (1)In generalExcept as provided in paragraph (2), the Comptroller General of the United States shall submit to the congressional defense committees a review of each report required by subsection (a) with respect to a contract not later than 3 years after the report is submitted to such committees that includes an assessment, based on the most current information available, of the following:
 (A)The actual cost savings achieved compared to cost savings estimated under subsection (b)(1), and any increased costs incurred under the contract that were unexpected or uncertain at the time the contract was awarded.
 (B)Any disruptions or delays in mission activities or deliverables resulting from the competition for the contract compared to the disruptions and delayed estimated under subsection (b)(4).
 (C)Whether expected benefits of the competition with respect to mission performance or operations have been achieved.; and
 (5)in subsection (e), as so redesignated— (A)in paragraph (1), by striking 2013 through 2017 and inserting 2015 through 2020;
 (B)by striking paragraph (2); (C)by redesignating paragraph (3) as paragraph (2); and
 (D)in paragraph (2), as redesignated by subparagraph (C), by striking subsections (a) and (d)(2) and inserting subsection (a). 3123.Review of implementation of recommendations of the Congressional Advisory Panel on the Governance of the Nuclear Security Enterprise (a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall enter into an agreement with the National Academy of Sciences and the National Academy of Public Administration (in this section referred to as the joint panel) to review the implementation of the recommendations specified in subsection (b) of the Congressional Advisory Panel on the Governance of the Nuclear Security Enterprise established by section 3166 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2208).
 (b)Recommendations specifiedThe recommendations specified in this subsection are recommendations 4 through 10, 12, 13, and 15 through 19 in the table of recommendations in the report of the Congressional Advisory Panel on the Governance of the Nuclear Security Enterprise entitled A New Foundation for the Nuclear Security Enterprise and submitted to Congress pursuant to section 3166 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2208), as amended by section 3142 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 1069).
 (c)Report requiredNot later than March 31, 2016, and annually thereafter through 2020, the joint panel shall submit to the congressional defense committees a report on the review required by subsection (a) that includes an assessment of—
 (1)the status of the implementation of the recommendations specified in subsection (b); and (2)the extent to which the implementation of the recommendations is resulting in the desired effect as envisioned by the Congressional Advisory Panel on the Governance of the Nuclear Security Enterprise.
							XXXIIDEFENSE NUCLEAR FACILITIES SAFETY BOARD
 3201.AuthorizationThere are authorized to be appropriated for fiscal year 2016, $29,150,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.).
				DFunding Tables
			4001.Authorization of amounts in funding tables
 (a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations.
 (b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall—
 (1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and
 (2)comply with other applicable provisions of law. (c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts.
 (d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. (e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section.
				4002.Clarification of applicability of undistributed reductions of certain operation and maintenance
 funding among all operation and maintenance fundingAny undistributed reduction in funding available for fiscal year 2016 for the Department of Defense for operation and maintenance, as specified in the funding table in section 4301, that is attributable to savings in connection with foreign currency fluctuations or bulk fuel purchases, may be applied against any funds available for that fiscal year for the Department for operation and maintenance, regardless of whether available as specified in the funding table in section 4301 or available as specified in the funding table in section 4302.
			 XLIPROCUREMENT
				4101.PROCUREMENT
					
						
								SEC. 4101. PROCUREMENT (In Thousands of Dollars)
								LineItemFY 2016 RequestSenate Authorized
							
								AIRCRAFT PROCUREMENT, ARMY
								FIXED WING
								2UTILITY F/W AIRCRAFT879879
								4MQ–1 UAV260,436260,436
								ROTARY
								6HELICOPTER, LIGHT UTILITY (LUH)187,177187,177
								7AH–64 APACHE BLOCK IIIA REMAN1,168,4611,168,461
								8AH–64 APACHE BLOCK IIIA REMAN (AP)209,930209,930
								11UH–60 BLACKHAWK M MODEL (MYP)1,435,9451,435,945
								12UH–60 BLACKHAWK M MODEL (MYP) (AP)127,079127,079
								13UH–60 BLACK HAWK A AND L MODELS46,64146,641
								14CH–47 HELICOPTER1,024,5871,024,587
								15CH–47 HELICOPTER (AP)99,34499,344
								MODIFICATION OF AIRCRAFT
								16MQ–1 PAYLOAD (MIP)97,54397,543
								19MULTI SENSOR ABN RECON (MIP)95,72595,725
								20AH–64 MODS116,153116,153
								21CH–47 CARGO HELICOPTER MODS (MYP)86,33086,330
								22GRCS SEMA MODS (MIP)4,0194,019
								23ARL SEMA MODS (MIP)16,30216,302
								24EMARSS SEMA MODS (MIP)13,66913,669
								25UTILITY/CARGO AIRPLANE MODS16,16616,166
								26UTILITY HELICOPTER MODS13,79313,793
								28NETWORK AND MISSION PLAN112,807112,807
								29COMMS, NAV SURVEILLANCE82,90482,904
								30GATM ROLLUP33,89033,890
								31RQ–7 UAV MODS81,44481,444
								GROUND SUPPORT AVIONICS
								32AIRCRAFT SURVIVABILITY EQUIPMENT56,21556,215
								33SURVIVABILITY CM8,9178,917
								34CMWS78,348104,348
								Army UPL for AH–64 ASE: urgent survivability requirement[26,000]
								OTHER SUPPORT
								35AVIONICS SUPPORT EQUIPMENT6,9376,937
								36COMMON GROUND EQUIPMENT64,86764,867
								37AIRCREW INTEGRATED SYSTEMS44,08544,085
								38AIR TRAFFIC CONTROL94,54594,545
								39INDUSTRIAL FACILITIES1,2071,207
								40LAUNCHER, 2.75 ROCKET3,0123,012
								
								TOTAL AIRCRAFT PROCUREMENT, ARMY5,689,3575,715,357
								
								MISSILE PROCUREMENT, ARMY
								SURFACE-TO-AIR MISSILE SYSTEM
								1LOWER TIER AIR AND MISSILE DEFENSE (AMD)115,075115,075
								2MSE MISSILE414,946614,946
								Army UPL for Patriot PAC 3 for improved ballistic missile defense [200,000]
								AIR-TO-SURFACE MISSILE SYSTEM
								3HELLFIRE SYS SUMMARY27,97527,975
								4JOINT AIR-TO-GROUND MSLS (JAGM)27,73827,738
								ANTI-TANK/ASSAULT MISSILE SYS
								5JAVELIN (AAWS-M) SYSTEM SUMMARY77,16377,163
								6TOW 2 SYSTEM SUMMARY87,52587,525
								8GUIDED MLRS ROCKET (GMLRS)251,060251,060
								9MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)17,42817,428
								MODIFICATIONS
								11PATRIOT MODS241,883241,883
								12ATACMS MODS30,11920,119
								Early to need[–10,000]
								13GMLRS MOD18,22118,221
								14STINGER MODS2,2162,216
								15AVENGER MODS6,1716,171
								16ITAS/TOW MODS19,57619,576
								17MLRS MODS35,97035,970
								18HIMARS MODIFICATIONS3,1483,148
								SPARES AND REPAIR PARTS
								19SPARES AND REPAIR PARTS33,77833,778
								SUPPORT EQUIPMENT & FACILITIES
								20AIR DEFENSE TARGETS3,7173,717
								21ITEMS LESS THAN $5.0M (MISSILES)1,5441,544
								22PRODUCTION BASE SUPPORT4,7044,704
								
								TOTAL MISSILE PROCUREMENT, ARMY1,419,9571,609,957
								
								PROCUREMENT OF W&TCV, ARMY
								TRACKED COMBAT VEHICLES
								1STRYKER VEHICLE181,245181,245
								MODIFICATION OF TRACKED COMBAT VEHICLES
								2STRYKER (MOD)74,08574,085
								3STRYKER UPGRADE305,743305,743
								5BRADLEY PROGRAM (MOD)225,042225,042
								6HOWITZER, MED SP FT 155MM M109A6 (MOD)60,07960,079
								7PALADIN INTEGRATED MANAGEMENT (PIM)273,850273,850
								8IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)123,629195,629
								16 M88A2s to supports modernization of ABCTs and industrial base[72,000]
								9ASSAULT BRIDGE (MOD)2,4612,461
								10ASSAULT BREACHER VEHICLE2,9752,975
								11M88 FOV MODS14,87814,878
								12JOINT ASSAULT BRIDGE33,45533,455
								13M1 ABRAMS TANK (MOD)367,939367,939
								SUPPORT EQUIPMENT & FACILITIES
								15PRODUCTION BASE SUPPORT (TCV-WTCV)6,4796,479
								WEAPONS & OTHER COMBAT VEHICLES
								16MORTAR SYSTEMS4,9914,991
								17XM320 GRENADE LAUNCHER MODULE (GLM)26,29426,294
								18PRECISION SNIPER RIFLE1,9840
								Early to need[–1,984]
								19COMPACT SEMI-AUTOMATIC SNIPER SYSTEM1,4880
								Early to need[–1,488]
								20CARBINE34,46034,460
								21COMMON REMOTELY OPERATED WEAPONS STATION8,36714,767
								Transferred funds[6,400]
								22HANDGUN5,4170
								RFP release delayed, early to need[–5,417]
								MOD OF WEAPONS AND OTHER COMBAT VEH
								23MK–19 GRENADE MACHINE GUN MODS2,7772,777
								24M777 MODS10,07010,070
								25M4 CARBINE MODS27,56627,566
								26M2 50 CAL MACHINE GUN MODS44,00444,004
								27M249 SAW MACHINE GUN MODS1,1901,190
								28M240 MEDIUM MACHINE GUN MODS1,4241,424
								29SNIPER RIFLES MODIFICATIONS2,4311,031
								Early to need[–1,400]
								30M119 MODIFICATIONS20,59920,599
								32MORTAR MODIFICATION6,3006,300
								33MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)3,7373,737
								SUPPORT EQUIPMENT & FACILITIES
								34ITEMS LESS THAN $5.0M (WOCV-WTCV)3912,891
								Transfer funds[2,500]
								35PRODUCTION BASE SUPPORT (WOCV-WTCV)9,0279,027
								36INDUSTRIAL PREPAREDNESS304304
								37SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)2,3922,392
								
								TOTAL PROCUREMENT OF W&TCV, ARMY1,887,0731,957,684
								
								PROCUREMENT OF AMMUNITION, ARMY
								SMALL/MEDIUM CAL AMMUNITION
								1CTG, 5.56MM, ALL TYPES43,48943,489
								2CTG, 7.62MM, ALL TYPES40,71540,715
								3CTG, HANDGUN, ALL TYPES7,7536,801
								Program funding ahead of need[–952]
								4CTG, .50 CAL, ALL TYPES24,72824,728
								5CTG, 25MM, ALL TYPES8,3058,305
								6CTG, 30MM, ALL TYPES34,33034,330
								7CTG, 40MM, ALL TYPES79,97269,972
								Early to need[–10,000]
								MORTAR AMMUNITION
								860MM MORTAR, ALL TYPES42,89842,898
								981MM MORTAR, ALL TYPES43,50043,500
								10120MM MORTAR, ALL TYPES64,37264,372
								TANK AMMUNITION
								11CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES105,541105,541
								ARTILLERY AMMUNITION
								12ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES57,75657,756
								13ARTILLERY PROJECTILE, 155MM, ALL TYPES77,99577,995
								14PROJ 155MM EXTENDED RANGE M98245,51845,518
								15ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL78,02478,024
								ROCKETS
								16SHOULDER LAUNCHED MUNITIONS, ALL TYPES7,5007,500
								17ROCKET, HYDRA 70, ALL TYPES33,65333,653
								OTHER AMMUNITION
								18CAD/PAD, ALL TYPES5,6395,639
								19DEMOLITION MUNITIONS, ALL TYPES9,7519,751
								20GRENADES, ALL TYPES19,99319,993
								21SIGNALS, ALL TYPES9,7619,761
								22SIMULATORS, ALL TYPES9,7499,749
								MISCELLANEOUS
								23AMMO COMPONENTS, ALL TYPES3,5213,521
								24NON-LETHAL AMMUNITION, ALL TYPES1,7001,700
								25ITEMS LESS THAN $5 MILLION (AMMO)6,1816,181
								26AMMUNITION PECULIAR EQUIPMENT17,81117,811
								27FIRST DESTINATION TRANSPORTATION (AMMO)14,69514,695
								PRODUCTION BASE SUPPORT
								29PROVISION OF INDUSTRIAL FACILITIES221,703221,703
								30CONVENTIONAL MUNITIONS DEMILITARIZATION113,250113,250
								31ARMS INITIATIVE3,5753,575
								
								TOTAL PROCUREMENT OF AMMUNITION, ARMY1,233,3781,222,426
								
								OTHER PROCUREMENT, ARMY
								TACTICAL VEHICLES
								1TACTICAL TRAILERS/DOLLY SETS12,85512,855
								2SEMITRAILERS, FLATBED:5353
								4JOINT LIGHT TACTICAL VEHICLE308,336308,336
								5FAMILY OF MEDIUM TACTICAL VEH (FMTV)90,04090,040
								6FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP8,4448,444
								7FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)27,54927,549
								8PLS ESP127,102127,102
								10TACTICAL WHEELED VEHICLE PROTECTION KITS48,29248,292
								11MODIFICATION OF IN SVC EQUIP130,993130,993
								12MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS19,14619,146
								NON-TACTICAL VEHICLES
								14PASSENGER CARRYING VEHICLES1,2481,248
								15NONTACTICAL VEHICLES, OTHER9,6149,614
								COMM—JOINT COMMUNICATIONS
								16WIN-T—GROUND FORCES TACTICAL NETWORK783,116583,116
								Delayed obligation of prior year funds[–200,000]
								17SIGNAL MODERNIZATION PROGRAM49,89849,898
								18JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY4,0624,062
								19JCSE EQUIPMENT (USREDCOM)5,0085,008
								COMM—SATELLITE COMMUNICATIONS
								20DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS196,306196,306
								21TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS44,99829,998
								Early to need in FY16 due to one year delay [–15,000]
								22SHF TERM7,6297,629
								23NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)14,02714,027
								24SMART-T (SPACE)13,45313,453
								25GLOBAL BRDCST SVC—GBS6,2656,265
								26MOD OF IN-SVC EQUIP (TAC SAT)1,0421,042
								27ENROUTE MISSION COMMAND (EMC)7,1167,116
								COMM—C3 SYSTEM
								28ARMY GLOBAL CMD & CONTROL SYS (AGCCS)10,13710,137
								COMM—COMBAT COMMUNICATIONS
								29JOINT TACTICAL RADIO SYSTEM64,64064,640
								30MID-TIER NETWORKING VEHICULAR RADIO (MNVR)27,76227,762
								31RADIO TERMINAL SET, MIDS LVT(2)9,4229,422
								32AMC CRITICAL ITEMS—OPA226,02026,020
								33TRACTOR DESK4,0734,073
								34SPIDER APLA REMOTE CONTROL UNIT1,4031,403
								35SPIDER FAMILY OF NETWORKED MUNITIONS INCR9,1999,199
								36SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS349349
								37TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM25,59725,597
								38UNIFIED COMMAND SUITE21,85421,854
								40FAMILY OF MED COMM FOR COMBAT CASUALTY CARE24,38824,388
								COMM—INTELLIGENCE COMM
								42CI AUTOMATION ARCHITECTURE1,3491,349
								43ARMY CA/MISO GPF EQUIPMENT3,6953,695
								INFORMATION SECURITY
								45INFORMATION SYSTEM SECURITY PROGRAM-ISSP19,92019,920
								46COMMUNICATIONS SECURITY (COMSEC)72,25772,257
								COMM—LONG HAUL COMMUNICATIONS
								47BASE SUPPORT COMMUNICATIONS16,08216,082
								COMM—BASE COMMUNICATIONS
								48INFORMATION SYSTEMS86,03786,037
								50EMERGENCY MANAGEMENT MODERNIZATION PROGRAM8,5508,550
								51INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM73,49673,496
								ELECT EQUIP—TACT INT REL ACT (TIARA)
								54JTT/CIBS-M881881
								55PROPHET GROUND63,65048,650
								Unjustified program growth[–15,000]
								57DCGS-A (MIP)260,268260,268
								58JOINT TACTICAL GROUND STATION (JTAGS)3,9063,906
								59TROJAN (MIP)13,92913,929
								60MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)3,9783,978
								61CI HUMINT AUTO REPRTING AND COLL(CHARCS)7,5427,542
								62CLOSE ACCESS TARGET RECONNAISSANCE (CATR)8,0108,010
								63MACHINE FOREIGN LANGUAGE TRANSLATION SYSTEM-M8,1258,125
								ELECT EQUIP—ELECTRONIC WARFARE (EW)
								64LIGHTWEIGHT COUNTER MORTAR RADAR63,47263,472
								65EW PLANNING & MANAGEMENT TOOLS (EWPMT)2,5562,556
								66AIR VIGILANCE (AV)8,2248,224
								67CREW2,9602,960
								68FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE1,7221,722
								69COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES447447
								70CI MODERNIZATION228228
								ELECT EQUIP—TACTICAL SURV. (TAC SURV)
								71SENTINEL MODS43,28543,285
								72NIGHT VISION DEVICES124,216124,216
								74SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF23,21623,216
								76INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS60,67960,679
								77FAMILY OF WEAPON SIGHTS (FWS)53,45353,453
								78ARTILLERY ACCURACY EQUIP3,3383,338
								79PROFILER4,0574,057
								81JOINT BATTLE COMMAND—PLATFORM (JBC-P)133,339133,339
								82JOINT EFFECTS TARGETING SYSTEM (JETS)47,21247,212
								83MOD OF IN-SVC EQUIP (LLDR)22,31422,314
								84COMPUTER BALLISTICS: LHMBC XM3212,13112,131
								85MORTAR FIRE CONTROL SYSTEM10,07510,075
								86COUNTERFIRE RADARS217,379142,379
								Under execution of prior year funds[–75,000]
								ELECT EQUIP—TACTICAL C2 SYSTEMS
								87FIRE SUPPORT C2 FAMILY1,1901,190
								90AIR & MSL DEFENSE PLANNING & CONTROL SYS28,17628,176
								91IAMD BATTLE COMMAND SYSTEM20,91720,917
								92LIFE CYCLE SOFTWARE SUPPORT (LCSS)5,8505,850
								93NETWORK MANAGEMENT INITIALIZATION AND SERVICE12,73812,738
								94MANEUVER CONTROL SYSTEM (MCS)145,405145,405
								95GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)162,654146,654
								Program growth[–16,000]
								96INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP4,4464,446
								98RECONNAISSANCE AND SURVEYING INSTRUMENT SET16,21816,218
								99MOD OF IN-SVC EQUIPMENT (ENFIRE)1,1381,138
								ELECT EQUIP—AUTOMATION
								100ARMY TRAINING MODERNIZATION12,08912,089
								101AUTOMATED DATA PROCESSING EQUIP105,77593,775
								Reduce IT procurement[–12,000]
								102GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM18,99518,995
								103HIGH PERF COMPUTING MOD PGM (HPCMP)62,31962,319
								104RESERVE COMPONENT AUTOMATION SYS (RCAS)17,89417,894
								ELECT EQUIP—AUDIO VISUAL SYS (A/V)
								106ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)4,2424,242
								ELECT EQUIP—SUPPORT
								107PRODUCTION BASE SUPPORT (C-E)425425
								108BCT EMERGING TECHNOLOGIES7,4387,438
								CLASSIFIED PROGRAMS
								108ACLASSIFIED PROGRAMS6,4676,467
								CHEMICAL DEFENSIVE EQUIPMENT
								109PROTECTIVE SYSTEMS248248
								110FAMILY OF NON-LETHAL EQUIPMENT (FNLE)1,4871,487
								112CBRN DEFENSE26,30226,302
								BRIDGING EQUIPMENT
								113TACTICAL BRIDGING9,8229,822
								114TACTICAL BRIDGE, FLOAT-RIBBON21,51621,516
								115BRIDGE SUPPLEMENTAL SET4,9594,959
								116COMMON BRIDGE TRANSPORTER (CBT) RECAP52,54652,546
								ENGINEER (NON-CONSTRUCTION) EQUIPMENT
								117GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)58,68258,682
								118HUSKY MOUNTED DETECTION SYSTEM (HMDS)13,56513,565
								119ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)2,1362,136
								120EOD ROBOTICS SYSTEMS RECAPITALIZATION6,9606,960
								121EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)17,42417,424
								122REMOTE DEMOLITION SYSTEMS8,2848,284
								123< $5M, COUNTERMINE EQUIPMENT5,4595,459
								124FAMILY OF BOATS AND MOTORS8,4298,429
								COMBAT SERVICE SUPPORT EQUIPMENT
								125HEATERS AND ECU'S18,87618,876
								127SOLDIER ENHANCEMENT2,2872,287
								128PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)7,7337,733
								129GROUND SOLDIER SYSTEM49,79849,798
								130MOBILE SOLDIER POWER43,63943,639
								132FIELD FEEDING EQUIPMENT13,11813,118
								133CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM28,27828,278
								135FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS34,54434,544
								136ITEMS LESS THAN $5M (ENG SPT)595595
								PETROLEUM EQUIPMENT
								137QUALITY SURVEILLANCE EQUIPMENT5,3685,368
								138DISTRIBUTION SYSTEMS, PETROLEUM & WATER35,38135,381
								MEDICAL EQUIPMENT
								139COMBAT SUPPORT MEDICAL73,82873,828
								MAINTENANCE EQUIPMENT
								140MOBILE MAINTENANCE EQUIPMENT SYSTEMS25,27025,270
								141ITEMS LESS THAN $5.0M (MAINT EQ)2,7602,760
								CONSTRUCTION EQUIPMENT
								142GRADER, ROAD MTZD, HVY, 6X4 (CCE)5,9035,903
								143SCRAPERS, EARTHMOVING26,12526,125
								146TRACTOR, FULL TRACKED27,15627,156
								147ALL TERRAIN CRANES16,75016,750
								148PLANT, ASPHALT MIXING984984
								149HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)2,6562,656
								150ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP2,5312,531
								151FAMILY OF DIVER SUPPORT EQUIPMENT446446
								152CONST EQUIP ESP19,64019,640
								153ITEMS LESS THAN $5.0M (CONST EQUIP)5,0875,087
								RAIL FLOAT CONTAINERIZATION EQUIPMENT
								154ARMY WATERCRAFT ESP39,77239,772
								155ITEMS LESS THAN $5.0M (FLOAT/RAIL)5,8355,835
								GENERATORS
								156GENERATORS AND ASSOCIATED EQUIP166,356166,356
								157TACTICAL ELECTRIC POWER RECAPITALIZATION11,50511,505
								MATERIAL HANDLING EQUIPMENT
								159FAMILY OF FORKLIFTS17,49617,496
								TRAINING EQUIPMENT
								160COMBAT TRAINING CENTERS SUPPORT74,91674,916
								161TRAINING DEVICES, NONSYSTEM303,236278,236
								Unjustified program growth[–25,000]
								162CLOSE COMBAT TACTICAL TRAINER45,21045,210
								163AVIATION COMBINED ARMS TACTICAL TRAINER30,06830,068
								164GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING9,7939,793
								TEST MEASURE AND DIG EQUIPMENT (TMD)
								165CALIBRATION SETS EQUIPMENT4,6504,650
								166INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)34,48734,487
								167TEST EQUIPMENT MODERNIZATION (TEMOD)11,08311,083
								OTHER SUPPORT EQUIPMENT
								169RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT17,93717,937
								170PHYSICAL SECURITY SYSTEMS (OPA3)52,04052,040
								171BASE LEVEL COMMON EQUIPMENT1,5681,568
								172MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)64,21964,219
								173PRODUCTION BASE SUPPORT (OTH)1,5251,525
								174SPECIAL EQUIPMENT FOR USER TESTING3,2683,268
								176TRACTOR YARD7,1917,191
								OPA2
								177INITIAL SPARES—C&E48,51148,511
								
								TOTAL OTHER PROCUREMENT, ARMY5,899,0285,541,028
								
								AIRCRAFT PROCUREMENT, NAVY
								COMBAT AIRCRAFT
								2F/A–18E/F (FIGHTER) HORNET01,150,000
								Additional 12 aircraft, unfunded requirement[1,150,000]
								3JOINT STRIKE FIGHTER CV897,542873,042
								Efficiencies and excess cost growth[–24,500]
								4JOINT STRIKE FIGHTER CV (AP)48,63048,630
								5JSF STOVL1,483,4142,508,314
								Efficiencies and excess cost growth [–25,100]
								Additional 6 aircraft, unfunded requirement[1,050,000]
								6JSF STOVL (AP)203,060203,060
								7CH–53K (HEAVY LIFT)41,30041,300
								8V–22 (MEDIUM LIFT)1,436,3551,436,355
								9V–22 (MEDIUM LIFT) (AP)43,85343,853
								10H–1 UPGRADES (UH–1Y/AH–1Z)800,057800,057
								11H–1 UPGRADES (UH–1Y/AH–1Z) (AP)56,16856,168
								12MH–60S (MYP)28,23228,232
								14MH–60R (MYP)969,991969,991
								16P–8A POSEIDON3,008,9283,008,928
								17P–8A POSEIDON (AP)269,568269,568
								18E–2D ADV HAWKEYE857,654857,654
								19E–2D ADV HAWKEYE (AP)195,336195,336
								TRAINER AIRCRAFT
								20JPATS8,9148,914
								OTHER AIRCRAFT
								21KC–130J192,214192,214
								22KC–130J (AP)24,45124,451
								23MQ–4 TRITON494,259494,259
								24MQ–4 TRITON (AP)54,57754,577
								25MQ–8 UAV120,020120,020
								26STUASL0 UAV3,4503,450
								MODIFICATION OF AIRCRAFT
								28EA–6 SERIES9,7999,799
								29AEA SYSTEMS23,15123,151
								30AV–8 SERIES41,89045,190
								AV–8B Link 16 upgrades, unfunded requirement[3,300]
								31ADVERSARY5,8165,816
								32F–18 SERIES978,7561,148,756
								Jamming protection upgrades, unfunded requirement[170,000]
								34H–53 SERIES46,88746,887
								35SH–60 SERIES107,728107,728
								36H–1 SERIES42,31542,315
								37EP–3 SERIES41,78441,784
								38P–3 SERIES3,0673,067
								39E–2 SERIES20,74120,741
								40TRAINER A/C SERIES27,98027,980
								41C–2A8,1578,157
								42C–130 SERIES70,33570,335
								43FEWSG633633
								44CARGO/TRANSPORT A/C SERIES8,9168,916
								45E–6 SERIES185,253185,253
								46EXECUTIVE HELICOPTERS SERIES76,13876,138
								47SPECIAL PROJECT AIRCRAFT23,70223,702
								48T–45 SERIES105,439105,439
								49POWER PLANT CHANGES9,9179,917
								50JPATS SERIES13,53713,537
								51COMMON ECM EQUIPMENT131,732131,732
								52COMMON AVIONICS CHANGES202,745202,745
								53COMMON DEFENSIVE WEAPON SYSTEM3,0623,062
								54ID SYSTEMS48,20648,206
								55P–8 SERIES28,49228,492
								56MAGTF EW FOR AVIATION7,6807,680
								57MQ–8 SERIES22,46422,464
								58RQ–7 SERIES3,7733,773
								59V–22 (TILT/ROTOR ACFT) OSPREY121,208144,208
								MV–22 Integrated Aircraft Survivability [15,000]
								MV–22 Ballistic Protection[8,000]
								60F–35 STOVL SERIES256,106256,106
								61F–35 CV SERIES68,52768,527
								62QRC6,8856,885
								AIRCRAFT SPARES AND REPAIR PARTS
								63SPARES AND REPAIR PARTS1,563,5151,563,515
								AIRCRAFT SUPPORT EQUIP & FACILITIES
								64COMMON GROUND EQUIPMENT450,959450,959
								65AIRCRAFT INDUSTRIAL FACILITIES24,01024,010
								66WAR CONSUMABLES42,01242,012
								67OTHER PRODUCTION CHARGES2,4552,455
								68SPECIAL SUPPORT EQUIPMENT50,85950,859
								69FIRST DESTINATION TRANSPORTATION1,8011,801
								
								TOTAL AIRCRAFT PROCUREMENT, NAVY16,126,40518,473,105
								
								WEAPONS PROCUREMENT, NAVY
								MODIFICATION OF MISSILES
								1TRIDENT II MODS1,099,0641,099,064
								SUPPORT EQUIPMENT & FACILITIES
								2MISSILE INDUSTRIAL FACILITIES7,7487,748
								STRATEGIC MISSILES
								3TOMAHAWK184,814214,814
								Combined with 47 FY15 OCO missiles, returns production to MSR[30,000]
								TACTICAL MISSILES
								4AMRAAM192,873207,873
								Additional captive air training missiles[15,000]
								5SIDEWINDER96,42796,427
								6JSOW21,41921,419
								7STANDARD MISSILE435,352435,352
								8RAM80,82680,826
								11STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)4,2654,265
								12AERIAL TARGETS40,79240,792
								13OTHER MISSILE SUPPORT3,3353,335
								MODIFICATION OF MISSILES
								14ESSM44,44044,440
								15ESSM (AP)54,46254,462
								16HARM MODS122,298122,298
								SUPPORT EQUIPMENT & FACILITIES
								17WEAPONS INDUSTRIAL FACILITIES2,3972,397
								18FLEET SATELLITE COMM FOLLOW-ON39,93239,932
								ORDNANCE SUPPORT EQUIPMENT
								19ORDNANCE SUPPORT EQUIPMENT57,64161,309
								Classified Program[3,668]
								TORPEDOES AND RELATED EQUIP
								20SSTD7,3807,380
								21MK–48 TORPEDO65,61165,611
								22ASW TARGETS6,9126,912
								MOD OF TORPEDOES AND RELATED EQUIP
								23MK–54 TORPEDO MODS113,219113,219
								24MK–48 TORPEDO ADCAP MODS63,31763,317
								25QUICKSTRIKE MINE13,25413,254
								SUPPORT EQUIPMENT
								26TORPEDO SUPPORT EQUIPMENT67,70167,701
								27ASW RANGE SUPPORT3,6993,699
								DESTINATION TRANSPORTATION
								28FIRST DESTINATION TRANSPORTATION3,3423,342
								GUNS AND GUN MOUNTS
								29SMALL ARMS AND WEAPONS11,93711,937
								MODIFICATION OF GUNS AND GUN MOUNTS
								30CIWS MODS53,14753,147
								31COAST GUARD WEAPONS19,02219,022
								32GUN MOUNT MODS67,98067,980
								33AIRBORNE MINE NEUTRALIZATION SYSTEMS19,82319,823
								SPARES AND REPAIR PARTS
								35SPARES AND REPAIR PARTS149,725149,725
								
								TOTAL WEAPONS PROCUREMENT, NAVY3,154,1543,202,822
								
								PROCUREMENT OF AMMO, NAVY & MC
								NAVY AMMUNITION
								1GENERAL PURPOSE BOMBS101,238101,238
								2AIRBORNE ROCKETS, ALL TYPES67,28967,289
								3MACHINE GUN AMMUNITION20,34020,340
								4PRACTICE BOMBS40,36540,365
								5CARTRIDGES & CART ACTUATED DEVICES49,37749,377
								6AIR EXPENDABLE COUNTERMEASURES59,65159,651
								7JATOS2,8062,806
								8LRLAP 6" LONG RANGE ATTACK PROJECTILE11,59611,596
								95 INCH/54 GUN AMMUNITION35,99435,994
								10INTERMEDIATE CALIBER GUN AMMUNITION36,71536,715
								11OTHER SHIP GUN AMMUNITION45,48345,483
								12SMALL ARMS & LANDING PARTY AMMO52,08052,080
								13PYROTECHNIC AND DEMOLITION10,80910,809
								14AMMUNITION LESS THAN $5 MILLION4,4694,469
								MARINE CORPS AMMUNITION
								15SMALL ARMS AMMUNITION46,84846,848
								16LINEAR CHARGES, ALL TYPES350350
								1740 MM, ALL TYPES500500
								1860MM, ALL TYPES1,8491,849
								1981MM, ALL TYPES1,0001,000
								20120MM, ALL TYPES13,86713,867
								22GRENADES, ALL TYPES1,3901,390
								23ROCKETS, ALL TYPES14,96714,967
								24ARTILLERY, ALL TYPES45,21945,219
								26FUZE, ALL TYPES29,33529,335
								27NON LETHALS3,8683,868
								28AMMO MODERNIZATION15,11715,117
								29ITEMS LESS THAN $5 MILLION11,21911,219
								
								TOTAL PROCUREMENT OF AMMO, NAVY & MC723,741723,741
								
								SHIPBUILDING AND CONVERSION, NAVY
								OTHER WARSHIPS
								1CARRIER REPLACEMENT PROGRAM1,634,7011,634,701
								2CARRIER REPLACEMENT PROGRAM (AP)874,658874,658
								3VIRGINIA CLASS SUBMARINE3,346,3703,346,370
								4VIRGINIA CLASS SUBMARINE (AP)1,993,7402,793,740
								Accelerate shipbuilding funding[800,000]
								5CVN REFUELING OVERHAULS678,274678,274
								6CVN REFUELING OVERHAULS (AP)14,95114,951
								7DDG 1000433,404433,404
								8DDG–513,149,7033,549,703
								Incremental funding for one DDG–51[400,000]
								10LITTORAL COMBAT SHIP1,356,9911,356,991
								AMPHIBIOUS SHIPS
								12LPD–17550,000550,000
								13AFLOAT FORWARD STAGING BASE097,000
								Accelerate shipbuilding funding[97,000]
								15LHA REPLACEMENT277,543476,543
								Accelerate LHA–8 advanced procurement[199,000]
								XXLX (R) AP051,000
								Accelerate LX (R) [51,000]
								XXXLCU Replacement034,000
								Accelerate LCU replacement[34,000]
								AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST
								17TAO FLEET OILER674,190674,190
								19MOORED TRAINING SHIP (AP)138,200138,200
								20OUTFITTING697,207697,207
								21SHIP TO SHORE CONNECTOR255,630255,630
								22SERVICE CRAFT30,01430,014
								23LCAC SLEP80,73880,738
								24YP CRAFT MAINTENANCE/ROH/SLEP21,83821,838
								25COMPLETION OF PY SHIPBUILDING PROGRAMS389,305389,305
								XXT-ATS(X) Fleet Tug075,000
								Accelerate T-ATS(X)[75,000]
								
								TOTAL SHIPBUILDING AND CONVERSION, NAVY16,597,45718,253,457
								
								OTHER PROCUREMENT, NAVY
								SHIP PROPULSION EQUIPMENT
								1LM–2500 GAS TURBINE4,8814,881
								2ALLISON 501K GAS TURBINE5,8145,814
								3HYBRID ELECTRIC DRIVE (HED)32,90632,906
								GENERATORS
								4SURFACE COMBATANT HM&E36,86036,860
								NAVIGATION EQUIPMENT
								5OTHER NAVIGATION EQUIPMENT87,48187,481
								PERISCOPES
								6SUB PERISCOPES & IMAGING EQUIP63,10963,109
								OTHER SHIPBOARD EQUIPMENT
								7DDG MOD364,157424,157
								Restore additional DDG BMD modernization (CNO UPL)[60,000]
								8FIREFIGHTING EQUIPMENT16,08916,089
								9COMMAND AND CONTROL SWITCHBOARD2,2552,255
								10LHA/LHD MIDLIFE28,57128,571
								11LCC 19/20 EXTENDED SERVICE LIFE PROGRAM12,31312,313
								12POLLUTION CONTROL EQUIPMENT16,60916,609
								13SUBMARINE SUPPORT EQUIPMENT10,49810,498
								14VIRGINIA CLASS SUPPORT EQUIPMENT35,74735,747
								15LCS CLASS SUPPORT EQUIPMENT48,39948,399
								16SUBMARINE BATTERIES23,07223,072
								17LPD CLASS SUPPORT EQUIPMENT55,28355,283
								18STRATEGIC PLATFORM SUPPORT EQUIP18,56318,563
								19DSSP EQUIPMENT7,3767,376
								21LCAC20,96520,965
								22UNDERWATER EOD PROGRAMS51,65251,652
								23ITEMS LESS THAN $5 MILLION102,498102,498
								24CHEMICAL WARFARE DETECTORS3,0273,027
								25SUBMARINE LIFE SUPPORT SYSTEM7,3997,399
								REACTOR PLANT EQUIPMENT
								27REACTOR COMPONENTS296,095296,095
								OCEAN ENGINEERING
								28DIVING AND SALVAGE EQUIPMENT15,98215,982
								SMALL BOATS
								29STANDARD BOATS29,98229,982
								TRAINING EQUIPMENT
								30OTHER SHIPS TRAINING EQUIPMENT66,53866,538
								PRODUCTION FACILITIES EQUIPMENT
								31OPERATING FORCES IPE71,13871,138
								OTHER SHIP SUPPORT
								32NUCLEAR ALTERATIONS132,625132,625
								33LCS COMMON MISSION MODULES EQUIPMENT23,50023,500
								34LCS MCM MISSION MODULES85,15129,351
								Procurement in excess of need ahead of satisfactory testing[–55,800]
								35LCS SUW MISSION MODULES35,22835,228
								36REMOTE MINEHUNTING SYSTEM (RMS)87,62722,027
								Procurement in excess of need ahead of satisfactory testing[–65,600]
								LOGISTIC SUPPORT
								37LSD MIDLIFE2,7742,774
								SHIP SONARS
								38SPQ–9B RADAR20,55120,551
								39AN/SQQ–89 SURF ASW COMBAT SYSTEM103,241103,241
								40SSN ACOUSTICS214,835234,835
								Towed Array-unfunded requirement[20,000]
								41UNDERSEA WARFARE SUPPORT EQUIPMENT7,3317,331
								42SONAR SWITCHES AND TRANSDUCERS11,78111,781
								ASW ELECTRONIC EQUIPMENT
								44SUBMARINE ACOUSTIC WARFARE SYSTEM21,11921,119
								45SSTD8,3968,396
								46FIXED SURVEILLANCE SYSTEM146,968146,968
								47SURTASS12,95312,953
								48MARITIME PATROL AND RECONNSAISANCE FORCE13,72513,725
								ELECTRONIC WARFARE EQUIPMENT
								49AN/SLQ–32324,726352,726
								SEWIP Block II unfunded requirement[28,000]
								RECONNAISSANCE EQUIPMENT
								50SHIPBOARD IW EXPLOIT148,221148,221
								51AUTOMATED IDENTIFICATION SYSTEM (AIS)152152
								SUBMARINE SURVEILLANCE EQUIPMENT
								52SUBMARINE SUPPORT EQUIPMENT PROG79,95479,954
								OTHER SHIP ELECTRONIC EQUIPMENT
								53COOPERATIVE ENGAGEMENT CAPABILITY25,69525,695
								54TRUSTED INFORMATION SYSTEM (TIS)284284
								55NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)14,41614,416
								56ATDLS23,06923,069
								57NAVY COMMAND AND CONTROL SYSTEM (NCCS)4,0544,054
								58MINESWEEPING SYSTEM REPLACEMENT21,01421,014
								59SHALLOW WATER MCM18,07718,077
								60NAVSTAR GPS RECEIVERS (SPACE)12,35912,359
								61AMERICAN FORCES RADIO AND TV SERVICE4,2404,240
								62STRATEGIC PLATFORM SUPPORT EQUIP17,44017,440
								TRAINING EQUIPMENT
								63OTHER TRAINING EQUIPMENT41,31441,314
								AVIATION ELECTRONIC EQUIPMENT
								64MATCALS10,01110,011
								65SHIPBOARD AIR TRAFFIC CONTROL9,3469,346
								66AUTOMATIC CARRIER LANDING SYSTEM21,28121,281
								67NATIONAL AIR SPACE SYSTEM25,62125,621
								68FLEET AIR TRAFFIC CONTROL SYSTEMS8,2498,249
								69LANDING SYSTEMS14,71514,715
								70ID SYSTEMS29,67629,676
								71NAVAL MISSION PLANNING SYSTEMS13,73713,737
								OTHER SHORE ELECTRONIC EQUIPMENT
								72DEPLOYABLE JOINT COMMAND & CONTROL1,3141,314
								74TACTICAL/MOBILE C4I SYSTEMS13,60013,600
								75DCGS-N31,80931,809
								76CANES278,991278,991
								77RADIAC8,2948,294
								78CANES-INTELL28,69528,695
								79GPETE6,9626,962
								80MASF290290
								81INTEG COMBAT SYSTEM TEST FACILITY14,41914,419
								82EMI CONTROL INSTRUMENTATION4,1754,175
								83ITEMS LESS THAN $5 MILLION44,17644,176
								SHIPBOARD COMMUNICATIONS
								84SHIPBOARD TACTICAL COMMUNICATIONS8,7228,722
								85SHIP COMMUNICATIONS AUTOMATION108,477108,477
								86COMMUNICATIONS ITEMS UNDER $5M16,61316,613
								SUBMARINE COMMUNICATIONS
								87SUBMARINE BROADCAST SUPPORT20,69120,691
								88SUBMARINE COMMUNICATION EQUIPMENT60,94560,945
								SATELLITE COMMUNICATIONS
								89SATELLITE COMMUNICATIONS SYSTEMS30,89230,892
								90NAVY MULTIBAND TERMINAL (NMT)118,113118,113
								SHORE COMMUNICATIONS
								91JCS COMMUNICATIONS EQUIPMENT4,5914,591
								92ELECTRICAL POWER SYSTEMS1,4031,403
								CRYPTOGRAPHIC EQUIPMENT
								93INFO SYSTEMS SECURITY PROGRAM (ISSP)135,687135,687
								94MIO INTEL EXPLOITATION TEAM970970
								CRYPTOLOGIC EQUIPMENT
								95CRYPTOLOGIC COMMUNICATIONS EQUIP11,43311,433
								OTHER ELECTRONIC SUPPORT
								96COAST GUARD EQUIPMENT2,5292,529
								SONOBUOYS
								97SONOBUOYS—ALL TYPES168,763168,763
								AIRCRAFT SUPPORT EQUIPMENT
								98WEAPONS RANGE SUPPORT EQUIPMENT46,97946,979
								100AIRCRAFT SUPPORT EQUIPMENT123,884123,884
								103METEOROLOGICAL EQUIPMENT15,09015,090
								104DCRS/DPL638638
								106AIRBORNE MINE COUNTERMEASURES14,09814,098
								111AVIATION SUPPORT EQUIPMENT49,77349,773
								SHIP GUN SYSTEM EQUIPMENT
								112SHIP GUN SYSTEMS EQUIPMENT5,3005,300
								SHIP MISSILE SYSTEMS EQUIPMENT
								115SHIP MISSILE SUPPORT EQUIPMENT298,738298,738
								120TOMAHAWK SUPPORT EQUIPMENT71,24571,245
								FBM SUPPORT EQUIPMENT
								123STRATEGIC MISSILE SYSTEMS EQUIP240,694240,694
								ASW SUPPORT EQUIPMENT
								124SSN COMBAT CONTROL SYSTEMS96,04096,040
								125ASW SUPPORT EQUIPMENT30,18930,189
								OTHER ORDNANCE SUPPORT EQUIPMENT
								129EXPLOSIVE ORDNANCE DISPOSAL EQUIP22,62322,623
								130ITEMS LESS THAN $5 MILLION9,9069,906
								OTHER EXPENDABLE ORDNANCE
								134TRAINING DEVICE MODS99,70799,707
								CIVIL ENGINEERING SUPPORT EQUIPMENT
								135PASSENGER CARRYING VEHICLES2,2522,252
								136GENERAL PURPOSE TRUCKS2,1912,191
								137CONSTRUCTION & MAINTENANCE EQUIP2,1642,164
								138FIRE FIGHTING EQUIPMENT14,70514,705
								139TACTICAL VEHICLES2,4972,497
								140AMPHIBIOUS EQUIPMENT12,51712,517
								141POLLUTION CONTROL EQUIPMENT3,0183,018
								142ITEMS UNDER $5 MILLION14,40314,403
								143PHYSICAL SECURITY VEHICLES1,1861,186
								SUPPLY SUPPORT EQUIPMENT
								144MATERIALS HANDLING EQUIPMENT18,80518,805
								145OTHER SUPPLY SUPPORT EQUIPMENT10,46910,469
								146FIRST DESTINATION TRANSPORTATION5,7205,720
								147SPECIAL PURPOSE SUPPLY SYSTEMS211,714211,714
								TRAINING DEVICES
								148TRAINING SUPPORT EQUIPMENT7,4687,468
								COMMAND SUPPORT EQUIPMENT
								149COMMAND SUPPORT EQUIPMENT36,43336,433
								150EDUCATION SUPPORT EQUIPMENT3,1803,180
								151MEDICAL SUPPORT EQUIPMENT4,7904,790
								153NAVAL MIP SUPPORT EQUIPMENT4,6084,608
								154OPERATING FORCES SUPPORT EQUIPMENT5,6555,655
								155C4ISR EQUIPMENT9,9299,929
								156ENVIRONMENTAL SUPPORT EQUIPMENT26,79526,795
								157PHYSICAL SECURITY EQUIPMENT88,45388,453
								159ENTERPRISE INFORMATION TECHNOLOGY99,09499,094
								OTHER
								160NEXT GENERATION ENTERPRISE SERVICE99,01499,014
								CLASSIFIED PROGRAMS
								160ACLASSIFIED PROGRAMS21,43921,439
								SPARES AND REPAIR PARTS
								161SPARES AND REPAIR PARTS328,043328,043
								
								TOTAL OTHER PROCUREMENT, NAVY6,614,7156,601,315
								
								PROCUREMENT, MARINE CORPS
								TRACKED COMBAT VEHICLES
								1AAV7A1 PIP26,74426,744
								2LAV PIP54,87954,879
								ARTILLERY AND OTHER WEAPONS
								3EXPEDITIONARY FIRE SUPPORT SYSTEM2,6522,652
								4155MM LIGHTWEIGHT TOWED HOWITZER7,4827,482
								5HIGH MOBILITY ARTILLERY ROCKET SYSTEM17,18117,181
								6WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION8,2248,224
								OTHER SUPPORT
								7MODIFICATION KITS14,46714,467
								8WEAPONS ENHANCEMENT PROGRAM488488
								GUIDED MISSILES
								9GROUND BASED AIR DEFENSE7,5657,565
								10JAVELIN1,0911,091
								11FOLLOW ON TO SMAW4,8724,872
								12ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)668668
								OTHER SUPPORT
								13MODIFICATION KITS12,495152,495
								Additional missiles[140,000]
								COMMAND AND CONTROL SYSTEMS
								14UNIT OPERATIONS CENTER13,10913,109
								15COMMON AVIATION COMMAND AND CONTROL SYSTEM (C35,14735,147
								REPAIR AND TEST EQUIPMENT
								16REPAIR AND TEST EQUIPMENT21,21021,210
								OTHER SUPPORT (TEL)
								17COMBAT SUPPORT SYSTEM792792
								COMMAND AND CONTROL SYSTEM (NON-TEL)
								19ITEMS UNDER $5 MILLION (COMM & ELEC)3,6423,642
								20AIR OPERATIONS C2 SYSTEMS3,5203,520
								RADAR + EQUIPMENT (NON-TEL)
								21RADAR SYSTEMS35,11835,118
								22GROUND/AIR TASK ORIENTED RADAR (G/ATOR)130,66198,546
								Not meeting performance reqs reduce until technology is refined[–32,115]
								23RQ–21 UAS84,91684,916
								INTELL/COMM EQUIPMENT (NON-TEL)
								24FIRE SUPPORT SYSTEM9,1369,136
								25INTELLIGENCE SUPPORT EQUIPMENT29,93629,936
								28DCGS-MC1,9471,947
								OTHER COMM/ELEC EQUIPMENT (NON-TEL)
								31NIGHT VISION EQUIPMENT2,0182,018
								OTHER SUPPORT (NON-TEL)
								32NEXT GENERATION ENTERPRISE NETWORK (NGEN)67,29567,295
								33COMMON COMPUTER RESOURCES43,10143,101
								34COMMAND POST SYSTEMS29,25529,255
								35RADIO SYSTEMS80,58480,584
								36COMM SWITCHING & CONTROL SYSTEMS66,12366,123
								37COMM & ELEC INFRASTRUCTURE SUPPORT79,48679,486
								CLASSIFIED PROGRAMS
								37ACLASSIFIED PROGRAMS2,8032,803
								ADMINISTRATIVE VEHICLES
								38COMMERCIAL PASSENGER VEHICLES3,5383,538
								39COMMERCIAL CARGO VEHICLES22,80622,806
								TACTICAL VEHICLES
								41MOTOR TRANSPORT MODIFICATIONS7,7437,743
								43JOINT LIGHT TACTICAL VEHICLE79,42979,429
								44FAMILY OF TACTICAL TRAILERS3,1573,157
								OTHER SUPPORT
								45ITEMS LESS THAN $5 MILLION6,9386,938
								ENGINEER AND OTHER EQUIPMENT
								46ENVIRONMENTAL CONTROL EQUIP ASSORT9494
								47BULK LIQUID EQUIPMENT896896
								48TACTICAL FUEL SYSTEMS136136
								49POWER EQUIPMENT ASSORTED10,79210,792
								50AMPHIBIOUS SUPPORT EQUIPMENT3,2353,235
								51EOD SYSTEMS7,6667,666
								MATERIALS HANDLING EQUIPMENT
								52PHYSICAL SECURITY EQUIPMENT33,14533,145
								53GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)1,4191,419
								GENERAL PROPERTY
								57TRAINING DEVICES24,16324,163
								58CONTAINER FAMILY962962
								59FAMILY OF CONSTRUCTION EQUIPMENT6,5456,545
								60FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)7,5337,533
								OTHER SUPPORT
								62ITEMS LESS THAN $5 MILLION4,3224,322
								SPARES AND REPAIR PARTS
								63SPARES AND REPAIR PARTS8,2928,292
								
								TOTAL PROCUREMENT, MARINE CORPS1,131,4181,239,303
								
								AIRCRAFT PROCUREMENT, AIR FORCE
								TACTICAL FORCES
								1F–355,260,2125,161,112
								Efficiencies and excess cost growth[–99,100]
								2F–35 (AP)460,260460,260
								TACTICAL AIRLIFT
								3KC–46A TANKER2,350,6012,326,601
								FY15 excess to need by $24 million due to program delays[–24,000]
								OTHER AIRLIFT
								4C–130J889,154889,154
								5C–130J (AP)50,00050,000
								6HC–130J463,934463,934
								7HC–130J (AP)30,00030,000
								8MC–130J828,472828,472
								9MC–130J (AP)60,00060,000
								MISSION SUPPORT AIRCRAFT
								11CIVIL AIR PATROL A/C2,6172,617
								OTHER AIRCRAFT
								12TARGET DRONES132,028132,028
								14RQ–437,80037,800
								15MQ–9552,5281,032,528
								Accelerating procurement schedule to meet CCDR demand[480,000]
								STRATEGIC AIRCRAFT
								17B–2A32,45832,458
								18B–1B114,119114,119
								19B–52148,987148,987
								20LARGE AIRCRAFT INFRARED COUNTERMEASURES84,33584,335
								TACTICAL AIRCRAFT
								22F–15464,367713,671
								EPAWSS upgrade[11,600]
								F–15C AESA radars [48,000]
								F–15D AESA radars[192,500]
								ADCP II upgrades[10,000]
								F–15C MIDS JTRS transfer to RDT&E[–6,387]
								F–15E MIDS JTRS transfer to RDT&E[–6,409]
								23F–1617,13417,134
								24F–22A126,152126,152
								25F–35 MODIFICATIONS70,16770,167
								26INCREMENT 3.2B69,32569,325
								AIRLIFT AIRCRAFT
								28C–55,6045,604
								30C–17A46,99746,997
								31C–2110,16210,162
								32C–32A44,46444,464
								33C–37A10,86110,861
								TRAINER AIRCRAFT
								34GLIDER MODS134134
								35T–617,96817,968
								36T–123,70623,706
								37T–3830,60430,604
								OTHER AIRCRAFT
								38U–2 MODS22,09522,095
								39KC–10A (ATCA)5,6115,611
								40C–121,9801,980
								42VC–25A MOD98,23198,231
								43C–4013,17113,171
								44C–1307,048130,248
								C–130H Electronic Prop Control System – UPL[13,500]
								C–130H In-flight Prop Balancing System – UPL[1,500]
								C–130H T–56 3.5 Engine Mods[33,200]
								Funds added to comply with Sec 134, FY15 NDAA[75,000]
								45C–130J MODS29,71329,713
								46C–13549,04349,043
								47COMPASS CALL MODS68,41597,115
								Modification for restored EC–130H[28,700]
								48RC–135156,165156,165
								49E–313,17813,178
								50E–423,93723,937
								51E–818,00118,001
								52AIRBORNE WARNING AND CONTROL SYSTEM183,308183,308
								53FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS44,16344,163
								54H–16,2916,291
								55UH–1N REPLACEMENT2,4562,456
								56H–6045,73145,731
								57RQ–4 MODS50,02250,022
								58HC/MC–130 MODIFICATIONS21,66021,660
								59OTHER AIRCRAFT117,767115,521
								C2ISR TDL transfer to COMSEC equipment[–2,246]
								60MQ–1 MODS3,1733,173
								61MQ–9 MODS115,226115,226
								63CV–22 MODS58,82858,828
								AIRCRAFT SPARES AND REPAIR PARTS
								64INITIAL SPARES/REPAIR PARTS656,242656,242
								COMMON SUPPORT EQUIPMENT
								65AIRCRAFT REPLACEMENT SUPPORT EQUIP33,71633,716
								POST PRODUCTION SUPPORT
								67B–2A38,83738,837
								68B–525,9115,911
								69C–17A30,10830,108
								70CV–22 POST PRODUCTION SUPPORT3,3533,353
								71C–1354,4904,490
								72F–153,2253,225
								73F–1614,96914,969
								74F–22A971971
								76MQ–95,0005,000
								INDUSTRIAL PREPAREDNESS
								77INDUSTRIAL RESPONSIVENESS18,80218,802
								WAR CONSUMABLES
								78WAR CONSUMABLES156,465156,465
								OTHER PRODUCTION CHARGES
								79OTHER PRODUCTION CHARGES1,052,8141,111,900
								Transfer from RDT&E for NATO AWACS[59,086]
								CLASSIFIED PROGRAMS
								79ACLASSIFIED PROGRAMS42,50342,503
								
								TOTAL AIRCRAFT PROCUREMENT, AIR FORCE15,657,76916,472,713
								
								MISSILE PROCUREMENT, AIR FORCE
								MISSILE REPLACEMENT EQUIPMENT—BALLISTIC
								1MISSILE REPLACEMENT EQ-BALLISTIC94,04094,040
								TACTICAL
								3JOINT AIR-SURFACE STANDOFF MISSILE440,578440,578
								4SIDEWINDER (AIM–9X)200,777200,777
								5AMRAAM390,112390,112
								6PREDATOR HELLFIRE MISSILE423,016423,016
								7SMALL DIAMETER BOMB133,697133,697
								INDUSTRIAL FACILITIES
								8INDUSTR'L PREPAREDNS/POL PREVENTION397397
								CLASS IV
								9MM III MODIFICATIONS50,51750,517
								10AGM–65D MAVERICK9,6399,639
								11AGM–88A HARM197197
								12AIR LAUNCH CRUISE MISSILE (ALCM)25,01925,019
								MISSILE SPARES AND REPAIR PARTS
								14INITIAL SPARES/REPAIR PARTS48,52348,523
								SPECIAL PROGRAMS
								28SPECIAL UPDATE PROGRAMS276,562276,562
								CLASSIFIED PROGRAMS
								28ACLASSIFIED PROGRAMS893,971893,971
								
								TOTAL MISSILE PROCUREMENT, AIR FORCE2,987,0452,987,045
								
								SPACE PROCUREMENT, AIR FORCE
								SPACE PROGRAMS
								1ADVANCED EHF333,366333,366
								2WIDEBAND GAPFILLER SATELLITES(SPACE)53,47653,476
								3GPS III SPACE SEGMENT199,2180
								GPS III SV10 early to need[–199,218]
								4SPACEBORNE EQUIP (COMSEC)18,36218,362
								5GLOBAL POSITIONING (SPACE)66,13566,135
								6DEF METEOROLOGICAL SAT PROG(SPACE)89,3510
								Cut DMSP #20[–89,351]
								7EVOLVED EXPENDABLE LAUNCH CAPABILITY571,276571,276
								8EVOLVED EXPENDABLE LAUNCH VEH(SPACE)800,201800,201
								9SBIR HIGH (SPACE)452,676452,676
								
								TOTAL SPACE PROCUREMENT, AIR FORCE2,584,0612,295,492
								
								PROCUREMENT OF AMMUNITION, AIR FORCE
								ROCKETS
								1ROCKETS23,78823,788
								CARTRIDGES
								2CARTRIDGES131,102169,602
								Increase to match size of A–10 fleet[38,500]
								BOMBS
								3PRACTICE BOMBS89,75989,759
								4GENERAL PURPOSE BOMBS637,181637,181
								5MASSIVE ORDNANCE PENETRATOR (MOP)39,69039,690
								6JOINT DIRECT ATTACK MUNITION374,688374,688
								OTHER ITEMS
								7CAD/PAD58,26658,266
								8EXPLOSIVE ORDNANCE DISPOSAL (EOD)5,6125,612
								9SPARES AND REPAIR PARTS103103
								10MODIFICATIONS1,1021,102
								11ITEMS LESS THAN $5 MILLION3,0443,044
								FLARES
								12FLARES120,935120,935
								FUZES
								13FUZES213,476213,476
								SMALL ARMS
								14SMALL ARMS60,09760,097
								
								TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE1,758,8431,797,343
								
								OTHER PROCUREMENT, AIR FORCE
								PASSENGER CARRYING VEHICLES
								1PASSENGER CARRYING VEHICLES8,8348,834
								CARGO AND UTILITY VEHICLES
								2MEDIUM TACTICAL VEHICLE58,16058,160
								3CAP VEHICLES977977
								4ITEMS LESS THAN $5 MILLION12,48312,483
								SPECIAL PURPOSE VEHICLES
								5SECURITY AND TACTICAL VEHICLES4,7284,728
								6ITEMS LESS THAN $5 MILLION4,6624,662
								FIRE FIGHTING EQUIPMENT
								7FIRE FIGHTING/CRASH RESCUE VEHICLES10,41910,419
								MATERIALS HANDLING EQUIPMENT
								8ITEMS LESS THAN $5 MILLION23,32023,320
								BASE MAINTENANCE SUPPORT
								9RUNWAY SNOW REMOV & CLEANING EQUIP6,2156,215
								10ITEMS LESS THAN $5 MILLION87,78187,781
								COMM SECURITY EQUIPMENT(COMSEC)
								11COMSEC EQUIPMENT136,998139,244
								Transfer for Link 16 upgrades[2,246]
								12MODIFICATIONS (COMSEC)677677
								INTELLIGENCE PROGRAMS
								13INTELLIGENCE TRAINING EQUIPMENT4,0414,041
								14INTELLIGENCE COMM EQUIPMENT22,57322,573
								15MISSION PLANNING SYSTEMS14,45614,456
								ELECTRONICS PROGRAMS
								16AIR TRAFFIC CONTROL & LANDING SYS31,82331,823
								17NATIONAL AIRSPACE SYSTEM5,8335,833
								18BATTLE CONTROL SYSTEM—FIXED1,6871,687
								19THEATER AIR CONTROL SYS IMPROVEMENTS22,71022,710
								20WEATHER OBSERVATION FORECAST21,56121,561
								21STRATEGIC COMMAND AND CONTROL286,980286,980
								22CHEYENNE MOUNTAIN COMPLEX36,18636,186
								24INTEGRATED STRAT PLAN & ANALY NETWORK (ISPAN)9,5979,597
								SPCL COMM-ELECTRONICS PROJECTS
								25GENERAL INFORMATION TECHNOLOGY27,40327,403
								26AF GLOBAL COMMAND & CONTROL SYS7,2127,212
								27MOBILITY COMMAND AND CONTROL11,06230,962
								Additional battlefield air operations kits to meet need[19,900]
								28AIR FORCE PHYSICAL SECURITY SYSTEM131,269131,269
								29COMBAT TRAINING RANGES33,60633,606
								30MINIMUM ESSENTIAL EMERGENCY COMM N5,2325,232
								31C3 COUNTERMEASURES7,4537,453
								32INTEGRATED PERSONNEL AND PAY SYSTEM3,9763,976
								33GCSS-AF FOS25,51525,515
								34DEFENSE ENTERPRISE ACCOUNTING AND MGMT SYSTEM9,2559,255
								35THEATER BATTLE MGT C2 SYSTEM7,5237,523
								36AIR & SPACE OPERATIONS CTR-WPN SYS12,04312,043
								37AIR OPERATIONS CENTER (AOC) 10.224,24624,246
								AIR FORCE COMMUNICATIONS
								38INFORMATION TRANSPORT SYSTEMS74,62174,621
								39AFNET103,74886,748
								Restructure program[–17,000]
								41JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)5,1995,199
								42USCENTCOM15,78015,780
								SPACE PROGRAMS
								43FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS79,59279,592
								44SPACE BASED IR SENSOR PGM SPACE90,19090,190
								45NAVSTAR GPS SPACE2,0292,029
								46NUDET DETECTION SYS SPACE5,0955,095
								47AF SATELLITE CONTROL NETWORK SPACE76,67376,673
								48SPACELIFT RANGE SYSTEM SPACE113,275113,275
								49MILSATCOM SPACE35,49535,495
								50SPACE MODS SPACE23,43523,435
								51COUNTERSPACE SYSTEM43,06543,065
								ORGANIZATION AND BASE
								52TACTICAL C-E EQUIPMENT77,538113,538
								Increase JTAC training and rehearsal simulators per AF unfunded priority list[36,000]
								54RADIO EQUIPMENT8,4008,400
								55CCTV/AUDIOVISUAL EQUIPMENT6,1446,144
								56BASE COMM INFRASTRUCTURE77,01077,010
								MODIFICATIONS
								57COMM ELECT MODS71,80071,800
								PERSONAL SAFETY & RESCUE EQUIP
								58NIGHT VISION GOGGLES2,3702,370
								59ITEMS LESS THAN $5 MILLION79,62379,623
								DEPOT PLANT+MTRLS HANDLING EQ
								60MECHANIZED MATERIAL HANDLING EQUIP7,2497,249
								BASE SUPPORT EQUIPMENT
								61BASE PROCURED EQUIPMENT9,0959,095
								62ENGINEERING AND EOD EQUIPMENT17,86617,866
								64MOBILITY EQUIPMENT61,85061,850
								65ITEMS LESS THAN $5 MILLION30,47730,477
								SPECIAL SUPPORT PROJECTS
								67DARP RC13525,07225,072
								68DCGS-AF183,021183,021
								70SPECIAL UPDATE PROGRAM629,371629,371
								71DEFENSE SPACE RECONNAISSANCE PROG.100,663100,663
								CLASSIFIED PROGRAMS
								71ACLASSIFIED PROGRAMS15,038,33315,038,333
								SPARES AND REPAIR PARTS
								73SPARES AND REPAIR PARTS59,86359,863
								
								TOTAL OTHER PROCUREMENT, AIR FORCE18,272,43818,313,584
								
								PROCUREMENT, DEFENSE-WIDE
								MAJOR EQUIPMENT, DCAA
								1ITEMS LESS THAN $5 MILLION1,4881,488
								MAJOR EQUIPMENT, DCMA
								2MAJOR EQUIPMENT2,4942,494
								MAJOR EQUIPMENT, DHRA
								3PERSONNEL ADMINISTRATION9,3419,341
								MAJOR EQUIPMENT, DISA
								7INFORMATION SYSTEMS SECURITY8,08018,080
								Sharkseer increase[10,000]
								8TELEPORT PROGRAM62,78962,789
								9ITEMS LESS THAN $5 MILLION9,3999,399
								10NET CENTRIC ENTERPRISE SERVICES (NCES)1,8191,819
								11DEFENSE INFORMATION SYSTEM NETWORK141,298141,298
								12CYBER SECURITY INITIATIVE12,73212,732
								13WHITE HOUSE COMMUNICATION AGENCY64,09864,098
								14SENIOR LEADERSHIP ENTERPRISE617,910617,910
								15JOINT INFORMATION ENVIRONMENT84,40084,400
								MAJOR EQUIPMENT, DLA
								16MAJOR EQUIPMENT5,6445,644
								MAJOR EQUIPMENT, DMACT
								17MAJOR EQUIPMENT11,20811,208
								MAJOR EQUIPMENT, DODEA
								18AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,2981,298
								MAJOR EQUIPMENT, DSS
								20MAJOR EQUIPMENT1,0481,048
								MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY
								21VEHICLES100100
								22OTHER MAJOR EQUIPMENT5,4745,474
								MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY
								23THAAD464,067464,067
								24AEGIS BMD558,916706,681
								Increase SM–3 Block IB purchase[117,880]
								Increase SM–3 Block IB canisters[2,565]
								Undifferentiated Block IB test and evaluation costs[27,320]
								25AEGIS BMD (AP)147,7650
								Early to need[–147,765]
								26BMDS AN/TPY–2 RADARS78,63478,634
								27AEGIS ASHORE PHASE III30,58730,587
								28IRON DOME55,00041,100
								Request excess of requirement[–13,900]
								XXDAVIDS SLING0150,000
								Increase for David's Sling co-production[150,000]
								XXXARROW 3015,000
								Increase for Arrow 3 co-production[15,000]
								MAJOR EQUIPMENT, NSA
								35INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)37,17737,177
								MAJOR EQUIPMENT, OSD
								36MAJOR EQUIPMENT, OSD46,93946,939
								MAJOR EQUIPMENT, TJS
								38MAJOR EQUIPMENT, TJS13,02713,027
								MAJOR EQUIPMENT, WHS
								40MAJOR EQUIPMENT, WHS27,85927,859
								CLASSIFIED PROGRAMS
								40ACLASSIFIED PROGRAMS617,757617,757
								AVIATION PROGRAMS
								41MC–1263,1700
								SOCOM requested realignment[–63,170]
								42ROTARY WING UPGRADES AND SUSTAINMENT135,985135,985
								44NON-STANDARD AVIATION61,27561,275
								45U–28063,170
								SOCOM requested realignment[63,170]
								47RQ–11 UNMANNED AERIAL VEHICLE20,08720,087
								48CV–22 MODIFICATION18,83218,832
								49MQ–1 UNMANNED AERIAL VEHICLE1,9341,934
								50MQ–9 UNMANNED AERIAL VEHICLE11,72621,726
								MQ–9 capability enhancements[10,000]
								51STUASL01,5141,514
								52PRECISION STRIKE PACKAGE204,105204,105
								53AC/MC–130J61,36861,368
								54C–130 MODIFICATIONS66,86131,412
								C–130 TF/TA adjustments[–35,449]
								SHIPBUILDING
								55UNDERWATER SYSTEMS32,52132,521
								AMMUNITION PROGRAMS
								56ORDNANCE ITEMS <$5M174,734174,734
								OTHER PROCUREMENT PROGRAMS
								57INTELLIGENCE SYSTEMS93,00993,009
								58DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS14,96414,964
								59OTHER ITEMS <$5M79,14979,149
								60COMBATANT CRAFT SYSTEMS33,36233,362
								61SPECIAL PROGRAMS143,533143,533
								62TACTICAL VEHICLES73,52073,520
								63WARRIOR SYSTEMS <$5M186,009186,009
								64COMBAT MISSION REQUIREMENTS19,69319,693
								65GLOBAL VIDEO SURVEILLANCE ACTIVITIES3,9673,967
								66OPERATIONAL ENHANCEMENTS INTELLIGENCE19,22519,225
								68OPERATIONAL ENHANCEMENTS213,252213,252
								CBDP
								74CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS141,223141,223
								75CB PROTECTION & HAZARD MITIGATION137,487137,487
								UNDISTRIBUTED
								XXUSCC CYBER CAPABILITIES075,000
								Cyber capabilities [75,000]
								
								TOTAL PROCUREMENT, DEFENSE-WIDE5,130,8535,341,504
								
								JOINT URGENT OPERATIONAL NEEDS FUND
								JOINT URGENT OPERATIONAL NEEDS FUND
								1JOINT URGENT OPERATIONAL NEEDS FUND99,70199,701
								
								TOTAL JOINT URGENT OPERATIONAL NEEDS FUND99,70199,701
								
								TOTAL PROCUREMENT106,967,393111,847,577
				4102.PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS
					
						
								SEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
								LineItemFY 2016 RequestSenate Authorized
							
								AIRCRAFT PROCUREMENT, ARMY
								FIXED WING
								3AERIAL COMMON SENSOR (ACS) (MIP)99,50099,500
								4MQ–1 UAV16,53716,537
								MODIFICATION OF AIRCRAFT
								16MQ–1 PAYLOAD (MIP)8,7008,700
								23ARL SEMA MODS (MIP)32,00032,000
								31RQ–7 UAV MODS8,2508,250
								
								TOTAL AIRCRAFT PROCUREMENT, ARMY164,987164,987
								
								MISSILE PROCUREMENT, ARMY
								AIR-TO-SURFACE MISSILE SYSTEM
								3HELLFIRE SYS SUMMARY37,26037,260
								
								TOTAL MISSILE PROCUREMENT, ARMY37,26037,260
								
								PROCUREMENT OF W&TCV, ARMY
								WEAPONS & OTHER COMBAT VEHICLES
								16MORTAR SYSTEMS7,0307,030
								21COMMON REMOTELY OPERATED WEAPONS STATION19,00019,000
								
								TOTAL PROCUREMENT OF W&TCV, ARMY26,03026,030
								
								PROCUREMENT OF AMMUNITION, ARMY
								SMALL/MEDIUM CAL AMMUNITION
								4CTG, .50 CAL, ALL TYPES4,0004,000
								MORTAR AMMUNITION
								860MM MORTAR, ALL TYPES11,70011,700
								981MM MORTAR, ALL TYPES4,0004,000
								10120MM MORTAR, ALL TYPES7,0007,000
								ARTILLERY AMMUNITION
								12ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES5,0005,000
								13ARTILLERY PROJECTILE, 155MM, ALL TYPES10,00010,000
								15ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL2,0002,000
								ROCKETS
								17ROCKET, HYDRA 70, ALL TYPES136,340136,340
								OTHER AMMUNITION
								19DEMOLITION MUNITIONS, ALL TYPES4,0004,000
								21SIGNALS, ALL TYPES8,0008,000
								
								TOTAL PROCUREMENT OF AMMUNITION, ARMY192,040192,040
								
								OTHER PROCUREMENT, ARMY
								TACTICAL VEHICLES
								5FAMILY OF MEDIUM TACTICAL VEH (FMTV)243,998243,998
								9HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV223,276223,276
								11MODIFICATION OF IN SVC EQUIP130,000130,000
								12MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS393,100393,100
								COMM—SATELLITE COMMUNICATIONS
								21TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS5,7245,724
								COMM—BASE COMMUNICATIONS
								51INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM29,50029,500
								ELECT EQUIP—TACT INT REL ACT (TIARA)
								57DCGS-A (MIP)54,14054,140
								59TROJAN (MIP)6,5426,542
								61CI HUMINT AUTO REPRTING AND COLL(CHARCS)3,8603,860
								ELECT EQUIP—ELECTRONIC WARFARE (EW)
								68FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE14,84714,847
								69COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES19,53519,535
								ELECT EQUIP—TACTICAL SURV. (TAC SURV)
								84COMPUTER BALLISTICS: LHMBC XM322,6012,601
								ELECT EQUIP—TACTICAL C2 SYSTEMS
								87FIRE SUPPORT C2 FAMILY4848
								94MANEUVER CONTROL SYSTEM (MCS)252252
								ELECT EQUIP—AUTOMATION
								101AUTOMATED DATA PROCESSING EQUIP652652
								CHEMICAL DEFENSIVE EQUIPMENT
								111BASE DEFENSE SYSTEMS (BDS)4,0354,035
								COMBAT SERVICE SUPPORT EQUIPMENT
								131FORCE PROVIDER53,80053,800
								133CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM700700
								MATERIAL HANDLING EQUIPMENT
								159FAMILY OF FORKLIFTS10,48610,486
								OTHER SUPPORT EQUIPMENT
								169RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT8,5008,500
								
								TOTAL OTHER PROCUREMENT, ARMY1,205,5961,205,596
								
								JOINT IMPR EXPLOSIVE DEV DEFEAT FUND
								FORCE TRAINING
								3TRAIN THE FORCE7,8507,850
								JIEDDO DEVICE DEFEAT
								2DEFEAT THE DEVICE77,60077,600
								NETWORK ATTACK
								1ATTACK THE NETWORK219,550215,086
								Adjustment due to low execution in prior years[–4,464]
								STAFF AND INFRASTRUCTURE
								4OPERATIONS188,271144,464
								Maintain prior year funding level[–43,807]
								
								TOTAL JOINT IMPR EXPLOSIVE DEV DEFEAT FUND493,271445,000
								
								AIRCRAFT PROCUREMENT, NAVY
								OTHER AIRCRAFT
								26STUASL0 UAV55,00055,000
								MODIFICATION OF AIRCRAFT
								30AV–8 SERIES41,36541,365
								32F–18 SERIES8,0008,000
								37EP–3 SERIES6,3006,300
								47SPECIAL PROJECT AIRCRAFT14,19814,198
								51COMMON ECM EQUIPMENT72,70072,700
								52COMMON AVIONICS CHANGES13,98813,988
								59V–22 (TILT/ROTOR ACFT) OSPREY4,9004,900
								AIRCRAFT SUPPORT EQUIP & FACILITIES
								65AIRCRAFT INDUSTRIAL FACILITIES943943
								
								TOTAL AIRCRAFT PROCUREMENT, NAVY217,394217,394
								
								WEAPONS PROCUREMENT, NAVY
								TACTICAL MISSILES
								10 LASER MAVERICK3,3443,344
								
								TOTAL WEAPONS PROCUREMENT, NAVY3,3443,344
								
								PROCUREMENT OF AMMO, NAVY & MC
								NAVY AMMUNITION
								1GENERAL PURPOSE BOMBS9,7159,715
								2AIRBORNE ROCKETS, ALL TYPES11,10811,108
								3MACHINE GUN AMMUNITION3,6033,603
								6AIR EXPENDABLE COUNTERMEASURES11,98211,982
								11OTHER SHIP GUN AMMUNITION4,6744,674
								12SMALL ARMS & LANDING PARTY AMMO3,4563,456
								13PYROTECHNIC AND DEMOLITION1,9891,989
								14AMMUNITION LESS THAN $5 MILLION4,6744,674
								MARINE CORPS AMMUNITION
								20120MM, ALL TYPES10,71910,719
								23ROCKETS, ALL TYPES3,9933,993
								24ARTILLERY, ALL TYPES67,20067,200
								26FUZE, ALL TYPES3,2993,299
								25 DEMOLITION MUNITIONS, ALL TYPES518518
								
								TOTAL PROCUREMENT OF AMMO, NAVY & MC136,930136,930
								
								OTHER PROCUREMENT, NAVY
								CIVIL ENGINEERING SUPPORT EQUIPMENT
								135PASSENGER CARRYING VEHICLES186186
								CLASSIFIED PROGRAMS
								160ACLASSIFIED PROGRAMS12,00012,000
								
								TOTAL OTHER PROCUREMENT, NAVY12,18612,186
								
								PROCUREMENT, MARINE CORPS
								GUIDED MISSILES
								10JAVELIN7,6797,679
								OTHER SUPPORT
								13MODIFICATION KITS10,31110,311
								COMMAND AND CONTROL SYSTEMS
								14UNIT OPERATIONS CENTER8,2218,221
								OTHER SUPPORT (TEL)
								18 MODIFICATION KITS3,6003,600
								COMMAND AND CONTROL SYSTEM (NON-TEL)
								19ITEMS UNDER $5 MILLION (COMM & ELEC)8,6938,693
								INTELL/COMM EQUIPMENT (NON-TEL)
								27 RQ–11 UAV3,4303,430
								MATERIALS HANDLING EQUIPMENT
								52PHYSICAL SECURITY EQUIPMENT7,0007,000
								
								TOTAL PROCUREMENT, MARINE CORPS48,93448,934
								
								AIRCRAFT PROCUREMENT, AIR FORCE
								OTHER AIRCRAFT
								15MQ–913,50013,500
								OTHER AIRCRAFT
								44C–1301,4101,410
								56H–6039,30039,300
								58HC/MC–130 MODIFICATIONS5,6905,690
								61MQ–9 MODS69,00069,000
								
								TOTAL AIRCRAFT PROCUREMENT, AIR FORCE128,900128,900
								
								MISSILE PROCUREMENT, AIR FORCE
								TACTICAL
								6PREDATOR HELLFIRE MISSILE280,902280,902
								7SMALL DIAMETER BOMB2,5202,520
								CLASS IV
								10AGM–65D MAVERICK5,7205,720
								
								TOTAL MISSILE PROCUREMENT, AIR FORCE289,142289,142
								
								PROCUREMENT OF AMMUNITION, AIR FORCE
								CARTRIDGES
								2CARTRIDGES8,3718,371
								BOMBS
								4GENERAL PURPOSE BOMBS17,03117,031
								6JOINT DIRECT ATTACK MUNITION184,412184,412
								FLARES
								12FLARES11,06411,064
								FUZES
								13FUZES7,9967,996
								
								TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE228,874228,874
								
								OTHER PROCUREMENT, AIR FORCE
								SPCL COMM-ELECTRONICS PROJECTS
								25GENERAL INFORMATION TECHNOLOGY3,9533,953
								27MOBILITY COMMAND AND CONTROL2,0002,000
								AIR FORCE COMMUNICATIONS
								42USCENTCOM10,00010,000
								ORGANIZATION AND BASE
								52TACTICAL C-E EQUIPMENT4,0654,065
								56BASE COMM INFRASTRUCTURE15,40015,400
								PERSONAL SAFETY & RESCUE EQUIP
								58NIGHT VISION GOGGLES3,5803,580
								59ITEMS LESS THAN $5 MILLION3,4073,407
								BASE SUPPORT EQUIPMENT
								62ENGINEERING AND EOD EQUIPMENT46,79046,790
								64MOBILITY EQUIPMENT400400
								65ITEMS LESS THAN $5 MILLION9,8009,800
								SPECIAL SUPPORT PROJECTS
								71DEFENSE SPACE RECONNAISSANCE PROG.28,07028,070
								CLASSIFIED PROGRAMS
								71ACLASSIFIED PROGRAMS3,732,4993,732,499
								
								TOTAL OTHER PROCUREMENT, AIR FORCE3,859,9643,859,964
								
								PROCUREMENT, DEFENSE-WIDE
								MAJOR EQUIPMENT, DISA
								8TELEPORT PROGRAM1,9401,940
								CLASSIFIED PROGRAMS
								40ACLASSIFIED PROGRAMS35,48235,482
								AVIATION PROGRAMS
								41MC–125,0005,000
								AMMUNITION PROGRAMS
								56ORDNANCE ITEMS <$5M35,29935,299
								OTHER PROCUREMENT PROGRAMS
								61SPECIAL PROGRAMS15,16015,160
								63WARRIOR SYSTEMS <$5M15,00015,000
								68OPERATIONAL ENHANCEMENTS104,537104,537
								
								TOTAL PROCUREMENT, DEFENSE-WIDE212,418212,418
								
								TOTAL PROCUREMENT7,257,2707,208,999
				 XLIIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION
				4201.RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
					
						
								SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars)
								LineProgramElementItemFY 2016 RequestSenate Authorized
							
								RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY
								BASIC RESEARCH
								10601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH13,01813,018
								20601102ADEFENSE RESEARCH SCIENCES239,118279,118
								Basic research program increase[40,000]
								30601103AUNIVERSITY RESEARCH INITIATIVES72,60372,603
								40601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS100,340100,340
								SUBTOTAL, BASIC RESEARCH425,079465,079
								
								APPLIED RESEARCH
								50602105AMATERIALS TECHNOLOGY28,31428,314
								60602120ASENSORS AND ELECTRONIC SURVIVABILITY38,37438,374
								70602122ATRACTOR HIP6,8796,879
								80602211AAVIATION TECHNOLOGY56,88456,884
								90602270AELECTRONIC WARFARE TECHNOLOGY19,24319,243
								100602303AMISSILE TECHNOLOGY45,05345,053
								110602307AADVANCED WEAPONS TECHNOLOGY29,42829,428
								120602308AADVANCED CONCEPTS AND SIMULATION27,86227,862
								130602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY68,83968,839
								140602618ABALLISTIAG TECHNOLOGY92,80192,801
								150602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY3,8663,866
								160602623AJOINT SERVICE SMALL ARMS PROGRAM5,4875,487
								170602624AWEAPONS AND MUNITIONS TECHNOLOGY48,34048,340
								180602705AELECTRONIAG AND ELECTRONIC DEVICES55,30155,301
								190602709ANIGHT VISION TECHNOLOGY33,80733,807
								200602712ACOUNTERMINE SYSTEMS25,06825,068
								210602716AHUMAN FACTORS ENGINEERING TECHNOLOGY23,68123,681
								220602720AENVIRONMENTAL QUALITY TECHNOLOGY20,85020,850
								230602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY36,16036,160
								240602783ACOMPUTER AND SOFTWARE TECHNOLOGY12,65612,656
								250602784AMILITARY ENGINEERING TECHNOLOGY63,40963,409
								260602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY24,73524,735
								270602786AWARFIGHTER TECHNOLOGY35,79535,795
								280602787AMEDICAL TECHNOLOGY76,85376,853
								SUBTOTAL, APPLIED RESEARCH879,685879,685
								
								ADVANCED TECHNOLOGY DEVELOPMENT
								290603001AWARFIGHTER ADVANCED TECHNOLOGY46,97346,973
								300603002AMEDICAL ADVANCED TECHNOLOGY69,58469,584
								310603003AAVIATION ADVANCED TECHNOLOGY89,73689,736
								320603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY57,66357,663
								330603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY113,071113,071
								340603006ASPACE APPLICATION ADVANCED TECHNOLOGY5,5545,554
								350603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY12,63612,636
								370603009ATRACTOR HIKE7,5027,502
								380603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS17,42517,425
								390603020ATRACTOR ROSE11,91211,912
								400603125ACOMBATING TERRORISM—TECHNOLOGY DEVELOPMENT27,52027,520
								410603130ATRACTOR NAIL2,3812,381
								420603131ATRACTOR EGGS2,4312,431
								430603270AELECTRONIC WARFARE TECHNOLOGY26,87426,874
								440603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY49,44949,449
								450603322ATRACTOR CAGE10,99910,999
								460603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM177,159167,159
								Encourage use of commercial technology[–10,000]
								470603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY13,99313,993
								480603607AJOINT SERVICE SMALL ARMS PROGRAM5,1055,105
								490603710ANIGHT VISION ADVANCED TECHNOLOGY40,92940,929
								500603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS10,72710,727
								510603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY20,14520,145
								520603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY38,16338,163
								530603794AC3 ADVANCED TECHNOLOGY37,81637,816
								SUBTOTAL, ADVANCED TECHNOLOGY DEVELOPMENT895,747885,747
								
								ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
								540603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION10,34710,347
								550603308AARMY SPACE SYSTEMS INTEGRATION25,06125,061
								560603619ALANDMINE WARFARE AND BARRIER—ADV DEV49,63649,636
								570603627ASMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV DEV13,42613,426
								580603639ATANK AND MEDIUM CALIBER AMMUNITION46,74946,749
								600603747ASOLDIER SUPPORT AND SURVIVABILITY6,2586,258
								610603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV13,47213,472
								620603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT7,2927,292
								630603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL8,8138,813
								650603790ANATO RESEARCH AND DEVELOPMENT6,0756,075
								670603804ALOGISTIAG AND ENGINEER EQUIPMENT—ADV DEV21,23321,233
								680603807AMEDICAL SYSTEMS—ADV DEV31,96231,962
								690603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT22,19422,194
								710604100AANALYSIS OF ALTERNATIVES9,8059,805
								720604115ATECHNOLOGY MATURATION INITIATIVES40,91740,917
								730604120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)30,05830,058
								740604319AINDIRECT FIRE PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)155,361155,361
								SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES498,659498,659
								
								SYSTEM DEVELOPMENT & DEMONSTRATION
								760604201AAIRCRAFT AVIONIAG12,93912,939
								780604270AELECTRONIC WARFARE DEVELOPMENT18,84318,843
								790604280AJOINT TACTICAL RADIO9,8619,861
								800604290AMID-TIER NETWORKING VEHICULAR RADIO (MNVR)8,7638,763
								810604321AALL SOURCE ANALYSIS SYSTEM4,3094,309
								820604328ATRACTOR CAGE15,13815,138
								830604601AINFANTRY SUPPORT WEAPONS74,12876,628
								Transfer from WTCV[2,500]
								850604611AJAVELIN3,9453,945
								870604633AAIR TRAFFIC CONTROL10,07610,076
								880604641ATACTICAL UNMANNED GROUND VEHICLE (TUGV)40,37440,374
								890604710ANIGHT VISION SYSTEMS—ENG DEV67,58267,582
								900604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT1,7631,763
								910604715ANON-SYSTEM TRAINING DEVICES—ENG DEV27,15527,155
								920604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV24,56924,569
								930604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT23,36423,364
								940604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT8,9608,960
								950604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV9,1389,138
								960604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE21,62221,622
								970604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION99,24299,242
								980604802AWEAPONS AND MUNITIONS—ENG DEV21,37921,379
								990604804ALOGISTIAG AND ENGINEER EQUIPMENT—ENG DEV48,33948,339
								1000604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV2,7262,726
								1010604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV45,41245,412
								1020604808ALANDMINE WARFARE/BARRIER—ENG DEV55,21555,215
								1040604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE163,643163,643
								1050604820ARADAR DEVELOPMENT12,30912,309
								1060604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)15,70015,700
								1070604823AFIREFINDER6,2436,243
								1080604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL18,77618,776
								1090604854AARTILLERY SYSTEMS—EMD1,9531,953
								1100605013AINFORMATION TECHNOLOGY DEVELOPMENT67,35867,358
								1110605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)136,01186,011
								Restructure program[–50,000]
								1120605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)230,210230,210
								1130605030AJOINT TACTICAL NETWORK CENTER (JTNC)13,35713,357
								1140605031AJOINT TACTICAL NETWORK (JTN)18,05518,055
								1150605032ATRACTOR TIRE5,6775,677
								1160605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)77,570101,570
								Army UPL for AH–64 ASE development[24,000]
								1170605051AAIRCRAFT SURVIVABILITY DEVELOPMENT18,11278,112
								Army UPL for AH–64 ASE development[60,000]
								1180605350AWIN-T INCREMENT 3—FULL NETWORKING39,70039,700
								1190605380AAMF JOINT TACTICAL RADIO SYSTEM (JTRS)12,9876,155
								Only for SALT program[–6,832]
								1200605450AJOINT AIR-TO-GROUND MISSILE (JAGM)88,86688,866
								1210605456APAC–3/MSE MISSILE2,2722,272
								1220605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)214,099214,099
								1230605625AMANNED GROUND VEHICLE49,24749,247
								1240605626AAERIAL COMMON SENSOR22
								1250605766ANATIONAL CAPABILITIES INTEGRATION (MIP)10,59910,599
								1260605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH32,48632,486
								1270605830AAVIATION GROUND SUPPORT EQUIPMENT8,8808,880
								1280210609APALADIN INTEGRATED MANAGEMENT (PIM)152,288152,288
								1290303032ATROJAN—RH125,0225,022
								1300304270AELECTRONIC WARFARE DEVELOPMENT12,68612,686
								SUBTOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION2,068,9502,098,618
								
								RDT&E MANAGEMENT SUPPORT
								1310604256ATHREAT SIMULATOR DEVELOPMENT20,03520,035
								1320604258ATARGET SYSTEMS DEVELOPMENT16,68416,684
								1330604759AMAJOR T&E INVESTMENT62,58062,580
								1340605103ARAND ARROYO CENTER20,85320,853
								1350605301AARMY KWAJALEIN ATOLL205,145205,145
								1360605326ACONCEPTS EXPERIMENTATION PROGRAM19,43019,430
								1380605601AARMY TEST RANGES AND FACILITIES277,646277,646
								1390605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS51,55051,550
								1400605604ASURVIVABILITY/LETHALITY ANALYSIS33,24633,246
								1410605606AAIRCRAFT CERTIFICATION4,7604,760
								1420605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES8,3038,303
								1430605706AMATERIEL SYSTEMS ANALYSIS20,40320,403
								1440605709AEXPLOITATION OF FOREIGN ITEMS10,39610,396
								1450605712ASUPPORT OF OPERATIONAL TESTING49,33749,337
								1460605716AARMY EVALUATION CENTER52,69452,694
								1470605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG938938
								1480605801APROGRAMWIDE ACTIVITIES60,31960,319
								1490605803ATECHNICAL INFORMATION ACTIVITIES28,47828,478
								1500605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY32,60424,604
								Under execution of prior year funds[–8,000]
								1510605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT3,1863,186
								1520605898AMANAGEMENT HQ—R&D48,95548,955
								SUBTOTAL, RDT&E MANAGEMENT SUPPORT1,027,5421,019,542
								
								OPERATIONAL SYSTEMS DEVELOPMENT
								1540603778AMLRS PRODUCT IMPROVEMENT PROGRAM18,39718,397
								1550603813ATRACTOR PULL9,4619,461
								1560607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS4,9454,945
								1570607133ATRACTOR SMOKE7,5697,569
								1580607135AAPACHE PRODUCT IMPROVEMENT PROGRAM69,86269,862
								1590607136ABLACKHAWK PRODUCT IMPROVEMENT PROGRAM66,65366,653
								1600607137ACHINOOK PRODUCT IMPROVEMENT PROGRAM37,40737,407
								1610607138AFIXED WING PRODUCT IMPROVEMENT PROGRAM1,1511,151
								1620607139AIMPROVED TURBINE ENGINE PROGRAM51,16451,164
								1630607140AEMERGING TECHNOLOGIES FROM NIE2,4812,481
								1640607141ALOGISTIAG AUTOMATION1,6731,673
								1660607665AFAMILY OF BIOMETRIAG13,23713,237
								1670607865APATRIOT PRODUCT IMPROVEMENT105,816105,816
								1690202429AAEROSTAT JOINT PROJECT—COCOM EXERCISE40,56540,565
								1710203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOAG)35,71935,719
								1720203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS257,167297,167
								Stryker modification and improvement[40,000]
								1730203740AMANEUVER CONTROL SYSTEM15,44515,445
								1750203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM364364
								1760203758ADIGITIZATION4,3614,361
								1770203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM3,1543,154
								1780203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS35,95135,951
								1790203808ATRACTOR CARD34,68634,686
								1800205402AINTEGRATED BASE DEFENSE—OPERATIONAL SYSTEM DEV10,75010,750
								1810205410AMATERIALS HANDLING EQUIPMENT402402
								1830205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM64,15964,159
								1840205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)17,52717,527
								1850208053AJOINT TACTICAL GROUND SYSTEM20,51520,515
								1870303028ASECURITY AND INTELLIGENCE ACTIVITIES12,36812,368
								1880303140AINFORMATION SYSTEMS SECURITY PROGRAM31,15431,154
								1890303141AGLOBAL COMBAT SUPPORT SYSTEM12,27412,274
								1900303142ASATCOM GROUND ENVIRONMENT (SPACE)9,3559,355
								1910303150AWWMCAG/GLOBAL COMMAND AND CONTROL SYSTEM7,0537,053
								1930305179AINTEGRATED BROADCAST SERVICE (IBS)750750
								1940305204ATACTICAL UNMANNED AERIAL VEHICLES13,22513,225
								1950305206AAIRBORNE RECONNAISSANCE SYSTEMS22,87022,870
								1960305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS25,59225,592
								1990305233ARQ–7 UAV7,2977,297
								2010310349AWIN-T INCREMENT 2—INITIAL NETWORKING3,8003,800
								2020708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES48,44248,442
								9999999999CLASSIFIED PROGRAMS4,5364,536
								SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT1,129,2971,169,297
								
								TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY6,924,9597,016,627
								
								RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY
								BASIC RESEARCH
								10601103NUNIVERSITY RESEARCH INITIATIVES116,196116,196
								20601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH19,12619,126
								30601153NDEFENSE RESEARCH SCIENCES451,606506,606
								Basic research program increase[55,000]
								SUBTOTAL, BASIC RESEARCH586,928641,928
								
								APPLIED RESEARCH
								40602114NPOWER PROJECTION APPLIED RESEARCH68,72368,723
								50602123NFORCE PROTECTION APPLIED RESEARCH154,963154,963
								60602131MMARINE CORPS LANDING FORCE TECHNOLOGY49,00149,001
								70602235NCOMMON PICTURE APPLIED RESEARCH42,55142,551
								80602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH45,05645,056
								90602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH115,051115,051
								100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH42,25242,252
								110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,1196,119
								120602747NUNDERSEA WARFARE APPLIED RESEARCH123,750142,350
								Accelerate undersea warfare research[18,600]
								130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH179,686179,686
								140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH37,41837,418
								SUBTOTAL, APPLIED RESEARCH864,570883,170
								
								ADVANCED TECHNOLOGY DEVELOPMENT
								150603114NPOWER PROJECTION ADVANCED TECHNOLOGY37,09337,093
								160603123NFORCE PROTECTION ADVANCED TECHNOLOGY38,04438,044
								170603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY34,89934,899
								180603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)137,562137,562
								190603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT12,74512,745
								200603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT258,860248,860
								Capable manpower, enablers, and sea basing[–10,000]
								210603680NMANUFACTURING TECHNOLOGY PROGRAM57,07457,074
								220603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,8074,807
								230603747NUNDERSEA WARFARE ADVANCED TECHNOLOGY13,74813,748
								240603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS66,04166,041
								250603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY1,9911,991
								SUBTOTAL, ADVANCED TECHNOLOGY DEVELOPMENT662,864652,864
								
								ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
								260603207NAIR/OCEAN TACTICAL APPLICATIONS41,83241,832
								270603216NAVIATION SURVIVABILITY5,4045,404
								280603237NDEPLOYABLE JOINT COMMAND AND CONTROL3,0863,086
								290603251NAIRCRAFT SYSTEMS11,64311,643
								300603254NASW SYSTEMS DEVELOPMENT5,5555,555
								310603261NTACTICAL AIRBORNE RECONNAISSANCE3,0873,087
								320603382NADVANCED COMBAT SYSTEMS TECHNOLOGY1,6361,636
								330603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES118,588118,588
								340603506NSURFACE SHIP TORPEDO DEFENSE77,38577,385
								350603512NCARRIER SYSTEMS DEVELOPMENT8,3488,348
								360603525NPILOT FISH123,246123,246
								370603527NRETRACT LARCH28,81928,819
								380603536NRETRACT JUNIPER112,678112,678
								390603542NRADIOLOGICAL CONTROL710710
								400603553NSURFACE ASW1,0961,096
								410603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT87,16098,160
								Accelerate unmanned underwater vehicle development[11,000]
								420603562NSUBMARINE TACTICAL WARFARE SYSTEMS10,37110,371
								430603563NSHIP CONCEPT ADVANCED DESIGN11,88811,888
								440603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES4,3324,332
								450603570NADVANCED NUCLEAR POWER SYSTEMS482,040482,040
								460603573NADVANCED SURFACE MACHINERY SYSTEMS25,90425,904
								470603576NCHALK EAGLE511,802511,802
								480603581NLITTORAL COMBAT SHIP (LAG)118,416118,416
								490603582NCOMBAT SYSTEM INTEGRATION35,90135,901
								500603595NOHIO REPLACEMENT971,393971,393
								510603596NLAG MISSION MODULES206,149206,149
								520603597NAUTOMATED TEST AND RE-TEST (ATRT)8,0008,000
								530603609NCONVENTIONAL MUNITIONS7,6787,678
								540603611MMARINE CORPS ASSAULT VEHICLES219,082219,082
								550603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM623623
								560603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT18,26018,260
								570603658NCOOPERATIVE ENGAGEMENT76,24776,247
								580603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT4,5204,520
								590603721NENVIRONMENTAL PROTECTION20,71120,711
								600603724NNAVY ENERGY PROGRAM47,76147,761
								610603725NFACILITIES IMPROVEMENT5,2265,226
								620603734NCHALK CORAL182,771182,771
								630603739NNAVY LOGISTIC PRODUCTIVITY3,8663,866
								640603746NRETRACT MAPLE360,065360,065
								650603748NLINK PLUMERIA237,416237,416
								660603751NRETRACT ELM37,94437,944
								670603764NLINK EVERGREEN47,31247,312
								680603787NSPECIAL PROCESSES17,40817,408
								690603790NNATO RESEARCH AND DEVELOPMENT9,3599,359
								700603795NLAND ATTACK TECHNOLOGY887887
								710603851MJOINT NON-LETHAL WEAPONS TESTING29,44829,448
								720603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL91,47991,479
								730603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS67,36067,360
								740604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)48,105127,205
								Full ship shock trials for CVN–78[79,100]
								750604122NREMOTE MINEHUNTING SYSTEM (RMS)20,08920,089
								760604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)18,96918,969
								770604279NASE SELF-PROTECTION OPTIMIZATION7,8747,874
								780604292NMH-XX5,2985,298
								790604454NLX (R)46,48675,486
								Accelerate LX (R) [29,000]
								800604653NJOINT COUNTER RADIO CONTROLLED IED ELECTRONIC WARFARE (JCREW)3,8173,817
								810604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM9,5959,595
								820604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT29,58129,581
								830604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT285,849285,849
								840605812MJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH36,65636,656
								850303354NASW SYSTEMS DEVELOPMENT—MIP9,8359,835
								860304270NELECTRONIC WARFARE DEVELOPMENT—MIP580580
								SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES5,024,6265,143,726
								
								SYSTEM DEVELOPMENT & DEMONSTRATION
								870603208NTRAINING SYSTEM AIRCRAFT21,70821,708
								880604212NOTHER HELO DEVELOPMENT11,10111,101
								890604214NAV–8B AIRCRAFT—ENG DEV39,87839,878
								900604215NSTANDARDS DEVELOPMENT53,05953,059
								910604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT21,35821,358
								920604218NAIR/OCEAN EQUIPMENT ENGINEERING4,5154,515
								930604221NP–3 MODERNIZATION PROGRAM1,5141,514
								940604230NWARFARE SUPPORT SYSTEM5,8755,875
								950604231NTACTICAL COMMAND SYSTEM81,55381,553
								960604234NADVANCED HAWKEYE272,149272,149
								970604245NH–1 UPGRADES27,23527,235
								980604261NACOUSTIC SEARCH SENSORS35,76335,763
								990604262NV–22A87,91887,918
								1000604264NAIR CREW SYSTEMS DEVELOPMENT12,67912,679
								1010604269NEA–1856,92156,921
								1020604270NELECTRONIC WARFARE DEVELOPMENT23,68523,685
								1030604273NEXECUTIVE HELO DEVELOPMENT507,093507,093
								1040604274NNEXT GENERATION JAMMER (NGJ)411,767411,767
								1050604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)25,07125,071
								1060604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING443,433443,433
								1070604311NLPD–17 CLASS SYSTEMS INTEGRATION747747
								1080604329NSMALL DIAMETER BOMB (SDB)97,00297,002
								1090604366NSTANDARD MISSILE IMPROVEMENTS129,649129,649
								1100604373NAIRBORNE MCM11,64711,647
								1110604376MMARINE AIR GROUND TASK FORCE (MAGTF) ELECTRONIC WARFARE (EW) FOR AVIATION2,7782,778
								1120604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING23,69523,695
								1130604404NUNMANNED CARRIER LAUNCHED AIRBORNE SURVEILLANCE AND STRIKE (UCLASS) SYSTEM134,7080
								Excess FY15 funds buy down FY16 requirements[–134,708]
								1140604501NADVANCED ABOVE WATER SENSORS43,91443,914
								1150604503NSSN–688 AND TRIDENT MODERNIZATION109,908109,908
								1160604504NAIR CONTROL57,92857,928
								1170604512NSHIPBOARD AVIATION SYSTEMS120,217120,217
								1180604522NAIR AND MISSILE DEFENSE RADAR (AMDR) SYSTEM241,754241,754
								1190604558NNEW DESIGN SSN122,556122,556
								1200604562NSUBMARINE TACTICAL WARFARE SYSTEM48,21360,213
								Accelerate submarine combat and weapon system modernization[12,000]
								1210604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E49,71249,712
								1220604574NNAVY TACTICAL COMPUTER RESOURCES4,0964,096
								1230604580NVIRGINIA PAYLOAD MODULE (VPM)167,719167,719
								1240604601NMINE DEVELOPMENT15,12215,122
								1250604610NLIGHTWEIGHT TORPEDO DEVELOPMENT33,73833,738
								1260604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT8,1238,123
								1270604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS7,6867,686
								1280604727NJOINT STANDOFF WEAPON SYSTEMS405405
								1290604755NSHIP SELF DEFENSE (DETECT & CONTROL)153,836153,836
								1300604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)99,61999,619
								1310604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)116,798116,798
								1320604761NINTELLIGENCE ENGINEERING4,3534,353
								1330604771NMEDICAL DEVELOPMENT9,4439,443
								1340604777NNAVIGATION/ID SYSTEM32,46932,469
								1350604800MJOINT STRIKE FIGHTER (JSF)—EMD537,901525,401
								F–35B Block 4 development early to need[–12,500]
								1360604800NJOINT STRIKE FIGHTER (JSF)—EMD504,736492,236
								F–35C Block 4 development early to need[–12,500]
								1370604810MJOINT STRIKE FIGHTER FOLLOW ON DEVELOPMENT—MARINE CORPS59,26559,265
								1380604810NJOINT STRIKE FIGHTER FOLLOW ON DEVELOPMENT—NAVY47,57947,579
								1390605013MINFORMATION TECHNOLOGY DEVELOPMENT5,9145,914
								1400605013NINFORMATION TECHNOLOGY DEVELOPMENT89,71189,711
								1410605212NCH–53K RDTE632,092632,092
								1420605220NSHIP TO SHORE CONNECTOR (SSC)7,7787,778
								1430605450NJOINT AIR-TO-GROUND MISSILE (JAGM)25,89825,898
								1440605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)247,929247,929
								1450204202NDDG–1000103,199103,199
								1460304231NTACTICAL COMMAND SYSTEM—MIP998998
								1470304785NTACTICAL CRYPTOLOGIC SYSTEMS17,78517,785
								1480305124NSPECIAL APPLICATIONS PROGRAM35,90535,905
								SUBTOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION6,308,8006,161,092
								
								MANAGEMENT SUPPORT
								1490604256NTHREAT SIMULATOR DEVELOPMENT30,76930,769
								1500604258NTARGET SYSTEMS DEVELOPMENT112,606112,606
								1510604759NMAJOR T&E INVESTMENT61,23461,234
								1520605126NJOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION6,9956,995
								1530605152NSTUDIES AND ANALYSIS SUPPORT—NAVY4,0114,011
								1540605154NCENTER FOR NAVAL ANALYSES48,56348,563
								1550605285NNEXT GENERATION FIGHTER5,0005,000
								1570605804NTECHNICAL INFORMATION SERVICES925925
								1580605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT78,14378,143
								1590605856NSTRATEGIC TECHNICAL SUPPORT3,2583,258
								1600605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT76,94876,948
								1610605863NRDT&E SHIP AND AIRCRAFT SUPPORT132,122132,122
								1620605864NTEST AND EVALUATION SUPPORT351,912351,912
								1630605865NOPERATIONAL TEST AND EVALUATION CAPABILITY17,98517,985
								1640605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT5,3165,316
								1650605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT6,5196,519
								1660605873MMARINE CORPS PROGRAM WIDE SUPPORT13,64913,649
								SUBTOTAL, MANAGEMENT SUPPORT955,955955,955
								
								OPERATIONAL SYSTEMS DEVELOPMENT
								1740101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT107,039107,039
								1750101224NSSBN SECURITY TECHNOLOGY PROGRAM46,50646,506
								1760101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT3,9004,700
								Accelerate combat rapid attack weapon[800]
								1770101402NNAVY STRATEGIC COMMUNICATIONS16,56916,569
								1780203761NRAPID TECHNOLOGY TRANSITION (RTT)18,63218,632
								1790204136NF/A–18 SQUADRONS133,265133,265
								1810204163NFLEET TELECOMMUNICATIONS (TACTICAL)62,86762,867
								1820204228NSURFACE SUPPORT36,04536,045
								1830204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)25,22825,228
								1840204311NINTEGRATED SURVEILLANCE SYSTEM54,21854,218
								1850204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)11,33511,335
								1860204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)80,12980,129
								1870204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT39,08739,087
								1880204574NCRYPTOLOGIC DIRECT SUPPORT1,9151,915
								1890204575NELECTRONIC WARFARE (EW) READINESS SUPPORT46,60946,609
								1900205601NHARM IMPROVEMENT52,70852,708
								1910205604NTACTICAL DATA LINKS149,997149,997
								1920205620NSURFACE ASW COMBAT SYSTEM INTEGRATION24,46024,460
								1930205632NMK–48 ADCAP42,20647,706
								Accelerate torpedo upgrades[5,500]
								1940205633NAVIATION IMPROVEMENTS117,759117,759
								1950205675NOPERATIONAL NUCLEAR POWER SYSTEMS101,323101,323
								1960206313MMARINE CORPS COMMUNICATIONS SYSTEMS67,76367,763
								1970206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)13,43113,431
								1980206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS56,76956,769
								1990206624MMARINE CORPS COMBAT SERVICES SUPPORT20,72920,729
								2000206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)13,15213,152
								2010206629MAMPHIBIOUS ASSAULT VEHICLE48,53548,535
								2020207161NTACTICAL AIM MISSILES76,01676,016
								2030207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)32,17232,172
								2080303109NSATELLITE COMMUNICATIONS (SPACE)53,23953,239
								2090303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)21,67721,677
								2100303140NINFORMATION SYSTEMS SECURITY PROGRAM28,10228,102
								2110303150MWWMCAG/GLOBAL COMMAND AND CONTROL SYSTEM294294
								2130305160NNAVY METEOROLOGICAL AND OCEAN SENSORS-SPACE (METOC)599599
								2140305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES6,2076,207
								2150305204NTACTICAL UNMANNED AERIAL VEHICLES8,5508,550
								2160305205NUAS INTEGRATION AND INTEROPERABILITY41,83141,831
								2170305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS1,1051,105
								2180305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS33,14933,149
								2190305220NRQ–4 UAV227,188227,188
								2200305231NMQ–8 UAV52,77052,770
								2210305232MRQ–11 UAV635635
								2220305233NRQ–7 UAV688688
								2230305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)4,6474,647
								2240305239MRQ–21A6,4356,435
								2250305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT49,14549,145
								2260305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)9,2469,246
								2270305421NRQ–4 MODERNIZATION150,854150,854
								2280308601NMODELING AND SIMULATION SUPPORT4,7574,757
								2290702207NDEPOT MAINTENANCE (NON-IF)24,18524,185
								2310708730NMARITIME TECHNOLOGY (MARITECH)4,3214,321
								231A9999999999CLASSIFIED PROGRAMS1,252,1851,252,185
								SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT3,482,1733,488,473
								
								TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY17,885,91617,927,208
								
								RESEARCH, DEVELOPMENT, TEST & EVAL, AF
								BASIC RESEARCH
								10601102FDEFENSE RESEARCH SCIENCES329,721374,721
								Basic research program increase[45,000]
								20601103FUNIVERSITY RESEARCH INITIATIVES141,754141,754
								30601108FHIGH ENERGY LASER RESEARCH INITIATIVES13,77813,778
								SUBTOTAL, BASIC RESEARCH485,253530,253
								
								APPLIED RESEARCH
								40602102FMATERIALS125,234115,234
								Nanostructured and biological materials[–10,000]
								50602201FAEROSPACE VEHICLE TECHNOLOGIES123,438123,438
								60602202FHUMAN EFFECTIVENESS APPLIED RESEARCH100,530100,530
								70602203FAEROSPACE PROPULSION182,326182,326
								80602204FAEROSPACE SENSORS147,291147,291
								90602601FSPACE TECHNOLOGY116,122116,122
								100602602FCONVENTIONAL MUNITIONS99,85199,851
								110602605FDIRECTED ENERGY TECHNOLOGY115,604115,604
								120602788FDOMINANT INFORMATION SCIENCES AND METHODS164,909164,909
								130602890FHIGH ENERGY LASER RESEARCH42,03742,037
								SUBTOTAL, APPLIED RESEARCH1,217,3421,207,342
								
								ADVANCED TECHNOLOGY DEVELOPMENT
								140603112FADVANCED MATERIALS FOR WEAPON SYSTEMS37,66537,665
								150603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)18,37818,378
								160603203FADVANCED AEROSPACE SENSORS42,18342,183
								170603211FAEROSPACE TECHNOLOGY DEV/DEMO100,733100,733
								180603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY168,821168,821
								190603270FELECTRONIC COMBAT TECHNOLOGY47,03247,032
								200603401FADVANCED SPACECRAFT TECHNOLOGY54,89754,897
								210603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)12,85312,853
								220603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT25,44825,448
								230603601FCONVENTIONAL WEAPONS TECHNOLOGY48,53648,536
								240603605FADVANCED WEAPONS TECHNOLOGY30,19530,195
								250603680FMANUFACTURING TECHNOLOGY PROGRAM42,63042,630
								260603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION46,41446,414
								SUBTOTAL, ADVANCED TECHNOLOGY DEVELOPMENT675,785675,785
								
								ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
								270603260FINTELLIGENCE ADVANCED DEVELOPMENT5,0325,032
								290603438FSPACE CONTROL TECHNOLOGY4,0704,070
								300603742FCOMBAT IDENTIFICATION TECHNOLOGY21,79021,790
								310603790FNATO RESEARCH AND DEVELOPMENT4,7364,736
								330603830FSPACE SECURITY AND DEFENSE PROGRAM30,77130,771
								340603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL39,76539,765
								360604015FLONG RANGE STRIKE1,246,228786,228
								Delayed EMD contract award[–460,000]
								370604317FTECHNOLOGY TRANSFER3,5123,512
								380604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM54,63754,637
								400604422FWEATHER SYSTEM FOLLOW-ON76,10876,108
								440604857FOPERATIONALLY RESPONSIVE SPACE6,45719,957
								Increase to match previous year funding level[13,500]
								450604858FTECH TRANSITION PROGRAM246,514246,514
								460605230FGROUND BASED STRATEGIC DETERRENT75,16675,166
								490207110FNEXT GENERATION AIR DOMINANCE8,8308,830
								500207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)14,93914,939
								510305164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)142,288142,288
								520306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT81,73296,732
								Increase USCC Cyber Operations Technology Development[15,000]
								SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES2,062,5751,631,075
								
								SYSTEM DEVELOPMENT & DEMONSTRATION
								550604270FELECTRONIC WARFARE DEVELOPMENT929929
								560604281FTACTICAL DATA NETWORKS ENTERPRISE60,25660,256
								570604287FPHYSICAL SECURITY EQUIPMENT5,9735,973
								580604329FSMALL DIAMETER BOMB (SDB)—EMD32,62432,624
								590604421FCOUNTERSPACE SYSTEMS24,20824,208
								600604425FSPACE SITUATION AWARENESS SYSTEMS32,37432,374
								610604426FSPACE FENCE243,909243,909
								620604429FAIRBORNE ELECTRONIC ATTACK8,3588,358
								630604441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD292,235292,235
								640604602FARMAMENT/ORDNANCE DEVELOPMENT40,15440,154
								650604604FSUBMUNITIONS2,5062,506
								660604617FAGILE COMBAT SUPPORT57,67857,678
								670604706FLIFE SUPPORT SYSTEMS8,1878,187
								680604735FCOMBAT TRAINING RANGES15,79515,795
								690604800FF–35—EMD589,441564,441
								F–35A Block 4 development early to need[–25,000]
								710604853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD84,43884,438
								720604932FLONG RANGE STANDOFF WEAPON36,64336,643
								730604933FICBM FUZE MODERNIZATION142,551142,551
								740605213FF–22 MODERNIZATION INCREMENT 3.2B140,640140,640
								750605214FGROUND ATTACK WEAPONS FUZE DEVELOPMENT3,5983,598
								760605221FKC–46602,364402,364
								Schedule delay and availability of unobligated prior year funds[–200,000]
								770605223FADVANCED PILOT TRAINING11,39511,395
								780605229FAGAR HH–60 RECAPITALIZATION156,085156,085
								800605431FADVANCED EHF MILSATCOM (SPACE)228,230228,230
								810605432FPOLAR MILSATCOM (SPACE)72,08472,084
								820605433FWIDEBAND GLOBAL SATCOM (SPACE)56,34356,343
								830605458FAIR & SPACE OPS CENTER 10.2 RDT&E47,62947,629
								840605931FB–2 DEFENSIVE MANAGEMENT SYSTEM271,961271,961
								850101125FNUCLEAR WEAPONS MODERNIZATION212,121212,121
								860207171FF–15 EPAWSS186,481215,981
								NRE for ADCPII upgrade[28,000]
								Flight test support[1,500]
								870207701FFULL COMBAT MISSION TRAINING18,08218,082
								880305176FCOMBAT SURVIVOR EVADER LOCATOR993993
								890307581FNEXTGEN JSTARS44,34344,343
								910401319FPRESIDENTIAL AIRCRAFT REPLACEMENT (PAR)102,620102,620
								920701212FAUTOMATED TEST SYSTEMS14,56314,563
								SUBTOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION3,847,7913,652,291
								
								MANAGEMENT SUPPORT
								930604256FTHREAT SIMULATOR DEVELOPMENT23,84423,844
								940604759FMAJOR T&E INVESTMENT68,30268,302
								950605101FRAND PROJECT AIR FORCE34,91834,918
								970605712FINITIAL OPERATIONAL TEST & EVALUATION10,47610,476
								980605807FTEST AND EVALUATION SUPPORT673,908673,908
								990605860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)21,85821,858
								1000605864FSPACE TEST PROGRAM (STP)28,22828,228
								1010605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT40,51840,518
								1020605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT27,89527,895
								1030606017FREQUIREMENTS ANALYSIS AND MATURATION16,50716,507
								1040606116FSPACE TEST AND TRAINING RANGE DEVELOPMENT18,99718,997
								1060606392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE185,305185,305
								1070308602FENTEPRISE INFORMATION SERVICES (EIS)4,8414,841
								1080702806FACQUISITION AND MANAGEMENT SUPPORT15,35715,357
								1090804731FGENERAL SKILL TRAINING1,3151,315
								1111001004FINTERNATIONAL ACTIVITIES2,3152,315
								SUBTOTAL, MANAGEMENT SUPPORT1,174,5841,174,584
								
								OPERATIONAL SYSTEMS DEVELOPMENT
								1120603423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT350,232350,232
								1130604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING10,46510,465
								1140604445FWIDE AREA SURVEILLANCE24,57724,577
								1170605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)69,69424,294
								Restructure program[–45,400]
								1180605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY26,71826,718
								1190605278FHC/MC–130 RECAP RDT&E10,80710,807
								1210101113FB–52 SQUADRONS74,52074,520
								1220101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)451451
								1230101126FB–1B SQUADRONS2,2452,245
								1240101127FB–2 SQUADRONS108,183108,183
								1250101213FMINUTEMAN SQUADRONS178,929178,929
								1260101313FSTRAT WAR PLANNING SYSTEM—USSTRATCOM28,48128,481
								1270101314FNIGHT FIST—USSTRATCOM8787
								1280101316FWORLDWIDE JOINT STRATEGIC COMMUNICATIONS5,3155,315
								1310105921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES8,0908,090
								1320205219FMQ–9 UAV123,439123,439
								1340207131FA–10 SQUADRONS016,200
								Sustain avionics software development[16,200]
								1350207133FF–16 SQUADRONS148,297148,297
								1360207134FF–15E SQUADRONS179,283192,079 
								Transfer from procurement [12,796] 
								1370207136FMANNED DESTRUCTIVE SUPPRESSION14,86014,860
								1380207138FF–22A SQUADRONS262,552262,552
								1390207142FF–35 SQUADRONS115,395115,395
								1400207161FTACTICAL AIM MISSILES43,36043,360
								1410207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)46,16046,160
								1430207224FCOMBAT RESCUE AND RECOVERY412412
								1440207227FCOMBAT RESCUE—PARARESCUE657657
								1450207247FAF TENCAP31,42831,428
								1460207249FPRECISION ATTACK SYSTEMS PROCUREMENT1,1051,105
								1470207253FCOMPASS CALL14,24914,249
								1480207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM103,942103,942
								1490207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)12,79312,793
								1500207410FAIR & SPACE OPERATIONS CENTER (AOC)21,19321,193
								1510207412FCONTROL AND REPORTING CENTER (CRC)559559
								1520207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWAAG)161,812161,812
								1530207418FTACTICAL AIRBORNE CONTROL SYSTEMS6,0016,001
								1550207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES7,7937,793
								1560207444FTACTICAL AIR CONTROL PARTY-MOD12,46512,465
								1570207448FC2ISR TACTICAL DATA LINK1,6811,681
								1590207452FDCAPES16,79616,796
								1610207590FSEEK EAGLE21,56421,564
								1620207601FUSAF MODELING AND SIMULATION24,99424,994
								1630207605FWARGAMING AND SIMULATION CENTERS6,0356,035
								1640207697FDISTRIBUTED TRAINING AND EXERCISES4,3584,358
								1650208006FMISSION PLANNING SYSTEMS55,83555,835
								1670208087FAF OFFENSIVE CYBERSPACE OPERATIONS12,87412,874
								1680208088FAF DEFENSIVE CYBERSPACE OPERATIONS7,6817,681
								1710301017FGLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)5,9745,974
								1770301400FSPACE SUPERIORITY INTELLIGENCE13,81513,815
								1780302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)80,36080,360
								1790303001FFAMILY OF ADVANCED BLOS TERMINALS (FAB-T)3,9073,907
								1800303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)75,06275,062
								1810303140FINFORMATION SYSTEMS SECURITY PROGRAM46,59946,599
								1830303142FGLOBAL FORCE MANAGEMENT—DATA INITIATIVE2,4702,470
								1860304260FAIRBORNE SIGINT ENTERPRISE112,775112,775
								1890305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,2354,235
								1920305110FSATELLITE CONTROL NETWORK (SPACE)7,8797,879
								1930305111FWEATHER SERVICE29,95529,955
								1940305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)21,48521,485
								1950305116FAERIAL TARGETS2,5152,515
								1980305128FSECURITY AND INVESTIGATIVE ACTIVITIES472472
								1990305145FARMS CONTROL IMPLEMENTATION12,13712,137
								2000305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES361361
								2030305173FSPACE AND MISSILE TEST AND EVALUATION CENTER3,1623,162
								2040305174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT1,5431,543
								2050305179FINTEGRATED BROADCAST SERVICE (IBS)7,8607,860
								2060305182FSPACELIFT RANGE SYSTEM (SPACE)6,9026,902
								2070305202FDRAGON U–234,47134,471
								2090305206FAIRBORNE RECONNAISSANCE SYSTEMS50,15450,154
								2100305207FMANNED RECONNAISSANCE SYSTEMS13,24513,245
								2110305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS22,78422,784
								2120305219FMQ–1 PREDATOR A UAV716716
								2130305220FRQ–4 UAV208,053208,053
								2140305221FNETWORK-CENTRIC COLLABORATIVE TARGETING21,58721,587
								2150305236FCOMMON DATA LINK EXECUTIVE AGENT (CDL EA)43,98643,986
								2160305238FNATO AGS197,486138,400 
								Transfer from procurement for NATO AWACS [−59,086] 
								2170305240FSUPPORT TO DCGS ENTERPRISE28,43428,434
								2180305265FGPS III SPACE SEGMENT180,902180,902
								2200305614FJSPOC MISSION SYSTEM81,91181,911
								2210305881FRAPID CYBER ACQUISITION3,1493,149
								2220305913FNUDET DETECTION SYSTEM (SPACE)14,44714,447
								2230305940FSPACE SITUATION AWARENESS OPERATIONS20,07720,077
								2250308699FSHARED EARLY WARNING (SEW)853853
								2260401115FC–130 AIRLIFT SQUADRON33,96233,962
								2270401119FC–5 AIRLIFT SQUADRONS (IF)42,86442,864
								2280401130FC–17 AIRCRAFT (IF)54,80754,807
								2290401132FC–130J PROGRAM31,01031,010
								2300401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)6,8026,802
								2310401219FKC–10S1,7991,799
								2320401314FOPERATIONAL SUPPORT AIRLIFT48,45348,453
								2330401318FCV–2236,57636,576
								2350408011FSPECIAL TACTIAG / COMBAT CONTROL7,9637,963
								2360702207FDEPOT MAINTENANCE (NON-IF)1,5251,525
								2370708610FLOGISTIAG INFORMATION TECHNOLOGY (LOGIT)112,67681,676
								Program growth[–31,000]
								2380708611FSUPPORT SYSTEMS DEVELOPMENT12,65712,657
								2390804743FOTHER FLIGHT TRAINING1,8361,836
								2400808716FOTHER PERSONNEL ACTIVITIES121121
								2410901202FJOINT PERSONNEL RECOVERY AGENCY5,9115,911
								2420901218FCIVILIAN COMPENSATION PROGRAM3,6043,604
								2430901220FPERSONNEL ADMINISTRATION4,5984,598
								2440901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,1031,103
								2460901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT101,840101,840
								246A9999999999CLASSIFIED PROGRAMS12,780,14212,945,142
								Three program increases[165,000]
								SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT17,010,33917,068,849 
								
								TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF26,473,66925,940,179 
								
								RESEARCH, DEVELOPMENT, TEST & EVAL, DW
								BASIC RESEARCH
								10601000BRDTRA BASIC RESEARCH INITIATIVE38,43638,436
								20601101EDEFENSE RESEARCH SCIENCES333,119333,119
								30601110D8ZBASIC RESEARCH INITIATIVES42,02242,022
								40601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE56,54456,544
								50601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM49,45349,453
								60601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS25,83425,834
								70601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM46,26146,261
								SUBTOTAL, BASIC RESEARCH591,669591,669
								
								APPLIED RESEARCH
								80602000D8ZJOINT MUNITIONS TECHNOLOGY19,35219,352
								90602115EBIOMEDICAL TECHNOLOGY114,262114,262
								100602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM51,02651,026
								110602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES48,22633,226
								General program decrease[–15,000]
								120602303EINFORMATION & COMMUNICATIONS TECHNOLOGY356,358356,358
								140602383EBIOLOGICAL WARFARE DEFENSE29,26529,265
								150602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM208,111208,111
								160602668D8ZCYBER SECURITY RESEARCH13,72713,727
								180602702ETACTICAL TECHNOLOGY314,582309,582
								Multi-azimuth defense fast intercept round engagement system[–5,000]
								190602715EMATERIALS AND BIOLOGICAL TECHNOLOGY220,115210,115
								Decrease in program growth[–10,000]
								200602716EELECTRONIAG TECHNOLOGY174,798174,798
								210602718BRWEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES155,415155,415
								220602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH8,8248,824
								231160401BBSOF TECHNOLOGY DEVELOPMENT37,51737,517
								SUBTOTAL, APPLIED RESEARCH1,751,5781,721,578
								
								ADVANCED TECHNOLOGY DEVELOPMENT
								240603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY25,91525,915
								260603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT71,17171,171
								270603133D8ZFOREIGN COMPARATIVE TESTING21,78221,782
								280603160BRCOUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT290,654290,654
								300603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT12,13912,139
								310603177CDISCRIMINATION SENSOR TECHNOLOGY28,20028,200
								320603178CWEAPONS TECHNOLOGY45,38975,389
								Fiber laser prototype development[20,000]
								Divert attitude control tech to support MOKV[10,000]
								330603179CADVANCED C4ISR9,8769,876
								340603180CADVANCED RESEARCH17,36417,364
								350603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT18,80218,802
								360603264SAGILE TRANSPORTATION FOR THE 21ST CENTURY (AT21)—THEATER CAPABILITY2,6792,679
								370603274CSPECIAL PROGRAM—MDA TECHNOLOGY64,70864,708
								380603286EADVANCED AEROSPACE SYSTEMS185,043185,043
								390603287ESPACE PROGRAMS AND TECHNOLOGY126,692126,692
								400603288D8ZANALYTIC ASSESSMENTS14,6459,645
								General program decrease[–5,000]
								410603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS59,83059,830
								420603294CCOMMON KILL VEHICLE TECHNOLOGY46,75366,753
								Increase for Multiple Object Kill Vehicle[20,000]
								430603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT140,094140,094
								440603527D8ZRETRACT LARCH118,666118,666
								450603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY43,96643,966
								460603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS141,540131,540
								General program decrease[–10,000]
								470603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES6,9806,980
								500603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM157,056157,056
								510603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT33,51533,515
								520603712SGENERIC LOGISTIAG R&D TECHNOLOGY DEMONSTRATIONS16,54316,543
								530603713SDEPLOYMENT AND DISTRIBUTION ENTERPRISE TECHNOLOGY29,88829,888
								540603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM65,83665,836
								550603720SMICROELECTRONIAG TECHNOLOGY DEVELOPMENT AND SUPPORT79,03779,037
								560603727D8ZJOINT WARFIGHTING PROGRAM9,6269,626
								570603739EADVANCED ELECTRONIAG TECHNOLOGIES79,02179,021
								580603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS201,335201,335
								590603766ENETWORK-CENTRIC WARFARE TECHNOLOGY452,861432,861
								Decrease to reduce inefficiency[–20,000]
								600603767ESENSOR TECHNOLOGY257,127257,127
								610603769SEDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT10,77110,771
								620603781D8ZSOFTWARE ENGINEERING INSTITUTE15,20215,202
								630603826D8ZQUICK REACTION SPECIAL PROJECTS90,50070,500
								Program decrease[–20,000]
								660603833D8ZENGINEERING SCIENCE & TECHNOLOGY18,37718,377
								670603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY82,58982,589
								680604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT37,42037,420
								690303310D8ZCWMD SYSTEMS42,48842,488
								701160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT57,74157,741
								SUBTOTAL, ADVANCED TECHNOLOGY DEVELOPMENT3,229,8213,224,821
								
								ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES
								710603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P31,71031,710
								730603600D8ZWALKOFF90,56790,567
								740603714D8ZADVANCED SENSORS APPLICATION PROGRAM15,90019,900
								Increase to match previous year funding level[4,000]
								750603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM52,75852,758
								760603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT228,021228,021
								770603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT1,284,8911,284,891
								780603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL172,754172,754
								790603884CBALLISTIC MISSILE DEFENSE SENSORS233,588233,588
								800603890CBMD ENABLING PROGRAMS409,088409,088
								810603891CSPECIAL PROGRAMS—MDA400,387400,387
								820603892CAEGIS BMD843,355843,355
								830603893CSPACE TRACKING & SURVEILLANCE SYSTEM31,63231,632
								840603895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS23,28923,289
								850603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI450,085450,085
								860603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT49,57049,570
								870603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)49,21149,211
								880603906CREGARDING TRENCH9,5839,583
								890603907CSEA BASED X-BAND RADAR (SBX)72,86672,866
								900603913CISRAELI COOPERATIVE PROGRAMS102,795268,795
								Increase for Arrow/David's Sling[166,000]
								910603914CBALLISTIC MISSILE DEFENSE TEST274,323274,323
								920603915CBALLISTIC MISSILE DEFENSE TARGETS513,256513,256
								930603920D8ZHUMANITARIAN DEMINING10,12910,129
								940603923D8ZCOALITION WARFARE10,35010,350
								950604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM1,51811,518
								Program Increase[10,000]
								960604115CTECHNOLOGY MATURATION INITIATIVES96,30096,300
								970604250D8ZADVANCED INNOVATIVE TECHNOLOGIES469,798469,798
								980604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED AIRCRAFT SYSTEM (UAS) COMMON DEVELOPMENT3,1293,129
								1030604826JJOINT C5 CAPABILITY DEVELOPMENT, INTEGRATION AND INTEROPERABILITY ASSESSMENTS25,20025,200
								1050604873CLONG RANGE DISCRIMINATION RADAR (LRDR)137,564137,564
								1060604874CIMPROVED HOMELAND DEFENSE INTERCEPTORS278,944298,944
								Redesigned kill vehicle development [20,000]
								1070604876CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT TEST26,22526,225
								1080604878CAEGIS BMD TEST55,14855,148
								1090604879CBALLISTIC MISSILE DEFENSE SENSOR TEST86,76486,764
								1100604880CLAND-BASED SM–3 (LBSM3)34,97034,970
								1110604881CAEGIS SM–3 BLOCK IIA CO-DEVELOPMENT172,645172,645
								1120604887CBALLISTIC MISSILE DEFENSE MIDCOURSE SEGMENT TEST64,61864,618
								1140303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM2,6602,660
								1150305103CCYBER SECURITY INITIATIVE963963
								SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES6,816,5547,016,554
								
								SYSTEM DEVELOPMENT AND DEMONSTRATION
								1160604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD8,8008,800
								1170604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT78,81788,817
								CPGS development and flight test[10,000]
								1180604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD303,647303,647
								1190604764KADVANCED IT SERVICES JOINT PROGRAM OFFICE (AITS-JPO)23,42423,424
								1200604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)14,28514,285
								1210605000BRWEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES7,1567,156
								1220605013BLINFORMATION TECHNOLOGY DEVELOPMENT12,54212,542
								1230605021SEHOMELAND PERSONNEL SECURITY INITIATIVE191191
								1240605022D8ZDEFENSE EXPORTABILITY PROGRAM3,2733,273
								1250605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES5,9625,962
								1260605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION13,41213,412
								1270605075D8ZDCMO POLICY AND INTEGRATION2,2232,223
								1280605080SDEFENSE AGENCY INTIATIVES (DAI)—FINANCIAL SYSTEM31,66031,660
								1290605090SDEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)13,08513,085
								1300605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES7,2097,209
								1310303141KGLOBAL COMBAT SUPPORT SYSTEM15,1585,158
								Early to need[–10,000]
								1320305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)4,4144,414
								SUBTOTAL, SYSTEM DEVELOPMENT & DEMONSTRATION545,258545,258
								
								MANAGEMENT SUPPORT
								1330604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)5,5815,581
								1340604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT3,0813,081
								1350604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)229,125229,125
								1360604942D8ZASSESSMENTS AND EVALUATIONS28,67428,674
								1380605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)45,23545,235
								1390605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS24,93624,936
								1410605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)35,47135,471
								1440605142D8ZSYSTEMS ENGINEERING37,65532,655
								Reducing reporting and inefficiencies[–5,000]
								1450605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD3,0153,015
								1460605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY5,2875,287
								1470605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION5,2895,289
								1480605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)2,1202,120
								1490605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM102,264102,264
								1580605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER2,1692,169
								1590605798D8ZDEFENSE TECHNOLOGY ANALYSIS13,96013,960
								1600605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)51,77551,775
								1610605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION9,5339,533
								1620605804D8ZDEVELOPMENT TEST AND EVALUATION17,37117,371
								1630605898EMANAGEMENT HQ—R&D71,57171,571
								1640606100D8ZBUDGET AND PROGRAM ASSESSMENTS4,1234,123
								1650203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)1,9461,946
								1660204571JJOINT STAFF ANALYTICAL SUPPORT7,6737,673
								1690303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES10,41310,413
								1700303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)971971
								1710305193D8ZCYBER INTELLIGENCE6,5796,579
								1730804767D8ZCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—MHA43,81143,811
								1740901598CMANAGEMENT HQ—MDA35,87135,871
								1760903230D8WWHS—MISSION OPERATIONS SUPPORT - IT1,0721,072
								176A 9999999999CLASSIFIED PROGRAMS49,50049,500
								SUBTOTAL, MANAGEMENT SUPPORT856,071851,071
								
								OPERATIONAL SYSTEM DEVELOPMENT
								1780604130VENTERPRISE SECURITY SYSTEM (ESS)7,9297,929
								1790605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA1,7501,750
								1800605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)294294
								1810607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT22,57622,576
								1820607310D8ZCWMD SYSTEMS: OPERATIONAL SYSTEMS DEVELOPMENT1,9011,901
								1830607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)8,4748,474
								1840607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)33,56133,561
								1860208043JPLANNING AND DECISION AID SYSTEM (PDAS)3,0613,061
								1870208045KC4I INTEROPERABILITY64,92164,921
								1890301144KJOINT/ALLIED COALITION INFORMATION SHARING3,6453,645
								1930302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT963963
								1940302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION10,18610,186
								1950303126KLONG-HAUL COMMUNICATIONS—DAG36,88336,883
								1960303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)13,73513,735
								1970303135GPUBLIC KEY INFRASTRUCTURE (PKI)6,1016,101
								1980303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)43,86743,867
								1990303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM8,9578,957
								2000303140GINFORMATION SYSTEMS SECURITY PROGRAM146,890146,890 
								2010303150KGLOBAL COMMAND AND CONTROL SYSTEM21,50321,503
								2020303153KDEFENSE SPECTRUM ORGANIZATION20,34220,342
								2030303170KNET-CENTRIC ENTERPRISE SERVICES (NCES)444444
								2050303610KTELEPORT PROGRAM1,7361,736
								2060304210BBSPECIAL APPLICATIONS FOR CONTINGENCIES65,06065,060
								2100305103KCYBER SECURITY INITIATIVE2,9762,976
								2150305186D8ZPOLICY R&D PROGRAMS4,1824,182
								2160305199D8ZNET CENTRICITY18,13018,130
								2180305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,3025,302
								2210305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,2393,239
								2250305327VINSIDER THREAT11,73311,733
								2260305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,1192,119
								2340708011SINDUSTRIAL PREPAREDNESS24,60524,605
								2350708012SLOGISTIAG SUPPORT ACTIVITIES1,7701,770
								2360902298JMANAGEMENT HQ—OJAG2,9782,978
								2371105219BBMQ–9 UAV18,15123,151
								MQ–9 capability enhancements[5,000]
								2381105232BBRQ–11 UAV758758
								2401160403BBAVIATION SYSTEMS173,934191,141
								ISR payload technology improvements[2,000]
								C–130 TF/TA Program Adjustment[15,207]
								2411160405BBINTELLIGENCE SYSTEMS DEVELOPMENT6,8666,866
								2421160408BBOPERATIONAL ENHANCEMENTS63,00863,008
								2431160431BBWARRIOR SYSTEMS25,34225,342
								2441160432BBSPECIAL PROGRAMS3,4013,401
								2451160480BBSOF TACTICAL VEHICLES3,2123,212
								2461160483BBMARITIME SYSTEMS63,59763,597
								2471160489BBGLOBAL VIDEO SURVEILLANCE ACTIVITIES3,9333,933
								2481160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE10,62310,623
								248A9999999999CLASSIFIED PROGRAMS3,564,2723,564,272
								SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT4,538,9104,561,117 
								
								UNDISTRIBUTED
								xxxxxxxDEFENSE WIDE CYBER VULNERABILITY ASSESSMENT0200,000
								Assess all major weapon systems for cyber vulnerability[200,000]
								xxxxxxxxxUCAS-D DEVELOPMENT AND FOLLOW ON PROTOTYPING0725,000
								Supports continued efforts on UCAS-D and follow on prototyping[725,000]
								xxxxxxTECHNOLOGY OFFSET INITIATIVE0400,000
								Supports innovative technology development[400,000]
								SUBTOTAL, UNDISTRIBUTED01,325,000
								
								TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW18,329,86119,837,068 
								
								OPERATIONAL TEST & EVAL, DEFENSE
								MANAGEMENT SUPPORT
								10605118OTEOPERATIONAL TEST AND EVALUATION76,83876,838
								20605131OTELIVE FIRE TEST AND EVALUATION46,88246,882
								30605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES46,83846,838
								SUBTOTAL, MANAGEMENT SUPPORT170,558170,558
								
								TOTAL OPERATIONAL TEST & EVAL, DEFENSE170,558170,558
								
								TOTAL RDT&E69,784,96370,891,640 
				4202.RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS
					
						
								SEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
								LineProgramElementItemFY 2016 RequestSenate Authorized
							
								RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY
								ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES
								600603747ASOLDIER SUPPORT AND SURVIVABILITY1,5001,500
								SUBTOTAL, ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES1,5001,500
								
								TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY1,5001,500
								
								RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY
								OPERATIONAL SYSTEMS DEVELOPMENT
								231A9999999999CLASSIFIED PROGRAMS35,74735,747
								SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT35,74735,747
								
								TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY35,74735,747
								
								RESEARCH, DEVELOPMENT, TEST & EVAL, AF
								OPERATIONAL SYSTEMS DEVELOPMENT
								133 0205671FJOINT COUNTER RCIED ELECTRONIC WARFARE300300
								246A9999999999CLASSIFIED PROGRAMS16,80016,800
								SUBTOTAL, OPERATIONAL SYSTEMS DEVELOPMENT17,10017,100
								
								TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF17,10017,100
								
								RESEARCH, DEVELOPMENT, TEST & EVAL, DW
								OPERATIONAL SYSTEM DEVELOPMENT
								248A9999999999CLASSIFIED PROGRAMS137,087137,087
								SUBTOTAL, OPERATIONAL SYSTEM DEVELOPMENT137,087137,087
								
								TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW137,087137,087
								
								TOTAL RDT&E191,434191,434
				 XLIIIOPERATION AND MAINTENANCE
				4301.OPERATION AND MAINTENANCE
					
						
								SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars)
								LineItemFY 2016 RequestSenate Authorized
							
								OPERATION & MAINTENANCE, ARMY
								OPERATING FORCES
								010MANEUVER UNITS1,094,4290
								Transfer base requirement to OCO due to BCA[–1,094,429]
								020MODULAR SUPPORT BRIGADES68,87368,873
								030ECHELONS ABOVE BRIGADE508,008508,008
								040THEATER LEVEL ASSETS763,3000
								Transfer base requirement to OCO due to BCA[–763,300]
								050LAND FORCES OPERATIONS SUPPORT1,054,3220
								Transfer base requirement to OCO due to BCA[–1,054,322]
								060AVIATION ASSETS1,546,1290
								Transfer base requirement to OCO due to BCA[–1,546,129]
								070FORCE READINESS OPERATIONS SUPPORT3,158,6060
								Transfer base requirement to OCO due to BCA[–3,158,606]
								080LAND FORCES SYSTEMS READINESS438,909438,909
								090LAND FORCES DEPOT MAINTENANCE1,214,1161,291,316
								Readiness funding increase[77,200]
								100BASE OPERATIONS SUPPORT7,616,0087,626,508
								Readiness funding increase[10,500]
								110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION2,617,1692,651,169
								Kwajalein facilities restoration[34,000]
								120MANAGEMENT AND OPERATIONAL HEADQUARTERS421,269421,269
								130COMBATANT COMMANDERS CORE OPERATIONS164,743164,743
								170COMBATANT COMMANDS DIRECT MISSION SUPPORT448,633436,276
								Streamlining of Army Combatant Commands Direct Mission Support[–12,357]
								SUBTOTAL, OPERATING FORCES21,114,51413,607,071
								
								MOBILIZATION
								180STRATEGIC MOBILITY401,638401,638
								190ARMY PREPOSITIONED STOCKS261,683261,683
								200INDUSTRIAL PREPAREDNESS6,5326,532
								SUBTOTAL, MOBILIZATION669,853669,853
								
								TRAINING AND RECRUITING
								210OFFICER ACQUISITION131,536131,536
								220RECRUIT TRAINING47,84347,843
								230ONE STATION UNIT TRAINING42,56542,565
								240SENIOR RESERVE OFFICERS TRAINING CORPS490,378490,378
								250SPECIALIZED SKILL TRAINING981,0001,014,200
								Readiness funding increase[33,200]
								260FLIGHT TRAINING940,872940,872
								270PROFESSIONAL DEVELOPMENT EDUCATION230,324230,324
								280TRAINING SUPPORT603,519603,519
								290RECRUITING AND ADVERTISING491,922491,922
								300EXAMINING194,079194,079
								310OFF-DUTY AND VOLUNTARY EDUCATION227,951227,951
								320CIVILIAN EDUCATION AND TRAINING161,048161,048
								330JUNIOR RESERVE OFFICER TRAINING CORPS170,118170,118
								SUBTOTAL, TRAINING AND RECRUITING4,713,1554,746,355
								
								ADMIN & SRVWIDE ACTIVITIES
								350SERVICEWIDE TRANSPORTATION485,778485,778
								360CENTRAL SUPPLY ACTIVITIES813,881813,881
								370LOGISTIC SUPPORT ACTIVITIES714,781714,781
								380AMMUNITION MANAGEMENT322,127322,127
								390ADMINISTRATION384,813384,813
								400SERVICEWIDE COMMUNICATIONS1,781,3501,781,350
								410MANPOWER MANAGEMENT292,532292,532
								420OTHER PERSONNEL SUPPORT375,122375,122
								430OTHER SERVICE SUPPORT1,119,8481,115,348
								Army outreach reduction[–4,500]
								440ARMY CLAIMS ACTIVITIES225,358225,358
								450REAL ESTATE MANAGEMENT239,755239,755
								460FINANCIAL MANAGEMENT AND AUDIT READINESS223,319223,319
								470INTERNATIONAL MILITARY HEADQUARTERS469,865469,865
								480MISC. SUPPORT OF OTHER NATIONS40,52140,521
								480ACLASSIFIED PROGRAMS1,120,9741,146,474
								Additional SOUTHCOM ISR and intel support[20,000]
								Readiness increase [5,500]
								xxUNDISTRIBUTED0–238,451
								Streamlining of Army Management Headquarters[–238,451]
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES8,610,0248,392,573
								
								UNDISTRIBUTED
								xxUNDISTRIBUTED FOREIGN CURRENCY ADJUSTMENT0–281,500
								Foreign currency adjustment[–281,500]
								xxxUNDISTRIBUTED BULK FUEL SAVINGS0–260,100
								Bulk fuel savings[–260,100]
								SUBTOTAL, UNDISTRIBUTED0–541,600
								
								TOTAL OPERATION & MAINTENANCE, ARMY35,107,54626,874,252
								
								OPERATION & MAINTENANCE, ARMY RES
								OPERATING FORCES
								020MODULAR SUPPORT BRIGADES16,61216,612
								030ECHELONS ABOVE BRIGADE486,531486,531
								040THEATER LEVEL ASSETS105,446105,446
								050LAND FORCES OPERATIONS SUPPORT516,791516,791
								060AVIATION ASSETS87,58787,587
								070FORCE READINESS OPERATIONS SUPPORT348,601348,601
								080LAND FORCES SYSTEMS READINESS81,35081,350
								090LAND FORCES DEPOT MAINTENANCE59,57491,974
								Readiness funding increase[32,400]
								100BASE OPERATIONS SUPPORT570,852570,852
								110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION245,686245,686
								120MANAGEMENT AND OPERATIONAL HEADQUARTERS40,96240,962
								SUBTOTAL, OPERATING FORCES2,559,9922,592,392
								
								ADMIN & SRVWD ACTIVITIES
								130SERVICEWIDE TRANSPORTATION10,66510,665
								140ADMINISTRATION18,39018,390
								150SERVICEWIDE COMMUNICATIONS14,97614,976
								160MANPOWER MANAGEMENT8,8418,841
								170RECRUITING AND ADVERTISING52,92852,928
								xxUNDISTRIBUTED0–6,011
								Streamlining of Army Reserve Management Headquarters[–6,011]
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES105,80099,790
								
								UNDISTRIBUTED
								xxxUNDISTRIBUTED BULK FUEL SAVINGS0–7,600
								Bulk fuel savings[–7,600]
								SUBTOTAL, UNDISTRIBUTED0–7,600
								
								TOTAL OPERATION & MAINTENANCE, ARMY RES2,665,7922,684,581
								
								OPERATION & MAINTENANCE, ARNG
								OPERATING FORCES
								010MANEUVER UNITS709,433709,433
								020MODULAR SUPPORT BRIGADES167,324167,324
								030ECHELONS ABOVE BRIGADE741,327741,327
								040THEATER LEVEL ASSETS88,77596,475
								ARNG border security enhancement[7,700]
								050LAND FORCES OPERATIONS SUPPORT32,13032,130
								060AVIATION ASSETS943,609996,209
								Readiness funding increase[39,600]
								ARNG border security enhancement[13,000]
								070FORCE READINESS OPERATIONS SUPPORT703,137703,137
								080LAND FORCES SYSTEMS READINESS84,06684,066
								090LAND FORCES DEPOT MAINTENANCE166,848189,348
								Readiness funding increase[22,500]
								100BASE OPERATIONS SUPPORT1,022,9701,022,970
								110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION673,680673,680
								120MANAGEMENT AND OPERATIONAL HEADQUARTERS954,574954,574
								SUBTOTAL, OPERATING FORCES6,287,8736,370,673
								
								ADMIN & SRVWD ACTIVITIES
								130SERVICEWIDE TRANSPORTATION6,5706,570
								140ADMINISTRATION59,62959,379
								Reduction to National Guard Heritage Paintings[–250]
								150SERVICEWIDE COMMUNICATIONS68,45268,452
								160MANPOWER MANAGEMENT8,8418,841
								170OTHER PERSONNEL SUPPORT283,670272,170
								Reduction to Army Marketing Program[–11,500]
								180REAL ESTATE MANAGEMENT2,9422,942
								xxUNDISTRIBUTED0–26,631
								Streamlining of Army National Guard Management Headquarters[–26,631]
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES430,104391,723
								
								UNDISTRIBUTED
								xxxUNDISTRIBUTED BULK FUEL SAVINGS0–25,300
								Bulk fuel savings[–25,300]
								SUBTOTAL, UNDISTRIBUTED0–25,300
								
								TOTAL OPERATION & MAINTENANCE, ARNG6,717,9776,737,096
								
								OPERATION & MAINTENANCE, NAVY
								OPERATING FORCES
								010MISSION AND OTHER FLIGHT OPERATIONS4,940,3650
								 Transfer base requirement to OCO due to BCA[–4,940,365]
								020FLEET AIR TRAINING1,830,6111,830,611
								030AVIATION TECHNICAL DATA & ENGINEERING SERVICES37,22537,225
								040AIR OPERATIONS AND SAFETY SUPPORT103,456103,456
								050AIR SYSTEMS SUPPORT376,844390,744
								Readiness funding increase[13,900]
								060AIRCRAFT DEPOT MAINTENANCE897,5360
								Transfer base requirement to OCO due to BCA[–897,536]
								070AIRCRAFT DEPOT OPERATIONS SUPPORT33,20133,201
								080AVIATION LOGISTICS544,056549,356
								Readiness funding increase[5,300]
								090MISSION AND OTHER SHIP OPERATIONS4,287,6580
								Transfer base requirement to OCO due to BCA[–4,287,658]
								100SHIP OPERATIONS SUPPORT & TRAINING787,446787,446
								110SHIP DEPOT MAINTENANCE5,960,9510
								Transfer base requirement to OCO due to BCA[–5,960,951]
								120SHIP DEPOT OPERATIONS SUPPORT1,554,8631,554,863
								130COMBAT COMMUNICATIONS704,415704,415
								140ELECTRONIC WARFARE96,91696,916
								150SPACE SYSTEMS AND SURVEILLANCE192,198192,198
								160WARFARE TACTICS453,942453,942
								170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY351,871351,871
								180COMBAT SUPPORT FORCES1,186,8471,186,847
								190EQUIPMENT MAINTENANCE123,948123,948
								200DEPOT OPERATIONS SUPPORT2,4432,443
								210COMBATANT COMMANDERS CORE OPERATIONS98,91498,914
								220COMBATANT COMMANDERS DIRECT MISSION SUPPORT73,11067,628
								Streamlining of Navy Combatant Commanders Direct Mission Support[–5,483]
								230CRUISE MISSILE110,734110,734
								240FLEET BALLISTIC MISSILE1,206,7361,206,736
								250IN-SERVICE WEAPONS SYSTEMS SUPPORT141,664141,664
								260WEAPONS MAINTENANCE523,122523,122
								270OTHER WEAPON SYSTEMS SUPPORT371,872371,872
								280ENTERPRISE INFORMATION896,061896,061
								290SUSTAINMENT, RESTORATION AND MODERNIZATION2,220,4232,220,423
								300BASE OPERATING SUPPORT4,472,4684,486,468 
								Funding increase for Behavioral Counseling [14,000]
								SUBTOTAL, OPERATING FORCES34,581,89618,523,103
								
								MOBILIZATION
								310SHIP PREPOSITIONING AND SURGE422,846422,846
								320AIRCRAFT ACTIVATIONS/INACTIVATIONS6,4646,964
								Readiness funding increase[500]
								330SHIP ACTIVATIONS/INACTIVATIONS361,764361,764
								340EXPEDITIONARY HEALTH SERVICES SYSTEMS69,53069,530
								350INDUSTRIAL READINESS2,2372,237
								360COAST GUARD SUPPORT21,82321,823
								SUBTOTAL, MOBILIZATION884,664885,164
								
								TRAINING AND RECRUITING
								370OFFICER ACQUISITION149,375149,375
								380RECRUIT TRAINING9,0359,035
								390RESERVE OFFICERS TRAINING CORPS156,290156,290
								400SPECIALIZED SKILL TRAINING653,728653,728
								410FLIGHT TRAINING8,1718,171
								420PROFESSIONAL DEVELOPMENT EDUCATION168,471168,471
								430TRAINING SUPPORT196,048196,048
								440RECRUITING AND ADVERTISING234,233234,233
								450OFF-DUTY AND VOLUNTARY EDUCATION137,855137,855
								460CIVILIAN EDUCATION AND TRAINING77,25777,257
								470JUNIOR ROTC47,65347,653
								SUBTOTAL, TRAINING AND RECRUITING1,838,1161,838,116
								
								ADMIN & SRVWD ACTIVITIES
								480ADMINISTRATION923,771923,771
								490EXTERNAL RELATIONS13,96713,967
								500CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT120,812120,812
								510MILITARY MANPOWER AND PERSONNEL MANAGEMENT350,983350,983
								520OTHER PERSONNEL SUPPORT265,948265,948
								530SERVICEWIDE COMMUNICATIONS335,482335,482
								550SERVICEWIDE TRANSPORTATION197,724197,724
								570PLANNING, ENGINEERING AND DESIGN274,936274,936
								580ACQUISITION AND PROGRAM MANAGEMENT1,122,1781,122,178
								590HULL, MECHANICAL AND ELECTRICAL SUPPORT48,58748,587
								600COMBAT/WEAPONS SYSTEMS25,59925,599
								610SPACE AND ELECTRONIC WARFARE SYSTEMS72,76872,768
								620NAVAL INVESTIGATIVE SERVICE577,803577,803
								680INTERNATIONAL HEADQUARTERS AND AGENCIES4,7684,768
								680ACLASSIFIED PROGRAMS560,754560,754
								xxUNDISTRIBUTED0–209,823
								Streamlining of Navy Management Headquarters[–209,823]
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES4,896,0804,686,257
								
								UNDISTRIBUTED
								xxUNDISTRIBUTED FOREIGN CURRENCY ADJUSTMENT0–59,900
								Foreign currency adjustment[–59,900]
								xxxUNDISTRIBUTED BULK FUEL SAVINGS0–482,300
								Bulk fuel savings[–482,300]
								SUBTOTAL, UNDISTRIBUTED0–542,200
								
								TOTAL OPERATION & MAINTENANCE, NAVY42,200,75625,390,440
								
								OPERATION & MAINTENANCE, MARINE CORPS
								OPERATING FORCES
								010OPERATIONAL FORCES931,0790
								Transfer base requirement to OCO due to BCA[–931,079]
								020FIELD LOGISTICS931,7570
								Transfer base requirement to OCO due to BCA[–931,757]
								030DEPOT MAINTENANCE227,583227,583
								040MARITIME PREPOSITIONING86,25986,259
								050SUSTAINMENT, RESTORATION & MODERNIZATION746,237746,237
								060BASE OPERATING SUPPORT2,057,3622,058,562 
								Readiness funding increase for Criminal Investigative Equipment [1,200] 
								SUBTOTAL, OPERATING FORCES4,980,2773,118,641
								
								TRAINING AND RECRUITING
								070RECRUIT TRAINING16,46016,460
								080OFFICER ACQUISITION977977
								090SPECIALIZED SKILL TRAINING97,32597,325
								100PROFESSIONAL DEVELOPMENT EDUCATION40,78640,786
								110TRAINING SUPPORT347,476347,476
								120RECRUITING AND ADVERTISING164,806164,806
								130OFF-DUTY AND VOLUNTARY EDUCATION39,96339,963
								140JUNIOR ROTC23,39723,397
								SUBTOTAL, TRAINING AND RECRUITING731,190731,190
								
								ADMIN & SRVWD ACTIVITIES
								150SERVICEWIDE TRANSPORTATION37,38637,386
								160ADMINISTRATION358,395358,395
								180ACQUISITION AND PROGRAM MANAGEMENT76,10576,105
								180ACLASSIFIED PROGRAMS45,42945,429
								xxUNDISTRIBUTED0–32,588
								Streamlining of Marine Corps Management Headquarters[–32,588]
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES517,315484,727
								
								UNDISTRIBUTED
								xxUNDISTRIBUTED FOREIGN CURRENCY ADJUSTMENT0–19,800
								Foreign currency adjustment[–19,800]
								xxxUNDISTRIBUTED BULK FUEL SAVINGS0–17,000
								Bulk fuel savings[–17,000]
								SUBTOTAL, UNDISTRIBUTED0–36,800
								
								TOTAL OPERATION & MAINTENANCE, MARINE CORPS6,228,7824,297,758
								
								OPERATION & MAINTENANCE, NAVY RES
								OPERATING FORCES
								010MISSION AND OTHER FLIGHT OPERATIONS563,722563,722
								020INTERMEDIATE MAINTENANCE6,2186,218
								030AIRCRAFT DEPOT MAINTENANCE82,71282,712
								040AIRCRAFT DEPOT OPERATIONS SUPPORT326326
								050AVIATION LOGISTICS13,43613,436
								070SHIP OPERATIONS SUPPORT & TRAINING557557
								090COMBAT COMMUNICATIONS14,49914,499
								100COMBAT SUPPORT FORCES117,601117,601
								120ENTERPRISE INFORMATION29,38229,382
								130SUSTAINMENT, RESTORATION AND MODERNIZATION48,51348,513
								140BASE OPERATING SUPPORT102,858102,858
								SUBTOTAL, OPERATING FORCES979,824979,824
								
								ADMIN & SRVWD ACTIVITIES
								150ADMINISTRATION1,5051,505
								160MILITARY MANPOWER AND PERSONNEL MANAGEMENT13,78213,782
								170SERVICEWIDE COMMUNICATIONS3,4373,437
								180ACQUISITION AND PROGRAM MANAGEMENT3,2103,210
								xxUNDISTRIBUTED0–1,386
								Streamlining of Navy Reserve Management Headquarters[–1,386]
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES21,93420,548
								
								UNDISTRIBUTED
								xxxUNDISTRIBUTED BULK FUEL SAVINGS0–39,700
								Bulk fuel savings[–39,700]
								SUBTOTAL, UNDISTRIBUTED0–39,700
								
								TOTAL OPERATION & MAINTENANCE, NAVY RES1,001,758960,672
								
								OPERATION & MAINTENANCE, MC RESERVE
								OPERATING FORCES
								010OPERATING FORCES97,63197,631
								020DEPOT MAINTENANCE18,25418,254
								030SUSTAINMENT, RESTORATION AND MODERNIZATION28,65328,653
								040BASE OPERATING SUPPORT111,923111,923
								SUBTOTAL, OPERATING FORCES256,461256,461
								
								ADMIN & SRVWD ACTIVITIES
								050SERVICEWIDE TRANSPORTATION924924
								060ADMINISTRATION10,86610,866
								070RECRUITING AND ADVERTISING8,7858,785
								xxUNDISTRIBUTED0–1,473
								Streamlining of Marine Corps Reserve Management Headquarters[–1,473]
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES20,57519,102
								
								UNDISTRIBUTED
								xxxUNDISTRIBUTED BULK FUEL SAVINGS0–1,000
								Bulk fuel savings[–1,000]
								SUBTOTAL, UNDISTRIBUTED0–1,000
								
								TOTAL OPERATION & MAINTENANCE, MC RESERVE277,036274,563
								
								OPERATION & MAINTENANCE, AIR FORCE
								OPERATING FORCES
								010PRIMARY COMBAT FORCES3,336,8680
								Transfer base requirement to OCO due to BCA[–3,336,868]
								020COMBAT ENHANCEMENT FORCES1,897,3150
								Transfer base requirement to OCO due to BCA[–1,897,315]
								030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,797,5491,757,249
								Cancel transition of A–10 to F–15E training[–78,000]
								Readiness increase[37,700]
								040DEPOT MAINTENANCE6,537,1270
								Transfer base requirement to OCO due to BCA[–6,537,127]
								050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION1,997,7121,997,712
								060BASE SUPPORT2,841,9482,841,948
								070GLOBAL C3I AND EARLY WARNING930,341930,341
								080OTHER COMBAT OPS SPT PROGRAMS924,845924,845
								100LAUNCH FACILITIES271,177271,177
								110SPACE CONTROL SYSTEMS382,824382,824
								120COMBATANT COMMANDERS DIRECT MISSION SUPPORT900,965885,586
								Streamlining of Air Force Combatant Commanders Direct Mission Support[–15,380]
								130COMBATANT COMMANDERS CORE OPERATIONS205,078164,078
								Cutting Joint Enabling Capabilities Command[–41,000]
								xxxCLASSIFIED PROGRAMS907,496924,296
								Increase One Program[20,000]
								Unjustified increase[–3,200]
								SUBTOTAL, OPERATING FORCES22,931,24511,080,055
								
								MOBILIZATION
								140AIRLIFT OPERATIONS2,229,1962,229,196
								150MOBILIZATION PREPAREDNESS148,318148,318
								160DEPOT MAINTENANCE1,617,5710
								Transfer base requirement to OCO due to BCA[–1,617,571]
								170FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION259,956259,956
								180BASE SUPPORT708,799708,799
								SUBTOTAL, MOBILIZATION4,963,8403,346,269
								
								TRAINING AND RECRUITING
								190OFFICER ACQUISITION92,19192,191
								200RECRUIT TRAINING21,87121,871
								210RESERVE OFFICERS TRAINING CORPS (ROTC)77,52777,527
								220FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION228,500228,500
								230BASE SUPPORT772,870772,870
								240SPECIALIZED SKILL TRAINING359,304402,404
								Readiness increase for RPA training[43,100]
								250FLIGHT TRAINING710,553710,553
								260PROFESSIONAL DEVELOPMENT EDUCATION228,252228,252
								270TRAINING SUPPORT76,46476,464
								280DEPOT MAINTENANCE375,513375,513
								290RECRUITING AND ADVERTISING79,69079,690
								300EXAMINING3,8033,803
								310OFF-DUTY AND VOLUNTARY EDUCATION180,807180,807
								320CIVILIAN EDUCATION AND TRAINING167,478167,478
								330JUNIOR ROTC59,26359,263
								SUBTOTAL, TRAINING AND RECRUITING3,434,0863,477,186
								
								ADMIN & SRVWD ACTIVITIES
								340LOGISTICS OPERATIONS1,141,4911,141,491
								350TECHNICAL SUPPORT ACTIVITIES862,022852,022
								Acquisition Management Adjustment[–10,000]
								360DEPOT MAINTENANCE61,74561,745
								370FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION298,759298,759
								380BASE SUPPORT1,108,2201,096,220
								Reduce IT procurement[–12,000]
								390ADMINISTRATION689,797669,097
								DEAMS reduction-Funding ahead of need[–20,700]
								400SERVICEWIDE COMMUNICATIONS498,053498,053
								410OTHER SERVICEWIDE ACTIVITIES900,253900,253
								420CIVIL AIR PATROL25,41125,411
								450INTERNATIONAL SUPPORT89,14889,148
								450ACLASSIFIED PROGRAMS1,187,8591,182,959
								Unjustified increase[–4,900]
								xxUNDISTRIBUTED0–276,203
								Streamlining of Air Force Management Headquarters[–276,203]
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES6,862,7586,538,955
								
								UNDISTRIBUTED
								xxRestore EC–130 Compass Call 027,300
								Costs associated with preventing divestiture of EC–130[27,300]
								xRestore A–100235,300
								Costs associated with preventing divestiture of A–10 fleet[235,300]
								xxxUNDISTRIBUTED BULK FUEL SAVINGS0–618,300
								Bulk fuel savings[–618,300]
								UNDISTRIBUTED FOREIGN CURRENCY ADJUSTMENT0–137,800
								Foreign currency adjustment[–137,800]
								SUBTOTAL, UNDISTRIBUTED0–493,500
								
								TOTAL OPERATION & MAINTENANCE, AIR FORCE38,191,92923,948,965
								
								OPERATION & MAINTENANCE, AF RESERVE
								OPERATING FORCES
								010PRIMARY COMBAT FORCES1,779,3781,779,378
								020MISSION SUPPORT OPERATIONS226,243226,243
								030DEPOT MAINTENANCE487,036487,036
								040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION109,342109,342
								050BASE SUPPORT373,707373,707
								SUBTOTAL, OPERATING FORCES2,975,7062,975,706
								
								ADMINISTRATION AND SERVICEWIDE ACTIVITIES
								060ADMINISTRATION53,92153,921
								070RECRUITING AND ADVERTISING14,35914,359
								080MILITARY MANPOWER AND PERS MGMT (ARPC)13,66513,665
								090OTHER PERS SUPPORT (DISABILITY COMP)6,6066,606
								xxUNDISTRIBUTED0–2,116
								Costs associated with preventing divestiture of A–10 fleet[2,500]
								Streamlining of Air Force Reserve Management Headquarters[–4,616]
								SUBTOTAL, ADMINISTRATION AND SERVICE-WIDE ACTIVITIES88,55186,435
								
								UNDISTRIBUTED
								xxxxUNDISTRIBUTED BULK FUEL SAVINGS0–101,100
								Bulk fuel savings[–101,100]
								SUBTOTAL, UNDISTRIBUTED0–101,100
								
								TOTAL OPERATION & MAINTENANCE, AF RESERVE3,064,2572,961,041
								
								OPERATION & MAINTENANCE, ANG
								OPERATING FORCES
								010AIRCRAFT OPERATIONS3,526,4713,526,471
								020MISSION SUPPORT OPERATIONS740,779743,379
								ARNG border security enhancement[2,600]
								030DEPOT MAINTENANCE1,763,8591,763,859
								040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION288,786288,786
								050BASE SUPPORT582,037582,037
								SUBTOTAL, OPERATING FORCES6,901,9326,904,532
								
								ADMINISTRATION AND SERVICE-WIDE ACTIVITIES
								060ADMINISTRATION23,62623,626
								070RECRUITING AND ADVERTISING30,65230,652
								xxUNDISTRIBUTED0–3,015
								Streamlining of Air National Guard Management Headquarters[–3,015]
								xxxUNDISTRIBUTED042,200
								Costs associated with preventing divestiture of A–10 fleet[42,200]
								SUBTOTAL, ADMINISTRATION AND SERVICE-WIDE ACTIVITIES54,27893,463
								
								UNDISTRIBUTED
								xxxxUNDISTRIBUTED BULK FUEL SAVINGS0–162,600
								Bulk fuel savings[–162,600]
								SUBTOTAL, UNDISTRIBUTED0–162,600
								
								TOTAL OPERATION & MAINTENANCE, ANG6,956,2106,835,395
								
								OPERATION AND MAINTENANCE, DEFENSE-WIDE
								OPERATING FORCES
								010JOINT CHIEFS OF STAFF485,888505,888
								Middle East Assurance Initiative[20,000]
								020OFFICE OF THE SECRETARY OF DEFENSE534,795530,795
								DOD Rewards reduction-funding ahead of need[–4,000]
								030SPECIAL OPERATIONS COMMAND/OPERATING FORCES4,862,3684,862,368
								SUBTOTAL, OPERATING FORCES5,883,0515,899,051
								
								TRAINING AND RECRUITING
								040DEFENSE ACQUISITION UNIVERSITY142,659142,659
								050NATIONAL DEFENSE UNIVERSITY78,41678,416
								060SPECIAL OPERATIONS COMMAND/TRAINING AND RECRUITING354,372354,372
								SUBTOTAL, TRAINING AND RECRUITING575,447575,447
								
								ADMINISTRATION AND SERVICEWIDE ACTIVITIES
								070CIVIL MILITARY PROGRAMS160,320160,320
								090DEFENSE CONTRACT AUDIT AGENCY570,177570,177
								100DEFENSE CONTRACT MANAGEMENT AGENCY1,374,5361,374,536
								110DEFENSE HUMAN RESOURCES ACTIVITY642,551642,551
								120DEFENSE INFORMATION SYSTEMS AGENCY1,282,7551,292,755 
								Sharkseer increase [10,000] 
								140DEFENSE LEGAL SERVICES AGENCY26,07326,073
								150DEFENSE LOGISTICS AGENCY366,429366,429
								160DEFENSE MEDIA ACTIVITY192,625192,625
								180DEFENSE PERSONNEL ACCOUNTING AGENCY115,372115,372
								190DEFENSE SECURITY COOPERATION AGENCY524,723517,723
								Reduction to Combating Terrorism Fellowship[–7,000]
								200DEFENSE SECURITY SERVICE508,396508,396
								230DEFENSE TECHNOLOGY SECURITY ADMINISTRATION33,57733,577
								240DEFENSE THREAT REDUCTION AGENCY415,696415,696
								260DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,753,7712,784,021
								Impact Aid[30,000]
								School lunches for territories[250]
								270MISSILE DEFENSE AGENCY432,068432,068
								290OFFICE OF ECONOMIC ADJUSTMENT110,61257,512
								Guam outside the fence infastructure[–20,000]
								Defense industry adjustment[–33,100]
								300OFFICE OF THE SECRETARY OF DEFENSE1,388,2851,378,785
								BRAC 2017 Planning and Support[–10,500]
								OSD fleet architecture study[1,000]
								310SPECIAL OPERATIONS COMMAND/ADMIN & SVC-WIDE ACTIVITIES83,26383,263
								320WASHINGTON HEADQUARTERS SERVICES621,688621,688
								320ACLASSIFIED PROGRAMS14,379,42814,379,428
								xxUNDISTRIBUTED0–897,552
								Streamlining of Department of Defense Management Headquarters[–897,552]
								SUBTOTAL, ADMINISTRATION AND SERVICE-WIDE ACTIVITIES25,982,34525,055,443
								
								UNDISTRIBUTED
								xxUNDISTRIBUTED FOREIGN CURRENCY ADJUSTMENT0–51,900
								Foreign currency adjustment[–51,900]
								xxxUNDISTRIBUTED BULK FUEL SAVINGS0–36,000
								Bulk fuel savings[–36,000]
								SUBTOTAL, UNDISTRIBUTED0–87,900
								
								TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE32,440,84331,442,041
								
								MISCELLANEOUS APPROPRIATIONS
								US COURT OF APPEALS FOR ARMED FORCES, DEF
								010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE14,07814,078
								SUBTOTAL, US COURT OF APPEALS FOR ARMED FORCES, DEF14,07814,078
								
								OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AID
								010OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID100,266100,266
								SUBTOTAL, OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC AID100,266100,266
								
								COOPERATIVE THREAT REDUCTION ACCOUNT
								010FORMER SOVIET UNION (FSU) THREAT REDUCTION358,496358,496
								SUBTOTAL, COOPERATIVE THREAT REDUCTION ACCOUNT358,496358,496
								
								DOD ACQUISITION WORKFORCE DEVELOPMENT FUND
								010ACQ WORKFORCE DEV FD84,14084,140
								SUBTOTAL, DOD ACQUISITION WORKFORCE DEVELOPMENT FUND84,14084,140
								
								ENVIRONMENTAL RESTORATION, ARMY
								040ENVIRONMENTAL RESTORATION, ARMY234,829234,829
								SUBTOTAL, ENVIRONMENTAL RESTORATION, ARMY234,829234,829
								
								ENVIRONMENTAL RESTORATION, NAVY
								050ENVIRONMENTAL RESTORATION, NAVY292,453292,453
								SUBTOTAL, ENVIRONMENTAL RESTORATION, NAVY292,453292,453
								
								ENVIRONMENTAL RESTORATION, AIR FORCE
								060ENVIRONMENTAL RESTORATION, AIR FORCE368,131368,131
								SUBTOTAL, ENVIRONMENTAL RESTORATION, AIR FORCE368,131368,131
								
								ENVIRONMENTAL RESTORATION, DEFENSE
								070ENVIRONMENTAL RESTORATION, DEFENSE8,2328,232
								SUBTOTAL, ENVIRONMENTAL RESTORATION, DEFENSE8,2328,232
								
								ENVIRONMENTAL RESTORATION FORMERLY USED SITES
								080ENVIRONMENTAL RESTORATION FORMERLY USED SITES203,717203,717
								SUBTOTAL, ENVIRONMENTAL RESTORATION FORMERLY USED SITES203,717203,717
								
								TOTAL MISCELLANEOUS APPROPRIATIONS1,664,3421,664,342
								
								TOTAL OPERATION AND MAINTENANCE176,517,228134,071,146
				4302.OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS
					
						
								SEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
								LineItemFY 2016 RequestSenate Authorized
							
								OPERATION & MAINTENANCE, ARMY
								OPERATING FORCES
								010MANEUVER UNITS257,9001,352,329
								Transfer base requirement to OCO due to BCA[1,094,429]
								040THEATER LEVEL ASSETS1,110,8361,874,136
								Transfer base requirement to OCO due to BCA[763,300]
								050LAND FORCES OPERATIONS SUPPORT261,9431,316,265
								Transfer base requirement to OCO due to BCA[1,054,322]
								060AVIATION ASSETS22,1601,568,289
								Transfer base requirement to OCO due to BCA[1,546,129]
								070FORCE READINESS OPERATIONS SUPPORT1,119,2014,277,807
								Transfer base requirement to OCO due to BCA[3,158,606]
								080LAND FORCES SYSTEMS READINESS117,881117,881
								100BASE OPERATIONS SUPPORT50,00050,000
								140ADDITIONAL ACTIVITIES4,500,6664,500,666
								150COMMANDERS EMERGENCY RESPONSE PROGRAM10,00010,000
								160RESET1,834,7771,834,777
								SUBTOTAL, OPERATING FORCES9,285,36416,902,150
								
								MOBILIZATION
								190ARMY PREPOSITIONED STOCKS40,00040,000
								SUBTOTAL, MOBILIZATION40,00040,000
								
								ADMIN & SRVWIDE ACTIVITIES
								350SERVICEWIDE TRANSPORTATION529,891529,891
								380AMMUNITION MANAGEMENT5,0335,033
								420OTHER PERSONNEL SUPPORT100,480100,480
								450REAL ESTATE MANAGEMENT154,350154,350
								480ACLASSIFIED PROGRAMS1,267,6321,267,632
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES2,057,3862,057,386
								
								TOTAL OPERATION & MAINTENANCE, ARMY11,382,75018,999,536
								
								OPERATION & MAINTENANCE, ARMY RES
								OPERATING FORCES
								030ECHELONS ABOVE BRIGADE2,4422,442
								050LAND FORCES OPERATIONS SUPPORT813813
								070FORCE READINESS OPERATIONS SUPPORT779779
								100BASE OPERATIONS SUPPORT20,52520,525
								SUBTOTAL, OPERATING FORCES24,55924,559
								
								TOTAL OPERATION & MAINTENANCE, ARMY RES24,55924,559
								
								OPERATION & MAINTENANCE, ARNG
								OPERATING FORCES
								010MANEUVER UNITS1,9841,984
								030ECHELONS ABOVE BRIGADE4,6714,671
								060AVIATION ASSETS15,98015,980
								070FORCE READINESS OPERATIONS SUPPORT12,86712,867
								100BASE OPERATIONS SUPPORT23,13423,134
								120MANAGEMENT AND OPERATIONAL HEADQUARTERS1,4261,426
								SUBTOTAL, OPERATING FORCES60,06260,062
								
								ADMIN & SRVWD ACTIVITIES
								150SERVICEWIDE COMMUNICATIONS783783
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES783783
								
								TOTAL OPERATION & MAINTENANCE, ARNG60,84560,845
								
								AFGHANISTAN SECURITY FORCES FUND
								MINISTRY OF DEFENSE
								010SUSTAINMENT2,214,8992,214,899
								030EQUIPMENT AND TRANSPORTATION182,751182,751
								040TRAINING AND OPERATIONS281,555281,555
								SUBTOTAL, MINISTRY OF DEFENSE2,679,2052,679,205
								
								MINISTRY OF INTERIOR
								060SUSTAINMENT901,137901,137
								080EQUIPMENT AND TRANSPORTATION116,573116,573
								090TRAINING AND OPERATIONS65,34265,342
								SUBTOTAL, MINISTRY OF INTERIOR1,083,0521,083,052
								
								TOTAL AFGHANISTAN SECURITY FORCES FUND3,762,2573,762,257
								
								IRAQ TRAIN AND EQUIP FUND
								IRAQ TRAIN AND EQUIP FUND
								010IRAQ TRAIN AND EQUIP FUND715,000715,000
								SUBTOTAL, IRAQ TRAIN AND EQUIP FUND715,000715,000
								
								TOTAL IRAQ TRAIN AND EQUIP FUND715,000715,000
								
								SYRIA TRAIN AND EQUIP FUND
								SYRIA TRAIN AND EQUIP FUND
								010SYRIA TRAIN AND EQUIP FUND600,000600,000
								SUBTOTAL, SYRIA TRAIN AND EQUIP FUND600,000600,000
								
								TOTAL SYRIA TRAIN AND EQUIP FUND600,000600,000
								
								OPERATION & MAINTENANCE, NAVY
								OPERATING FORCES
								010MISSION AND OTHER FLIGHT OPERATIONS358,4175,302,082
								Transfer base requirement to OCO due to BCA[4,940,365]
								Readiness funding increase[3,300]
								030AVIATION TECHNICAL DATA & ENGINEERING SERVICES110110
								040AIR OPERATIONS AND SAFETY SUPPORT4,5134,513
								050AIR SYSTEMS SUPPORT126,501126,501
								060AIRCRAFT DEPOT MAINTENANCE75,897990,433
								Transfer base requirement to OCO due to BCA[897,536]
								Readiness funding increase[17,000]
								070AIRCRAFT DEPOT OPERATIONS SUPPORT2,7702,770
								080AVIATION LOGISTICS34,10134,101
								090MISSION AND OTHER SHIP OPERATIONS1,184,8785,472,536
								Transfer base requirement to OCO due to BCA[4,287,658]
								100SHIP OPERATIONS SUPPORT & TRAINING16,66316,663
								110SHIP DEPOT MAINTENANCE1,922,8297,883,780
								Transfer base requirement to OCO due to BCA[5,960,951]
								130COMBAT COMMUNICATIONS33,57733,577
								160WARFARE TACTICS26,45426,454
								170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY22,30522,305
								180COMBAT SUPPORT FORCES513,969513,969
								190EQUIPMENT MAINTENANCE10,00710,007
								250IN-SERVICE WEAPONS SYSTEMS SUPPORT60,86560,865
								260WEAPONS MAINTENANCE275,231275,231
								290SUSTAINMENT, RESTORATION AND MODERNIZATION7,8197,819
								300BASE OPERATING SUPPORT61,42261,422
								SUBTOTAL, OPERATING FORCES4,738,32820,845,138
								
								MOBILIZATION
								340EXPEDITIONARY HEALTH SERVICES SYSTEMS5,3075,307
								360COAST GUARD SUPPORT160,002160,002
								SUBTOTAL, MOBILIZATION165,309165,309
								
								TRAINING AND RECRUITING
								400SPECIALIZED SKILL TRAINING44,84544,845
								SUBTOTAL, TRAINING AND RECRUITING44,84544,845
								
								ADMIN & SRVWD ACTIVITIES
								480ADMINISTRATION2,5132,513
								490EXTERNAL RELATIONS500500
								510MILITARY MANPOWER AND PERSONNEL MANAGEMENT5,3095,309
								520OTHER PERSONNEL SUPPORT1,4691,469
								550SERVICEWIDE TRANSPORTATION156,671156,671
								580ACQUISITION AND PROGRAM MANAGEMENT8,8348,834
								620NAVAL INVESTIGATIVE SERVICE1,4901,490
								680ACLASSIFIED PROGRAMS6,3206,320
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES183,106183,106
								
								TOTAL OPERATION & MAINTENANCE, NAVY5,131,58821,238,398
								
								OPERATION & MAINTENANCE, MARINE CORPS
								OPERATING FORCES
								010OPERATIONAL FORCES353,1331,284,212
								Transfer base requirement to OCO due to BCA[931,079]
								020FIELD LOGISTICS259,6761,191,433
								Transfer base requirement to OCO due to BCA[931,757]
								030DEPOT MAINTENANCE240,000240,000
								060BASE OPERATING SUPPORT16,02616,026
								SUBTOTAL, OPERATING FORCES868,8352,731,671
								
								TRAINING AND RECRUITING
								110TRAINING SUPPORT37,86237,862
								SUBTOTAL, TRAINING AND RECRUITING37,86237,862
								
								ADMIN & SRVWD ACTIVITIES
								150SERVICEWIDE TRANSPORTATION43,76743,767
								180ACLASSIFIED PROGRAMS2,0702,070
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES45,83745,837
								
								TOTAL OPERATION & MAINTENANCE, MARINE CORPS952,5342,815,370
								
								OPERATION & MAINTENANCE, NAVY RES
								OPERATING FORCES
								010MISSION AND OTHER FLIGHT OPERATIONS4,0334,033
								020INTERMEDIATE MAINTENANCE6060
								030AIRCRAFT DEPOT MAINTENANCE20,30020,300
								100COMBAT SUPPORT FORCES7,2507,250
								SUBTOTAL, OPERATING FORCES31,64331,643
								
								TOTAL OPERATION & MAINTENANCE, NAVY RES31,64331,643
								
								OPERATION & MAINTENANCE, MC RESERVE
								OPERATING FORCES
								010OPERATING FORCES2,5002,500
								040BASE OPERATING SUPPORT955955
								SUBTOTAL, OPERATING FORCES3,4553,455
								
								TOTAL OPERATION & MAINTENANCE, MC RESERVE3,4553,455
								
								OPERATION & MAINTENANCE, AIR FORCE
								OPERATING FORCES
								010PRIMARY COMBAT FORCES1,505,7384,839,106
								Transfer base requirement to OCO due to BCA[3,336,868]
								Retain Current A–10 Fleet[–1,400]
								Unjustified Increase[–2,100]
								020COMBAT ENHANCEMENT FORCES914,9732,802,588
								Transfer base requirement to OCO due to BCA[1,897,315]
								Unjustified Increase[–14,000]
								Readiness funding increase[4,300]
								030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)31,97831,978
								040DEPOT MAINTENANCE1,192,7657,729,892
								Transfer base requirement to OCO due to BCA[6,537,127]
								050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION85,62585,625
								060BASE SUPPORT917,269917,269
								070GLOBAL C3I AND EARLY WARNING30,21930,219
								080OTHER COMBAT OPS SPT PROGRAMS174,734174,734
								100LAUNCH FACILITIES869869
								110SPACE CONTROL SYSTEMS5,0085,008
								120COMBATANT COMMANDERS DIRECT MISSION SUPPORT100,190100,190
								xxxCLASSIFIED PROGRAMS22,89322,893
								SUBTOTAL, OPERATING FORCES4,982,26116,740,371
								
								MOBILIZATION
								140AIRLIFT OPERATIONS2,995,7032,995,703
								150MOBILIZATION PREPAREDNESS108,163108,163
								160DEPOT MAINTENANCE511,0592,128,630
								Transfer base requirement to OCO due to BCA[1,617,571]
								180BASE SUPPORT4,6424,642
								SUBTOTAL, MOBILIZATION3,619,5675,237,138
								
								TRAINING AND RECRUITING
								190OFFICER ACQUISITION9292
								240SPECIALIZED SKILL TRAINING11,98611,986
								SUBTOTAL, TRAINING AND RECRUITING12,07812,078
								
								ADMIN & SRVWD ACTIVITIES
								340LOGISTICS OPERATIONS86,71686,716
								380BASE SUPPORT3,8363,836
								400SERVICEWIDE COMMUNICATIONS165,348165,348
								410OTHER SERVICEWIDE ACTIVITIES204,683141,683
								Reduction to the Office of Security Cooperation in Iraq[–63,000]
								450INTERNATIONAL SUPPORT6161
								450ACLASSIFIED PROGRAMS15,46315,463
								SUBTOTAL, ADMIN & SRVWIDE ACTIVITIES476,107413,107
								
								TOTAL OPERATION & MAINTENANCE, AIR FORCE9,090,01322,402,694
								
								OPERATION & MAINTENANCE, AF RESERVE
								OPERATING FORCES
								030DEPOT MAINTENANCE51,08651,086
								050BASE SUPPORT7,0207,020
								SUBTOTAL, OPERATING FORCES58,10658,106
								
								TOTAL OPERATION & MAINTENANCE, AF RESERVE58,10658,106
								
								OPERATION & MAINTENANCE, ANG
								OPERATING FORCES
								020MISSION SUPPORT OPERATIONS19,90019,900
								SUBTOTAL, OPERATING FORCES19,90019,900
								
								TOTAL OPERATION & MAINTENANCE, ANG19,90019,900
								
								OPERATION AND MAINTENANCE, DEFENSE-WIDE
								OPERATING FORCES
								010JOINT CHIEFS OF STAFF9,9009,900
								030SPECIAL OPERATIONS COMMAND/OPERATING FORCES2,345,8352,345,835
								SUBTOTAL, OPERATING FORCES2,355,7352,355,735
								
								ADMINISTRATION AND SERVICEWIDE ACTIVITIES
								090DEFENSE CONTRACT AUDIT AGENCY18,47418,474
								120DEFENSE INFORMATION SYSTEMS AGENCY29,57929,579
								140DEFENSE LEGAL SERVICES AGENCY110,000110,000
								160DEFENSE MEDIA ACTIVITY5,9605,960
								190DEFENSE SECURITY COOPERATION AGENCY1,677,0001,577,000
								Reduction from Coalition Support Funds[–100,000]
								260DEPARTMENT OF DEFENSE EDUCATION ACTIVITY73,00073,000
								300OFFICE OF THE SECRETARY OF DEFENSE106,709106,709
								320WASHINGTON HEADQUARTERS SERVICES2,1022,102
								320ACLASSIFIED PROGRAMS1,427,0741,427,074
								SUBTOTAL, ADMINISTRATION AND SERVICEWIDE ACTIVITIES3,449,8983,349,898
								
								TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE5,805,6335,705,633
								
								TOTAL OPERATION AND MAINTENANCE37,638,28376,437,396
				 XLIVMILITARY PERSONNEL
				4401.MILITARY PERSONNEL
					
						
								SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars)
								ItemFY 2016 RequestSenate Authorized
							
								MILITARY PERSONNEL
								MILITARY PERSONNEL APPROPRIATIONS
								MILITARY PERSONNEL APPROPRIATIONS130,491,227129,236,727
								Military Personnel Underexecution [–987,200]
								Additional support for the National Guard’s Operation Phalanx[21,700]
								Reduction for anticipated cost of TRICARE consolidation [–85,000]
								TRICARE program improvement initiatives [15,000]
								Financial literacy improvement[85,000]
								Reduction from Foreign Currency Gains, Army[–65,200]
								Reduction from Foreign Currency Gains, Navy[–81,400]
								Reduction from Foreign Currency Gains, Marine Corps[–27,000]
								Reduction from Foreign Currency Gains, Air Force[–130,400]
								SUBTOTAL, MILITARY PERSONNEL APPROPRIATIONS130,491,227129,236,727
								
								MEDICARE-ELIGIBLE RETIREE HEALTH FUND CONTRIBUTIONS
								MEDICARE-ELIGIBLE RETIREE HEALTH FUND CONTRIBUTIONS6,243,4496,243,449
								SUBTOTAL, MEDICARE-ELIGIBLE RETIREE HEALTH FUND CONTRIBUTIONS6,243,4496,243,449
								
								TOTAL, MILITARY PERSONNEL136,734,676135,480,176
				4402.MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS
					
						
								SEC. 4402. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
								ItemFY 2016 RequestSenate Authorized
							
								MILITARY PERSONNEL
								MILITARY PERSONNEL APPROPRIATIONS
								MILITARY PERSONNEL APPROPRIATIONS3,204,7583,204,758
								SUBTOTAL, MILITARY PERSONNEL APPROPRIATIONS3,204,7583,204,758
								
								TOTAL, MILITARY PERSONNEL3,204,7583,204,758
				 XLVOTHER AUTHORIZATIONS
				4501.OTHER AUTHORIZATIONS
					
						
								SEC. 4501. OTHER AUTHORIZATIONS (In Thousands of Dollars)
								LineItemFY 2016 RequestSenate Authorized
							
								WORKING CAPITAL FUND
								WORKING CAPITAL FUND, ARMY
								020SUPPLY MANAGEMENT—ARMY50,43250,432
								SUBTOTAL, WORKING CAPITAL FUND, ARMY50,43250,432
								
								WORKING CAPITAL FUND, AIR FORCE
								010SUPPLIES AND MATERIALS62,89862,898
								SUBTOTAL, WORKING CAPITAL FUND, AIR FORCE62,89862,898
								
								WORKING CAPITAL FUND, DEFENSE-WIDE
								030DEFENSE LOGISTICS AGENCY (DLA)45,08445,084
								SUBTOTAL, WORKING CAPITAL FUND, DEFENSE-WIDE45,08445,084
								
								WORKING CAPITAL FUND, DECA
								020WORKING CAPITAL FUND, DECA1,154,1541,154,154
								SUBTOTAL, WORKING CAPITAL FUND, DECA1,154,1541,154,154
								
								TOTAL WORKING CAPITAL FUND1,312,5681,312,568
								
								NATIONAL DEFENSE SEALIFT FUND
								040POST DELIVERY AND OUTFITTING15,45615,456
								060LG MED SPD RO/RO MAINTENANCE124,493124,493
								070DOD MOBILIZATION ALTERATIONS8,2438,243
								080TAH MAINTENANCE27,78427,784
								090RESEARCH AND DEVELOPMENT25,19725,197
								100READY RESERVE FORCE272,991272,991
								SUBTOTAL, NATIONAL DEFENSE SEALIFT FUND474,164474,164
								
								TOTAL NATIONAL DEFENSE SEALIFT FUND474,164474,164
								
								CHEM AGENTS & MUNITIONS DESTRUCTION
								OPERATION & MAINTENANCE
								01CHEM DEMILITARIZATION—O&M139,098139,098
								SUBTOTAL, OPERATION & MAINTENANCE139,098139,098
								
								RDT&E
								02CHEM DEMILITARIZATION—RDT&E579,342579,342
								SUBTOTAL, RDT&E579,342579,342
								
								PROCUREMENT
								03CHEM DEMILITARIZATION—PROC2,2812,281
								SUBTOTAL, PROCUREMENT2,2812,281
								
								TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION720,721720,721
								
								DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF
								DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES
								010DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE739,009761,009
								SOUTHCOM Operational support [30,000]
								Transfer to Demand Reduction Program[–8,000]
								SUBTOTAL, DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES739,009761,009
								
								DRUG DEMAND REDUCTION PROGRAM
								020DRUG DEMAND REDUCTION PROGRAM111,589119,589
								Expanded drug testing[8,000]
								SUBTOTAL, DRUG DEMAND REDUCTION PROGRAM111,589119,589
								
								TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF850,598880,598
								
								OFFICE OF THE INSPECTOR GENERAL
								OPERATION AND MAINTENANCE
								010OFFICE OF THE INSPECTOR GENERAL310,459310,459
								SUBTOTAL, OPERATION AND MAINTENANCE310,459310,459
								
								RDT&E
								020OFFICE OF THE INSPECTOR GENERAL4,7002,100
								Funding ahead of need[–2,600]
								SUBTOTAL, RDT&E4,7002,100
								
								PROCUREMENT
								030OFFICE OF THE INSPECTOR GENERAL1,0000
								Funding ahead of need[–1,000]
								SUBTOTAL, PROCUREMENT1,0000
								
								TOTAL OFFICE OF THE INSPECTOR GENERAL316,159312,559
								
								DEFENSE HEALTH PROGRAM
								OPERATION & MAINTENANCE
								010IN-HOUSE CARE9,082,2989,082,298
								020PRIVATE SECTOR CARE14,892,68314,892,683
								030CONSOLIDATED HEALTH SUPPORT2,415,6582,405,368
								Reduction of funds related to Combating Antibiotic Resistant Bacteria (CARB) project[–10,290]
								040INFORMATION MANAGEMENT1,677,8271,677,827
								050MANAGEMENT ACTIVITIES327,967327,967
								060EDUCATION AND TRAINING750,614750,614
								070BASE OPERATIONS/COMMUNICATIONS1,742,8931,742,893
								xxUNDISTRIBUTED FOREIGN CURRENCY ADJUSTMENT0–36,400
								Foreign currency adjustment[–36,400]
								SUBTOTAL, OPERATION & MAINTENANCE30,889,94030,843,250
								
								RDT&E
								090R&D RESEARCH10,99610,996
								100R&D EXPLORATRY DEVELOPMENT59,47356,323
								Reduction of funds related to Combating Antibiotic Resistant Bacteria (CARB) project[–3,150]
								110R&D ADVANCED DEVELOPMENT231,356228,256
								Reduction of funds related to Combating Antibiotic Resistant Bacteria (CARB) project[–3,100]
								120R&D DEMONSTRATION/VALIDATION103,443103,443
								130R&D ENGINEERING DEVELOPMENT515,910515,910
								140R&D MANAGEMENT AND SUPPORT41,56741,567
								150R&D CAPABILITIES ENHANCEMENT17,35617,356
								SUBTOTAL, RDT&E980,101973,851
								
								PROCUREMENT
								160PROC INITIAL OUTFITTING33,39233,392
								170PROC REPLACEMENT & MODERNIZATION330,504330,504
								180PROC THEATER MEDICAL INFORMATION PROGRAM1,4941,494
								190PROC IEHR7,8977,897
								SUBTOTAL, PROCUREMENT373,287373,287
								
								TOTAL DEFENSE HEALTH PROGRAM32,243,32832,190,388
								
								TOTAL OTHER AUTHORIZATIONS35,917,53835,890,998
				4502.OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS
					
						
								SEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars)
								LineItemFY 2016 RequestSenate Authorized
							
								WORKING CAPITAL FUND
								WORKING CAPITAL FUND, AIR FORCE
								020TRANSPORTATION OF FALLEN HEROES2,5002,500
								SUBTOTAL, WORKING CAPITAL FUND, AIR FORCE2,5002,500
								
								WORKING CAPITAL FUND, DEFENSE-WIDE
								030DEFENSE LOGISTICS AGENCY (DLA)86,35086,350
								SUBTOTAL, WORKING CAPITAL FUND, DEFENSE-WIDE86,35086,350
								
								TOTAL WORKING CAPITAL FUND88,85088,850
								
								DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF
								DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES
								010DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE186,000186,000
								SUBTOTAL, DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES186,000186,000
								
								TOTAL, DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF186,000186,000
								
								OFFICE OF THE INSPECTOR GENERAL
								OPERATION AND MAINTENANCE
								010OFFICE OF THE INSPECTOR GENERAL10,26210,262
								SUBTOTAL, OPERATION AND MAINTENANCE10,26210,262
								
								TOTAL, OFFICE OF THE INSPECTOR GENERAL10,26210,262
								
								DEFENSE HEALTH PROGRAM
								OPERATION & MAINTENANCE
								010IN-HOUSE CARE65,14965,149
								020PRIVATE SECTOR CARE192,210192,210
								030CONSOLIDATED HEALTH SUPPORT9,4609,460
								060EDUCATION AND TRAINING5,8855,885
								SUBTOTAL, OPERATION & MAINTENANCE272,704272,704
								
								TOTAL, DEFENSE HEALTH PROGRAM272,704272,704
								
								COUNTERTERRORISM PARTNERSHIPS FUND
								COUNTERTERRORISM PARTNERSHIPS FUND
								090COUNTERTERRORISM PARTNERSHIPS FUND2,100,0001,000,000
								Request excess to need[–1,100,000]
								SUBTOTAL, COUNTERTERRORISM PARTNERSHIPS FUND2,100,0001,000,000
								
								TOTAL, COUNTERTERRORISM PARTNERSHIPS FUND2,100,0001,000,000
								
								UKRAINE SECURITY ASSISTANCE INITIATIVE
								UKRAINE SECURITY ASSISTANCE INITIATIVE
								xxxUKRAINE SECURITY ASSISTANCE INITIATIVE0300,000
								Provides assistance to Ukraine[300,000]
								SUBTOTAL, UKRAINE SECURITY ASSISTANCE INITIATIVE0300,000
								
								TOTAL, UKRAINE SECURITY ASSISTANCE INITIATIVE0300,000
								
								TOTAL OTHER AUTHORIZATION2,657,8161,857,816
				 XLVIMILITARY CONSTRUCTION
				4601.MILITARY CONSTRUCTION
					
						
								SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars)
								AccountState or Country and InstallationProject TitleBudget RequestSenate Authorized
							
								MILITARY CONSTRUCTION
								MILCON, ARMY
								Alaska
								MILCON, ARMYFort GreelyPhysical Readiness Training Facility7,8007,800
								California
								MILCON, ARMYConcordPier98,00098,000
								Colorado
								MILCON, ARMYFort Carson, ColoradoRotary Wing Taxiway5,8005,800
								Georgia
								MILCON, ARMYFort GordonCommand and Control Facility90,00090,000
								Germany
								MILCON, ARMYGrafenwoehrVehicle Maintenance Shop51,00051,000
								Guantanamo Bay, Cuba
								MILCON, ARMYGuantanamo BayUnaccompanied Personnel Housing076,000
								Maryland
								MILCON, ARMYFort MeadeAccess Control Point-Reece Road019,500
								MILCON, ARMYFort MeadeAccess Control Point-Mapes Road015,000
								New York
								MILCON, ARMYFort Drum, New YorkNCO Academy Complex19,00019,000
								MILCON, ARMYU.S. Military AcademyWaste Water Treatment Plant70,00070,000
								Oklahoma
								MILCON, ARMYFort SillReception Barracks Complex Ph256,00056,000
								MILCON, ARMYFort SillTraining Support Facility13,40013,400
								Texas
								MILCON, ARMYCorpus ChristiPowertrain Facility (Infrastructure/Metal)85,00085,000
								MILCON, ARMYJoint Base San AntonioHomeland Defense Operations Center43,0000
								Virginia
								MILCON, ARMYFort LeeTraining Support Facility33,00033,000
								MILCON, ARMYJoint Base Myer-HendersonInstruction Building37,0000
								Worldwide Unspecified
								MILCON, ARMYUnspecified Worldwide LocationsHost Nation Support36,00036,000
								MILCON, ARMYUnspecified Worldwide LocationsMinor Construction25,00025,000
								MILCON, ARMYUnspecified Worldwide LocationsPlanning and Design73,24573,245
								MILCON, ARMYUnspecified Worldwide LocationsPrior Year Unobligated Amounts0–52,000
								
								SUBTOTAL, MILCON, ARMY743,245721,745
								
								MIL CON, NAVY
								Arizona
								MIL CON, NAVYYumaAircraft Maint. Facilities & Apron (So. CALA)50,63550,635
								Bahrain Island
								MIL CON, NAVYSW AsiaMina Salman Pier Replacement37,70037,700
								MIL CON, NAVYSW AsiaShip Maintenance Support Facility52,09152,091
								California
								MIL CON, NAVYCamp Pendleton, CaliforniaRaw Water Pipeline Pendleton to Fallbrook44,5400
								MIL CON, NAVYCamp Pendleton, CaliforniaPendleton Ops Center025,000
								MIL CON, NAVYCoronadoCoastal Campus Utilities4,8564,856
								MIL CON, NAVYLemooreF–35C Hangar Modernization and Addition56,49756,497
								MIL CON, NAVYLemooreF–35C Training Facilities8,1878,187
								MIL CON, NAVYLemooreRTO and Mission Debrief Facility7,1467,146
								MIL CON, NAVYMiramarKC–130J Enlisted Air Crew Trainer011,200
								MIL CON, NAVYPoint MuguE–2C/D Hangar Additions and Renovations19,45319,453
								MIL CON, NAVYPoint MuguTriton Avionics and Fuel Systems Trainer2,9742,974
								MIL CON, NAVYSan DiegoLCS Support Facility37,36637,366
								MIL CON, NAVYTwentynine Palms, CaliforniaMicrogrid Expansion9,1609,160
								Florida
								MIL CON, NAVYJacksonvilleFleet Support Facility Addition8,4558,455
								MIL CON, NAVYJacksonvilleTriton Mission Control Facility8,2968,296
								MIL CON, NAVYMayportLCS Mission Module Readiness Center16,15916,159
								MIL CON, NAVYPensacolaA-School Unaccopanied Housing (Corry Station)18,34718,347
								MIL CON, NAVYWhiting FieldT–6B JPATS Training Operations Facility10,42110,421
								Georgia
								MIL CON, NAVYAlbanyGround Source Heat Pumps7,8517,851
								MIL CON, NAVYKings BayIndustrial Control System Infrastructure8,0998,099
								MIL CON, NAVYTownsendTownsend Bombing Range Expansion Phase 248,27943,279
								Guam
								MIL CON, NAVYJoint Region MarianasLive-Fire Training Range Complex (NW Field)125,677125,677
								MIL CON, NAVYJoint Region MarianasMunicipal Solid Waste Landfill Closure10,77710,777
								MIL CON, NAVYJoint Region MarianasSanitary Sewer System Recapitalization45,31445,314
								Hawaii
								MIL CON, NAVYBarking SandsPMRF Power Grid Consolidation30,62330,623
								MIL CON, NAVYJoint Base Pearl Harbor-HickamUEM Interconnect Sta C to Hickam6,3356,335
								MIL CON, NAVYJoint Base Pearl Harbor-HickamWelding School Shop Consolidation8,5468,546
								MIL CON, NAVYKaneohe BayAirfield Lighting Modernization26,09726,097
								MIL CON, NAVYKaneohe BayBachelor Enlisted Quarters68,09268,092
								MIL CON, NAVYKaneohe BayP–8A Detachment Support Facilities12,42912,429
								MIL CON, NAVYMcb HawaiiLHD Pad Conversions MV22 Landing Pads012,800
								Italy
								MIL CON, NAVYSigonellaP–8A Hangar and Fleet Support Facility62,30262,302
								MIL CON, NAVYSigonellaTriton Hangar and Operation Facility40,64140,641
								Japan
								MIL CON, NAVYCamp ButlerMilitary Working Dog Facilities (Camp Hansen)11,69711,697
								MIL CON, NAVYIwakuniE–2D Operational Trainer Complex8,7168,716
								MIL CON, NAVYIwakuniSecurity Modifications—CVW5/MAG12 HQ9,2079,207
								MIL CON, NAVYKadena ABAircraft Maint. Shelters & Apron23,31023,310
								MIL CON, NAVYYokosukaChild Development Center13,84613,846
								Maryland
								MIL CON, NAVYPatuxent RiverUnaccompanied Housing40,93540,935
								North Carolina
								MIL CON, NAVYCamp LejeuneRange Safety Improvements019,400
								MIL CON, NAVYCamp Lejeune, North CarolinaSimulator Integration/Range Control Facility54,84954,849
								MIL CON, NAVYCherry Point Marine Corps Air StationAir Field Security Improvements023,300
								MIL CON, NAVYCherry Point Marine Corps Air StationKC130J Enlsited Air Crew Trainer Facility4,7694,769
								MIL CON, NAVYCherry Point Marine Corps Air StationUnmanned Aircraft System Facilities29,65729,657
								MIL CON, NAVYNew RiverOperational Trainer Facility3,3123,312
								MIL CON, NAVYNew RiverRadar Air Traffic Control Facility Addition4,9184,918
								Poland
								MIL CON, NAVYRedziKowo BaseAEGIS Ashore Missile Defense Complex51,27051,270
								South Carolina
								MIL CON, NAVYParris IslandRange Safety Improvements & Modernization27,07527,075
								Virginia
								MIL CON, NAVYDam NeckMaritime Surveillance System Facility23,06623,066
								MIL CON, NAVYNorfolkCommunications Center75,28975,289
								MIL CON, NAVYNorfolkElectrical Repairs to Piers 2,6,7, and 1144,25444,254
								MIL CON, NAVYNorfolkMH60 Helicopter Training Facility7,1347,134
								MIL CON, NAVYPortsmouthWaterfront Utilities45,51345,513
								MIL CON, NAVYQuanticoATFP Gate5,8405,840
								MIL CON, NAVYQuanticoElectrical Distribution Upgrade8,4188,418
								MIL CON, NAVYQuanticoEmbassy Security Guard BEQ & Ops Facility43,94143,941
								MIL CON, NAVYQuanticoTBS Fire Station Replacement017,200
								Washington
								MIL CON, NAVYBangorWRA Land/Water Interface34,17734,177
								MIL CON, NAVYBremertonDry Dock 6 Modernization & Utility Improve.22,68022,680
								MIL CON, NAVYIndian IslandShore Power to Ammunition Pier4,4724,472
								Worldwide Unspecified
								MIL CON, NAVYUnspecified Worldwide LocationsMCON Design Funds91,64991,649
								MIL CON, NAVYUnspecified Worldwide LocationsUnspecified Minor Construction22,59022,590
								
								SUBTOTAL, MIL CON, NAVY1,605,9291,665,289
								
								MILCON, AIR FORCE
								Alaska
								MILCON, AIR FORCEEielson AFBF–35A Flight Sim/Alter Squad Ops/AMU Facility37,00037,000
								MILCON, AIR FORCEEielson AFBRpr Central Heat & Power Plant Boiler Ph334,40034,400
								Arizona
								MILCON, AIR FORCEDavis-Monthan AFBHC–130J Age Covered Storage4,7004,700
								MILCON, AIR FORCEDavis-Monthan AFBHC–130J Wash Rack12,20012,200
								MILCON, AIR FORCELuke AFBCommunications Facility021,000
								MILCON, AIR FORCELuke AFBF–35A ADAL Fuel Offload Facility5,0005,000
								MILCON, AIR FORCELuke AFBF–35A Aircraft Maintenance Hangar/Sq 313,20013,200
								MILCON, AIR FORCELuke AFBF–35A Bomb Build-Up Facility5,5005,500
								MILCON, AIR FORCELuke AFBF–35A Sq Ops/AMU/Hangar/Sq 433,00033,000
								Colorado
								MILCON, AIR FORCEU.S. Air Force AcademyFront Gates Force Protection Enhancements10,00010,000
								Florida
								MILCON, AIR FORCECape Canaveral AFSRange Communications Facility21,00021,000
								MILCON, AIR FORCEEglin AFBF–35A Consolidated HQ Facility8,7008,700
								MILCON, AIR FORCEHurlburt FieldADAL 39 Information Operations Squad Facility14,20014,200
								Greenland
								MILCON, AIR FORCEThule ABThule Consolidation Ph 141,96541,965
								Guam
								MILCON, AIR FORCEJoint Region MarianasAPR—Dispersed Maint Spares & SE Storage Fac19,00019,000
								MILCON, AIR FORCEJoint Region MarianasAPR—Installation Control Center22,20022,200
								MILCON, AIR FORCEJoint Region MarianasAPR—South Ramp Utilities Phase 27,1007,100
								MILCON, AIR FORCEJoint Region MarianasPRTC Roads2,5002,500
								Hawaii
								MILCON, AIR FORCEJoint Base Pearl Harbor-HickamF–22 Fighter Alert Facility46,00046,000
								Japan
								MILCON, AIR FORCEYokota ABC–130J Flight Simulator Facility8,4618,461
								Kansas
								MILCON, AIR FORCEMcConnell AFBAir Traffic Control Tower011,200
								MILCON, AIR FORCEMcConnell AFBKC–46A ADAL Deicing Pads4,3004,300
								Louisiana
								MILCON, AIR FORCEBarksdale AFBConsolidated Communications Facility020,000
								Maryland
								MILCON, AIR FORCEFort MeadeCYBERCOM Joint Operations Center, Increment 386,00086,000
								Missouri
								MILCON, AIR FORCEWhiteman AFBConsolidated Stealth Ops & Nuclear Alert Fac29,50029,500
								Montana
								MILCON, AIR FORCEMalmstrom AFBTactical Response Force Alert Facility19,70019,700
								Nebraska
								MILCON, AIR FORCEOffutt AFBDormitory (144 RM)21,00021,000
								Nevada
								MILCON, AIR FORCENellis AFBF–35A Airfield Pavements31,00031,000
								MILCON, AIR FORCENellis AFBF–35A Live Ordnance Loading Area34,50034,500
								MILCON, AIR FORCENellis AFBF–35A Munitions Maintenance Facilities3,4503,450
								New Mexico
								MILCON, AIR FORCECannon AFBConstruct AT/FP Gate—Portales7,8007,800
								MILCON, AIR FORCEHolloman AFBMarshalling Area ARM/DE-ARM Pad D3,0003,000
								MILCON, AIR FORCEHolloman AFBFixed Ground Control03,200
								MILCON, AIR FORCEKirtland AFBSpace Vehicles Component Development Lab12,80012,800
								New York
								MILCON, AIR FORCEFort Drum, New YorkASOS Expansion06,000
								Niger
								MILCON, AIR FORCEAgadezConstruct Airfield and Base Camp50,00050,000
								North Carolina
								MILCON, AIR FORCESeymour Johnson AFBAir Traffic Control Tower/Base Ops Facility17,10017,100
								Oklahoma
								MILCON, AIR FORCEAltus AFBDormitory (120 RM)18,00018,000
								MILCON, AIR FORCEAltus AFBKC–46A FTU ADAL Fuel Cell Maint Hangar10,40010,400
								MILCON, AIR FORCETinker AFBAir Traffic Control Tower12,90012,900
								MILCON, AIR FORCETinker AFBKC–46A Depot Maintenance Dock37,00037,000
								Oman
								MILCON, AIR FORCEAL Musannah ABAirlift Apron25,00025,000
								South Dakota
								MILCON, AIR FORCEEllsworth AFBDormitory (168 RM)23,00023,000
								Texas
								MILCON, AIR FORCEJoint Base San AntonioBMT Classrooms/Dining Facility 335,00035,000
								MILCON, AIR FORCEJoint Base San AntonioBMT Recruit Dormitory 571,00071,000
								United Kingdom
								MILCON, AIR FORCECroughton RafConsolidated SATCOM/Tech Control Facility36,42436,424
								MILCON, AIR FORCECroughton RafJIAC Consolidation—Ph 294,19194,191
								Utah
								MILCON, AIR FORCEHill AFBF–35A Flight Simulator Addition Phase 25,9005,900
								MILCON, AIR FORCEHill AFBF–35A Hangar 40/42 Additions and AMU21,00021,000
								MILCON, AIR FORCEHill AFBHayman Igloos11,50011,500
								Worldwide Classified
								MILCON, AIR FORCEClassified LocationLong Range Strike Bomber77,13077,130
								MILCON, AIR FORCEClassified LocationMunitions Storage3,0003,000
								Worldwide Unspecified
								MILCON, AIR FORCEUnspecified Worldwide LocationsPrior Year Unobligated Amounts0–50,000
								MILCON, AIR FORCEVarious Worldwide LocationsPlanning and Design89,16489,164
								MILCON, AIR FORCEVarious Worldwide LocationsUnspecified Minor Military Construction22,90022,900
								Wyoming
								MILCON, AIR FORCEF. E. Warren AFBWeapon Storage Facility95,00095,000
								
								SUBTOTAL, MILCON, AIR FORCE1,354,7851,366,185
								
								MIL CON, DEF-WIDE
								Alabama
								MIL CON, DEF-WIDEFort RuckerFort Rucker ES/PS Consolidation/Replacement46,78746,787
								MIL CON, DEF-WIDEMaxwell AFBMaxwell ES/MS Replacement/Renovation32,96832,968
								Arizona
								MIL CON, DEF-WIDEFort HuachucaJITC Buildings 52101/52111 Renovations3,8843,884
								California
								MIL CON, DEF-WIDECamp Pendleton, CaliforniaSOF Combat Service Support Facility10,18110,181
								MIL CON, DEF-WIDECamp Pendleton, CaliforniaSOF Performance Resiliency Center-West10,37110,371
								MIL CON, DEF-WIDECoronadoSOF Logistics Support Unit One Ops Fac. #247,21847,218
								MIL CON, DEF-WIDEFresno Yosemite IAP ANGReplace Fuel Storage and Distrib. Facilities10,70010,700
								Colorado
								MIL CON, DEF-WIDEFort Carson, ColoradoSOF Language Training Facility8,2438,243
								Conus Classified
								MIL CON, DEF-WIDEClassified LocationOperations Support Facility20,06520,065
								Delaware
								MIL CON, DEF-WIDEDover AFBConstruct Hydrant Fuel System21,60021,600
								Djibouti
								MIL CON, DEF-WIDECamp Lemonier, DjiboutiConstruct Fuel Storage & Distrib. Facilities43,70043,700
								Florida
								MIL CON, DEF-WIDEHurlburt FieldSOF Fuel Cell Maintenance Hangar17,98917,989
								MIL CON, DEF-WIDEMacDill AFBSOF Operational Support Facility39,14239,142
								Georgia
								MIL CON, DEF-WIDEMoody AFBReplace Pumphouse and Truck Fillstands10,90010,900
								Germany
								MIL CON, DEF-WIDEGarmischGarmisch E/MS-Addition/Modernization14,67614,676
								MIL CON, DEF-WIDEGrafenwoehrGrafenwoehr Elementary School Replacement38,13838,138
								MIL CON, DEF-WIDERhine Ordnance BarracksMedical Center Replacement Incr 585,03485,034
								MIL CON, DEF-WIDESpangdahlem ABConstruct Fuel Pipeline5,5005,500
								MIL CON, DEF-WIDESpangdahlem ABMedical/Dental Clinic Addition34,07134,071
								MIL CON, DEF-WIDEStuttgart-Patch BarracksPatch Elementary School Replacement49,41349,413
								Hawaii
								MIL CON, DEF-WIDEKaneohe BayMedical/Dental Clinic Replacement122,071122,071
								MIL CON, DEF-WIDESchofield BarracksBehavioral Health/Dental Clinic Addition123,838123,838
								Japan
								MIL CON, DEF-WIDEKadena ABAirfield Pavements37,48537,485
								Kentucky
								MIL CON, DEF-WIDEFort Campbell, KentuckySOF Company HQ/Classrooms12,55312,553
								MIL CON, DEF-WIDEFort KnoxFort Knox HS Renovation/MS Addition23,27923,279
								Maryland
								MIL CON, DEF-WIDEFort MeadeNSAW Campus Feeders Phase 233,74533,745
								MIL CON, DEF-WIDEFort MeadeNSAW Recapitalize Building #2 Incr 134,89734,897
								Nevada
								MIL CON, DEF-WIDENellis AFBReplace Hydrant Fuel System39,90039,900
								New Mexico
								MIL CON, DEF-WIDECannon AFBConstruct Pumphouse and Fuel Storage20,40020,400
								MIL CON, DEF-WIDECannon AFBSOF Squadron Operations Facility11,56511,565
								MIL CON, DEF-WIDECannon AFBSOF ST Operational Training Facilities13,14613,146
								New York
								MIL CON, DEF-WIDEWest PointWest Point Elementary School Replacement55,77855,778
								North Carolina
								MIL CON, DEF-WIDECamp Lejeune, North CarolinaSOF Combat Service Support Facility14,03614,036
								MIL CON, DEF-WIDECamp Lejeune, North CarolinaSOF Marine Battalion Company/Team Facilities54,97054,970
								MIL CON, DEF-WIDEFort BraggButner Elementary School Replacement32,94432,944
								MIL CON, DEF-WIDEFort BraggSOF 21 STS Operations Facility16,86316,863
								MIL CON, DEF-WIDEFort BraggSOF Battalion Operations Facility38,54938,549
								MIL CON, DEF-WIDEFort BraggSOF Indoor Range8,3038,303
								MIL CON, DEF-WIDEFort BraggSOF Intelligence Training Center28,26528,265
								MIL CON, DEF-WIDEFort BraggSOF Special Tactics Facility (PH 2)43,88743,887
								Ohio
								MIL CON, DEF-WIDEWright-Patterson AFBSatellite Pharmacy Replacement6,6236,623
								Oregon
								MIL CON, DEF-WIDEKlamath Falls IAPReplace Fuel Facilities2,5002,500
								Pennsylvania
								MIL CON, DEF-WIDEPhiladelphiaReplace Headquarters49,7000
								Poland
								MIL CON, DEF-WIDERedziKowo BaseAegis Ashore Missile Defense System Complex169,153169,153
								South Carolina
								MIL CON, DEF-WIDEFort JacksonPierce Terrace Elementary School Replacement26,15726,157
								Spain
								MIL CON, DEF-WIDERotaRota ES and HS Additions13,73713,737
								Texas
								MIL CON, DEF-WIDEFort BlissHospital Replacement Incr 7239,884239,884
								MIL CON, DEF-WIDEJoint Base San AntonioAmbulatory Care Center Phase 461,77661,776
								Virginia
								MIL CON, DEF-WIDEFort BelvoirConstruct Visitor Control Center5,0005,000
								MIL CON, DEF-WIDEFort BelvoirReplace Ground Vehicle Fueling Facility4,5004,500
								MIL CON, DEF-WIDEJoint Base Langley-EustisReplace Fuel Pier and Distribution Facility28,00028,000
								MIL CON, DEF-WIDEJoint Expeditionary Base Little Creek—StorySOF Applied Instruction Facility23,91623,916
								Worldwide Unspecified
								MIL CON, DEF-WIDEUnspecified Worldwide LocationsContingency Construction10,00010,000
								MIL CON, DEF-WIDEUnspecified Worldwide LocationsECIP Design10,00010,000
								MIL CON, DEF-WIDEUnspecified Worldwide LocationsEnergy Conservation Investment Program150,000150,000
								MIL CON, DEF-WIDEUnspecified Worldwide LocationsExercise Related Minor Construction8,6878,687
								MIL CON, DEF-WIDEUnspecified Worldwide LocationsPlanning and Design118,632118,632
								MIL CON, DEF-WIDEUnspecified Worldwide LocationsUnspecified Minor Construction23,67623,676
								MIL CON, DEF-WIDEUnspecified Worldwide LocationsPrior year savings, including rescoped medical facility at Fort Knox0–120,000
								MIL CON, DEF-WIDEVarious Worldwide LocationsPlanning & Design31,77231,772
								
								SUBTOTAL, MIL CON, DEF-WIDE2,300,7672,131,067
								
								MILCON, ARNG
								Alabama
								MILCON, ARNGCamp FoleyVehicle Maintenance Shop04,500
								Connecticut
								MILCON, ARNGCamp HartellReady Building (CST-WMD)11,00011,000
								Delaware
								MILCON, ARNGDagsboroNational Guard Vehicle Maintenance Shop10,80010,800
								Florida
								MILCON, ARNGPalm CoastNational Guard Readiness Center18,00018,000
								Georgia
								MILCON, ARNGFort StewartTactical Aerial Unmanned Systems06,800
								Illinois
								MILCON, ARNGSpartaBasic 10M–25M Firing Range (Zero)1,9001,900
								Kansas
								MILCON, ARNGSalinaAutomated Combat Pistol/MP Firearms Qual Cour2,4002,400
								MILCON, ARNGSalinaModified Record Fire Range4,3004,300
								Maryland
								MILCON, ARNGEastonNational Guard Readiness Center13,80013,800
								Mississippi
								MILCON, ARNGGulfportAviation Classification and Repair040,000
								Nevada
								MILCON, ARNGRenoNational Guard Vehicle Maintenance Shop Add/A8,0008,000
								Ohio
								MILCON, ARNGCamp RavennaModified Record Fire Range3,3003,300
								Oregon
								MILCON, ARNGSalemNational Guard/Reserve Center Bldg Add/Alt (J16,50016,500
								Pennsylvania
								MILCON, ARNGFort Indiantown GapTraining Aids Center16,00016,000
								Vermont
								MILCON, ARNGNorth Hyde ParkNational Guard Vehicle Maintenance Shop Addit7,9007,900
								Virginia
								MILCON, ARNGRichmondNational Guard/Reserve Center Building (JFHQ)29,00029,000
								Washington
								MILCON, ARNGYakimaEnlisted Barracks, Transient Training19,00019,000
								Worldwide Unspecified
								MILCON, ARNGUnspecified Worldwide LocationsPlanning and Design20,33720,337
								MILCON, ARNGUnspecified Worldwide LocationsUnspecified Minor Construction15,00015,000
								
								SUBTOTAL, MILCON, ARNG197,237248,537
								
								MILCON, ANG
								Alabama
								MILCON, ANGDannelly FieldTFI—Replace Squadron Operations Facility7,6007,600
								California
								MILCON, ANGMoffett FieldReplace Vehicle Maintenance Facility6,5006,500
								Colorado
								MILCON, ANGBuckley Air Force BaseASE Maintenance and Storage Facility5,1005,100
								Connecticut
								MILCON, ANGBradleyOps and Deployment Facility06,300
								Florida
								MILCON, ANGCape Canaveral AFSSpace Control Facility06,100
								Georgia
								MILCON, ANGSavannah/Hilton Head IAPC–130 Squadron Operations Facility9,0009,000
								Hawaii
								MILCON, ANGJoint Base Pearl Harbor-HickamF–22 Composite Repair Facility09,700
								Iowa
								MILCON, ANGDes Moines MapAir Operations Grp/CYBER Beddown-Reno Blg 4306,7006,700
								Kansas
								MILCON, ANGSmokey Hill ANG RangeRange Training Support Facilities2,9002,900
								Louisiana
								MILCON, ANGNew OrleansReplace Squadron Operations Facility10,00010,000
								Maine
								MILCON, ANGBangor IAPAdd to and Alter Fire Crash/Rescue Station7,2007,200
								New Hampshire
								MILCON, ANGPease International Trade PortBidg Mo KC–46 Fuselage Trainer01,500
								MILCON, ANGPease International Trade PortKC–46A ADAL Flight Simulator Bldg 1562,8002,800
								New Jersey
								MILCON, ANGAtlantic City IAPFuel Cell and Corrosion Control Hangar10,20010,200
								New York
								MILCON, ANGNiagara Falls IAPRemotely Piloted Aircraft Beddown Bldg 9127,7007,700
								North Carolina
								MILCON, ANGCharlotte/Douglas IAPReplace C–130 Squadron Operations Facility9,0009,000
								North Dakota
								MILCON, ANGHector IAPIntel Targeting Facilities7,3007,300
								Oklahoma
								MILCON, ANGWill Rogers World AirportMedium Altitude Manned ISR Beddown7,6007,600
								Oregon
								MILCON, ANGKlamath Falls IAPReplace Fire Crash/Rescue Station7,2007,200
								West Virginia
								MILCON, ANGYeager AirportForce Protection—Relocate Coonskin Road3,9003,900
								Worldwide Unspecified
								MILCON, ANGVarious Worldwide LocationsPlanning and Design5,1045,104
								MILCON, ANGVarious Worldwide LocationsUnspecified Minor Construction7,7347,734
								
								SUBTOTAL, MILCON, ANG123,538147,138
								
								MILCON, ARMY R
								California
								MILCON, ARMY RMiramarArmy Reserve Center24,00024,000
								Florida
								MILCON, ARMY RMacDill AFBAR Center/AS Facility55,00055,000
								Mississippi
								MILCON, ARMY RStarkvilleArmy Reserve Center9,3009,300
								New York
								MILCON, ARMY ROrangeburgOrganizational Maintenance Shop4,2004,200
								Pennsylvania
								MILCON, ARMY RConneaut LakeDAR Highway Improvement5,0005,000
								Puerto Rico
								MILCON, ARMY RFort BuchananAccess Control Point010,200
								Virginia
								MILCON, ARMY RFort AP HillEquipment Concentration024,000
								Worldwide Unspecified
								MILCON, ARMY RUnspecified Worldwide LocationsPlanning and Design9,3189,318
								MILCON, ARMY RUnspecified Worldwide LocationsUnspecified Minor Construction6,7776,777
								
								SUBTOTAL, MILCON, ARMY R113,595147,795
								
								MIL CON, NAVY RES
								Nevada
								MIL CON, NAVY RESFallonNAVOPSPTCEN Fallon11,48011,480
								New York
								MIL CON, NAVY RESBrooklynReserve Center Storage Facility2,4792,479
								Virginia
								MIL CON, NAVY RESDam NeckReserve Training Center Complex18,44318,443
								Worldwide Unspecified
								MIL CON, NAVY RESUnspecified Worldwide LocationsMCNR Planning & Design2,2082,208
								MIL CON, NAVY RESUnspecified Worldwide LocationsMCNR Unspecified Minor Construction1,4681,468
								
								SUBTOTAL, MIL CON, NAVY RES36,07836,078
								
								MILCON, AF RES
								California
								MILCON, AF RESMarch AFBSatellite Fire Station4,6004,600
								Florida
								MILCON, AF RESPatrick AFBAircrew Life Support Facility3,4003,400
								Georgia
								MILCON, AF RESDobbinsFire Station/Security Complex010,400
								Ohio
								MILCON, AF RESYoungstownIndoor Firing Range9,4009,400
								Texas
								MILCON, AF RESJoint Base San AntonioConsolidate 433 Medical Facility9,9009,900
								Worldwide Unspecified
								MILCON, AF RESVarious Worldwide LocationsPlanning and Design13,40013,400
								MILCON, AF RESVarious Worldwide LocationsUnspecified Minor Military Construction6,1216,121
								
								SUBTOTAL, MILCON, AF RES46,82157,221
								
								NATO SEC INV PRGM
								Worldwide Unspecified
								NATO SEC INV PRGMNATO Security Investment ProgramNATO Security Investment Program120,000120,000
								
								SUBTOTAL, NATO SEC INV PRGM120,000120,000
								
								TOTAL MILITARY CONSTRUCTION6,641,9956,641,055
								
								FAMILY HOUSING
								FAM HSG CON, ARMY
								Florida
								FAM HSG CON, ARMYCamp RudderFamily Housing Replacement Construction8,0008,000
								Germany
								FAM HSG CON, ARMYWiesbaden Army AirfieldFamily Housing Improvements3,5003,500
								Illinois
								FAM HSG CON, ARMYRock IslandFamily Housing Replacement Construction20,00020,000
								Korea
								FAM HSG CON, ARMYCamp WalkerFamily Housing New Construction61,00061,000
								Worldwide Unspecified
								FAM HSG CON, ARMYUnspecified Worldwide LocationsFamily Housing P & D7,1957,195
								
								SUBTOTAL, FAM HSG CON, ARMY99,69599,695
								
								FAM HSG O&M, ARMY
								Worldwide Unspecified
								FAM HSG O&M, ARMYUnspecified Worldwide LocationsFurnishings25,55225,552
								FAM HSG O&M, ARMYUnspecified Worldwide LocationsLeased Housing144,879144,879
								FAM HSG O&M, ARMYUnspecified Worldwide LocationsMaintenance of Real Property Facilities75,19775,197
								FAM HSG O&M, ARMYUnspecified Worldwide LocationsManagement Account48,51548,515
								FAM HSG O&M, ARMYUnspecified Worldwide LocationsMilitary Housing Privitization Initiative22,00022,000
								FAM HSG O&M, ARMYUnspecified Worldwide LocationsMiscellaneous840840
								FAM HSG O&M, ARMYUnspecified Worldwide LocationsServices10,92810,928
								FAM HSG O&M, ARMYUnspecified Worldwide LocationsUtilities65,60065,600
								
								SUBTOTAL, FAM HSG O&M, ARMY393,511393,511
								
								FAM HSG CON, N/MC
								Virginia
								FAM HSG CON, N/MCWallops IslandConstruct Housing Welcome Center438438
								Worldwide Unspecified
								FAM HSG CON, N/MCUnspecified Worldwide LocationsDesign4,5884,588
								FAM HSG CON, N/MCUnspecified Worldwide LocationsImprovements11,51511,515
								
								SUBTOTAL, FAM HSG CON, N/MC16,54116,541
								
								FAM HSG O&M, N/MC
								Worldwide Unspecified
								FAM HSG O&M, N/MCUnspecified Worldwide LocationsFurnishings Account17,53417,534
								FAM HSG O&M, N/MCUnspecified Worldwide LocationsLeasing64,10864,108
								FAM HSG O&M, N/MCUnspecified Worldwide LocationsMaintenance of Real Property99,32399,323
								FAM HSG O&M, N/MCUnspecified Worldwide LocationsManagement Account56,18956,189
								FAM HSG O&M, N/MCUnspecified Worldwide LocationsMiscellaneous Account373373
								FAM HSG O&M, N/MCUnspecified Worldwide LocationsPrivatization Support Costs28,66828,668
								FAM HSG O&M, N/MCUnspecified Worldwide LocationsServices Account19,14919,149
								FAM HSG O&M, N/MCUnspecified Worldwide LocationsUtilities Account67,69267,692
								
								SUBTOTAL, FAM HSG O&M, N/MC353,036353,036
								
								FAM HSG CON, AF
								Worldwide Unspecified
								FAM HSG CON, AFUnspecified Worldwide LocationsImprovements150,649150,649
								FAM HSG CON, AFUnspecified Worldwide LocationsPlanning and Design9,8499,849
								
								SUBTOTAL, FAM HSG CON, AF160,498160,498
								
								FAM HSG O&M, AF
								Worldwide Unspecified
								FAM HSG O&M, AFUnspecified Worldwide LocationsFurnishings Account38,74638,746
								FAM HSG O&M, AFUnspecified Worldwide LocationsHousing Privatization41,55441,554
								FAM HSG O&M, AFUnspecified Worldwide LocationsLeasing28,86728,867
								FAM HSG O&M, AFUnspecified Worldwide LocationsMaintenance114,129114,129
								FAM HSG O&M, AFUnspecified Worldwide LocationsManagement Account52,15352,153
								FAM HSG O&M, AFUnspecified Worldwide LocationsMiscellaneous Account2,0322,032
								FAM HSG O&M, AFUnspecified Worldwide LocationsServices Account12,94012,940
								FAM HSG O&M, AFUnspecified Worldwide LocationsUtilities Account40,81140,811
								
								SUBTOTAL, FAM HSG O&M, AF331,232331,232
								
								FAM HSG O&M, DW
								Worldwide Unspecified
								FAM HSG O&M, DWUnspecified Worldwide LocationsFurnishings Account4,2034,203
								FAM HSG O&M, DWUnspecified Worldwide LocationsLeasing51,95251,952
								FAM HSG O&M, DWUnspecified Worldwide LocationsMaintenance of Real Property1,4481,448
								FAM HSG O&M, DWUnspecified Worldwide LocationsManagement Account388388
								FAM HSG O&M, DWUnspecified Worldwide LocationsServices Account3131
								FAM HSG O&M, DWUnspecified Worldwide LocationsUtilities Account646646
								
								SUBTOTAL, FAM HSG O&M, DW58,66858,668
								
								TOTAL FAMILY HOUSING1,413,1811,413,181
								
								DEFENSE BASE REALIGNMENT AND CLOSURE
								DOD BRAC—ARMY
								Worldwide Unspecified
								DOD BRAC—ARMYBase Realignment & Closure, ArmyBase Realignment and Closure29,69129,691
								
								SUBTOTAL, DOD BRAC—ARMY29,69129,691
								
								DOD BRAC—NAVY
								Worldwide Unspecified
								DOD BRAC—NAVYBase Realignment & Closure, NavyBase Realignment & Closure118,906118,906
								DOD BRAC—NAVYUnspecified Worldwide LocationsDON–100: Planing, Design and Management7,7877,787
								DOD BRAC—NAVYUnspecified Worldwide LocationsDON–101: Various Locations20,87120,871
								DOD BRAC—NAVYUnspecified Worldwide LocationsDON–138: NAS Brunswick, ME803803
								DOD BRAC—NAVYUnspecified Worldwide LocationsDON–157: MCSA Kansas City, MO4141
								DOD BRAC—NAVYUnspecified Worldwide LocationsDON–172: NWS Seal Beach, Concord, CA4,8724,872
								DOD BRAC—NAVYUnspecified Worldwide LocationsDON–84: JRB Willow Grove & Cambria Reg AP3,8083,808
								
								SUBTOTAL, DOD BRAC—NAVY157,088157,088
								
								DOD BRAC—AIR FORCE
								Worldwide Unspecified
								DOD BRAC—AIR FORCEUnspecified Worldwide LocationsDoD BRAC Activities—Air Force64,55564,555
								
								SUBTOTAL, DOD BRAC—AIR FORCE64,55564,555
								
								TOTAL DEFENSE BASE REALIGNMENT AND CLOSURE251,334251,334
								
								TOTAL MILITARY CONSTRUCTION, FAMILY HOUSING, AND BRAC8,306,5108,305,570
				 XLVIIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
				4701.DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
					
						
								SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars)
								ProgramFY 2016 RequestSenate Authorized
							
								Discretionary Summary By Appropriation
								Energy and Water Development, and Related Agencies
								Appropriation Summary:
								Energy Programs
								Nuclear Energy135,161135,161
								
								Atomic Energy Defense Activities
								National nuclear security administration:
								Weapons activities8,846,9489,026,948
								Defense nuclear nonproliferation1,940,3021,945,302
								Naval reactors1,375,4961,375,496
								Federal salaries and expenses402,654402,654
								Total, National nuclear security administration12,565,40012,750,400
								
								Environmental and other defense activities:
								Defense environmental cleanup5,527,3475,075,550
								Other defense activities774,425774,425
								Total, Environmental & other defense activities6,301,7725,849,975
								Total, Atomic Energy Defense Activities18,867,17218,600,375
								Total, Discretionary Funding19,002,33318,735,536
								
								Nuclear Energy
								Idaho sitewide safeguards and security126,161126,161
								Used nuclear fuel disposition9,0009,000
								Total, Nuclear Energy135,161135,161
								
								Weapons Activities
								Directed stockpile work
								Life extension programs
								B61 Life extension program643,300643,300
								W76 Life extension program244,019244,019
								W88 Alt 370220,176220,176
								W80–4 Life extension program195,037195,037
								Total, Life extension programs1,302,5321,302,532
								
								Stockpile systems
								B61 Stockpile systems52,24752,247
								W76 Stockpile systems50,92150,921
								W78 Stockpile systems64,09264,092
								W80 Stockpile systems68,00568,005
								B83 Stockpile systems42,17742,177
								W87 Stockpile systems89,29989,299
								W88 Stockpile systems115,685115,685
								Total, Stockpile systems482,426482,426
								
								Weapons dismantlement and disposition
								Operations and maintenance48,04948,049
								
								Stockpile services
								Production support447,527447,527
								Research and development support34,15934,159
								R&D certification and safety192,613192,613
								Management, technology, and production264,994264,994
								Total, Stockpile services939,293939,293
								
								Nuclear material commodities
								Uranium sustainment32,91632,916
								Plutonium sustainment174,698174,698
								Tritium sustainment107,345107,345
								Domestic uranium enrichment100,000100,000
								Total, Nuclear material commodities414,959414,959
								Total, Directed stockpile work3,187,2593,187,259
								
								Research, development, test and evaluation (RDT&E)
								Science
								Advanced certification50,71450,714
								Primary assessment technologies98,50098,500
								Dynamic materials properties109,000109,000
								Advanced radiography47,00047,000
								Secondary assessment technologies84,40084,400
								Total, Science389,614389,614
								
								Engineering
								Enhanced surety50,82150,821
								Weapon systems engineering assessment technology17,37117,371
								Nuclear survivability24,46124,461
								Enhanced surveillance38,72448,724
								Program increase[10,000]
								Total, Engineering 131,377141,377
								
								Inertial confinement fusion ignition and high yield
								Ignition73,33473,334
								Support of other stockpile programs22,84322,843
								Diagnostics, cryogenics and experimental support58,58758,587
								Pulsed power inertial confinement fusion4,9634,963
								Joint program in high energy density laboratory plasmas8,9008,900
								Facility operations and target production333,823333,823
								Total, Inertial confinement fusion and high yield502,450502,450
								
								Advanced simulation and computing623,006623,006
								
								Response Capabilities Program 020,000
								Supports flexible design capability for national labs[20,000]
								
								Advanced manufacturing
								Component manufacturing development112,256112,256
								Processing technology development17,80017,800
								Total, Advanced manufacturing130,056130,056
								Total, RDT&E1,776,5031,806,503
								
								Readiness in technical base and facilities (RTBF)
								Operating
								Program readiness75,18575,185
								Material recycle and recovery173,859173,859
								Storage40,92040,920
								Recapitalization104,327104,327
								Total, Operating394,291394,291
								
								Construction:
								15–D–302, TA–55 Reinvestment project, Phase 3, LANL18,19518,195
								11–D–801 TA–55 Reinvestment project Phase 2, LANL3,9033,903
								07–D–220 Radioactive liquid waste treatment facility upgrade project, LANL11,53311,533
								07–D–220-04 Transuranic liquid waste facility, LANL40,94940,949
								06–D–141 PED/Construction, Uranium Capabilities Replacement Project Y–12430,000430,000
								04–D–125 Chemistry and metallurgy replacement project, LANL155,610155,610
								Total, Construction660,190660,190
								Total, Readiness in technical base and facilities1,054,4811,054,481
								
								Secure transportation asset
								Operations and equipment146,272146,272
								Program direction105,338105,338
								Total, Secure transportation asset251,610251,610
								
								Infrastructure and safety
								Operations of facilities
								Kansas City Plant100,250100,250
								Lawrence Livermore National Laboratory70,67170,671
								Los Alamos National Laboratory196,460196,460
								Nevada National Security Site89,00089,000
								Pantex58,02158,021
								Sandia National Laboratory115,300115,300
								Savannah River Site80,46380,463
								Y–12 National security complex120,625120,625
								Total, Operations of facilities830,790830,790
								
								Safety operations107,701107,701
								Maintenance227,000227,000
								Recapitalization257,724407,724
								Increase to support deferred maintenance[150,000]
								Construction:
								16–D–621 Substation replacement at TA–3, LANL25,00025,000
								15–D–613 Emergency Operations Center, Y–1217,91917,919
								Total, Construction42,91942,919
								Total, Infrastructure and safety1,466,1341,616,134
								
								Site stewardship
								Nuclear materials integration17,51017,510
								Minority serving institution partnerships program19,08519,085
								Total, Site stewardship36,59536,595
								
								Defense nuclear security
								Operations and maintenance619,891619,891
								Construction:
								14–D–710 Device assembly facility argus installation project, NV13,00013,000
								Total, Defense nuclear security632,891632,891
								
								Information technology and cybersecurity157,588157,588
								
								Legacy contractor pensions283,887283,887
								
								Total, Weapons Activities8,846,9489,026,948
								
								Defense Nuclear Nonproliferation R&D
								Global material security426,751426,751
								Material management and minimization311,584311,584
								Nonproliferation and arms control126,703126,703
								Defense Nuclear Nonproliferation R&D419,333419,333
								
								Nonproliferation Construction:
								99–D–143 Mixed Oxide (MOX) Fuel Fabrication Facility, SRS345,000345,000
								Analysis of Alternatives05,000
								Assess alternatives to MOX[5,000]
								Total, Nonproliferation construction345,000350,000
								
								Total, Defense Nuclear Nonproliferation Programs1,629,3711,634,371
								
								Legacy contractor pensions94,61794,617
								Nuclear counterterrorism and incident response program234,390234,390
								Use of prior-year balances–18,076–18,076
								Subtotal, Defense Nuclear Nonproliferation 1,940,3021,945,302
								
								Total, Defense Nuclear Nonproliferation1,940,3021,945,302
								
								Naval Reactors
								Naval reactors operations and infrastructure445,196445,196
								Naval reactors development444,400444,400
								Ohio replacement reactor systems development186,800186,800
								S8G Prototype refueling133,000133,000
								Program direction45,00045,000
								Construction:
								15–D–904 NRF Overpack Storage Expansion 3900900
								15–D–903 KL Fire System Upgrade600600
								15–D–902 KS Engineroom team trainer facility3,1003,100
								14–D–902 KL Materials characterization laboratory expansion, KAPL30,00030,000
								14–D–901 Spent fuel handling recapitalization project, NRF86,00086,000
								10-D–903, Security upgrades, KAPL500500
								Total, Construction121,100121,100
								Total, Naval Reactors1,375,4961,375,496
								
								Federal Salaries And Expenses
								Program direction402,654402,654
								Total, Office Of The Administrator402,654402,654
								
								Defense Environmental Cleanup
								Closure sites:
								Closure sites administration4,8894,889
								
								Hanford site:
								River corridor and other cleanup operations:
								River corridor and other cleanup operations196,957196,957
								
								Central plateau remediation:
								Central plateau remediation555,163555,163
								Richland community and regulatory support14,70114,701
								Construction:
								15–D–401 Containerized sludge removal annex, RL77,01677,016
								Total, Hanford site843,837843,837
								
								Idaho National Laboratory:
								Idaho cleanup and waste disposition357,783357,783
								Idaho community and regulatory support3,0003,000
								Total, Idaho National Laboratory360,783360,783
								
								NNSA sites
								Lawrence Livermore National Laboratory1,3661,366
								Nevada62,38562,385
								Sandia National Laboratories2,5002,500
								Los Alamos National Laboratory188,625208,625
								Accelerate cleanup of transuranic waste[20,000]
								Total, NNSA sites and Nevada off-sites254,876274,876
								
								Oak Ridge Reservation:
								OR Nuclear facility D & D
								OR Nuclear facility D & D75,95875,958
								Construction:
								14–D–403 Outfall 200 Mercury Treatment Facility6,8006,800
								Total, OR Nuclear facility D & D82,75882,758
								
								U233 Disposition Program26,89526,895
								
								OR cleanup and disposition:
								OR cleanup and disposition60,50060,500
								Total, OR cleanup and disposition60,50060,500
								
								OR reservation community and regulatory support4,4004,400
								Solid waste stabilization and disposition
								 Oak Ridge technology development2,8002,800
								Total, Oak Ridge Reservation177,353177,353
								
								Office of River Protection:
								Waste treatment and immobilization plant
								01–D–416 A-D/ORP-0060 / Major construction595,000595,000
								01–D–16E Pretreatment facility95,00095,000
								Total, Waste treatment and immobilization plant690,000690,000
								
								Tank farm activities
								Rad liquid tank waste stabilization and disposition649,000649,000
								Construction:
								15–D–409 Low Activity Waste Pretreatment System, Hanford75,00075,000
								Total, Tank farm activities724,000724,000
								Total, Office of River protection1,414,0001,414,000
								
								Savannah River sites:
								Savannah River risk management operations386,652386,652
								SR community and regulatory support11,24911,249
								
								Radioactive liquid tank waste:
								Radioactive liquid tank waste stabilization and disposition581,878581,878
								Construction:
								15–D–402—Saltstone Disposal Unit #634,64234,642
								05–D–405 Salt waste processing facility, Savannah River194,000194,000
								Total, Construction228,642228,642
								Total, Radioactive liquid tank waste810,520810,520
								Total, Savannah River site1,208,4211,208,421
								
								Waste Isolation Pilot Plant
								Waste isolation pilot plant212,600212,600
								Construction:
								15–D–411 Safety significant confinement ventilation system, WIPP23,21823,218
								15–D–412 Exhaust shaft, WIPP7,5007,500
								Total, Construction30,71830,718
								Total, Waste Isolation Pilot Plant243,318243,318
								
								Program direction281,951281,951
								Program support14,97914,979
								
								Safeguards and Security:
								Oak Ridge Reservation17,22817,228
								Paducah8,2168,216
								Portsmouth8,4928,492
								Richland/Hanford Site67,60167,601
								Savannah River Site128,345128,345
								Waste Isolation Pilot Project4,8604,860
								West Valley1,8911,891
								Technology development14,51014,510
								Subtotal, Defense environmental cleanup5,055,5505,075,550
								
								Uranium enrichment D&D fund contribution471,7970
								Requires industry match authorization that will not be forthcoming [–471,797]
								
								Total, Defense Environmental Cleanup5,527,3475,075,550
								
								Other Defense Activities
								Specialized security activities221,855221,855
								
								Environment, health, safety and security
								Environment, health, safety and security120,693120,693
								Program direction63,10563,105
								Total, Environment, Health, safety and security183,798183,798
								
								Enterprise assessments
								Enterprise assessments24,06824,068
								Program direction49,46649,466
								Total, Enterprise assessments73,53473,534
								
								Office of Legacy Management
								Legacy management154,080154,080
								Program direction13,10013,100
								Total, Office of Legacy Management167,180167,180
								
								Defense-related activities
								Defense related administrative support
								Chief financial officer35,75835,758
								Chief information officer83,80083,800
								Management3,0003,000
								Total, Defense related administrative support122,558122,558
								
								Office of hearings and appeals5,5005,500
								Subtotal, Other defense activities774,425774,425
								Total, Other Defense Activities774,425774,425
	
		May 19, 2015
		Read twice and placed on the calendar
